Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 1 of 142




                         Exhibit “A”
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 2 of 142




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                  CASE NO. __________________

     ELIO MELLA,

            Plaintiff,

     vs.

     UNITED HEALTHCARE SERVICES, INC.,

            Defendant.
                                                         /

                             DECLARATION OF JANE STALINSKI

            1.      My name is Jane Stalinski. I am over 21 years old and make this declaration

     based on my personal knowledge.

            2.      I am a Senior Legal Services Specialist and an authorized representative of

     UnitedHealthcare Insurance Company and its affiliates (“United”). As part of my duties, I

     provide support to United’s in-house attorneys and outside legal counsel. Such support

     includes accessing enrollment and health benefit plan records for individuals who are covered

     by United under various types of health plans, including Medicare Advantage Plans. These

     records include the Evidence of Coverage for individuals that are covered by Medicare and

     have chosen to get their Medicare and prescription drug coverage through United’s AARP

     Medicare Advantage Choice Plan 2.

            3.      I have reviewed the Plaintiff’s Complaint in the above-referenced lawsuit. I

     was able to identify the Plan under which Plaintiff was covered. During the timeframe

     referenced in the Complaint, Mr. Mella was covered under United’s AARP Medicare
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 3 of 142




     Advantage Choice Plan 2, a plan underwritten by UnitedHealthcare Insurance Company. A

     copy of the Evidence of Coverage is attached to my Declaration as Exhibit “1”. Exhibit “1” is

     kept by United in the regular course of business and it is the regular practice of United to retain

     such documents.

              Pursuant to 28 U.S.C. §1746, I hereby declare, under the penalty of perjury, that the

     foregoing is true and correct to the best of my knowledge, information and belief.



              Executed on July 26, 2021



                                                    _______________________________
                                                    Jane Stalinski



     #44929007 v1




                                                     2
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 4 of 142




                             Exhibit 1
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 5 of 142




  ÿÿ                                              !"#$%ÿ'!($)*$+ ÿ,-$)ÿ
 ÿ
 Evidence Of                                              ."*/ÿ,%0#%"1*"2)ÿ3%4+0
                                                         Medicare Advantage Plan
                                                         with Prescription Drugs

 Coverage 2021



 ''5,ÿ !"#$%ÿ'!($)*$+ ÿ6/2"# ÿ,-$)ÿ7ÿ85 +"2)$-ÿ,,9:
 AARP Medicare Advantage Choice Plan 2 (Regional PPO)




       ; < =
           =>?@ A A ÿ
                    C D EF F  DGH  I DH
 ‘..% Toll-free 1-800-643-4845, TTY 711E H J Kÿ
                                              ;;
       MÿNOPOÿ>ÿMÿQOPOÿ=<RN=ÿSTPAUÿ8ÿVNWXÿNÿYAAZ
       ÿ
       8 a.m. - 8 p.m. local time, 7 days a week
                                                 0ÿ
                                                  LCC
 p     ...[\]''5, !"#$%[#2\
       www.myAARPMedicare.com




      United
0     Healthcare.

 01122345637189 311 311131 36
 Y0066_EOC_R0759_001_000_2021_C
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 6 of 142



 0123145ÿ7ÿ8ÿ9                4ÿ7ÿ7
  2 ÿofÿCoverage:
               41
 January1- December 31, 2021

 Evidence
 34ÿ 14ÿ 1ÿ! 2 "ÿ12ÿ# 4 "ÿ12ÿ$4"4%2ÿ943ÿ
  41ÿ1"ÿ1ÿ 4ÿÿ34ÿ%12
 Your Medicare Health Benefits and Services and Prescription Drug
 Coverage as a Member of our plan
 &'()ÿ+,,-./0ÿ1(2/)ÿ3,4ÿ0'/ÿ5/06(.)ÿ6+,40ÿ3,47ÿ8/5(967/ÿ'/6.0'ÿ967/ÿ6;5ÿ<7/)97(<0(,;ÿ5741ÿ9,2/761/ÿ
 =7,>ÿÿ?6;4673ÿ@ÿAÿB/9/>+/7ÿC@DÿEFE@GÿH0ÿ/I<.6(;)ÿ',Jÿ0,ÿ1/0ÿ9,2/761/ÿ=,7ÿ0'/ÿ'/6.0'ÿ967/ÿ)/72(9/)ÿ
 This booklet gives you the details about your Medicare health care and prescription drug coverage

 6;5ÿ<7/)97(<0(,;ÿ5741)ÿ3,4ÿ;//5G
 from January 1 - December 31, 2021. It explains how to get coverage for the health care services
 and prescription drugs you need.
  ÿ




      A      KLMNÿMNÿPQÿMRSTUVPQVÿWXYPWÿZT[\RXQV]ÿ^WXPNXÿ_XXSÿMVÿMQÿPÿNP`XÿSWP[X]
             This is an important legal document. Please keep it in a safe place.



 ÿ
 ÿ
 &'()ÿ<.6;Dÿaabcÿ8/5(967/ÿa526;061/ÿd',(9/ÿc.6;ÿEÿeb/1(,;6.ÿccfgDÿ()ÿ(;)47/5ÿ0'7,41'ÿ
 h;(0/5i/6.0'967/ÿH;)476;9/ÿd,><6;3ÿ,7ÿ,;/ÿ,=ÿ(0)ÿ6==(.(60/)Gÿej'/;ÿ0'()ÿklMZXQ[XÿT`ÿmTlXUPYXÿ
 This plan, AARP Medicare Advantage Choice Plan 2 (Regional PPO), is insured through

   )63)ÿoJ/Dpÿo4)Dpÿ,7ÿo,47Dpÿ(0ÿ>/6;)ÿh;(0/5i/6.0'967/Gÿj'/;ÿ(0ÿ)63)ÿo<.6;pÿ,7ÿo,47ÿ<.6;Dpÿ(0ÿ>/6;)ÿ
 UnitedHealthcare Insurance Company or one of its affiliates. (When this Evidence of Coverage

 aabcÿ8/5(967/ÿa526;061/ÿd',(9/ÿc.6;ÿEÿeb/1(,;6.ÿccfgGg
 says "we," "us," or "our," it means UnitedHealthcare. When it says "plan" or "our plan," it means
 AARP Medicare Advantage Choice Plan 2 (Regional PPO).)
 ÿ&'/ÿaabcqÿ8/5(967/d,><./0/qÿc.6;)ÿ96773ÿ0'/ÿaabcÿ;6>/Dÿ6;5ÿh;(0/5i/6.0'967/ÿH;)476;9/ÿ
 d,><6;3ÿ<63)ÿ7,36.03ÿ=//)ÿ0,ÿaabcÿ=,7ÿ0'/ÿ4)/ÿ,=ÿ(0)ÿ(;0/../9046.ÿ<7,</703Gÿ&'/)/ÿ=//)ÿ67/ÿ4)/5ÿ=,7ÿ
 The AARP® MedicareComplete® Plans carry the AARP name, and UnitedHealthcare Insurance

 0'/ÿ1/;/76.ÿ<47<,)/)ÿ,=ÿaabcGÿaabcÿ6;5ÿ(0)ÿ6==(.(60/)ÿ67/ÿ;,0ÿ(;)47/7)Gÿs,4ÿ5,ÿ;,0ÿ;//5ÿ0,ÿ+/ÿ6;ÿ
 Company pays royalty fees to AARP for the use of its intellectual property. These fees are used for

 aabcÿ>/>+/7ÿ0,ÿ/;7,..Gÿaabcÿ/;9,4761/)ÿ3,4ÿ0,ÿ9,;)(5/7ÿ3,47ÿ;//5)ÿJ'/;ÿ)/./90(;1ÿ<7,5490)ÿ
 the general purposes of AARP. AARP and its affiliates are not insurers. You do not need to be an

 6;5ÿ5,/)ÿ;,0ÿ>6-/ÿ)</9(=(9ÿ<7,5490ÿ,7ÿ<'67>693ÿ7/9,>>/;560(,;)ÿ=,7ÿ(;5(2(546.)Gÿ
 AARP member to enroll. AARP encourages you to consider your needs when selecting products
 and does not make specific product or pharmacy recommendations for individuals.
  &'()ÿ5,94>/;0ÿ()ÿ626(.6+./ÿ=,7ÿ=7//ÿ(;ÿ,0'/7ÿ.6;1461/)G
 This document is available for free in other languages.
  ÿc./6)/ÿ9,;0690ÿ,47ÿd4)0,>/7ÿt/72(9/ÿ;4>+/7ÿ60ÿ@uvFFuwxCuxvxyÿ=,7ÿ655(0(,;6.ÿ(;=,7>60(,;Gÿe&&sÿ
 4)/7)ÿ)',4.5ÿ96..ÿz@@gGÿi,47)ÿ67/ÿvÿ6G>Gÿuÿvÿ<G>Gÿ.,96.ÿ0(>/Dÿzÿ563)ÿ6ÿJ//-Gÿ
 Please contact our Customer Service number at 1-800-643-4845 for additional information. (TTY
 users should call 711). Hours are 8 a.m. - 8 p.m. local time, 7 days a week.
   {)06ÿ(;=,7>69(|;ÿ/)0}ÿ5()<,;(+./ÿ)(;ÿ9,)0,ÿ/;ÿ,07,)ÿ(5(,>6)Gÿ
 Esta informaci0n esta disponible sin costo en otros idiomas.
   c676ÿ,+0/;/7ÿ>})ÿ(;=,7>69(|;Dÿ<,7ÿ=62,7ÿ9,>4;~4/)/ÿ9,;ÿt/72(9(,ÿ6.ÿd.(/;0/ÿ6.ÿ@uvFFuwxCuxvxyGÿ
 eh)467(,)ÿ&&sÿ5/+/;ÿ..6>67ÿz@@gGÿi,767(,ÿ/)ÿ5/ÿvÿ6G>Gÿ6ÿvÿ<G>GDÿ.,)ÿzÿ5~6)ÿ5/ÿ.6ÿ)/>6;6Dÿ',76ÿ
 Para obtener mas informaci0n, por favor comuniquese con Servicio al Cliente al 1-800-643-4845.

 .,96.G
 (Usuarios TTY deben Ilamar 711). Horario es de 8 a.m. a 8 p.m., los 7 dias de la semana, hora
 local.
 {.ÿt/72(9(,ÿ6.ÿd.(/;0/ÿ06>+(;ÿ0(/;/ÿ5()<,;(+./Dÿ5/ÿ=,7>6ÿ17604(06Dÿ)/72(9(,)ÿ5/ÿ(;0/7<7/069(|;ÿ<676ÿ
 </7),;6)ÿ4/ÿ;,ÿ'6+.6;ÿ(;1.)G
 El Servicio al Cliente tambien tiene disponible, de forma gratuita, servicios de interpretaci0n para
 personas que no hablan ingles.
   &'()ÿ5,94>/;0ÿ>63ÿ+/ÿ626(.6+./ÿ(;ÿ6;ÿ6.0/7;60/ÿ=,7>60ÿ)49'ÿ6)ÿ76(../Dÿ.671/ÿ<7(;0ÿ,7ÿ645(,Gÿc./6)/ÿ
 9,;0690ÿ,47ÿd4)0,>/7ÿt/72(9/ÿ;4>+/7ÿ60ÿ@uvFFuwxCuxvxyDÿ&&sÿz@@ÿvÿ6G>Gÿuÿvÿ<G>Gÿ.,96.ÿ0(>/Dÿzÿ
 This document may be available in an alternate format such as Braille, large print or audio. Please

 563)ÿ6ÿJ//-Dÿ=,7ÿ655(0(,;6.ÿ(;=,7>60(,;G
 contact our Customer Service number at 1-800-643-4845, TTY: 711, 8 a.m. - 8 p.m. local time, 7
 days a week, for additional information.
   /;/=(0)Dÿ5/5490(+./Dÿ6;5,7ÿ9,<63>/;0)9,(;)476;9/ÿ>63ÿ9'6;1/ÿ,;ÿ?6;4673ÿ@DÿEFEEG
 Benefits, deductible, and/or copayments/coinsurance may change on January 1, 2022.
   &'/ÿ=,7>4.673Dÿ<'67>693ÿ;/0J,7-Dÿ6;5ÿ<7,2(5/7ÿ;/0J,7-ÿ>63ÿ9'6;1/ÿ60ÿ6;3ÿ0(>/Gÿs,4ÿJ(..ÿ7/9/(2/ÿ
 ;,0(9/ÿJ'/;ÿ;/9/))673G
 The formulary, pharmacy network, and provider network may change at any time. You will receive
 notice when necessary.


                                             f8ÿa<<7,26.ÿF Cvu@Fy@ÿe{I<(7/)ÿB/9/>+/7ÿC@DÿEFE@g
                                             OMB Approval 0938-1051 (Expires: December 31, 2021)
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 7 of 142



 KgKhÿ;I)&(#&ÿ!"ÿJ!I&'$*&ÿ"!'ÿGGH@ÿ>&)#$'&ÿG)I$($*&ÿJ!#&ÿ@$(ÿKÿFH&*!($ÿ@@LM
 $-&ÿ!"ÿJ!(&(
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Table of Contents



                                        6768ÿ9  ÿÿ 
                                        2021 Evidence of Coverage
                                                           Table
                                                           ÿ ÿofÿContents
                                                                      
 ÿÿ!"ÿ#$%&'ÿ$()ÿ%$*&ÿ(+,-&'ÿÿ.!+'ÿ$'(*ÿ%!(/ÿ0!'ÿ,!'&ÿ&%ÿ(ÿ"()(*ÿ("!',$!(ÿ
 This list of chapters and page numbers is your starting point. For more help in finding information
 .!+ÿ(&&)1ÿ*!ÿ!ÿ&ÿ"'ÿ%$*&ÿ!"ÿ$ÿ#$%&'/ÿ23ÿ4ÿ ÿÿ  ÿÿÿ5ÿÿ6 ÿ ÿ
 you need, go to the first page of a chapter. You will find a detailed list of topics at the beginning
 ÿ6ÿ657
 of each chapter.

 65ÿ18ÿ Getting
 Chapter            ÿ8 ÿstarted                    ÿas   ÿaÿmember
                                                                          9 9 ÿ7777777777777777777777777777777777777777777777777777777777777777ÿ81-1:8
                          ;<%$(ÿwhat
                          Explains                     =$ÿitÿmeans
                                                                  ,&$(ÿto!ÿ-be&ÿin(ÿa$ÿMedicare
                                                                                         >&)#$'&ÿhealth&$ÿ%plan
                                                                                                                  $(ÿand
                                                                                                                       $()ÿhow!=ÿto!ÿuse+&ÿthisÿ
                          ÿ-booklet.         !!?&/ÿTells
                                                       &ÿabout
                                                              $-!+ÿmaterials
                                                                         ,$&'$ÿ=& weÿ =ÿsend
                                                                                               &()ÿyou,
                                                                                                      .!+1ÿyour
                                                                                                            .!+'ÿ%plan$(ÿ%premium,
                                                                                                                             '&,+,1ÿthe         @$'ÿDAÿ
                                                                                                                                            &ÿPart
                           ÿlate           $&ÿenrollment
                                                 &('!,&(ÿ%penalty,
                                                                   &($.1ÿyour
                                                                             .!+'ÿUnitedHealthcare
                                                                                    B(&)C&$#$'&ÿmember   ,&,-&'ÿIDÿDAÿcard,
                                                                                                                             #$')1ÿand
                                                                                                                                     $()ÿkeeping
                                                                                                                                             ?&&%(*ÿ
                                                                                         will

                            ÿ.!+'ÿmembership
                          your                    ,&,-&'%ÿrecord  '&#!')ÿup +%ÿto!ÿdate.
                                                                                       )$&/
 65ÿ26ÿ Important
 Chapter             ÿE95ÿphone                     56 ÿnumbers
                                                                     39 ÿand    ÿresources
                                                                                         3 ÿ777777777777777777777777777777777777777777772-1   ÿ6:8
                             &ÿyou
                          Tells                   .!+ÿhow
                                                        !=ÿto!ÿ*get&ÿin(ÿtouch
                                                                             !+#ÿwith
                                                                                     =ÿour
                                                                                          !+'ÿ%plan
                                                                                                  $(ÿ(AARP
                                                                                                      FGGH@ÿMedicare
                                                                                                                >&)#$'&ÿAdvantage
                                                                                                                               G)I$($*&ÿJ       Choice!#&ÿ
                             ÿ@$(ÿ2Kÿ(Regional
                          Plan                      FH&*!($ÿPPO))@@LMMÿand $()ÿwith
                                                                                   =ÿother
                                                                                         !&'ÿorganizations
                                                                                                 !'*$(N$!(ÿincluding
                                                                                                                    (#+)(*ÿMedicare,
                                                                                                                                  >&)#$'&1ÿthe       &ÿ
                              ÿO$&ÿHealth
                          State                    C&$ÿInsurance
                                                             D(+'$(#&ÿAssistance
                                                                            G$(#&ÿProgram
                                                                                           @'!*'$,ÿ(SHIP),
                                                                                                        FOCD@M1ÿthe &ÿQuality
                                                                                                                        P+$.ÿImprovement
                                                                                                                                   D,%'!I&,&(ÿ
                               ÿLOrganization,'*$(N$!(1ÿSocial
                                                              O!#$ÿSecurity,
                                                                          O&#+'.1ÿMedicaid
                                                                                     >&)#$)ÿ(the F&ÿstate
                                                                                                        $&ÿhealth
                                                                                                               &$ÿinsurance
                                                                                                                         (+'$(#&ÿ%program '!*'$,ÿfor   "!'ÿ
                                ÿ%people     &!%&ÿ=    ÿlow
                                                            !=ÿincomes),
                                                                  (#!,&M1ÿ%programs
                                                                                   '!*'$,ÿthat $ÿhelp
                                                                                                    &%ÿ%people
                                                                                                            &!%&ÿ%pay$.ÿfor"!'ÿtheir
                                                                                                                                  &'ÿ%prescription
                                                                                                                                           '&#'%!(ÿ
                                 ÿ)drugs,    '+*1ÿand
                                                    $()ÿthe&ÿRailroad
                                                                 H$'!$)ÿRetirement
                                                                             H&'&,&(ÿBoard. Q!$')/
                                                     with


 65ÿ3Rÿ Using
 Chapter              ÿSÿthe                     6 ÿplan's
                                                          5Tÿcoverage
                                                                      ÿfor    ÿyour
                                                                                       U3ÿmedical
                                                                                               9 ÿservices
                                                                                                            ÿ77777777777777777777777777773-1   R:8
                          Explains;<%$(ÿimportant   ,%!'$(ÿthings    (*ÿyou
                                                                               .!+ÿneed
                                                                                      (&&)ÿto!ÿ?know
                                                                                                   (!=ÿabout
                                                                                                        $-!+ÿgetting
                                                                                                                 *& (*ÿyour.!+'ÿmedical
                                                                                                                                    ,&)#$ÿcare #$'&ÿas$ÿ
                                  ÿ$ÿmember   ,&,-&'ÿof!"ÿour !+'ÿ%plan.
                                                                     $(/ÿTopics
                                                                            !%#ÿinclude
                                                                                     (#+)&ÿ+using
                                                                                                  (*ÿthe
                                                                                                         &ÿ%providers
                                                                                                              '!I)&'ÿin(ÿthe &ÿ%plan's
                                                                                                                                       $(Vÿnetwork
                                                                                                                                                (&=!'?ÿ
                                   ÿ$()ÿhow      !=ÿto!ÿ*get&ÿ#care
                                                                   $'&ÿwhen
                                                                         =&(ÿyou
                                                                                .!+ÿhave
                                                                                      $I&ÿan $(ÿemergency.
                                                                                                 &,&'*&(#./
                          a
                          and
 65ÿ4Wÿ Medical
 Chapter               ÿX ÿBenefits                 Y  ÿChart 6ÿ(what
                                                                              Z46ÿisÿcovered
                                                                                           ÿand     ÿwhat
                                                                                                            46ÿyouU3ÿpay)
                                                                                                                          5U[ÿ77777777777777774-1 ÿW:8
                                    \    GivesI&ÿthe
                                                    &ÿ)details
                                                           &$ÿabout
                                                                    $-!+ÿwhich
                                                                             =#ÿtypes
                                                                                      .%&ÿof!"ÿmedical
                                                                                                 ,&)#$ÿcare
                                                                                                           #$'&ÿare$'&ÿcovered
                                                                                                                        #!I&'&)ÿand  $()ÿ    ÿ
                                                                                                                                            ÿnot
                                    #
                                    ÿ        ! I&' &) ÿ"! 'ÿ
                                                           . ! + ÿ$ ÿ$  ÿ,&
                          covered for you as a member of our plan. Explains  ,-  &  'ÿ
                                                                                     ! "ÿ
                                                                                        ! + 'ÿ% 
                                                                                                $ ( /
                                                                                                    ÿ; <% $( ÿ !
                                                                                                                 how =ÿ ,+
                                                                                                                        much #  ÿ.!
                                                                                                                                 you + ÿ=
                                                                                                                                        will
                                                                                                                                             ÿ%pay$.ÿas$ÿ
                          your      ÿ.!+'ÿshare   $'&ÿof!"ÿthe
                                                               &ÿcost
                                                                    #!ÿfor"!'ÿyour
                                                                               .!+'ÿcovered
                                                                                      #!I&'&)ÿmedical
                                                                                                  ,&)#$ÿcare.
                                                                                                            #$'&/
 65ÿ5]ÿ Using
 Chapter                ÿSÿthe                   6 ÿplan's
                                                          5Tÿcoverage
                                                                      ÿfor    ÿyour
                                                                                       U3ÿPart
                                                                                               ^ÿD_ÿprescription
                                                                                                        55ÿdrugs      3ÿ777777777777775-1]:8
                          Explains   ;<%$(ÿ'rules     +&ÿyou
                                                               .!+ÿneed
                                                                      (&&)ÿto!ÿfollow
                                                                                "!!=ÿwhen
                                                                                         =&(ÿyou .!+ÿget
                                                                                                       *&ÿyour
                                                                                                            .!+'ÿPart
                                                                                                                    @$'ÿDAÿdrugs.
                                                                                                                              )'+*/ÿTells
                                                                                                                                        &ÿhow!=ÿto!ÿ
                                     ÿ+use&ÿthe  &ÿ%plan's
                                                        $(Vÿ̀
                                                              ÿListÿofÿCovered
                                                                             ÿDrugs _3ÿ(Formulary)
                                                                                                Za93U[ÿtoÿ!ÿfind"()ÿout
                                                                                                                           !+ÿwhich
                                                                                                                                 =#ÿdrugs)'+*ÿare  $'&ÿ
                          covered.    ÿ#!I&'&)/ÿTells   &ÿwhich
                                                               =#ÿ?kinds()ÿof!"ÿdrugs
                                                                                     )'+*ÿare$'&ÿÿnot
                                                                                                   ÿcovered.
                                                                                                       ÿ#!I&'&)/ÿExplains
                                                                                                                     ;<%$(ÿseveral
                                                                                                                                  &I&'$ÿ?kinds()ÿof!"ÿ
                                       ÿ'restrictions
                                             &'#!(ÿthat $ÿapply
                                                                  $%%.ÿto!ÿcoverage
                                                                              #!I&'$*&ÿfor "!'ÿcertain
                                                                                                #&'$(ÿdrugs.
                                                                                                          )'+*/ÿExplains
                                                                                                                   ;<%$(ÿwhere=&'&ÿto!ÿget *&ÿyour .!+'ÿ
                                        ÿ%prescriptions
                                             '&#'%!(ÿfilled.
                                                              "&)/ÿTells
                                                                       &ÿabout
                                                                              $-!+ÿthe  &ÿ%plan's
                                                                                              $(Vÿ%programs
                                                                                                      '!*'$,ÿfor  "!'ÿdrug
                                                                                                                        )'+*ÿsafety
                                                                                                                               $"&.ÿand  $()ÿ
                          managing       ÿ,$($*(*ÿmedications.
                                                          ,&)#$!(/
 65ÿ6bÿ What
 Chapter                 ÿc6ÿyou                 U3ÿpay
                                                         5Uÿforÿyour
                                                                     U3ÿPart
                                                                             ^ÿD_ÿprescription
                                                                                      55ÿdrugs     3ÿ7777777777777777777777777777777777b6-1:8
                                           &ÿabout
                                          Tells   $-!+ÿthe  &ÿfour
                                                                 "!+'ÿstages
                                                                         $*&ÿof!"ÿdrug
                                                                                     )'+*ÿcoverage
                                                                                            #!I&'$*&ÿ    Z_ 3ÿStage,
                                                                                                        ÿ(Deductible       d eÿInitial
                                                                                                                                      Eÿ
                          Coverage        ÿ  ÿStage, d eÿCoverage
                                                                       ÿGap    85ÿStage,
                                                                                         d eÿCatastrophic
                                                                                                    56ÿCoverage
                                                                                                                         ÿStage)   d [ÿand   ÿ$()ÿ
                                           ÿ!=ÿthese
                                          how     &&ÿstages
                                                          $*&ÿaffect
                                                                     $""&#ÿwhat
                                                                              =$ÿyou.!+ÿ%pay$.ÿfor
                                                                                                "!'ÿyour
                                                                                                    .!+'ÿ)drugs.     ;<%$(ÿthe
                                                                                                            '+*/ÿExplains         &ÿfive
                                                                                                                                        "I&ÿcost-
                                                                                                                                               #!f
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 8 of 142



 OPOQÿ7;9 ÿÿR;87 ÿ8ÿSSTÿU 978ÿS;7 7 ÿR69ÿ7ÿOÿVT 9 7ÿWX
 ?79ÿÿR 5
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Table of Contents


                               56789 ÿ985ÿ8ÿ8ÿ78ÿÿ8 5ÿ7ÿ5ÿ67ÿÿ5ÿ7ÿ8ÿ7ÿ8 ÿ9ÿ
                  sharing tiers for your Part D drugs and tells what you must pay for a drug in
                         ÿ76ÿ556789 ÿ98
                  each cost-sharing tier.
 !"ÿ#ÿ
 Chapter 7        ÿ$%&'()ÿ*%ÿ+ÿ,ÿ                             ÿ+*"ÿ%"!ÿ+-ÿÿÿ.'//ÿ,+*ÿ0!ÿ"!1!'0!2ÿ-+"ÿ1+0!"!2ÿ3!2'1/ÿ
                  Asking us to pay our share of a bill you have received for covered medical
                         ÿ%!"0'1!%ÿ
                  services or drugs                ÿ+"ÿ2"*)%ÿ4444444444444444444444444444444444444444444444444444444444444444444444444444444444444444444444ÿ
                                                                                            7-1                                                             #56
                          78795ÿ6 ÿ7ÿ6ÿÿ5 ÿ7ÿ99ÿÿ5ÿ6 ÿÿ7 ÿÿ75:ÿ5ÿÿ7ÿÿ
                  Explains when and how to send a bill to us when you want to ask us to pay you
                          ÿ97:ÿ8ÿ8ÿ5678ÿÿ6ÿ5ÿ8ÿ8ÿ;8ÿ58;95ÿ
                  back for our share of the cost for your covered services or drugs.                                         ÿ8ÿ8 5
 !"ÿ<ÿ
 Chapter 8         ÿ=+*"ÿrights
                  Your                         "')%ÿand (2ÿresponsibilities
                                                               "!%+(%'.'/''!%ÿ>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>8-1             ÿ<56
                           78795ÿthe              6ÿrights
                                                         8965ÿand  7ÿresponsibilities
                                                                        85 5999995ÿyou        ÿhave
                                                                                                        67;ÿas75ÿa7ÿmember    9 8ÿofÿour  8ÿplan.
                                                                                                                                                       7ÿTells
                                                                                                                                                              ? 5ÿ
                           ÿwhat   67ÿyou     ÿcan
                                                    7ÿdo  ÿif9ÿyou
                                                                   ÿthink
                                                                         69:ÿyour
                                                                               8ÿrights
                                                                                        8965ÿare   78ÿnotÿ9being   9 ÿrespected.
                                                                                                                           85  
                         Explains


 !"ÿ@ÿ
 Chapter 9          ÿAÿto+ÿdo
                  What                             2+ÿif'-ÿyou
                                                           ,+*ÿhave
                                                                  0!ÿaÿproblem
                                                                           "+./!3ÿor+"ÿcomplaint
                                                                                               1+3/'(ÿ(coverage                    2!1'%'+(%Cÿ
                                                                                                                  B1+0!")!ÿdecisions,
                            ÿ!/%Cÿcomplaints)
                         appeals,                   1+3/'(%Dÿ>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>9-1            @56
                        ? 5ÿyou
                        Tells                 ÿstep-by-step
                                                    5 95 ÿwhat   67ÿtoÿdo  ÿif9ÿyou
                                                                                          ÿare 78ÿhaving
                                                                                                        67;9 ÿproblems895ÿor8ÿ
                        ÿ 85ÿas75ÿa7ÿmember
                        concerns                             9 8ÿofÿour 8ÿplan.
                                                                                    7
                               ÿE• ÿExplains
                                           ÿ78795ÿhow
                                                      6ÿtoÿask 75:ÿfor
                                                                       8ÿcoverage
                                                                           ;87 ÿdecisions    959 5ÿand  7ÿmake 7:ÿappeals
                                                                                                                               7 75ÿif9ÿyou  ÿare78ÿ
                                    ÿ67;9 ÿtrouble
                                    having           89ÿgetting   9 ÿthe6ÿmedical
                                                                                    97ÿcare
                                                                                             78ÿor8ÿprescription
                                                                                                             85899 ÿdrugs     8 5ÿyou  ÿthink
                                                                                                                                                    69:ÿare 78ÿ
                                     ÿ;8ÿ9byÿour
                                    covered                8ÿplan.
                                                                   7ÿThis
                                                                        ?695ÿincludes
                                                                              9 5ÿasking  75:9 ÿus5ÿtoÿmake   7:ÿexceptions
                                                                                                                                 89 5ÿtoÿthe             85ÿ
                                                                                                                                                        6ÿrules
                                    orÿ8ÿextra 887ÿ8restrictions
                                                         5899 5ÿon   ÿyour
                                                                          8ÿcoverage
                                                                                  ;87 ÿfor       8ÿprescription
                                                                                                           85899 ÿdrugs,     8 5Fÿand 7ÿasking
                                                                                                                                                  75:9 ÿus    5ÿtoÿ
                                       ÿ: ÿcovering
                                                  ;89 ÿhospital
                                                               6597ÿcare78ÿand7ÿcertain
                                                                                          879ÿtypes     5ÿofÿmedical
                                                                                                                       97ÿservices
                                                                                                                                    58;95ÿif9ÿyou    ÿthink
                                                                                                                                                              69:ÿ
                                        ÿ8ÿcoverage
                                                 ;87 ÿis95ÿending   9 ÿtooÿsoon.
                                                                                  5 
                                    keep
                                    your
                              ÿE• ÿExplains
                                         ÿ78795ÿhow 6ÿtoÿmake7:ÿcomplaints
                                                                          795ÿabout    79ÿGquality 79ÿofÿcare,
                                                                                                                        78Fÿ7                 9 5Fÿ
                                                                                                                                       99 ÿtimes,
                                          ÿ5 8ÿservice,
                                                       58;9Fÿand    7ÿother
                                                                          68ÿconcerns.
                                                                                    85
                                                                                                                                  waiting
                                    customer
 !"ÿ6Hÿ
 Chapter 10          ÿI(2'()ÿyour
                  Ending                          ,+*"ÿmembership
                                                          3!3.!"%'ÿin'(ÿthe     !ÿplan
                                                                                        /(ÿ>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>ÿ610-1      H56
                             78795ÿ6
                         Explains                  whenÿ     7ÿhow
                                                             and    6ÿyou
                                                                         ÿcan
                                                                               7ÿendÿyour   8ÿmembership
                                                                                                        9 8569ÿin9ÿthe          6ÿplan.7ÿExplains
                                                                                                                                                  78795ÿ
                             ÿ5979 5ÿin9ÿwhich
                         situations                      696ÿour 8ÿplan
                                                                         7ÿis95ÿrequired
                                                                                  8G98ÿtoÿendÿyour        8ÿmembership.
                                                                                                                            9 8569
 !"ÿ66ÿ
 Chapter 11           ÿJ!)/ÿnotices
                  Legal                         (+'1!%>ÿ>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>611-1        656
                         K                  
                                               5 ÿ    9
                                                            5ÿ7
                  Includes notices about governing law and about  9  ÿ  ;  8   9    ÿ7 ÿ  7     ÿ7 9     ÿ       95  899
                                                                                                                  nondiscrimination.    7   9
                                                                                                                                                
 !"ÿ6Lÿ
 Chapter 12            ÿM!-'(''+(%ÿof+-ÿimportant
                  Definitions                               '3+"(ÿwords  N+"2%>ÿ>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>ÿ612-1         L56
                         78795ÿ:keyÿterms
                        Explains                             85ÿused
                                                                   5ÿin9ÿthis
                                                                              695ÿ9booklet.
                                                                                      :
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 9 of 142




                                                 012   3456ÿ
                                                           8
                                                       Chapter 1
                                9Getting started as a member
                                          ÿ ÿÿÿ  
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 10 of 142



 4o4$ÿ=0!+#ÿ">ÿ2"0)(1ÿ>")ÿ,,-.ÿ/+!()ÿ,+0(#(1ÿ23"!ÿ.*(#ÿ4ÿ5-1!"#(*ÿ..67
 23(P)ÿ$[ÿs !#1ÿ:()+ÿ(:ÿ(ÿCC?)                                                                                                               $1-1t$
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member


                                                       23  45 67 8ÿ9
                                                              Chapter 1
                                                  766 ÿ64867ÿ4ÿ4ÿ778
                                               Getting started as a member



 2ÿ9ÿ Introduction
 SECTION 1    ÿ686 ÿ3ÿ
               !"#ÿ1.1  $%$ÿÿÿYou   &"'ÿare
                                            ()ÿenrolled
                                                   #)"**+ÿin!#ÿAARP
                                                                  ,,-.ÿMedicare
                                                                              /+!()ÿAdvantage,+0(#(1ÿ23              "!ÿPlan
                                                                                                                                 .*(#ÿ42ÿ
                                  ÿ5-1!"#(*ÿPPO),   ..678ÿwhich
                                                             93!3ÿis!:ÿa(ÿMedicare
                                                                                /+!()ÿRPPO    -..6%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%3ÿ;
             Section                                                                                                Choice
                                 (Regional
               !"#ÿ1.2
             Section       $%4ÿÿÿWhat  <3(ÿis!:ÿthe3ÿEvidence
                                                       =0!+#ÿof">ÿCoverage
                                                                          2"0)(1ÿ?booklet    ""@*ÿabout?(?"'Aÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿ    3;
               !"#ÿ1.3
             Section       $%;ÿÿÿLegal B1(*ÿinformation
                                                !#>")C(!"#ÿabout (?"'ÿthe   3ÿEvidence
                                                                                  =0!+#ÿof">ÿCoverage2"0)(1ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%3ÿ;
 SECTION       ÿE346ÿmakes
 2ÿ2Dÿ What        4F7ÿyou     Gÿeligible
                                            7H H7ÿto6ÿbe  7ÿa4ÿplan
                                                                    5H4 ÿmember?
                                                                             778Iÿ4J
                !"#ÿ2.1
             Section       4%$ÿÿÿYour  &"')ÿeligibility
                                             *!1!?!*!Kÿ)requirements
                                                           L'!)C#:ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿ           4M
                !"#ÿ42.2%4ÿÿÿWhat
             Section                   <3(ÿare ()ÿMedicare
                                                    /+!()ÿPart  .()ÿA,ÿand (#+ÿMedicare
                                                                                      /+!()ÿPart     .()ÿB?  NA%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿ4M
                !"#ÿ42.3%;ÿÿÿHere   O)ÿis!:ÿthe
                                                   3ÿplan
                                                      P*(#ÿservice
                                                             :)0!ÿarea ()(ÿfor >")ÿAARP
                                                                                         ,,-.ÿMedicare
                                                                                                    /+!()ÿAdvantage,+0(#(1ÿChoice     23"!ÿ
                                   ÿ.*(#ÿ42ÿ(Regional
                                                 5-1!"#(*ÿPPO)
                                                              ..67%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%4ÿM
             Section
                                 Plan
                !"#ÿ42.4%MÿÿÿU.S.
             Section                   Q%%ÿCitizen
                                            2!!R#ÿor")ÿLawful
                                                           B(9>'*ÿPresence
                                                                       .):#ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿS5
 2ÿ3ÿ What
 SECTION        ÿE346ÿother
                         6378ÿmaterials
                               46784Hÿwill        THHÿyou
                                                        Gÿget76ÿfromU8ÿus?  Iÿ5ÿV
                 !"#ÿ3.1;%$ÿÿÿYour  &"')ÿUnitedHealthcare
                                             Q#!+O(*3()ÿmember       CC?)ÿIDWXÿcard     ()+YQ: ÿÿ       ÿit!ÿto"ÿget
                                                                                                                          1ÿall(**ÿcovered
                                                                                                                                     "0)+ÿcare  ()ÿ
                                    ÿ(#+ÿPprescription
                                               ):)!P!"#ÿdrugs
                                                              +)'1:%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿS5
             Section                                                                                   - Use
                                 and
                 !"#ÿ3.2;%4ÿÿÿThe   Z3ÿProvider
                                           .)"0!+)ÿDirectory:
                                                        X!)")K[ÿYour    &"')ÿguide
                                                                                   1'!+ÿto"ÿall(**ÿPproviders
                                                                                                          )"0!+):ÿin!#ÿthe    3ÿPplan's
                                                                                                                                      *(#\:ÿ
                                     ÿ#9")@%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%6ÿ]
             Section
                                 network
                 !"#ÿ3.3
             Section       ;%;ÿÿÿThe   Z3ÿPharmacy
                                           .3()C(KÿDirectory:
                                                           X!)")K[ÿYour    &"')ÿguide
                                                                                      1'!+ÿto"ÿPpharmacies
                                                                                                        3()C(!:ÿin!#ÿour      "')ÿnetwork
                                                                                                                                       #9")@ÿ%%%%%6ÿ]
                 !"#ÿ3.4
             Section       ;%MÿÿÿThe   Z3ÿPplan's
                                               *(#\:ÿList
                                                      B!:ÿof">ÿCovered
                                                               2"0)+ÿDrugs   X)'1:ÿ(Formulary)
                                                                                           5^")C'*()K7%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%_7
                 !"#ÿ3.5;%SÿÿÿThe   Z3ÿPart
                                           .()ÿDXÿExplanation
                                                      =`P*(#(!"#ÿof">ÿBenefitsN#>!:ÿ(the    53ÿ  ÿ"Part
                                                                                                     b.()ÿDXÿEOB"):=6Nc7[ÿReports
                                                                                                                                -P"):ÿ9!          3ÿa(ÿ
                                      ÿ:'CC()Kÿof">ÿPpayments
                                                         (KC#:ÿmade    C(+ÿfor   >")ÿyour
                                                                                         K"')ÿPart.()ÿDXÿPprescription
                                                                                                                ):)!P!"#ÿdrugs    +)'1:ÿ%%%%%%%%%%%%_7
             Section                                                                                                                           with
                                 summary

 2ÿ4Jÿ Your
 SECTION         ÿd8ÿmonthly
                         63HGÿpremium 587 ÿfor   U8ÿthe
                                                           637ÿplan
                                                                  5H4ÿ7e
                  !"#ÿ4.1
             Section       M%$ÿÿÿHow   O"9ÿmuch
                                            C'3ÿis!:ÿyour
                                                         K"')ÿPplan         )C!'CAÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿf8
                                                                   *(#ÿPpremium?
 2ÿ5Vÿ Do
 SECTION          ÿgÿyou
                      Gÿhave
                           34h7ÿto6ÿpay  54Gÿthe 637ÿPart
                                                      i486ÿDgÿ  ÿ"late
                                                                 kH467ÿenrollment
                                                                          7 8HH7 6ÿpenalty"? 57 4H6GlIÿ8ÿm
                   !"#ÿ5.1
             Section       S%$ÿÿÿWhat  <3(ÿis!:ÿthe3ÿPart
                                                       .()ÿDXÿ   b*(ÿenrollment
                                                                ÿ"late    #)"**C#ÿPpenalty"?  #(*KcA%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿf8
                   !"#ÿ5.2
             Section       S%4ÿÿÿHow   O"9ÿmuch
                                            C'3ÿis!:ÿthe 3ÿPart
                                                               .()ÿDXÿ*late (ÿenrollment
                                                                                  #)"**C#ÿPpenalty?   #(*KAÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%ÿ     n
                                                                                                                                                         9
                   !"#ÿ5.3
             Section       S%;ÿÿÿInW#ÿsome
                                         :"Cÿsituations,
                                                   :!'(!"#:8ÿyou  K"'ÿcan (#ÿenroll
                                                                                 #)"*ÿ*late (ÿand(#+ÿ#not"ÿhave 3(0ÿto"ÿPpay(Kÿthe   3ÿPpenalty9
                                                                                                                                                #(*Kÿn
                   ÿ!"#ÿ5.4
                           S%MÿÿÿWhat  <3(ÿcan (#ÿyou
                                                     K"'ÿdo
                                                          +"ÿif!>ÿyou
                                                                  K"'ÿdisagree
                                                                         +!:(1)ÿabout   (?"'ÿyour  K"')ÿPart.()ÿDXÿ*late (ÿenrollment
                                                                                                                                 #)"**C#ÿ
                                        #(*KAÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%% ÿ$10o
                                 ÿPpenalty?
             Section


 2ÿ6pÿ Do
 SECTION     ÿgÿyou  Gÿhave
                           34h7ÿto6ÿpay 54Gÿan   4 ÿextra
                                                     7q684ÿPart
                                                             i486ÿDgÿamount
                                                                         4 6ÿbecause 747ÿofUÿyour     G8ÿincome? 7Iÿ10     ÿ9r
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 11 of 142



  ÿUA63843ÿ7ÿB7A3!3ÿ7ÿVVWÿX3 643ÿV A85!3ÿB 7643ÿ?8ÿÿYW3!678?ÿZ[
 B 53ÿ\ÿ]35568!ÿ553 ÿÿÿ33                                                                                               ^
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member                                                                                            1-2




               2345678ÿ9 ÿÿÿ 7ÿÿ8ÿ35ÿ5ÿÿ785ÿ343ÿ7ÿ68473ÿ
                     Section 6.1 Who pays an extra Part D amount because of income?                                                  ÿ10
               2345678ÿ9ÿÿÿ7ÿ4ÿ6ÿ53ÿ35ÿ5ÿÿ785ÿ
                     Section 6.2 How much is the extra Part D amount?                                                                ÿ11
               2345678ÿ6.39ÿÿÿWhat5ÿcan
                                        48ÿyou7ÿdo7ÿif6ÿyou
                                                             7ÿdisagree
                                                                  6!33ÿabout75ÿpaying
                                                                                          68!ÿan 8ÿextra
                                                                                                       35ÿPart
                                                                                                                5ÿDÿamount?
                                                                                                                          785
                                ÿ
               Section
                                                                                                                                      11
               2345678ÿ6.4
               Section    9"ÿÿÿWhat5ÿhappens
                                          38ÿif6ÿyou
                                                        7ÿdo7ÿ8not75ÿpayÿthe
                                                                              53ÿextra
                                                                                    35ÿPart
                                                                                            5ÿDÿamount?
                                                                                                      785ÿ                       ÿ11
 #$%&'()ÿ7*ÿ More
 SECTION       ÿ+,-.ÿinformation
                        /01,-234/,0ÿabout
                                        35,64ÿyour7,6-ÿmonthly
                                                        2,04897ÿpremium
                                                                     :-.2/62;      ÿ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;11
                                                                                                                                     <<
                2345678ÿ=7.1ÿÿÿIf>ÿyou
                                    7ÿpayÿaÿPart
                                                  5ÿDÿlate
                                                            ?53ÿenrollment
                                                                 387??385ÿpenalty,
                                                                                   38?5@ÿthere
                                                                                              533ÿare3ÿseveral
                                                                                                            3A3?ÿwaysÿyou7ÿ
                                ÿ48ÿpayÿyour
                                             7ÿpenalty
                                                     38?5ÿ                                                                         ÿ12
               Section
                                can
                2345678ÿ=7.2ÿÿÿCan
               Section           B8ÿ3weÿ   48!3ÿyour
                                             change    7ÿ7    85?ÿplan
                                                               monthly      ?8ÿpremium
                                                                                   36ÿduring  68!ÿthe53ÿyear?
                                                                                                                3ÿ ÿ14"
 #$%&'()ÿ8Cÿ Please
 SECTION        ÿD9.3E.ÿkeep
                          F..:ÿyour
                                 7,6-ÿplan
                                        :930ÿmembership
                                                2.25.-E8/:ÿrecord -.G,-Hÿup  6:ÿto4,ÿdate
                                                                                      H34.ÿ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;14 <I
                 2345678ÿ8.1
               Section    J ÿÿÿHow
                                 7ÿto57ÿhelp3?ÿmake
                                                   K3ÿsure
                                                           3ÿthat
                                                                 55ÿwe3ÿhave A3ÿaccurate
                                                                                     4453ÿinformation
                                                                                                  6875678ÿabout  75ÿyou7ÿ  ÿ14"
 #$%&'()ÿ9Lÿ We
 SECTION         ÿM.ÿprotect
                     :-,4.G4ÿthe
                               48.ÿprivacy
                                     :-/N3G7ÿof,1ÿyour
                                                    7,6-ÿpersonal
                                                            :.-E,039ÿhealth
                                                                        8.3948ÿinformation
                                                                                   /01,-234/,0ÿ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;15     ÿ<O
                  2345678ÿ9.1
               Section    P ÿÿÿWe3ÿmake
                                      K3ÿsure3ÿthat
                                                     55ÿyour7ÿhealth
                                                                   3?5ÿinformation                753453 ÿ
                                                                            6875678ÿis6ÿprotected                              ÿ15Q
 SECTION  <RÿÿÿHow
 #$%&'()ÿ10       S,Tÿother
                       ,48.-ÿinsurance
                              /0E6-30G.ÿworks T,-FEÿwith
                                                       T/48ÿour,6-ÿplan
                                                                   :930ÿ;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;;15 <O
                  2345678ÿ10.1
               Section       ÿWhich 64ÿplan?8ÿpays
                                                   ÿfirst
                                                        65ÿwhen
                                                                38ÿyou
                                                                      7ÿhave A3ÿother
                                                                                     753ÿinsurance?
                                                                                              68843ÿ                            ÿ15Q
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 12 of 142



 =g=fÿk+0,)2*)ÿ$Cÿ<$+)('6)ÿC$(ÿ99:;ÿ/),0*'()ÿ9,+'25'6)ÿ<3$0*)ÿ;7'2ÿ=ÿ>:)60$2'7ÿ;;?@
 <3'85)(ÿfRÿl)55026ÿ45'(5),ÿ'4ÿ'ÿG)G-)(                                                                                  f1-3Ti
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member




 0123456ÿ8ÿ
 SECTION 1                       49 9
                                Introduction

   09ÿ88ÿ                     ÿÿ9  ÿ9ÿÿ ÿ 9ÿ2 ÿ9ÿÿ
                                 9ÿ5ÿ!ÿ"ÿÿ ÿ5
   Section 1.1                    You are enrolled in AARP Medicare Advantage Choice Plan 2
                                  (Regional PPO), which is a Medicare RPPO

 #$%ÿare
      '()ÿcovered
          *$+)(),ÿ-by.ÿMedicare,
                         /),0*'()1ÿand'2,ÿyou
                                           .$%ÿhave
                                               3'+)ÿchosen
                                                      *3$4)2ÿto5$ÿget6)5ÿyour
                                                                          .$%(ÿMedicare
                                                                                  /),0*'()ÿhealth
                                                                                              3)'753ÿcare
                                                                                                      *'()ÿand
                                                                                                           '2,ÿyour
                                                                                                                 .$%(ÿ
 8()4*(0850$2ÿdrug
                ,(%6ÿ *$+)('6)ÿthrough
                                   53($%63ÿour
                                            $%(ÿ8plan,
                                                   7'21ÿAARP
                                                        99:;ÿMedicare
                                                                /),0*'()ÿAdvantage
                                                                               9,+'25'6)ÿChoice
                                                                                              <3$0*)ÿPlan
                                                                                                       ;7'2ÿ=2ÿ(Regional
                                                                                                               >:)60$2'7ÿ
 You

 ;;?@A
 prescription         coverage
 PPO).
 B3)()ÿare   ,0CC)()25ÿtypes
        '()ÿdifferent   5.8)4ÿof$CÿMedicare
                                   /),0*'()ÿ3health
                                               )'753ÿ8plans.
                                                        7'24Aÿ?%
                                                               Our( ÿ8plan
                                                                       7'2ÿis04ÿa'ÿMedicare
                                                                                   /),0*'()ÿAdvantage
                                                                                               9,+'25'6)ÿ  :;;?ÿPlan;7'2ÿ
 >:;;?ÿstands
         45'2,4ÿfor
                  C$(ÿRegional
                      :)60$2'7ÿPreferred
                                   ;()C)((),ÿProvider
                                             ;($+0,)(ÿOrganization).
                                                         ?(6'20D'50$2@AÿLike  E0F)ÿall'77ÿMedicare
                                                                                          /),0*'()ÿhealth
                                                                                                   3)'753ÿ8plans,
                                                                                                             7'241ÿthis
                                                                                                                   5304ÿ
 There                                                                                                     RPPO

            :;;?ÿis04ÿapproved
 /),0*'()ÿRPPO         '88($+),ÿ-by.ÿMedicare
                                       /),0*'()ÿand '2,ÿrun
                                                         (%2ÿ-by.ÿa'ÿ8private
                                                                       (0+'5)ÿcompany.
                                                                                *$G8'2.A
 (RPPO
 Medicare
 2 ÿunder
             9 ÿthis"ÿPlan
                           9ÿqualifies
                                  HI"ÿas
                                            "ÿQualifying
                                                JIK9ÿHealth
                                                              LÿCoverage
                                                                          2 ÿ(QHC)   JL2ÿand
                                                                                                '2,ÿsatisfies
                                                                                                     4'504C0)4ÿthe
                                                                                                                53)ÿ
 ;'50)25ÿProtection
         ;($5)*50$2ÿand'2,ÿAffordable
                            9CC$(,'-7)ÿCare
                                          <'()ÿAct's
                                               9*5M4ÿ(ACA)
                                                       >9<9@ÿindividual
                                                               02,0+0,%'7ÿshared
                                                                               43'(),ÿresponsibility
                                                                                          ()48$240-0705.ÿrequirement.
                                                                                                         ()N%0()G)25Aÿ
 Coverage

 ;7)'4)ÿvisit  53)ÿInternal
         +0405ÿthe O25)(2'7ÿRevenue
                            :)+)2%)ÿService
                                        P)(+0*)ÿ(IRS)
                                                  >O:P@ÿwebsite
                                                         Q)-405)ÿat: '5Rÿwww.irs.gov/affordable-care-act/
                                                                         QQQA0(4A6$+S'CC$(,'-7)T*'()T'*5S
 Patient

 02,0+0,%'74T'2,TC'G070)4ÿfor
 ÿ                           C$(ÿmore
                                  G$()ÿinformation.
                                        02C$(G'50$2A
 Please
 individuals-and-families


     09ÿ8ÿ
   Section 1.2                       Uÿis"ÿthe
                                     What          ÿEvidence
                                                        19ÿofIÿCoverage
                                                                          2 ÿbooklet
                                                                                        V Wÿabout?
                                                                                                  V X
  B304ÿEvidence
       19ÿofIÿCoverage
                         2 ÿ-booklet
                                        $$F7)5ÿtells
                                                   5)774ÿyou
                                                          .$%ÿhow
                                                               3$Qÿto5$ÿ6get)5ÿyour
                                                                               .$%(ÿMedicare
                                                                                     /),0*'()ÿ G),0*'7ÿcare
                                                                                                          *'()ÿ'2,ÿ
  8()4*(0850$2ÿdrugs
                ,(%64ÿcovered
                          *$+)(),ÿthrough
                                      53($%63ÿour  $%(ÿ8plan.
                                                          7'2AÿThis
                                                               B304ÿ-booklet
                                                                       $$F7)5ÿexplains
                                                                                 )Y87'024ÿyour
                                                                                           .$%(ÿrights
                                                                                                 (06354ÿand
                                                                                                         '2,ÿresponsibilities,
                                                                                                             ()48$240-07050)41ÿ
 This                                                                                          medical         and

            *$+)(),1ÿand
  Q3'5ÿis04ÿcovered,   '2,ÿwhat
                            Q3'5ÿyou .$%ÿ8pay'.ÿas'4ÿa'ÿmember
                                                        G)G-)(ÿof$Cÿthe53)ÿ8plan.
                                                                               7'2A
  prescription
  what
  B3)ÿwords
       Q$(,4ÿ"coverage"
               Z*$+)('6)[ÿand   '2,ÿ"covered
                                      Z*$+)(),ÿservices"
                                                    4)(+0*)4[ÿrefer
                                                                 ()C)(ÿto5$ÿthe
                                                                            53)ÿmedical
                                                                                 G),0*'7ÿcare,
                                                                                           *'()1ÿservices
                                                                                                 4)(+0*)4ÿand
                                                                                                           '2,ÿprescription
                                                                                                                8()4*(0850$2ÿ
 ,drugs
    (%64ÿavailable
          '+'07'-7)ÿto5$ÿyou
                         .$%ÿas'4ÿa'ÿG)  G-)(ÿof$Cÿthe 53)ÿ8plan.
                                                             7'2A
 The
                                      member
 O5M4ÿimportant
      0G8$(5'25ÿfor
                  C$(ÿyou
                        .$%ÿto5$ÿ7learn
                                   )'(2ÿwhat
                                        Q3'5ÿthe53)ÿ8plan's
                                                        7'2M4ÿrules
                                                               (%7)4ÿare
                                                                      '()ÿand
                                                                            '2,ÿQ3   '5ÿservices
                                                                                        4)(+0*)4ÿare
                                                                                                  '()ÿavailable
                                                                                                      '+'07'-7)ÿto5$ÿyou.
                                                                                                                     .$%AÿWe
                                                                                                                          \)ÿ
 )2*$%('6)ÿyou .$%ÿto5$ÿset
                         4)5ÿaside
                               '40,)ÿsome
                                      4$G)ÿtime
                                              50G)ÿto5$ÿlook
                                                          7$$Fÿthrough
                                                                53($%63ÿthis5304ÿEvidence
                                                                                  19ÿofIÿCoverage
                                                                                                2 ÿ-booklet.
                                                                                                              $$F7)5Aÿ
 It's                                                                             what
 encourage
 OCÿyou
     .$%ÿare
          '()ÿconfused
              *$2C%4),ÿor$(ÿconcerned
                                *$2*)(2),ÿor$(ÿjust]%45ÿhave
                                                         3'+)ÿa'ÿNquestion,
                                                                   %)450$21ÿ8please
                                                                                  7)'4)ÿcontact
                                                                                         *$25'*5ÿour
                                                                                                  $%(ÿ8plan's
                                                                                                        7'2M4ÿCustomer
                                                                                                              <%45$G)(ÿ
 P)   (
      +0* ) ÿ
            >83$2 ) ÿ
                    2  % G-  )  (4 ÿ'(
                                     ) ÿ8(02  5
                                              ) ,  ÿ$ 2 ÿ
                                                        53 )ÿ- '* Fÿ
                                                                   * $ +  )(ÿ$ Cÿ5
                                                                                 3 04
                                                                                    ÿ-$ $ F7)5
                                                                                             @A
 If
 Service (phone numbers are printed on the back cover of this booklet).


    09ÿ8^ÿ
   Section 1.3                     _ÿinformation
                                   Legal 9I `9ÿabout   V ÿthe ÿEvidence
                                                                        19ÿofIÿCoverage
                                                                                       2 ÿ
 4a"ÿpart
 It's b ÿofIÿourÿcontract
                     9 ÿwith  !ÿyou
                                       K
 B304ÿEvidence
       19ÿofIÿCoverage
                         2 ÿis04ÿ8part
                                        '(5ÿof$Cÿour
                                                 $%(ÿ*contract
                                                       $25('*5ÿwith
                                                               Q053ÿyou
                                                                    .$%ÿabout
                                                                           '-$%5ÿ3how
                                                                                   $Qÿthe
                                                                                       53)ÿ8plan
                                                                                             7'2ÿcovers
                                                                                                 *$+)(4ÿyour
                                                                                                         .$%(ÿcare.
                                                                                                              *'()Aÿ
 ?5 3 )(ÿ
        8'(54 ÿ
              $C  ÿ5
                   3   04ÿ*$ 25
                              ( '*5ÿ0
                                    2 *7%,) ÿ. $ %(ÿ
                                                   ) 2 ($7
                                                         7G)  25
                                                               ÿC$ (
                                                                   G1  ÿ53 )ÿ_
                                                                              "  ÿ Iÿ2      ÿ
                                                                                               c  " ÿd  `    K1
 This

 '2,ÿany
 ÿ    '2.ÿnotices
          2$50*)4ÿyou  .$%ÿreceive
                            ()*)0+)ÿfrom
                                     C($Gÿ%us4ÿabout
                                               '-$%5ÿchanges
                                                       *3'26)4ÿto5$ÿyour
                                                                    .$%(ÿcoverage
                                                                           *$+)('6)ÿor$(ÿconditions
                                                                                         *$2,050$24ÿthat
                                                                                                     53'5ÿaffect
                                                                                                          'CC)*5ÿyour
                                                                                                                  .$%(ÿ
 Other parts of this contract include your enrollment form, the List of Covered                Drugs   (Formulary),

 *$+)('6)AÿThese
             B3)4)ÿ2notices
                         $50*)4ÿare
                                 '()ÿsometimes
                                      4$G)50G)4ÿcalled
                                                   *'77),ÿ"riders"
                                                           Z(0,)(4[ÿor$(ÿ"amendments."
                                                                         Z'G)2,G)254A[
 and
 coverage.
 B3)ÿcontract
      *$25('*5ÿis04ÿin02ÿeffect
                         )CC)*5ÿfor
                                C$(ÿmonths
                                    G$2534ÿin02ÿQ3  0*3ÿyou
                                                        .$%ÿare
                                                             '()ÿenrolled
                                                                 )2($77),ÿin02ÿthe
                                                                               53)ÿ8plan
                                                                                     7'2ÿ-between
                                                                                           )5Q))2ÿJanuary
                                                                                                   e'2%'(.ÿ1,f1ÿ=2021
                                                                                                                  g=fÿ
 '2,ÿDecember
      h)*)G-)(ÿ31,  if1ÿ=2021.
                            g=fj
 The                                             which
 and
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 13 of 142



 ÿ0!86726ÿÿ7!6916ÿ9ÿRRZQÿ 682196ÿR8!1716ÿ7326ÿQ517ÿÿ6Z6715ÿQQd:
 73169ÿ[ÿf67ÿ1968ÿ1ÿ1ÿ669                                                                                     1-4gh
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member


 0123ÿcalendar
       21567819ÿÿyear,
                    619ÿMedicare
                             682196ÿallows
                                         15ÿusÿtoÿmake
                                                            16ÿchanges
                                                                   23176ÿtoÿthe
                                                                                 36ÿplans
                                                                                        517ÿthat
                                                                                             31ÿwe6ÿoffer.
                                                                                                        69ÿThis
                                                                                                               3ÿ6  17ÿ
 6ÿcan
     217ÿchange
          23176ÿthe
                   36ÿcosts
                          2ÿand
                                 178ÿbenefits
                                        676ÿofÿthe 36ÿplan
                                                              517ÿafter
                                                                   169ÿDecember
                                                                          62669ÿ31,  ÿ2021.
                                                                                            ÿWe6ÿcan217ÿalso
                                                                                                              15ÿchoose
                                                                                                                   236ÿtoÿ
 Each                                                                                                               means

       697ÿthe
 ÿoffering   36ÿplan,
                        517ÿor9ÿtoÿoffer
                                      69ÿitÿin7ÿa1ÿdifferent
                                                       86967ÿservice
                                                                 69!26ÿarea,
                                                                           1961ÿafter
                                                                                 169ÿDecember
                                                                                        62669ÿ31, ÿ2021.
                                                                                                            "
 we
 stop

 #$%&'()$ÿmust
 Medicare    +,-.ÿapprove
                    (//)01$ÿour   0,)ÿplan
                                        /2(3ÿeach
                                                $('4ÿyear
                                                        5$()
   682196ÿ(the
            636ÿCenters
                  76769ÿfor9ÿMedicare
                                      682196ÿ&8ÿMedicaid68218ÿServices)
                                                                 969!26:ÿmustÿapprove
                                                                                    19!6ÿour9ÿplan
                                                                                                      517ÿeach
                                                                                                           6123ÿyear.
                                                                                                                  619ÿYou
                                                                                                                       ;ÿ
      2776ÿtoÿget6ÿMedicare
 217ÿcontinue               682196ÿcoverage
                                        2!6916ÿas1ÿa1ÿmember
                                                             669ÿofÿour
                                                                           9ÿplan
                                                                                 517ÿas1ÿlong
                                                                                          57ÿas1ÿwe
                                                                                                    6ÿchoose
                                                                                                        236ÿtoÿcontinue
                                                                                                                    2776ÿ
 Medicare

 ÿoffer
    69ÿthe
          36ÿplan
                517ÿand
                    178ÿMedicare
                             682196ÿ9renews
                                          676ÿitsÿapproval
                                                          19!15ÿofÿthe
                                                                        36ÿplan.
                                                                              517
 can
 to


 <=>?@ABÿCÿ
 SECTION 2                       D4(.ÿ+(E$-ÿ50,ÿ$2&F&G2$ÿ.0ÿG$ÿ(ÿ/2(3ÿ+$+G$)H
                                 What makes you eligible to be a plan member?

  <$'.&03ÿCIJÿ
   Section 2.1                  K0,)ÿeligibility
                                Your $2&F&G&2&.5ÿrequirements
                                                 )$L,&)$+$3.-ÿ
 K0,ÿare
 You   ()$ÿeligible
           $2&F&G2$ÿfor
                     M0)ÿmembership
                         +$+G$)-4&/ÿin&3ÿour
                                           0,)ÿplan
                                               /2(3ÿas
                                                     (-ÿlong
                                                        203Fÿas:
                                                               (-N
   •O
    ÿYou
      ;ÿhave
           31!6ÿboth
                   3ÿMedicare
                          682196ÿPart
                                  Q19ÿARÿand
                                          178ÿMedicare
                                                 682196ÿPart
                                                           Q19ÿBSÿ(Section
                                                                   69627ÿ2.2ÿtells
                                                                                  655ÿyou
                                                                                         ÿabout
                                                                                            1ÿMedicare
                                                                                                    682196ÿPart
                                                                                                            Q19ÿ
      Rÿ 178ÿ   68 2 1 9
                       6 ÿ
                         Q1
      A and Medicare Part B)9
                             ÿS:
   •O
    ÿ-TTÿand
         (3%ÿ-TTyou
                 ÿlive
                    5!6ÿin7ÿour
                            9ÿgeographic
                                69132ÿservice
                                             69!26ÿarea
                                                     1961ÿ(Section
                                                            69627ÿ2.3ÿbelow
                                                                             65ÿdescribes
                                                                                   86296ÿour
                                                                                              9ÿservice
                                                                                                  69!26ÿarea).
                                                                                                          1961:
  •Oÿ-TTÿand     ÿare
         (3%ÿ-TTyou 196ÿa1ÿUnited
                           U768ÿStates
                                  916ÿcitizen
                                          2V67ÿor9ÿare
                                                     196ÿ5lawfully
                                                           155ÿpresent
                                                                     9667ÿin7ÿthe
                                                                                36ÿUnited
                                                                                     U768ÿStates
                                                                                            916
  <$'.&03ÿCICÿ
   Section 2.2                   D4(.ÿare
                                 What  ()$ÿMedicare
                                           #$%&'()$ÿPartW().ÿAXÿand
                                                                (3%ÿMedicare
                                                                     #$%&'()$ÿPartW().ÿB?
                                                                                        YH
   367ÿyou
         ÿfirst
            9ÿsigned
                  768ÿupÿfor
                               9ÿMedicare,
                                     682196ÿyou
                                              ÿ9received
                                                     626!68ÿinformation
                                                              7917ÿabout
                                                                            1ÿwhat
                                                                                   31ÿservices
                                                                                          69!26ÿare
                                                                                                  196ÿcovered
                                                                                                      2!6968ÿ
          682196ÿPart
 7869ÿMedicare    Q19ÿARÿand
                             178ÿMedicare
                                   682196ÿPart
                                            Q19ÿB.SÿRemember:
                                                      Z6669[
 When
 under
   •O
    ÿMedicare
       682196ÿPart
                 Q19ÿARÿgenerally
                         6769155ÿhelps
                                    365ÿcover
                                           2!69ÿservices
                                                 69!26ÿprovided
                                                              9!868ÿbyÿ3hospitals
                                                                             15ÿ(for
                                                                                     69ÿinpatient
                                                                                            7167ÿservices,
                                                                                                    69!26ÿ
     skilled 797ÿfacilities,
     5568ÿnursing    1256ÿor9ÿhome
                                     36ÿhealth
                                            36153ÿagencies).
                                                     16726:
   •O
    ÿMedicare
       682196ÿPart
                 Q19ÿBSÿisÿfor
                             9ÿmost
                                 ÿother
                                      369ÿmedical
                                            68215ÿservices
                                                       69!26ÿ(such
                                                                623ÿas1ÿphysician's
                                                                             3217\ÿservices,
                                                                                        69!26ÿ3home
                                                                                                    6ÿ
      77ÿtherapy,
               3691 ÿand178ÿother
                                369ÿoutpatient
                                      167ÿservices)
                                                 69!26:ÿand
                                                            178ÿcertain
                                                                 26917ÿitems
                                                                           6ÿ(such
                                                                                 623ÿas1ÿdurable
                                                                                            89156ÿmedical
                                                                                                    68215ÿ
     6]67ÿ(DME)
                  6 0:ÿand 178ÿsupplies).
                                 56:
     infusion
     equipment


   <$'.&03ÿCI^ÿ                      _$)$ÿ&-ÿ.4$ÿ/2(3ÿ-$)1&'$ÿ()$(ÿM0)ÿXX`Wÿ#$%&'()$ÿX%1(3.(F$ÿ
                                     >40&'$ÿW2(3ÿCÿa`$F&03(2ÿWWAb
   Section 2.3                    Here is the plan service area for AARP Medicare Advantage
                                  Choice Plan 2 (Regional PPO)

 R533ÿMedicare
                 682196ÿisÿa1ÿFederal
                                c686915ÿprogram,
                                             991 ÿour
                                                       9ÿplan
                                                              517ÿisÿavailable
                                                                      1!15156ÿonly
                                                                                  75ÿtoÿindividuals
                                                                                            78!815ÿwho 3ÿlive
                                                                                                             5!6ÿin7ÿour
                                                                                                                      9ÿ
 517ÿservice
       69!26ÿarea.
                  1961ÿTo
                        ÿremain
                              9617ÿa1ÿmember
                                         669ÿofÿour9ÿplan,
                                                               517ÿyouÿmust
                                                                         ÿcontinue
                                                                                 2776ÿtoÿreside
                                                                                               9686ÿin7ÿthe
                                                                                                          36ÿplan
                                                                                                                 517ÿservice
                                                                                                                     69!26ÿ
 Although

 1961ÿThe
        36ÿservice
             69!26ÿarea
                       1961ÿisÿdescribed
                                  862968ÿbelow.
                                                65
 plan
 area.
 d9ÿservice
 Our  69!26ÿarea1961ÿincludes
                       72586ÿthese366ÿstates:
                                           16[ÿFlorida.
                                                   c5981
 eÿyou
     ÿplan
          517ÿtoÿmove
                   !6ÿoutÿofÿthe
                                    36ÿservice
                                        69!26ÿarea,
                                                 1961ÿplease
                                                          5616ÿcontact
                                                                   2712ÿCustomer
                                                                              769ÿService
                                                                                          969!26ÿ(phone
                                                                                                   6376ÿ7numbers
                                                                                                              69ÿare196ÿ
 9768ÿon 7ÿthe
              36ÿback
                     12ÿcover
                            2!69ÿofÿthis
                                       3ÿbooklet).
                                              56:
 If
 printed
    367ÿyou
          ÿmove,
              !6ÿyou  ÿwill
                              5ÿhave
                                   31!6ÿa1ÿSpecial
                                            96215ÿEnrollment
                                                      0795567ÿPeriod
                                                                     Q698ÿthat31ÿwill
                                                                                    55ÿallow
                                                                                         155ÿyou
                                                                                                ÿtoÿswitch
                                                                                                        23ÿtoÿd9 715ÿ
    682196ÿor9ÿenroll
                  67955ÿin7ÿa1ÿMedicare
                                  682196ÿhealth
                                            36153ÿor9ÿdrug
                                                        89ÿplan
                                                                 517ÿthat
                                                                      31ÿisÿavailable
                                                                               1!15156ÿin7ÿyour
                                                                                              9ÿnew
                                                                                                  76ÿ5location.
                                                                                                         217
 When                                                                                                              Original
 Medicare
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 14 of 142



 _`a3 775744<=5354515 73=659<37 56==>;
  591`bc113415154588                                                                        `1-5d
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member


 01is34also
         5647important
              3897151that
                        151you
                            7call
                                566Social
                                     7356Security
                                            31if3you
                                                         7move
                                                             87or7change
                                                                      5your7mailing
                                                                                    85363address.
                                                                                              544You
                                                                                                        7
 5find 39phone
                7 numbers
                     84and5contact
                                  7 151information
                                           3785137 for  7Social
                                                             7356Security
                                                                    31in3Chapter
                                                                                   5912,Section
                                                                                             137 5.
 It
 can


    !"#$%&'
   Section 2.4             (&&Citizen
                           U.S.    )"!"*$or#+Lawful
                                                ,-./01Presence
                                                        2+3$ 
 4member
   88of7a5Medicare
                 535health
                            5619plan
                                     65must
                                        841bea5U.S.
                                                     6citizen
                                                             3137or76lawfully
                                                                          58669present
                                                                                     41in3the
                                                                                              1United
                                                                                                  6 31States.
                                                                                                          1514
 535(the
          91   14for
                        7Medicare
                           535&:Medicaid
                                          5353Services)
                                                      34;will8366notify
                                                                          713AARP
                                                                                44<=Medicare
                                                                                       535Advantage
                                                                                                  4515
 A

        =652(Regional
  73Plan    9<37 56PPO)
                          ==>;if3you
                                    7are
                                        5not71eligible
                                                 6336to17remain
                                                                 853a5member
                                                                           88on   7 this
                                                                                         134basis.
                                                                                               5434AARP
                                                                                                     44<=
 Medicare       Centers

 5 35 
          4  5  1
                  5  7 3
                           =6  5  
                                       9<   3
                                              7  56
                                                  = =>; 8     41
                                                                  3
                                                                    4     7667 3
                                                                                    
                                                                                     7  
                                                                                           7 718 1this
                                                                                                        134
 Choice

  ?381
 Medicare Advantage Choice Plan 2 (Regional PPO) must disenroll you if you do not meet
 requirement.


 @)ABCDE
 SECTION 3                           FG-!#!G+H-!+"-13."11I#0J!/+#H03K
                                     What other materials will you get from us?

    !"#$E&L            M#0+($"!NO-1!G -+HHP+BQ-+NR(3"!!#J!-11
                            #S+N-+-$NT+3+"T!"#$N+0J3
   Section 3.1                        Your UnitedHealthcare member ID card - Use it to get all
                                      covered care and prescription drugs
 U 36you
       7are
           5a5member
                 88of7our
                            7plan,
                                965you
                                      78   41use
                                                  4your
                                                      7UnitedHealthcare
                                                            6 31V5615member
                                                                                88ID0Wcard5  7our
                                                                                                         7
 965whenever
      8 you7get
                    1any
                        5services
                            434covered
                                     7bythis
                                                   1349plan
                                                         65 and
                                                             5for
                                                                 79prescription
                                                                       439137 drugs
                                                                                    4you 7get
                                                                                                 1at51
 While                                    must                                                       for

            58534You
  187X9pharmacies.  7should
                          476also
                                  5647show
                                       478the19provider
                                                     73your
                                                             7Medicaid
                                                                  5353card,
                                                                              5if3applicable.
                                                                                        5996356Here's
                                                                                                    VY4a5
 plan

 45896UnitedHealthcare
        6 31V5615member
                          88ID0Wcard
                                       5to17show
                                                478you
                                                      7what
                                                           8 51yours
                                                                 74will
                                                                       83666look
                                                                              77Xlike:
                                                                                  63Xb
 network
 sample


           I Medicare Advantage                                        efghijklService
                                                                       Customer mklnopkHours:
                                                                                        qiflgr8sam
                                                                                                  tj-u8spm
                                                                                                           vj7wdays/week
                                                                                                                  xtygz{kk|
           '"Unitedlie,althcare
  }~                                     
  £~¤¥~¦§¨©©©©©©©©©ª                                              k
                                                                            gohk
                                                                                r 
  Health Plan (80840): 911-87726-04                                    For Members
                                                                                                      {{{jy ¡¢kxoptlk9.COM              pij
  Member ID: 999999999-00
                                                                       efghijklmklnopkr 1-999-°99    «u¬¬¬u¬¬¬u¬¬¬¬­­®          r‘l w«  «
                                                                       Website:                       www.myAARPRA.dik
  £~¤¥~¦´¸¶²¹º»¼¸
  ²³´²µ¶·
  Member.
                                                                       Customer Service:
                                                                       ¯flgk°o±kr
                                                                       NurseLine:                     «u99
                                                                                                         ¬¬¬u¬¬9-¬u¬¬¬¬­­®w««
                                                                                                                                          11
  SUBSCRIBER SAMPL
                          À~¦§¨                                    ½k¾tnoilt¿qkt¿h¾r «•u¬1¬¬uE¬¬¬14u¬¬¬¬9TTY              ­­®w««
                            ÁÁÂÃ
                                                                       Behavioral He;
  Ä
   Ä
     Å ¤~                                                          Æk±ht¿r                        «u¬¬¬u9.¬¬¬u-9-A
                                                                                                                     ¬¬¬¬TTY   ­­®711w««
                            `( 6 0:
                                      Medicare
  ÉÊËÌÍÎÌÏÐÑÒÓÎÏ
  PCP -                        7.                                      Der"

  Ä
    ï~©©©©©©ª©©©©
  SAN,            '
                                    Prescription Drug Coverage 11

                                    ëìí§Å               Ãî©Á        
                                                                       ¢k  
                                                                           Ô  Õ Ö×  
                                                                         xopt¿e¿tojxxlress:
                                                                       Foi                          ØØØÙ
                                                                                             kggrr.O.
                                                                                                  ðÙñÙBoxÚÛÜÝ Þß
                                                                                                       òßó99999, à á
                                                                                                                    â    ã ÞÙ
                                                                                                                            ä ß
                                                                                                           èèèèèôõSaltö÷øLake
                                                                                                        ..UhCprovidencom       å
                                                                                                                           ùö0ãÜáø1ôUT     ææçç6è5è7è8çèèèçèèèè
                                                                                                                                      Ú284131-0362
                                                                                                                                         34æ51-999-999-9999
                                    ëìÄÅ                 ©©©©
  PCP I-'noi   ( 9) 99-9999         RxBIN:                610097       Medical                                                  City,
                                    ëì9¦                  Ä                      ðÞßàáâãÞ ØØØÙ          ÚÛÜâãøö÷Ùäßå                     æçèèèçèèèçèèèè
                                    RxPCN:                 9999
  Äï ÀPCP
         Ä  î     ë©       RxGrp:                 COS         ÚÛÜDental
                                                                       UHC ãøö÷Providers:                                                 1-999-999-9999
            ~$50
               
  Copay:      $10      ER $90                                                                        www.UHCdental.com
         Spec                                                                                 UHC                Re                           NO
                                                                                                                                           Fielerral

  }îÂÁªÂª                     Ë !"#$%limiting
                                             &"'"(")*charges
                                                      #+$%*,apply.
                                                              $--&./   ðßÞöðÞåö
                                                                                öäÞåö äöááøåæñÝ
                                                                                                   çèèøè0çå1ó    Active-
                                                                                                          èèèçèðèÙñÙ
                                                                                                                   èèòßóèèèèèôÛßøõÝÞá2ô314æè65
                                                                                                                                           Required
  H1278-002-000                     Medicare
                                                                                    1Ü÷
                                                                         For Pharmacists 1-999-999-9999
                                                                       ,..Pharmacy Claims OptumRx P.O. Box 99999, Hot Springs, AR 71903
                                                                                                                                                              1



 W7Z>[478 315653557783564348 36755
 887134965074753553415776 31V5615880W
 Do NOT use your red, white, and blue Medicare card for covered medical services while you are a

 57855179516674178356434746\97535535
 member of this plan. If you use your Medicare card instead of your UnitedHealthcare member ID

 4596578554X174783137749315643474934347
 card, you may have to pay the full cost of medical services yourself. Keep your Medicare card in a

 951339513713454134
 safe place. You may be asked to show it if you need hospital services, hospice services, or
 participate in routine research studies.
 O+]3why
         .GIthis
              !G"3is"3so
                        3#important:
                           "HT#+!-$!^If0you7get
                                                   1covered
                                                        7services
                                                                 434using
                                                                         43your
                                                                               7red,
                                                                                    8white,
                                                                                           31and
                                                                                                5blue
                                                                                                       6
 535card
           5instead
                 3415of7using
                                 43your7UnitedHealthcare
                                               6 31V5615member
                                                                   88ID0Wcard
                                                                              5while
                                                                                   8 36you
                                                                                         7are
                                                                                              5a59plan
                                                                                                      65
 Here's

 88you
          7may
                85have 5to179pay5the
                                         1full
                                             66cost
                                                  741yourself.
                                                       746
 Medicare
 member,
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 15 of 142



 YZY[ÿ\9 8ÿ41ÿ46 ÿ146ÿIIJÿK 96ÿI 8 ÿ49ÿ8ÿYÿJ 948ÿM!
  6ÿ[]ÿ^ 98ÿ6 ÿÿÿ  6                                                                                              [1-6G_
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



 01ÿ3456ÿ789 6ÿ  6ÿ0ÿ6ÿ9ÿ ÿ4ÿ46ÿ48ÿÿ54 6ÿ 69ÿ69ÿ
 3ÿ8 ÿ ÿ9ÿ8 ÿ345ÿÿ8ÿ6ÿ48ÿ85 6ÿ146ÿ54 6ÿ 69ÿ6ÿ698 ÿ48ÿÿ
 If your UnitedHealthcare member ID card is damaged, lost, or stolen, call Customer Service right

 ÿ46ÿ41ÿ9ÿ44!
 away and we will send you a new card. (Phone numbers for Customer Service are printed on the
 back cover of this booklet.)

  "#$%&'(ÿ3.2 *+,ÿ                   -.#ÿProvider
                                           /0'1&2#0ÿDirectory:
                                                        3&0#$%'045ÿYour
                                                                      6'70ÿguide
                                                                              87&2#ÿto%'ÿall
                                                                                          9::ÿproviders
                                                                                              ;0'1&2#0<ÿin&(ÿthe %.#ÿplan's
                                                                                                                       ;:9(=<ÿ
                                     (#%>'0?
  Section                            The
                                     network

 @ÿProvider
 The   /0'1&2#0ÿDirectory
                   3&0#$%'04ÿ      9ÿour
                                   lists 456ÿnetwork
                                               8 46ÿproviders
                                                          649 6ÿand8 ÿdurable
                                                                             56ÿmedical
                                                                                       9ÿequipment
                                                                                                    A59 8ÿsuppliers.
                                                                                                                 596ÿ
 B.9%ÿare
 What         C(#%>'0?ÿproviders"?
         90#ÿ"network        ;0'1&2#0<DE
 F#%>'0?ÿproviders
              ;0'1&2#0<ÿare  6ÿthe ÿdoctors
                                         446ÿand 8 ÿother
                                                        46ÿhealth
                                                               ÿcare6ÿprofessionals,
                                                                              641948ÿmedical
                                                                                                   9ÿgroups,
                                                                                                             645ÿdurable
                                                                                                                          56ÿ
  9ÿequipment
              A59 8ÿsuppliers,
                             596ÿhospitals,
                                             49ÿand
                                                        8 ÿother
                                                             46ÿhealth
                                                                    ÿcare 6ÿfacilities
                                                                                    1999ÿthatÿhave
                                                                                                       ÿan 8ÿagreement
                                                                                                                 6  8ÿ
 Network

 9ÿus        ÿour
       5ÿto4ÿaccept    456ÿpayment
                                  3 8ÿand 8 ÿany
                                                  83ÿplan
                                                        8ÿcost-sharing
                                                             4G698ÿasÿpayment
                                                                                  3 8ÿin98ÿfull.
                                                                                                 15ÿWe
                                                                                                       H ÿhave
                                                                                                            ÿarranged
                                                                                                                   668 ÿfor  146ÿ
 medical

          649 6ÿto4ÿdeliver
  ÿproviders                96ÿcovered
                                      46 ÿservices
                                                 69ÿto4ÿmembers
                                                                 6ÿin98ÿour456ÿplan.
                                                                                     8ÿThe
                                                                                           @ ÿmost
                                                                                                  4ÿ6recent
                                                                                                            8ÿlist
                                                                                                                  9ÿof41ÿ
 with

 649 6ÿand 8 ÿsuppliers
                    596ÿis9ÿavailable
                                      9ÿon 48ÿour
                                                      456ÿwebsite
                                                              9ÿatÿwww.myAARPMedicare.com.
                                                                         3IIJK 964
 these
 providers

 B.4ÿ2do'ÿyou
 Why        4'7ÿneed
                  (##2ÿto%'ÿknow
                               ?('>ÿwhich
                                        >.&$.ÿproviders
                                                 ;0'1&2#0<ÿare90#ÿpart
                                                                  ;90%ÿof'Lÿour
                                                                             '70ÿnetwork?
                                                                                  (#%>'0?E
 Iÿaÿmember
         6ÿof41ÿour456ÿplan,8ÿyou
                                      345ÿcan
                                           8ÿchoose
                                                 44ÿto4ÿreceive
                                                              69ÿcare 6ÿfrom
                                                                              164ÿout-of-network
                                                                                     45G41G8 46ÿproviders.
                                                                                                           649 6ÿM5  Our6ÿplan
                                                                                                                               8ÿ
 9ÿcover   69ÿfrom
      46ÿservices        164ÿeither
                                     9 6ÿin-network
                                           98G8 46ÿor46ÿout-of-network
                                                            45G41G8 46ÿproviders,
                                                                                 649 6ÿasÿlong
                                                                                                  48ÿasÿthe
                                                                                                              services
                                                                                                                ÿ69ÿare 6ÿ
 As

 46 ÿbenefits819ÿand
                       8 ÿmedically
                                 93ÿnecessary.
                                             863However,
                                                           ÿ4 6ÿif91ÿyou
                                                                          345ÿ5useÿan
                                                                                     8ÿout-of-network
                                                                                         45G41G8 46ÿprovider,649 6ÿyour
                                                                                                                          3456ÿ
 will

              ÿcosts
 6ÿof41ÿthe    4ÿfor
                         146ÿyour
                                3456ÿcovered
                                       46 ÿservices
                                                  69ÿmay3ÿbeÿhigher.
                                                                       96ÿSee ÿ     6ÿ3Nÿ(Using
                                                                                                     OP<&(8ÿthe
                                                                                                              %.#ÿplan's
                                                                                                                    ;:9(=<ÿ
 covered

 $'1#098#ÿfor  L'0ÿyour
                   4'70ÿmedical
                            Q#2&$9:ÿservices)
                                        <#01&$#<Rÿfor146ÿmore
                                                         46ÿspecific
                                                                 919ÿinformation.
                                                                           98146948
 share                                                                                Chapter
 coverage
 S 5ÿour  456ÿplan
                   8ÿis9ÿaÿRegional
                                 J 948ÿPreferred
                                             6166 ÿProvider
                                                         649 6ÿM6     89T948ÿif91ÿno
                                                                                         84ÿcontracted
                                                                                               486 ÿ8network   46ÿprovider
                                                                                                                         649 6ÿ
 9ÿreadily
    6 93ÿavailable
              9ÿwithin
                           998ÿyour3456ÿplan
                                             8ÿservice
                                                  69ÿarea
                                                           6ÿyou
                                                                 345ÿcan
                                                                       8ÿaccess
                                                                            ÿcare6ÿatÿin-network
                                                                                                98G8 46ÿcost-sharing
                                                                                                              4G698ÿ
 Because                                                            Organization,

 164ÿan    45G41G8 46ÿprovider.
        8ÿout-of-network           649 6ÿCall
                                               ÿCustomer
                                                    54 6ÿService
                                                                  69ÿto4ÿletÿus
                                                                                  5ÿknow
                                                                                       84ÿyou345ÿneed
                                                                                                    8 ÿto4ÿsee  ÿan8ÿout-of-
                                                                                                                         45G41G
 is

              649 6ÿor46ÿto4ÿget
 8 46ÿprovider,                  ÿhelp
                                       ÿfinding
                                              198 98ÿan
                                                       8ÿout-of-network
                                                          45G41G8 46ÿprovider.649 6
 from
 network
 01ÿyou
    345ÿdon't
          48Uÿhave
                 ÿyour
                       3456ÿcopy 43ÿof41ÿthe
                                            ÿProvider
                                                /0'1&2#0ÿDirectory,
                                                           3&0#$%'04ÿyou345ÿcan8ÿrequest
                                                                                     6A5 ÿaÿcopy 43ÿfrom
                                                                                                          164ÿCustomer
                                                                                                                54 6ÿ
  69ÿ(phone
           48ÿ8numbers
                       5 6ÿare    6ÿprinted
                                           698 ÿon  48ÿthe
                                                        ÿcover
                                                            46ÿof41ÿthis
                                                                        9ÿbooklet).
                                                                              44!ÿYou V45ÿmay
                                                                                              3ÿask ÿCustomer
                                                                                                           54 6ÿService
                                                                                                                          69ÿ
 If

 146ÿmore    98146948ÿabout
      46ÿinformation          45ÿour 456ÿnetwork
                                             8 46ÿproviders,
                                                         649 6ÿincluding
                                                                    985 98ÿtheir
                                                                                  96ÿAqualifications.
                                                                                         5919948ÿYou  V45ÿcan
                                                                                                                  8ÿalso
                                                                                                                        4ÿ
 Service

 6ÿfor       649 6ÿinformation
          146ÿprovider     98146948ÿon    48ÿour
                                                 456ÿwebsite.
                                                       9ÿBoth
                                                                S4ÿ5     4 6ÿService
                                                                                      69ÿand8 ÿthe ÿwebsite
                                                                                                             9ÿcan  8ÿgive
                                                                                                                            9ÿ
 for

 345ÿthe   4ÿ5up-to-date
       ÿmost        G4G ÿinformation
                                   98146948ÿabout45ÿchanges
                                                          8 ÿin98ÿour
                                                                         456ÿnetwork
                                                                               8 46ÿproviders.
                                                                                           649 6ÿ(YouV45ÿcan
                                                                                                               8ÿfind
                                                                                                                     198 ÿour
                                                                                                                           456ÿ
 search                                                                 Customer

  9ÿand  8 ÿphone
                    48ÿinformation
                            98146948ÿon    48ÿthe
                                                  ÿcover
                                                      46ÿof41ÿthis
                                                                 9ÿbooklet.)
                                                                        44!
 you
 website


  "#$%&'(ÿ*+*ÿ
  Section 3.3              -.#ÿPharmacy
                           The         /.90Q9$4ÿDirectory:
                                                 3&0#$%'045ÿYour
                                                            6'70ÿguide
                                                                 87&2#ÿto%'ÿpharmacies
                                                                                ;.90Q9$&#<ÿin&(ÿour
                                                                                                '70ÿnetwork
                                                                                                    (#%>'0?
 B.9%ÿare
 What  90#ÿ"network
           C(#%>'0?ÿpharmacies"?
                       ;.90Q9$&#<DE
 W 46ÿpharmacies
            69ÿare6ÿallÿof41ÿthe
                                        ÿpharmacies
                                            69ÿthat
                                                      ÿhave
                                                           ÿagreed
                                                               6 ÿto4ÿfill19ÿcovered
                                                                                 46 ÿprescriptions
                                                                                         669948ÿfor
                                                                                                      146ÿour
                                                                                                          456ÿ
 8ÿmembers.
        6
 Network
 plan

 B.4ÿ2do'ÿyou
 Why      4'7ÿneed
              (##2ÿto%'ÿknow
                        ?('>ÿabout9X'7%ÿnetwork
                                           (#%>'0?ÿpharmacies?
                                                   ;.90Q9$&#<Eÿ
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 16 of 142



 fgfhÿ].8648ÿ1ÿ,1.85#8ÿ1ÿ%%*&ÿ+8458ÿ%.5695#8ÿ, 148ÿ&(56ÿfÿ>*8#165(ÿ&&^?
 , 598ÿhiÿj8996#ÿ79598ÿ57ÿ5ÿ8)8                                                                                       h1-7Ak
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



 012ÿ456ÿ278ÿ98ÿ ÿÿ91ÿ6ÿ98ÿ6891ÿ 554ÿ12ÿ569ÿ91ÿ278!ÿ" 88ÿ58ÿ
 456#87ÿ91ÿ12ÿ6891ÿ1ÿ 55487ÿ1ÿ68$9ÿ85!ÿ%6ÿ2598ÿ& 554ÿ'8491ÿ7ÿ(14598ÿ16ÿ
 You can use the Pharmacy Directory to find the network pharmacy you want to use. There are

 12ÿ8)798ÿ59ÿ! %%*&+8458!41!ÿ012ÿ5ÿ5(71ÿ45((ÿ,27918ÿ-8.48ÿ1ÿ2598ÿ
 changes to our network of pharmacies for next year. An updated Pharmacy Directory is located on

 1.8ÿ615916ÿ1ÿ91ÿ57ÿ27ÿ91ÿ5(ÿ12ÿ5ÿ& 554ÿ'8491!ÿ/0ÿ12ÿÿ3435ÿ
 our website at www.myAARPMedicare.com. You may also call Customer Service for updated

     ÿÿÿ0ÿ2  ÿ6 0ÿÿ7ÿ8ÿ729:
 provider information or to ask us to mail you a Pharmacy Directory. Please review the 2021
 Pharmacy Directory to see which pharmacies are in our network.
 ;ÿyou
     12ÿdon't
         16<9ÿhave
                 5.8ÿthe
                      98ÿPharmacy
                             ÿDirectory,
                                      =ÿyou 12ÿcan
                                                         456ÿget
                                                             #89ÿa5ÿcopy
                                                                     41ÿfrom
                                                                           1ÿ,2 7918ÿService
                                                                                          -8.48ÿ(phone
                                                                                                    > 168ÿ
 62)87ÿare 58ÿprinted
                   698ÿon
                          16ÿthe
                             98ÿ)back
                                    54ÿcover
                                        41.8ÿof1ÿthis
                                                   97ÿbooklet).
                                                        )11(89?!ÿAt%9ÿany
                                                                       56ÿtime,
                                                                           98@ÿyou
                                                                                  12ÿcan
                                                                                     456ÿcall
                                                                                         45((ÿ,27918ÿService
                                                                                                         -8.48ÿ
 If                                                                              Customer

 91ÿget    A91A598ÿinformation
     #89ÿ2up-to-date  615916ÿabout
                                    5)129ÿchanges
                                          456#87ÿin6ÿthe
                                                        98ÿpharmacy
                                                              554ÿnetwork.
                                                                         6891!ÿYou
                                                                                   012ÿcan
                                                                                       456ÿalso
                                                                                            5(71ÿfind
                                                                                                 6ÿthis
                                                                                                      97ÿ
 numbers                                                                                      Customer

 615916ÿon 16ÿour
                    12ÿwebsite
                        8)798ÿat59ÿ!  %%*&+8458!41!
 to
 information                         www.myAARPMedicare.com.


  B7ÿC:Dÿ
  Section 3.4                       E ÿplan's
                                    The     6/7F0ÿList
                                                    G0ÿofHÿCovered
                                                               I1JÿDrugs
                                                                           8K0ÿ(Formulary)
                                                                                       LM8/N
 " 8ÿplan
       (56ÿhas57ÿa5ÿList
                       G0ÿofHÿCovered
                                 I1JÿDrugs8K0ÿ(Formulary).
                                                     LM8/N!ÿWe    O8ÿcall
                                                                             45((ÿit9ÿthe
                                                                                       98ÿ"Drug
                                                                                           P'2#ÿList"
                                                                                                    Q79Rÿfor
                                                                                                          1ÿshort.
                                                                                                              719!ÿIt;9ÿtells
                                                                                                                         98((7ÿwhich
                                                                                                                                  4ÿ
 &59ÿD'ÿprescription
               874916ÿdrugs
                            2#7ÿare
                                    58ÿcovered
                                           41.88ÿunder
                                                     268ÿthe 98ÿPart
                                                                   &59ÿD'ÿ)benefit
                                                                              8689ÿincluded
                                                                                        64(28ÿin6ÿour
                                                                                                       12ÿplan.
                                                                                                             (56!ÿThe
                                                                                                                  " 8ÿdrugs
                                                                                                                         2#7ÿon16ÿ
 The

 97ÿ(list79ÿare 78(8498ÿ)byÿthe
              58ÿselected        98ÿplan(56ÿwith
                                              9ÿthe
                                                   98ÿhelp
                                                         8(ÿof1ÿa5ÿteam
                                                                     985ÿof1ÿdoctors
                                                                               14917ÿand  56ÿpharmacists.
                                                                                                     554797!ÿThe
                                                                                                                  " 8ÿlist
                                                                                                                         (79ÿ2 79ÿ
 Part

        8S288697ÿset
 889ÿrequirements          789ÿ)byÿMedicare.
                                     +8458!ÿMedicare
                                                   +8458ÿhas57ÿapproved
                                                                       51.8ÿthe   98ÿplan's
                                                                                          (56<7ÿDrug
                                                                                                   '2#ÿList.
                                                                                                         Q79!
 this                                                                                                                         must
 meet
 " 8ÿDrug
 The   '2#ÿList Q79ÿalso
                      5(71ÿtells
                           98((7ÿyou
                                   12ÿifÿthere
                                           988ÿare
                                                 58ÿany
                                                      56ÿrules
                                                            2(87ÿthat
                                                                   959ÿrestrict
                                                                         87949ÿcoverage
                                                                                     41.85#8ÿfor
                                                                                                1ÿyour
                                                                                                       12ÿdrugs.
                                                                                                            2#7!
 O8ÿwill
      ((ÿprovide
                1.8ÿyou
                         12ÿa5ÿcopy
                                41ÿof1ÿthe98ÿDrug
                                               '2#ÿList.
                                                      Q79!Toÿ"1ÿget
                                                                  #89ÿthe
                                                                       98ÿmost
                                                                           179ÿcomplete
                                                                                  41(898ÿand 56ÿcurrent
                                                                                                       42869ÿinformation
                                                                                                                615916ÿ
 5)129ÿwhich 4ÿdrugs
                    2#7ÿare
                            58ÿcovered,
                                  41.88@ÿyou 12ÿcan
                                                   456ÿ.visit
                                                         79ÿthe
                                                                98ÿplan's
                                                                      (56<7ÿ8 )798ÿ(www.myAARPMedicare.com)
                                                                                         >! %%*&+8458!41?ÿor1ÿ
 We

      ,27918ÿService
 45((ÿCustomer        -8.48ÿ(phone
                                 > 168ÿ6numbers
                                             2)87ÿare58ÿprinted
                                                               698ÿon
                                                                       16ÿthe
                                                                          98ÿ)back
                                                                                 54ÿcover
                                                                                         41.8ÿof1ÿthis
                                                                                                    97ÿ)booklet).
                                                                                                           11(89?!
 about                                                                      website
 call


  B7ÿC:Tÿ                     E ÿÿÿUV6/77ÿHÿW7H0ÿLÿX ÿÿUYWZN[ÿ\60ÿ
                                   2ÿÿ08ÿHÿ670ÿJÿHÿ8ÿÿÿ6067ÿ
  Section 3.5                     The Part D Explanation of Benefits (the "Part D EOB"): Reports

                                   J8K0
                                  with a summary of payments made for your Part D prescription
                                  drugs
 O 86ÿyou  12ÿuse
               278ÿyour
                      12ÿPart
                            &59ÿD'ÿprescription
                                      874916ÿdrug 2#ÿ)benefits,
                                                                86897@ÿwe
                                                                          8ÿwill
                                                                              ((ÿsend
                                                                                    786ÿyou
                                                                                           12ÿa5ÿsummary
                                                                                                  725ÿreport
                                                                                                              819ÿto91ÿhelp
                                                                                                                           8(ÿ
      2687956ÿand
  12ÿunderstand       56ÿkeep
                              88ÿtrack
                                    954ÿof1ÿpayments
                                                  58697ÿfor 1ÿyour
                                                                    12ÿPart
                                                                          &59ÿD'ÿprescription
                                                                                    874916ÿdrugs.
                                                                                                  2#7!ÿThis
                                                                                                          " 7ÿsummary
                                                                                                                 725ÿ
 When

 819ÿis7ÿcalled
             45((8ÿthe
                     98ÿPart ÿDÿExplanation
                                    UV6/77ÿofHÿBenefits
                                                          W7H0ÿ    >1ÿthe
                                                                            98ÿ"Part
                                                                                P&59ÿD'ÿEOB").
                                                                                         ]^_R?`
 you
 report                                                                (or
 " 8ÿPart
        ÿDÿExplanation
                UV6/77ÿofHÿBenefits
                                     W7H0ÿtells98((7ÿyou
                                                           12ÿthe
                                                              98ÿtotal
                                                                    9195(ÿamount
                                                                           51269ÿyou,12@ÿor1ÿothers
                                                                                               1987ÿon16ÿyour
                                                                                                            12ÿ)behalf,
                                                                                                                   85(@ÿhave
                                                                                                                            5.8ÿ
 7869ÿon
        16ÿyour12ÿPart
                    &59ÿD'ÿprescription
                               874916ÿdrugs2#7ÿand
                                                        56ÿthe
                                                             98ÿtotal
                                                                   9195(ÿamount
                                                                          51269ÿwe 8ÿhave
                                                                                         5.8ÿpaid
                                                                                                 5ÿfor
                                                                                                     1ÿeach
                                                                                                         854ÿof1ÿyour12ÿPart
                                                                                                                          &59ÿD'ÿ
 The

 874916ÿdrugs
                 2#7ÿduring
                           26#ÿthe
                                    98ÿmonth.
                                        169!ÿThe   " 8ÿPart
                                                          &59ÿD'ÿEOB
                                                                    ]^_ÿprovides
                                                                            1.87ÿmore
                                                                                      18ÿinformation
                                                                                              615916ÿabout
                                                                                                            5)129ÿthe98ÿdrugs
                                                                                                                         2#7ÿ
 spent

  12ÿtake,    724ÿas57ÿincreases
      958@ÿsuch        6485787ÿin6ÿprice
                                          48ÿand56ÿother
                                                         198ÿdrugs
                                                                2#7ÿwith
                                                                         9ÿ(lower
                                                                                18ÿcost-sharing
                                                                                      4179A756#ÿthat 959ÿ5
                                                                                                            mayÿ  )be8ÿavailable.
                                                                                                                       5.5(5)(8!ÿ
 prescription

 012ÿshould
      712(ÿconsult
                41672(9ÿ    9ÿyour
                                   12ÿprescriber
                                         874)8ÿabout 5)129ÿthese
                                                                 9878ÿlower
                                                                         (18ÿcost
                                                                                 4179ÿoptions.
                                                                                      19167!ÿChapter
                                                                                                  I 6ÿ6aÿ  Lb ÿyou8ÿpay
                                                                                                                             6ÿ
 you

 Hÿyour
     8ÿPart ÿDÿprescription
                      6067ÿdrugs)
                                        J8K0Ngivesÿ#.87ÿmore
                                                           18ÿinformation
                                                                   615916ÿabout
                                                                                   5)129ÿthe
                                                                                          98ÿPartÿDÿExplanation
                                                                                                        UV6/77ÿofHÿ
 You                        with                                                                               (What

 W7H0ÿ   56ÿhow 1ÿit9ÿcan
                             456ÿhelp
                                   8(ÿyou
                                         12ÿkeep
                                                88ÿtrack
                                                       954ÿof1ÿyour
                                                                   12ÿdrug
                                                                          2#ÿcoverage.
                                                                               41.85#8!
 for
 Benefits    and
 %ÿPart
     ÿDÿExplanation
             UV6/77ÿofHÿBenefits
                                  W7H0ÿsummary
                                               725ÿis7ÿalso 5(71ÿavailable
                                                                       5.5(5)(8ÿupon
                                                                                   216ÿrequest.
                                                                                         8S2879!ÿTo"1ÿget
                                                                                                         #89ÿa5ÿcopy,
                                                                                                                41@ÿplease
                                                                                                                         (8578ÿ
 4169549ÿCustomer
            ,27918ÿService
                         -8.48ÿ(phone
                                    > 168ÿnumbers
                                               62)87ÿare  58ÿprinted
                                                                    698ÿon
                                                                            16ÿthe
                                                                                98ÿ)back
                                                                                      54ÿcover
                                                                                           41.8ÿof1ÿthis
                                                                                                       97ÿ)booklet).
                                                                                                             11(89?!
 A
 contact


  BUIEcYdÿDÿ
 SECTION 4                        e8ÿ7/ÿ68ÿHÿÿ6/7
                                  Your monthly premium for the plan
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 17 of 142



 R`R:ÿL7'"*"ÿ(ÿH7"#B"ÿ(#ÿQQP,ÿ+"'*#"ÿQ7B"ÿH%'*"ÿ,&ÿRÿ.P"B'&ÿ,,a0
 H%"#ÿ:bÿc"'Bÿ!#"ÿ!ÿÿ$"$/"#                                                                                                     :1-8de
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



   0123456ÿ89ÿ
   Section 4.1                            How5 ÿmuch  2ÿis4ÿyour
                                                                 5ÿplan
                                                                        6ÿpremium?
                                                                              1 4 
 ÿdo  ÿnotÿpayÿaÿseparate
                              !"#"ÿmonthly
                                           $%&ÿplan  &ÿpremium
                                                                 #"$'$ÿfor(#ÿour
                                                                               #ÿplan.
                                                                                       &)ÿYou
                                                                                              ÿ$       !ÿcontinue
                                                                                                              *'"ÿtoÿpayÿyour
                                                                                                                                     #ÿ
 +"'*#"ÿPart     ,#ÿB-ÿpremium
                               #"$'$ÿ(unless
                                          .&"!!ÿyour #ÿPart
                                                             ,#ÿB-ÿpremium
                                                                        #"$'$ÿis'!ÿpaid
                                                                                        'ÿfor
                                                                                              (#ÿyou  ÿ/byÿMedicaid
                                                                                                              +"'*'ÿor#ÿanother
                                                                                                                                %"#ÿthird
                                                                                                                                            %'#ÿ
 You                                                                                                   must

 party).
   #0)
 Medicare


 16ÿsome
 In              4334562ÿyour
      5 1ÿsituations,            5ÿplan
                                         6ÿpremium
                                                 1 4 ÿcould 253ÿbe 41ÿmore
                                                                              51
 5ÿsome
      !$"ÿsituations,
                 !''!6ÿyour #ÿplan
                                         &ÿpremium
                                                 #"$'$ÿcould*&ÿ/be"ÿmore
                                                                         $#"ÿthan
                                                                                %ÿthe%"ÿamount
                                                                                              $ÿ&listed'!"ÿabove
                                                                                                                    /7"ÿin'ÿSection
                                                                                                                                8"*'ÿ94.1. ):)ÿ
 ;%'!ÿsituation
          !''ÿis'!ÿÿdescribed
                             "!*#'/"ÿ/below."&<)
 In
 This
     •=ÿSome
         8$"ÿmembers
                    $"$/"#!ÿare   #"ÿ#required
                                        "?'#"ÿtoÿpayÿaÿPart,#ÿD@ÿlate
                                                                          31ÿenrollment
                                                                               165 163ÿpenalty 163ÿbecause
                                                                                                               /"*!"ÿthey %"ÿdid'ÿnot
                                                                                                                                        ÿAjoin
                                                                                                                                               'ÿ
           +"'*#"ÿdrug
         ÿMedicare         #Bÿplan
                                    &ÿwhen
                                          <%"ÿthey%"ÿfirst
                                                          ('#!ÿ/became
                                                                  "*$"ÿeligible
                                                                           "&'B'/&"ÿor#ÿ/because
                                                                                             "*!"ÿthey  %"ÿhad
                                                                                                                %ÿaÿcontinuous
                                                                                                                         *'!ÿperiod "#'ÿ
         (ÿ63     !ÿor#ÿmore
              CDÿdays         $#"ÿwhen
                                     <%"ÿthey  %"ÿdidn't
                                                      'Eÿhave
                                                               %7"ÿ"creditable"
                                                                      F*#"'/&"Gÿprescription
                                                                                         #"!*#''ÿdrug   #Bÿcoverage.
                                                                                                                    *7"#B")ÿ
        a

         .FH#"'/&"Gÿmeans  $"!ÿthe %"ÿdrug
                                              #Bÿcoverage
                                                      *7"#B"ÿis'!ÿexpected
                                                                      "I"*"ÿtoÿpay, 6ÿonÿaverage,
                                                                                                      7"#B"6ÿatÿleast
                                                                                                                      &"!ÿas!ÿmuch
                                                                                                                                  $*%ÿas!ÿ
        of

         +"'*#"E!ÿstandard!#ÿprescription
                                           #"!*#''ÿdrug #Bÿcoverage.)
                                                                   *7"#B")0ÿÿFor
                                                                                 J#ÿthese
                                                                                       %"!"ÿmembers,
                                                                                                 $"$/"#!6ÿthe    %"ÿPart
                                                                                                                       ,#ÿD@ÿlate
                                                                                                                                 &"ÿ
        ("Creditable"

         "#&&$"ÿpenalty "&ÿis'!ÿadded
                                         "ÿtoÿthe%"ÿplan's
                                                              &E!ÿmonthly
                                                                     $%&ÿpremium.
                                                                                  #"$'$)ÿTheir ;%"'#ÿpremium
                                                                                                            #"$'$ÿamount
                                                                                                                        $ÿwill<'&&ÿ/be"ÿthe
                                                                                                                                             %"ÿ
         Medicare's

         $%&ÿplan    &ÿpremium
                                #"$'$ÿplus  &!ÿthe
                                                   %"ÿamount
                                                        $ÿof(ÿtheir
                                                                       %"'#ÿPart
                                                                             ,#ÿD@ÿlate
                                                                                       &"ÿenrollment
                                                                                              "#&&$"ÿpenalty.
                                                                                                                 "&)ÿ
        enrollment
         monthly
        KoÿIf5(ÿyou
                  ÿreceive
                     #"*"'7"ÿ"Extra
                                 FLI#ÿHelp"
                                           M"&Gÿfrom
                                                    (#$ÿMedicare
                                                            +"'*#"ÿtoÿpayÿfor
                                                                                 (#ÿyour#ÿprescription
                                                                                                 #"!*#''ÿdrugs,#B!6ÿyouÿwill
                                                                                                                                  <'&&ÿnot
                                                                                                                                       ÿpayÿ
            a   &"ÿenrollment
            ÿlate   "#&&$"ÿpenalty.
                                       "&)
        KoÿIf5(ÿyou
                  ÿare
                     #"ÿrequired
                            #"?'#"ÿtoÿpayÿthe%"ÿPart
                                                        ,#ÿD@ÿlate
                                                                  &"ÿenrollment
                                                                       "#&&$"ÿpenalty,
                                                                                         "&6ÿthe   %"ÿcost
                                                                                                           *!ÿof(ÿthe
                                                                                                                     %"ÿlate
                                                                                                                          &"ÿenrollment
                                                                                                                                "#&&$"ÿ
               "&ÿdepends
            penalty       ""!ÿon ÿhow%<ÿlong
                                                  &Bÿyou ÿwent
                                                               <"ÿwithout
                                                                      <'%ÿPart
                                                                                ,#ÿD@ÿor#ÿother
                                                                                               %"#ÿcreditable
                                                                                                         *#"'/&"ÿprescription
                                                                                                                        #"!*#''ÿdrug #Bÿ
            *7"#B")ÿChapter
            coverage.        H%"#ÿ:1,6ÿSection
                                             8"*'ÿN5ÿexplains
                                                           "I&'!ÿthe%"ÿPart
                                                                            ,#ÿD@ÿlate
                                                                                     &"ÿenrollment
                                                                                            "#&&$"ÿpenalty.
                                                                                                               "&)
        KoÿIf5(ÿyou
                  ÿhave
                     %7"ÿaÿPart,#ÿD@ÿlate
                                          &"ÿenrollment
                                                 "#&&$"ÿpenalty
                                                                   "&ÿand
                                                                           ÿdoÿnotÿpayÿit,'6ÿyou
                                                                                                         ÿcould
                                                                                                             *&ÿ/be"ÿdisenrolled
                                                                                                                          '!"#&&"ÿfrom (#$ÿ
            %"ÿplan.
            the     &)
    •= ÿSome
         8$"ÿmembers
                    $"$/"#!ÿmay   $ÿ/be"ÿrequired
                                              #"?'#"ÿtoÿpayÿanÿextra
                                                                         "I#ÿcharge,
                                                                               *%#B"6ÿknownO<ÿas!ÿthe  %"ÿPart
                                                                                                                 ,#ÿD@ÿIncome
                                                                                                                           5*$"ÿRelated
                                                                                                                                     P"&"ÿ
         +%&ÿAdjustment
                      QA!$"ÿAmount,Q$6ÿalso  &!ÿknown
                                                             O<ÿas!ÿIRMAA,
                                                                          5P+QQ6ÿ/because,
                                                                                      "*!"6ÿR2ÿyears    "#!ÿago,
                                                                                                                B6ÿthey
                                                                                                                        %"ÿhad%ÿaÿ
         $'('"ÿadjusted
                        A!"ÿgross
                                    B#!!ÿincome,
                                               '*$"6ÿabove
                                                           /7"ÿaÿcertain
                                                                      *"#'ÿamount,
                                                                               $6ÿon    ÿtheir
                                                                                                  %"'#ÿIRS5P8ÿtax
                                                                                                                Iÿreturn.
                                                                                                                      #"#)ÿMembers
                                                                                                                                +"$/"#!ÿ
         Monthly

         !/A"*ÿtoÿan  ÿIRMAA
                              5P+QQÿwill<'&&ÿhave
                                               %7"ÿtoÿpayÿthe
                                                                %"ÿstandard
                                                                     !#ÿpremium
                                                                                  #"$'$ÿamount $ÿand   ÿthis
                                                                                                                    %'!ÿextra
                                                                                                                         "I#ÿ*charge,
                                                                                                                                   %#B"6ÿ
         modified

         <%'*%ÿwill <'&&ÿ/be"ÿadded
                              "ÿtoÿtheir
                                            %"'#ÿpremium.
                                                     #"$'$)ÿChapter
                                                                  H%"#ÿ:1,6ÿSection
                                                                               8"*'ÿ6Cÿexplains
                                                                                               "I&'!ÿthe  %"ÿIRMAA
                                                                                                                   5P+QQÿin'ÿfurther
                                                                                                                                 (#%"#ÿ
        subject

         "'&)
         which
         detail.


 0STU1VWÿXÿ                          Y5ÿ5ÿZ1ÿ35ÿÿ31ÿ[3ÿYÿ\31ÿ165 163ÿ
                                     163]
 SECTION 5                           Do you have to pay the Part D "late enrollment
                                     penalty"?

  0123456ÿX9ÿ
  Section 5.1                ^3ÿis4ÿthe
                             What           31ÿPart
                                                [3ÿDYÿ"late
                                                        \31ÿenrollment
                                                                 165 163ÿpenalty"?
                                                                                163]
 W531_ÿIf5(ÿyou
             ÿreceive
                #"*"'7"ÿ"Extra
                        FLI#ÿHelp"
                                 M"&Gÿfrom
                                          (#$ÿMedicare
                                                +"'*#"ÿtoÿpayÿfor
                                                                      (#ÿyour
                                                                           #ÿprescription
                                                                                 #"!*#''ÿdrugs,
                                                                                                 #B!6ÿyou
                                                                                                        ÿwill
                                                                                                              <'&&ÿnot
                                                                                                                    ÿpayÿ
 ÿlate
   &"ÿenrollment
        "#&&$"ÿpenalty.
                      "&)
 Note:
 a
 ;%"ÿ&late
       "ÿenrollment
            "#&&$"ÿpenalty
                         "&ÿis'!ÿan ÿamount
                                          $ÿthat
                                                   %ÿis'!ÿadded
                                                             "ÿtoÿyour
                                                                          #ÿPart
                                                                              ,#ÿD@ÿpremium.
                                                                                        #"$'$)ÿYouÿmay
                                                                                                        $ÿowe   <"ÿaÿPart
                                                                                                                         ,#ÿ
 @ÿlate
    &"ÿenrollment
         "#&&$"ÿpenalty
                       "&ÿif'(ÿatÿany
                                       ÿtime
                                           '$"ÿafter
                                                ("#ÿyour
                                                       #ÿinitial
                                                              '''&ÿenrollment
                                                                      "#&&$"ÿperiod
                                                                                    "#'ÿis'!ÿover,
                                                                                               7"#6ÿthere
                                                                                                     %"#"ÿis'!ÿaÿperiod
                                                                                                                     "#'ÿ
 The
 D
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 18 of 142



 HIHEÿZ5 ÿ01ÿ096 ÿ109ÿTT[ÿ 569ÿT566 ÿ0ÿ6ÿHÿP[ 0 6ÿDQ
 69ÿE@ÿ\ ÿ8695ÿ68ÿ6ÿ  9                                                                                                   E1-9]^
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



 01ÿ34ÿ5678ÿ09ÿ 09ÿÿ6ÿ90ÿ ÿ70ÿ55ÿ0ÿ6ÿ69ÿÿ09ÿ09ÿ956ÿ9890 ÿ59ÿ
 096 ÿ956ÿ9890 ÿ59ÿ096 ÿ8ÿ096 ÿ6ÿ 8ÿ 5698ÿ  ÿ
 of 63 days or more in a row when you did not have Part D or other creditable prescription drug

 8656958ÿ8 ÿÿ8ÿ  5ÿ0ÿ67!ÿ0 ÿ696 !ÿ6ÿ68ÿ68ÿ ÿ68ÿ 5698ÿ865695ÿ
 coverage. "Creditable prescription drug coverage" is coverage that meets Medicare's minimum

 9890 ÿ59ÿ096 ÿ"ÿ08ÿ01ÿÿ6ÿ 90 ÿ 67ÿ5  58ÿ0 ÿ0ÿ0 ÿ70ÿ ÿ
 standards since it is expected to pay, on average, at least as much as Medicare's standard

 0ÿ69ÿÿ09ÿ09ÿ956ÿ9890 ÿ59ÿ096 ÿ#0ÿÿ6ÿ0ÿ67ÿ8ÿ 67ÿ109ÿ
 prescription drug coverage. The cost of the late enrollment penalty depends on how long you went

 68ÿ0 ÿ68ÿ70ÿ6ÿ69ÿÿ096 
 without Part D or other creditable prescription drug coverage. You will have to pay this penalty for
 as long as you have Part D coverage.
 $ ÿyou70ÿfirst
            198ÿenroll
                     90ÿinÿour
                             09ÿplan,
                                   6!ÿwe
                                         ÿlet
                                           ÿyou
                                               70ÿknow
                                                   %0ÿthe
                                                         ÿamount
                                                            6 0 ÿof01ÿthe
                                                                        ÿpenalty.
                                                                               67ÿYour
                                                                                     #09ÿPart
                                                                                          69ÿDÿlate
                                                                                                  6ÿ
    90 ÿpenalty
                  67ÿis8ÿconsidered
                           0 85 95ÿyour709ÿplan
                                               6ÿpremium.
                                                    9 
 When
 enrollment


  &'()*+,ÿ./0ÿ
  Section 5.2                       1+2ÿmuch
                                    How     34(5ÿis*6ÿthe
                                                        )5'ÿPart
                                                              789)ÿD:ÿlate
                                                                         ;8)'ÿenrollment
                                                                               ',9+;;3',)ÿpenalty?
                                                                                                <',8;)=>
  569ÿdetermines
 Medicare      5 9 8ÿthe       ÿamount
                                    6 0 ÿof01ÿtheÿpenalty.
                                                              67ÿHere
                                                                    ? 9ÿis8ÿhow0ÿitÿworks:
                                                                                       09%8@
    •A
     ÿFirst
       C98ÿcount
              0 ÿthe ÿnumber
                                 9ÿof01ÿfull
                                           1ÿmonths
                                                   0 8ÿthat
                                                           6ÿyou
                                                                 70ÿ5delayed
                                                                          675ÿenrolling
                                                                                     90ÿinÿa6ÿMedicare
                                                                                                      569ÿdrug   59ÿplan,
                                                                                                                             6!ÿafter
                                                                                                                                     619ÿ
              9ÿeligible
       70ÿwere         ÿto0ÿenroll.
                                      90ÿOr
                                            D9ÿcount
                                                0 ÿthe
                                                        ÿnumber
                                                                  9ÿof01ÿfull
                                                                            1ÿmonths
                                                                                    0 8ÿinÿwhich
                                                                                                 ÿyou 70ÿ5did5ÿnot0ÿhave
                                                                                                                            6ÿ
       956ÿprescription
                         9890 ÿdrug 59ÿcoverage,
                                              096 !ÿif1ÿthe ÿbreak
                                                                      96%ÿinÿcoverage
                                                                                096 ÿwas    68ÿ3634ÿ5days
                                                                                                           678ÿor09ÿmore.
                                                                                                                      09ÿThe"ÿ
      you

             67ÿis8ÿE1%Fÿfor
       penalty             109ÿevery
                                 97ÿmonth
                                         0 ÿthat
                                                 6ÿyou
                                                      70ÿdidn't
                                                             55 ÿhave
                                                                     6ÿcreditable
                                                                            956ÿcoverage.
                                                                                          096 ÿFor    C09ÿexample,
                                                                                                                   6 !ÿif1ÿyou
                                                                                                                               70ÿgo  0ÿ
       creditable

       E14Gÿmonths
              0 8ÿwithout
                           0ÿcoverage,
                                  096 !ÿthe  ÿpenalty
                                                          67ÿwill
                                                                ÿbeÿE14%.
                                                                           GF
    •A
     ÿThen
       " ÿMedicare
                569ÿ5determines9 8ÿthe    ÿamount
                                                  6 0 ÿof01ÿtheÿaverage
                                                                      696 ÿmonthly0 7ÿpremium
                                                                                                9  ÿfor    109ÿMedicare
                                                                                                                 569ÿdrug   59ÿ
       plans
          68ÿinÿthe ÿnation
                           60 ÿfrom
                                  190 ÿthe
                                         ÿprevious
                                                908ÿyear.
                                                          769ÿForC09ÿH2021,
                                                                         IHE!ÿthis
                                                                                8ÿaverage
                                                                                     696 ÿpremium
                                                                                                   9  ÿamount 6 0 ÿis8ÿ$33.06.
                                                                                                                              J44I3
   •AÿTo    66ÿyour
      "0ÿcalculate        709ÿmonthly
                                   0 7ÿpenalty,
                                                 67!ÿyou
                                                       70ÿmultiply
                                                               7ÿtheÿpenalty
                                                                                  67ÿpercentage
                                                                                            9 6 ÿand  65ÿtheÿaverage
                                                                                                                     696 ÿ
           0 7ÿpremium
                      9  ÿand   65ÿthen
                                       ÿround
                                             90 5ÿitÿto0ÿthe
                                                            ÿnearest
                                                                     698ÿ10EIÿcents.
                                                                                  8ÿInKÿtheÿexample
                                                                                                     6 ÿhere 9ÿitÿwould
                                                                                                                         05ÿbeÿ
      E14%
         GFÿtimes
               8ÿ$33.06,
                        J44I3!ÿwhich
                                  ÿequals
                                            L68ÿ$4.63.
                                                    JG34ÿThis
                                                             "8ÿrounds
                                                                    90 58ÿto0ÿ$4.60.
                                                                                  JG3IÿThis
                                                                                            "8ÿamount
                                                                                                  6 0 ÿwould05ÿbeÿadded
                                                                                                                            655 5ÿto)+ÿ
      monthly

      )5'ÿ
      the    3+,)5;=ÿpremium
             monthly       <9'3*43ÿfor M+9ÿsomeone
                                            6+3'+,'ÿwith  2*)5ÿa8ÿPart
                                                                    789)ÿD:ÿlate
                                                                             ;8)'ÿenrollment
                                                                                   ',9+;;3',)ÿpenalty.
                                                                                                   <',8;)=/
 "9ÿare
 There     69ÿthree
                9 ÿimportant
                            096ÿthings
                                      8ÿto0ÿnote0ÿabout
                                                         60ÿthis
                                                                  8ÿmonthly
                                                                          0 7ÿPart
                                                                                   69ÿDÿlate
                                                                                             6ÿenrollment
                                                                                                      90 ÿpenalty:  67@
   •AÿFirst,
      C98!ÿthe)5'ÿpenalty
                     <',8;)=ÿmay 38=ÿchange
                                      (58,N'ÿeach '8(5ÿyear,
                                                          ='89Oÿbecause
                                                                     68ÿthe ÿaverage
                                                                                   696 ÿmonthly 0 7ÿpremium
                                                                                                             9  ÿcan    6ÿchange
                                                                                                                               6 ÿ
               769ÿIfK1ÿthe
         6ÿyear.        ÿnational
                                 60 6ÿaverage
                                         696 ÿpremium
                                                       9  ÿ(as    P68ÿdetermined
                                                                       5 9 5ÿby7ÿMedicare) 569Qÿincreases,9688!ÿyour  709ÿ
      penalty
             67ÿwill
                  ÿincrease.
                           968
      each

   •AÿSecond,
      R 0 5!ÿyou    =+4ÿwill
                           2*;;ÿcontinue
                                (+,)*,4'ÿto)+ÿpay<8=ÿa8ÿpenalty
                                                        <',8;)=ÿevery 97ÿmonth0 ÿfor
                                                                                     109ÿas68ÿlong
                                                                                               0 ÿas68ÿyou
                                                                                                          70ÿare
                                                                                                                69ÿenrolled
                                                                                                                        905ÿinÿa6ÿ
      plan   6ÿhas
          6ÿthat    68ÿMedicare
                            569ÿPart 69ÿDÿdrug
                                                 59ÿbenefits,
                                                               18!ÿeven
                                                                       ÿif1ÿyou
                                                                              70ÿchange
                                                                                    6 ÿplans.68ÿ
   •AÿThird,
      "95!ÿif1ÿyou70ÿare69ÿunder
                                5 9ÿ65
                                      3Sÿand
                                          6 5ÿcurrently
                                                 99 7ÿreceiving
                                                             9  ÿMedicare
                                                                            569ÿbenefits,    18!ÿthe
                                                                                                      ÿPart
                                                                                                           69ÿDÿlate
                                                                                                                    6ÿenrollment
                                                                                                                              90 ÿ
             67ÿwill
       penalty   ÿreset
                         98ÿwhen
                                 ÿyou70ÿturn
                                             9ÿ365.SÿAfter
                                                        T19ÿage6 ÿ365,S!ÿyour
                                                                           709ÿPart
                                                                                 69ÿDÿlate
                                                                                            6ÿenrollment
                                                                                                    90 ÿpenalty   67ÿwillÿbeÿ
       based
          685ÿonly
                 0 7ÿon 0 ÿthe
                             ÿmonths
                                    0 8ÿthat
                                            6ÿyou
                                                  70ÿdon't
                                                       50 ÿhave
                                                                 6ÿcoverage
                                                                      096 ÿafter 619ÿyour
                                                                                          709ÿinitial
                                                                                                     6ÿenrollment
                                                                                                              90 ÿperiod  905ÿfor 109ÿ
       6 ÿinto0ÿMedicare.
      aging             569ÿ
  &'()*+,ÿ./Uÿ                     V,ÿ6+3'ÿ6*)48)*+,6Wÿ=+4ÿ(8,ÿ',9+;;ÿ;8)'ÿ8,Xÿ,+)ÿ58Y'ÿ)+ÿ<8=ÿ)5'ÿ
                                   <',8;)=
  Section 5.3                      In some situations, you can enroll late and not have to pay the
                                   penalty
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 19 of 142



 WRWOÿ015232ÿ86ÿ=8122ÿ68ÿ@@?ÿ2 52ÿ@ 132ÿ= 852ÿ 3ÿWÿS?2583 ÿmY
 = 2ÿO;ÿb253ÿ2 ÿÿÿ22                                          O1-10
                                                                               POR
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



 0123ÿ56ÿ789ÿ 12ÿ2 72 ÿ23853ÿ53ÿÿ 3ÿ866253ÿ2 52ÿ ÿÿ8122ÿ 23ÿ789ÿ22ÿ65ÿ
 2552ÿ8252ÿ789ÿ8ÿ38ÿ 12ÿ8ÿ 7ÿ2ÿ ÿÿ2ÿ23823ÿ23 7
 Even if you have delayed enrolling in a plan offering Medicare Part D coverage when you were first
 eligible, sometimes you do not have to pay the Part D late enrollment penalty.

 ÿwill!""ÿnot
 You           #$ÿhave
                    %&'(ÿto$ÿpay
                               )&*ÿa&ÿpenalty
                                         )(#&"$*ÿfor +,ÿlate
                                                           "&$(ÿenrollment
                                                                (#,""-(#$ÿif!+ÿyou  *ÿare&,(ÿin!#ÿany
                                                                                                     &#*ÿof+ÿthese
                                                                                                              $%(.(ÿsituations:
                                                                                                                      .!$&$!#./
    •0
     ÿIf26ÿyou
           789ÿalready
                   2 7ÿhave12ÿprescription
                                      25583ÿdrug  9ÿcoverage
                                                              8122ÿthat    ÿis5ÿexpected
                                                                                      2322 ÿto8ÿpay,7ÿon83ÿaverage,
                                                                                                                  122ÿatÿleast 2ÿasÿ
       9ÿasÿMedicare's
                     2 524ÿstandard
                                      3 ÿprescription
                                                     25583ÿdrug    9ÿcoverage.
                                                                              8122ÿMedicare
                                                                                             2 52ÿcalls  ÿthis
                                                                                                                 5ÿ"creditable
                                                                                                                      56,(7!$&8"(ÿ7drug  ,9ÿ
       6'(,&9(:ÿPlease 22ÿnote: 382;ÿ
       much
       coverage."
      <oÿ=    2 52ÿcoverage
                          8122ÿcould  89 ÿinclude
                                                  539 2ÿdrug  9ÿcoverage
                                                                       8122ÿfrom 68ÿaÿformer
                                                                                              682ÿemployer
                                                                                                       2872ÿor8ÿ9union,
                                                                                                                          3583ÿ
           >?2=@?0ÿor8ÿthe 2ÿDepartment
                                    2 23ÿof86ÿVeterans
                                                          A223ÿAffairs.
                                                                         @665ÿYour
                                                                                   B89ÿinsurer
                                                                                          5392ÿor8ÿyour
                                                                                                        789ÿhuman
                                                                                                                9 3ÿresources
                                                                                                                        2892ÿ
           Creditable

             2 23ÿwill 5ÿtell2ÿyou
                                       789ÿeach
                                            2ÿyear  72ÿif56ÿyour
                                                               789ÿdrug 9ÿcoverage
                                                                              8122ÿis5ÿcreditable
                                                                                                2 52ÿcoverage.
                                                                                                              8122ÿThis> 5ÿ
           TRICARE,

           5368 583ÿmay7ÿbe2ÿsent  23ÿto8ÿyou
                                                   789ÿin53ÿaÿletter
                                                               22ÿor8ÿincluded
                                                                            539 2 ÿin53ÿaÿnewsletter
                                                                                              3222ÿfrom 68ÿthe
                                                                                                                   2ÿplan.3ÿKeep
                                                                                                                               C22ÿthis 5ÿ
           department

           5368 583ÿbecause
                             292ÿyou    789ÿmay7ÿneed322 ÿit5ÿif56ÿyou
                                                                       789ÿDjoin
                                                                             853ÿaÿMedicare
                                                                                    2 52ÿdrug    9ÿplan3ÿlater.
                                                                                                                 2ÿ
           information
           information,
           E■ÿPlease
              22ÿ3note: 82;ÿ2If6ÿyou
                                    789ÿreceive
                                          22512ÿaÿ"certificate
                                                        525652ÿof86ÿcreditable
                                                                             2 52ÿcoverage"
                                                                                           8122:ÿwhen    23ÿyour
                                                                                                                 789ÿhealth
                                                                                                                          2 ÿ
              8122ÿ2ends, 3 ÿit5ÿmay7ÿ3not8ÿmean
                                                    23ÿyour 789ÿprescription
                                                                        25583ÿdrug 9ÿcoverage
                                                                                               8122ÿwas   ÿcreditable.
                                                                                                                 2 52ÿThe    > 2ÿ
              3852ÿ9    ÿstate
                              2ÿthat ÿyou
                                            789ÿhadÿ5"creditable"
                                                            2 52:ÿprescription
                                                                                25583ÿdrug 9ÿcoverage
                                                                                                      8122ÿthat ÿexpected
                                                                                                                         2322 ÿto8ÿ
              coverage

              pay7ÿasÿ9  ÿasÿ2       524ÿstandard
                                                       3 ÿprescription
                                                                        25583ÿdrug 9ÿplan3ÿpays.
                                                                                                        7
              notice    must
                         much         Medicare's
      <oÿThe
           > 2ÿfollowing
                 68853ÿare2ÿnot   #$ÿcreditable
                                          2 52ÿprescription
                                                            25583ÿdrug   9ÿcoverage:
                                                                                    8122;ÿprescription
                                                                                                     25583ÿdrug9ÿdiscount
                                                                                                                            5893ÿ
           ÿfree
           cards,   622ÿclinics,
                           535ÿand  3 ÿdrug
                                             9ÿdiscount
                                                      5893ÿ2        52
                                                                 websites.
      <oÿGFor8ÿadditional
                      5583 ÿinformation
                              5368 583ÿabout    89ÿcreditable
                                                          2 52ÿcoverage,
                                                                           8122ÿplease 22ÿlook88Hÿin53ÿyour
                                                                                                             789ÿMedicare
                                                                                                                  I(7!6&,(ÿ&JÿYou    ÿ
           KLKMÿHandbook
                    N 3 88Hÿor8ÿcall  ÿ2        52ÿatÿO1-800-MEDICARE
                                                                 PQRRP02=@?0ÿ(1-800-633-4227).
                                                                                          SOPQRRPTUUPVWWXYÿTTY   >>Bÿ9users
                                                                                                                          2ÿcall
                                                                                                                                  ÿ
           O1-877-486-2048.
             PQXXPVQTPWRVQÿYou     B89ÿcan
                                         3ÿcall ÿthese
                                                     22ÿ3numbers
                                                                92ÿfor   68ÿfree,
                                                                                  622ÿW24Vÿhours
                                                                                               89ÿaÿday,7ÿX7ÿdays7ÿaÿweek.
                                                                                                                          22H
           2021                             Medicare

   •0ÿ2If6ÿyou  22ÿwithout
           789ÿwere      589ÿcreditable
                                    2 52ÿcoverage,
                                                   8122ÿbut9ÿyou   789ÿwere
                                                                               22ÿwithout
                                                                                      589ÿit5ÿfor
                                                                                                    68ÿless
                                                                                                         2ÿthan
                                                                                                                3ÿT63Uÿdays7ÿin53ÿaÿrow.
                                                                                                                                        8
   •0      789ÿare2ÿreceiving
     ÿ2If6ÿyou         225153ÿ"Extra
                                     503ÿN2
                                            Help"  :ÿfrom
                                                       68ÿMedicare.
                                                              2 52ÿ
  Z(6$!#ÿ[\]ÿ                   ^%&$ÿ6&#ÿ*ÿ7ÿ!+ÿ*ÿ7!.&9,((ÿ&8$ÿ*,ÿ_&,$ÿ̀ÿ"&$(ÿ(#,""-(#$ÿ
                                 )(#&"$*a
  Section 5.4                       What can you do if you disagree about your Part D late enrollment
                                    penalty?

 26ÿyou
    789ÿdisagree
           522ÿabout
                      89ÿyour
                             789ÿPart
                                     ÿDÿlate2ÿ2enrollment
                                                      3823ÿpenalty,
                                                                   23 7ÿyou
                                                                            789ÿor8ÿ7your
                                                                                       89ÿrepresentative
                                                                                             2223512ÿcan   3ÿaskHÿfor68ÿaÿ
               2ÿdecision
 2152ÿof86ÿthe    25583ÿabout
                                89ÿyour
                                        789ÿlate2ÿ2enrollment
                                                      3823ÿpenalty.
                                                                   23 7ÿb2      32 7ÿyou
                                                                                           789ÿ9    ÿrequest
                                                                                                          2c92ÿthis5ÿreview
                                                                                                                           2152ÿ
 If

                7&*.ÿfrom
    !$%!#ÿd60Lÿdays  68ÿthe2ÿdate2ÿon83ÿthe
                                            2ÿfirst
                                                  65ÿletter
                                                         22ÿyou
                                                               789ÿreceive
                                                                     22512ÿstating
                                                                                53ÿyou
                                                                                        789ÿhave12ÿto8ÿpay7ÿaÿlate2ÿ2enrollment
                                                                                                                         3823ÿ
 review                                                                     Generally,           must

 penalty.
    23 7ÿ2If6ÿyou
                789ÿwere
                    22ÿpaying
                              753ÿaÿpenalty
                                          23 7ÿbefore
                                                     2682ÿjoining
                                                            D85353ÿour
                                                                     89ÿplan,3ÿ7you
                                                                                    89ÿmay
                                                                                        7ÿ3not8ÿhave12ÿanother
                                                                                                           382ÿchance
                                                                                                                       32ÿto8ÿ
 within

               2152ÿof86ÿthat
 2c92ÿaÿreview           ÿlate2ÿ2enrollment
                                         3823ÿpenalty.
                                                        23 7ÿCall
                                                                = ÿCustomer
                                                                      =982ÿService
                                                                                     e2152ÿto8ÿfind
                                                                                                  653 ÿout
                                                                                                       89ÿ8    2ÿabout
                                                                                                                        89ÿhow
                                                                                                                               8ÿ
 8ÿdo8ÿthis   S 832ÿ3numbers
         5ÿ(phone       92ÿare2ÿprinted
                                           532 ÿon  83ÿthe
                                                         2ÿbackHÿcover
                                                                    812ÿof86ÿthis
                                                                                5ÿbooklet).
                                                                                       88H2Yÿ
 request                                                                                                     more
 to

 Zfghijkÿdÿ
 SECTION 6                         `ÿ*ÿ%&'(ÿ$ÿ)&*ÿ&#ÿ(l$,&ÿ_&,$ÿ̀ÿ&-#$ÿ8(6&.(ÿ+ÿ
                                   Do you have to pay an extra Part D amount because of
                                   *,ÿ!#6-(a
                                   your income?

  Z(6$!#ÿd\Mÿ
  Section 6.1                       ^%ÿ)&*.ÿ&#ÿ(l$,&ÿ_&,$ÿ̀ÿ&-#$ÿ8(6&.(ÿ+ÿ!#6-(a
                                    Who pays an extra Part D amount because of income?
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 20 of 142



 QOÿa98 ÿ41ÿb46 ÿ146ÿ%ÿ 896ÿ8 ÿb49ÿ%ÿÿF 94ÿ%%$H
 b6ÿOcÿG 9ÿ68ÿ ÿÿ7 7 6                                          O1-11
                                                                            KOO
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



 01ÿ3456ÿ7489198ÿ858ÿ64 ÿ947 ÿ ÿ6468ÿ4ÿ3456ÿ0ÿÿ656ÿ1647ÿÿ3 6ÿ4ÿ9ÿ
   4ÿÿ69ÿ745ÿ345ÿ 3ÿÿ8 68ÿ67957ÿ745ÿ8ÿÿ047 ÿ 8ÿ43ÿ
 If your modified adjusted gross income as reported on your IRS tax return from 2 years ago is

 857 ÿ745ÿ4ÿ4 ÿ ÿ0!ÿ0ÿ9ÿÿ6ÿ6 ÿ88 8ÿ4ÿ3456ÿ67957!ÿ
 above a certain amount, you'll pay the standard premium amount and an Income Related Monthly
 Adjustment Amount, also known as IRMAA. IRMAA is an extra charge added to your premium.
 01ÿyou
    345ÿhaveÿto4ÿpay3ÿanÿextra
                                 6ÿamount,
                                      745ÿSocial
                                               49ÿSecurity,
                                                          5693ÿnot
                                                                     4ÿyour
                                                                          3456ÿMedicare
                                                                                    896ÿplan,
                                                                                               ÿwill9ÿsend
                                                                                                              8ÿyou
                                                                                                                 345ÿaÿletter
                                                                                                                        6ÿ
 9ÿyou
          345ÿwhat    ÿthat
                          ÿextra
                                6ÿamount
                                      745ÿwill9ÿbeÿand
                                                         8ÿhow
                                                              4 ÿto4ÿpay
                                                                        3ÿit.9!ÿThe
                                                                                  "ÿextra
                                                                                       6ÿamount
                                                                                              745ÿwill9ÿbe
                                                                                                              ÿwithheld
                                                                                                                  98ÿfrom
                                                                                                                          1647ÿ
 If

 3456ÿSocial          5693ÿRailroad
         49ÿSecurity,        9648ÿRetirement
                                         967 ÿBoard,#468ÿor46ÿ$1   19ÿof41ÿPersonnel
                                                                                   % 64ÿManagement
                                                                                                 7 ÿbenefit   19ÿ
 telling

 ÿno       7 6ÿhow
            4ÿmatter      4 ÿyou
                                345ÿ5usually
                                       53ÿpay3ÿyour
                                                     3456ÿplan
                                                            ÿpremium,
                                                                  67957ÿunless 5 ÿyour
                                                                                       3456ÿmonthly
                                                                                              743ÿbenefit
                                                                                                             19ÿisn't
                                                                                                                  9ÿenough
                                                                                                                         45ÿ
 your                                                                Office

 4ÿcover
      46ÿthe
             ÿextra   6ÿamount
                             745ÿowed.
                                    4 8!ÿIf01ÿyour
                                              3456ÿbenefit
                                                         19ÿcheck
                                                               ÿisn't
                                                                        9ÿenough
                                                                                  45ÿto4ÿcover
                                                                                             46ÿthe
                                                                                                   ÿextra 6ÿamount,
                                                                                                                  745ÿyou
                                                                                                                          345ÿ
 check,

         ÿaÿbill9ÿfrom
    9ÿget            1647ÿMedicare.
                             896!ÿYou&'(ÿmust
                                            *(+,ÿpay  -./ÿthe
                                                           ,01ÿextra
                                                                12,3.ÿamount
                                                                       .*'(4,ÿto,'ÿthe,01ÿgovernment.
                                                                                            5'6134*14,7ÿIt8,ÿcannot
                                                                                                                9.44',ÿbe:1ÿ
 to

 -.;<ÿwith      /'(3ÿmonthly
         =;,0ÿyour        *'4,0>/ÿplan
                                   ->.4ÿpremium.
                                        -31*;(*7
 will
 paid


  ?19,;'4ÿ@7Aÿ
  Section 6.2                    B'=ÿmuch
                                 How    *(90ÿis;+ÿthe
                                                  ,01ÿextra
                                                      12,3.ÿPart
                                                               C.3,ÿDDÿamount?
                                                                         .*'(4,E
 01ÿyour
    3456ÿ74  89198ÿadjusted
                     858ÿgross  64 ÿincome
                                         947 ÿ(MAGI)
                                                 FG0Hÿasÿ6reported
                                                                  468ÿon 4ÿyour
                                                                              3456ÿIRS
                                                                                   0ÿtax
                                                                                       ÿreturn
                                                                                            656ÿis9ÿabove
                                                                                                       4ÿaÿ
           745ÿyou
 69ÿamount,     345ÿwill9ÿpay3ÿanÿextra
                                          6ÿamount
                                                745ÿin9ÿaddition
                                                             88994ÿto4ÿyour
                                                                          3456ÿmonthly
                                                                                743ÿplan
                                                                                          ÿpremium.
                                                                                              67957!ÿFor I46
 If      modified

 746ÿinformation
 ÿ      91467 94ÿon
                     4ÿthe
                        ÿextra 6ÿamount
                                         745ÿyou
                                                345ÿmay
                                                    7 3ÿhaveÿto4ÿpay3ÿbased8ÿon
                                                                                  4ÿyour
                                                                                     3456ÿincome,
                                                                                           947 ÿvisit
                                                                                                     99
 certain

 ÿ !7 896!4J 6K8J4J67957 J865KK67957 !7!
 more
 www.medicare.gov/part-d/costs/premiums/drug-plan-premiums.html.


  ?19,;'4ÿ@6.37Lÿ                M0.,ÿcan9.4ÿyou
                                              /'(ÿdo
                                                   <'ÿif;Nÿyou
                                                           /'(ÿdisagree
                                                               <;+.5311ÿabout
                                                                            .:'(,ÿpaying
                                                                                    -./;45ÿan.4ÿextra
                                                                                                12,3.ÿPart
                                                                                                       C.3,ÿDDÿ
                                 .*'(4,E
  Section                        What
                                 amount?
 01ÿyou
    345ÿdisagree
        89 6 ÿabout45ÿpaying
                               39ÿanÿextra
                                           6ÿamount
                                                745ÿbecause
                                                             5 ÿof41ÿyour
                                                                         3456ÿincome,
                                                                              947 ÿyou
                                                                                      345ÿcanÿaskÿSocial
                                                                                                      49ÿSecurity
                                                                                                             5693ÿ
 4ÿreview  ÿdecision.
     69 ÿthe   8 994!ÿTo  "4ÿfind
                                  198ÿout
                                        45ÿmore
                                            746ÿabout
                                                   45ÿhow4 ÿto4ÿdo
                                                                    84ÿthis,
                                                                        9ÿcontact
                                                                             4ÿSocial
                                                                                     49ÿSecurity
                                                                                               5693ÿatÿ
 If

 OKPQQKRRKOOSÿ(TTY
                   F""TÿO1-800-325-0778).
                           KPQQKSUKQRRPH!
 to
 1-800-772-1213


  ?19,;'4ÿ@7Vÿ
  Section 6.4                   M0.,ÿhappens
                                What   0.--14+ÿif;Nÿyou
                                                      /'(ÿdo<'ÿnot
                                                                4',ÿpay
                                                                    -./ÿthe
                                                                        ,01ÿextra
                                                                            12,3.ÿPart
                                                                                  C.3,ÿDDÿamount?
                                                                                           .*'(4,E
 "ÿextra
        6ÿamount
             745ÿis9ÿpaid98ÿ8directly
                                 963ÿto4ÿthe
                                             ÿgovernment
                                                 467 ÿ(not F4ÿyour
                                                                     3456ÿMedicare
                                                                           896ÿplan)
                                                                                    Hÿfor
                                                                                         146ÿyour
                                                                                              3456ÿMedicare
                                                                                                        896ÿ
 % 6ÿDWÿcoverage.
         46 !ÿIf01ÿyou
                      345ÿare6ÿrequired
                                  6X5968ÿby3ÿlawÿto4ÿpay3ÿthe
                                                               ÿextra
                                                                   6ÿamount
                                                                        745ÿand
                                                                                8ÿyou
                                                                                   345ÿ8do4ÿnot4ÿpay3ÿit,9ÿyou
                                                                                                                345ÿwill9ÿ
 The

  ÿ8 9   6
           4 
             8 ÿ
                164 7ÿ     ÿ
                                ÿ 8 ÿ 4   ÿ
                                                6   6
                                                      9 9
                                                          4  ÿ865ÿ 46  !
 Part
 be disenrolled from the plan and lose prescription drug coverage.


 ?YZ[8\]ÿ^ÿ
 SECTION 7                      _'31ÿ;4N'3*.,;'4ÿ.:'(,ÿ/'(3ÿ*'4,0>/ÿ-31*;(*ÿ
                                More information about your monthly premium
 _.4/ÿ*1*:13+ÿ.31ÿ31`(;31<ÿ,'ÿ-./ÿ',013ÿ_1<;9.31ÿ-31*;(*+
 Many members are required to pay other Medicare premiums
  3ÿ
 Many  7 7 6ÿare6ÿrequired
       members            6X5968ÿto4ÿpay3ÿother
                                            4 6ÿMedicare
                                                   896ÿpremiums.
                                                               67957 !ÿAs   ÿexplained
                                                                                  98ÿin9ÿSection
                                                                                                94ÿ2ÿabove,
                                                                                                            4ÿin9ÿ
                 99ÿfor
 468 6ÿto4ÿbeÿeligible 146ÿour
                             456ÿplan,
                                 ÿyou
                                        345ÿmust
                                             75ÿhave
                                                   ÿboth
                                                          4ÿMedicare
                                                               896ÿPart  % 6ÿAÿand 8ÿMedicare
                                                                                            896ÿPart
                                                                                                    % 6ÿB.#!ÿSome
                                                                                                              47 ÿ
 ÿmembers
      7 7 6ÿ(those F4 ÿwho 4ÿaren't
                                  6ÿeligible
                                          99ÿfor
                                                 146ÿpremium-free
                                                       67957K16 ÿPart % 6ÿA)Hÿpay3ÿaÿpremium
                                                                                          67957ÿfor
                                                                                                 146ÿMedicare
                                                                                                      896ÿPart% 6ÿ
 order
 plan
 !ÿMost
 A. 4ÿplan ÿmembers
                  7 7 6ÿpay3ÿaÿpremium
                                     67957ÿfor 146ÿMedicare
                                                    896ÿPart% 6ÿB.#!ÿYou
                                                                        &'(ÿmust
                                                                              *(+,ÿcontinue
                                                                                      9'4,;4(1ÿpaying
                                                                                                -./;45ÿyour
                                                                                                        /'(3ÿ
 Medicare      -31*;(*+ÿto,'ÿremain
 _1<;9.31ÿpremiums             31*.;4ÿa.ÿmember
                                          *1*:13ÿof'Nÿthe
                                                        ,01ÿplan.
                                                            ->.47
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 21 of 142



 HCÿI98 ÿ41ÿB46 ÿ146ÿ@ÿ 896ÿ8 ÿB49ÿ@ÿÿJ 94ÿ@@PN
 B6ÿCiÿj 9ÿ68ÿ ÿÿ7 7 6                                          C1-12
                                                                            FC
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



  01ÿ3456ÿ7489198ÿ858ÿ64 ÿ947 ÿ ÿ6468ÿ4ÿ3456ÿ0ÿÿ656ÿ1647ÿÿ3 6ÿ4ÿ9ÿ
    4ÿÿ69ÿ745ÿ345ÿ 3ÿÿ8 68ÿ67957ÿ745ÿ8ÿÿ047 ÿ 8ÿ43ÿ
 If your modified adjusted gross income as reported on your IRS tax return from 2 years ago is

  857 ÿ745ÿ4ÿ4 ÿ ÿ0!ÿ0ÿ9ÿÿ6ÿ6 ÿ88 8ÿ4ÿ3456ÿ67957!ÿ
 above a certain amount, you'll pay the standard premium amount and an Income Related Monthly
 Adjustment Amount, also known as IRMAA. IRMAA is an extra charge added to your premium.
      •"ÿIf$%ÿyou
              '()ÿare
                    *+,ÿrequired
                          +,-).+,/ÿto0(ÿpay
                                         1*'ÿthe
                                              02,ÿextra
                                                   ,30+*ÿamount
                                                           *4()50ÿand *5/ÿyou
                                                                           '()ÿdo/(ÿnot
                                                                                    5(0ÿpay
                                                                                        1*'ÿit,.06ÿyou
                                                                                                    '()ÿwill
                                                                                                          7.88ÿbe
                                                                                                               9,ÿdisenrolled
                                                                                                                   /.:,5+(88,/ÿ
          %+(4ÿthe
          from    02,ÿplan
                         18*5ÿ*5/ÿlose
                              and    8(:,ÿprescription
                                           1+,:;+.10.(5ÿdrug/+)<ÿcoverage.
                                                                   ;(=,+*<,!
     •" ÿIf01ÿyou
              345ÿhave
                   ÿto4ÿpay3ÿanÿextra
                                         6ÿamount,
                                               745ÿSocial
                                                          49ÿSecurity,
                                                                    5693ÿnot
                                                                             5(0ÿyour
                                                                                  '()+ÿMedicare
                                                                                        >,/.;*+,ÿplan,  18*5will
                                                                                                               ÿ9ÿsend
                                                                                                                      8ÿyou
                                                                                                                         345ÿaÿ
          6ÿtelling
          letter  9ÿyou345ÿwhatÿthat
                                        ÿextra
                                               6ÿamount
                                                      745ÿwill9ÿbe.!
     •" ÿFor
          ?46ÿmore
                746ÿinformation
                         91467 94ÿabout
                                         45ÿPart
                                                @ 6ÿDAÿpremiums
                                                           67957 ÿbased8ÿon  4ÿincome,
                                                                                  947 ÿgo 4ÿto4ÿChapter
                                                                                                     B6ÿC1,ÿSection
                                                                                                                     94ÿD6ÿof41ÿ
                 44!ÿYou
          9ÿbooklet.       E45ÿcan
                                  ÿalso4ÿvisit
                                             99ÿwww.medicare.gov
                                                          !7 896!4ÿon   4ÿthe
                                                                                 ÿwebÿor46ÿcall
                                                                                              ÿ1-800-MEDICARE
                                                                                                    CFGHHFIA0BIÿ
          JCFGHHFDKKFLMNÿ24      Lÿhours
                                       456ÿaÿday,
                                                 8 3ÿM7ÿ8days3ÿaÿweek.!ÿTTY
                                                                          OOEÿ5users6ÿshould
                                                                                        458ÿcall
                                                                                                 ÿC1-877-486-2048.
                                                                                                         FGMMFLGDFHLG!ÿP6 Orÿ 345ÿ
         this

          7 3ÿcall
                 ÿSocial
                        49ÿSecurity
                                 5693ÿatÿC1-800-772-1213.
                                               FGHHFMMFCCK!ÿTTY   OOEÿusers
                                                                         5 6ÿshould
                                                                                  458ÿcall
                                                                                        ÿC1-800-325-0778.
                                                                                                FGHHFKQFHMMG!
         (1-800-633-4227),                                                                                                     you
          may
 E456ÿcopy   43ÿof41ÿMedicare
                        >,/.;*+,ÿ&RÿYou S()ÿ2021
                                              TUTVÿgives
                                                     9 ÿinformation
                                                             91467 94ÿabout
                                                                             45ÿthe
                                                                                    ÿMedicare
                                                                                        896ÿpremiums
                                                                                                     67957 ÿin9ÿthe  ÿsection
                                                                                                                             94ÿ
 called
       8ÿ"2021
               WHCÿMedicare
                         896ÿCosts."
                                     B4!XÿThis
                                              O9ÿexplains
                                                      9ÿhow 4 ÿthe
                                                                       ÿMedicare
                                                                           896ÿPart@ 6ÿBYÿand8ÿPart
                                                                                                     @ 6ÿDAÿpremiums
                                                                                                                67957 ÿdiffer
                                                                                                                           89116ÿ
 Your

 146ÿpeople  4ÿwith9ÿdifferent
                           89116ÿincomes.
                                      947 !ÿEveryone
                                                 I634 ÿwith    9ÿMedicare
                                                                      896ÿreceives
                                                                                 69 ÿaÿcopy 43ÿof41ÿMedicare
                                                                                                          >,/.;*+,ÿ&RÿYouS()
 ÿÿyear    3 6ÿin9ÿthe
                       ÿfall.
                            1!ÿThose
                                 O4 ÿnew  ÿto4ÿMedicare
                                                   896ÿreceive
                                                               69ÿit9ÿwithin
                                                                             99ÿaÿ74 ÿafter
                                                                                               16ÿfirst
                                                                                                      196ÿsigning
                                                                                                             99ÿup.
                                                                                                                     5!ÿYou
                                                                                                                         E45ÿcan
                                                                                                                               ÿ
 for

       4ÿ  8 4   4   8 ÿ ÿ
                             4 3 ÿ41ÿ>,  /.; *+,ÿRÿ S(   )ÿ
                                                            T U T Vÿ 16
                                                                      4 7ÿ   ÿ
                                                                                  89 6 ÿ        9  ÿJ      !
                                                                                                               7    89
                                                                                                                      6  !
                                                                                                                           4 N!ÿ
 each                                                                                month

 P6
  Or,  ÿyou
         345ÿcanÿorder
                     468 6ÿaÿprinted
                                  698ÿcopy
                                          43ÿby3ÿphone
                                                    4ÿatÿ1-800-MEDICARE
                                                                 CFGHHFIA0BIÿ(1-800-633-4227),
                                                                                      JCFGHHFDKKFLMNÿ24Lÿhours  456ÿaÿday,
                                                                                                                            8 3ÿM7ÿ
 also download a copy of Medicare & You 2021 from the Medicare website                                 (www.medicare.gov).

 8days3ÿaÿweek.!ÿTTY   OOEÿ5users6ÿcall
                                      ÿC1-877-486-2048.
                                            FGMMFLGDFHLG!
  Z,;0.(5ÿ[\Vÿ                       $%ÿyou
                                          '()ÿpay1*'ÿa*ÿPart ]*+0ÿD^ÿlate
                                                                      8*0,ÿenrollment
                                                                             ,5+(884,50ÿpenalty,
                                                                                             1,5*80'6ÿthere
                                                                                                          02,+,ÿare
                                                                                                                  *+,ÿseveral
                                                                                                                         :,=,+*8ÿways
                                                                                                                                    7*':ÿ
                                     '()ÿcan   ;*5ÿpay
                                                    1*'ÿyour  '()+ÿpenalty
                                                                     1,5*80'
  Section 7.1                        If
                                     you
 01ÿyou
    345ÿpay3ÿaÿPart
                  @ 6ÿDAÿlate
                          ÿenrollment
                                 647 ÿpenalty,   3ÿthere6ÿare6ÿfour1456ÿways3ÿyou
                                                                                            345ÿcan
                                                                                                ÿpay3ÿthe ÿpenalty.
                                                                                                                       3!ÿPlease
                                                                                                                              @ ÿ
            B547 6ÿService
 4ÿCustomer           69ÿto4ÿnotify 4913ÿ5usÿof41ÿyour
                                                               3456ÿpayment
                                                                        37 ÿoption494ÿchoice
                                                                                           49ÿor46ÿif91ÿyou'd
                                                                                                           3458ÿlike
                                                                                                                   9ÿto4ÿchange
                                                                                                                              ÿyour 3456ÿ
 If

             494!ÿ(You
   99ÿoption.     JE45ÿcan
                             ÿfind 198ÿour 456ÿphone
                                                    4ÿnumber 57 6ÿon 4ÿtheÿback
                                                                                      ÿcover
                                                                                           46ÿof41ÿthis
                                                                                                     9ÿbooklet.)
                                                                                                              44!N
 contact
 existing
 01ÿyou
    345ÿdecide
          8 98 ÿto4ÿchange
                       ÿthe ÿway3ÿyou      345ÿpay3ÿyour3456ÿPart
                                                                      @ 6ÿDAÿlateÿenrollment
                                                                                       647 ÿpenalty,
                                                                                                      3ÿit9ÿcan
                                                                                                                 ÿtakeÿup 5ÿto4ÿthree
                                                                                                                                      6 ÿ
 74ÿfor       3456ÿnew
            146ÿyour    ÿpayment
                                37 ÿmethod   7 48ÿto4ÿtake ÿeffect.
                                                                       11!ÿWhile
                                                                                _9ÿweÿare6ÿprocessing
                                                                                                 64 9ÿyour    3456ÿrequest
                                                                                                                         6`5 ÿfor  146ÿaÿ
 If

           37 ÿmethod,
  ÿpayment        7 48ÿyou345ÿare6ÿresponsible
                                                6 49ÿfor       146ÿmaking
                                                                       7 9ÿsure   56ÿthat
                                                                                         ÿyour
                                                                                             3456ÿPart
                                                                                                   @ 6ÿDAÿlateÿenrollment
                                                                                                                      647 ÿpenalty
                                                                                                                                       3ÿ
 months

 9ÿpaid98ÿon  97 !
           4ÿtime.
 new
 is

 a10.(5ÿV1:bÿYou
 Option        S()ÿcan
                     ;*5ÿpay
                           1*'ÿby
                                9'ÿcheck
                                       ;2,;c
 _ ÿwill9ÿsend
               8ÿyou
                   345ÿaÿmonthly
                           743ÿbill9ÿfor 146ÿyour
                                                    3456ÿlateÿenrollment
                                                                     647 ÿpenalty.
                                                                                       3!ÿMake
                                                                                              ÿyour3456ÿpayment
                                                                                                               37 ÿpayable3ÿto4ÿ
 d98e 6!ÿPlease     @ ÿseeÿyour         3456ÿbill9ÿfor
                                                             146ÿthe
                                                                 ÿmailing
                                                                      7 99ÿaddress
                                                                                   886 ÿand  8ÿother
                                                                                                46ÿinformation.
                                                                                                         91467 94!ÿInclude
                                                                                                                           058 ÿyour
                                                                                                                                      3456ÿ
 We

 7 7 6ÿID0Aÿnumber
                 57 6ÿon  4ÿyour
                               3456ÿcheck   ÿor46ÿmoney743ÿorder.
                                                                     468 6!ÿIf01ÿmaking
                                                                                 7 9ÿaÿpayment
                                                                                              37 ÿfor  146ÿmore
                                                                                                              746ÿthan ÿone
                                                                                                                             4ÿ
 UnitedHealthcare.

 7 7 6ÿinclude
              958 ÿaÿpayment
                              37 ÿslip      9ÿfor
                                                  146ÿeach   ÿmember.
                                                                 7 7 6!ÿInclude
                                                                             058 ÿtheÿmember
                                                                                            7 7 6ÿID0Aÿnumber
                                                                                                              57 6ÿfor  146ÿeach
                                                                                                                                ÿ
 member

 7 7 6ÿon    4ÿthe
                   ÿcheck
                       ÿor46ÿmoney
                                  74 3ÿorder.    468 6!ÿÿAll ÿpayments
                                                                     37 ÿmust  75ÿbeÿreceived
                                                                                           698ÿon   4ÿor46ÿbefore
                                                                                                                   146ÿthe ÿ8due
                                                                                                                                5 ÿdate
                                                                                                                                     8 ÿ
 member,

   4 ÿon     ÿmonthly
           4ÿthe   743ÿbill.9!ÿIf01ÿyou
                                            345ÿneed8ÿyour  3456ÿmonthly
                                                                    743ÿbill9ÿreplaced,
                                                                                     68ÿplease
                                                                                                  ÿcall   ÿCustomer
                                                                                                               B547 6ÿService.
                                                                                                                               69!
 member
 shown

 a10.(5ÿ2:TbÿElectronic
 Option        f8,;0+(5.;ÿFunds
                              g)5/:ÿTransferh+*5:%,+ÿ
 0 8ÿof41ÿpaying39ÿby3ÿcheck,
                              ÿyou    345ÿcan
                                                 ÿhave
                                                       ÿyour   3456ÿlate     647 ÿpenalty
                                                                       ÿenrollment          3ÿautomatically
                                                                                                       547 93ÿ8deducted 858ÿfrom 1647ÿ
 3456ÿchecking
       9ÿaccount.
                      45!ÿYour
                                E456ÿmonthly 743ÿpayment  37 ÿwill9ÿbe
                                                                              ÿdeducted       6458ÿthe
                                                                                  8 858ÿaround         ÿQ5thÿof41ÿeach
                                                                                                                           ÿmonth.
                                                                                                                              74!ÿIf01ÿ
 Instead
 your
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 22 of 142



 UPUOÿ5ÿ1ÿ19ÿ1ÿMMV>ÿE5ÿM89ÿ715ÿ>ÿUÿV951 ÿ>>D
 7 8ÿOWÿX8859ÿ688ÿ6ÿÿ                                         O1-13
                                                                              HOL
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member



  012ÿ4567ÿ81ÿ659 ÿ2 ÿ1ÿ81 5ÿ2 6ÿ6ÿÿÿ012ÿ0ÿ114ÿ87ÿ5682851 6ÿ1 ÿ012ÿ
  1 870ÿ5ÿ1ÿ012ÿ0ÿÿ2681ÿ5
 you wish to sign up for Electronic Funds Transfer (EFT), you may follow the instructions on your
 monthly bill, or you may call Customer Service.

   !"#$ÿ3:&'ÿYou
 Option           (#)ÿcan *+$ÿpay +,ÿby
                                     -,ÿcredit
                                          *./0"!ÿcard*+.0
  168ÿof1ÿpaying 059ÿby0ÿcheck,
                                  72ÿyou
                                           012ÿcan ÿpay0ÿyour
                                                               012ÿlate8ÿenrollment
                                                                              1 8ÿpenalty    80ÿ45     87ÿyour
                                                                                                                   012ÿcredit
                                                                                                                          58ÿcard.
                                                                                                                                   ÿIf1ÿyou012ÿ
              659 ÿup
  4567ÿto81ÿsign     2 ÿto81ÿ2use
                                6ÿyour
                                   012ÿcredit
                                          58ÿcard ÿto81ÿpay0ÿyour
                                                                      012ÿlate8ÿenrollment
                                                                                     1 8ÿpenalty    80ÿplease
                                                                                                                    6ÿcall
                                                                                                                            ÿCustomer
                                                                                                                                   2681ÿ
 Instead                                                                                                   with

  5
  wish
 Service.

   !"#$ÿ4:3'ÿYou (#)ÿcan *+$ÿhave
                                4+5/ÿthe
                                       !4/ÿ 6+.!ÿD7ÿlate8+!/ÿenrollment
                                                               /$.#889/$!ÿpenalty  /$+8!,ÿtaken
                                                                                              !+:/$ÿout #)!ÿof#;ÿyour
                                                                                                                   ,#).ÿmonthly
                                                                                                                          9#$!48,ÿSocial
                                                                                                                                       <#*"+8ÿ
 </*)."!,ÿcheck *4/*:
 Option                                     Part
 Security
 =12ÿcan ÿhave
               7ÿthe87ÿPart
                              >8ÿD?ÿlate
                                       8ÿenrollment
                                             1 8ÿpenalty    80ÿtaken
                                                                          82ÿout  128ÿof1ÿyour
                                                                                              012ÿmonthly
                                                                                                      1 870ÿSocial
                                                                                                                   15ÿSecurity
                                                                                                                            2580ÿcheck.
                                                                                                                                         72ÿ
 1     88ÿCustomer
               2681ÿService 5ÿfor1ÿmore 1ÿinformation
                                                        51851 ÿon       1 ÿhow
                                                                               714ÿto81ÿpay0ÿyour
                                                                                                 012ÿpenalty
                                                                                                            80ÿ   8756ÿway.
                                                                                                                           40ÿWe@ÿ45willÿbeÿ
 You

 7happy
    0ÿto81ÿhelp7ÿyou012ÿset68ÿthis
                                   8756ÿ2up.ÿ(Phone
                                               >71 ÿnumbers26ÿfor1ÿCustomer
                                                                              2681ÿService 5ÿare   ÿprinted
                                                                                                                    58ÿon 1 ÿthe
                                                                                                                                 87ÿback
                                                                                                                                       2ÿcover
                                                                                                                                               1ÿ
  Contact                                                                                                            this

 1ÿthis
 of           1128
     8756ÿbooklet.)
 A4+!ÿto!#ÿdo
 What          0#ÿif";ÿyou
                       ,#)ÿare+./ÿhaving
                                   4+5"$Bÿtrouble
                                               !.#)-8/ÿpaying+,"$Bÿyour
                                                                      ,#).ÿ    6+.!ÿD7ÿ
                                                                               Part       8+!/ÿenrollment
                                                                                          late   /$.#889/$!ÿpenalty   /$+8!,
 =12ÿPart >8ÿD?ÿ   8ÿenrollment
                             1 8ÿpenalty
                                            80ÿis56ÿdue  2ÿin5ÿour
                                                                     12ÿoffice
                                                                          1 5ÿby  0ÿthe
                                                                                         87ÿfirst
                                                                                                568ÿday
                                                                                                      0ÿof1ÿthe
                                                                                                                87ÿmonth.
                                                                                                                      1 87ÿIf1ÿwe4ÿ7have
                                                                                                                                         ÿnot18ÿ
   5ÿyour 012ÿpenalty
                           80ÿpayment
                                     0 8ÿby0ÿthe  87ÿfirst
                                                             568ÿday
                                                                  0ÿof1ÿthe
                                                                            87ÿmonth,
                                                                                  1 87ÿwe   4ÿwill
                                                                                                   45ÿsend
                                                                                                         6ÿyou 012ÿaÿdelinquency
                                                                                                                            5C20ÿnotice.    185ÿ
 Your               late

 1ÿaddition,
     5851 ÿwe   4ÿ7haveÿthe
                                 87ÿright
                                       5978ÿto81ÿpursue
                                                    262ÿcollection
                                                              1851 ÿof1these
                                                                                ÿ876ÿpenalty
                                                                                             80ÿamounts
                                                                                                       12 86ÿyou   012ÿowe.
                                                                                                                           14ÿÿÿÿÿÿÿÿ
  received
 In
 1ÿyou
    012ÿareÿ7having
                   59ÿtrouble
                             812ÿpaying
                                         059ÿyour012 Part
                                                         ÿ>8ÿD?ÿ   8ÿenrollment
                                                                           1 8ÿpenalty    80ÿon 1 ÿtime,
                                                                                                             85ÿplease
                                                                                                                       6ÿcontact
                                                                                                                               1 88ÿ
 2   681ÿService
                  5ÿto81ÿsee 6ÿif5ÿ4
                                          weÿ   ÿdirect
                                                      58ÿyou012ÿto81ÿprograms
                                                                             196ÿthat  878ÿwill
                                                                                                45ÿhelp
                                                                                                      7ÿwith4587ÿyour
                                                                                                                     012 ÿpenalty.
                                                                                                                              80(Phone
                                                                                                                                        >71 ÿ
                                                                                                                                        ÿ
 If                                                                 late

   26ÿfor1ÿ2           681ÿService
                                     5ÿare   ÿprinted
                                                          58ÿon 1 ÿthe
                                                                       87ÿback
                                                                               2ÿcover
                                                                                     1ÿof1ÿthis 8756ÿbooklet.)
                                                                                                           1128
  Customer                                      can
  numbers            Customer
 1ÿwe
    4ÿend ÿyour
                 012ÿ       675ÿbecause26ÿyou   012ÿdid5ÿnot18ÿpay0ÿyour
                                                                                  012ÿÿPart>8ÿD?ÿlate
                                                                                                     8ÿenrollment
                                                                                                             1 8ÿpenalty, 80ÿyou
                                                                                                                                        012ÿwill 45ÿ
 7have    787ÿcoverage
   ÿhealth       19ÿunder  2 ÿDOriginal595ÿMedicare.
                                                         E5ÿ
 If                      membership

 1ÿwe
    4ÿend ÿyour
                 012ÿ       675ÿ45        87ÿthe
                                                   87ÿplanÿbecause
                                                                  26ÿyou  012ÿdid5ÿnot18ÿpay0ÿyour
                                                                                                       012ÿPart>8ÿD?ÿenrollment
                                                                                                                          18ÿpenalty, 80ÿ
     ÿ0 1 2 ÿ 1   F8ÿ
                         2      8
                                   0 ÿ
                                     7   ÿ     6  5  8 5
                                                            1  ÿ  2  9 ÿ1     9  ÿ
                                                                                       8 7    ÿ
                                                                                               0 1  2ÿ   0ÿ   18 ÿ ÿ ÿ81  ÿ   5
                                                                                                                                          ÿPart
                                                                                                                                               >8ÿD?ÿ
 If                      membership        with

 coverage
   19ÿuntil  2 85ÿthe
                         87ÿfollowing
                               11459ÿyear0ÿif5ÿyou012ÿenroll
                                                              1ÿin5ÿaÿnew 4ÿplanÿduring
                                                                                           259ÿthe   87ÿannual
                                                                                                             2ÿenrollment
                                                                                                                        18ÿperiod.  51ÿ
 and you don't currently have prescription drug coverage then you may not be able to receive

 ?259ÿthe           2ÿMedicare
             87ÿannual       E5ÿopen 1 ÿenrollment
                                                      18ÿperiod,   51ÿyou 012ÿmay
                                                                                        0ÿeither
                                                                                                587ÿjoin
                                                                                                         G15ÿaÿstand-alone
                                                                                                                   68H1 ÿprescription
                                                                                                                                       65851 ÿ
 drug
     29ÿplanÿor1ÿaÿhealth
                         787ÿplanÿthat
                                         878ÿalso
                                                61ÿprovides
                                                          156ÿdrug29ÿcoverage.
                                                                             19ÿ(If1ÿyou  012ÿgo 91ÿwithout
                                                                                                            4587128ÿ"creditable"
                                                                                                                         I58Jÿdrug 29ÿ
 During

   19ÿfor1ÿmore
 coverage            1ÿthan 87ÿK63Lÿdays,
                                           06ÿyou 012ÿmay
                                                          0ÿ7haveÿto81ÿpay0ÿaÿPart
                                                                                      >8ÿD?ÿlate8ÿenrollment
                                                                                                        18ÿpenalty   80ÿfor1ÿas6ÿlong1 9ÿ
 6ÿyou
 as   012ÿ7haveÿPart
                     >8ÿD?ÿcoverage.)
                               19ÿÿÿ
 M8ÿthe
      87ÿtime
            85ÿ4weÿ    ÿyour
                               012ÿmembership,
                                      675ÿyou         012ÿmay
                                                                 0ÿstill
                                                                         685ÿowe
                                                                               14ÿ2us6ÿfor1ÿthe87ÿpenalty
                                                                                                         80ÿyou012ÿhave
                                                                                                                         7ÿnot18ÿpaid.
                                                                                                                                       5ÿWe @ÿ
 7have
   ÿthe87ÿright
                 5978ÿto81ÿpursue
                              262ÿcollection
                                      1851 ÿof1ÿthe  87ÿpenalty
                                                                  80ÿamount
                                                                           12 8ÿyou   012ÿowe.
                                                                                               14ÿIf1ÿyou
                                                                                                          012ÿrequest
                                                                                                                 C268ÿenrollment
                                                                                                                             1 8ÿin5ÿone     1 ÿ
 At                      end

 1ÿour
     12ÿplans 6ÿandÿhave 7ÿ2unpaid5ÿpremiums
                                                  526ÿin5ÿaÿcurrent
                                                                     2 8ÿor1ÿprior    51ÿplanÿof1ÿours,
                                                                                                         126ÿ4 weÿ   7ÿthe
                                                                                                                             87ÿright
                                                                                                                                    5978ÿto81ÿ
   C25ÿpayment08ÿof1ÿany   0ÿpremium
                                         52ÿamounts
                                                    12 86ÿyou   012ÿowe,
                                                                        14ÿbefore
                                                                                  1ÿallowing
                                                                                            1459ÿyou  012ÿto81ÿenroll.
                                                                                                                     1
 of                                                                                                                    have
  require
 1ÿyou
    012ÿthink
           8752ÿwe 4ÿ7have ÿwrongfully
                                 41 920ÿended   ÿyour 012ÿmembership,
                                                                   675ÿyou       012ÿhave7ÿaÿright
                                                                                                           5978ÿto81ÿask
                                                                                                                      62ÿus
                                                                                                                           26ÿto81ÿreconsider
                                                                                                                                    1 65ÿ
 8756ÿdecision
        5651 ÿby0ÿmaking
                           259ÿaÿcomplaint.
                                         1 58ÿChapter7 8ÿN9,ÿSection
                                                                          851 ÿ10   OPÿof1ÿthis
                                                                                                8756ÿbooklet
                                                                                                      1128ÿtells86ÿhow
                                                                                                                          714ÿto81ÿmake
                                                                                                                                    2ÿaÿ
 If

   1 58ÿIf1ÿyou
 complaint.         012ÿhad 7ÿanÿemergency
                                      90ÿcircumstance
                                                        5268ÿthat       878ÿwas
                                                                                    46ÿout 128ÿof1ÿyour
                                                                                                      012ÿcontrol
                                                                                                              1 81ÿand ÿit58ÿcaused
                                                                                                                                  26ÿyou   012ÿto81ÿ
 this

   18ÿbeÿable
             ÿto81ÿpay0ÿyour
                              012ÿpremiums
                                        526ÿwithin45875ÿour 12ÿgrace
                                                                     9ÿperiod,
                                                                                51ÿyou  012ÿcan
                                                                                                 ÿask 62ÿus26ÿto81ÿreconsider
                                                                                                                        1 65ÿthis 8756ÿ
 decision
    5651 ÿby0ÿcalling
                    59ÿO1-800-643-4845
                                 HQPPHKRLHRQRSÿbetween  84 ÿQ8ÿa.m. ÿ-HÿQ8ÿp.m.
                                                                                      ÿlocal
                                                                                             1ÿtime,
                                                                                                    85ÿT7ÿdays
                                                                                                                06ÿaÿ4   2ÿTTY
                                                                                                                                   =ÿ2users
                                                                                                                                            66ÿ
  not

 6712ÿcall ÿT711.
                     OOÿYou=12ÿmust
                                  268ÿmake
                                          2ÿyour012ÿrequest
                                                            C268ÿno1ÿlater
                                                                           8ÿthan
                                                                                   87ÿK60Pÿdays06ÿafter
                                                                                                        8ÿthe 87ÿdate
                                                                                                                      8ÿyour
                                                                                                                            012ÿmembership
                                                                                                                                    675ÿ
                                                                                                                          week.

 6ÿ
 should
 ends.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 23 of 142



 JaJ5ÿA7&#'ÿ/ÿI7%ÿ/ÿbbcEÿ_#&'ÿb#7%ÿI(&'ÿE!ÿJÿ9c%&!ÿEEd@
 I(+ÿ5Bÿe &%ÿ0#ÿ0ÿÿ))$                                                51-14
                                                                                      5̀f
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member




   0123456ÿ89ÿ
  Section 7.2                     Can 6ÿwe1ÿchange
                                             2 61ÿyour
                                                       5ÿmonthly563ÿplan
                                                                              6ÿpremium
                                                                                      14ÿduring
                                                                                                   46ÿthe
                                                                                                            31ÿyear?
                                                                                                                    1 
  59We
      ÿare
      ÿ      ÿnot
                  ÿallowed
                       !!"#ÿtoÿ$begin
                                     %&ÿcharging
                                          '(%&%ÿaÿ)         (!*ÿplan
                                                                        +!ÿpremium
                                                                              +)&,)ÿduring
                                                                                          #,&%ÿthe(ÿyear.
                                                                                                        *-ÿÿIf./ÿthe
                                                                                                                     (ÿmonthly
                                                                                                                        )(!*ÿ
         +)&,)ÿchanges
  +!ÿpremium       '(%0ÿfor/ÿnext
                                    1ÿyear
                                         *ÿ"weÿ "&!!ÿtell!!ÿyou
                                                                 *,ÿin&ÿSeptember
                                                                           2+)$ÿand  #ÿthe
                                                                                               (ÿchange
                                                                                                   '(%ÿwill
                                                                                                             "&!!ÿtake
                                                                                                                     3ÿeffect
                                                                                                                         //'ÿ
 No.                                                     monthly

     4,*ÿ1.5-
  ÿJanuary
  plan                                              will
 on
  6"78ÿin&ÿsome
                  0)ÿcases,
                          '008ÿyou
                                  *,ÿmay
                                       )*ÿneed
                                               #ÿtoÿstart
                                                       0ÿpaying +*&%ÿorÿmay
                                                                              )*ÿ$beÿable
                                                                                         $!ÿtoÿstop
                                                                                                  0+ÿ+paying
                                                                                                          *&%ÿaÿ!late
                                                                                                                      ÿ
  !!)ÿ+penalty.
                   !*-ÿ(The
                           9:(ÿlate
                                 !ÿenrollment
                                      !!)ÿ+penalty
                                                      !*ÿmay   )*ÿapply
                                                                         ++!*ÿif&/ÿyou
                                                                                    *,ÿhad
                                                                                        (#ÿaÿcontinuous
                                                                                                '&,,0ÿ+period &#ÿof/ÿ;63<ÿ
 However,

  #*0ÿorÿ)   ÿwhen
                    "(ÿyou
                           *,ÿdidn't
                                #&#=ÿ(have
                                         7ÿ"creditable"
                                              >'#&$!?ÿ+prescription
                                                                   0'&+&ÿdrug  #,%ÿcoverage.)
                                                                                         '7%-@ÿThis
                                                                                                       :(&0ÿcould
                                                                                                             ',!#ÿhappen
                                                                                                                      (++ÿif&/ÿ
 enrollment

          ')ÿeligible
 *,ÿ$become       !&%&$!ÿfor
                            /ÿthe
                                 (ÿ"Extra
                                     >A1ÿHelp"
                                             6!+?ÿ+program
                                                      %)ÿorÿif&/ÿyou *,ÿ!lose
                                                                                 0ÿyour
                                                                                      *,ÿeligibility
                                                                                           !&%&$&!&*ÿfor
                                                                                                       /ÿthe
                                                                                                            (ÿ"Extra
                                                                                                                  >A1ÿHelp"
                                                                                                                           6!+?
 days        more

 +program
 ÿ %)ÿduring
               #,&%ÿthe
                        (ÿyear:
                           *B
 you

    •C
     ÿIf./ÿyou
           *,ÿcurrently
                ',!*ÿ+pay*ÿthe
                                 (ÿPart
                                     EÿDFÿ!late
                                              ÿenrollment
                                                  !!)ÿ+penalty !*ÿand#ÿ$become
                                                                                       ')ÿeligible
                                                                                               !&%&$!ÿfor
                                                                                                         /ÿ"Extra
                                                                                                             >A1ÿHelp"
                                                                                                                       6!+?
      #,&%ÿthe
      ÿ
      during      (ÿyear,
                      *8ÿyou
                            *,ÿwould
                                 ",!#ÿ$beÿable
                                             $!ÿtoÿstop
                                                      0+ÿ+paying *&%ÿyour
                                                                           *,ÿ+penalty.
                                                                                    !*-
    •C
     ÿIf./ÿyou
           *,ÿlose
                !0ÿExtra
                      A1ÿHelp,
                            6!+8ÿyou
                                    *,ÿmay
                                        )*ÿ$beÿsubject
                                                  0,$G'ÿtoÿthe    (ÿlate
                                                                         !ÿenrollment
                                                                             !!)ÿ+penalty
                                                                                             !*ÿif&/ÿyou
                                                                                                        *,ÿgo
                                                                                                             %ÿ;63<ÿ#days
                                                                                                                        *0ÿorÿ
      )ÿin&ÿaÿrow
      more          "ÿ"&   (,ÿPart
                          without  EÿDFÿorÿother
                                               (ÿcreditable
                                                      '#&$!ÿ+prescription
                                                                          0'&+&ÿdrug
                                                                                        #,%ÿcoverage.
                                                                                              '7%-
  H,ÿcan
 You   'ÿfind
              /&#ÿout
                   ,ÿmore
                        )ÿabout
                               $,ÿthe(ÿ"Extra
                                          >A1ÿHelp"
                                                   6!+?ÿ+program%)ÿin&ÿChapter
                                                                              I(+ÿJ2,8ÿSection
                                                                                            2'&ÿK7.-
 0L MNOÿPÿ
 SECTION 8                        Q1 R1ÿS11ÿ5ÿ6ÿ1T1R4ÿ125ÿÿ35ÿ 31
                                  Please keep your plan membership record up to date

   0123456ÿP9Uÿ                      V5 ÿ35ÿ1ÿ S1ÿR1ÿ3 3ÿ1ÿ W1ÿ2231ÿ46X5 3456ÿT53ÿ
                                     5
   Section 8.1                     How to help make sure that we have accurate information about
                                   you
 H,ÿ)      )$0(&+ÿrecord
                           '#ÿ(has0ÿinformation
                                         &/)&ÿfrom  /)ÿyour
                                                                *,ÿenrollment
                                                                        !!)ÿform,
                                                                                      /)8ÿincluding
                                                                                             &'!,#&%ÿyour
                                                                                                        *,ÿaddress
                                                                                                               ##00ÿand   #ÿ
                 ,)$-ÿIt.ÿshows
  !+(ÿnumber.             0("0ÿyour
                                       *,ÿspecific
                                              0+'&/&'ÿ+plan!ÿcoverage
                                                                '7%ÿincluding
                                                                            &'!,#&%ÿyour
                                                                                         *,ÿPrimary
                                                                                                E&)*ÿCare
                                                                                                         IÿProvider.
                                                                                                                E7&#-
 Your      membership
 telephone
 :(ÿdoctors,
       #'08ÿhospitals,
                    (0+&!08ÿ+pharmacists,
                                   ()'&008and   ÿ#ÿother
                                                         (ÿ+providers
                                                                   7&#0ÿin&ÿthe
                                                                                  (ÿ+plan's
                                                                                       !=0ÿnetwork
                                                                                              "3ÿneed
                                                                                                       #ÿtoÿhave
                                                                                                                 (7ÿcorrect
                                                                                                                         ''ÿ
 &/)&ÿabout $,ÿyou.
                          *,-ÿThese
                                M1R1ÿnetwork
                                          613 5Sÿproviders
                                                       5W41Rÿuse R1ÿyour
                                                                          5ÿmembership
                                                                                 1T1R4ÿrecord125ÿto35ÿknow
                                                                                                               S65 ÿwhat  3ÿ
 The

 R1W421Rÿ       6ÿdrugs
                     Rÿ    1ÿcovered
                                   25W11ÿand  6ÿthe
                                                     31ÿcost-sharing
                                                          25R3YR 46ÿamounts
                                                                             563Rÿfor X5ÿyou.
                                                                                            5-ÿBecause
                                                                                                   Z',0ÿof/ÿthis,
                                                                                                                 (&08ÿit&ÿis&0ÿvery
                                                                                                                               7*ÿ
 information

 &)+       ÿ (  ÿ* ,ÿ(  !
                               + ÿ,0 ÿ3 + ÿ* , ÿ&/ 
                                                         )    &
                                                                 ÿ, +ÿ ÿ#   -
 services      and            are
 important that you help us keep your information up to date.
 [13ÿus
 Let   Rÿknow
             S65 ÿabout
                      T53ÿthese
                             31R1ÿchanges:
                                     2 61R\
     •C
      ÿChanges
       I(%0ÿtoÿyour *,ÿname,
                               )]ÿyour
                                       *,ÿaddress,
                                              ##008ÿorÿyour
                                                              *,ÿ+phone
                                                                       (ÿnumber.
                                                                             ,)$-
     •C
      ÿChanges
       I(%0ÿin&ÿany *ÿother
                              (ÿÿmedical
                                      )#&'!ÿorÿ#drug
                                                       ,%ÿinsurance
                                                            &0,'ÿcoverage
                                                                         '7%ÿyou *,ÿ(have
                                                                                            7ÿ(such
                                                                                                  90,'(ÿas0ÿfrom
                                                                                                             /)ÿyour
                                                                                                                  *,ÿ
       )+!*8ÿyour
       employer,      *,ÿspouse's
                            0+,0=0ÿemployer,
                                        )+!*8ÿWorkers'
                                                        30=ÿCompensation,
                                                                    I)+0&8ÿorÿMedicaid).
                                                                                           _#&'&#@-
     •C
      ÿIf./ÿyou
            *,ÿhave
                (7ÿany
                       *ÿ!liability
                             &$&!&*ÿclaims,
                                      '!&)08ÿsuch
                                                0,'(ÿas0ÿclaims
                                                            '!&)0ÿfrom
                                                                     /)ÿan
                                                                           ÿautomobile
                                                                                ,)$&!ÿaccident.
                                                                                               ''&#-
     •C
      ÿIf./ÿyou
            *,ÿhave
                (7ÿ$been
                         ÿadmitted
                               #)&#ÿtoÿaÿnursing
                                                ,0&%ÿ(home.)-
     •C
      ÿIf./ÿyou
            *,ÿreceive
                '&7ÿcare
                          'ÿin&ÿan
                                    ÿout-of-area
                                       ,`/̀ÿorÿout-of-network
                                                           ,`/̀"3ÿhospital
                                                                             (0+&!ÿorÿemergency
                                                                                           )%'*ÿroom. )-
    •CÿIf./ÿyour
            *,ÿdesignated
                 #0&%#ÿresponsible
                                0+0&$!ÿ+party*ÿ(such
                                                        90,'(ÿas0ÿaÿcaregiver)
                                                                       '%&7@ÿchanges.
                                                                                    '(%0-
    •CÿIf./ÿyou
            *,ÿare
                ÿ+participating
                       &'&+&%ÿin&ÿaÿclinical
                                           '!&&'!ÿresearch
                                                      0'(ÿstudy.
                                                                   0,#*-
 ./ÿany
    *ÿof/ÿthis
               (&0ÿinformation
                   &/)&ÿchanges,
                                   '(%08ÿ+please
                                                 !0ÿlet
                                                         !ÿ,us0ÿ3know
                                                                   "ÿ$by*ÿcalling
                                                                            '!!&%ÿCustomer
                                                                                      I,0)ÿService
                                                                                                   27&'ÿ(phone
                                                                                                             9+(ÿnumbers
                                                                                                                     ,)$0ÿ
 ÿ+printed
          &#ÿonÿthe
                       (ÿ$back
                            '3ÿcover
                                  '7ÿof/ÿthis
                                              (&0ÿ$booklet).
                                                     3!@-
 If
 are
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 24 of 142



 ;:ÿX3 ÿ7ÿ75ÿ7ÿ^^Z>ÿ235ÿ^515ÿ73ÿ>65ÿÿ7Z37 56ÿ>>=<
 591ÿ:Uÿ_113ÿ4151ÿ54ÿ5ÿ88                                                                                               :1-15
                                                                                                                                    Y:
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member


 01ÿis34ÿalso
         5647ÿimportant
              3897151ÿto17ÿcontact
                               7 151ÿSocial
                                         7 356ÿSecurity
                                                31ÿif3ÿyou
                                                             7ÿ87   ÿor7ÿchange
                                                                              5ÿyour      7ÿmailing
                                                                                                   85363ÿaddress.
                                                                                                                544ÿYou7ÿcan 5ÿ
 3ÿphone
         97 ÿnumbers
                  84ÿand  5ÿcontact
                                   7 151ÿinformation
                                           3785137 ÿfor  7ÿSocial
                                                                 7356ÿSecurity
                                                                        31ÿin3ÿChapter591ÿ2,ÿSection 137 ÿ5.
 It                                                               move
 find
  ÿover
 Read      "#$ÿthe
                 %&ÿinformation
                     '()"$*%'"(ÿwe  +ÿsend
                                         ,( ÿyou
                                                -".ÿabout
                                                      /".%ÿany(-ÿother
                                                                   "%&$ÿinsurance
                                                                            '(,.$(0ÿcoverage 0"#$1ÿyou    -".ÿhave
                                                                                                                    &#
 235ÿrequires334ÿthat
                          151ÿwe
                               4ÿcollect
                                     7661ÿinformation
                                            3785137 ÿfrom 78ÿyou7ÿabout
                                                                       571ÿany
                                                                               5 ÿother
                                                                                     71ÿmedical8356ÿor7ÿdrug   ÿinsurance
                                                                                                                         345 ÿ
   75ÿthat 151ÿyou
                    7ÿhave.
                         5ÿThat's
                                 55164ÿbecause
                                           54ÿwe4ÿmust
                                                        841ÿcoordinate
                                                                 77351ÿany  5ÿother
                                                                                    71ÿcoverage75ÿyou    7ÿhave
                                                                                                                      5ÿwith
                                                                                                                           431ÿyour
                                                                                                                                 7ÿ
 Medicare

 314ÿunder ÿour
                     7ÿ9plan.
                            65ÿ(For
                                 787ÿmore
                                      87ÿinformation
                                             3785137 ÿabout 571ÿhow
                                                                    74ÿour7ÿcoverage
                                                                                75ÿworks     4794ÿwhen  4 ÿyou
                                                                                                                   7ÿhave
                                                                                                                         5ÿother
                                                                                                                                71ÿ
 coverage

 345 ÿsee    4ÿSection
                       137 ÿ:10;ÿin3ÿthis
                                      134ÿchapter.)
                                            591<
 benefits
 insurance,
 = ÿeach  5ÿyear,
                 5ÿwe
                       4ÿwill
                            4366ÿsend
                                 4 ÿyou
                                       7ÿa5ÿletter
                                              611ÿthat
                                                     151ÿlists
                                                           63414ÿany
                                                                 5ÿother
                                                                      71ÿmedical
                                                                              8356ÿor7ÿdrug    ÿinsurance
                                                                                                         345 ÿcoverage 75ÿ
 151ÿwe     974ÿabout.
         4ÿknow   571ÿPlease
                             >654ÿread
                                      5ÿover
                                           7ÿthis
                                                 134ÿinformation
                                                      3785137 ÿcarefully.
                                                                       566ÿIf0ÿit31ÿis34ÿcorrect,
                                                                                                7 1ÿyou   7ÿdon't
                                                                                                                 7 61ÿneed
                                                                                                                          ÿto17ÿdo7ÿ
 Once

 513ÿIf0ÿthe1ÿinformation
                     3785137 ÿis34ÿincorrect,
                                       3 7 1ÿor7ÿif3ÿyou
                                                        7ÿhave
                                                                5ÿother
                                                                    71ÿcoverage
                                                                              75ÿthat     151ÿis34ÿnot71ÿlisted,
                                                                                                              6341ÿ9please
                                                                                                                        654ÿcall566ÿ
 that

 4178ÿService  3ÿ(phone
                         797 ÿnumbers
                                     84ÿare5ÿ9printed
                                                     31ÿon 7 ÿthe
                                                                 1ÿback
                                                                       59ÿcover
                                                                              7ÿof7ÿthis  134ÿbooklet).
                                                                                                    77961<
 anything.
 Customer


 ?@ABCDEÿFÿ
 SECTION 9                         GÿH$"%0%ÿ%&ÿH$'#0-ÿ")ÿ-".$ÿH$,"(Iÿ&I%&ÿ
                                   '()"$*%'"(
                                   We protect the privacy of your personal health
                                   information

   ?0%'"(ÿFJKÿ
   Section 9.1                     Gÿmake
                                   We  *Lÿsure,.$ÿthat
                                                     %&%ÿyour
                                                           -".$ÿhealth
                                                                 &I%&ÿinformation
                                                                         '()"$*%'"(ÿis',ÿprotected
                                                                                          H$"%0%
 856ÿand
          5ÿstate
                4151ÿ6laws
                         544ÿ9protect
                                 711ÿthe
                                       1ÿ9privacy
                                               35ÿof7ÿyour
                                                         7ÿmedical
                                                              8356ÿrecords
                                                                       74ÿand 5ÿ9personal
                                                                                     47 56ÿhealth
                                                                                               561ÿinformation.
                                                                                                     3785137 ÿ
 Mÿ9protect
       711ÿyour
             7ÿ9personal
                        47 56ÿhealth
                                  561ÿinformation
                                         3785137 ÿas54ÿrequired
                                                            33ÿbyÿthese
                                                                        14ÿ6laws.
                                                                                544ÿ
 Federal
 We
 87ÿmore
     87ÿinformation
           3785137 ÿabout    571ÿhow
                                      74ÿ4
                                         weÿ  9protect
                                                 711ÿyour
                                                        7ÿ9personal
                                                              47 56ÿhealth
                                                                      561ÿinformation,
                                                                             3785137 ÿ9please
                                                                                            654ÿgo
                                                                                                   7ÿto17ÿChapter
                                                                                                           591ÿ
     137 ÿ:1.3Oÿof7ÿthis
 NÿSection            134ÿbooklet.
                               77961
 For
 8,


 ?@ABCDEÿKPÿ How
 SECTION 10  Q"+ÿother
                 "%&$ÿinsurance
                       '(,.$(0ÿworks
                                 +"$L,ÿwith
                                       +'%&ÿour
                                            ".$ÿplan
                                                HI(
    ?0%'"(ÿKPJKÿ
   Section 10.1                       G&'0&ÿplan
                                      Which       HI(ÿpays
                                                       H-,ÿfirst
                                                                )'$,%ÿwhen  +&(ÿyou -".ÿhave
                                                                                            &#ÿother
                                                                                                     "%&$ÿinsurance?
                                                                                                            '(,.$(0R
 Mÿyou    7ÿhave
                   5ÿother
                          71ÿinsurance
                                345 ÿ(like   7639ÿemployer
                                                     8967ÿgroup        79ÿhealth
                                                                                   561ÿcoverage),
                                                                                            75<ÿthere1ÿare5ÿrules
                                                                                                                      64ÿset
                                                                                                                            41ÿbyÿ
 2    3  5    ÿ1 51ÿ
                          3 ÿ
                                4   1
                                           ÿ
                                             7   ÿ
                                                  9 6
                                                    5  ÿ
                                                       7   ÿ
                                                             7     ÿ71     ÿ3 4  5         ÿ
                                                                                                 9 54ÿ3 4
                                                                                                          1ÿ
                                                                                                            5   ÿ34  5   ÿthat
                                                                                                                               151ÿ9pays
                                                                                                                                      54ÿ
 When

               566ÿthe
 341ÿis34ÿcalled     1ÿ"primary
                           S9385ÿ9payer"
                                        5Tÿand 5ÿ9pays
                                                       54ÿup 9ÿto17ÿthe 1ÿlimits
                                                                               638314ÿof7ÿits314ÿcoverage.
                                                                                                   75ÿThe
                                                                                                             5ÿone
                                                                                                                   7 ÿthat
                                                                                                                        151ÿ9pays
                                                                                                                                54ÿ
 Medicare that decide whether our plan or your other insurance pays first. The insurance

 47 ÿcalled    566ÿthe
                         1ÿ"secondary
                             S47 5ÿ9payer," 5Tÿonly
                                                       7 6ÿ9pays
                                                                54ÿif3ÿthere
                                                                             1ÿare
                                                                                    5ÿcosts7414ÿleft
                                                                                                    61ÿuncovered
                                                                                                          7ÿbyÿthe1ÿ9primary
                                                                                                                                 385ÿ
 first

   75ÿThe    5ÿsecondary
                         47 5ÿ9payer 5ÿmay85ÿnot71ÿ9pay5ÿall566ÿof7ÿthe
                                                                            1ÿuncovered
                                                                                  7ÿcosts.      7414
 second,
 coverage.
 54ÿrules
 These         64ÿapply
                     5996ÿfor
                            7ÿemployer
                                8967ÿor7ÿunion   37 ÿgroup
                                                         79ÿhealth  561ÿ9plan 65ÿcoverage:
                                                                                          75U
    •V
     ÿIf0ÿyou
           7ÿhave
                  5ÿretiree
                          13ÿcoverage,
                                   75ÿMedicare
                                                235ÿ9pays   54ÿfirst. 341
    •V
     ÿIf0ÿyour
           7ÿgroup
                   79ÿhealth
                            561ÿ9plan
                                     65ÿcoverage
                                             75ÿis34ÿbased
                                                              54ÿon  7 ÿyour7ÿor7ÿa5ÿfamily
                                                                                           5836ÿmember's
                                                                                                      8864ÿcurrent
                                                                                                                     1ÿemployment,
                                                                                                                           896781ÿ
        47ÿ9pays 54ÿfirst
                       341ÿdepends
                             94ÿon    7 ÿyour
                                              7ÿage,
                                                    5ÿthe
                                                          1ÿnumber
                                                                 8ÿof7ÿ9people   796ÿemployed
                                                                                                  8967ÿbyÿyour
                                                                                                                  7ÿemployer,
                                                                                                                       8967ÿand 5ÿ
        41ÿyou    7ÿhave
                             5ÿMedicare
                                 235ÿbased    54ÿon
                                                       7 ÿage,
                                                           5ÿdisability,
                                                                          3453631ÿor7ÿEnd-Stage
                                                                                          X Y15ÿRenal  Z56ÿDisease
                                                                                                                  [3454ÿ(ESRD):
                                                                                                                           7X Z[<U
        who
        whether
       °\       76ÿunder
          ÿIf0ÿyou're    ÿ]65ÿand
                                    5ÿdisabled
                                           3456ÿand
                                                      5ÿyou7ÿor7ÿyour   7ÿfamily
                                                                                  5836ÿmember
                                                                                           88ÿis34ÿstill41366ÿworking,
                                                                                                                 4793ÿyour
                                                                                                                          7ÿgroup
                                                                                                                                  79ÿ
           health
               561ÿ9plan
                        65ÿ9pays
                              54ÿfirst
                                  341ÿif3ÿthe
                                            1ÿemployer
                                                8967ÿhas54ÿ:100       ;;ÿor7ÿmore
                                                                                 87ÿemployees
                                                                                          89674ÿor7ÿat51ÿleast
                                                                                                                 6541ÿone
                                                                                                                       7 ÿemployer
                                                                                                                            8967ÿin3ÿ
           5ÿmultiple
           a    861396ÿemployer
                           8967ÿ9plan  65ÿthat
                                              151ÿhas
                                                    54ÿmore
                                                         87ÿthan15ÿ100      :;;ÿemployees.
                                                                                   89674
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 25 of 142



  6ÿ# !ÿ63ÿ16 9 ÿ369ÿ22%7ÿ !9ÿ2 ÿ16!ÿ7ÿÿ,% 6ÿ778-
  19ÿ6)ÿ9 ÿ9ÿÿÿ " 9                                                                                                 61-16
                                                                                                                                           +6
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 1: Getting started as a member


       °0  ÿIf23ÿyou're
                 56789ÿover
                          6 9ÿ65ÿand  ÿyou
                                           567ÿor69ÿyour
                                                     5679ÿspouse
                                                             67ÿisÿstill
                                                                          ÿworking,
                                                                                69ÿyour
                                                                                          5679ÿgroup
                                                                                                 967ÿhealth
                                                                                                            ÿplan
                                                                                                                     ÿpays
                                                                                                                            5ÿfirst
                                                                                                                                 39ÿif3ÿ
                     659ÿhas
            ÿemployer          ÿ20ÿor69ÿmore
                                               69ÿemployees
                                                          65 ÿor69ÿatÿleast
                                                                              ÿone
                                                                                    6ÿemployer
                                                                                            659ÿinÿaÿmultiple
                                                                                                              7ÿemployer
                                                                                                                           659ÿplan   ÿ
            ÿhasÿmore
                          69ÿthanÿ20ÿemployees.
                                               65 
            the
            that
     •
      ÿIf23ÿyou
            567ÿhave
                    ÿMedicare !9ÿ"because
                                             !7ÿof63ÿESRD,
                                                           #$%&ÿyour
                                                                    5679ÿgroup
                                                                           967ÿhealth
                                                                                      ÿplan
                                                                                             ÿwill
                                                                                                 ÿpay5ÿfirst
                                                                                                             39ÿfor
                                                                                                                   369ÿthe
                                                                                                                        ÿfirst
                                                                                                                            39ÿ30
                                                                                                                                  'ÿ
        6ÿafter
        months         39ÿyou567ÿ"become
                                        !6 ÿeligible
                                                 "ÿfor 369ÿMedicare.
                                                                    !9
  (ÿtypes
 These         5 ÿof63ÿcoverage
                          !6 9 ÿ7usually75ÿpay5ÿfirst
                                                          39ÿfor
                                                                369ÿservices
                                                                    9!ÿrelated
                                                                                9ÿto6ÿeach
                                                                                              !ÿtype:
                                                                                                  5 )
     •
      ÿNo-fault
        *6+37ÿinsurance
                       79!ÿ(including
                                      ,!7ÿautomobile
                                                    766"ÿinsurance)
                                                                     79!-
     •
      ÿLiability
        ."5ÿ(including
                       ,!7ÿautomobile
                                      766"ÿinsurance)
                                                      79!-
     •
      ÿBlack
        /!ÿlung  7ÿ"benefits
                               3
     •
      ÿWorkers'
        06998ÿ16             6
                         Compensation
      !ÿÿand   ÿTRICARE
                          (%212%#ÿnever   9ÿpay5ÿfirst
                                                       39ÿfor
                                                              369ÿMedicare-covered
                                                                      !9+!6 9ÿservices.
                                                                                         9!ÿThey ( 5ÿonly65ÿpay5ÿafter
                                                                                                                          39ÿ
      !9ÿemployer 659ÿgroup967ÿhealth
                                           ÿplans,
                                                       ÿand/or
                                                               369ÿMedigap
                                                                            ÿhave
                                                                                       ÿpaid.
                                                                                             
 Medicaid
 Medicare,
 23ÿyou
    567ÿhave ÿother69ÿinsurance,
                              79!ÿtell ÿyour
                                                 5679ÿdoctor,
                                                            6!69ÿhospital,
                                                                    6ÿand
                                                                                ÿpharmacy.
                                                                                       9!5ÿIf23ÿyou
                                                                                                     567ÿhave ÿ4questions
                                                                                                                     76ÿabout
                                                                                                                                 "67ÿ
    6ÿpays      39ÿor69ÿyou
            5ÿfirst,         567ÿneed
                                     ÿto6ÿupdate
                                               7ÿyour  5679ÿother
                                                                  69ÿinsurance
                                                                        79!ÿinformation,
                                                                                      3696ÿcall
                                                                                                      !ÿCustomer
                                                                                                             176 9ÿService
                                                                                                                           $ 9!ÿ
 If

 ,6ÿnumbers  7" 9ÿare   9ÿprinted
                                     9ÿon6ÿthe
                                                 ÿback"!ÿcover
                                                                !6 9ÿof63ÿthis
                                                                          ÿ"booklet).
                                                                                 66-ÿYou567ÿmay
                                                                                                 5ÿneed
                                                                                                         ÿto6ÿgive
                                                                                                                     ÿyour
                                                                                                                          5679ÿplan
                                                                                                                                  ÿ
  who

 member
      " 9ÿID2&ÿnumber7" 9ÿto6ÿyour5679ÿother
                                           69ÿinsurers
                                                    799ÿ(once,6!ÿyou
                                                                        567ÿhave
                                                                                ÿconfirmed
                                                                                     !639 ÿtheir
                                                                                                  9ÿidentity)
                                                                                                            5-ÿso
                                                                                                                     6ÿyour
                                                                                                                          5679ÿ"bills
                                                                                                                                  ÿare
                                                                                                                                       9ÿ
 (phone

 paid    !699!5ÿand
    ÿcorrectly        ÿon 6ÿtime.
                                     
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 26 of 142




             9
                                      012  3456ÿ
                                               8
                      ÿ ÿ ÿÿ
            Important phone numbers and resources
                                                       Chapter 2
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 27 of 142



 <=<>ÿ@ABCDEFDÿGHÿIGADJKLDÿHGJÿMMNOÿPDCBFKJDÿMCAKEQKLDÿIRGBFDÿOSKEÿ<ÿTNDLBGEKSÿOOUV
 IRKWQDJÿ<XÿYZWGJQKEQÿWRGEDÿE[Z\DJ]ÿKECÿJD]G[JFD]                                                                                           <2-1^>
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


                                             12345
                                                 67 ÿ
                                                    8      Chapter 2
                                 9 4 753 5ÿ42 6ÿ 67ÿ3 ÿ76 76
                                 Important phone numbers and resources



 19ÿÿ AARP
 SECTION 1   ÿÿMedicare      6376ÿAdvantage
                                            3 536ÿChoice  12 6ÿPlan 3 ÿ28ÿ(Regional
                                                                                       6 3ÿPPO)   !ÿContacts
                                                                                                               1 535ÿ(how    2 "ÿto5ÿ
              ÿ 535ÿus,#ÿincluding
             contact                  ÿhow     2 "ÿto5ÿreach
                                                                7632ÿCustomer
                                                                          1 5 67ÿService  676ÿat35ÿthe 526ÿplan)
                                                                                                                 43 !ÿ$$$$$$$$$$$$$$$$$$$$$$2ÿ8
 SECTION       ÿ6376ÿ(how
 19ÿ28ÿ Medicare                2 "ÿto5ÿget
                                               65ÿhelp
                                                     264ÿand3 ÿinformation
                                                                    %7 35 ÿdirectly  765&ÿfrom%7 ÿthe  526ÿFederal
                                                                                                                  '6673ÿMedicare
                                                                                                                               6376ÿ
                ÿ4773 !ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$7(
             program)

 SECTION         ÿ5356ÿHealth
 19ÿ3)ÿ State              *6352ÿInsurance
                                       9 73 6ÿAssistance
                                                       53 6ÿProgram 773 ÿ(free    %766ÿhelp,
                                                                                                 264#ÿinformation,
                                                                                                          %7 35 #ÿand       3 ÿ
                  ÿ3 "67ÿto5ÿyour
             answers                  & 7ÿquestions
                                             + 65 ÿabout  3 5ÿMedicare)
                                                                       6376!ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$8ÿ,
 19ÿ4-ÿ Quality
 SECTION           ÿ. 35&ÿImprovement
                                  9 476 6 5ÿOrganization
                                                    73 /35 ÿ(paid      43ÿby &ÿMedicare
                                                                                        6376ÿto5ÿcheck  260ÿonÿthe   526ÿ+quality
                                                                                                                                     35&ÿof%ÿ
             care   ÿ376ÿfor  %7ÿpeople
                                   46 46ÿwith
                                            "52ÿMedicare)
                                                   6376!ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$9ÿ1
 19ÿ52ÿ Social
 SECTION                         6 75&ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$10
                     ÿ 3ÿSecurity                                                                                                         3
 19ÿ46ÿ Medicaid
 SECTION              ÿ63ÿ(a3ÿjoint
                                      55ÿFederal
                                              '6673ÿand 3 ÿstate
                                                                 5356ÿprogram
                                                                          4773 ÿthat    5235ÿhelps
                                                                                                264ÿwith"52ÿmedical
                                                                                                                    63ÿcosts
                                                                                                                                5ÿfor%7ÿ
             some      ÿ 6ÿpeople
                                 46 46ÿwith
                                        "52ÿlimited
                                                56ÿincome
                                                            6ÿand     3 ÿresources)
                                                                               76 76!ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$11      
 19ÿ7(ÿ Information
 SECTION                ÿ9%7 35 ÿabout
                                      3 5ÿprograms
                                                4773 ÿto5ÿhelp    264ÿpeople
                                                                            46 46ÿpay  43&ÿfor
                                                                                              %7ÿtheir
                                                                                                    5267ÿprescription
                                                                                                             476745 ÿdrugs   7ÿ$$$$12  8
 19ÿ8,ÿ How
 SECTION                 ÿ* "ÿto5ÿcontact
                                   535ÿthe
                                           526ÿRailroad
                                                 373ÿRetirement
                                                                6576 6 5ÿBoard  6 37ÿ$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$14   ÿ-
 19ÿ91ÿ Do
 SECTION                  ÿ7 ÿyou
                              & ÿhave
                                  236ÿ97 4ÿinsurance"
                                      ÿ"group       73 6:ÿ       ÿor7ÿother
                                                                           5267ÿhealth
                                                                                   26352ÿinsurance
                                                                                              73 6ÿfrom    %7 ÿan   3 ÿemployer?
                                                                                                                           6 4&67;ÿ$ÿ15       ÿ2
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 28 of 142



 o^obÿVB,90./0ÿ(Oÿ@(B0)*70ÿO()ÿhhpZÿq09,/*)0ÿh9B*.-*70ÿ@2(,/0ÿZ3*.ÿoÿjp07,(.*3ÿZZPk
 @2*?-0)ÿoQÿ;4?()-*.-ÿ?2(.0ÿ.>460)+ÿ*.9ÿ)0+(>)/0+                                                                             o2-2So
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


 3456789ÿÿ
 SECTION 1                              ÿÿÿ5ÿÿÿÿ
                                  AARP Medicare Advantage Choice Plan 2 (Regional
                                     8ÿ5ÿ ÿÿÿ!"ÿ!ÿ ÿÿ
                                  PPO) Contacts (how to contact us, including how to
                                  ÿ5!#ÿ3ÿÿÿ$
                                  reach Customer Service at the plan)

 % ÿÿÿ!ÿ$&ÿ5!#ÿ3
 How to contact our plan's Customer Service
 '()ÿassistance
     *++,+-*./0ÿwith1,-2ÿclaims,
                         /3*,4+5ÿ6billing,
                                        ,33,.75orÿ()ÿUnitedHealthcare
                                                     8.,-09:0*3-2/*)0ÿmember   40460)ÿID;<ÿcard
                                                                                             /*)9ÿ=questions,
                                                                                                     >0+-,(.+5ÿ?please
                                                                                                                 30*+0ÿcall
                                                                                                                       /*33ÿor()ÿ
 1),-0ÿto-(ÿour
            (>)ÿ?plan
                  3*.ÿ@>+-(40)ÿService.A0)B,/0CÿWe D0ÿ1,
                                                       will3
                                                           3ÿ6be0ÿ2happy
                                                                    *??Eÿto-(ÿhelp
                                                                                203?ÿyou.
                                                                                      E(>C
 For
 write                Customer

    
    Method                     5!#ÿService
                              Customer             3ÿ-FÿContact
                                                                 5ÿInformation
                                                                             7G#
    5 HH                              FIJJFKLMFLILN
                               ÿ@*33+ÿto-(ÿthis
                                              -2,+ÿnumber
                                                     .>460)ÿare  *)0ÿfree.
                                                                     O)00C
    CALL                      1-800-643-4845

                                ÿ:(>)+ÿof(OÿP?       0)*-,(.QÿR8ÿa.m.
                                                                   *C4Cÿ-Sÿ8Rÿ?p.m.
                                                                                C4Cÿlocal
                                                                                    3(/*3ÿtime,
                                                                                          -,405ÿT7ÿ9days
                                                                                                      *E+ÿa*ÿweek
                                                                                                             100U
                              Calls

                              ÿ@>+-(40)ÿService    A0)B,/0ÿalso
                                                             *3+(ÿhas
                                                                    2*+ÿfree
                                                                         O)00ÿlanguage
                                                                                 3*.7>*70ÿinterpreter
                                                                                            ,.-0)?)0-0)ÿservices   *B*,3*630ÿfor
                                                                                                         +0)B,/0+ÿavailable    O()ÿ
                              Hours            Operation:

                                 ÿ.(.SV.73,+2ÿspeakers.
                                                     +?0*U0)+C
                              Customer
                              non-English

    66W
    TTY                       711 X
                                  ÿ@*33+ÿto-(ÿthis
                                              -2,+ÿnumber
                                                     .>460)ÿare  *)0ÿfree.
                                                                     O)00C
                                   ÿ:(>)+ÿof(OÿP?    0)*-,(.QÿR8ÿa.m.
                                                                   *C4Cÿ-Sÿ8Rÿ?p.m.
                                                                                C4Cÿlocal
                                                                                    3(/*3ÿtime,
                                                                                          -,405ÿT7ÿ9days
                                                                                                      *E+ÿa*ÿweek
                                                                                                             100U
                              Calls
                              Hours            Operation:

    Y 764                           8.,-09:0*3-2/*)0ÿ@>          +-(40)ÿService
                                                                            A0)B,/0ÿDepartment
                                                                                       <0?*)-40.-
                                    ÿZCPCÿBox
                                          [(\ÿ30770,
                                                ]^TT^5ÿSalt
                                                          A*3-ÿLake
                                                                  _*U0ÿCity,
                                                                        @,-E5ÿUT 8`ÿR84130-0770
                                                                                       ab]^S^TT^
    WRITE                     UnitedHealthcare              Customer
                              P.O.

    Y4c3764
    WEBSITE                                d#e d#ÿ
                              www.myAARPMedicare.com


 % ÿÿÿ!ÿÿe!ÿÿfÿGÿÿÿÿg!ÿe!ÿ#ÿ
 How to contact us when you are asking for a coverage decision about your medical care
   /(B0)*70ÿ9decision
 hÿcoverage        0/,+,(.ÿis,+ÿa*ÿ9decision
                                          0/,+,(.ÿwe10ÿmake
                                                        4*U0ÿabout
                                                                *6(>-ÿyourE(>)ÿ6benefits
                                                                                     0.0O,-+ÿand
                                                                                             *.9ÿcoverage
                                                                                                  /(B0)*70ÿor()ÿabout
                                                                                                                 *6(>-ÿthe
                                                                                                                       -20ÿamount
                                                                                                                           *4(>.-ÿ
 10ÿwill        O()ÿyour
    1,33ÿ?pay*Eÿfor   E(>)ÿmedical
                               409,/*3ÿservices.
                                            +0)B,/0+CÿFor
                                                        '()ÿmore
                                                             4()0ÿinformation
                                                                       ,.O()4*-,(.ÿon   (.ÿasking
                                                                                            *+U,.7ÿfor
                                                                                                    O()ÿcoverage
                                                                                                        /(B0)*70ÿdecisions
                                                                                                                    90/,+,(.+ÿabout
                                                                                                                              *6(>-ÿ
 A

 E(>)ÿmedical
      409,/*3ÿcare, /*)05ÿsee +00ÿChapter
                                   @2*?-0)ÿ9iÿ(WhatjD2*-ÿto-(ÿ9do(ÿif,Oÿyou
                                                                        E(>ÿhave
                                                                            2*B0ÿa*ÿ?problem
                                                                                          )(6304ÿor()ÿcomplaint
                                                                                                      /(4?3*,.-ÿ(coverage
                                                                                                                  j/(B0)*70ÿ
 we

               *??0*3+5ÿcomplaints)).
 90/,+,(.+5ÿappeals,           /(4?3*,.-+kkC
 your
 decisions,
 l(>ÿmay
 You  4*Eÿcall/*33ÿ>us+ÿif,Oÿyou
                             E(>ÿ2have
                                   *B0ÿ=questions
                                             >0+-,(.+ÿabout
                                                        *6(>-ÿour(>)ÿcoverage
                                                                         /(B0)*70ÿ9decision
                                                                                        0/,+,(.ÿ?process.
                                                                                                   )(/0++C
    
    Method                           5ÿDecisions
                                     Coverage         mÿfor    GÿMedical
                                                                           ÿCare 5n5
                                                                                              ÿÿ     ÿInformation
                                                                                               - Contact   7G#
    5 HH                                  FIJJFKLMFLILNÿ
                                     ÿ@*33+ÿto-(ÿthis
                                                   -2,+ÿnumber
                                                        .>460)ÿare        O)00Cÿ
                                                                    *)0ÿfree.
    CALL                                 1-800-643-4845

                                      ÿ:(>)+ÿof(OÿP?    0)*-,(.QÿR8ÿa.m.*C4Cÿ-SÿR8ÿ?p.m.
                                                                                      C4Cÿlocal
                                                                                          3(/*3ÿtime,
                                                                                                -,405ÿT7ÿdays
                                                                                                         9*E+ÿa*ÿweek
                                                                                                                 100U
                                     Calls
                                     Hours          Operation:

    66W
    TTY                                X
                                     711

                                       ÿ@*33+ÿto-(ÿthis
                                                   -2,+ÿnumber
                                                        .>460)ÿare  *)0ÿfree.
                                                                          O)00C
                                        ÿ:(>)+ÿof(OÿP?  0)*-,(.QÿR8ÿa.m.*C4Cÿ-SÿR8ÿ?p.m.
                                                                                      C4Cÿlocal
                                                                                          3(/*3ÿtime,
                                                                                                -,405ÿT7ÿdays
                                                                                                         9*E+ÿa*ÿweek
                                                                                                                 100U
                                     Calls
                                     Hours          Operation:
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 29 of 142



 oDoMÿu7'*)&/)ÿ4[ÿ147)0,<)ÿ[40ÿZZv?ÿn)*'/,0)ÿZ*7,&(,<)ÿ1.4'/)ÿ?-,&ÿoÿ:v)<'4&,-ÿ??;>
 1.,9()0ÿohÿs5940(,&(ÿ9.4&)ÿ&25^)03ÿ,&*ÿ0)3420/)3                                                                             o2-3NC
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


     234567
     Method                       8693 3ÿ36ÿ6ÿ237ÿ8 386         ÿÿ 44ÿ6 46
                                  Coverage Decisions for Medical Care - Contact Information

     
     FAX                          1-888-950-1170
                                      
     !"#$                        %&'()*+),-(./,0)ÿCustomer
                                                     123(45)0ÿService
                                                               6)07'/)ÿDepartment   :;0<,&'=,('4&ÿ
                                                                         8)9,0(5)&(ÿ(Organization
                                  ÿ8)()05'&,('4&3>
     WRITE                        UnitedHealthcare

                                   ÿ?@;@ÿBox
                                         A4Bÿ30770,
                                             CDEEDFÿSalt
                                                    6,-(ÿLake
                                                         G,H)ÿCity,
                                                              1'(IFÿUT
                                                                    %JÿK84130-0770
                                                                         LMCDNDEED
                                  Determinations)
                                  P.O.

     !$OP#$
     WEBSITE                      QQQRS"T237 3R6
                                  www.myAARPMedicare.com


 U6Qÿ46ÿ644ÿVÿQ53ÿS6Vÿ 3ÿ W ÿÿXX3 ÿY6V4ÿS6Vÿ37ÿ 3
 How to contact us when you are making an appeal about your medical care
 Z&ÿappeal
    ,99),-ÿis'3ÿa,ÿformal
                   [405,-ÿ\,
                          wayI          ÿof4[ÿasking
                                              ,3H'&<ÿ2us3ÿto(4ÿreview
                                                               0)7')\ÿand
                                                                      ,&*ÿchange
                                                                              /.,&<)ÿa,ÿcoverage
                                                                                         /47)0,<)ÿdecision
                                                                                                     *)/'3'4&ÿwe
                                                                                                              \)ÿ.have
                                                                                                                   ,7)ÿmade.
                                                                                                                       5,*)@ÿ
 ]40ÿmore '&[405,('4&ÿon
     540)ÿinformation     4&ÿmaking    5,H'&<ÿan  ,&ÿappeal
                                                      ,99),-ÿabout
                                                                 ,^42(ÿyour
                                                                        I420ÿmedical
                                                                                 5)*'/,-ÿcare,
                                                                                          /,0)Fÿsee
                                                                                                3))ÿChapter
                                                                                                     1.,9()0ÿ9_ÿ̀!5 4ÿto46ÿdo
                                                                                                                           76ÿifÿ
 An

 S6Vÿhave
     5 93ÿaÿproblem
              X6Y3ÿor6ÿcomplaint    6X4ÿ̀(coverage
                                                     693 3ÿ7decisions,
                                                                     36aÿappeals,
                                                                                     XX3 aÿcomplaints)).
                                                                                              6X4bbc
 For                                                                                                           (What
 you

  234567
  Method                        XX3 ÿfor
                            Appeals               6ÿMedical
                                                       237ÿCare 8 386ÿÿ       44ÿInformation
                                                                          - Contact     6 46
  8ddÿ                         1-800-643-4845
                                       efgff
                                ÿ1,--3ÿto(4ÿthis (.'3ÿnumber
                                                      &25^)0ÿare  ,0)ÿfree.
                                                                      [0))@ÿ
  CALL

                                 ÿ+4203ÿof4[ÿ;9       )0,('4&hÿK8ÿa.m.
                                                                    ,@5@ÿ-NÿK8ÿ9p.m.
                                                                                 @5@ÿlocal
                                                                                     -4/,-ÿtime,
                                                                                           ('5)FÿE7ÿdays    \))H
                                                                                                    *,I3ÿa,ÿweek
                            Calls

                            ÿ]40ÿfast/expedited
                                            [,3(i)B9)*'()*ÿappeals
                                                                 ,99),-3ÿfor
                                                                           [40ÿmedical
                                                                                 5)*'/,-ÿcare:
                                                                                          /,0)h
                            Hours                 Operation:

                              ÿ1-877-262-9203
                                        jejjg
                            For

                               ÿ1,--3ÿto(4ÿthis  (.'3ÿnumber
                                                      &25^)0ÿare  ,0)ÿfree.
                                                                      [0))@
                             ÿ+4203ÿof4[ÿ;9           )0,('4&hÿK8ÿa.m.
                                                                    ,@5@ÿ-NÿK8ÿ9p.m.
                                                                                 @5@ÿlocal
                                                                                     -4/,-ÿtime,
                                                                                           ('5)FÿE7ÿdays
                                                                                                    *,I3ÿa,ÿweek
                                                                                                            \))H
                            Calls
                            Hours                 Operation:

  ##k
  TTY                       711        
                                  ÿ1,--3ÿto(4ÿthis
                                                 (.'3ÿnumber
                                                      &25^)0ÿare  ,0)ÿfree.
                                                                      [0))@
                                   ÿ+4203ÿof4[ÿ;9     )0,('4&hÿK8ÿa.m.
                                                                    ,@5@ÿ-NÿK8ÿ9p.m.
                                                                                 @5@ÿlocal
                                                                                     -4/,-ÿtime,
                                                                                           ('5)FÿE7ÿdays
                                                                                                    *,I3ÿa,ÿweek
                                                                                                            \))H
                            Calls
                            Hours                 Operation:

                                 ]40ÿfast/expedited
                                            [,3(i)B9)*'()*ÿappeals
                                                                 ,99),-3ÿonly:
                                                                           4&-Ih
                                    ÿeeg g
  FAX                       For
                            1-866-373-1081

  !"#$                              %&'()*+),-(./,0)ÿAppeals   Z99),-3ÿand
                                                                         ,&*ÿGrievances
                                                                                 l0')7,&/)3ÿDepartment
                                                                                              8)9,0(5)&(
                                     ÿ?@;@ÿBoxA4Bÿ6106,
                                                   mMDmFÿMS  n6ÿCA124-0157,
                                                                 1ZMoLNDMpEFÿCypress,
                                                                                   1I90)33FÿCA1Zÿ_90630-0016
                                                                                                    DmCDNDDMm
  WRITE                     UnitedHealthcare
                            P.O.

  !$OP#$
  WEBSITE                            QQQRS"T237 3R6
                            www.myAARPMedicare.com


 U6Qÿ46ÿ644ÿVÿQ53ÿS6Vÿ 3ÿ W ÿÿ6X4ÿY6V4ÿS6Vÿ37ÿ 3
 How to contact us when you are making a complaint about your medical care
 q42ÿcan
       /,&ÿmake
           5,H)ÿa,ÿcomplaint
                      /459-,'&(ÿabout
                                 ,^42(ÿus
                                        23ÿor40ÿone
                                                4&)ÿof4[ÿour
                                                         420ÿnetwork
                                                             &)(\40Hÿ9providers,
                                                                          047'*)03Fÿincluding
                                                                                    '&/-2*'&<ÿa,ÿcomplaint
                                                                                                  /459-,'&(ÿabout
                                                                                                             ,^42(ÿ
 (.)ÿrquality
       2,-'(Iÿof4[ÿyour
                   I420ÿcare.
                        /,0)@ÿThis
                              J.'3ÿtype
                                   (I9)ÿof4[ÿcomplaint
                                             /459-,'&(ÿdoes
                                                          *4)3ÿ&not4(ÿinvolve
                                                                      '&74-7)ÿcoverage
                                                                              /47)0,<)ÿor40ÿ9payment   *'392()3@ÿ(If:s[ÿ
                                                                                               ,I5)&(ÿdisputes.
 You

 I42ÿhave
      .,7)ÿa,ÿ9problem
                  04^-)5ÿabout
                          ,^42(ÿthe
                                (.)ÿ9plan's
                                      -,&t3ÿcoverage
                                              /47)0,<)ÿor40ÿ9payment,
                                                              ,I5)&(FÿyouI42ÿshould
                                                                              3.42-*ÿlook
                                                                                      -44Hÿat,(ÿthe
                                                                                                (.)ÿsection
                                                                                                    3)/('4&ÿabove
                                                                                                            ,^47)ÿ
 the

 ,^42(ÿmaking
         5,H'&<ÿan  ,&ÿappeal.)
                       ,99),-@>ÿFor
                                ]40ÿmore
                                     540)ÿinformation
                                            '&[405,('4&ÿon 4&ÿmaking
                                                              5,H'&<ÿa,ÿcomplaint
                                                                           /459-,'&(ÿabout
                                                                                      ,^42(ÿyour
                                                                                               I420ÿmedical
                                                                                                    5)*'/,-ÿcare,
                                                                                                             /,0)Fÿ
 you
 about
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 30 of 142



 _\_[ÿrV4C35@3ÿ39ÿ43V396f3ÿ939ÿTTeXÿ]3C4@693ÿTCV6586f3ÿ4534@3ÿX265ÿ_ÿie3f43562ÿXX<j
 4567839ÿ_=ÿs77398658ÿ75353ÿ5678392ÿ65Cÿ932369@32                                                                    _2-4?`
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources

 233ÿChapter
     4567839ÿ9 (What
               ÿ ÿtoÿdo
                         ÿifÿyou     ÿhave
                                                ÿaÿproblem
                                                       ÿorÿcomplaint
                                                                       ÿ(coverage
                                                                                    ÿdecisions,
                                                                                                  !ÿappeals,
                                                                                                              !ÿ
 ""#
 see
 complaints)).

    $
    Method                      %ÿabout
                          Complaints               ÿMedical
                                                          $ÿCare %&%ÿÿ   ÿInformation
                                                                              - Contact   '
    %())                        *1-800-643-4845
                                       +,--+./0+/,/1
                                ÿ46222ÿto83ÿthis
                                              8542ÿnumber
                                                   567839ÿare693ÿfree.
                                                                 9933:ÿ
    CALL

                                 ÿ;3692ÿof39ÿ<7    3968435=ÿ>8ÿa.m.
                                                               6:7:ÿ-?ÿ>8ÿ7p.m.
                                                                            :7:ÿlocal
                                                                                23@62ÿtime,
                                                                                      8473AÿB7ÿdays    E33F
                                                                                               C6D2ÿa6ÿweek
                          Calls

                          ÿG39ÿfast/expedited
                                         9628H3I73C483Cÿ@complaints
                                                            377264582ÿabout68368ÿmedical
                                                                                  73C4@62ÿcare:
                                                                                            @693=
                          Hours                Operation:

                           ÿ*1-877-262-9203
                                       +,JJ+K.K+LK-0
                          For

                             ÿ46222ÿto83ÿthis 8542ÿnumber
                                                   567839ÿare693ÿfree.
                                                                 9933:
                            ÿ;3692ÿof39ÿ<7         3968435=ÿ>8ÿa.m.
                                                               6:7:ÿ-?ÿ>8ÿ7p.m.
                                                                            :7:ÿlocal
                                                                                23@62ÿtime,
                                                                                      8473AÿB7ÿdays
                                                                                               C6D2ÿa6ÿweek
                                                                                                       E33F
                          Calls
                          Hours                Operation:

    MMN
    TTY                   711     J**
                                  ÿ46222ÿto83ÿthis
                                              8542ÿnumber
                                                   567839ÿare693ÿfree.
                                                                 9933:
                                   ÿ;3692ÿof39ÿ<7  3968435=ÿ>8ÿa.m.
                                                               6:7:ÿ-?ÿ>8ÿ7p.m.
                                                                            :7:ÿlocal
                                                                                23@62ÿtime,
                                                                                      8473AÿB7ÿdays
                                                                                               C6D2ÿa6ÿweek
                                                                                                       E33F
                          Calls
                          Hours                Operation:

    O(P                             G39ÿfast/expedited
                                         9628H3I73C483Cÿcomplaints
                                                          @377264582ÿonly: 352D=
                              ÿ*+,..+0J0+*-,*
    FAX                   For
                          1-866-373-1081

      Q'MR                          S5483C;36285@693ÿAppeals
                                                         T773622ÿand  65CÿGrievances
                                                                            U943V65@32ÿDepartment
                                                                                         W376987358
                                     ÿX:<:ÿBox
                                           Y3Iÿ6106,
                                                Z[\ZAÿMS
                                                       ]^ÿCA124-0157,
                                                           4T[_`?\[aBAÿCypress,
                                                                              4D79322AÿCA4Tÿ90630-0016
                                                                                               \Zb\?\\[Z
    WRITE                 UnitedHealthcare
                          P.O.

    $Rc'%(QRÿ                         d36ÿcan
                                          @65ÿsubmit
                                               268748ÿa6ÿcomplaint
                                                         @37726458ÿabout 68368ÿAARP
                                                                                TTeXÿMedicare
                                                                                        ]3C4@693ÿAdvantage
                                                                                                  TCV6586f3ÿChoice
                                                                                                               4534@3ÿ
      Rgh'MR                  X265ÿ_2ÿ(Regional
                                             ie3f43562ÿPPO)
                                                        XX<jÿdirectly
                                                                C493@82Dÿto83ÿMedicare.
                                                                              ]3C4@693:ÿTok3ÿsubmit
                                                                                              268748ÿan   352453ÿ
                                                                                                       65ÿonline
    MEDICARE              You

                                    ÿ@37726458ÿto83ÿMedicare
                                                    ]3C4@693ÿgo f3ÿto83ÿÿwww.medicare.gov/
                                                                         lll##m
    WEBSITE               Plan

                               ÿ$%Om#n#
                          complaint
                          MedicareComplaintForm/home.aspx.


 olÿÿÿ ÿl ÿÿÿpÿÿÿÿÿÿÿqÿcÿÿ
 
 How to contact us when you are asking for a coverage decision about your Part D prescription
 drugs
   @3V396f3ÿCdecision
 Tÿcoverage       3@42435ÿis42ÿa6ÿCdecision
                                       3@42435ÿweE3ÿmake
                                                     76F3ÿabout
                                                           68368ÿyour
                                                                   D369ÿ8benefits
                                                                             3539482ÿand
                                                                                     65Cÿcoverage
                                                                                           @3V396f3ÿor39ÿabout
                                                                                                         68368ÿthe
                                                                                                                853ÿamount
                                                                                                                     673658ÿ
 E3ÿwill
    E422ÿ7pay6Dÿfor
                939ÿyour
                    D369ÿ7prescription
                           932@9478435ÿdrugs  C96f2ÿcovered
                                                      @3V393Cÿunder
                                                                65C39ÿthe
                                                                        853ÿPart
                                                                              X698ÿDWÿ8benefit
                                                                                        353948ÿincluded
                                                                                               45@26C3Cÿin45ÿyour
                                                                                                             D369ÿ7plan.
                                                                                                                    265:ÿFor
                                                                                                                         G39ÿ
 A

      45939768435ÿon
 7393ÿinformation      35ÿasking
                           62F45fÿfor   939ÿ@coverage
                                              3V396f3ÿdecisions
                                                        C3@424352ÿabout
                                                                     68368ÿyour
                                                                              D369ÿPart
                                                                                    X698ÿDWÿ7prescription
                                                                                              932@9478435ÿdrugs,
                                                                                                           C96f2Aÿsee
                                                                                                                   233ÿ
 we

 45678399ÿ(Whatÿ ÿtoÿdo
                          ÿifÿyou
                                   ÿhave ÿaÿproblem
                                                    ÿorÿcomplaint
                                                                  ÿ(coverage
                                                                                  ÿdecisions,
                                                                                               !ÿappeals,
                                                                                                            !ÿ
 more

 ""#
 Chapter
 complaints)).

    $                          %ÿDecisions
                                                   c ÿforÿPart
                                                                    qÿDcÿPrescription
                                                                              qÿDrugsc ÿÿ-&%  ÿ
                                    ÿ'
    Method                         Coverage                                                              Contact
                                   Information

    %())                           *1-800-643-4845
                                       +,--+./0+/,/1
                                   ÿ46222ÿto83ÿthis
                                                8542ÿnumber
                                                     567839ÿare    9933:ÿ
                                                             693ÿfree.
    CALL

                                    ÿHours
                                      ÿ;3692ÿof39ÿ<7 3968435=ÿ8>ÿa.m.
                                                                 6:7:ÿ-?ÿ>8ÿ7p.m.
                                                                              :7:ÿlocal
                                                                                  23@62ÿtime,
                                                                                         8473AÿB7ÿdays
                                                                                                  C6D2ÿa6ÿE3 3F
                                   Calls
                                                  Operation:                                              week
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 31 of 142



 MjMOÿm]$6)%3)ÿ"+ÿ"])*\)ÿ+"*ÿIIFHÿk)6$3*)ÿI6]%!\)ÿ#"$3)ÿH%ÿMÿnF)\$"%ÿHH.o
 #/!)*ÿM0ÿp'/"*!%!ÿ/#"%)ÿ%&'()*ÿ%6ÿ*)"&*3)                                                                             M2-52N
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


     234567                      8693 3ÿ36ÿ6ÿ 4ÿÿ346ÿ  86                        ÿÿ 44ÿ
                                    ÿ6 46
     Method                      Coverage Decisions for Part D Prescription Drugs - Contact
                                 Information

     
     TTY                         
                                 711

                                 ÿÿto!"ÿthis
                                             !#$ÿnumber
                                                   %&'()*ÿare*)ÿfree.
                                                                 +*)),
                                  ÿ-"&*ÿof"+ÿ./    )*!$"%0ÿ18ÿa.m.
                                                               ,',ÿ-2ÿ18ÿ/p.m.
                                                                            ,',ÿlocal
                                                                                "3ÿtime,
                                                                                      !$')4ÿ57ÿdays
                                                                                               67ÿaÿweek
                                                                                                      8))9
                                 Calls
                                 Hours         Operation:

     :;<
     FAX                           1-844-403-1028
                                       =>??=?@A=@B>
     CDE                         ./    !&'FGÿPrior
                                                 H*$"*ÿAuthorization
                                                       I&!#"*$J!$"%ÿDepartment
                                                                         K)/*!')%!
                                   ÿH,.,ÿBox
                                           L"GÿM25183,
                                                 NO1P4ÿSanta
                                                        Q%!ÿAna,
                                                                I%4ÿCA IÿR92799
                                                                              M5RR
     WRITE                           OptumRx
                                 P.O.

     CESTE
     WEBSITE                     UUUVW;;D237 3V6
                                 www.myAARPMedicare.com


 X6Uÿ46ÿ644ÿÿU53ÿW6ÿ 3ÿ Y ÿÿ3 Zÿ[64ÿW6ÿ 4ÿÿ346ÿ7 
 How to contact us when you are making an appeal about your Part D prescription drugs
    //)ÿis$ÿaÿformal
 I%ÿappeal          +"*'ÿ8
                           way7         ÿof"+ÿasking
                                              9$%\ÿ&usÿto!"ÿreview
                                                              *)]$)8ÿand
                                                                       %6ÿchange
                                                                            3#%\)ÿaÿcoverage
                                                                                           3"])*\)ÿdecision
                                                                                                       6)3$$"%ÿwe
                                                                                                                8)ÿ#have
                                                                                                                     ])ÿmade.
                                                                                                                         '6),ÿ
 ^"*ÿmore
     '"*)ÿinformation
            $%+"*'!$"%ÿon "%ÿmaking
                              '9$%\ÿan             %ÿappeal
                                                        //)ÿabout
                                                                ("&!ÿyour
                                                                        7"&*ÿPart
                                                                                H*!ÿDKÿ/prescription
                                                                                           *)3*$/!$"%ÿ6drugs,
                                                                                                          *&\4ÿsee
                                                                                                                 ))ÿChapter
                                                                                                                    #/!)*ÿR9
 An

            76ÿifÿyou
 _C5 4ÿto46ÿdo
 ÿ                  W6ÿhave
                        5 93ÿaÿproblem    6[Z3ÿor6ÿcomplaint
                                                           6Z4ÿ(coverage
                                                                        _693 3ÿ7decisions,
                                                                                          36ÿ̀appeals,
                                                                                                        3 Zÿ̀complaints)).
                                                                                                                6Z4aaV
 For
 (What

     234567
    Method                        ;3 Zÿfor
                              Appeals                 6ÿPart
                                                           4ÿDÿPrescription
                                                                   346ÿDrugs       86
                                                                                              ÿÿ    44ÿInformation
                                                                                               - Contact   6 46
     8;bb                         1-800-643-4845
                                            =>@@=c?A=?>?d
                                  
                                  ÿ         ÿto!"ÿthis
                                                     !#$ÿnumber
                                                          %&'()*ÿare*)ÿfree.
                                                                         +*)),ÿ
    CALL

                                 ÿHours  ÿ-"&*ÿof"+ÿ./     )*!$"%0ÿ81ÿa.m.
                                                                       ,',ÿ-2ÿ18ÿ/p.m.
                                                                                     ,',ÿlocal
                                                                                         "3ÿtime,
                                                                                                !$')4ÿ57ÿdays
                                                                                                         67ÿaÿ8))9
                              Calls

                              ÿ^"*ÿfast/expedited
                                               +!e)G/)6$!)6ÿappeals
                                                                  //)ÿfor +"*ÿPart
                                                                                   H*!ÿDKÿ/prescription
                                                                                             *)3*$/!$"%ÿ6drugs:
                                                                                                            *&\0
                                                       Operation:                                               week

                               ÿ1-800-595-9532
                                            =>@@=dfd=fdAB
                              For

                                ÿÿto!"ÿthis      !#$ÿnumber
                                                          %&'()*ÿare     +*)),
                                                                    *)ÿfree.
                                 ÿ-"&*ÿof"+ÿ./            )*!$"%0ÿ18ÿa.m.
                                                                      ,',ÿ-2ÿ18ÿ/p.m.
                                                                                    ,',ÿlocal
                                                                                        "3ÿtime,
                                                                                               !$')4ÿ57ÿdays
                                                                                                        67ÿaÿweek
                                                                                                               8))9
                              Calls
                              Hours                   Operation:

     
    TTY                       711 
                                  ÿÿto!"ÿthis    !#$ÿnumber
                                                          %&'()*ÿare*)ÿfree.
                                                                         +*)),
                                   ÿ-"&*ÿof"+ÿ./          )*!$"%0ÿ18ÿa.m.
                                                                      ,',ÿ-2ÿ18ÿ/p.m.
                                                                                    ,',ÿlocal
                                                                                        "3ÿtime,
                                                                                               !$')4ÿ57ÿdays
                                                                                                        67ÿaÿweek
                                                                                                               8))9
                              Calls
                              Hours                   Operation:

     :;<                            ^"*ÿstandard!%6*6ÿPart
                                                           H*!ÿDKÿ/prescription
                                                                     *)3*$/!$"%ÿdrug  6*&\ÿappeals:
                                                                                            //)0
                                      ÿ1-866-308-6294
                                            =>cc=A@>=cBf?
    FAX                       For

                                       ÿ^"*ÿfast/expedited
                                               +!e)G/)6$!)6ÿPart H*!ÿDKÿprescription
                                                                           /*)3*$/!$"%ÿdrug  6*&\ÿappeals:
                                                                                                   //)0
                                     ÿ1-866-308-6296
                                            =>cc=A@>=cBfc
                              For


     CDE                          g%$!)6-)!#3*)ÿPart        H*!ÿDKÿAppeal
                                                                          I//)ÿand  %6ÿh*  $)]%3)ÿDepartment
                                                                                                        K)/*!')%!
                                    ÿH,.,ÿBox   L"Gÿ6106,
                                                       iOji4ÿMS
                                                              kQÿCA124-0197,
                                                                  IOMl2jOR54ÿCypress,ÿ7/*) 4ÿCA       jiPj2jjOi
                                                                                                  IÿR90630-0016
    WRITE                     UnitedHealthcare                                             Grievance
                              P.O.

     CESTE
    WEBSITE                           UUUVW;;D237 3V6
                              www.myAARPMedicare.com
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 32 of 142



 lilhÿu3$-!!ÿ)ÿ;3!(.!ÿ)(ÿddo9ÿj!-$(!ÿd-3%.!ÿ;+$!ÿ9#ÿlÿ4o!.$#ÿ99S7
 ;+"%!(ÿlTÿ5"(%%ÿ"+!ÿ&!('ÿ-ÿ(!'(!'                                                                                      l2-6Vg
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources



 234ÿ53ÿ6375865ÿ9 ÿ4 7ÿ39ÿ8ÿ87ÿ8ÿ63875ÿ8395ÿ39ÿ85ÿÿ 6537ÿ9
 How to contact us when you are making a complaint about your Part D prescription drugs
 ÿcan
     ÿmake
          !ÿaÿcomplaint
                       "#$%ÿabout           &%ÿus'ÿor(ÿone
                                                                 !ÿof)ÿour
                                                                          (ÿnetwork
                                                                                !%*(ÿ"pharmacies,
                                                                                                +($!',ÿincluding
                                                                                                               $#-$.ÿaÿcomplaint
                                                                                                                            "#$%ÿ
 &%ÿthe       #$%0ÿof)ÿyour
       %+!ÿ/quality          0(ÿcare.
                                  (!1ÿThis        2+$'ÿtype
                                                            %0"!ÿof)ÿcomplaint
                                                                      "#$%ÿdoes  -!'ÿnot%ÿinvolve
                                                                                                    $3#3!ÿcoverage
                                                                                                             3!(.!ÿor(ÿpayment
                                                                                                                           "0!%ÿ
 You

 -$'"%!'1ÿ(If45)ÿyour
                  0(ÿ"problem
                           (&#!ÿis$'ÿabout      &%ÿthe%+!ÿ"plan's
                                                                  #6'ÿcoverage
                                                                         3!(.!ÿor(ÿ"payment,
                                                                                               0!%,ÿyou0ÿshould
                                                                                                               '+#-ÿlook
                                                                                                                       #ÿat%ÿthe
                                                                                                                                %+!ÿsection
                                                                                                                                    '!%$ÿ
 about

        &%ÿmaking
 &3!ÿabout       $.ÿan   ÿappeal.)
                                 ""!#17ÿFor          8(ÿmore
                                                              (!ÿinformation
                                                                      $)(%$ÿon     ÿmaking
                                                                                             $.ÿaÿcomplaint
                                                                                                          "#$%ÿabout
                                                                                                                      &%ÿyour
                                                                                                                              0(ÿPart
                                                                                                                                   9(%ÿD:ÿ
 disputes.

 "(!'($"%$ÿdrugs,
                  -(.',ÿsee'!!ÿChapter
                                ;+"%!(ÿ<ÿ                => 85ÿto53ÿdo3ÿif?ÿyou
                                                                                39ÿhave  8@ÿa8ÿproblem
                                                                                                 3ÿor3ÿcomplaint
                                                                                                                 63875ÿ(coverage
                                                                                                                             =63@8 ÿ
 above

  637 Aÿappeals,
                 8 8Aÿcomplaints)).
                              63875BBC
 prescription                                         9 (What
 decisions,

    D 53
    Method                              E3875ÿabout
                                   Complaints                  8395ÿPart85ÿDÿPrescription
                                                                                   6537ÿDrugs     9 ÿÿ FE3  75865ÿInformation
                                                                                                                - Contact   G7?38537
    EHII                                J1-800-643-4845
                                                KLMMKNOPKOLOQ
                                        ÿ;##'ÿto%ÿthis %+$'ÿnumber
                                                               &!(ÿare (!ÿfree.
                                                                                )(!!1ÿ
    CALL

                                     ÿHours   ÿR('ÿof)ÿS"    !(%$Tÿ8Uÿa.m.
                                                                              11ÿ-VÿU8ÿ"p.m.
                                                                                             11ÿlocal
                                                                                                  ##ÿtime,
                                                                                                         %$!,ÿW7ÿdays
                                                                                                                  -0'ÿaÿ*! !
                                   Calls

                                   ÿ8(ÿfast/expedited
                                                   )'%X!Y"!-$%!-ÿcomplaints
                                                                          "#$%'ÿabout  &%ÿPart
                                                                                                    9(%ÿD:ÿ"prescription
                                                                                                              (!'($"%$ÿdrugs:
                                                                                                                           -(.'T
                                                            Operation:                                                    week

                                     ÿJ1-800-595-9532
                                                KLMMKQZQKZQP[
                                   For

                                      ÿ;##'ÿto%ÿthis   %+$'ÿnumber
                                                               &!(ÿare (!ÿfree.
                                                                                )(!!1ÿ
                                   Hours of Operation: 8 a.m.ÿ
                                     R
                                     ÿ           ('ÿ ) ÿS"  ! ( %
                                                                    $  T
                                                                         ÿUÿ  11   -V
                                                                                      ÿU8ÿ"p.m.
                                                                                            11ÿlocal
                                                                                                 ##ÿtime,
                                                                                                        %$!,ÿW7ÿdays
                                                                                                                 -0'ÿaÿweek
                                                                                                                         *!!
                                   Calls


    \\]
    TTY                            711   ^JJ
                                         ÿ;##'ÿto%ÿthis%+$'ÿnumber
                                                               &!(ÿare (!ÿfree.
                                                                                )(!!1
                                     ÿHours    ÿR('ÿof)ÿS"   !(%$Tÿ8Uÿa.m.
                                                                              11ÿ-VÿU8ÿ"p.m.
                                                                                             11ÿlocal
                                                                                                  ##ÿtime,
                                                                                                         %$!,ÿW7ÿdays
                                                                                                                  -0'ÿaÿ*! !
                                   Calls
                                                            Operation:                                                    week

    _H`                                   8(ÿstandard
                                                   '%-(-ÿPart 9(%ÿD:ÿ"prescription
                                                                           (!'($"%$ÿdrug   -(.ÿcomplaints:
                                                                                                     "#$%'T
                                           ÿJ1-866-308-6294
                                                KLNNKPMLKN[ZO
    FAX                            For

                                            ÿ8(ÿfast/expedited
                                                   )'%X!Y"!-$%!-ÿPart            "(!'($"%$ÿdrug
                                                                        9(%ÿD:ÿprescription          -(.ÿcomplaints:
                                                                                                            "#$%'T
                                    ÿJ1-866-308-6296
                                                KLNNKPMLKN[ZN
                                   For


    >aG\b                                 c$%!-R!#%+(!ÿPart        9(%ÿD:ÿAppeal
                                                                                 d""!#ÿand   -ÿe(   $!3!ÿDepartment
                                                                                                                 :!"(%!%
                                             ÿ91S1ÿBox
                                                    fYÿ6106,
                                                           ghig,ÿMS jkÿCA124-0197,
                                                                         ;dhlmVih<W,ÿCypress, ;0"(!'',ÿCA        igniViihg
                                                                                                           ;dÿ<90630-0016
    WRITE                          UnitedHealthcare                                                 Grievance
                                   P.O.

    DbGEHabÿ                                 ÿcan
                                                    ÿsubmit
                                                          '&$%ÿaÿcomplaint
                                                                       "#$%ÿabout   &%ÿAARP
                                                                                                ddo9ÿMedicare
                                                                                                          j!-$(!ÿAdvantage
                                                                                                                     d-3%.!ÿChoice
                                                                                                                                  ;+$!ÿ
    >bpqG\b                            9        # ÿ
                                                    l ÿ
                                                      4o!    . $
                                                                 #ÿ99  S7  ÿ-$(!   % #0ÿ%
                                                                                             ÿj!
                                   Plan 2 (Regional PPO) directly to Medicare. To submit an onlineÿ- $ (!1ÿ2 ÿ'&$ %ÿÿ #$!
    MEDICARE                       You

                                          ÿ"#$%ÿto%ÿMedicare
                                                                j!-$(!ÿgo    .ÿto%ÿ ÿwww.medicare.gov/
                                                                                         444C 68C3@r
    WEBSITE

                                       ÿD 68E3875_3r3 C8sC
                                   complaint
                                   MedicareComplaintForm/home.aspx.


 > ÿ53ÿ 7ÿ8ÿt9 5ÿ87ÿ9 ÿ53ÿ8ÿ?3ÿ39ÿ 8ÿ3?ÿ5 ÿ635ÿ?3ÿ 68ÿ68 ÿ3ÿ8ÿ9ÿ
  39ÿ8@ÿ6 @C
 Where to send a request asking us to pay for our share of the cost for medical care or a drug
 you have received.
 8(ÿmore
      (!ÿinformation
             $)(%$ÿon
                          ÿsituations
                             '$%%$'ÿin$ÿwhich
                                             *+$+ÿyou
                                                   0ÿmay
                                                        0ÿneed
                                                             !!-ÿto%ÿask
                                                                       'ÿus
                                                                           'ÿfor
                                                                                )(ÿreimbursement
                                                                                    (!$&('!!%ÿor(ÿto%ÿ"pay0ÿaÿ
 &$##ÿyou
      0ÿ+have
            3!ÿ(received
                  !!$3!-ÿfrom
                          )(ÿaÿ"provider,
                                    (3$-!(,ÿsee
                                              '!!ÿ;+ "%!(ÿW7ÿ(Asking
                                                              =H 7ÿus9 ÿto53ÿpay
                                                                                8 our
                                                                                     ÿ39ÿshare
                                                                                            8ÿof3?ÿa8ÿbill
                                                                                                       ÿyou
                                                                                                             39ÿ
 For

  8@ÿreceived
        6 @ÿfor ?3ÿcovered
                       63@ÿmedical
                                  68ÿservices
                                              @6 orÿ3ÿdrugs).
                                                         9 B1
 bill                                             Chapter
 have
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 33 of 142



 X\XVÿko474ÿ8ÿ8o45^4ÿ8ÿrr_2ÿQ454ÿro5795^4ÿ84ÿ2357ÿXÿl_4^8753ÿ22Hm
 594ÿXÿ89579ÿ874ÿ7F46ÿ57ÿ46846                                                                       X2-7JK
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


 234564ÿnote:
        7894Ifÿÿyou
                 8ÿsend
                    647ÿus
                          6ÿa5ÿpayment  5479ÿrequest
                                                    4469ÿand
                                                             57ÿwe  4ÿdeny
                                                                           47ÿany
                                                                               57ÿpart
                                                                                      59ÿof8ÿyour
                                                                                               8ÿrequest,
                                                                                                   4469ÿyou
                                                                                                              8ÿcan
                                                                                                                 57ÿ
 5453ÿour
        8ÿdecision.
              4687ÿSee
                       44ÿChapter
                           594ÿ9ÿ(What       !ÿto!"ÿdo
                                                            #"ÿif$%ÿyou
                                                                    &"'ÿhave
                                                                          ()ÿaÿproblem
                                                                                  *+",-).ÿor"+ÿcomplaint
                                                                                                 /".*-$0!ÿ(coverage
                                                                                                             /"()+1)ÿ
 Please

              **) -23ÿcomplaints))
 #)/$2$"023ÿappeals,   /".*-$0!244ÿfor8ÿmore      84ÿinformation.
                                                          785987
 appeal
 decisions,

    5)!"#
    Method                   6 &.)0!ÿRequests
                           Payment              7)8')2!29:" ÿÿ
                                                            - Contact0!/!ÿInformation
                                                                            ;0%"+. !$"0
    :<==                     >1-800-643-4845
                                     ?@AA?BCD?C@CE
                             ÿ5336ÿto98ÿthis 96ÿnumber
                                                   7F4ÿare       44ÿ
                                                             54ÿfree.
    CALL

                              ÿG86ÿof8ÿH        45987ÿI8ÿa.m.
                                                               5ÿ-JÿI8ÿp.m.
                                                                            ÿlocal
                                                                                3853ÿtime,
                                                                                      94ÿK7ÿdays    44L
                                                                                                56ÿa5ÿweek
                           Calls
                           Hours                Operation:

    MMN
    TTY                    711 O>>
                               ÿ5336ÿto98ÿthis
                                              96ÿnumber
                                                   7F4ÿare54ÿfree.
                                                                    44
                                ÿG86ÿof8ÿH      45987ÿI8ÿa.m.
                                                               5ÿ-JÿI8ÿp.m.
                                                                            ÿlocal
                                                                                3853ÿtime,
                                                                                      94ÿK7ÿdays
                                                                                                56ÿa5ÿweek
                                                                                                       44L
                           Calls
                           Hours                Operation:

    7;MP                        Q453ÿclaims356ÿpayment
                                                        5479ÿrequests:
                                                                    44696
                                 ÿR794G453954
    WRITE                  Medical

                                  ÿ2HÿBox
                                          S8Tÿ31362,
                                                UVUWXÿSalt
                                                        539ÿLake
                                                              Y5L4ÿCity,
                                                                      9ÿUTRZÿI84131-0362
                                                                                  [VUVJ\UWX
                           UnitedHealthcare

                                              46987ÿdrug
                                   ÿ259ÿD]ÿprescription  ^ÿpayment
                                                                      5479ÿrequests:
                                                                                44696
                           P.O.

                           ÿHOptumRx  9_T
                           Part

                            ÿ2HÿBox
                           P.O.           S8Tÿ650287,
                                                W`\XIKÿDallas,
                                                          ]53356ÿTX ZaÿK75265-0287
                                                                          `XW`J\XIK
    Pbc;MP
    WEBSITE                  ddde.&<<765)#$/+)e/".
                           www.myAARPMedicare.com




 cP:M;fgÿhÿ
 SECTION 2                      5)#$/+)ÿ"dÿ!"ÿ1)!ÿ)-*ÿ0#ÿ$0%"+. !$"0ÿ#$+)/!-&ÿ
                                Medicare (how to get help and information directly
                                %+".ÿ!)ÿi)#)+-ÿ5)#$/+)ÿ*+"1+.4
                                from the Federal Medicare program)
 Q454ÿ6ÿ94ÿj4453ÿ4539ÿ76574ÿ8^5ÿ8ÿ4834ÿW`ÿ456ÿ8ÿ5^4ÿ8ÿ834ÿ684ÿ4834ÿ
 74ÿ5^4ÿW`ÿ9ÿ65F3946ÿ57ÿ4834ÿ9ÿk7J95^4ÿ_4753ÿ]64564ÿl457479ÿL74ÿ534ÿ
 Medicare is the Federal health insurance program for people 65 years of age or older, some people

 47^ÿ5366ÿ8ÿ5ÿL74ÿ95763579mÿ
 under age 65 with disabilities, and people with End-Stage Renal Disease (permanent kidney failure
 requiring dialysis or a kidney transplant).
 Z4ÿFederal
      j4453ÿagency
              5^47ÿin7ÿcharge
                         5^4ÿof8ÿMedicare
                                      Q454ÿis6ÿthe
                                                    94ÿ4   7946ÿfor8ÿMedicare
                                                                         Q454ÿ&nÿMedicaid
                                                                                     Q45ÿServices
                                                                                               4o46ÿ
 l684946ÿcalled
              5334ÿ"CMS").
                     pQqmÿThisZ6ÿagency
                                      5^47ÿcontracts
                                               879596ÿwith
                                                            9ÿMedicare
                                                                 Q454ÿAdvantage
                                                                            ro5795^4ÿorganizations,
                                                                                       8^57s59876ÿ
 The                                                       Centers

           6
 737^ÿus.
 (sometimes
 including

     5)!"#
     Method                5)#$/+)9:"
                           Medicare      ÿÿ    0!/!ÿInformation
                                          - Contact     ;0%"+. !$"0
     :<==                  >?@AA?5Pt;:<7P3ÿÿ         ÿ81-800-633-4227
                                                         ÿ>?@AA?BDD?ChhO
                           ÿ5336ÿto98ÿthis
                                       96ÿnumber
                                            7F4ÿare 54ÿfree.
                                                            44
     CALL                  1-800-MEDICARE,          or

                            ÿX24[ÿhours
                                  86ÿa5ÿday,
                                           5ÿK7ÿdays
                                                  56ÿa5ÿweek.
                                                            44L
                           Calls


     MMN                     >1-877-486-2048
                                ?@OO?C@B?hAC@
                             ÿZ6ÿnumber
                                   7F4ÿrequires
                                             446ÿspecial
                                                         6453ÿtelephone
                                                                 9434874ÿequipment
                                                                             4479ÿand
                                                                                        57ÿis6ÿonly
                                                                                                 873ÿfor8ÿpeople
                                                                                                             4834ÿ
     TTY

                              ÿ8ÿhave   3946ÿwith
                                   5o4ÿdifficulties   9ÿhearing
                                                              457^ÿor8ÿspeaking.
                                                                          645L7^ÿ
                           This
                           who
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 34 of 142



 NYNWÿZ36#1#ÿ%ÿ3#$2#ÿ%$ÿLLMDÿ5#61$#ÿL632#ÿ1#ÿDÿNÿHM#2ÿDDOJ
 9#$ÿN>ÿ7!9$ÿ9#ÿ !"#$ÿ6ÿ$# $1#                                                                                                      N2-8:X
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


    789
    Method                  78 8
                           Medicare - Contact Information         ÿÿ 99ÿ9 
                          Calls        ÿÿtoÿthis         ÿnumber
                                                                      !"#$ÿare  $#ÿfree.
                                                                                       %$##&
    '()*+(
    WEBSITE                ,,,-8 8-. /
                          www.medicare.gov
                           ÿ0ÿisÿthe                      #ÿofficial
                                                                    %%1ÿgovernment
                                                                              23#$!#ÿ4#           "#ÿfor
                                                                                                              %$ÿMedicare.
                                                                                                                    5#61$#&ÿIt7ÿgives
                                                                                                                                    23#ÿyou  8 ÿup-to-
                                                                                                                                                      9::
                            6#ÿinformation               %$!ÿabout" ÿMedicare
                                                                                      5#61$#ÿand   6ÿcurrent
                                                                                                            1$$#ÿMedicare
                                                                                                                         5#61$#ÿissues.
                                                                                                                                     #&ÿIt7ÿalsoÿhas
                                                                                                                                                           ÿ
                          This                                                                   website

                            ÿ%$!ÿabout                       " ÿhospitals,
                                                                               9;ÿnursing
                                                                                               $2ÿhomes,
                                                                                                          !#;ÿ9physicians,
                                                                                                                          81;ÿhome
                                                                                                                                       !#ÿhealth#ÿ
                          date

                             ÿ2#1#;ÿand                        6ÿdialysis
                                                                         68ÿfacilities.
                                                                                     %1#&ÿIt7ÿincludes
                                                                                                      16#ÿ"booklets <#ÿyou
                                                                                                                                 8 ÿcan
                                                                                                                                      1ÿ9print $ÿdirectly
                                                                                                                                                      6$#18ÿ
                          information

                              ÿ%$!ÿyour                   8 $ÿcomputer.
                                                                   1!9 #$&ÿYou  = ÿcan 1ÿalso
                                                                                                ÿfind
                                                                                                       %6ÿMedicare
                                                                                                               5#61$#ÿcontacts
                                                                                                                             11ÿinÿyour8 $ÿstate.
                                                                                                                                                      #&ÿ
                          agencies,
                          from
                               ÿ0#ÿMedicare              5#61$#ÿwebsite
                                                                         4#"#ÿalsoÿhasÿdetailed
                                                                                                  6##6ÿinformation
                                                                                                                %$!ÿabout" ÿyour
                                                                                                                                          8 $ÿMedicare
                                                                                                                                                   5#61$#ÿ
                                ÿ#2"8ÿand                  6ÿenrollment
                                                                        #$!#ÿoptions
                                                                                         9ÿwith4ÿthe
                                                                                                            #ÿfollowing
                                                                                                                   %42ÿtools:
                                                                                                                                >ÿ
                          The

                                          •ÿ
                                           ?ÿMedicare   ÿ78 8ÿEligibility
                                                                         (@.A@9BÿTool:   + @CÿProvides          5#61$#ÿeligibility
                                                                                                 ÿD$36#ÿMedicare            #2"8ÿstatus
                                                                                                                                              ÿ
                          eligibility

                                             ÿ%$!&
                                          •ÿ
                                           ?ÿMedicare
                                              ÿ78 8ÿPlan              E@ÿFinder:
                                                                                 F 8CÿProvides
                                                                                             ÿD$36#ÿ9personalized
                                                                                                              #$G#6ÿinformation
                                                                                                                               %$!ÿabout  " ÿ
                                             information.

                                               ÿ3"#ÿMedicare      5#61$#ÿ9prescription
                                                                                         $#1$9ÿdrug6$2ÿ9plans,  ;ÿMedicare
                                                                                                                            5#61$#ÿhealth
                                                                                                                                          #ÿ9plans,
                                                                                                                                                       ;ÿ
                                                ÿ6ÿMedigap     5#629ÿ(Medicare
                                                                               H5#61$#ÿSupplement
                                                                                               I 99#!#ÿInsurance)
                                                                                                                   7$1#Jÿ9policies
                                                                                                                                    1#ÿinÿyour
                                                                                                                                                   8 $ÿarea.
                                                                                                                                                          $#&ÿ
                                             available

                                                 ÿ0##ÿtools       ÿ9provide
                                                                              $36#ÿan  ÿÿestimate
                                                                                             8K998ÿ     ÿof%ÿwhat
                                                                                                                4ÿyour8 $ÿout-of-pocket
                                                                                                                                :%:91<#ÿcosts  1ÿ
                                             and

                                                  ÿ!2ÿ"be#ÿinÿdifferent
                                                                           6%%#$#ÿMedicare
                                                                                         5#61$#ÿ9plans.&ÿ
                                             These
                                             might
                                        ÿ= ÿcan          1ÿalso
                                                                 ÿuse#ÿthe
                                                                              #ÿwebsite
                                                                                   4#"#ÿtoÿtell#ÿMedicare
                                                                                                         5#61$#ÿabout   " ÿany    1!9ÿyou
                                                                                                                                 8ÿcomplaints          8 ÿ
                                 ÿ3#ÿabout                " ÿAARP
                                                                     LLMDÿMedicare
                                                                               5#61$#ÿAdvantage
                                                                                              L632#ÿChoice  1#ÿPlanDÿ2Nÿ(Regional
                                                                                                                                    HM#2ÿPPO): DDOJ>
                          You

                                          •ÿ
                                           ?ÿTell        ÿ+8@@ÿMedicare
                                                                 78 8ÿabout  A P9ÿyourBPÿcomplaint:
                                                                                                   Q@9CÿYou      ÿ= ÿ1can
                                                                                                                            ÿsubmit
                                                                                                                                 "!ÿaÿcomplaint
                                                                                                                                               1!9ÿ
                          have

                                                   ÿ" ÿAARP      LLMDÿMedicare
                                                                             5#61$#ÿAdvantage
                                                                                            L632#ÿChoice  1#ÿPlan DÿN2ÿ(Regional
                                                                                                                                   HM#2ÿPPO)  DDOJÿ
                                                    ÿ6$#18ÿtoÿMedicare.
                                                                         5#61$#&ÿTo     0ÿsubmit
                                                                                              "!ÿaÿcomplaint
                                                                                                            1!9ÿtoÿMedicare,
                                                                                                                               5#61$#;ÿgo     2ÿtoÿ
                                             about

                                                     ÿ444&!#61$#&23R5#61$#!9S$!R!#&9T&ÿMedicare                                  5#61$#ÿ
                                             directly

                                                      ÿ<#ÿyour  8 $ÿcomplaints
                                                                          1!9ÿseriously
                                                                                            #$ 8ÿand6ÿwill4ÿuse#ÿthis
                                                                                                                            ÿinformation
                                                                                                                                  %$!ÿtoÿhelp  #9ÿ
                                             www.medicare.gov/MedicareComplaintForm/home.aspx.

                                                       ÿ!9$3#ÿthe    #ÿUquality
                                                                                8ÿof%ÿthe
                                                                                           #ÿMedicare
                                                                                                 5#61$#ÿ9program.$2$!&
                                             takes
                                             improve
                          ÿ7%ÿyou         8 ÿdon't          ÿ6Vÿhave
                                                                     3#ÿaÿcomputer,
                                                                     ÿ          1!9 #$;ÿyour  8 $ÿlocal
                                                                                                       1ÿlibrary
                                                                                                                "$$8ÿor$ÿsenior    1##$ÿmay
                                                                                                                              #$ÿcenter        !8ÿ"be#ÿ
                                  ÿ"#ÿtoÿhelp               #9ÿyou
                                                                      8 ÿvisit
                                                                            3ÿthis
                                                                                  ÿwebsite
                                                                                         4#"#ÿusing 2ÿitsÿcomputer.
                                                                                                                    1!9 #$&ÿO$   Or,;ÿyou
                                                                                                                                        8 ÿcan 1ÿcall
                                                                                                                                                      1ÿ
                          If

                                   ÿ5#61$#ÿand                   6ÿtell
                                                                         #ÿthem
                                                                              #!ÿwhat
                                                                                      4ÿinformation
                                                                                               %$!ÿyou    8 ÿare$#ÿlooking
                                                                                                                             <2ÿfor.
                                                                                                                                        %$&ÿThey
                                                                                                                                                0#8ÿwill
                                                                                                                                                       4ÿ
                          able

                                    ÿ%6ÿthe             #ÿinformation
                                                                %$!ÿon   ÿthe
                                                                                      #ÿwebsite,
                                                                                            4#"#;ÿ9print$ÿitÿout,
                                                                                                                       ;ÿand
                                                                                                                           6ÿsend
                                                                                                                                 #6ÿitÿtoÿyou.
                                                                                                                                                8 &ÿ(You
                                                                                                                                                       H= ÿ
                          Medicare

                                     ÿ1ÿcall          1ÿMedicare
                                                                5#61$#ÿatÿW1-800-MEDICARE
                                                                                    :XYY:5Z[7LMZÿ(1-800-633-4227),
                                                                                                               HW:XYY:\]]:^NN_J;ÿN24^ÿhours     $ÿaÿday,
                                                                                                                                                          68;ÿ
                          find

                                      ÿ_7ÿdays
                                          68ÿaÿ4#                 #<&ÿTTY
                                                                          00=ÿusers#$ÿshould
                                                                                            6ÿcall1ÿ1-877-486-2048.)
                                                                                                           W:X__:^X\:NY^X&Jÿ.&
                          can
                                                                 week.


 *(+`aÿbÿ
 SECTION 3                 *998ÿc8@9ÿKP8ÿdKKK98ÿE.ÿe88ÿ
                          State Health Insurance Assistance Program (free
                            8@Qfÿ9 fÿ ÿK,8Kÿ9ÿBPÿgP8K9 Kÿ
                          help, information, and answers to your questions
                           A P9ÿ78 8h
                          about Medicare)
 0#ÿI#ÿi#ÿ7$1#ÿL1#ÿD$2$!ÿHIi7DJÿÿÿ23#$!#ÿ9$2$!ÿ4ÿ$#6ÿ
 1 #$ÿÿ#3#$8ÿ#&ÿ7ÿ8 $ÿ#;ÿ#ÿIi7Dÿÿ1#6ÿS$6ÿI#$32ÿi#ÿ7$1#ÿj##6ÿ
 The State Health Insurance Assistance Program (SHIP) is a government program with trained

 %ÿZ6#$ÿHIi7jZJ&
 counselors in every state. In your state, the SHIP is called Florida Serving Health Insurance Needs
 of Elders (SHINE).
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 35 of 142



 URUqÿS  ÿ3ÿp35ÿ35ÿrrk9ÿ 5ÿr ÿp3ÿ9ÿUÿk3 ÿ99h
 p5ÿUmÿ835ÿ3 ÿ4!5ÿ ÿ5345                                                                       U2-9ZY
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


 2345ÿSHIP
      6789ÿisÿindependent
                   ÿ(not    3ÿconnected
                                      3  ÿwith
                                                  ÿany
                                                       ÿinsurance
                                                              45ÿcompany
                                                                       3ÿor35ÿhealth
                                                                                      ÿplan).
                                                                                              ÿIt8ÿisÿaÿstate
                                                                                                               ÿ
 535ÿthat
          ÿgets
               ÿmoney
                    3 ÿfrom  53ÿthe
                                      ÿFederal
                                           5ÿgovernment
                                                   35ÿto3ÿgive
                                                                   ÿfree
                                                                         5ÿlocal
                                                                              3ÿhealth
                                                                                    ÿinsurance
                                                                                               45ÿ
 Your

 34 ÿto3ÿpeople
                 3ÿwith
                       ÿMedicare.
                                  5ÿ
 program
 counseling
 6789ÿcounselors
      34 35ÿcan ÿhelp
                       ÿyou  34ÿwith
                                     ÿyour
                                          345ÿMedicare
                                                 5ÿquestions
                                                            43 ÿor35ÿproblems.
                                                                           53! ÿThey
                                                                                     "ÿcan
                                                                                           ÿhelp
                                                                                                ÿyou34ÿ
 4 5 ÿyour345ÿMedicare
                    5ÿrights,5#ÿhelp
                                         ÿyou
                                              34ÿmake
                                                   $ÿcomplaints
                                                         3 ÿabout
                                                                      !34ÿyour
                                                                              345ÿmedical
                                                                                     ÿcare
                                                                                             5ÿor35ÿtreatment,
                                                                                                       5#ÿ
 SHIP

  ÿhelp  34ÿstraighten
     ÿyou   5ÿout
                          34ÿproblems
                                    53! ÿwith
                                             ÿyour
                                                   345ÿMedicare
                                                         5ÿ!bills.
                                                                     ÿSHIP
                                                                         6789ÿcounselors
                                                                                34 35ÿcanÿalso
                                                                                                 3ÿhelpÿyou
                                                                                                               34ÿ
 understand

 4   5    ÿ
             3 45ÿ   5     ÿ 
                                     ÿ3   ÿ    ÿ
                                                         5ÿ4   3   ÿ !34 ÿ    ÿ 
                                                                                                
 and
 understand your Medicare plan choices and answer questions about switching plans.

    %&'()*                 +','&ÿHealth-&,.'(ÿInsurance
                                              /0123,04&ÿAssistance
                                                           51161',04&ÿProgram
                                                                        73)83,9ÿ(SHIP)
                                                                                   :+-/7;ÿÿ<=)   0',4'ÿ
                           ÿ/0>)39,'6)0
    Method                 State                                                           - Contact

                            ÿ?.)36*,
                           Information

                             ÿ?.)36*,ÿServing
                                        +&3@608ÿHealth
                                                 -&,.'(ÿInsurance
                                                          /0123,04&ÿNeeds
                                                                      A&&*1ÿof)>ÿElders
                                                                                  B.*&31ÿ(SHINE)
                                                                                         :+-/AB;
                           Florida
                           Florida

    =5CC
    CALL                      D1-800-963-5337
                                  EFGGEHIJEKJJL
    MMN                       D1-800-955-8770
                                  EFGGEHKKEFLLG
                              ÿ" ÿnumber
                                       4!5ÿrequires
                                              5 45ÿspecial
                                                         ÿtelephone
                                                                3 ÿequipment
                                                                             4ÿand   ÿisÿonly
                                                                                                3 ÿfor35ÿpeople
                                                                                                              3ÿ
    TTY

                               ÿ3ÿhave
                                     ÿdifficulties
                                            4ÿwith
                                                       ÿhearing
                                                             5 ÿor35ÿspeaking.
                                                                         $ 
                           This
                           who

    OP/MB
    WRITE                  4040 QRQRÿEsplanade
                                      S ÿWay,T#ÿSTE
                                                        6"SÿU270,
                                                              VR#ÿTallahassee,
                                                                   " #ÿFL Wÿ32399-7000
                                                                                     XUXYYZVRRR
    OB[+/MB
    WEBSITE                \\\]>.)36*,1(60&])38
                           www.floridashine.org




 +B=M/^Aÿ_ÿ
 SECTION 4                    `2,.6'aÿ/9b3)@&9&0'ÿ^38,06c,'6)0ÿ:b,6*ÿdaÿ%&*64,3&ÿ
                              Quality Improvement Organization (paid by Medicare
                              ')ÿ4(&4eÿ)0ÿ'(&ÿf2,.6'aÿ)>ÿ4,3&ÿ>)3ÿb&)b.&ÿ\6'(ÿ
                              to check on the quality of care for people with
                              %&*64,3&;
                              Medicare)
 "5ÿÿÿ   ÿg4ÿ853ÿh5 i3 ÿ35ÿ5 ÿ 5ÿ!5ÿÿÿ
  ÿ35ÿ35 #ÿÿg4ÿ853ÿh5 i3 ÿÿ ÿjS9kh
 There is a designated Quality Improvement Organization for serving Medicare beneficiaries in each
 state. For Florida, the Quality Improvement Organization is called KEPRO.
 2345ÿstate's
        lÿg4  ÿImprovement
                       853ÿh5      i3 ÿhas  ÿaÿgroup
                                                              534ÿof3ÿdoctors
                                                                            335ÿand
                                                                                    ÿother
                                                                                        35ÿhealth
                                                                                                 ÿcare
                                                                                                        5ÿ
 53 3 ÿwho 3ÿare
                     5ÿpaid
                            ÿ!byÿthe
                                   ÿFederal
                                        5ÿgovernment.
                                                   35ÿThis " ÿorganization
                                                                        35 i3 ÿisÿpaid ÿ!byÿMedicare
                                                                                                    5ÿto3ÿ
 Your         Quality                  Organization

 $ÿon    ÿhelp
        3 ÿand   ÿimprove
                       53ÿthe
                               ÿquality
                                     4ÿof3ÿcare
                                                5ÿfor
                                                      35ÿpeople
                                                            3ÿwithÿMedicare.
                                                                           5ÿThe
                                                                                     "ÿstate's
                                                                                            lÿQuality
                                                                                                     g4ÿ
 professionals

 853ÿh5      i3 ÿisÿan ÿindependent
                                         ÿorganization.
                                                      35 i3 ÿIt8ÿisÿnot3ÿconnected
                                                                                3  ÿwithÿour
                                                                                                   345ÿplan.
                                                                                                         
 check
 Improvement    Organization
 234ÿshould
 You   34ÿcontact
              3 ÿyour
                       345ÿstate's
                             lÿg4   ÿImprovement
                                     Quality  853ÿh5       i3 ÿinÿany
                                                              Organization        ÿof3ÿthese
                                                                                          ÿsituations:
                                                                                                    43 m
   •n
    ÿYou   ÿaÿcomplaint
      234ÿhave     3 ÿabout
                              !34ÿthe
                                     ÿquality
                                           4ÿof3ÿcare
                                                      5ÿyou
                                                            34ÿhave
                                                                ÿ5received.
                                                                           
   •n
    ÿYou
      234ÿthink
            $ÿcoverage
                 35ÿfor
                           35ÿyour
                               345ÿhospital
                                     3ÿstay ÿisÿending
                                                         ÿtoo 33ÿsoon.
                                                                        33 ÿ
   •n
    ÿYou
      234ÿthink
            $ÿcoverage
                 35ÿfor
                           35ÿyour
                               345ÿhome
                                     3ÿhealth
                                            ÿcare,
                                                     5#ÿskilled
                                                             $ ÿnursing
                                                                     45 ÿfacility
                                                                               ÿcare,
                                                                                        5#ÿor35ÿComprehensive
                                                                                                  p35 ÿ
      h4 ÿRehabilitation
      Outpatient  k!3 ÿFacility
                                  ÿ(CORF)
                                          phkÿservices
                                                       5ÿare
                                                               5ÿending
                                                                     ÿtoo   33ÿsoon.
                                                                                   33 
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 36 of 142



 QRQSÿ\K8G>:B>ÿFIÿpFK>?CL>ÿIF?ÿqqknÿg>G8BC?>ÿqGKC:ECL>ÿp7F8B>ÿnDC:ÿQÿwk>L8F:CDÿnnxy
 p7CAE>?ÿQsÿl<AF?EC:EÿA7F:>ÿ:;<=>?9ÿC:Gÿ?>9F;?B>9                                   Q2-10
                                                                                      jSR
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


   234567                       89 4ÿ6334ÿ 46ÿ8ÿÿ                        644ÿ6 46
                                ÿ67
   Method                       Quality Improvement Organization (O'O) - Contact Information

                                 ÿ !
                                Florida
                                KEPRO

   "##                           $1-888-317-0751
                                        %&&&%'$(%)(*$
                                  ÿ+ÿa.m. ,,ÿ-%ÿ5*ÿp.m.
                                                    ,,ÿlocal
                                                           6 ÿtime,
                                                                 43-ÿMonday
                                                                        267 ÿ-%ÿFriday;
                                                                                     7 .ÿ11
                                                                                            $$ÿa.m.
                                                                                                ,,ÿ-%ÿ3'ÿp.m.  6 ÿtime,
                                                                                                          ,,ÿlocal   43-ÿ
   CALL

                                   ÿ/330371ÿand       7ÿholidays
                                                           567 1
                                9
                                weekends

   223                              $1-855-843-4776
                                        %&**%&4'%4((5
                                    ÿ6789ÿnumber
                                           :;<=>?ÿrequires
                                                        ?>@;8?>9ÿspecial
                                                                  9A>B8CDÿtelephone
                                                                           E>D>A7F:>ÿequipment
                                                                                       >@;8A<>:Eÿand
                                                                                                  C:Gÿis89ÿonly
                                                                                                            F:DHÿfor
                                                                                                                 IF?ÿApeople
                                                                                                                       >FAD>ÿ
   TTY

                                     ÿJ7Fÿhave
                                           7CK>ÿdifficulties
                                                    G8II8B;DE8>9ÿwith
                                                                 J8E7ÿ7hearing
                                                                        >C?8:LÿorF?ÿspeaking.
                                                                                    9A>CM8:LNÿ
                                This
                                who

   O!2
   WRITE                              P5201
                                        QRSÿWTÿKennedy
                                                  U>::>GHÿBLVD,
                                                             VWXYZÿSTE
                                                                     [6\ÿ900,
                                                                          ]RRZÿTampa,
                                                                                  6C<ACZÿFL
                                                                                         ^Wÿ33609
                                                                                            __`R]
   Oab2
   WEBSITE                            5441cdd///,036e6,6d6731d4146
                                https://www.keprocilo.com/providers/transition




 b2fÿ*ÿ
 SECTION 5                        b6 ÿb394
                                  Social Security
 [FB8CDÿ[>B;?8EHÿ89ÿ?>9AF:98=D>ÿIF?ÿG>E>?<8:8:Lÿ>D8L8=8D8EHÿC:Gÿ7C:GD8:Lÿ>:?FDD<>:EÿIF?ÿg>G8BC?>NÿhN[Nÿ
 B8E8i>:9ÿC:GÿDCJI;DÿA>?<C:>:Eÿ?>98G>:E9ÿJ7FÿC?>ÿ̀PÿF?ÿFDG>?ZÿF?ÿJ7Fÿ7CK>ÿCÿG89C=8D8EHÿF?ÿ\:Gj[ECL>ÿ
 Social Security is responsible for determining eligibility and handling enrollment for Medicare. U.S.

 k>:CDÿY89>C9>ÿC:Gÿ<>>EÿB>?EC8:ÿBF:G8E8F:9ZÿC?>ÿ>D8L8=D>ÿIF?ÿg>G8BC?>NÿlIÿHF;ÿC?>ÿCD?>CGHÿL>EE8:Lÿ
 citizens and lawful permanent residents who are 65 or older, or who have a disability or End-Stage

 [FB8CDÿ[>B;?8EHÿB7>BM9Zÿ>:?FDD<>:Eÿ8:EFÿg>G8BC?>ÿ89ÿC;EF<CE8BNÿlIÿHF;ÿC?>ÿ:FEÿL>EE8:Lÿ[FB8CDÿ[>B;?8EHÿ
 Renal Disease and meet certain conditions, are eligible for Medicare. If you are already getting

 B7>BM9ZÿHF;ÿ7CK>ÿEFÿ>:?FDDÿ8:ÿg>G8BC?>Nÿ[FB8CDÿ[>B;?8EHÿ7C:GD>9ÿE7>ÿ>:?FDD<>:EÿA?FB>99ÿIF?ÿ
 Social Security checks, enrollment into Medicare is automatic. If you are not getting Social Security

 g>G8BC?>Nÿ6FÿCAADHÿIF?ÿg>G8BC?>ZÿHF;ÿBC:ÿBCDDÿ[FB8CDÿ[>B;?8EHÿF?ÿK898EÿHF;?ÿDFBCDÿ[FB8CDÿ[>B;?8EHÿ
 checks, you have to enroll in Medicare. Social Security handles the enrollment process for

 FII8B>N
 Medicare. To apply for Medicare, you can call Social Security or visit your local Social Security
 office.
 [FB8CDÿSecurity
         [>B;?8EHÿis89ÿalso
                       CD9Fÿresponsible
                            ?>9AF:98=D>ÿfor       IF?ÿGdetermining
                                                        >E>?<8:8:Lÿwho   J7Fÿhas
                                                                               7C9ÿtoEFÿApayCHÿan
                                                                                               C:ÿextra
                                                                                                   >mE?Cÿamount
                                                                                                          C<F;:Eÿfor
                                                                                                                   IF?ÿtheir
                                                                                                                        E7>8?ÿPart
                                                                                                                              nC?EÿDYÿ
       BFK>?CL>ÿ=because
 G?;Lÿcoverage       >BC;9>ÿthey    E7>Hÿhave
                                           7CK>ÿaCÿ7higher
                                                     8L7>?ÿincome.
                                                               8:BF<>NÿIflIÿyou
                                                                             HF;ÿLgotFEÿaCÿletter
                                                                                           D>EE>?ÿfrom
                                                                                                  I?F<ÿSocial
                                                                                                          [FB8CDÿSecurity
                                                                                                                 [>B;?8EHÿtelling
                                                                                                                            E>DD8:Lÿ
 Social

 HF;ÿthat  HF;ÿ7have
      E7CEÿyou   CK>ÿtoEFÿApayCHÿthe E7>ÿextra
                                          >mE?Cÿamount
                                                C<F;:Eÿand   C:Gÿhave
                                                                    7CK>ÿ@questions
                                                                             ;>9E8F:9ÿabout
                                                                                          C=F;Eÿthe
                                                                                                  E7>ÿamount
                                                                                                      C<F;:EÿorF?ÿif8Iÿyour
                                                                                                                       HF;?ÿincome
                                                                                                                             8:BF<>ÿ
 drug

       GFJ:ÿ=because
 J>:Eÿdown      >BC;9>ÿofFIÿaCÿlife-changing
                                     D8I>jB7C:L8:Lÿevent,
                                                       >K>:EZÿyouHF;ÿcanBC:ÿcall
                                                                             BCDDÿSocial
                                                                                  [FB8CDÿSecurity
                                                                                             [>B;?8EHÿtoEFÿask
                                                                                                           C9Mÿfor
                                                                                                               IF?ÿreconsideration.
                                                                                                                   ?>BF:98G>?CE8F:N
 you
 went
 lIÿyou
    HF;ÿmove
        <FK>ÿorF?ÿchange
                  B7C:L>ÿyour  HF;?ÿmailing
                                         <C8D8:Lÿaddress,
                                                   CGG?>99Zÿit8Eÿis89ÿimportant
                                                                       8<AF?EC:Eÿthat
                                                                                    E7CEÿyou
                                                                                           HF;ÿcontact
                                                                                                BF:ECBEÿSocial
                                                                                                           [FB8CDÿSecurity
                                                                                                                   [>B;?8EHÿtoEFÿlet
                                                                                                                                 D>Eÿ
 E7><ÿknow.
        M:FJN
 If
 them

   234567
   Method                      b6 ÿSecurity
                               Social       b394ÿÿ    6
                                                        - Contact44ÿInformation
                                                                         6 46
   "##                        $%&))%((o%$o$'
                               ÿpCDD9ÿtoEFÿthis
                                             E789ÿnumber
                                                   :;<=>?ÿare   C?>ÿfree.
                                                                     I?>>N
   CALL                        1-800-772-1213

                                 ÿqKC8DC=D>ÿr7:00sRRÿamC<ÿtoEFÿr7:00
                                                                  sRRÿApm,
                                                                         <ZÿMonday
                                                                             gF:GCHÿthrough
                                                                                          E7?F;L7ÿFriday.
                                                                                                    ^?8GCHN
                               Calls

                                  ÿtF;ÿcan
                                         BC:ÿuse
                                              ;9>ÿSocial
                                                    [FB8CDÿSecurity's
                                                              ÿ[>B;?8EHu9ÿ   C;EF<CE>Gÿtelephone
                                                                            ÿautomated       E>D>A7F:>ÿservices
                                                                                                           9>?K8B>9ÿtoEFÿget
                                                                                                                         L>Eÿ
                               Available

                                ÿ?>BF?G>Gÿinformation
                                               8:IF?<CE8F:ÿand   C:Gÿconduct
                                                                        BF:G;BEÿsome
                                                                                   9F<>ÿ=business
                                                                                              ;98:>99ÿQ24vÿhours
                                                                                                            7F;?9ÿaCÿday.
                                                                                                                       GCHN
                               You
                               recorded

   223
   TTY                         $%&))%'o*%)((&
                               1-800-325-0778
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 37 of 142



 n3ntÿu+'"ÿ&)ÿ/&+#,ÿ)&ÿ00pLÿ5'"#ÿ0'+#%#,ÿ/&"ÿL$#ÿnÿUp,&#$ÿLLvV
 /#!%ÿn2ÿJ!&%#%ÿ!&ÿÿ#'ÿ&"                                   n2-11
                                                                                      Ttt
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


  234567
  Method                      869 ÿ839 46        ÿÿ 494ÿ6 46
                              Social Security - Contact Information

                              ÿÿnumber
                                       ÿrequires
                                                   ÿspecial
                                                              !"#$ÿtelephone
                                                                      %$!&ÿequipment
                                                                                   !%ÿand
                                                                                             #'ÿisÿonly )&ÿ!people
                                                                                                      &$(ÿfor   &!$ÿ
                               ÿ*&ÿhave
                                       #+ÿdifficulties
                                              '))"$%ÿwith
                                                            *%ÿhearing
                                                                  #,ÿor&ÿspeaking.
                                                                               !#-,.ÿ
                              This

                                ÿ/#$$ÿto%&ÿthis
                                            %ÿnumber
                                                 ÿare #ÿfree.
                                                                ).
                              who

                                 ÿ0+#$#$ÿ17:00
                                               233ÿam         233ÿ!pm,
                                                    #ÿto%&ÿ17:00   4ÿMonday
                                                                       5&'#(ÿthrough
                                                                                 %&,ÿFriday.
                                                                                         6'#(.
                              Calls
                              Available

  7898:8
  WEBSITE                       ;;;<==<>6?
                              www.ssa.gov



 88:@AÿBÿ
 SECTION 6                       2379 7ÿCÿD64ÿE373 ÿ7ÿ=443ÿF6>ÿ45 4ÿ53F=ÿ
                                 Medicaid (a joint Federal and state program that helps
                                 ;45ÿ379 ÿ96=4=ÿ6ÿ=63ÿF36F3ÿ;45ÿ 437ÿ
                                 with medical costs for some people with limited
                                 963ÿ7ÿ3=6 93=G
                                 income and resources)
 5'"#'ÿÿ#ÿH&%ÿ6'#$ÿ#'ÿ%#%ÿ,&+%ÿ!&,#ÿ%#%ÿ$!ÿ*%ÿ'"#$ÿ"&%ÿ)&ÿ"%#ÿ
 !&!$ÿ*%ÿ$%'ÿ"&ÿ#'ÿ&".ÿI&ÿ!&!$ÿ*%ÿ5'"#ÿ#ÿ#$&ÿ$,$ÿ)&ÿ
 Medicaid is a joint Federal and state government program that helps with medical costs for certain

 5'"#'.ÿ
 people with limited incomes and resources. Some people with Medicare are also eligible for

 Jÿ#''%&4ÿ%ÿ#ÿ!&,#ÿ&))'ÿ%&,ÿ5'"#'ÿ%#%ÿ$!ÿ!&!$ÿ*%ÿ5'"#ÿ!#(ÿ%ÿ
 Medicaid.

 5'"#ÿ"&%4ÿ"ÿ#ÿ%ÿ5'"#ÿ!.ÿÿK5'"#ÿI#+,ÿL&,#Mÿ$!ÿ
 In addition, there are programs offered through Medicaid that help people with Medicare pay their

 !&!$ÿ*%ÿ$%'ÿ"&ÿ#'ÿ&"ÿ#+ÿ&(ÿ#"ÿ(#2
 Medicare costs, such as their Medicare premiums. These "Medicare Savings Programs" help
 people with limited income and resources save money each year:
    •N
     ÿQualified
       P 37ÿMedicare
                  23793ÿBeneficiary
                                  9339 ÿ(QMB):  CP29GQÿHelpsR$!ÿ!pay#(ÿMedicare
                                                                             5'"#ÿPart
                                                                                         L#%ÿA0ÿand
                                                                                                  #'ÿPart
                                                                                                       L#%ÿBSÿ!premiums,
                                                                                                                 4ÿand
                                                                                                                            #'ÿ
             "&%T#,ÿ(like
       &%ÿcost-sharing   U$-ÿdeductibles,
                                       ''"%$4ÿcoinsurance,
                                                          "&#"4ÿand #'ÿcopayments).
                                                                                "&!#(%V.ÿ(SomeUI&ÿ!people
                                                                                                             &!$ÿwith
                                                                                                                    *%ÿQMB
                                                                                                                          W5Sÿ
       #ÿalso
           #$&ÿeligible
                $,$ÿfor
                         )&ÿfull)$$ÿMedicaid
                                      5'"#'ÿbenefits
                                                     )%ÿ(QMB+).)
                                                                 UW5SXV.V
       other
       are
    •N
     ÿSpecified
       8F3937ÿLow-Income
                   Y6;Z963ÿMedicare 23793ÿBeneficiary
                                                        9339 ÿ(SLMB):
                                                                        C8Y29GQHelps
                                                                                  ÿR$!ÿ!pay#(ÿPart
                                                                                                L#%ÿBSÿ!premiums.
                                                                                                          .ÿ(Some
                                                                                                                      UI&ÿ
       !people *%ÿSLMB
         &!$ÿwith I[5Sÿare#ÿalso  #$&ÿeligible
                                             $,$ÿfor
                                                        )&ÿfull
                                                             )$$ÿMedicaid
                                                                  5'"#'ÿbenefits
                                                                               )%ÿ(SLMB+).)
                                                                                       UI[5SXV.V
    •N
     ÿQualified
       P 37ÿIndividual
                  7?7 ÿ(QI):    CPGQÿHelps
                                         R$!ÿ!pay#(ÿPart L#%ÿBSÿ!premiums.
                                                                     .ÿ
    •N
     ÿQualified
       P 37ÿDisabled
                  \=]37ÿ&^ÿWorking  76_>ÿIndividuals
                                                  7?7 =ÿ(QDWI):   CP\7GQÿHelps
                                                                              R$!ÿ!pay#(ÿPart
                                                                                           L#%ÿA0ÿ!premiums.
                                                                                                     .
 &ÿfind
 To  )'ÿout
           &%ÿmore
               &ÿabout
                     #&%ÿMedicaid
                                 5'"#'ÿand  #'ÿits%ÿ!programs,
                                                            &,#4ÿcontact
                                                                        "&%#"%ÿyour
                                                                                 (&ÿstate
                                                                                       %#%ÿMedicaid
                                                                                               5'"#'ÿagency.
                                                                                                            #,"(.ÿ
   234567                    8443ÿMedicaid
                                         2379 7ÿ̀          6>6  ÿÿ     494ÿInformation
                                                                                  6 46
                               ÿE67
  Method                     State                       Program      - Contact

                                ÿE67 ÿMedicaid
                                           2379 7ÿAgency    a>39ÿfor 6ÿHealth
                                                                           b3 45ÿCare
                                                                                    3ÿAdministration
                                                                                          a7 =446ÿ(AHCA)   CabaG
                             Florida
                             Florida

   aYY                      cZdddZecfZgehB
                             ÿdÿa.m. <<ÿ-Zÿ5hÿp.m.
                                               F<<ÿET, 8:iÿMonday
                                                             267 ÿ-ZÿFriday
                                                                          E7 
  CALL                       1-888-419-3456
                             8

   ::j                        cZdkkZfhhZdllc
                              ÿÿnumber
                                       ÿrequires
                                                    ÿspecial
                                                                 !"#$ÿtelephone
                                                                          %$!&ÿequipment
                                                                                       !%ÿand  #'ÿisÿonly
                                                                                                              &$(ÿfor
                                                                                                                   )&ÿ!people
                                                                                                                         &!$ÿ
  TTY                        1-800-955-8771

                               *
                               ÿ   & ÿ #+  ÿ' 
                                                 ) )
                                                   "   $
                                                         % ÿ* % ÿ
                                                                      # 
                                                                            ,ÿ
                                                                              & ÿ
                                                                                  !# - ,  .
                             This
                             who have difficulties with hearing or speaking.

   7m:8
  WRITE                        n2727
                                  1n1ÿMahan
                                        5##ÿDR,  op4ÿMS  5Iÿ6,q4ÿTallahassee,
                                                                   #$$##4ÿFL6[ÿ32308
                                                                                      rnr3s
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 38 of 142



 bZbXÿ:70/.A1.ÿ6Dÿ\67.32C.ÿD63ÿ]]IRÿ-./0123.ÿ]/72A<2C.ÿ\F601.ÿR>2Aÿbÿ^I.C06A2>ÿRRfd
 \F25<.3ÿbUÿMG563<2A<ÿ5F6A.ÿABGL.38ÿ2A/ÿ3.86B31.8                                   b2-12
                                                                                      QXb
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


  123456                           73832ÿ1269896ÿ 5 85  ÿÿ 383ÿ58395
                                   ÿ5968
  Method                          State Medicaid Program - Contact Information

                                    ÿ5968ÿ1269896ÿ 2 ÿ5ÿ2834ÿ82ÿ69938395ÿ
                                  Florida
                                  Florida Medicaid Agency for Health Care Administration (AHCA)

  7
  WEBSITE                          433!""84 8#5968#5"
                                   https://ahca.myflorida.com/




 7$%ÿ&ÿ
 SECTION 7                           58395ÿ8'5(3ÿ 5 8ÿ35ÿ42ÿ25 2ÿ8ÿ5ÿ
                                     Information about programs to help people pay for
                                     3429ÿ 2 9395ÿ6( 
                                     their prescription drugs

  126982)ÿ*+38ÿ2,ÿ 5 8
 Medicare's "Extra Help" Program
  -./0123.ÿ5provides
                 3670/.8ÿ"Extra
                            9:;<32ÿHelp"
                                       =.>5?ÿto<6ÿ5pay2@ÿ5prescription
                                                             3.81305<06Aÿdrug   /3BCÿcosts
                                                                                       168<8ÿforD63ÿ5people
                                                                                                        .65>.ÿwho EF6ÿhave
                                                                                                                        F27.ÿlimited
                                                                                                                               >0G0<./ÿincome
                                                                                                                                          0A16G.ÿ
        3.86B31.8HÿResources
  2A/ÿresources.        I.86B31.8ÿinclude0A1>B/.ÿyour @6B3ÿsavings
                                                             8270AC8ÿand 2A/ÿstocks,
                                                                                 8<61J8KÿbutLB<ÿnot
                                                                                                  A6<ÿyour
                                                                                                        @6B3ÿhome
                                                                                                                F6G.ÿor63ÿcar.
                                                                                                                            123HÿIfMDÿyou
                                                                                                                                      @6BÿNqualify,
                                                                                                                                             B2>0D@Kÿ
 Medicare

  @6Bÿget    F.>5ÿ5paying
       C.<ÿhelp       2@0ACÿfor
                              D63ÿany
                                    2A@ÿMedicare
                                           -./0123.ÿdrug  /3BCÿ5plan's
                                                                    >2AO8ÿG6      A<F>@ÿ5premium,
                                                                                           3.G0BGKÿyearly@.23>@ÿdeductible,
                                                                                                                   /./B1<0L>.Kÿand  2A/ÿ
 and

  53.81305<06Aÿcopayments.
                   1652@G.A<8HÿThis     PF08ÿ"Extra
                                               9:;<32ÿHelp"
                                                         =.>5?ÿalso2>86ÿcounts
                                                                         16BA<8ÿtoward<6E23/ÿyour@6B3ÿout-of-pocket
                                                                                                         6B<Q6DQ561J.<ÿcosts.
                                                                                                                            168<8Hÿ
 you                                                                       monthly

  R.65>.ÿwith
            E0<Fÿlimited
                  >0G0<./ÿincome
                             0A16G.ÿand    2A/ÿresources
                                                 3.86B31.8ÿmay   G2@ÿNqualify
                                                                          B2>0D@ÿforD63ÿ9"Extra
                                                                                          :;<32ÿHelp."
                                                                                                   =.>5H?ÿSome
                                                                                                             S6G.ÿ5people.65>.ÿautomatically
                                                                                                                                  2B<6G2<012>>@ÿ
  prescription

  Nqualify
    B2>0D@ÿfor  9:;<32ÿHelp"
           D63ÿ"Extra     =.>5?ÿand 2A/ÿdon't
                                           /6AO<ÿAneed../ÿto<6ÿapply.
                                                                255>@HÿMedicare
                                                                         -./0123.ÿmails   G20>8ÿa2ÿletter
                                                                                                      >.<<.3ÿto<6ÿ5people
                                                                                                                     .65>.ÿwho
                                                                                                                            EF6ÿ
 People

 2B<6G2<012>>@ÿNqualify
 automatically         B2>0D@ÿforD63ÿ"Extra
                                     9:;<32ÿHelp."
                                               =.>5H?
 T6BÿmayG2@ÿLbe.ÿable
                   2L>.ÿto<6ÿget
                              C.<ÿ"Extra
                                    9:;<32ÿHelp"
                                              =.>5?ÿto<6ÿ5pay2@ÿfor
                                                                  D63ÿyour
                                                                       @6B3ÿ5prescription
                                                                                  3.81305<06Aÿdrug /3BCÿ5premiums
                                                                                                            3.G0BG8ÿand   2A/ÿcosts.
                                                                                                                                 168<8HÿToP6ÿsee
                                                                                                                                              8..ÿ
 0Dÿyou    B2>0D@ÿfor
     @6BÿNqualify   D63ÿgetting
                         C.<<0ACÿ"Extra
                                     9:;<32ÿHelp,"
                                               =.>5K?ÿcall:
                                                         12>>U
 You
 if
     •V
      ÿ1-800-MEDICARE
       XQYZZQ-:[M\]I:ÿ(1-800-633-4227).
                                   ^XQYZZQ_``QabbcdHÿTTY      PPTÿusers
                                                                     B8.38ÿshould
                                                                                8F6B>/ÿcall
                                                                                          12>>ÿX1-877-486-2048,
                                                                                                  QYccQaY_QbZaYKÿb24aÿFhours   6B38ÿa2ÿday,
                                                                                                                                         /2@Kÿc7ÿ
       /  2@8
       days a ÿ2ÿE.  .
                 week; J e
     •V
      ÿThe
       PF.ÿSocial
              S6102>ÿSecurity
                       S.1B30<@ÿfD       D01.ÿat2<ÿX1-800-772-1213,
                                                     QYZZQccbQXbX`KÿLbetween    .<E..Aÿc7ÿam 2Gÿto<6ÿc7ÿ5pm,GKÿMonday
                                                                                                                 -6A/2@ÿthrough
                                                                                                                            <F36BCFÿFriday.
                                                                                                                                         g30/2@Hÿ
       PPTÿusers
              B8.38ÿshould
                       8F6B>/ÿcall 12>>ÿX1-800-325-0778
                                           QYZZQ̀bhQZccYÿ(applications);
                                                                 ^255>012<06A8deÿor63
                                     Office
       TTY
     •V
      ÿYour
       T6B3ÿState
               S<2<.ÿMedicaid
                       -./0120/ÿfD         D01.ÿ(applications).
                                                 ^255>012<06A8dHÿ(See  ^S..ÿSection
                                                                                S.1<06Aÿ6_ÿof6Dÿthis
                                                                                                   <F08ÿchapter
                                                                                                         1F25<.3ÿfor  D63ÿcontact
                                                                                                                          16A<21<ÿ
       0AD63G2<06AHd
                                      Office
       information.)
 MDÿyou
     @6BÿLbelieve
            .>0.7.ÿyou
                     @6Bÿhave
                           F27.ÿNqualified
                                      B2>0D0./ÿforD63ÿ"Extra
                                                       9:;<32ÿHelp"
                                                                 =.>5?ÿand2A/ÿyou @6BÿLbelieve
                                                                                          .>0.7.ÿthat<F2<ÿyou
                                                                                                           @6Bÿare23.ÿ5paying
                                                                                                                        2@0ACÿan 2Aÿincorrect
                                                                                                                                      0A1633.1<ÿ
 168<Q8F230ACÿamount
                   2G6BA<ÿwhen   EF.Aÿyou @6Bÿget
                                               C.<ÿyour
                                                      @6B3ÿ5prescription
                                                               3.81305<06Aÿat2<ÿa2ÿ5pharmacy,
                                                                                         F23G21@Kÿour    6B3ÿ5plan
                                                                                                                 >2Aÿhas
                                                                                                                      F28ÿestablished
                                                                                                                           .8<2L>08F./ÿa2ÿ
 If

 5process    <F2<ÿallows
    361.88ÿthat    2>>6E8ÿyou@6Bÿto<6ÿeither
                                         .0<F.3ÿ3request
                                                    .NB.8<ÿassistance
                                                              28808<2A1.ÿin0Aÿobtaining
                                                                                    6L<20A0ACÿevidence
                                                                                                   .70/.A1.ÿof6Dÿyour @6B3ÿ5proper
                                                                                                                              365.3ÿ
 cost-sharing

 1copayment      >.7.>Kÿor,
    652@G.A<ÿlevel,       63Kÿif0Dÿyou
                                   @6Bÿalready
                                         2>3.2/@ÿhaveF27.ÿthe<F.ÿevidence,
                                                                   .70/.A1.Kÿto<6ÿ5provide
                                                                                         3670/.ÿthis<F08ÿevidence
                                                                                                          .70/.A1.ÿto<6ÿus.B8H
     •V
      ÿFax
       g2;ÿthe
             <F.ÿinformation
                  0AD63G2<06Aÿto<6ÿh501-262-7070
                                            ZXQb_bQcZcZÿor63ÿmail G20>ÿit0<ÿto<6ÿP.O.
                                                                                  RHfHÿBox
                                                                                        i6;ÿb29300,
                                                                                                 j`ZZKÿHot =6<ÿSprings,
                                                                                                                  S530AC8KÿAR]Iÿc71903-9300.
                                                                                                                                     XjZ`Qj`ZZH
     •V
      ÿWhen
       kF.Aÿwe  E.ÿreceive
                     3.1.07.ÿthe  <F.ÿevidence
                                       .70/.A1.ÿshowing8F6E0ACÿyour @6B3ÿcopayment
                                                                           1652@G.A<ÿ>level,  .7.>Kÿwe E.ÿwill
                                                                                                            E0>>ÿBupdate
                                                                                                                    5/2<.ÿour
                                                                                                                            6B3ÿsystem
                                                                                                                                  8@8<.Gÿso 86ÿ
       <F2<ÿyou
              @6Bÿcan
                   12Aÿ5pay2@ÿthe<F.ÿcorrect
                                      1633.1<ÿcopayment
                                                  1652@G.A<ÿwhen    EF.Aÿyou   @6Bÿget
                                                                                     C.<ÿyour
                                                                                          @6B3ÿnext
                                                                                                 A.;<ÿ5prescription
                                                                                                           3.81305<06Aÿat2<ÿthe
                                                                                                                              <F.ÿ5pharmacy.
                                                                                                                                       F23G21@Hÿ
       MDÿyou
          @6Bÿoverpay
                67.352@ÿyour@6B3ÿcopayment,
                                    1652@G.A<Kÿwe       E.ÿwill
                                                             E0>>ÿreimburse
                                                                  3.0GLB38.ÿyou.    @6BHÿEither
                                                                                          :0<F.3ÿE.  weÿ  E0>>ÿforward
                                                                                                                D63E23/ÿa2ÿcheck
                                                                                                                             1F.1Jÿto<6ÿyou@6Bÿin0Aÿ
       that

       <F.ÿamount
             2G6BA<ÿof6Dÿyour
                            @6B3ÿoverpayment
                                    67.352@G.A<ÿor63ÿwe      E.ÿE0will>
                                                                      >ÿoffset
                                                                        6DD8.<ÿfuture
                                                                                   DB<B3.ÿcopayments.
                                                                                           1652@G.A<8HÿIfMDÿthe     <F.ÿ5pharmacy
                                                                                                                          F23G21@ÿhasn'tF28AO<ÿ
       If                                                                                                 will

       16>>.1<./ÿa2ÿcopayment
                        1652@G.A<ÿfrom     D36Gÿyou@6Bÿand
                                                         2A/ÿis08ÿcarrying
                                                                   1233@0ACÿyour @6B3ÿcopayment
                                                                                        1652@G.A<ÿas28ÿa2ÿdebt    /.L<ÿowed
                                                                                                                         6E./ÿLby@ÿyou,
                                                                                                                                      @6BKÿwe
                                                                                                                                            E.ÿ
       the

       G2@ÿmake
              G2J.ÿthe <F.ÿ5payment
                              2@G.A<ÿdirectly
                                            /03.1<>@ÿto<6ÿthe
                                                           <F.ÿ5pharmacy.
                                                                   F23G21@HÿIfMDÿa2ÿstate
                                                                                        8<2<.ÿpaid
                                                                                               520/ÿon  6Aÿyour
                                                                                                            @6B3ÿLbehalf,
                                                                                                                       .F2>DKÿwe
                                                                                                                              E.ÿmayG2@ÿmake
                                                                                                                                           G2J.ÿ
       collected

       5payment
          2@G.A<ÿdirectly
                     /03.1<>@ÿto<6ÿthe
                                     <F.ÿstate.
                                           8<2<.HÿPlease
                                                    R>.28.ÿcontact
                                                              16A<21<ÿ\B         8<6G.3ÿService
                                                                                           S.3701.ÿif0Dÿyou@6Bÿhave
                                                                                                                  F27.ÿNquestions
                                                                                                                          B.8<06A8ÿ(phone
                                                                                                                                        ^5F6A.ÿ
       may

       ABGL.38ÿare   23.ÿ5printed
                            30A<./ÿon  6Aÿthe
                                            <F.ÿLback
                                                    21Jÿcover
                                                          167.3ÿof6Dÿthis
                                                                      <F08ÿLbooklet).
                                                                                 66J>.<dH
                                                                          Customer
       numbers
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 39 of 142



 (M(@ÿF!ÿ&,ÿ$&#ÿ,&ÿÿÿ!"#ÿ$%&ÿ'!ÿ(ÿ)#&!'ÿ*+
 $%."ÿ(Bÿ0>.&"!"ÿ.%&!ÿ!1>:-ÿ!ÿ-&1-                                (2-13
                                                                                   7@<
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


  01234561ÿ89165 1ÿ5 ÿ349ÿ69 65
 Medicare Coverage Gap Discount Program
  ÿMedicare
            ÿAdvantage
                           !"#ÿChoice    $%&ÿPlan'!ÿ(2ÿ(Regional
                                                                   )#&!'ÿPPO)  *+ÿoffers
                                                                                           &,,-ÿadditional
                                                                                                     "&!'ÿgap #.ÿcoverage
                                                                                                                           &#ÿfor    ,&ÿSelect
                                                                                                                                                /'"ÿ
            21#-3ÿDuring
  0!-1'!ÿDrugs.        21!#ÿthe "%ÿCoverage
                                          $&#ÿ4         .ÿstage,
                                                                -"#5ÿyour
                                                                         6&1ÿout-of-pocket
                                                                                  &1"7&,7.&8"ÿcosts &-"-ÿfor
                                                                                                              ,&ÿSelect
                                                                                                                   /'"ÿInsulin
                                                                                                                              0!-1'!ÿDrugs
                                                                                                                                          21#-ÿwill 9''ÿ
 AARP

  :ÿ$35     ,&ÿaÿone
       ;<=ÿfor       &!ÿmonth
                            >&!"%ÿretail
                                       "'ÿsupply.
                                                -1..'63ÿPlease
                                                           '-ÿgo  #&ÿto"&ÿChapter
                                                                                $%."ÿ?6,5ÿSection
                                                                                                /"&!ÿ(3@ÿ,&ÿ>&ÿ!,&>"&!ÿ
 Insulin                                                 Gap

  :&1"ÿyour       &#ÿduring
           6&1ÿcoverage          1!#ÿthe  "%ÿCoverage
                                                    $&#ÿGap    4.ÿstage.
                                                                         -"#3ÿNote:
                                                                                    A&"BÿThis
                                                                                             C%-ÿcost-sharing
                                                                                                    &-"7-%!#ÿonly   &!'6ÿapplies
                                                                                                                              ..'-ÿto"&ÿ
  be                                                                                                       2.1   for  more     information

  :!,-ÿwho   9%&ÿdo &ÿnot!&"ÿDqualify
                                            1',6ÿfor
                                                    ,&ÿaÿ.program
                                                              &#>ÿthat
                                                                        "%"ÿhelps
                                                                                 %'.-ÿ.pay6ÿfor
                                                                                               ,&ÿyour
                                                                                                    6&1ÿdrugs
                                                                                                           1#-ÿ("Extra
                                                                                                                     )EFG"ÿHelp").
                                                                                                                                H'.I+3ÿTo  C&ÿfind
                                                                                                                                                  ,!ÿ
 about

  &1"ÿwhich       1#-ÿare
        9%%ÿdrugs        ÿSelect
                                 /'"ÿInsulin
                                             0!-1'!ÿDrugs,
                                                       21#-5ÿreview
                                                                   9ÿthe  "%ÿ>&    -"ÿrecent
                                                                                          !"ÿDrug21#ÿList
                                                                                                            J-"ÿwe9ÿ.provided
                                                                                                                          &ÿ
  beneficiaries

  '"&!''63ÿIf0,ÿyou6&1ÿhave
                                 %ÿDquestions
                                            1-"&!-ÿabout:&1"ÿthe"%ÿDrug
                                                                        21#ÿList,J-"5ÿyou
                                                                                        6&1ÿcan!ÿalso
                                                                                                     '-&ÿcall
                                                                                                           ''ÿCustomer
                                                                                                                  $1-"&>ÿService
                                                                                                                                 /ÿ(Phone )%&!ÿ
 out                                                                              most

  !1>:-ÿfor    ,&ÿ$1  -"&>ÿService
                                     /ÿare    ÿ.printed
                                                          !"ÿon &!ÿthe
                                                                       "%ÿ:back 8ÿcover
                                                                                      &ÿof&,ÿthis
                                                                                                   "%-ÿ:booklet).
                                                                                                          &&8'"+3
 electronically.
  numbers            Customer
  C%ÿMedicare
         ÿCoverage
                        $&#ÿ4           .ÿDiscount
                                                2-&1!"ÿProgram
                                                              &#>ÿ.provides
                                                                              &-ÿmanufacturer
                                                                                         >!1,"1ÿdiscounts
                                                                                                             -&1!"-ÿon     &!ÿbrand
                                                                                                                                   :!ÿname!>ÿ
  1#-ÿto"&ÿPart
               "ÿD2ÿmembers
                          >>:-ÿwho      9%&ÿhave
                                                  %ÿreached
                                                         %ÿthe  "%ÿcoverage
                                                                            &#ÿ#gap     .ÿand
                                                                                                 !ÿareÿnot
                                                                                                             !&"ÿreceiving
                                                                                                                   !#ÿ"ExtraEFG"ÿHelp."
                                                                                                                                            H'.3I
 The                                    Gap

 K&ÿ:brand
 ÿ                !>ÿdrugs,
          !ÿname        1#-5ÿthe "%ÿL70% MNÿdiscount
                                                    -&1!"ÿ.provided
                                                                    &ÿ:by6ÿmanufacturers
                                                                                     >!1,"1-ÿexcludes
                                                                                                          G'1-ÿany   !6ÿdispensing
                                                                                                                                -.!-!#ÿfee     ,ÿ
  drugs

 ,&ÿcosts        "%ÿgap.
         &-"-ÿin!ÿthe   #.3ÿMembers
                                 >:-ÿ.pay      6ÿ(25%
                                                         =Nÿof&,ÿthe
                                                                   "%ÿnegotiated
                                                                       !#&""ÿ.price   ÿand
                                                                                                 !ÿaÿ.portion
                                                                                                            &"&!ÿof&,ÿthe
                                                                                                                          "%ÿdispensing
                                                                                                                                -.!-!#ÿfee     ,ÿ
 For

  ,&ÿbrand
       :!ÿname!>ÿdrugs.
                          1#-3
 for
 for
  0,ÿyou
     6&1ÿreach
           %ÿthe"%ÿcoverage
                          &#ÿgap,     #.5ÿwe9ÿwill
                                                       9''ÿautomatically
                                                             1"&>"''6ÿapply  ..'6ÿthe
                                                                                          "%ÿdiscount
                                                                                                -&1!"ÿwhen9%!ÿyour 6&1ÿ.pharmacy
                                                                                                                                %>6ÿ:bills    ''-ÿ
  6&1ÿfor    6&1ÿ.prescription
        ,&ÿyour       -."&!ÿand   !ÿyour
                                                6&1ÿPart
                                                       56ÿDÿ   OP Q5539ÿof9RÿBenefits
                                                                                         S11R3ÿ     )"ÿD2ÿFOB)
                                                                                                                  F*T+ÿwill9''ÿshow
                                                                                                                                 -%&9ÿany  !6ÿ
 If

 discount
    -&1!"ÿ.provided.
                  &3ÿBoth T&"%ÿthe "%ÿamount
                                              >&1!"ÿyou  6&1ÿ.pay6ÿand
                                                                      !ÿthe "%ÿamount
                                                                                   >&1!"ÿdiscounted
                                                                                                 -&1!"ÿ:by6ÿthe  "%ÿmanufacturer
                                                                                                                           >!1,"1ÿ
 you                                                              Explanation                          (Part

 &1!"ÿtoward
           "&9ÿyour 6&1ÿout-of-pocket
                              &1"7&,7.&8"ÿcosts   &-"-ÿas-ÿif,ÿyou
                                                                    6&1ÿhad
                                                                         %ÿ.paid ÿthem
                                                                                        "%>ÿand !ÿmove
                                                                                                       >&ÿyou  6&1ÿthrough
                                                                                                                       "%&1#%ÿthe "%ÿcoverage
                                                                                                                                          &#ÿ
 #gap.
    .3ÿThe     >&1!"ÿ.paid
         C%ÿamount            ÿ:by6ÿthe
                                          "%ÿ.plan
                                                  '!ÿ(5%)
                                                       )=N+ÿdoes
                                                               &-ÿ!not&"ÿcount
                                                                             &1!"ÿtoward
                                                                                      "&9ÿyour6&1ÿout-of-pocket
                                                                                                        &1"7&,7.&8"ÿcosts. &-"-3
 count

 U&1ÿalso'-&ÿreceive
                ÿsome -&>ÿcoverage
                                     &#ÿfor     ,&ÿgeneric
                                                          #!ÿdrugs.
                                                                     1#-3ÿIf0,ÿyou
                                                                                   6&1ÿreach
                                                                                         %ÿthe "%ÿcoverage
                                                                                                        &#ÿgap,   #.5ÿthe"%ÿ.plan
                                                                                                                                       '!ÿ.pays
                                                                                                                                               6-ÿ
 L75%
    =Nÿof&,ÿthe      ÿfor
             "%ÿ.price     ,&ÿ#generic
                                   !ÿdrugs
                                              1#-ÿand !ÿyou
                                                              6&1ÿ.pay6ÿthe
                                                                         "%ÿremaining
                                                                                  >!!#ÿ(25%   =Nÿof&,ÿthe
                                                                                                          "%ÿ.price.
                                                                                                                  3ÿFor
                                                                                                                          K&ÿgeneric
                                                                                                                                #!ÿdrugs, 1#-5ÿ
 You

        >&1!"ÿpaid
 "%ÿamount         .ÿ:by6ÿthe
                                "%ÿ.plan'!ÿ(75%)
                                               )L=N+ÿdoes&-ÿnot
                                                                !&"ÿcount
                                                                     &1!"ÿtoward
                                                                                "&9ÿyour
                                                                                          6&1ÿout-of-pocket
                                                                                                  &1"7&,7.&8"ÿcosts.&-"-3ÿ*!      '6ÿthe
                                                                                                                                         "%ÿ
 >&1!"ÿyou   6&1ÿ.pay6ÿcounts
                           &1!"-ÿand  !ÿmoves
                                              >&-ÿyou   6&1ÿthrough
                                                               "%&1#%ÿthe  "%ÿcoverage
                                                                                  &#ÿgap.  #.3ÿAlso,
                                                                                                       '-&5ÿthe
                                                                                                               "%ÿdispensing
                                                                                                                     -.!-!#ÿfee     ,ÿis-ÿ
 the                                                                                                                            Only

 !'1ÿas-ÿ.part  "ÿof&,ÿthe
                               "%ÿcost
                                     &-"ÿof&,ÿthe
                                                 "%ÿdrug.
                                                       1#3ÿ
 amount
 included
 C%ÿMedicare
         ÿCoverage
                        $&#ÿ4           .ÿDiscount
                                                2-&1!"ÿProgram
                                                              &#>ÿis-ÿavailable
                                                                                ':'ÿ!nationwide.
                                                                                               "&!93ÿBecause
                                                                                                              T1-ÿyour   6&1ÿ.plan'!ÿoffers
                                                                                                                                             &,,-ÿ
 "&!'ÿgap   #.ÿcoverage
                          &#ÿduring   1!#ÿthe
                                                   "%ÿCoverage
                                                         $&#ÿ4          .ÿStage,
                                                                                /"#5ÿyour
                                                                                         6&1ÿout-of-pocket
                                                                                                 &1"7&,7.&8"ÿcosts  &-"-ÿwill
                                                                                                                               9''ÿsometimes
                                                                                                                                    -&>">-ÿ
 The                                    Gap

 :beÿ'lower    "%!ÿthe
        &9ÿthan      "%ÿcosts
                             &-"-ÿdescribed
                                      -:ÿ%here.   3ÿPlease
                                                                '-ÿgo#&ÿto"&ÿChapter
                                                                                   $%."ÿ6,?5ÿSection
                                                                                                    /"&!ÿ?6ÿfor,&ÿ>&    ÿinformation
                                                                                                                                !,&>"&!ÿ
 additional                                                            Gap

 :&1"ÿthe "%ÿamount
                  >&1!"ÿof&,ÿyour6&1ÿcopayment
                                           &.6>!"ÿor&ÿcoinsurance
                                                                &!-1!ÿduring 1!#ÿthe "%ÿ$&     #ÿGap4.ÿStage.
                                                                                                                          /"#3
                                                                                                                        more
 about                                                                                              Coverage
 0,ÿyou
     6&1ÿhave
           %ÿany !6ÿDquestions
                            1-"&!-ÿabout :&1"ÿthe"%ÿavailability
                                                         ':'"6ÿof&,ÿdiscounts
                                                                              -&1!"-ÿfor  ,&ÿthe
                                                                                                  "%ÿdrugs
                                                                                                       1#-ÿyou6&1ÿare ÿtaking
                                                                                                                             "8!#ÿor&ÿabout
                                                                                                                                            :&1"ÿ
        ÿCoverage
 "%ÿMedicare          $&#ÿ4           .ÿDiscount
                                               2-&1!"ÿProgram
                                                             &#>ÿin!ÿgeneral,
                                                                               #!'5ÿ.please
                                                                                             '-ÿcontact
                                                                                                      &!""ÿ$1      -"&>ÿService
                                                                                                                                  /ÿ
 If

             !1>:-ÿare
 ).%&!ÿnumbers             ÿ.printed
                                    !"ÿon  &!ÿthe
                                                   "%ÿ:back
                                                           8ÿcover
                                                                 &ÿof&,ÿthis"%-ÿ:booklet).
                                                                                      &&8'"+3
 the                                   Gap                                                                        Customer
 (phone

 VW5ÿif3RÿyouX9ÿhave
                    W51ÿcoverage
                             49165 1ÿfrom     R69ÿan 5ÿAIDS
                                                           YZ[ÿDrug6 ÿAssistance
                                                                            Y3541ÿProgram 69 65ÿ(ADAP)?
                                                                                                            \YY]^ÿ
 VW5ÿis3ÿtheW1ÿAIDS
                    YZ[ÿDrug 6 ÿAssistance
                                       Y3541ÿProgram69 65ÿ(ADAP)?
                                                                       \YY]^ÿ
 What
 What
 C%ÿAIDS02/ÿDrug21#ÿAssistance
                         ---"!ÿProgram &#>ÿ(ADAP))2+ÿhelps
                                                                     %'.-ÿADAP-eligible
                                                                                27'#:'ÿindividuals
                                                                                                    !1'-ÿliving
                                                                                                                    '!#ÿwith9"%ÿHIV/AIDS
                                                                                                                                     H0_`02/ÿ
 %have
    ÿaccess
          --ÿto"&ÿlife-saving
                         ',7-!#ÿHIV    H0_ÿ>    "&!-3ÿMedicare
                                                                     ÿPart  "ÿD2ÿ.prescription
                                                                                                -."&!ÿdrugs
                                                                                                                1#-ÿthat"%"ÿare
                                                                                                                                 ÿalso
                                                                                                                                       '-&ÿ
 The

 covered
    &ÿ:by6ÿADAP2ÿDqualify1',6ÿfor,&ÿ.prescription
                                                 -."&!ÿcost-sharing
                                                                 &-"7-%!#ÿassistance.
                                                                                     ---"!3ÿNote:A&"BÿToC&ÿ:beÿeligible
                                                                                                                         '#:'ÿfor
                                                                                                                                    ,&ÿthe
                                                                                                                                          "%ÿADAP
                                                                                                                                                 2ÿ
                                                 medications.

 &."!#ÿin!ÿyour6&1ÿState,
                             /""5ÿindividuals
                                      !1'-ÿmust   >1-"ÿmeet
                                                                >"ÿcertain
                                                                        "!ÿcriteria,
                                                                                    "5ÿincluding
                                                                                                !'1!#ÿ.proof&&,ÿof&,ÿState
                                                                                                                           /""ÿresidence
                                                                                                                                    -!ÿ
 !ÿHIV H0_ÿstatus,
               -""1-5ÿ'low
                          &9ÿincome
                                !&>ÿas-ÿdefined
                                                  ,!ÿ:by6ÿthe"%ÿState,
                                                                       /""5ÿand !ÿ1uninsured/under-insured
                                                                                         !!-1`1!7!-1ÿstatus.       -""1-3ÿ
 operating
 and
 0,ÿyou
     6&1ÿare
           ÿcurrently
                 1!"'6ÿenrolled
                               !&''ÿin!ÿan  !ÿADAP,
                                                      25ÿit"ÿcan
                                                                   !ÿcontinue
                                                                        &!"!1ÿto"&ÿ.provide
                                                                                             &ÿyou 6&1ÿ9   "%ÿMedicare
                                                                                                                    ÿPart  "ÿD2ÿ
 .prescription
    -."&!ÿcost-sharing
                     &-"7-%!#ÿassistance
                                          ---"!ÿfor  ,&ÿdrugs
                                                               1#-ÿon &!ÿthe"%ÿADAP
                                                                                   2ÿformulary.
                                                                                             ,&>1'63ÿIn0!ÿorder
                                                                                                                &ÿto"&ÿ:beÿsure
                                                                                                                                  -1ÿyou6&1ÿ
 If                                                                                                          with
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 40 of 142



  qmqkÿY68428ÿ3ÿj389 8ÿ39ÿnÿ86298ÿ45 8ÿj 3628ÿ4ÿqÿ_n8 634ÿ`b
  j 589ÿqzÿW39545ÿ 348ÿ4789ÿ4ÿ9837928                                                                                  q2-14
                                                                                                                                   fkp
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources

  23456478ÿ9receiving
                828664 ÿthis
                          56ÿassistance,
                                   65428ÿplease88ÿ4notify
                                                             356ÿyour
                                                                   379ÿlocal
                                                                         32ÿADAP
                                                                                ÿenrollment
                                                                                           8493845ÿworker
                                                                                                         3989ÿof3ÿany
                                                                                                                     4ÿchanges
                                                                                                                          24 8ÿ
  64ÿyour
      379ÿMedicare
            86298ÿPart
                        95ÿDÿplan
                                    4ÿ4name
                                            8ÿor39ÿpolicy
                                                        362ÿnumber.
                                                              4789
 continue
 in
  39ÿinformation
        64395634ÿon 34ÿeligibility
                          866665ÿcriteria,
                                       2965896ÿcovered
                                                   23898ÿdrugs,97 ÿor39ÿhow
                                                                             3ÿto53ÿenroll
                                                                                     8493ÿin64ÿthe
                                                                                                 58ÿprogram,
                                                                                                       93 9ÿplease
                                                                                                                    88ÿcall
                                                                                                                           2ÿ
   3 7 9ÿ 558 ÿÿ  3628   ÿ
                                  6 58 ÿ  8 
                                              3 
 For
 your state ADAP office listed below.

      !"#$                   %&'(ÿDrug
                                      ')*+ÿAssistance
                                                %,,-,!./0 ÿProgram
                                                               1)#+).2ÿ(ADAP)
                                                                            3%'%14ÿÿ    -56#  /!.0!ÿInformation
                                                                                                     &/7#)2.!-#/
                             ÿ89#)-$.ÿDepartment
                                         ' :.)!2 /!ÿof#7ÿHealth; .9!"ÿADAP
                                                                         %'%1
     Method                  AIDS                                                          Contact
                             Florida

     6%<<                     =>?@@>ABC>CDAE
                              ÿ?ÿa.m.
                                  .F2Fÿ->ÿ9Gÿp.m.
                                              :F2Fÿlocal
                                                    9#0.9ÿtime,
                                                            !-2 HÿMonday
                                                                    #/$.Iÿ->ÿFriday
                                                                                 8)-$.I
     CALL                    1-800-352-2437
                             8

     JKL(&MK                   "!!:NOOPPPF79#)-$." .9!"F+#QO$-,.,,>./$>0#/$-!-#/,O.-$,O.$.:O
                               ÿ-/$ RF"!29
     WEBSITE                 http://www.floridahealth.gov/diseases-and-conditions/alds/adap/
                             index.html

  J".!ÿif-7ÿyou
             I#*ÿget
                   + !ÿ"Extra
                       SKR!).ÿHelp"
                                  ; 9:Tÿfrom
                                           7)#2ÿMedicare
                                                   $-0.)ÿto!#ÿhelp " 9:ÿpay
                                                                          :.Iÿyour
                                                                                I#*)ÿprescription
                                                                                         :),0)-:!-#/ÿdrug $)*+ÿcosts?
                                                                                                                 0#,!,UÿCan
                                                                                                                         6./ÿyou I#*ÿ
  + !ÿthe    $-,0#*/!,Uÿ
        !" ÿdiscounts?
 What
  get
  V3ÿIfWÿyou
           37ÿget85ÿ"Extra
                     XYZ59ÿHelp,"
                            [8\ÿyou37ÿalready
                                              98ÿhave
                                                         8ÿcoverage
                                                              23898ÿfor   39ÿyour
                                                                                379ÿprescription
                                                                                          982965634ÿdrug
                                                                                                       97 ÿcosts
                                                                                                               235ÿduring
                                                                                                                      7964 ÿthe58ÿ
  23898ÿgap.    
 No.
  coverage
  J".!ÿif-7ÿyou
 What        I#*ÿdon't
                   $#/]!ÿget
                          + !ÿa.ÿdiscount,
                                   $-,0#*/!Hÿand ./$ÿyouI#*ÿthink
                                                             !"-/^ÿyou
                                                                    I#*ÿshould
                                                                          ,"#*9$ÿhave?
                                                                                     ".QUÿ
  Wÿyou
     37ÿthink
           564ÿthat
                  55ÿyou
                       37ÿhave
                             8ÿreached
                                    9828ÿthe   58ÿcoverage
                                                      23898ÿgap    ÿand
                                                                       4ÿdid6ÿnot
                                                                                   435ÿget85ÿaÿdiscount
                                                                                                623745ÿwhen  84ÿyou
                                                                                                                    37ÿpaid
                                                                                                                          6ÿfor
                                                                                                                                39ÿ
           94ÿ4name
  379ÿbrand      8ÿdrug,
                         97 ÿyou37ÿshould
                                           37ÿ9review
                                                   868ÿyour
                                                           379ÿnext
                                                                  48Z5ÿPart
                                                                       1.)!ÿD'ÿ  KR:9./.!-#/ÿof#7ÿBenefits
                                                                                                      L / 7-!,ÿ(Part
                                                                                                                  _95ÿDÿFOB)
                                                                                                                           Y`ab
 If

  435628ÿIfWÿthe
  ÿ            58ÿdiscount
                   623745ÿdoesn't
                                 384c5ÿappear
                                           89ÿon 34ÿyour
                                                          379ÿPart
                                                                1.)!ÿD'ÿ KR:9./.!-#/ÿof#7ÿBenefits,
                                                                                               L / 7-!,dÿyou37ÿshould
                                                                                                                    37ÿcontact
                                                                                                                          234525ÿ
 your                                                                            Explanation

 7usÿto53ÿ  8ÿsure
                   798ÿthat
                        55ÿyour
                            379ÿprescription
                                      982965634ÿrecords
                                                       98239ÿare98ÿcorrect
                                                                      2399825ÿand
                                                                                4ÿup-to-date.
                                                                                      7f53f58ÿIfWÿwe
                                                                                                       8ÿdon't
                                                                                                             34c5ÿagree
                                                                                                                   988ÿthat
                                                                                                                           55ÿyou37ÿ
  notice.                                                                Explanation

 98ÿowed
        38ÿaÿdiscount,
                   623745ÿyou
                             37ÿcan24ÿappeal.
                                           8ÿYou
                                                     g37ÿcan24ÿget85ÿhelp
                                                                       8ÿfiling
                                                                            664 ÿan
                                                                                    4ÿappeal
                                                                                         8ÿfrom
                                                                                                  93ÿyour
                                                                                                         379ÿState
                                                                                                                h558ÿHealth
                                                                                                                      [85ÿ
          make

                  65428ÿProgram
 W479428ÿAssistance            93 9ÿ(SHIP)
                                             _h[Wbÿ(telephone
                                                      _588 348ÿ4numbers
                                                                      789ÿare  98ÿin64ÿSection
                                                                                           h825634ÿ3iÿof3ÿthis
                                                                                                           56ÿjChapter)
                                                                                                                   589bÿor39ÿbyÿ
 are

 2calling   kflmmfYWjnYÿ(1-800-633-4227),
    64 ÿ1-800-MEDICARE           _kflmmfoiifpqqrbÿq24pÿhours  379ÿaÿday,
                                                                             ÿr7ÿdays
                                                                                    ÿaÿweek.
                                                                                              88ÿTTY
                                                                                                      ssgÿ7users89ÿshould
                                                                                                                       37ÿcall
                                                                                                                             2ÿ
 Insurance

    flrrfplofqmpl
 k1-877-486-2048.
 (K6M&tuÿ?ÿ
 SECTION 8                        ;#Pÿ!#ÿ0#/!.0!ÿ!" ÿv.-9)#.$ÿv !-)2 /!ÿL#.)$
                                  How to contact the Railroad Retirement Board
 s 8ÿn693ÿn85698845ÿa39ÿ6ÿ4ÿ64884845ÿ889ÿ842ÿ55ÿ646589ÿ23988468ÿ
 84865ÿ93 9 ÿ39ÿ58ÿ45634cÿ9693ÿ3989ÿ4ÿ5869ÿ668ÿWÿ37ÿ8ÿw785634ÿ
 The Railroad Retirement Board is an independent Federal agency that administers comprehensive

 98 964 ÿ379ÿ84865ÿ93ÿ58ÿn693ÿn85698845ÿa39ÿ234525ÿ58ÿ842
 benefit programs for the nation's railroad workers and their families. If you have questions
 regarding your benefits from the Railroad Retirement Board, contact the agency.
 Wÿyou
    37ÿreceive
        982868ÿyour
                  379ÿMedicare
                       86298ÿthrough
                                    5937 ÿthe 58ÿRailroad
                                                   n693ÿRetirement
                                                             n85698845ÿBoard,
                                                                         a39ÿit65ÿis6ÿimportant
                                                                                         639545ÿthat
                                                                                                   55ÿyou
                                                                                                        37ÿlet
                                                                                                             85ÿ
        43ÿif6ÿyou
 58ÿknow         37ÿmove
                      38ÿor39ÿchange
                                  24 8ÿyour
                                          379ÿmailing
                                                664 ÿaddress.
                                                         98 
 If
 them

     !"#$
    Method                 v.-9)#.$ÿRetirement
                           Railroad      v !-)2 /!ÿBoardL#.)$56#
                                                              ÿÿ    /!.0!ÿInformation
                                                               - Contact   &/7#)2.!-#/
    6%<<                   =>?EE>EEC>BEECÿ
                           ÿjÿto53ÿthis
                                        56ÿnumber
                                             4789ÿare
                                                      98ÿfree.
                                                          988
    CALL                   1-877-772-5772

                            ÿWÿyou
                                 37ÿpress
                                       98 ÿ"0,"
                                            ÿXm\ÿ
                                                 ÿyou
                                                  37ÿ  ÿspeak
                                                             8ÿ6 5ÿan
                                                                        4ÿRRB
                                                                            nnaÿrepresentative
                                                                                  9898845568ÿfrom 93ÿy9:00
                                                                                                           zmmÿam
                                                                                                                ÿ
                           Calls

                              ÿ53ÿ3:30
                                  izimÿpm,
                                         ÿMonday,
                                            34ÿTuesday,
                                                       s78ÿThursday,
                                                                  s 79ÿand
                                                                             4ÿFriday,
                                                                                   96ÿand
                                                                                            4ÿfrom
                                                                                                 93ÿy9:00  ÿto53ÿ
                                                                                                        zmmÿam
                           If                         may          with

                             ÿk12:00
                                qzmmÿpm
                                      ÿon
                                          34ÿWednesday.
                                              {848ÿIfWÿyou    98 ÿ"1",
                                                              37ÿpress ÿXk\ÿyou
                                                                               ÿ37ÿmay
                                                                                     ÿaccess    58ÿ
                                                                                           228 ÿthe
                           to
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 41 of 142



 '^'[ÿ̀>"#%ÿ&ÿ?>$-ÿ&$ÿbbZÿ_"%$ÿb>#-ÿ?)"%ÿZ#ÿ'ÿT-"#ÿZZiU
 ?) $ÿ'gÿS $#ÿ)#ÿ#<$*ÿ#ÿ$*$%*                                    '2-15
                                                                                      \[j
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 2: Important phone numbers and resources


   234567
   Method                 89 697ÿ8343 34ÿ6976               ÿÿ 494ÿ6 946
                         Railroad Retirement Board - Contact Information

                         ÿÿRRB      ÿHelpLine
                                                   !"#ÿand#ÿ$recorded
                                                                      %$ÿinformation
                                                                              "#&$"#ÿ24
                                                                                          '(ÿ)hours       +,ÿ
                                                                                                $*ÿaÿday,
                          ÿ"#%"#-ÿweekends
                                           ./#*ÿand #ÿholidays.
                                                             )"+*0ÿ
                         automated
                         including

   112                     345364783497:3
                           ÿ;)"*ÿnumber
                                   #<$ÿrequires
                                               $="$*ÿspecial
                                                         *%"ÿtelephone
                                                                     )#ÿequipment
                                                                              ="#ÿand
                                                                                         #ÿis"*ÿonly
                                                                                                  #+ÿfor
                                                                                                       &$ÿpeople
                                                                                                              ÿ
   TTY                   1-312-751-4701

                            ÿ.)ÿhave
                                   )>ÿdifficulties
                                           "&&"%"*ÿwith
                                                        .")ÿ)hearing
                                                               $"#-ÿor$ÿspeaking.
                                                                           */"#-0
                         This

                             ÿ?*ÿtoÿthis
                                         )"*ÿnumber
                                              #<$ÿare   ÿnot
                                                        $ÿ64ÿfree.
                                                                 ÿ&$0
                         who
                         Calls

   @AB1A
   WEBSITE                     CDE6FG
                         rrb.gov/



 BA1HIÿJÿ
 SECTION 9                K6ÿL6Mÿ59F3ÿNE6MOÿPM93Qÿ6ÿ6453ÿ53945ÿ
                          Do you have "group insurance" or other health
                          PM93ÿ6 ÿ9ÿ3 O6L3R
                          insurance from an employer?
 S&ÿ+ÿT$ÿ+$ÿ**Uÿ-ÿ<#&"*ÿ&$ÿ+$ÿT$ÿ+$ÿ**V*Uÿ +$ÿ$ÿ$"$ÿ-$ ÿ*ÿ$ÿ
 &ÿ)"*ÿ#,ÿ+ÿ+ÿ%ÿ)ÿ +$W#"#ÿ<#&"*ÿ"#"*$$ÿ$ÿ?*$ÿX$>"%ÿ"&ÿ+ÿ
 If you (or your spouse) get benefits from your (or your spouse's) employer or retiree group as part

 )>ÿ#+ÿ=*"#*0ÿYÿ%#ÿ*/ÿ<ÿ+$ÿT$ÿ+$ÿ**V*Uÿ +$ÿ$ÿ$"$ÿ))ÿ<#&"*,ÿ
 of this plan, you may call the employer/union benefits administrator or Customer Service if you

    $"*,ÿ$ÿ)ÿ#$#ÿ$"0ÿTZ)#ÿ#<$*ÿ&$ÿ?*$ÿX$>"%ÿ$ÿ$"#ÿ#ÿ)ÿ<%/ÿ
 have any questions. You can ask about your (or your spouse's) employer or retiree health benefits,

 %>$ÿ&ÿ)"*ÿ</0UÿYÿ+ÿ*ÿ%ÿ[\]^^\_`aS?b`ÿT[\]^^\cdd\(''efÿ;;Ygÿ[\]ee\(]c\'^(]Uÿ
 premiums, or the enrollment period. (Phone numbers for Customer Service are printed on the back

 .")ÿ=*"#*ÿ$ÿÿ+$ÿ_"%$ÿ%>$-ÿ#$ÿ)"*ÿ#0
 cover of this booklet.) You may also call 1-800-MEDICARE (1-800-633-4227; TTY: 1-877-486-2048)
 with questions related to your Medicare coverage under this plan.
 S&ÿyou
     +ÿ)have
           >ÿother
               )$ÿprescription
                      $*%$""#ÿdrug
                                  $-ÿcoverage
                                       %>$-ÿthrough
                                                 )$-)ÿyour
                                                         +$ÿ(or
                                                              T$ÿyour
                                                                  +$ÿspouse's)
                                                                        **V*Uÿemployer
                                                                                   +$ÿor$ÿretiree
                                                                                                $"$ÿ
            *ÿcontact
 -$ ,ÿplease    %#%ÿthat
                          4594ÿgroup's
                               E6MOhPÿbenefits
                                        C334Pÿadministrator.
                                                 97 P4946DThe  ÿ;)ÿ<benefits
                                                                       #&"*ÿadministrator
                                                                               "#"*$$ÿ%can
                                                                                               #ÿhelp
                                                                                                  )ÿ
 If

       $"#ÿhow
 +ÿdetermine     ).ÿyour
                       +$ÿcurrent
                            %$$#ÿprescription
                                      $*%$""#ÿdrug
                                                 $-ÿcoverage
                                                      %>$-ÿwill
                                                                ."ÿ. $/ÿwith
                                                                           .")ÿour
                                                                                $ÿplan.
                                                                                     #0
 group,
 you                                                                 work
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 42 of 142




                                     9
                                                    012  345 6ÿ
                                                              8
                                                       Chapter 3
                                              ÿÿÿÿ
                                     ÿÿÿ
                                     Using the plan's coverage
                                      for your medical services
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 43 of 142



 <[<+ÿh6(7%*&%ÿ)@ÿJ)6%0/A%ÿ@)0ÿiidIÿg%7(&/0%ÿi76/*'/A%ÿJ.)(&%ÿI?/*ÿ<ÿKd%A()*/?ÿIIjL
 J./5'%0ÿ;kÿl8(*Aÿ'.%ÿ5?/*m8ÿ&)6%0/A%ÿ@)0ÿB)>0ÿC%7(&/?ÿ8%06(&%8                                                                                        ;P+
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                                        3-1


                                                23  45 678 ÿ9   Chapter 3
                                  ÿ637ÿ54 ÿ7847ÿ8ÿ8ÿ74ÿ787
                         Using the plan's coverage for your medical services



 2ÿÿ Things
 SECTION 1   ÿ3  ÿto6ÿknow     !ÿabout  4"6ÿgetting
                                                       766 ÿyour   8ÿmedical
                                                                              74ÿcare    487ÿcovered
                                                                                                      787ÿas     4ÿa4ÿmember
                                                                                                                             7"78ÿofÿour      8ÿ
              ÿ54 #ÿ######################################################################################################################39
             plan
               $%&'()*ÿ1.1
             Section        +,+ÿÿÿWhat
                                     -./'ÿare   /0%ÿ   2*%'3)04ÿ5providers"
                                                     ÿ"network           0)6(7%089ÿ      /*7ÿ
                                                                                        ÿand     2&)6%0%7ÿservices"?
                                                                                                ÿ"covered        8%06(&%89:,ÿ,,,,,,,,,,,,,,,,,,,,,,,,3ÿ;
               $%&'()*ÿ1.2
             Section        +,<ÿÿÿBasic
                                     =/8(&ÿ0rules >?%8ÿfor@)0ÿgetting
                                                               A%''(*Aÿyour B)>0ÿmedical
                                                                                     C%7(&/?ÿcare  &/0%ÿcovered
                                                                                                            &)6%0%7ÿDbyBÿthe   '.%ÿ5plan?/*ÿ,,,,,,,,,,,,,,,3ÿ;
 2ÿ2Eÿ Using
 SECTION       ÿ ÿnetwork  76!8ÿand     4 ÿout-of-network
                                                  6FF76!8ÿproviders     5878ÿto6ÿget76ÿyour     8ÿmedical
                                                                                                                   74ÿcare    487ÿ################4G
               $%&'()*ÿ2.1  <,+ÿÿÿYouH)>ÿmust C>8'ÿchoose
                                                        &.))8%ÿa/ÿPrimary
                                                                        I0(C/0BÿCare  J/0%ÿProvider
                                                                                               I0)6(7%0ÿ(PCP) KIJILÿto')ÿ5provide
                                                                                                                                0)6(7%ÿand /*7ÿ
                                    ÿ)6%08%%ÿyour   B)>0ÿmedical
                                                             C%7(&/?ÿcare  &/0%ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿ   M
             Section
                                   oversee                                                                                                                   4
               $%&'()*ÿ<2.2,<ÿÿÿHow
             Section                 N)3ÿto')ÿget  A%'ÿcare
                                                         &/0%ÿfrom@0)Cÿspecialists
                                                                           85%&(/?(8'8ÿand    /*7ÿother
                                                                                                     )'.%0ÿnetwork
                                                                                                               *%'3)04ÿ5providers
                                                                                                                                0)6(7%08ÿ,,,,,,,,,,,,,,ÿO5
               $%&'()*ÿ<2.3,;ÿÿÿHow
             Section                 N)3ÿto')ÿget  A%'ÿcare
                                                         &/0%ÿfrom@0)Cÿout-of-network
                                                                           )>'P)@P*%'3)04ÿ5providers  0)6(7%08ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿ     Q
                                                                                                                                                             6
               $%&'()*ÿ<2.4,MÿÿÿHow
             Section                 N)3ÿto')ÿget  A%'ÿcare
                                                         &/0%ÿif(@ÿyou
                                                                     B)>ÿ?live
                                                                             (6%ÿin(*ÿa/ÿnon-network
                                                                                          *)*P*%'3)04ÿarea      /0%/ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿR7
 2ÿ39ÿ How
 SECTION       ÿS!ÿto6ÿget76ÿcovered
                                 787ÿservices    787ÿwhen    !37 ÿyou   ÿhave
                                                                                     347ÿan   4 ÿemergency
                                                                                                    7787 ÿor8ÿurgent     87 6ÿneed    77ÿfor8ÿ
                ÿ487ÿor8ÿduring
             care           8 ÿa4ÿdisaster 4678ÿ######################################################################################8ÿT
                 $%&'()*ÿ3.1
             Section        ;,+ÿÿÿGetting
                                     U%''(*Aÿcare   &/0%ÿif(@ÿyou
                                                               B)>ÿhave
                                                                      ./6%ÿa/ÿC%        7(&/?ÿemergency
                                                                                  medical        %C%0A%*&Bÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿV8
                 $%&'()*ÿ3.2
             Section        ;,<ÿÿÿGetting
                                     U%''(*Aÿcare   &/0%ÿ3. when %*ÿyou
                                                                      B)>ÿhave./6%ÿan  /*ÿurgent
                                                                                            >0A%*'ÿneed *%%7ÿfor  @)0ÿservices
                                                                                                                       8%06(&%8ÿ,,,,,,,,,,,,,,,,,,,,,,,9ÿW
                 $%&'()*ÿ3.3
             Section        ;,;ÿÿÿGetting
                                     U%''(*Aÿcare   &/0%ÿ7during
                                                              >0(*Aÿa/ÿdisaster
                                                                           7(8/8'%0ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿ     W
                                                                                                                                                             9

 2ÿ4Gÿ What
 SECTION         ÿX346ÿifÿyou
                            ÿare
                                 487ÿbilled"7ÿdirectly
                                                      876ÿfor   8ÿthe
                                                                          637ÿfull
                                                                                 ÿcost
                                                                                         6ÿofÿyour
                                                                                                     8ÿcovered
                                                                                                              787ÿservices?787Yÿ##########10         ÿZ
                  $%&'()*ÿ4.1
             Section        M,+ÿÿÿYouH)>ÿcan  &/*ÿask/84ÿ>us8ÿto')ÿ5pay/Bÿour
                                                                            )>0ÿshare
                                                                                   8./0%ÿof)@ÿthe '.%ÿcost
                                                                                                        &)8'ÿof)@ÿcovered          8%06(&%8,ÿ,,,,,,,ÿ+10[
                                                                                                                     &)6%0%7ÿservices
                  $%&'()*ÿ4.2
             Section        M,<ÿÿÿIf\@ÿservices
                                         8%06(&%8ÿare   /0%ÿnot
                                                              *)'ÿcovered
                                                                     &)6%0%7ÿDbyBÿour    )>0ÿ5plan,
                                                                                                  ?/*]ÿyou
                                                                                                         B)>ÿmust
                                                                                                                C>8'ÿ5pay/Bÿthe  '.%ÿfull
                                                                                                                                       @>??ÿcost
                                                                                                                                             &)8'ÿ,,,,,,+10[
 2ÿ5^ÿ How
 SECTION          ÿS!ÿare
                         487ÿyour
                             8ÿmedical
                                        74ÿservices  787ÿcovered 787ÿwhen    !37 ÿyou  ÿare 487ÿinÿa4ÿ̀  ÿ"clinical
                                                                                                                          4ÿresearch
                                                                                                                                      877483ÿ
                   ÿ6aYÿ###############################################################################################################10
             study"?                                                                                                                                      ÿZ
                   $%&'()*ÿ5.1
             Section        O,+ÿÿÿWhat
                                     -./'ÿis(8ÿa/ÿ     2&?(*(&/?ÿ0research
                                                      ÿ"clinical      %8%/0&.ÿstudy"?8'>7B9:,ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,ÿ+10[
                   $%&'()*ÿ5.2
                            O,<ÿÿÿWhen
                                     -.%*ÿyou    B)>ÿ5participate
                                                           /0'(&(5/'%ÿin(*ÿa/ÿclinical
                                                                                  &?(*(&/?ÿresearch
                                                                                               0%8%/0&.ÿstudy, 8'>7B]ÿwho 3.)ÿ5pays /B8ÿfor@)0ÿwhat?
                                                                                                                                                 3./':
                                     ,ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,+11+
             Section


 2ÿ6bÿ Rules
 SECTION           ÿc7ÿfor
                          8ÿgetting
                              766 ÿcare     487ÿcovered
                                                        787ÿinÿa4ÿ̀         87ÿnon-medical
                                                                             ÿ"religious            F74ÿhealth    37463ÿcare 487ÿ
             ÿ 666 a#ÿ#########################################################################################################12
             institution"                                                                                                                                   E
             Section$%&'()*ÿ6.1
                            Q,+ÿÿÿWhat
                                     -./'ÿis(8ÿa/ÿreligious
                                                       0%?(A()>8ÿnon-medical
                                                                      *)*PC%7(&/?ÿhealth    .%/?'.ÿcare&/0%ÿinstitution?
                                                                                                                (*8'('>'()*:ÿ,,,,,,,,,,,,,,,,,,,,,,,ÿ+12<
             $%&'()*ÿ6.2    Q,<ÿÿÿReceiving
                                   d%&%(6(*AÿCare       J/0%ÿFrome0)Cÿa/ÿReligious
                                                                              d%?(A()>8ÿNon-Medical
                                                                                               f)*Pg%7(&/?ÿHealth    N%/?'.ÿCare  J/0%ÿInstitution
                                                                                                                                          \*8'('>'()*
                                   ,ÿ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,+12<
             Section
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 44 of 142



 HNH*ÿOK%1"'#"ÿ&8ÿP&K"23:"ÿ8&2ÿQQRSÿM"1%#32"ÿQ1K3'$3:"ÿP0&%#"ÿS,3'ÿHÿTR":%&'3,ÿSSLU
 P037$"2ÿ=VÿW;%':ÿ$0"ÿ7,3'X;ÿ#&K"23:"ÿ8&2ÿ-&.2ÿ5"1%#3,ÿ;"2K%#";                                                                                   =IH
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                                   3-2




 2345678ÿ9ÿ Rules
 SECTION 7   ÿ ÿfor
                   ÿownership
                           ÿofÿdurable        ÿmedical
                                                                   ÿequipment   ÿ13             ÿ
             !"#$%&'ÿ(7.1)*ÿÿÿWill
                                +%,,ÿyou
                                       -&.ÿown&/'ÿthe $0"ÿdurable
                                                             1.234,"ÿmedical
                                                                           5"1%#3,ÿequipment
                                                                                          "6.%75"'$ÿafter    38$"2ÿmaking
                                                                                                                     539%':ÿa3ÿcertain#"2$3%'ÿ
                              ÿ'.54"2ÿof&8ÿ7payments 3-5"'$;ÿunder  .'1"2ÿour  &.2ÿ7plan?
                                                                                        ,3'<ÿ))))))))))))))))))))))))))))))))))))))))))))))))))))ÿ*13=
             Section
                              number

 2345678ÿ8>ÿ Rules
 SECTION     ÿ ÿfor
                   ÿOxygen
                          7?@A ÿEquipment,
                                         3  BÿSupplies,  2 Bÿand              C ÿ14
                                                                                 ÿMaintenance                                                    ÿD
             !"#$%&'ÿ8.1
             Section E)*ÿÿÿWhat +03$ÿoxygen
                                          &F-:"'ÿ4benefits
                                                         "'"8%$;ÿare  32"ÿyou
                                                                            -&.ÿentitled
                                                                                   "'$%$,"1ÿto?  $&<ÿ)))))))))))))))))))))))))))))))))))))))))))))ÿ*14G
             !"#$%&'ÿ8.2
             Section E)HÿÿÿWhat +03$ÿis%;ÿyour-&.2ÿ#cost-sharing?
                                                        &;$I;032%':<ÿWill     +%,,ÿit%$ÿchange
                                                                                        #03':"ÿafter  38$"2ÿ36=Jÿ5&      '$0;<ÿ)))))))))))))))))ÿ*14G
                                                                                                                    months?
             !"#$%&'ÿ8.3
                     E)=ÿÿÿWhat +03$ÿhappens
                                          0377"';ÿif%8ÿyou   -&.ÿ,leave
                                                                     "3K"ÿyour-&.2ÿ7plan ,3'ÿand
                                                                                               3'1ÿreturn
                                                                                                      2"$.2'ÿto$&ÿL2      %:%'3,ÿMedicare?
                                                                                                                                    M"1%#32"<
                               )ÿ)))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))))*14G
             Section                                                                                                  Original
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 45 of 142



 YbYcÿd6!1(,$(ÿ/9ÿ</6()%4(ÿ9/)ÿUUWXÿV(1!$%)(ÿU16%,'%4(ÿ< /!$(ÿX+%,ÿYÿZW(4!/,%+ÿXX[\
 < %&'()ÿeIÿf"!,4ÿ'(ÿ&+%,]"ÿ$/6()%4(ÿ9/)ÿ./0)ÿ5(1!$%+ÿ"()6!$("                                                                ePe
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                               3-3


 0123456ÿ8ÿ
 SECTION 1                        39 ÿÿ ÿÿ ÿÿÿÿ
                                  Things to know about getting your medical care
                                  ÿÿÿÿÿÿ
                                  covered as a member of our plan

  !"ÿ$%&'()ÿ(*&+%!,"ÿ- %'ÿ./0ÿ,((1ÿ'/ÿ2,/-ÿ%3/0'ÿ0"!,4ÿ'(ÿ&+%,ÿ'/ÿ4('ÿ./0)ÿ5(1!$%+ÿ$%)(ÿ
 $/6()(17ÿ8'ÿ4!6("ÿ1(9!,!'!/,"ÿ/9ÿ'()5"ÿ%,1ÿ(*&+%!,"ÿ'(ÿ)0+("ÿ./0ÿ-!++ÿ,((1ÿ'/ÿ9/++/-ÿ'/ÿ4('ÿ'(ÿ
 This chapter explains what you need to know about using the plan to get your medical care

 5(1!$%+ÿ')(%'5(,'":ÿ"()6!$(":ÿ%,1ÿ/'()ÿ5(1!$%+ÿ$%)(ÿ'%'ÿ%)(ÿ$/6()(1ÿ3.ÿ'(ÿ&+%,7ÿ
 covered. It gives definitions of terms and explains the rules you will need to follow to get the
 medical treatments, services, and other medical care that are covered by the plan.
 ;/)ÿthe
      '(ÿdetails
         1('%!+"ÿon
                 /,ÿwhat
                    - %'ÿmedical
                          5(1!$%+ÿ$care
                                     %)(ÿis!"ÿcovered
                                              $/6()(1ÿ3by.ÿour
                                                           /0)ÿ&plan
                                                                 +%,ÿand
                                                                     %,1ÿhow
                                                                          /-ÿmuch
                                                                             50$ÿyou
                                                                                  ./0ÿ&pay%.ÿwhen
                                                                                             - (,ÿyou
                                                                                                  ./0ÿget
                                                                                                      4('ÿ
 ' !"ÿ$%)(:ÿ0"
 this care, use the benefits chart in the next chapter, Chapter 4 (Medical Benefits Chart, what isÿ
              (ÿ' (ÿ3(, (9 !
                           '"ÿ
                             $  %)'ÿ!
                                    , ÿ
                                      ' (   ÿ,(*'ÿ
                                                 $  %& '( ):
                                                           ÿ<   %& '
                                                                   ( )
                                                                     ÿ=ÿ
                                                                       >?  
                                                                               ÿ@   ÿ  29A
                                                                                                ÿ9 ÿ
 For

 covered    ÿwhat
 ÿand    9ÿyou
                     ÿpay).
                           BC
    0 ÿ8C8ÿ
   Section 1.1                      D9ÿare
                                    What   ÿ"network
                                                   Eÿproviders"
                                                                Fÿand  ÿ"covered
                                                                                    Eÿservices"?
                                                                                                   FG
 H()(ÿare
        %)(ÿsome
              "/5(ÿdefinitions
                     1(9!,!'!/,"ÿthat
                                    '%'ÿcan
                                         $%,ÿhelp (+&ÿyou
                                                      ./0ÿ0understand
                                                              ,1()"'%,1ÿhow/-ÿyou
                                                                               ./0ÿget4('ÿthe
                                                                                          '(ÿcare
                                                                                               $%)(ÿand%,1ÿservices
                                                                                                            "()6!$("ÿthat'%'ÿare
                                                                                                                               %)(ÿ
 $covered
   /6()(1ÿfor9/)ÿyou
                 ./0ÿas%"ÿa%ÿ5(  53()ÿof/9ÿour
                                           /0)ÿ&plan:
                                                    +%,I
 Here
                             member
    •J
     ÿ"Providers"
      ELFÿ        %)(ÿdoctors
                             1/$'/)"ÿand
                                       %,1ÿother
                                            /'()ÿhealth(%+'ÿcare
                                                              $%)(ÿ&professionals
                                                                     )/9(""!/,%+"ÿlicensed
                                                                                     +!$(,"(1ÿ3by.ÿthe
                                                                                                    '(ÿstate
                                                                                                          "'%'(ÿto'/ÿ&provide
                                                                                                                        )/6!1(ÿ
      5(   1 !$%+ÿ"( )6 !
                        $ ( "ÿ%, 1ÿ$ %)(7ÿ  (  ÿ'( )5ÿ M &)/ 6!
                                                               1 ()"Nÿ% +
                                                                        "/ ÿ
                                                                           !,$ +0 1( " ÿ / "& !
                                                                                              '%+"ÿ%   ,1 ÿ
                                                                                                          / ' ( )
                                                                                                                ÿ   (  %+'ÿcare
                                                                                                                            $%)(ÿ
                        are

      9%$!+!'!("O
      medical services and care. The term "providers" also includes hospitals and other health
      facilities.
    •J
     ÿ"Network
      E6ÿproviders"
                     Fÿ      %)(ÿthe
                                        '(ÿdoctors
                                            1/$'/)"ÿand   %,1ÿother
                                                               /'()ÿhealth
                                                                       (%+'ÿcare
                                                                             $%)(ÿ&professionals,
                                                                                      )/9(""!/,%+":ÿmedical
                                                                                                        5(1!$%+ÿgroups,
                                                                                                                    4)/0&":ÿ
         /"&!'%+":ÿand
                    %,1ÿother
                          /'()ÿhealth
                                   (%+'ÿcare
                                          $%)(ÿfacilities
                                                  9%$!+!'!("ÿthat
                                                             '%'ÿhave
                                                                   %6(ÿan
                                                                        %,ÿagreement
                                                                           %4)((5(,'ÿ-!      'ÿ0us"ÿto'/ÿaccept
                                                                                                         %$$(&'ÿour/0)ÿ
                                    are

         %.5(,'ÿand
      &payment     %,1ÿyour
                         ./0)ÿcost-sharing
                                $/"'P"%)!,4ÿamount
                                                 %5/0,'ÿas%"ÿ&payment
                                                                %.5(,'ÿin!,ÿfull.
                                                                            90++7ÿWe
                                                                                  Q(ÿhave%6(ÿarranged
                                                                                              %))%,4(1ÿfor 9/)ÿthese
                                                                                                               '("(ÿ
      hospitals,                                                                           with

         )/6!1()"ÿto'/ÿdeliver
      &providers       1(+!6()ÿcovered
                                 $/6()(1ÿservices
                                           "()6!$("ÿto'/ÿmembers
                                                            5(53()"ÿin!,ÿour
                                                                          /0)ÿ&plan.
                                                                                 +%,7ÿThe
                                                                                        (ÿ&providers
                                                                                             )/6!1()"ÿin!,ÿour
                                                                                                             /0)ÿnetwork
                                                                                                                   ,('-/)2ÿ3bill!++ÿ
           1!)($'+.ÿfor
      0us"ÿdirectly  9/)ÿcare
                         $%)(ÿthey
                                '(.ÿ4give
                                       !6(ÿyou.
                                           ./07ÿWhenQ (,ÿyou./0ÿsee
                                                                 "((ÿa%ÿnetwork
                                                                        ,('-/)2ÿ&provider,
                                                                                    )/6!1():ÿyou
                                                                                              ./0ÿ&pay%.ÿonly
                                                                                                          /,+.ÿyour
                                                                                                                ./0)ÿshare
                                                                                                                         "%)(ÿof/9ÿ
      the   $/"'ÿfor
      '(ÿcost     9/)ÿtheir
                      '(!)services.
                             ÿ"()6!$("7
    •J
     ÿE  2ÿservices"
                       Fÿ     !,$+01(ÿall%++ÿthe
                                                  '(ÿmedical
                                                       5(1!$%+ÿcare,
                                                                 $%)(:ÿhealth
                                                                         (%+'ÿcare
                                                                                $%)(ÿservices,
                                                                                       "()6!$(":ÿsupplies,
                                                                                                  "0&&+!(":ÿand%,1ÿ
      ( R 0 !
            &  5( , 'ÿ'  %'ÿ%) (ÿ$/ 6()( 1ÿ3.ÿ  /  0 )ÿ
                                                      & +
                                                        % ,7ÿS /0)ÿ$/ 6( )
                                                                         (1 ÿ"( )6 !
                                                                                   $ ( "ÿ
                                                                                        9/ )ÿ
                                                                                            5(  1 !$%   +
                                                                                                        ÿ$%) (ÿ
                                                                                                              % )(ÿlisted
                                                                                                                     +!"'(1ÿin!,ÿ
       "Covered                    include

      '(ÿ3benefits
              (,(9!'"ÿchart
                       $%)'ÿin!,ÿChapter
                                  < %&'()ÿ=4.7
      equipment that are covered by our plan. Your covered services for medical care are
      the


   0 ÿ8CTÿ
   Section 1.2                   @ ÿrules
                                Basic     ÿfor
                                                 ÿgetting
                                                         ÿyourÿmedical
                                                                         ÿcare
                                                                                   ÿcovered
                                                                                           ÿby ÿthe
                                                                                                         9ÿplan
                                                                                                                
 U"ÿa%ÿMedicare
       V(1!$%)(ÿhealth
                     (%+'ÿ&plan,
                            +%,:ÿAARP
                                 UUWXÿMedicare
                                           V(1!$%)(ÿAdvantage
                                                       U16%,'%4(ÿChoice< /!$(ÿPlan
                                                                               X+%,ÿ2Yÿ(Regional
                                                                                        ZW(4!/,%+ÿPPO)
                                                                                                    XX[\ÿmust
                                                                                                           50"'ÿcover $/6()ÿ
 %++ÿservices $/6()(1ÿ3by.ÿOriginal
     "()6!$("ÿcovered        [)!4!,%+ÿMedicare
                                         V(1!$%)(ÿand
                                                    %,1ÿmust
                                                          50"'ÿfollow
                                                                  9/++/-ÿOriginal
                                                                          [)!4!,%+ÿMedicare's
                                                                                   V(1!$%)(]"ÿcoverage
                                                                                                  $/6()%4(ÿrules.
                                                                                                               )0+("^
 As
 all
  (ÿplan
 The  &+%,ÿwill
            -!++ÿgenerally
                 4(,()%++.ÿcover
                            $/6()ÿyour
                                     ./0)ÿ5(   1!$%+ÿ$care
                                            medical    %)(ÿas%"ÿlong
                                                                +/,4ÿas:
                                                                       %"I
    •J
     ÿThe
      39ÿcare
           ÿyou
                  ÿreceive
                       ÿisÿincluded
                                        ÿinÿthe
                                                    9ÿplan's
                                                          _ÿMedical
                                                                   ?ÿBenefits
                                                                             @ ÿChart29(this
                                                                                                ÿZ'!"ÿchart
                                                                                                       $%)'ÿis!"ÿin!,ÿ
      < %&'()ÿ4=ÿof/9ÿthis
      Chapter         '!"ÿ3booklet).
                            //2+('\7
    •J
     ÿThe
      39ÿcare
           ÿyou
                  ÿreceive
                       ÿisÿconsidered
                                      ÿmedically
                                                    ÿnecessary.
                                                                     7ÿ"Medically
                                                                                MV(1!$%++.ÿnecessary"
                                                                                               ,($(""%).Nÿ5(        %,"ÿthat
                                                                                                                        '%'ÿ
      '(ÿservices,
          "()6!$(":ÿsupplies,
                      "0&&+!(":ÿor/)ÿdrugs
                                      1)04"ÿare
                                              %)(ÿneeded
                                                  ,((1(1ÿfor
                                                           9/)ÿthe
                                                                 '(ÿ&prevention,
                                                                        )(6(,'!/,:ÿdiagnosis,
                                                                                    1!%4,/"!":ÿor/)ÿtreatment
                                                                                                    ')(%'5(,'ÿof/9ÿyour./0)ÿ
                                                                                                            means

      5(1!$%+ÿcondition
                $/,1!'!/,ÿand
                            %,1ÿ5(     ('ÿaccepted
                                          %$$(&'(1ÿstandards
                                                      "'%,1%)1"ÿof/9ÿmedical
                                                                       5(1!$%+ÿ&practice.
                                                                                  )%$'!$(7
      the
      medical                    meet
    •J
     ÿYou
      `ÿreceive
           ÿyourÿcare
                            ÿfrom
                                   ÿaÿprovider
                                             ÿwho9ÿisÿeligible
                                                                   ÿtoÿprovide
                                                                               ÿservices
                                                                                            ÿunder
                                                                                                     ÿOriginal
                                                                                                            5 ÿ
      ?CAs   ÿU"ÿa%ÿmember
                          5(53()ÿof/9ÿour/0)ÿ&plan,
                                               +%,:ÿyou
                                                    ./0ÿcan
                                                         $%,ÿreceive
                                                               )($(!6(ÿyour
                                                                         ./0)ÿcare
                                                                               $%)(ÿfrom
                                                                                     9)/5ÿeither
                                                                                            (!'()ÿa%ÿ,network
                                                                                                       ('-/)2ÿ&provider
                                                                                                                     )/6!1()ÿ
      /)ÿan
         %,ÿout-of-network
            /0'P/9P,('-/)2ÿ&provider
                                )/6!1()ÿ(for
                                           Z9/)ÿmore
                                                5/)(ÿabout
                                                       %3/0'ÿthis,
                                                               '!":ÿsee
                                                                      "((ÿSection
                                                                          a($'!/,ÿY2ÿin!,ÿthis
                                                                                          '!"ÿchapter).
                                                                                               $%&'()\7ÿ
      Medicare.
      or
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 46 of 142



 \]\^ÿ89 4&4ÿ8"ÿ:8947)4ÿ"87ÿUU,-ÿ74 &74ÿU 9)4ÿ:38&4ÿ-ÿ\ÿV,4)8 ÿ--.W
 :3647ÿ_ÿ̀a )ÿ34ÿ6bÿ&8947)4ÿ"87ÿ#87ÿ'4 &ÿ479&4                                                                          _$c
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                  3-4

    0OOÿ2  34ÿ6providers
                789 47ÿinÿour87ÿnetwork
                                     487ÿare    74ÿlisted
                                                       4 ÿinÿthe
                                                                 34ÿ ÿDirectory.
                                                                                  
    0ÿ! If"
          ÿyou
            #8ÿuse
                 4ÿan
                     ÿout-of-network
                         8$8"$487ÿ6provider,  789 47%ÿyour
                                                             #87ÿshare
                                                                    374ÿof8"ÿthe
                                                                              34ÿcosts
                                                                                  &8ÿfor  "87ÿyour
                                                                                               #87ÿcovered
                                                                                                     &89474 ÿservices479&4ÿmay'#ÿ
        The                                                           Provider

        (  4 ÿ
             3 ) 34 7*
    0Oÿ+4    &4ÿour
                    87ÿ6plan
                           ÿisÿaÿ ,4)8 Preferred-74"4774 ÿProvider
                                                     ÿ           -789 47ÿOrganization,
                                                                             .7) /8 %ÿif"ÿthere
                                                                                                 3474ÿisn't0ÿaÿnetwork
                                                                                                                      487ÿ
         be  higher.

           789 47ÿÿwithin
        6provider   3 ÿyour
                            #87ÿ6plan
                                     ÿservice
                                              479&4ÿarea74ÿavailable
                                                              9(4ÿfor
                                                                         "87ÿyou
                                                                              #8ÿto8ÿsee,
                                                                                         44%ÿyou
                                                                                             #8ÿcan
                                                                                                  &ÿgo  )8ÿto8ÿan
                                                                                                                 ÿout-of-
                                                                                                                      8$8"$
        Because                      Regional

          487ÿ6provider
                     789 47ÿ(butÿstillÿ6pay#ÿthe
                                                   34ÿin-network
                                                          $487ÿamounts.
                                                                     '8 *
    0Oÿ1   23ÿnote:
                  45While
                         ÿ634ÿyou
                                 #8ÿcan  &ÿget )4ÿyour
                                                      #87ÿcare
                                                            &74ÿfrom
                                                                  "78'ÿan
                                                                        ÿout-of-network
                                                                            8$8"$487ÿ6provider,
                                                                                                 789 47%ÿthe   34ÿ6provider
                                                                                                                      789 47ÿmust
                                                                                                                              'ÿ
        network

             4)(4ÿto8ÿparticipate
        (be4ÿeligible    67&64ÿinÿMedicare.
                                              74 &74*ÿExcept89&46ÿfor
                                                                      "87ÿemergency
                                                                          4'47)4 &#ÿcare, &74%ÿwe
                                                                                                4ÿcannot
                                                                                                     & 8ÿ6pay#ÿaÿ6provider
                                                                                                                          789 47ÿ
        Please

        3   8ÿhas
               3ÿopted
                    864 ÿout
                            8ÿof8"ÿor87ÿ(been
                                             44 ÿexcluded
                                                    49& 4 ÿor87ÿ6precluded
                                                                    74& 4 ÿfrom
                                                                                "78'ÿthe34ÿMedicare
                                                                                            74 &74ÿProgram.
                                                                                                          -78)7'*Ifÿ!"ÿyou
                                                                                                                          #8ÿgo
                                                                                                                               )8ÿ
                789 47ÿwho
        8ÿaÿ6provider  38ÿisÿnot8ÿeligible
                                          4)(4ÿto8ÿ6participate
                                                           7&64ÿinÿMedicare,
                                                                         74 &74%ÿyou   #8ÿwill
                                                                                             ÿ(be4ÿ7responsible
                                                                                                        468 (4ÿfor     "87ÿthe
                                                                                                                            34ÿfull
                                                                                                                                "ÿ
        who

        & 8   
              ÿ8 "
                 ÿ34 ÿ 479 &4  ÿ  #8   ÿ74  &  49 4*ÿ
                                                      :3  4 &ÿ  3ÿ#8 7ÿ6 78 9  4  7
                                                                                      ÿ( 4" 874ÿ74 &4   9  )ÿ    47
                                                                                                                  9  & 4 ÿ8 ÿ
        to

        &8 "7'ÿthat3ÿthey
                        34#ÿare
                              74ÿeligible
                                    4)(4ÿto8ÿ6participate
                                                       7&64ÿinÿMedicare.
                                                                      74 &74*
        cost of the services you receive. Check with your provider before receiving services to
        confirm


 ;<=>?@AÿBÿ
 SECTION 2                       C34Dÿ4EFÿ24ÿGHIH4EFÿJ3ÿÿDÿ
                                 Using network and out-of-network providers to get
                                 GÿK21ÿ2
                                 your medical care


  ;4ÿBLÿ                    MGÿKG3ÿN3ÿ2ÿK2ÿ=2ÿÿO=PÿÿJÿ24ÿ
                                 3ÿGÿK21ÿ2
  Section 2.1                     You must choose a Primary Care Provider (PCP) to provide and
                                  oversee your medical care

 QN2ÿis3ÿa2ÿ"PCP"
 What         R=Sÿand24ÿwhat
                             EN2ÿdoes
                                    3ÿthe
                                           NÿPCP
                                                =ÿdo
                                                     ÿfor
                                                          Iÿyou?
                                                              GT
 QN2ÿis3ÿa2ÿPCP?
 What         =T
 UÿPrimary
   -7'7#ÿCare:74ÿProvider
                    -789 47ÿ(PCP)
                                V-:-Wÿisÿaÿnetwork
                                              487ÿ6physician
                                                         3# &ÿwho  38ÿisÿselected
                                                                             44&4 ÿ(by#ÿyou
                                                                                          #8ÿto8ÿ6provide
                                                                                                     789 4ÿand
                                                                                                            ÿ
 &887 4ÿyour #87ÿcovered
                     &89474 ÿservices.
                                  479&4*
 A
 coordinate

 QN2ÿtypes
 What   J3ÿofIÿproviders
                   J3ÿmay K2ÿact
                                       2ÿas
                                            23ÿa2ÿPCP?
                                                  =Tÿ
 -:- ÿare
        74ÿgenerally
              )447#ÿ6physicians
                           3# & ÿspecializing
                                         64&/ )ÿinÿInternal
                                                         !47ÿMedicine,
                                                                    74 & 4%ÿFamily
                                                                                X'#ÿPractice
                                                                                       -7&&4ÿ     87ÿY4  47ÿ
 -7&&4*
 PCPs                                                                                               or General
 Practice.

 What       Nÿrole
 QN2ÿis3ÿthe  1ÿofIÿmy
                          KÿPCP?
                              =T
 Z87ÿ7relationship
        48 36ÿwith3ÿyour#87ÿPCP
                                    -:-ÿisÿan
                                            ÿimportant
                                                 '687ÿone8 4ÿ(because
                                                                    4&4ÿyour
                                                                            #87ÿPCP
                                                                                  -:-ÿisÿ7responsible
                                                                                           468 (4ÿfor    "87ÿthe
                                                                                                              34ÿ
 &887       8
 coordination of your health care and is also responsible for your routine health care needs.*
                ÿ8"ÿ# 8  7ÿ
                           3 4 
                                3 ÿ& 7
                                       4 ÿ   ÿ  ÿ 8ÿ
                                                      74   68    (  4ÿ"87ÿ#
                                                                           8 7ÿ78  4 ÿ343  ÿ& 74 ÿ 44    ÿYou
                                                                                                                 Z8ÿ
 Your

 '#ÿwant
      ÿto8ÿask
                 ÿyour
                      #87ÿPCP
                            -:-ÿfor"87ÿassistance
                                        &4ÿinÿselecting
                                                        44&)ÿaÿnetwork
                                                                       487ÿspecialist
                                                                                 64&ÿand ÿfollow-up
                                                                                                 "88$6ÿwith
                                                                                                            3ÿyour
                                                                                                                  #87ÿ
 -:-ÿafter
      "47ÿany
              #ÿspecialist
                   64&ÿvisits.
                               9 *ÿIt!ÿisÿimportant
                                             '687ÿfor"87ÿyou
                                                            #8ÿto8ÿdevelop
                                                                       49486ÿand
                                                                               ÿmaintain
                                                                                    '  ÿaÿ7relationship
                                                                                                   48 36ÿwith3ÿ
 may

 #87ÿPCP.
      -:-*
 PCP
 your

 [Eÿdo
 How   ÿyou
            Gÿchoose
                 N3ÿyourGÿPCP?
                                  =T
 Z8ÿmust
      'ÿselect
               44&ÿaÿPCP
                        -:-ÿ  "78'ÿthe
                                     34ÿÿDirectory
                                                     ÿ  ÿthe
                                                                     34ÿtime
                                                                         '4ÿof8"ÿyour
                                                                                  #87ÿenrollment.
                                                                                       478'4*You    ÿZ8ÿmay,
                                                                                                            '#%ÿ
 384947%ÿvisit
             9 ÿany
                  #ÿnetwork
                          487ÿprovider
                                   6789 47ÿyou
                                             #8ÿchoose.
                                                   &3884*
 You                          from       Provider               at
 however,
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 47 of 142



 (W(XÿS$' 5ÿ18ÿ1$24 ÿ812ÿ66YÿZ '542ÿ6'$494 ÿ 15ÿ4ÿ(ÿQY 14ÿKR
     4692ÿ[Hÿ8 ÿ9 ÿ647ÿ51$24 ÿ812ÿ71"2ÿ '54ÿ 2$5                                                                    [*\
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                              3-5


 012ÿa4ÿcopy
        5167ÿof18ÿthe
                  9 ÿmost
                        19ÿrecent
                             259Provider
                                       ÿÿDirectory,
                                                   orÿ12ÿfor
                                                                     812ÿhelp6ÿinÿselecting
                                                                                        59ÿa4ÿPCP,
                                                                                                   !ÿcall
                                                                                                         54ÿCustomer
                                                                                                                "91 2ÿ
 # 2$5ÿor12ÿvisit
             $9ÿthe
                    9 ÿwebsite
                       % &9ÿlisted9'ÿinÿChapter
                                                  4692ÿ(2ÿof18ÿthis
                                                               9ÿ&booklet
                                                                      11)9ÿfor  812ÿthe
                                                                                      9 ÿmost19ÿup-to-date
                                                                                                 "6*91*'49ÿinformation
                                                                                                             812 491ÿ
 For

 4&1"9ÿour   9%12)ÿ6providers.
         1"2ÿnetwork      21$' 2+
 Service
 about
 ,8ÿyou
    71"ÿdo
        '1ÿnot
            19ÿselect
                    59ÿa4ÿPCP
                            ÿat49ÿthe
                                      9 ÿtime
                                           9 ÿof18ÿenrollment,
                                                     21 9!ÿwe   % ÿmay47ÿ6pick 5)ÿone
                                                                                       1 ÿfor
                                                                                            812ÿyou.
                                                                                                71"+ÿYou
                                                                                                     -1"ÿmay47ÿchange
                                                                                                                54 ÿ
        ÿat49ÿany
 71"2ÿPCP       47ÿtime.
                     9 +ÿSee
                            # ÿ"Changing
                                  . 4ÿyour  71"2ÿPCP"
                                                        /ÿ&below.1%+
 If
 your

 0123434ÿyour
 Changing     5ÿPCP
                    0
 -1"ÿmay47ÿchange
            54 ÿyour71"2ÿPCP
                             ÿfor 812ÿany
                                         47ÿreason,
                                              241!ÿat49ÿany
                                                          47ÿtime.
                                                                9 +ÿAlso,
                                                                       61!ÿit's 97ÿ6possible
                                                                                       1 &ÿthat
                                                                                                949ÿyour
                                                                                                     71"2ÿPCP
                                                                                                           ÿmight
                                                                                                                   9ÿleave
                                                                                                                         4$ÿ
 1"2ÿ6plan's 9%12)ÿof18ÿ6providers
       47ÿnetwork          21$' 2ÿand  4'ÿyou
                                               71"ÿwould
                                                    %1"'ÿhave4$ÿto91ÿfind
                                                                       8'ÿa4ÿnew%ÿPCP ÿ ÿour
                                                                                                1"2ÿ6plan
                                                                                                      4ÿ12ÿyou
                                                                                                              71"ÿwill
                                                                                                                  %ÿ6pay47ÿ
 You

    12ÿfor  51$2'ÿservices.
        812ÿcovered      2$5 +
 our                                                                                         in           or
 more
 ,8ÿyou
    71"ÿwant
        %49ÿto91ÿchange
                  54 ÿyour71"2ÿPCP,
                                    !ÿcall
                                           54ÿCustomer
                                                  "91 2ÿService.
                                                             # 2$5+ÿIf,8ÿthe
                                                                            9 ÿPCP ÿisÿaccepting
                                                                                           45569ÿadditional
                                                                                                       4''914ÿ6plan
                                                                                                                     4ÿ
              9 ÿchange
       & 2!ÿthe    54 ÿwill
                            %ÿ&become
                                      51 ÿeffective
                                                8859$ÿon
                                                        1ÿthe
                                                             9 ÿfirst
                                                                  829ÿ'day47ÿof18ÿthe
                                                                                    9 ÿfollowing
                                                                                        811%ÿmonth.
                                                                                                     19+ÿYou
                                                                                                           -1"ÿwill
                                                                                                                 %ÿreceive
                                                                                                                      25$ÿ
 If

 4ÿnew
    %ÿUnitedHealthcare
         89'9 49542ÿmember          & 2ÿID,:ÿcard
                                                542'ÿthat
                                                     949ÿshows 1% ÿthis
                                                                     9ÿchange.
                                                                          54 +
 members,
 a


   ;3ÿ<=<ÿ
  Section 2.2                        >?ÿtoÿget
                                     How           4ÿcare
                                                        2ÿfrom
                                                               @Aÿspecialists
                                                                       BC2DBBÿand    23ÿother
                                                                                                1ÿnetwork
                                                                                                         3?Eÿproviders
                                                                                                                     CB
  6ÿspecialist
       6 549ÿisÿa4ÿdoctor
                        '15912ÿ%who1ÿ6provides
                                             21$' ÿhealth49ÿcare
                                                                542ÿservices
                                                                           2$5 ÿfor812ÿa4ÿspecific
                                                                                             6 585ÿdisease
                                                                                                      ' 4 ÿor12ÿ6part 429ÿof18ÿthe
                                                                                                                                9 ÿ&body.
                                                                                                                                        1'7+ÿ
  F 2ÿare  42ÿmany47ÿ)kinds
                          'ÿof18ÿspecialists.
                                      6 549+ÿHere  9 2ÿare42ÿa4ÿfew
                                                                     8%ÿexamples:
                                                                             G4 6 H
 A
 There
     •IÿK  5119ÿcare
        Oncologists      542ÿfor812ÿpatients
                                     6499ÿ%        9ÿcancer.
                                                   with  5452+
     •IÿCardiologists
          42'119ÿcare  542ÿfor812ÿ6patients
                                        499ÿwith   %9ÿheart429ÿconditions.
                                                                  51'91+
     •IÿK2 916 '9ÿcare
        Orthopedists       542ÿfor812ÿ6patients
                                        499ÿwith   %9ÿcertain
                                                          5294ÿ&bone,
                                                                      1!ÿLjoint,
                                                                              19!ÿor12ÿmuscle
                                                                                            "5ÿconditions.
                                                                                                   51'91+
 ,8ÿyou
    71"ÿ"useÿan 4ÿout-of-network
                    1"9*18*9%12)ÿ6provider, 21$' 2!ÿyour
                                                        71"2ÿshare42ÿof18ÿthe
                                                                           9 ÿcosts
                                                                               519ÿfor   812ÿyour
                                                                                              71"2ÿcovered
                                                                                                    51$2'ÿservices 2$5 ÿ%will ÿ&beÿas4ÿ
      1%ÿinÿthe
               9 ÿBenefits
                    M 89ÿChart     429ÿinÿChapter
                                                   4692ÿ4Nÿunder
                                                            "' 2ÿ"Out-of-Network."
                                                                     .K"9*18*O 9%12)+/ÿYou     -1"ÿ6pay47ÿthe
                                                                                                           9 ÿout-of-network
                                                                                                               1"9*18*9%12)ÿcost-     519*
 If

               $ÿif8ÿyou
      42ÿeven       71"ÿreceived
                             25$'ÿa4ÿreferral28224ÿfor812ÿthe
                                                            9 ÿservices,
                                                                     2$5 !ÿor12ÿif8ÿyou
                                                                                      71"ÿrequested
                                                                                            2P" 9'ÿa4ÿ6pre-visit
                                                                                                              2*$9ÿcoverage
                                                                                                                        51$24 ÿ
 shown

 'decision    821 ÿ"us.+ÿHowever,
      51ÿfrom           91% $2!ÿinÿthe   9 ÿevent
                                                     $9ÿthat
                                                          949ÿno 1ÿcontracted
                                                                     5192459'ÿnetwork 9%12)ÿ6provider
                                                                                                   21$' 2ÿisÿavailable,
                                                                                                               4$44&!ÿyou   71"ÿ5can 4ÿ
 sharing

           455 ÿcare
 4)ÿto91ÿaccess       542ÿat49ÿin-network
                                *9%12)ÿcost-sharing
                                                 519* 42ÿfrom   821 ÿan
                                                                         4ÿout-of-network
                                                                              1"9*18*9%12)ÿ6provider.
                                                                                                    21$' 2+ÿCall4ÿCustomer
                                                                                                                        "91 2ÿ
 # 2$5ÿto91ÿlet 9ÿ"usÿknow
                         )1%ÿif8ÿyou
                                    71"ÿneed 'ÿto91ÿseeÿan4ÿout-of-network
                                                                1"9*18*9%12)ÿ6provider,
                                                                                       21$' 2!ÿor12ÿto91ÿget
                                                                                                           9ÿhelp6ÿfinding
                                                                                                                     8'ÿan  4ÿin-
                                                                                                                                      *
 ask

 network       21$' 2+ÿ(Phone
      9%12)ÿ6provider.     Q 1ÿnumbers
                                      " & 2ÿfor     812ÿCustomer
                                                           "91 2ÿService
                                                                       # 2$5ÿare  42ÿ6printed
                                                                                           29'ÿon1ÿthe
                                                                                                        9 ÿ&back
                                                                                                              45)ÿcover
                                                                                                                    51$2ÿof18ÿthis
                                                                                                                                 9ÿ
 Service

 &booklet.)
    11)9+R
          91" ÿyour
 S$ÿthough        71"2ÿPCP ÿisÿtrained
                                     924'ÿto91ÿhandle4'ÿthe9 ÿmajority
                                                                       4L1297ÿof18ÿcommon
                                                                                    51 1ÿhealth    49ÿcare
                                                                                                           542ÿneeds,
                                                                                                                  '!ÿthere9 2ÿmay47ÿ
 &beÿa4ÿtime
         9 ÿwhen
                % ÿyou 71"ÿfeel
                              8 ÿthat
                                    949ÿyou 71"ÿneed
                                                   'ÿto91ÿseeÿa4ÿnetwork
                                                                     9%12)ÿspecialist.
                                                                                  6 549+You  ÿT5ÿdo
                                                                                                     ÿnot3ÿneed
                                                                                                               3ÿa2ÿreferral
                                                                                                                          @2Dÿfrom  @Aÿ
 Even

 5ÿPCP 0ÿtoÿsee
                   Bÿa2ÿnetwork
                             3?Eÿspecialist
                                           BC2DBÿorÿbehavioral/mental
                                                             U122DVA32Dÿhealth     12D1ÿprovider.
                                                                                                   C=Although
                                                                                                                ÿ691" ÿyou   71"ÿdo '1ÿnot
                                                                                                                                           19ÿ
 need'ÿa4ÿreferral
             28224ÿfrom
                       821 ÿyour
                              71"2ÿPCP
                                      ÿto91ÿseeÿa4ÿnetwork
                                                         9%12)ÿspecialist,
                                                                       6 549!ÿyour71"2ÿPCP
                                                                                             ÿcan
                                                                                                  54ÿrecommend
                                                                                                         251 'ÿan       4ÿ
 your

 466216249ÿnetwork
                  9%12)ÿspecialist
                                 6 549ÿfor  812ÿyour
                                                    71"2ÿmedical
                                                              '54ÿcondition,
                                                                     51'91!ÿanswer
                                                                                     4% 2ÿPquestions
                                                                                                  " 91ÿyou 71"ÿhave4$ÿ2regarding
                                                                                                                              42'ÿa4ÿ
 network
      9%12)ÿspecialist's
               6 5497ÿtreatment
                              9249 9ÿ6plan     4ÿand
                                                     4'ÿ6provide
                                                            21$' ÿfollow-up
                                                                      811%*"6ÿhealth 49ÿcare
                                                                                              542ÿas4ÿneeded.
                                                                                                             ' '+ÿFor
                                                                                                                    012ÿcoordination
                                                                                                                         5112'491ÿ
 appropriate

 18ÿcare,
 of   542!ÿwe     251 'ÿyou
             % ÿrecommend           71"ÿnotify
                                            1987ÿyour
                                                    71"2ÿPCP
                                                           ÿ%whenÿyou  71"ÿseeÿa4ÿnetwork
                                                                                        9%12)ÿspecialist.
                                                                                                     6 549+
 4 ÿrefer 282ÿto91ÿthe
                       9 Provider
                            ÿÿDirectory
                                         ÿ      812ÿa4ÿlisting
                                                                9ÿof18ÿ6plan
                                                                              4ÿspecialists
                                                                                      6 549ÿavailable
                                                                                                   4$44&ÿthrough
                                                                                                               921" ÿyour 71"2ÿ
 network,
      9%12)!ÿor12ÿyou
                  71"ÿmay47ÿconsult
                               51"9ÿthe   9 Provider
                                                 ÿÿDirectory
                                                              ÿ    1ÿat49ÿthe9 ÿwebsite
                                                                                               % &9ÿlisted
                                                                                                          9'ÿinÿChapter
                                                                                                                         4692ÿ(2ÿof18ÿthis9ÿ
 Please                                                  for

  &11)9+
                                                                            online
  booklet.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 48 of 142



 @;@Eÿ6,*%&%ÿ.ÿ>,%'%ÿ.ÿNNVBÿ7%*&%ÿN*,'%ÿ> &%ÿB(ÿ@ÿ+V%'(ÿBBA-
 > %ÿ:3ÿU'ÿ%ÿ(<ÿ&,%'%ÿ.ÿ!"ÿ%*&(ÿ%,&%                                                                            :OW
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                           3-6


 0123ÿ56ÿ2ÿ789 52573ÿ ÿ2 319ÿ93 ÿ8 59ÿ9297ÿÿ82
 ÿÿÿÿÿ!"ÿ#$ÿÿ$%ÿ!ÿ#%ÿ&'%ÿÿ%ÿ()ÿ*&)ÿ*ÿ%&(ÿ
 What if a specialist or another network provider leaves our plan?

 +,*%-ÿÿ%ÿÿ.ÿ!"ÿ(ÿ*"'ÿ%ÿ!%/ÿ0 %%ÿ%ÿÿ"1%ÿ.ÿ%ÿ$ !ÿ!"ÿ
 It is important that you know that we may make changes to the hospitals, doctors, and specialists

 ,*%ÿ' ÿ(%,%ÿ!"ÿ()ÿ1"ÿ.ÿ!"ÿ*&ÿÿ%&(ÿ*%ÿ(%,%ÿ!"ÿ(ÿ!"ÿ,%ÿ
 (providers) that are part of your plan during the year. There are a number of reasons why your

 &%ÿ' ÿ*ÿ%&ÿÿ%ÿ"2%*ÿ1%($3
 provider might leave your plan, but if your doctor or specialist does leave your plan you have

       4ÿ6,%ÿ"' ÿ"ÿ%$#ÿ.ÿ,*%ÿ!ÿ&'%ÿ*"'ÿ%ÿ!%)ÿ7%*&%ÿ%8"%ÿÿ$%ÿ
 certain rights and protections that are summarized below:

         ."ÿ!"ÿ$ÿ"%"%*ÿ&&%ÿÿ8"(.%*ÿ*&ÿ*ÿ%&(/
     • Even though our network of providers may change during the year, Medicare requires that we
       furnish you with uninterrupted access to qualified doctors and specialists.
      •4ÿWe
         9%ÿwill$((ÿmake
                     #%ÿaÿgood
                                '*ÿfaith
                                        .ÿeffort
                                                %..ÿtoÿprovide
                                                               ,*%ÿyou
                                                                        !"ÿwith
                                                                              $ÿatÿleast
                                                                                         (%ÿ30
                                                                                                :;ÿdays'
                                                                                                      *!<ÿnotice
                                                                                                             &%ÿthat
                                                                                                                      ÿyour
                                                                                                                            !"ÿprovider
                                                                                                                                      ,*%ÿ
         ÿleaving
         is   (%,'ÿour
                        "ÿplan
                               (ÿsoÿthat
                                         ÿyou!"ÿhave
                                                       ,%ÿtime
                                                              %ÿtoÿselect
                                                                        %(%&ÿaÿnew
                                                                                   %$ÿprovider.
                                                                                             ,*%/
      •4ÿWe
         9%ÿwill$((ÿassist
                     ÿyou
                              !"ÿinÿselecting
                                       %(%&'ÿaÿnew   %$ÿ8qualified
                                                                  "(.%*ÿprovider
                                                                              ,*%ÿtoÿcontinue
                                                                                            &"%ÿmanaging
                                                                                                           ''ÿyour !"ÿhealth
                                                                                                                                  %(ÿcare
                                                                                                                                          &%ÿ
         %%*/
         needs.
      •4ÿIf.ÿyou %ÿundergoing
              !"ÿare   "*%''ÿmedical
                                         %*&(ÿtreatment
                                                     %%ÿyou   !"ÿhave,%ÿthe
                                                                                  %ÿright
                                                                                         ' ÿtoÿrequest,
                                                                                                     %8"%)ÿand
                                                                                                               *ÿwe$%ÿ$ will(
                                                                                                                               (ÿwork
                                                                                                                                 $#ÿwith
                                                                                                                                         $ÿ
         !"ÿtoÿensure
         you        %"%ÿthat
                              ÿthe%ÿmedically
                                         %*&((!ÿnecessary
                                                          %&%!ÿtreatment
                                                                        %%ÿyou   !"ÿare
                                                                                             %ÿreceiving
                                                                                                    %&%,'ÿisÿnot
                                                                                                                   ÿinterrupted.
                                                                                                                         %"%*/
      •4ÿIf.ÿyou    %(%,%ÿwe
              !"ÿ1believe    $%ÿhave,%ÿnotÿfurnished
                                                ."%*ÿyou   !"ÿ$   ÿaÿ8qualified
                                                                                "(.%*ÿprovider
                                                                                             ,*%ÿtoÿreplace
                                                                                                             %(&%ÿyour
                                                                                                                      !"ÿprevious
                                                                                                                                 %,"ÿ
         provider
             ,*%ÿorÿthat
                           ÿyour
                                !"ÿ&care
                                         %ÿisÿnot
                                                  ÿ1being
                                                           %'ÿappropriately
                                                                  %(!ÿmanaged,
                                                                                      '%*)ÿyou    !"ÿhave
                                                                                                             ,%ÿthe
                                                                                                                  %ÿright
                                                                                                                      ' ÿtoÿfile
                                                                                                                                   .(%ÿan
                                                                                                                                        ÿ
                                                                    with

         %(ÿof.ÿour
         appeal         "ÿdecision.
                              *%&/
      •4ÿIf.ÿyou
              !"ÿfind
                  .*ÿout
                         "ÿthat
                              ÿyour
                                     !"ÿ*doctor
                                              &ÿorÿspecialist
                                                           %&(ÿisÿleaving
                                                                            (%,'ÿyour!"ÿplan,
                                                                                                  ()ÿplease
                                                                                                         (%%ÿcontact
                                                                                                               &&ÿ"usÿso   ÿwe
                                                                                                                                     $%ÿcan
                                                                                                                                          &ÿ
         ÿyou!"ÿinÿfinding
                            .*'ÿaÿnew
                                         %$ÿprovider
                                                  ,*%ÿtoÿmanage
                                                                  '%ÿyour !"ÿcare.
                                                                                      &%/
 ="ÿmay  !ÿcall
                 &((ÿCustomer
                       >"%ÿService
                                      ?%,&%ÿfor.ÿassistance
                                                     &%ÿatÿthe  %ÿnumber
                                                                                "1%ÿ(listed
                                                                                            %*ÿinÿ>Chapter
                                                                                                            %ÿ2@ÿof.ÿthis
                                                                                                                          ÿ1booklet.
                                                                                                                                  #(%/
         assist
 You
 ?%ÿservices%,&%ÿrequire
                          %8"%ÿprior
                                     ÿauthorization
                                           "2ÿfrom     .ÿthe
                                                                        %ÿplan
                                                                               (ÿinÿorder
                                                                                        *%ÿtoÿ1be%ÿcovered.
                                                                                                          &,%%*/ÿObtaining
                                                                                                                     A1'ÿprior  ÿ
 "2ÿisÿthe     %ÿresponsibility
                                %1(!ÿof.ÿthe %ÿPCP B>Bÿorÿtreating
                                                                        %'ÿprovider.
                                                                                       ,*%/ÿServices
                                                                                                    ?%,&%ÿand
                                                                                                              *ÿitems
                                                                                                                    %ÿrequiring
                                                                                                                             %8"'ÿprior
                                                                                                                                            ÿ
 Some

 "2ÿare      %ÿlisted
                            (%*ÿinÿMedical
                                        7%*&(ÿBenefits
                                                    C%%.ÿChart > ÿinÿChapter
                                                                              > %ÿ4,D)ÿSection
                                                                                              ?%&ÿ@2.1. /E/
 authorization
 authorization


   F9 35ÿGHIÿ
  Section 2.3                      J ÿto3ÿget
                                   How         K93ÿcare  29ÿfrom
                                                              6 Lÿout-of-network
                                                                        3M6M93 ÿproviders8 597
 Nÿaÿmember
         %1%ÿof.ÿour
                       "ÿplan,
                               ()ÿyou
                                    !"ÿcan
                                          &ÿchoose
                                                &%ÿtoÿreceive
                                                                %&%,%ÿ&care
                                                                            %ÿfrom
                                                                                   .ÿout-of-network
                                                                                          "O.O%$#ÿproviders.
                                                                                                               ,*%/ÿHowever,
                                                                                                                             P$%,%)ÿ
 please   %ÿproviders
   (%%ÿnote      ,*%ÿthatÿdo
                                     *ÿnot
                                          ÿcontract
                                               &&ÿwith$ÿus  "ÿ %ÿunder
                                                                            "*%ÿno  ÿobligation
                                                                                          1('ÿ    ÿtreat
                                                                                                            %ÿyou,
                                                                                                                    !")ÿexcept
                                                                                                                          %Q&%ÿinÿ
 As

 %%'%&!ÿsituations.
                 "/ÿA" Ourÿplan
                                       (ÿwill
                                            $((ÿcover
                                                    &,%ÿservices
                                                           %,&%ÿfrom.ÿeither
                                                                                %%ÿnetwork
                                                                                         %$#ÿorÿout-of-network
                                                                                                       "O.O%$#ÿproviders,
                                                                                                                              ,*%)ÿ
                                                                        are                              to

 ÿ(long       %ÿservices
      'ÿasÿthe   %,&%ÿare%ÿcovered
                                      &,%%*ÿ1benefits
                                                     %%.ÿand
                                                               *ÿare%ÿmedically
                                                                          %*&((!ÿnecessary.
                                                                                           %&%!/However,
                                                                                                        ÿP$%,%)ÿif56youÿRÿuse
                                                                                                                               79ÿan
                                                                                                                                    2ÿ
 emergency

   3M6M93 ÿprovider,
                      8 59Sÿyour  Rÿshare7129ÿof6ÿthe  319ÿcosts737ÿfor
                                                                         6 ÿyour
                                                                             Rÿcovered  99ÿservices
                                                                                                  79597ÿmay  L2Rÿbe T9ÿhigher.
                                                                                                                          15K19HHere
                                                                                                                                   ÿP%%ÿ
 as

 %ÿother     ÿthings
       %ÿimportant      'ÿtoÿ#know
                                          $ÿabout
                                                 1"ÿusing
                                                           "'ÿout-of-network
                                                                    "O.O%$#ÿproviders:
                                                                                           ,*%3
 out-of-network
 are
    •4ÿYou
       ="ÿcan&ÿget
                  '%ÿyour
                       !"ÿcare
                               &%ÿfrom
                                     .ÿan ÿout-of-network
                                                 "O.O%$#ÿprovider,
                                                                         ,*%)ÿhowever,
                                                                                       $%,%)ÿinÿmost
                                                                                                      ÿcases
                                                                                                             &%ÿthat
                                                                                                                      ÿprovider
                                                                                                                              ,*%ÿ
       "ÿ1be%ÿeligible
                  %('1(%ÿtoÿparticipate
                                  &%ÿinÿMedicare.
                                                     7%*&%/ÿExcept
                                                                    6Q&%ÿfor .ÿemergency
                                                                                    %%'%&!ÿcare, &%)ÿwe
                                                                                                           $%ÿcannot
                                                                                                               &ÿpay!ÿaÿ
         ,*%ÿ$whoÿhasÿopted
       provider               %*ÿout"ÿof.ÿorÿ1been
                                                        %%ÿexcluded
                                                             %Q&("*%*ÿorÿprecluded
                                                                                  %&("*%*ÿfrom
                                                                                              .ÿthe%ÿMedicare
                                                                                                           7%*&%ÿProgram.
                                                                                                                        B'/ÿIf.ÿ
       must

       !"ÿreceive
              %&%,%ÿcare
                       &%ÿfrom
                              .ÿaÿprovider
                                         ,*%ÿwho $ ÿisÿnotÿeligible
                                                                     %('1(%ÿtoÿparticipate
                                                                                     &%ÿinÿMedicare,
                                                                                                      7%*&%)ÿyou  !"ÿwill
                                                                                                                          $((ÿ1be%ÿ
        %   
                  1 (%ÿ. 
                          ÿ   % ÿ
                                 ."((ÿ&  ÿ .ÿ   % ÿ%,&%   ÿ! " ÿ
                                                                         % &%  , %/ÿ
                                                                                     >   % &#ÿ $   ÿ!" ÿ   ,
                                                                                                                   * % ÿ
                                                                                                                        1 % .%ÿ
       you

       %&%,'ÿservices
                    %,&%ÿtoÿconfirm
                                   &.ÿthatÿthey%!ÿare
                                                             %ÿeligible
                                                                   %('1(%ÿtoÿparticipate
                                                                                    &%ÿinÿMedicare.
                                                                                                    7%*&%/
       responsible for the full cost of the services you receive. Check with your provider before
       receiving
    •4ÿWhen
       9 %ÿyou !"ÿobtain
                     1ÿservices
                               %,&%ÿout-of-network
                                           "O.O%$#ÿwithin $ÿthe%ÿUnited
                                                                                U%*ÿStates,
                                                                                          ?%)ÿwe$%ÿwill
                                                                                                        $((ÿpay!ÿfor
                                                                                                                    .ÿcovered
                                                                                                                        &,%%*ÿ
       %,&%ÿusing
                  "'ÿA    '(ÿMedicare
                                      7%*&%ÿrules.  "(%/ÿUnder
                                                              U*%ÿA     '(ÿMedicare,
                                                                                     7%*&%)ÿproviders
                                                                                                     ,*%ÿcan
                                                                                                               &ÿchoose
                                                                                                                      &%ÿ
       $ %%ÿtoÿaccept
                      &&%ÿMedicare
                                7%*&%ÿassignment.
                                              '%/ÿAssignment
                                                                 N'%ÿmeans   %ÿthat
                                                                                             ÿthe
                                                                                                   %ÿdoctor,
                                                                                                        *&)ÿprovider,
                                                                                                                     ,*%)ÿorÿ
       services           Original                                      Original

       "(%ÿhasÿsigned
                        '%*ÿan ÿagreement
                                      '%%%ÿ$         ÿMedicare
                                                              7%*&%ÿtoÿaccept
                                                                                 &&%ÿthe
                                                                                          %ÿMedicare-approved
                                                                                               7%*&%O,%*ÿamount    "ÿasÿ
       whether

       ."((ÿpayment
               !%ÿfor
                        .ÿcovered
                            &,%%*ÿservices.
                                         %,&%/ÿMost 7ÿdoctors,
                                                              *&)ÿproviders,
                                                                             ,*%)ÿand*ÿsuppliers
                                                                                                "(%ÿaccept
                                                                                                              &&%ÿassignment,
                                                                                                                        '%)ÿ
       supplier                                         with
       full
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 49 of 142



 !Z!3ÿ[9  ÿ5ÿ5 ÿ5ÿ\\KLÿ 9 ÿ\92 ÿ75 ÿL8ÿ!ÿK 58ÿLLM
  72ÿR<ÿ16ÿ27ÿ826ÿ5 ÿ5ÿ451ÿ 9 8ÿ6 6                                                                                                          RN
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                                              3-7

       0but12ÿyou
                451ÿshould
                      675189ÿalways  8 46ÿcheck   7 ÿto25ÿmake
                                                              ÿsure.  61ÿYou 51ÿmay4ÿalso    865ÿwant2ÿto25ÿfind
                                                                                                                    9ÿout
                                                                                                                           512ÿhow
                                                                                                                                75 ÿmuch
                                                                                                                                      17ÿyou  451ÿhave7ÿ
      25ÿpay4ÿfor  5ÿeach7ÿservice
                                    6 ÿor5ÿsupply6184ÿ0before5ÿyou 451ÿget 2ÿit.2ÿTo
                                                                                             5ÿ9determine
                                                                                                      2ÿwhether  727ÿnon-network
                                                                                                                                525ÿdoctors
                                                                                                                                                95256ÿ
      5ÿsuppliers
              6186ÿaccept2ÿassignment  66 2ÿ(participate
                                                              2 2ÿinÿMedicare),
                                                                                     9 ÿcontact      52 2ÿMedicare
                                                                                                                     9 ÿ(See     ÿChapter
                                                                                                                                            72ÿ!2,ÿ
      to

       25ÿ!2ÿof5ÿthis    276ÿEvidence
                                     "#$%&'(&ÿof*+ÿCoverage).
                                                          ,*#&-./&
      or
      Section
       0ÿyou
       ÿ  451ÿobtain
                   502ÿservices
                              6 6ÿfrom    5ÿaÿ9doctor
                                                          5 25ÿor5ÿprovider
                                                                          59 ÿwithin27ÿthe  27 ÿUnited
                                                                                                        129ÿStates
                                                                                                                   226ÿwho     75ÿdoesn't
                                                                                                                                    95 622ÿaccept2ÿ
         66 2ÿyou      451ÿwill88ÿbe 0 ÿresponsible
                                                 65608ÿfor      5ÿthe
                                                                          27ÿcost-sharing
                                                                                  56267ÿapplicable8 08ÿto25ÿthe   27ÿcovered
                                                                                                                                 59ÿservice(s)
                                                                                                                                            6 6ÿ
      If

      1under
         9 ÿour  51ÿplan,
                            8ÿplus 816ÿany4ÿdifference
                                                   9 ÿ0between     2 ÿthe   27ÿamount 512ÿweÿpay4ÿthe    27ÿprovider
                                                                                                                          59 ÿand 9ÿthe
                                                                                                                                           27ÿMedicare
                                                                                                                                                9 ÿ
      assignment,

      82ÿcharge. 7 ÿThe    7ÿlimiting
                                           82ÿcharge7 ÿmeans      6ÿthey
                                                                                274ÿcanÿonly    584ÿcharge
                                                                                                         7 ÿyou  451ÿup
                                                                                                                        1ÿto25ÿ315%
                                                                                                                                   45ÿover
                                                                                                                                        5ÿthe
                                                                                                                                              27ÿ
       9 59ÿamount.                  512
      limiting
      Medicare-approved

   •6
    ÿYou
       51ÿdon't 9522ÿ      9ÿto25ÿget  2ÿaÿreferral
                                                   8ÿor5ÿprior
                                                                  5ÿauthorization
                                                                            1275825ÿwhen         7ÿyou451ÿget 2ÿcareÿfrom
                                                                                                                               5ÿout-of-network
                                                                                                                                      512525ÿ
         59 6ÿHowever,
      providers.          95 ÿ0before       5ÿgetting
                                                          22ÿservices
                                                                  6 6ÿfrom    5ÿout-of-network
                                                                                           512525ÿproviders  59 6ÿyou 451ÿmay4ÿwant2ÿto25ÿask6ÿ
                           need

      5ÿaÿpre-visit
                   62ÿcoverage
                                  5 ÿ9decision     65ÿto25ÿconfirm
                                                                    5ÿthat 272ÿthe
                                                                                     27ÿservices
                                                                                              6 6ÿyou   451ÿareÿgetting22ÿareÿcovered
                                                                                                                                         59ÿand      9ÿ
                    9 884ÿnecessary.
         ÿmedically            664ÿ(See         ÿChapter
                                                             72ÿ9,:ÿSection
                                                                             25ÿ         ;for
                                                                                               ÿ5ÿinformation
                                                                                                    5 25ÿabout  0512ÿasking
                                                                                                                                 6ÿfor
                                                                                                                                         5ÿcoverage
                                                                                                                                               5 ÿ
      for

      9 656ÿThis       76ÿis6ÿimportant
                                        522ÿ0because:      16<
      are                                                                                   4

     0= ÿ>      27512ÿaÿpre-visit
                                62ÿcoverage
                                             5 ÿdecision,
                                                          9 65ÿifÿweÿlater   82ÿdetermine
                                                                                            9 2ÿthat     272ÿthe27ÿservices
                                                                                                                         6 6ÿareÿnot52ÿcovered
                                                                                                                                                 59ÿ
      decisions.)

             5ÿwereÿnot  52ÿmedically
                                 9 884ÿnecessary,     664ÿweÿmay     4ÿ9deny  4ÿcoverage
                                                                                             5 ÿand      9ÿyou
                                                                                                                 451ÿwill88ÿ0beÿresponsible
                                                                                                                                  65608ÿfor  5ÿthe  27ÿ
             Without

               2ÿcost. 562ÿIf0ÿweÿsay
                                         64ÿweÿwill88ÿnot52ÿcover
                                                                  5ÿyour 451ÿservices,
                                                                                   6 6ÿyou      451ÿhave
                                                                                                          7ÿthe  27ÿright
                                                                                                                       72ÿto25ÿappeal
                                                                                                                                     8ÿour51ÿ
             or

             9decision
                  65ÿnot 52ÿto25ÿcover
                                         5ÿyour451ÿcare.ÿSee ÿChapter72ÿ9:ÿ(What   ?@A.BÿtoB*ÿdo %*ÿif$+ÿyou
                                                                                                                 C*Dÿhave
                                                                                                                        A.#&ÿa.ÿproblem
                                                                                                                                   E-*FG&Hÿor*-ÿ
             entire

             (*HEG.$'BIÿto25ÿlearn
             complaint)              8 ÿhow 75 ÿto25ÿmake
                                                          ÿanÿappeal.   8
   •6
    ÿBecause
       J 16ÿour           51ÿplan
                                  8ÿis6ÿa Regional
                                               ÿK 58ÿ       L9ÿProvider L59 ÿM          825ÿifÿno  5ÿ  25ÿprovider
                                                                                                                                          59 ÿis6ÿ
       984ÿavailable808ÿwithin     27ÿyour
                                                451ÿplan
                                                         8ÿservice
                                                               6 ÿarea     ÿyou451ÿcanÿaccess66ÿcareÿat2ÿin-network25ÿcost-sharing
                                                                                                                                           56267ÿ
                                                               Preferred                         Organization,              network

      5ÿanÿout-of-network
                      512525ÿprovider.      59 ÿCall88ÿCustomer
                                                                         1625 ÿService
                                                                                       ÿto25ÿlet     82ÿ1us6ÿknow
                                                                                                                  5 ÿyou 451ÿneed9ÿto25ÿsee
                                                                                                                                            6 ÿanÿout-512
      readily

      525ÿprovider,    59 ÿor5ÿto25ÿget   2ÿhelp
                                                          78ÿfinding
                                                                 9ÿanÿout-of-network
                                                                                   512525ÿprovider.   59 ÿ(Phone
                                                                                                                          L75ÿnumbers
                                                                                                                                     10 6ÿfor 5ÿ
      from

          1625 ÿService    ÿareÿprinted  29ÿon 5ÿthe
                                                               27ÿ0backÿcover   5ÿof5ÿthis276ÿ0booklet.)
                                                                                                      5582
      of-network
      Customer
   •6
    ÿIt02ÿis6ÿ0best62ÿto25ÿask6ÿanÿout-of-network
                                        512525ÿprovider   59 ÿto25ÿ0bill88ÿthe
                                                                                       27ÿplan   8ÿfirst.
                                                                                                       62ÿBut,
                                                                                                              J12ÿifÿyou
                                                                                                                        451ÿhave
                                                                                                                               7ÿalready
                                                                                                                                       8 94ÿpaid9ÿfor   5ÿ
      27ÿcovered 59ÿservices,
                             6 6ÿweÿwill88ÿreimburse 016ÿyou     451ÿfor5ÿour
                                                                                     51ÿshare67ÿof5ÿthe 27ÿcost 562ÿfor
                                                                                                                        5ÿcovered
                                                                                                                               59ÿservices.
                                                                                                                                         6 6ÿM     Orÿ     ÿ
               512525ÿprovider
         ÿout-of-network                59 ÿsends696ÿyou  451ÿaÿ0bill88ÿthat
                                                                               272ÿyou
                                                                                     451ÿthink  27ÿweÿshould
                                                                                                            675189ÿpay,4ÿyou 451ÿcanÿsend
                                                                                                                                           69ÿit2ÿto25ÿ1us6ÿ
      the                                                                                                                                                       if

                  4 2ÿSee
      5ÿpayment.            ÿChapter 72ÿNÿ        ?OPQ$'/ÿus   DPÿtoB*ÿpay
                                                                              E.Cÿour
                                                                                    *D-ÿshare PA.-&ÿof*+ÿa.ÿbill
                                                                                                              F$GGÿyou
                                                                                                                    C*Dÿhave
                                                                                                                           A.#&ÿreceived
                                                                                                                                   -&(&$#&%ÿfor+*-ÿ
      an

      (*#&-&%ÿmedical  H&%$(.GÿservicesP&-#$(&Pÿ      *-ÿdrugs)
                                                          %-D/PIfor   ÿ5ÿinformation
                                                                           5 25ÿabout       0512ÿwhat72ÿto25ÿdo95ÿifÿyou
                                                                                                                              451ÿreceive
                                                                                                                                         ÿaÿ0bill88ÿor5ÿifÿ
      for                                            7 (Asking

      451ÿneed   9ÿto25ÿask6ÿfor   5ÿreimbursement.
                                             016 2
      covered                                         or
      you
   •6
    ÿIf0ÿyou
          451ÿareÿusing  16ÿanÿout-of-network
                                         512525ÿprovider   59 ÿfor  5ÿemergency
                                                                                       4ÿcare,          ÿurgently
                                                                                                                 1 284ÿneeded
                                                                                                                               9 9ÿservices,
                                                                                                                                         6 6ÿor5ÿ
      5125 ÿ9dialysis,   8466ÿyou  451ÿmay  4ÿnot52ÿhave
                                                              7ÿto25ÿpay4ÿaÿhigher77 ÿcost-sharing
                                                                                                    56267ÿamount. 512ÿSee  ÿSection
                                                                                                                                         25ÿ3Rÿfor  5ÿ
                  5 25ÿabout
      5ÿinformation                    0512ÿthese
                                                  276ÿsituations.
                                                          621256
      out-of-area
      more


  S&(B$*'ÿTUVÿ
  Section 2.4                      W*XÿtoB*ÿget
                                   How      /&Bÿcare
                                                  (.-&ÿif$+ÿyou
                                                            C*Dÿlive
                                                                  G$#&ÿin$'ÿa.ÿnon-network
                                                                               '*'Y'&BX*-Qÿarea
                                                                                             .-&.
 J 16ÿour  51ÿplan8ÿis6ÿaÿRegional
                              K 58ÿPreferred
                                          L9ÿProvider
                                                     L59 ÿM       825ÿifÿno
                                                                                      5ÿnetwork
                                                                                            25ÿprovider
                                                                                                    59 ÿis6ÿreadily
                                                                                                                     984ÿ
  808ÿwithin27ÿyour
                       451ÿplan
                               8ÿservice
                                   6 ÿarea  ÿyou
                                                  451ÿcanÿaccess66ÿcareÿat2ÿin-network
                                                                                  25ÿcost-sharing
                                                                                               56267ÿfrom
                                                                                                           5ÿanÿout-
                                                                                                                       512
 Because                                                           Organization,

 525ÿprovider.
                  59 ÿCall88ÿCustomer
                                    1625 ÿService
                                                ÿto25ÿlet82ÿ1us6ÿknow
                                                                     5 ÿyou 451ÿneed
                                                                                   9ÿto25ÿsee
                                                                                           6 ÿanÿout-of-network
                                                                                                   512525ÿ
 available

 59 ÿor5ÿto25ÿget2ÿhelp
                           78ÿfinding
                                9ÿanÿout-of-network
                                             512525ÿprovider.
                                                                  59 ÿ(Phone
                                                                              L75ÿnumbers
                                                                                      10 6ÿfor
                                                                                                5ÿCustomer
                                                                                                      1625 ÿService
                                                                                                                    ÿ
 of-network

  ÿprinted
      29ÿon 5ÿthe27ÿ0backÿcover
                                  5ÿof5ÿthis
                                           276ÿ0booklet.)
                                                  5582
 provider,
 are
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 50 of 142



 [\[Kÿ]6&4*+;*ÿ-9ÿI-6*017*ÿ9-0ÿ$$^MÿP*4&;10*ÿ$461+217*ÿI)-&;*ÿM51+ÿ[ÿ_^*7&-+15ÿMMN`
 I)132*0ÿaBÿT'&+7ÿ2)*ÿ351+Z'ÿ;-6*017*ÿ9-0ÿ,-.0ÿ:*4&;15ÿ'*06&;*'                                                                                       aSb
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                                       3-8


 0123456ÿ8ÿ
 SECTION 3                              9 ÿ ÿÿ ÿÿÿÿÿÿ
                                        How to get covered services when you have an
                                        ÿÿÿÿÿÿÿ ÿÿ
                                        emergency or urgent need for care or during a
                                        
                                        disaster

  0ÿ8ÿ
  Section 3.1                             ÿcare
                                        Getting       ÿifÿyou   ÿhave ÿaÿmedical
                                                                                          ÿemergency
                                                                                                        
    ÿisÿaÿ"medical
 What           !ÿemergency"
                                "ÿand        ÿwhat      ÿshould
                                                                          ÿyou   ÿdo    ÿifÿyou
                                                                                                      ÿhaveÿone?#
 $ÿ"medical
    !ÿemergency"
                   "ÿis&'ÿwhen      ()*+ÿyou,,-./ÿor-0ÿany   1+,ÿother
                                                                            -2)*0ÿ3prudent
                                                                                       0.4*+2ÿ5layperson
                                                                                                     1,3*0'-+ÿwith (&2)ÿan
                                                                                                                        1+ÿaverage
                                                                                                                              16*017*ÿ8knowledge
                                                                                                                                              +-(5*47*ÿ
 -9ÿ)health
       *152)ÿand
               1+4ÿmedicine,
                      :*4&;&+*/ÿ<believe*5&*6*ÿthat2)12ÿyou
                                                         ,-.ÿhave   )16*ÿmedical
                                                                             :*4&;15ÿsymptoms
                                                                                          ',:32-:'ÿthat     2)12ÿrequire
                                                                                                                   0*=.&0*ÿimmediate
                                                                                                                             &::*4&12*ÿmedical :*4&;15ÿ
 A

 122*+2&-+ÿto2-ÿ3prevent
                     0*6*+2ÿloss5-''ÿof-9ÿ5life,
                                            &9*/ÿloss
                                                  5-''ÿof-9ÿa1ÿlimb,
                                                                   5&:</ÿor-0ÿloss
                                                                                 5-''ÿof-9ÿfunction
                                                                                             9.+;2&-+ÿof-9ÿa1ÿlimb.
                                                                                                                 5&:<>ÿThe
                                                                                                                       ?)*ÿmedical
                                                                                                                               :*4&;15ÿsymptoms
                                                                                                                                           ',:32-:'ÿ
 of

 :1,ÿ<be*ÿan1+ÿillness,
                 &55+*''/ÿinjury,
                              &+@.0,/ÿsevere
                                      '*6*0*ÿ3pain,  1&+/ÿor-0ÿa1ÿmedical
                                                                       :*4&;15ÿcondition
                                                                                     ;-+4&2&-+ÿthat  2)12ÿis&'ÿ=quickly
                                                                                                                 .&;85,ÿgetting
                                                                                                                         7*22&+7ÿ(-      0'*>
 attention
 may                                                                                                                                 worse.
 A9ÿyou
 If        16*ÿa1ÿmedical
    ,-.ÿ)have       :*4&;15ÿemergency:
                                  *:*07*+;,B
    •CÿGet
       ÿhelpEÿas ÿquickly
                          FGÿas  ÿpossible.
                                            E Hÿ        ICall155ÿ911
                                                                       JKKÿfor 9-0ÿhelp
                                                                                    )*53ÿor-0ÿgo7-ÿto2-ÿthe
                                                                                                         2)*ÿnearest
                                                                                                               +*10*'2ÿemergency
                                                                                                                         *:*07*+;,ÿroom    0--:ÿor-0ÿ
       )-'3&215>ÿCallI155ÿfor9-0ÿan
                                 1+ÿambulance
                                     1:<.51+;*ÿif&9ÿyou      ,-.ÿ+need  **4ÿit.&2>You
                                                                                   ÿL-.ÿ4do-ÿnot needÿ+**4ÿto2-ÿget
                                                                                                                   7*2ÿapproval
                                                                                                                       1330-615ÿor-0ÿa1ÿ0referral
                                                                                                                                               *9*0015ÿfirst
                                                                                                                                                         9&0'2ÿ
       90-:ÿyour
               ,-.0ÿPCP.
                       MIM>
       hospital.
       from

    ÿisÿcovered
 What          ÿifÿyou ÿhave
                                     ÿaÿmedical
                                                  ÿemergency?
                                                                   #
 L-.ÿmay:1,ÿget7*2ÿcovered
                    ;-6*0*4ÿemergency
                                  *:*07*+;,ÿmedical  :*4&;15ÿcare      ;10*ÿwhenever
                                                                                ()*+*6*0ÿyou   ,-.ÿ+need**4ÿit,&2/ÿanywhere
                                                                                                                   1+,()*0*ÿin&+ÿthe 2)*ÿ(world.
                                                                                                                                              -054>ÿN.
                                                                                                                                                     Our0   ÿ
        ;-6*0'ÿambulance
 351+ÿcovers       1:<.51+;*ÿservices'*06&;*'ÿin&+ÿsituations
                                                       '&2.12&-+'ÿwhere     ()*0*ÿgetting
                                                                                       7*22&+7ÿto2-ÿthe2)*ÿemergency
                                                                                                             *:*07*+;,ÿroom   0--:ÿin&+ÿany
                                                                                                                                          1+,ÿother
                                                                                                                                                 -2)*0ÿ
 You

 (1,ÿcould       *+41+7*0ÿyour
        ;-.54ÿendanger           ,-.0ÿhealth.
                                        )*152)>ÿFor  O-0ÿ:-         0*ÿinformation,
                                                                        &+9-0:12&-+/ÿsee     '**ÿthe2)*ÿMedical
                                                                                                         P*4&;15ÿBenefits
                                                                                                                     Q*+*9&2'ÿI)       102ÿin&+ÿChapter
                                                                                                                                                I)132*0ÿR4ÿ
 plan

 -9ÿthis    --85*2>
     2)&'ÿ<booklet.
 way                                                         more                                                                Chart
 of
 A9ÿyou
    ,-.ÿ0receive
           *;*&6*ÿemergency
                      *:*07*+;,ÿor-0ÿurgently-needed
                                             .07*+25,S+**4*4ÿservices       '*06&;*'ÿoutside
                                                                                          -.2'&4*ÿof-9ÿthe 2)*ÿUnited
                                                                                                                 T+&2*4ÿStates
                                                                                                                         U212*'ÿor-0ÿits&2'ÿterritories,
                                                                                                                                              2*00&2-0&*'/ÿ
       7*+*0155,ÿ(&
 ,-.ÿgenerally        will5
                          5ÿ<be*ÿrequired
                                 0*=.&0*4ÿto2-ÿ3pay1,ÿthe   2)*ÿ<bill&55ÿat12ÿthe
                                                                              2)*ÿtime
                                                                                    2&:*ÿyou,-.ÿ0receive
                                                                                                     *;*&6*ÿthe2)*ÿservices.
                                                                                                                    '*06&;*'>ÿMost
                                                                                                                                 P-'2ÿforeign
                                                                                                                                          9-0*&7+ÿ
 If

 30-6&4*0'ÿare  10*ÿnot
                      +-2ÿeligible
                            *5&7&<5*ÿto2-ÿreceive
                                            0*;*&6*ÿ0reimbursement
                                                            *&:<.0'*:*+2ÿ4directly      &0*;25,ÿfrom
                                                                                                   90-:ÿMedicare,
                                                                                                           P*4&;10*/ÿand 1+4ÿwill
                                                                                                                                (&55ÿask
                                                                                                                                       1'8ÿyou,-.ÿto2-ÿ3pay1,ÿ
 you

 9-0ÿthe   '*06&;*'ÿdirectly.
      2)*ÿservices       4&0*;25,>ÿAsk
                                     $'8ÿfor  9-0ÿa1ÿwritten,
                                                     (0&22*+/ÿdetailed4*21&5*4ÿ<bill&55ÿor-0ÿreceipt
                                                                                              0*;*&32ÿshowing
                                                                                                          ')-(&+7ÿthe 2)*ÿspecific
                                                                                                                           '3*;&9&;ÿservices
                                                                                                                                         '*06&;*'ÿ
 providers

 30-6&4*4ÿto2-ÿyou.,-.>ÿSend
                          U*+4ÿa1ÿcopy;-3,ÿof-9ÿthe 2)*ÿitemized
                                                         &2*:&V*4ÿ<bill&55ÿor-0ÿan    1+ÿitemized
                                                                                           &2*:&V*4ÿreceipt
                                                                                                         0*;*&32ÿto2-ÿus
                                                                                                                       .'ÿto2-ÿ3pay1,ÿyou
                                                                                                                                      ,-.ÿ<back.1;8>ÿYou
                                                                                                                                                      L-.ÿ
 for

 ' ) - .54 ÿ<  *ÿ3 0* 3 1 0*  4 ÿ2
                                 - ÿ
                                   1 ' ' &
                                         '  2ÿ . 'ÿ&+ ÿ-<    2
                                                             1  &
                                                                +   &+ 7 ÿ1  + , ÿ
                                                                                 1 4  4&2&-  + 15ÿ&+  9
                                                                                                      - 0:1   2 &
                                                                                                                - + ÿ
                                                                                                                    +* ;* '  ' 10,  ÿ
                                                                                                                                    2- ÿ3 0-  3 *05
                                                                                                                                                  ,  ÿ
 provided

 30-;*''ÿyour ,-.0ÿrequest
                     0*=.*'2ÿfor  9-0ÿreimbursement,
                                       0*&:<.0'*:*+2/ÿincluding      &+;5.4&+7ÿ:*          4&;15ÿrecords.
                                                                                                    0*;-04'>ÿ
 should be prepared to assist us in obtaining any additional information necessary to properly
 process                                                                              medical
 A9ÿyou
    ,-.ÿ)have
           16*ÿan 1+ÿemergency,
                       *:*07*+;,/ÿwe     (*ÿwill(&55ÿtalk
                                                      2158ÿwith(&2)ÿthe 2)*ÿ4doctors
                                                                                 -;2-0'ÿwho ()-ÿare 10*ÿgiving
                                                                                                         7&6&+7ÿyou,-.ÿemergency
                                                                                                                        *:*07*+;,ÿcare    ;10*ÿto2-ÿ)help
                                                                                                                                                        *53ÿ
 manage and follow up on your care. The doctors who are giving you emergency care will decideÿ
 :1   +1 7 *ÿ  1+ 4 ÿ
                    9 - 5
                        5- (ÿ   .3 ÿ
                                   - +  ÿ,-  . 0 ÿ; 10* >ÿ  ? ) *   ÿ4 - ;  2- 0' ÿ
                                                                                  ()   - ÿ1 0 *ÿ7 &6 &+ 7ÿ,  -.  ÿ
                                                                                                                 * :* 07 *+  ; , ÿ
                                                                                                                                 ;  1 0*ÿ(&   55
                                                                                                                                               ÿ4* ; &4 *
 If

 ()*+ÿyour
 when            ;-+4&2&-+ÿis&'ÿstable
          ,-.0ÿcondition            '21<5*ÿand  1+4ÿthe
                                                      2)*ÿ:*  medical4&;15ÿemergency
                                                                              *:*07*+;,ÿis&'ÿover.   -6*0>
 $92*0ÿthe
         2)*ÿemergency
               *:*07*+;,ÿis&'ÿover  -6*0ÿyou ,-.ÿare10*ÿentitled
                                                         *+2&25*4ÿto2-ÿfollow-up
                                                                               9-55-(S.3ÿ;care 10*ÿto2-ÿ<be*ÿsure
                                                                                                               '.0*ÿyour
                                                                                                                     ,-.0ÿcondition
                                                                                                                             ;-+4&2&-+ÿ;continues
                                                                                                                                               -+2&+.*'ÿto2-ÿ
 <*ÿstable.      L-.0ÿfollow-up
      '21<5*>ÿYour      9-55-(S.3ÿcare  ;10*ÿwill
                                                (&55ÿbe
                                                      <*ÿcovered
                                                             ;-6*0*4ÿ<by,ÿour     -.0ÿ3plan.
                                                                                          51+>IfÿA9ÿyou
                                                                                                     ,-.ÿ7get*2ÿyour
                                                                                                                 ,-.0ÿfollow-up
                                                                                                                      9-55-(S.3ÿcare  ;10*ÿfrom
                                                                                                                                              90-:ÿout-of-
                                                                                                                                                      -.2S-9S
 After

                0-6&4*0'/ÿyou
 +*2(-08ÿ3providers,           ,-.ÿwill
                                    (&55ÿ3pay1,ÿthe
                                                  2)*ÿhigher
                                                        )&7)*0ÿout-of-network
                                                                       -.2S-9S+*2(-08ÿcost-sharing.
                                                                                               ;-'2S')10&+7>
 be
 network

    ÿifÿitÿwasn't
 What             Wÿaÿmedical
                               ÿemergency?
                                             #
 U-:*2&:*'ÿit&2ÿcan   ;1+ÿ<be*ÿhard
                                 )104ÿto2-ÿ8know+-(ÿif&9ÿyou,-.ÿhave)16*ÿa1ÿ:*       4&;15ÿemergency.
                                                                                              *:*07*+;,>ÿFor      O-0ÿexample,
                                                                                                                      *X1:35*/ÿyou   ,-.ÿmight
                                                                                                                                           :&7)2ÿgo  7-ÿin&+ÿ
 9-0ÿemergency
      *:*07*+;,ÿcare    ;10*ÿY- ÿthinking
                                  2)&+8&+7ÿthat  2)12ÿyour
                                                       ,-.0ÿhealth )*152)ÿis&'ÿin&+ÿserious
                                                                                      '*0&-.'ÿ4danger1+7*0ÿY- ÿand1+4ÿthe
                                                                                                                      2)*ÿdoctor
                                                                                                                           4-;2-0ÿmay   :1,ÿsay '1,ÿthat
                                                                                                                                                     2)12ÿit&2ÿ
 Sometimes                                                                      medical

 (1'+Z2ÿa1ÿ:*      4&;15ÿemergency
                           *:*07*+;,ÿafter     192*0ÿall.
                                                      155>ÿIfA9ÿit&2ÿturns
                                                                     2.0+'ÿout -.2ÿthat
                                                                                     2)12ÿit&2ÿwas
                                                                                               (1'ÿnot+-2ÿan1+ÿemergency,
                                                                                                                 *:*07*+;,/ÿas1'ÿlong  5-+7ÿas1'ÿyou
                                                                                                                                                  ,-.ÿ
 for

 0*1'-+1<5,ÿthought
                  2)-.7)2ÿyour  ,-.0ÿhealth
                                      )*152)ÿ(1        'ÿin&+ÿserious
                                                               '*0&-.'ÿdanger,41+7*0/ÿwe   (*ÿwill
                                                                                                (&55ÿcover
                                                                                                       ;-6*0ÿyour,-.0ÿcare.
                                                                                                                      ;10*>
 wasn't        medical
 reasonably                                        was
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 51 of 142



 VWVXÿY433ÿ19ÿC143583ÿ915ÿRRSMÿT3 853ÿR 4883ÿC 13ÿM8ÿVÿNS318ÿMMJO
 C 835ÿZKÿ9ÿ 3ÿ8Bÿ143583ÿ915ÿ15ÿ3 8ÿ3543                                                       Z[
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                  3-9


 01234356ÿafter
              8935ÿthe3ÿdoctor
                           1 15ÿhas8ÿsaid
                                      8ÿthat8ÿitÿwas
                                                    28ÿnot
                                                         ÿan
                                                             8ÿemergency,
                                                                33536ÿthe3ÿamount
                                                                                  81ÿof19ÿcost-sharing
                                                                                                185ÿthat8ÿ
 1ÿpay8ÿ2
            will
                ÿdepend
                    33 ÿon1ÿwhether
                               2 3 35ÿyou
                                        1ÿget3ÿthe3ÿcare
                                                        853ÿfrom
                                                            951ÿnetwork
                                                                  3215ÿproviders
                                                                            51435ÿor15ÿout-of-network
                                                                                         1193215ÿ
 However,

 51435ÿIf9ÿyou
                  1ÿget
                       3ÿthe3ÿcare
                                 853ÿfrom
                                     951ÿnetwork
                                            3215ÿproviders,
                                                       514356ÿyour
                                                                 15ÿshare
                                                                      853ÿof19ÿthe3ÿcosts
                                                                                      1ÿwill
                                                                                           2ÿusually
                                                                                                8ÿbe3ÿlower
                                                                                                             1235ÿ
 you

           1ÿget3ÿthe3ÿcare
   8ÿif9ÿyou             853ÿfrom
                               951ÿout-of-network
                                    1193215ÿproviders.
                                                        51435
 providers.
 than


   !"ÿ$%&ÿ
  Section 3.2                      ' "(ÿcare
                                   Getting      !)*ÿwhen
                                                       +, ÿyou
                                                             -.ÿhave
                                                                    ,)/ÿan)ÿurgent
                                                                              .*( ÿneed 0ÿfor1*ÿservices
                                                                                                     2*/"! 2
 3,)ÿare
 What      )*ÿ"urgently
                4.*( 5-ÿneeded
                              0 0ÿservices"?
                                       2*/"! 267
 8953ÿneeded33 3 ÿservices"
                          3543:ÿare853ÿnon-emergency,
                                            133536ÿunforeseen
                                                                915333ÿmedical
                                                                              3 8ÿillness,
                                                                                          36ÿinjury,
                                                                                                   ;56ÿor15ÿcondition
                                                                                                                   1 1ÿ
        3<53ÿimmediate
    8ÿ5requires     3 83ÿmedical
                                 3 8ÿcare.   853Urgently
                                                     953ÿneeded
                                                     ÿ         33 3 ÿservices
                                                                         3543ÿmay
                                                                                   8ÿbe  3ÿfurnished
                                                                                              953 ÿbyÿnetwork
                                                                                                                3215ÿ
 "Urgently

 51435ÿor15ÿbyÿout-of-network
                       1193215ÿproviders
                                            51435ÿÿwhen
                                                        2 3ÿnetwork
                                                              3215ÿproviders
                                                                          51435ÿare853ÿtemporarily
                                                                                            31585ÿunavailable
                                                                                                         84883ÿor15ÿ
 that

 8 33=ÿThe    > 3ÿunforeseen
                            915333ÿcondition
                                           1 1ÿcould,
                                                        16ÿfor
                                                              915ÿexample,
                                                                   3?836ÿbe
                                                                             3ÿan8ÿunforeseen
                                                                                       915333ÿflare-up
                                                                                                     9853ÿof19ÿa8ÿknown
                                                                                                                         12ÿ
 providers

   1 1ÿthat8ÿyou 1ÿhave.
                             843
 inaccessible.
 condition

 3,)ÿif"1ÿyou
 What         -.ÿare
                   )*ÿin"ÿthe
                           , ÿplan's
                                @5)A2ÿservice
                                          2*/"! ÿarea
                                                    )*)ÿwhen
                                                          +, ÿyou-.ÿhave
                                                                       ,)/ÿan)ÿurgent
                                                                                 .*( ÿneed 0ÿfor
                                                                                                  1*ÿcare?
                                                                                                       !)*7
 ÿmost
    1ÿsituations,
              816ÿif9ÿyou
                              1ÿare
                                  853ÿinÿthe3ÿplan's
                                                  8Bÿservice
                                                        3543ÿarea
                                                                 8538ÿand
                                                                       8 ÿyou
                                                                            1ÿuse
                                                                                 3ÿan8ÿout-of-network
                                                                                            1193215ÿprovider,
                                                                                                                 514356ÿyou
                                                                                                                           1ÿ
                  35ÿshare
 2ÿpay8ÿa8ÿhigher   853ÿof19ÿthe3ÿcosts
                                          1ÿfor915ÿyour
                                                     15ÿcare.
                                                            853ÿCheck
                                                                 C 3ÿyour
                                                                         15ÿProvider
                                                                                D*/"0 *ÿDirectory
                                                                                             E"*!*-ÿfor915ÿa8ÿlist
                                                                                                                 ÿof19ÿ
 In

 3215ÿUrgent 953ÿCare
                       C853ÿCenters.
                               C335
 will
 network

 3,)ÿif"1ÿyou
 What         -.ÿare
                   )*ÿoutside
                        .2"0 ÿthe
                                  , ÿplan's
                                       @5)A2ÿservice
                                                  2*/"! ÿarea
                                                          )*)ÿwhen
                                                                 +, ÿyou
                                                                        -.ÿhave
                                                                             ,)/ÿan )ÿurgent
                                                                                         .*( ÿneed
                                                                                                   0ÿfor 1*ÿcare?
                                                                                                                !)*7
 F 3ÿyou        853ÿoutside
           1ÿare   13ÿthe3ÿservice
                                    3543ÿarea8538ÿand
                                                      8 ÿcannot
                                                           81ÿget 3ÿcare
                                                                         853ÿfrom
                                                                             951ÿa8ÿnetwork
                                                                                         3215ÿprovider,
                                                                                                   514356ÿour 15ÿplan
                                                                                                                     8ÿ2will
                                                                                                                               ÿ
   1435ÿurgently
           53ÿneeded
                      33 3 ÿservices
                                3543ÿthat8ÿyou 1ÿget
                                                       3ÿfrom
                                                           951ÿany
                                                                  8ÿprovider
                                                                        51435ÿat8ÿthe3ÿcost-sharing
                                                                                            185ÿamount
                                                                                                          81ÿfor  915ÿ
 When

 953ÿNeededG33 3 ÿServices
                         H3543ÿas8ÿdescribed
                                           353 ÿinÿChapter
                                                         C 835ÿ4.I
 cover
 Urgently
 J5ÿplan
         8ÿcovers
                 1435ÿ21   523ÿemergency
                                     3353ÿand     8 ÿurgently
                                                          53ÿneeded
                                                                     33 3 ÿservices
                                                                              3543ÿoutside
                                                                                           13ÿthe3ÿUnited
                                                                                                         93 ÿStates
                                                                                                                    H83ÿ
                9112ÿcircumstances:
  35ÿthe3ÿfollowing         58 3Kÿemergency
                                                  3353ÿservices,
                                                               35436ÿincluding
                                                                            ÿemergency
                                                                                       3353ÿor15ÿurgently
                                                                                                         53ÿneeded
                                                                                                                     33 3 ÿ
 Our                    worldwide

   853ÿ 8 ÿemergency
               3353ÿambulance
                               883ÿtransportation
                                               581581ÿfrom951ÿthe3ÿscene
                                                                          33ÿof19ÿan
                                                                                     8ÿemergency
                                                                                          3353ÿto1ÿthe3ÿnearest3853ÿ
 under

               5383ÿfacility.
 3 8ÿtreatment          98=ÿTransportation
                                    >581581ÿback   8ÿto1ÿthe3ÿUnited
                                                                      93 ÿStates
                                                                              H83ÿfrom 951ÿanother
                                                                                               81 35ÿcountry
                                                                                                          15ÿisÿnot 1ÿ
 care   and

               M53 3 3 6ÿpre-planned
   14353 ÿPre-scheduled,         5383 ÿtreatments
                                                     5383ÿ(including
                                                                 N ÿdialysis
                                                                               8ÿfor
                                                                                       915ÿan8ÿongoing
                                                                                                11ÿcondition)
                                                                                                              1 1Oÿand/
                                                                                                                          8 P
 medical

 15ÿelective
 ÿ                 513 53ÿare
    33 43ÿprocedures         853ÿnot
                                     1ÿcovered.
                                            14353 
 covered.
 or


    !"ÿ$%$ÿ
  Section 3.3                  ' "(ÿcare
                               Getting   !)*ÿduring
                                               0.*"(ÿa)ÿdisaster
                                                           0"2)2*
 9ÿthe3ÿGovernor
         Q143515ÿof19ÿyour
                       15ÿstate,
                             836ÿthe3ÿU.S.
                                       9HÿSecretary
                                             H35385ÿof19ÿHealth 038ÿand8 ÿHuman
                                                                              08ÿServices,
                                                                                      H35436ÿor15ÿthe3ÿPresident
                                                                                                           M533ofÿ19ÿ
    3ÿUnited
       93 ÿStates
               H83ÿdeclares
                         3853ÿa8ÿstate
                                   83ÿof19ÿdisaster
                                             835ÿor15ÿemergency
                                                         3353ÿinÿyour   15ÿgeographic
                                                                                    3158 ÿarea, 85386ÿyou
                                                                                                          1ÿare
                                                                                                               853ÿÿ
 If

 33 ÿto1ÿcare853ÿfrom
                    951ÿyour
                          15ÿplan.
                                 8
 the                                                                                                               still
 entitled
 M383ÿvisit
          4ÿthe3ÿfollowing
                    9112ÿwebsite:
                               233Kÿwww.myAARPMedicare.com
                                         222RRSMT3 8531ÿfor              915ÿinformation
                                                                                   91581ÿon   1ÿhow
                                                                                                        12ÿto1ÿobtain
                                                                                                               18ÿ
 33 3 ÿcare 853ÿduring
                   5ÿa8ÿdisaster.
                             835
 Please
 needed
 Q33586ÿif9ÿyou
                 1ÿcannot
                       81ÿuse
                               3ÿa8ÿnetwork
                                     3215ÿprovider
                                               51435ÿduring
                                                           5ÿa8ÿdisaster,
                                                                          8356ÿyour
                                                                                  15ÿplan
                                                                                         8ÿ2
                                                                                              will
                                                                                                  ÿallow
                                                                                                    812ÿyou
                                                                                                          1ÿto1ÿobtain
                                                                                                                  18ÿ
   8 53 ÿ
        95
         1ÿ  1  
                  1 9
                      3 21 5 ÿ
                               51 4 35 ÿ
                                          8 ÿ
                                              
                                               3 21   5
                                                        ÿ      1  
                                                                      8 5
                                                                          
                                                                              ÿ
                                                                              9ÿ1 ÿ 8 1 ÿ 3  ÿ8 ÿ3 21 5ÿ
 Generally,

  858ÿduring 5ÿa8ÿdisaster,
                          8356ÿyou
                                   1ÿmay
                                       8ÿbe3ÿable
                                                83ÿto1ÿfill9ÿyour
                                                                  15ÿprescription
                                                                         5351ÿdrugs
                                                                                       5ÿat8ÿan
                                                                                                8ÿout-of-network
                                                                                                     1193215ÿ
 care from out-of-network providers at in-network cost-sharing. If you cannot use a network

 pharmacy.
     858ÿPlease
               M383ÿsee
                        33ÿChapter
                            C 835ÿU5,6ÿSection
                                         H3 1ÿV2.5Uÿ
                                                      915ÿmore
                                                          153ÿinformation.
                                                                     91581
 pharmacy
                                                      for
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 52 of 142



 [\[]ÿ^),-*13*ÿ%"ÿ8%)*/(7*ÿ"%/ÿQQ_`ÿE*-,3(/*ÿQ-)(10(7*ÿ8'%,3*ÿ̀6(1ÿ[ÿG_*7,%1(6ÿ̀`CJ
 8'(+0*/ÿabÿc2,17ÿ0'*ÿ+6(1D2ÿ3%)*/(7*ÿ"%/ÿ$%&/ÿ.*-,3(6ÿ2*/),3*2                     aR]\
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                     3-10


 0123456ÿ8ÿ
 SECTION 4                            9 ÿÿÿÿÿÿÿ ÿÿÿÿÿ
                                      What if you are billed directly for the full cost of your
                                      ÿ
                                      covered services?

  0 ÿ8ÿ
  Section 4.1                         ÿcan
                                      You     ÿask    ÿus
                                                            ÿtoÿpayÿour   ÿshare
                                                                                       ÿofÿtheÿcostÿofÿcovered
                                                                                                                    ÿservices
                                                                                                                                   
 !"ÿyou
    $%&ÿ'have
           ()*ÿ+paid(,-ÿ.%   /*ÿthan
                                0'(1ÿyour$%&/ÿshare
                                                2'(/*ÿfor "%/ÿcovered
                                                                3%)*/*-ÿservices,
                                                                               2*/),3*24ÿor%/ÿif,"ÿyou
                                                                                                    $%&ÿhave
                                                                                                         '()*ÿreceived
                                                                                                                  /*3*,)*-ÿa(ÿbill
                                                                                                                                 5,66ÿfor
                                                                                                                                       "%/ÿthe
                                                                                                                                            0'*ÿfull
                                                                                                                                                  "&66ÿ
           3%)*/*-ÿmedical
 3%20ÿof%"ÿcovered      .*-,3(6ÿservices,
                                     2*/),3*24ÿgo   7%ÿto0%ÿ8'   (+0*/ÿ9ÿ      :;<ÿus     ÿtoÿpayÿour
                                                                                                          ÿshare
                                                                                                                  ÿofÿaÿbillÿyou
                                                                                                                                       ÿhave  ÿ
 If                      more

 ÿfor   ÿcovered
                     ÿmedical
                                =ÿservices ÿ       ÿdrugs)
                                                                    <>for   ÿ"%/ÿinformation
                                                                                     ,1"%/.(0,%1ÿabout (5%&0ÿwhat
                                                                                                                ?'(0ÿto0%ÿ-do.%@
 cost                                                       Chapter        7 (Asking
 received                                                     or

  0 ÿ4.2
  Section       8Aÿ                  4ÿservices
                                      If ÿareÿnot      ÿcovered
                                                                      ÿby      ÿourÿplan,
                                                                                                    Bÿyou
                                                                                                          ÿmust
                                                                                                                 =ÿpayÿtheÿfull    ÿcost
                                                                                                                                             
 C&/ÿ+plan
         6(1ÿcovers
               3%)*/2ÿall(66ÿmedical
                             .*-,3(6ÿservices
                                          2*/),3*2ÿthat 0'(0ÿare
                                                               (/*ÿmedically
                                                                     .*-,3(66$ÿnecessary,
                                                                                      1*3*22(/$4ÿthese 0'*2*ÿservices
                                                                                                                2*/),3*2ÿare (/*ÿlisted
                                                                                                                                  6,20*-ÿin,1ÿthe
                                                                                                                                               0'*ÿ
          E*-,3(6ÿBenefits
 +6(1D2ÿMedical        F*1*",02ÿChart
                                    8'(/0ÿ(this
                                             G0',2ÿchart
                                                      3'(/0ÿis,2ÿin,1ÿChapter
                                                                      8'(+0*/ÿH4ÿof%"ÿthis  0',2ÿ5booklet),
                                                                                                   %%I6*0J4ÿand(1-ÿare
                                                                                                                    (/*ÿobtained
                                                                                                                         %50(,1*-ÿ
 Our

 3%12,20*10ÿwith  ?,0'ÿ+plan
                          6(1ÿrules.
                              /&6*2@ÿYouK%&ÿare(/*ÿ/responsible
                                                       *2+%12,56*ÿfor   "%/ÿ+paying
                                                                                  ($,17ÿthe0'*ÿfull
                                                                                                "&66ÿcost
                                                                                                      3%20ÿof%"ÿservices
                                                                                                                2*/),3*2ÿthat0'(0ÿaren't
                                                                                                                                    (/*1D0ÿ
 plan's

 3 % )
     * /* - ÿ5  $ ÿ
                  % & /ÿ+ 6(1 4
                              ÿ*,0  '* /ÿ5  *3 (&   2 *ÿ0' *$  ÿ(/  *ÿ1% 0 ÿ+  6 ( 1ÿ3% ) *  /* -ÿ2*  /),
                                                                                                        3* 2  4ÿ
                                                                                                               % /ÿ+6(1  ÿ
                                                                                                                         / &  6*2ÿ?*   /*ÿnot
                                                                                                                                          1%0ÿ
 consistent

 "%66%?*-@
 covered by our plan, either because they are not plan covered services, or plan rules were
 followed.
 !"ÿyou
    $%&ÿ'have
           ()*ÿany(1$ÿLquestions
                         &*20,%12ÿabout(5%&0ÿwhether
                                                ?'*0'*/ÿwe     ?*ÿwill
                                                                     ?,66ÿ+pay($ÿfor
                                                                                   "%/ÿany
                                                                                       (1$ÿmedical
                                                                                              .*-,3(6ÿservice
                                                                                                         2*/),3*ÿor%/ÿcare
                                                                                                                        3(/*ÿthat
                                                                                                                                0'(0ÿyou
                                                                                                                                       $%&ÿare
                                                                                                                                             (/*ÿ
 3%12,-*/,174ÿyou   $%&ÿhave
                           '()*ÿthe
                                 0'*ÿright
                                       /,7'0ÿto0%ÿask
                                                    (2Iÿ&us2ÿ?'     *0'*/ÿwe ?*ÿwill?,66ÿ3cover
                                                                                           %)*/ÿit,0ÿ5before
                                                                                                       *"%/*ÿyou
                                                                                                               $%&ÿget
                                                                                                                    7*0ÿit.,0@ÿYou
                                                                                                                               K%&ÿalso
                                                                                                                                     (62%ÿhave
                                                                                                                                            '()*ÿ
 If

 0'*ÿright        (2Iÿfor
      /,7'0ÿto0%ÿask   "%/ÿthis
                            0',2ÿin,1ÿ?/  ,0,17@ÿIf!"ÿwe
                                                      ?*ÿsay
                                                           2($ÿ?*weÿ  ?,66ÿnot
                                                                             1%0ÿcover
                                                                                    3%)*/ÿyour$%&/ÿservices,
                                                                                                     2*/),3*24ÿyou$%&ÿhave
                                                                                                                        '()*ÿthe0'*ÿright
                                                                                                                                      /,7'0ÿto0%ÿ
 considering,                                                  whether

 (++*(6ÿour%&/ÿdecision
                  -*3,2,%1ÿnot1%0ÿto0%ÿcover
                                        3%)*/ÿyour
                                                 $%&/ÿcare.
                                                          3(/*@
 the                                  writing.                        will
 appeal
 8'(+0*/ÿ9Mÿ     :9 ÿtoÿdo   ÿifÿyou
                                      ÿhave  ÿaÿproblem
                                                          =ÿorÿcomplaint
                                                                            = ÿ(coverage   :<ÿdecisions,
                                                                                                               Bÿappeals,      Bÿ
 = >>has        ÿ'(2ÿ.%   /*ÿinformation
                                    ,1"%/.(0,%1ÿabout  (5%&0ÿwhat
                                                                ?'(0ÿto0%ÿdo  -%ÿif,"ÿyou
                                                                                      $%&ÿwant
                                                                                             ?(10ÿa(ÿcoverage
                                                                                                       3%)*/(7*ÿdecision
                                                                                                                    -*3,2,%1ÿfrom  "/%.ÿus&2ÿor%/ÿ
 Chapter        (What

 ?(10ÿto0%ÿappeal
            (++*(6ÿa(ÿ-decision
                            *3,2,%1ÿwe ?*ÿhave
                                             '()*ÿalready
                                                      (6/*(-$ÿmade.
                                                                 .(-*@ÿYou   K%&ÿ.(       $ÿalso
                                                                                             (62%ÿcall
                                                                                                   3(66ÿ8&    20%.*/ÿService
                                                                                                                        N*/),3*ÿto0%ÿ7get*0ÿmore
                                                                                                                                             .%/*ÿ
 complaints))               more

 ,1"%/.(0,%1ÿ(phoneG+'%1*ÿnumbers
                             1&.5*/2ÿare    (/*ÿ+printed
                                                     /,10*-ÿon %1ÿthe
                                                                    0'*ÿ5back
                                                                            (3Iÿcover
                                                                                    3%)*/ÿof%"ÿthis
                                                                                                 0',2ÿ5booklet).
                                                                                                        %%I6*0J@
 want                                                                                 may                Customer
 information
 O%/ÿcovered
      3%)*/*-ÿservices
                    2*/),3*2ÿthat
                               0'(0ÿ'have()*ÿa(ÿ5benefit
                                                     *1*",0ÿlimitation,
                                                              6,.,0(0,%14ÿyou   $%&ÿ+pay($ÿthe
                                                                                             0'*ÿfull
                                                                                                  "&66ÿcost
                                                                                                       3%20ÿof%"ÿany
                                                                                                                  (1$ÿservices
                                                                                                                      2*/),3*2ÿyou   $%&ÿ7get*0ÿafter
                                                                                                                                                 ("0*/ÿ
 $%&ÿhave
       '()*ÿ&used2*-ÿup&+ÿyour
                            $%&/ÿ5benefit
                                     *1*",0ÿfor
                                              "%/ÿthat
                                                     0'(0ÿtype
                                                           0$+*ÿof%"ÿcovered
                                                                      3%)*/*-ÿservice.2*/),3*@ÿForO%/ÿexample,
                                                                                                        *P(.+6*4ÿif,"ÿyour
                                                                                                                        $%&/ÿ+plan
                                                                                                                                 6(1ÿcovers
                                                                                                                                        3%)*/2ÿone%1*ÿ
 For

             '$2,3(6ÿexam
 /%&0,1*ÿ+physical       *P(.ÿ+per*/ÿyear
                                       $*(/ÿand(1-ÿyou $%&ÿreceive
                                                             /*3*,)*ÿthat0'(0ÿroutine
                                                                                   /%&0,1*ÿ+physical
                                                                                                '$2,3(6ÿ5but&0ÿchoose
                                                                                                                3'%%2*ÿto0%ÿ'have()*ÿa(ÿsecond
                                                                                                                                         2*3%1-ÿ
 you

             '$2,3(6ÿ?,
 /%&0,1*ÿ+physical          0',1ÿthe
                                 0'*ÿsame
                                        2(.*ÿyear,
                                                 $*(/4ÿyou$%&ÿ+pay($ÿthe
                                                                       0'*ÿfull"&66ÿcost
                                                                                     3%20ÿof%"ÿthe
                                                                                                0'*ÿsecond
                                                                                                      2*3%1-ÿroutine
                                                                                                                 /%&0,1*ÿ+physical.
                                                                                                                               '$2,3(6@ÿAny
                                                                                                                                         Q1$ÿ
 routine

 (.%&102ÿthat  0'(0ÿyou
                     $%&ÿ+pay($ÿafter
                                ("0*/ÿyou$%&ÿ'have
                                                 ()*ÿreached
                                                        /*(3'*-ÿthe   0'*ÿ5benefit
                                                                                 *1*",0ÿ6limitation
                                                                                          ,.,0(0,%1ÿ-do%ÿnot
                                                                                                           1%0ÿcount
                                                                                                                  3%&10ÿtoward
                                                                                                                         0%?(/-ÿyour  $%&/ÿannual
                                                                                                                                             (11&(6ÿ
 routine                 within

 %&0R%"R+%3I*0ÿmaximum.
                      .(P,.&.@ÿ(See  GN**ÿChapter
                                             8'(+0*/ÿ4Hÿfor   "%/ÿmore
                                                                    .%/*ÿinformation
                                                                             ,1"%/.(0,%1ÿon     %1ÿyour
                                                                                                     $%&/ÿ+plan's
                                                                                                              6(1D2ÿout-of-pocket
                                                                                                                    %&0R%"R+%3I*0ÿ
 amounts

 .(P,.&.@JÿYou     K%&ÿcan
                         3(1ÿcall
                              3(66ÿCustomer
                                     8&20%.*/ÿService N*/),3*ÿ?'      *1ÿyou$%&ÿwant?(10ÿto0%ÿIknow
                                                                                                  1%?ÿhow
                                                                                                        '%?ÿmuch
                                                                                                               .&3'ÿof%"ÿyour
                                                                                                                           $%&/ÿ5benefit
                                                                                                                                     *1*",0ÿlimit
                                                                                                                                               6,.,0ÿ
 out-of-pocket

 $%&ÿhave      (6/*(-$ÿused.
       '()*ÿalready        &2*-@
 maximum.)                                                         when
 you


 0123456ÿSÿ                           TUÿÿÿ=ÿÿÿU ÿÿÿ
                                      ÿÿVÿ  ÿW
 SECTION 5                            How are your medical services covered when you are
                                      in a "clinical research study"?

  0 ÿSÿ
  Section 5.1                  9 ÿisÿaÿ"clinical
                               What        Vÿresearch
                                                        ÿstudy"?W
 Qÿclinical
   36,1,3(6ÿresearch
             /*2*(/3'ÿstudy
                       20&-$ÿ(also
                              G(62%ÿcalled
                                    3(66*-ÿa(ÿ"clinical
                                              X36,1,3(6ÿtrial")
                                                        0/,(6YJÿis,2ÿa(ÿ?($ÿthat
                                                                            0'(0ÿdoctors
                                                                                 -%30%/2ÿand
                                                                                           (1-ÿscientists
                                                                                                  23,*10,202ÿtest
                                                                                                               0*20ÿ1new
                                                                                                                      *?ÿ
 0$+*2ÿof%"ÿmedical
            .*-,3(6ÿ3care,
                      (/*4ÿlike
                           6,I*ÿhow
                                '%?ÿwell
                                     ?*66ÿa(ÿnew
                                             1*?ÿcancer
                                                  3(13*/ÿdrug
                                                            -/&7ÿworks.
                                                                     ?%/I2@ÿThey
                                                                             Z'*$ÿtest
                                                                                   0*20ÿnew
                                                                                        1*?ÿmedical
                                                                                              .*-,3(6ÿcare
                                                                                                         3(/*ÿ
 A                                                                      way

 +/%3*-&/*2ÿor%/ÿ-drugs
                   /&72ÿ5by$ÿasking
                             (2I,17ÿfor
                                     "%/ÿvolunteers
                                         )%6&10**/2ÿto0%ÿhelp
                                                         '*6+ÿ?,     0'ÿthe
                                                                        0'*ÿstudy.
                                                                            20&-$@ÿThis
                                                                                    Z',2ÿIkind
                                                                                           ,1-ÿof%"ÿstudy
                                                                                                    20&-$ÿis,2ÿone
                                                                                                               %1*ÿof%"ÿthe
                                                                                                                        0'*ÿ
 types
 procedures                                                     with
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 53 of 142



 WVWUÿY1929ÿ0ÿ< 9389ÿ0 ÿ??K;ÿ9139ÿ?327389ÿ< 19ÿ;432ÿWÿ7K981234ÿ;;18
 < 379ÿZHÿ[6128ÿ79ÿ432>6ÿ 9389ÿ0 ÿÿ9134ÿ69196                                                                                 Z5UU
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                                       3-11

 01234ÿstages
        673896ÿof0ÿa3ÿresearch
                            9693 ÿprocess   966ÿthat
                                                    737ÿhelps
                                                            946ÿdoctors
                                                                        7 6ÿand
                                                                              32ÿscientists
                                                                                    619271676ÿsee699ÿif10ÿa3ÿnew
                                                                                                             29ÿapproach
                                                                                                                   3 3 ÿworks6ÿ
 32ÿif10ÿit17ÿis16ÿsafe.
                    6309ÿ
 final
 and
  7ÿall344ÿclinical
                 412134ÿresearch
                          9693 ÿstudies
                                     67196ÿare39ÿopen92ÿto7ÿmembers
                                                                996ÿof0ÿourÿplan.   432ÿMedicare
                                                                                               9139ÿfirst   0167ÿneeds
                                                                                                                   2996ÿto7ÿapprove
                                                                                                                                3 9ÿ
       9693 ÿstudy.
 79ÿresearch           67ÿIf0ÿyou
                                   ÿparticipate
                                         3711379ÿin12ÿa3ÿstudy
                                                             67ÿthat
                                                                      737ÿMedicare
                                                                             9139ÿhas36ÿ     approved,
                                                                                                    ÿ3 9you    ÿ!ÿwill
                                                                                                                          "#$$ÿbe
                                                                                                                               %&ÿ
 Not

 '&()(#%$&ÿfor       *'ÿpaying
                            )+#,ÿall+$$ÿcosts
                                         -((ÿfor *'ÿyour
                                                         !'ÿparticipation
                                                               )+'#-#)+#ÿin#ÿthe.&ÿstudy.
                                                                                          (!/ 0
 the                                                                                           not
 responsible
 129ÿMedicare
          9139ÿapproves  3 96ÿthe  79ÿstudy,
                                           67ÿsomeone
                                                      69 29ÿwho      ÿworks
                                                                             6ÿon2ÿthe79ÿstudy
                                                                                            67ÿ1  will4
                                                                                                          4ÿcontact
                                                                                                               2737ÿyou
                                                                                                                      ÿto7ÿexplain
                                                                                                                               924312ÿ
  9ÿabout3 7ÿthe   79ÿstudy
                           67ÿand
                                   32ÿsee
                                        699ÿif10ÿyou
                                                 ÿmeet
                                                      997ÿthe 79ÿrequirements
                                                                      93199276ÿset   697ÿby
                                                                                           ÿthe
                                                                                                79ÿscientists
                                                                                                     619271676ÿwho  ÿare 39ÿrunning
                                                                                                                                22128ÿ
 Once

 79ÿstudy.
      67ÿYou    4 ÿcan32ÿparticipate
                                 3711379ÿin12ÿthe79ÿstudy
                                                      67ÿas36ÿlong
                                                                   428ÿas36ÿyou
                                                                              ÿmeet
                                                                                    997ÿthe
                                                                                           79ÿrequirements
                                                                                                  93199276ÿfor    0 ÿthe79ÿstudy
                                                                                                                              67ÿand
                                                                                                                                     +/
 more

 ÿhave
 ÿ       39ÿa3ÿfull 044ÿunderstanding
                          296732128ÿand  32ÿacceptance
                                                    3 97329ÿof0ÿwhat     37ÿis16ÿinvolved
                                                                                   1249ÿif10ÿyou
                                                                                                  ÿparticipate
                                                                                                          3711379ÿin12ÿthe79ÿstudy.
                                                                                                                               67
 the
 you
 0ÿyou       3711379ÿin12ÿa3ÿMedicare-approved
    ÿparticipate                913953 9ÿstudy,      67ÿOriginal
                                                                       1181234ÿMedicare
                                                                                  9139ÿpays    36ÿmost67ÿof0ÿthe
                                                                                                                   79ÿcosts 676ÿfor
                                                                                                                                0 ÿthe
                                                                                                                                    79ÿ
     99ÿservices69196ÿyou ÿreceive
                                    9919ÿas36ÿpart
                                                   37ÿof0ÿthe
                                                           79ÿstudy.
                                                                67ÿWhen
                                                                         6 92ÿyou ÿare39ÿin12ÿa3ÿclinical
                                                                                                    412134ÿresearch
                                                                                                               9693 ÿstudy,67ÿyou
                                                                                                                                  ÿ
 If

 3ÿstay
        673ÿenrolled
                   92 449ÿin12ÿourÿplan
                                       432ÿand
                                           32ÿcontinue
                                                      27129ÿto7ÿget
                                                                   897ÿthe
                                                                         79ÿrest
                                                                               967ÿof0ÿyour
                                                                                       ÿcare 39ÿ(the
                                                                                                     779ÿcare 39ÿthat
                                                                                                                   737ÿis16ÿnot
                                                                                                                            2 7ÿrelated
                                                                                                                                 94379ÿ
 covered

 7ÿthe     678ÿthrough
     79ÿstudy)         7 8 ÿourÿplan.4329ÿ
 may
 to
 0ÿyou
    ÿwant
          327ÿto7ÿparticipate
                          3711379ÿin12ÿa3ÿMedicare-approved
                                           913953 9ÿclinical         412134ÿresearch
                                                                                    9693 ÿstudy,
                                                                                               67ÿyou ÿdo  ÿnot
                                                                                                                    ÿneed
                                                                                                                          299ÿto7ÿget
                                                                                                                                    897ÿ
 3 34ÿfrom      0 ÿus6ÿ orÿ ÿPCP.
                                       ;<;The ÿ= 9ÿproviders
                                                          196ÿthat
                                                                  737ÿdeliver
                                                                         9419ÿyour
                                                                                   ÿcare 39ÿas36ÿpart
                                                                                                      37ÿof0ÿthe
                                                                                                               79ÿclinical
                                                                                                                     412134ÿresearch
                                                                                                                               9693 ÿ
 If

 67ÿdoÿnot     ÿneed
                       299ÿto7ÿbe9ÿpart
                                        37ÿof0ÿourÿplan's
                                                       432>6ÿ2network
                                                                97 ÿof0ÿproviders.
                                                                                   196
 approval                        your
 study
 ?47 8 ÿyou       ÿdo ÿnot
                            2 7ÿneed
                                  299ÿto7ÿget
                                           897ÿourÿplan's
                                                         432>6ÿpermission
                                                                  916612ÿto7ÿbe9ÿin12ÿa3ÿclinical
                                                                                               412134ÿresearch
                                                                                                           9693 ÿstudy,
                                                                                                                      67you
                                                                                                                              ÿ!ÿ/doÿ
   &&/  ÿ   ÿ  &$$ÿ
                      ! ( ÿ
                          % & *
                                '& ÿ ! ÿ
                                         (+ '  ÿ
                                                 )  +'#- #) +# ,  ÿ#
                                                                       ÿ
                                                                        + ÿ -$#
                                                                               #- +$ÿ
                                                                                     ' &( &+  '- . ÿ
                                                                                                   ( ! /    
 Although
 need to tell us before you start participating in a clinical research study.
 0ÿyou
    ÿplan  432ÿon2ÿparticipating
                          371137128ÿin12ÿa3ÿclinical
                                                 412134ÿresearch
                                                           9693 ÿstudy,67ÿcontact
                                                                                    2737ÿCustomer
                                                                                           <679ÿService  @919ÿ(phone
                                                                                                                     7 29ÿnumbers
                                                                                                                               296ÿ
 39ÿprinted
          1279ÿon2ÿthe   79ÿback
                                3ÿcover9ÿof0ÿthis
                                                 716ÿbooklet)
                                                             4978ÿto7ÿlet
                                                                       497ÿthem
                                                                            79ÿknow
                                                                                    2 ÿthat
                                                                                          737ÿyouÿwill
                                                                                                       144ÿbe9ÿparticipating
                                                                                                                   371137128ÿin12ÿa3ÿ
 If

   412134ÿtrial
              7134ÿand32ÿto7ÿfind
                              012ÿout7ÿmore
                                          9ÿspecific
                                                 69101ÿdetails
                                                             973146ÿabout
                                                                       3 7ÿwhat
                                                                                 37ÿyour
                                                                                       ÿplan432ÿwill
                                                                                                     144ÿpay.
                                                                                                             3
 are
 clinical


  A&-#ÿB0Cÿ                       D.&ÿ!ÿ)+'#-#)+&ÿ#ÿ+ÿ-$##-+$ÿ'&(&+'-.ÿ(!/ Eÿ".ÿ)+(ÿ*'ÿ
                                     ".+F
  Section 5.2                      When you participate in a clinical research study, who pays for
                                   what?
 129ÿyouÿGjoin12ÿa3ÿMedicare-approved
                       913953 9ÿclinical    412134ÿresearch
                                                             9693 ÿstudy,  67ÿyouÿare
                                                                                          39ÿcovered
                                                                                                  99ÿfor 0 ÿroutine
                                                                                                                  7129ÿitems
                                                                                                                         1796ÿand
                                                                                                                                 32ÿ
 69196ÿyouÿreceive
                  9919ÿas36ÿpart37ÿof0ÿthe
                                           79ÿstudy,
                                               67ÿincluding:
                                                       124128H
 Once
 services
   •IÿRoom
      K ÿand 32ÿboard3ÿfor
                             0 ÿa3ÿhospital
                                         61734ÿstay
                                                673ÿthat
                                                      737ÿMedicare
                                                            9139ÿwould       4ÿpay3ÿfor
                                                                                           0 ÿeven
                                                                                                992ÿif10ÿyou
                                                                                                          ÿweren't
                                                                                                               992>7ÿin12ÿa3ÿstudy.
                                                                                                                               67
   •IÿAn   93712ÿorÿother
      ?2ÿoperation           79ÿmedical
                                     9134ÿprocedure
                                                     99ÿif10ÿit17ÿis16ÿpart
                                                                           37ÿof0ÿthe
                                                                                    79ÿresearch
                                                                                         9693 ÿstudy.
                                                                                                    67
   •IÿTreatment
      =937927ÿof0ÿside 619ÿeffects
                              900976ÿand  32ÿcomplications
                                                  4137126ÿof0ÿthe      79ÿnew
                                                                              29ÿcare.
                                                                                      39
 1181234ÿMedicare
           9139ÿpays    36ÿmost
                                 67ÿof0ÿthe79ÿcost67ÿof0ÿthe
                                                          79ÿcovered99ÿservices
                                                                              69196ÿyou  ÿreceive
                                                                                                 9919ÿas36ÿpart
                                                                                                             37ÿof0ÿthe
                                                                                                                       79ÿstudy.
                                                                                                                             67ÿ
 ?079ÿMedicare
        9139ÿhas36ÿpaid  31ÿits176ÿshare
                                       639ÿof0ÿthe
                                                 79ÿcost67ÿfor
                                                             0 ÿthese
                                                                  7969ÿservices,
                                                                             69196ÿourÿplan 432ÿwill
                                                                                                     144ÿalso
                                                                                                          346ÿpay3ÿfor
                                                                                                                      0 ÿpart
                                                                                                                            37ÿof0ÿthe
                                                                                                                                   79ÿ
 Original

    676ÿWe  144ÿpay3ÿthe
         69ÿwill         79ÿdifference
                               1009929ÿbetween
                                              97992ÿthe79ÿcost-sharing
                                                                  67563128ÿin12ÿ1Original181234ÿMedicare
                                                                                                 9139ÿand   32ÿyour
                                                                                                                     ÿcost- 675
 After

 63128ÿas36ÿa3ÿmember
                 99ÿof0ÿourÿplan.   432ÿThis
                                              = 16ÿmeans
                                                    9326ÿyou ÿwill  144ÿpay3ÿthe
                                                                                   79ÿsame
                                                                                       639ÿamount
                                                                                               3 27ÿfor 0 ÿthe
                                                                                                              79ÿservices
                                                                                                                    69196ÿyou ÿ
 costs.

  9919ÿas36ÿpart
               37ÿof0ÿthe
                        79ÿstudy
                             67ÿas36ÿyouÿwould
                                                4ÿif10ÿyou
                                                          ÿreceived
                                                                  9919ÿthese   7969ÿservices
                                                                                        69196ÿfrom 0 ÿourÿplan.
                                                                                                                  432
 sharing
 receive
     L&'&M(ÿan+ÿexample
                   &N+O)$&ÿof*ÿhow   ."ÿthe
                                           .&ÿcost-sharing
                                                -(P(.+'#,ÿworks:"'Q(RÿLet's  S97>6ÿsay
                                                                                       63ÿthat
                                                                                            737ÿyou
                                                                                                  ÿhave 39ÿa3ÿlab
                                                                                                                  43ÿtest
                                                                                                                      7967ÿthat
                                                                                                                            737ÿ
        676ÿ$100
            TUVVÿas36ÿpart
                          37ÿof0ÿthe
                                  79ÿresearch
                                         9693 ÿstudy.
                                                   67ÿLet's
                                                             S97>6ÿalso346ÿsay63ÿthat
                                                                                    737ÿyour
                                                                                         ÿshare
                                                                                               639ÿof0ÿthe 79ÿcosts 676ÿfor
                                                                                                                        0 ÿthis
                                                                                                                             716ÿtest
                                                                                                                                  7967ÿ
     Here's

     16ÿ$20
        TWVÿunder
             29ÿOriginal
                       1181234ÿMedicare,
                                  9139ÿbut7ÿthe 79ÿtest
                                                           7967ÿwould  4ÿbe9ÿ$10
                                                                                  TUVÿunder
                                                                                       29ÿourÿplan's
                                                                                                      432>6ÿbenefits.
                                                                                                               9290176ÿIn2ÿthis
                                                                                                                             716ÿ
     costs

       369ÿOriginal
            1181234ÿMedicare
                        9139ÿwould    4ÿpay3ÿ$80
                                                    TXVÿfor
                                                          0 ÿthe
                                                               79ÿtest 7967ÿand
                                                                             32ÿwe 9ÿwould
                                                                                           4ÿpay3ÿanother
                                                                                                      32 79ÿ$10.TUVÿThis
                                                                                                                       = 16ÿmeans
                                                                                                                              9326ÿ
     is

     737ÿyou
          ÿwould
                4ÿpay3ÿ$10,
                               TUVÿwhich
                                        1 ÿis16ÿthe
                                                  79ÿsame
                                                      639ÿamount
                                                               3 27ÿyou     ÿwould
                                                                                     4ÿpay3ÿunder
                                                                                                 29ÿourÿplan's
                                                                                                                 432>6ÿbenefits.
                                                                                                                          9290176
     case,
     that
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 54 of 142



  RKRHÿL5616ÿ37ÿ364"6ÿ734ÿNNDÿ6546ÿN51 "6ÿ36ÿ1ÿRÿFD6"31ÿjG
      64ÿPkÿl91"ÿ6ÿ1e9ÿ364"6ÿ734ÿ384ÿ65ÿ96469                                                                PIHR
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                           3-12


  01ÿorder
       34564ÿfor
              734ÿus
                  89ÿto3ÿpayÿfor 734ÿour
                                     384ÿshare
                                          946ÿof37ÿthe
                                                     6ÿcosts,
                                                        399ÿyou  38ÿ
                                                                       will
                                                                           ÿneed
                                                                             1665ÿto3ÿsubmit
                                                                                      98ÿaÿrequest
                                                                                                  46869ÿfor
                                                                                                           734ÿpayment.
                                                                                                                   61ÿWith
                                                                                                                         ÿ
   384ÿrequest,
          46869ÿyou 38ÿwill
                           ÿneed
                                  1665ÿto3ÿsend
                                           9615ÿus89ÿaÿcopy
                                                       3 ÿof37ÿyour384ÿMedicare
                                                                         6546ÿSummary
                                                                                     8 4ÿNotices369ÿor34ÿother
                                                                                                               364ÿ
 In

  53861 31ÿthat       ÿshows
                               939ÿwhat
                                         ÿservices
                                              96469ÿyou
                                                         38ÿ4received
                                                               6665ÿas9ÿpart4ÿof37ÿthe6ÿstudy
                                                                                             985 andÿ15ÿhow
                                                                                                        3ÿmuch
                                                                                                              8ÿyou38ÿowe.
                                                                                                                         36ÿ
 your

   6    96ÿ96 6ÿ       6 4
                            ÿ  ! ÿ734ÿ3  46ÿ
                                            173 4   31ÿ    3 8 ÿ98      
                                                                               1" ÿ
                                                                                  46 8 6 9  9ÿ7
                                                                                               3 4ÿ   6 1  
 documentation
 Please see Chapter 7 for more information about submitting requests for payment.
  61ÿyou   38ÿare46ÿpart4ÿof37ÿaÿclinical
                                   1ÿresearch
                                            46964ÿstudy,
                                                       985neither
                                                                ÿ$%&'(%)ÿMedicare
                                                                            *%+&,-)%ÿnor $.)ÿour
                                                                                              ./)ÿplan
                                                                                                   01-$ÿwill
                                                                                                        2&11ÿpay
                                                                                                             0-3ÿfor
                                                                                                                  4.)ÿany
                                                                                                                      -$3ÿof.4ÿ
  '(%ÿfollowing:
         4.11.2&$56
 When
 the
      •7ÿ96  164ÿMedicare
                      6546ÿwill   ÿnot
                                          $.'ÿpayÿfor
                                                   734ÿthe
                                                        6ÿnew
                                                             16ÿitem
                                                                   6ÿor34ÿservice
                                                                              9646ÿthat
                                                                                        ÿthe 6ÿstudy
                                                                                                 985ÿis9ÿtesting
                                                                                                           691"ÿunless
                                                                                                                   81699ÿ
         6546ÿ3      85ÿcover
                                364ÿthe
                                        6ÿitem
                                            6ÿor34ÿservice
                                                     9646ÿeven
                                                               661ÿif7ÿyou
                                                                          38ÿwere
                                                                               646ÿnot
                                                                                     $.'ÿin1ÿaÿstudy.
                                                                                                985
         Generally,
         Medicare     would
     •7 ÿItems
         069ÿand 15ÿservices
                      96469ÿthe  6ÿstudy
                                        985ÿgives
                                               "69ÿyou
                                                       38ÿor34ÿany
                                                                 1ÿparticipant
                                                                        4 1ÿfor 734ÿfree.
                                                                                       7466
     •7 ÿItems
         069ÿor34ÿservices
                    96469ÿprovided
                                   43565ÿonly
                                            31ÿto3ÿcollect
                                                     36ÿdata,
                                                               5 ÿand  15ÿnot
                                                                             13ÿused
                                                                                 8965ÿin1ÿyour
                                                                                             384ÿdirect
                                                                                                 546ÿhealth
                                                                                                         6ÿcare.
                                                                                                                46ÿFor
                                                                                                                      :34ÿ
         example, Medicare would not pay for monthly CT scans done as part of the study if your4
         6 ;    6 ÿ
                     6  5     46ÿ3 8 5 ÿ
                                            13 ÿ     ÿ
                                                     73 4
                                                        ÿ3   1   ÿ  < ÿ9   19ÿ5 31 6 ÿ  9ÿ   4ÿ3 7
                                                                                                     ÿ 6ÿ
                                                                                                         9  85  ÿ
                                                                                                                 7ÿ 38 ÿ
         65ÿcondition
         medical    31531ÿ3       85ÿnormally
                                   would   134 ÿrequire
                                                     46846ÿonly
                                                               31ÿone
                                                                     316ÿCT<ÿscan.
                                                                                91
 =.ÿyou
 Do     3./ÿwant
              2-$'ÿto'.ÿknow
                        >$.2ÿmore? ?.)%@
 A38ÿcan  1ÿget
               "6ÿmore
                    346ÿinformation
                           1734 31ÿabout  38ÿBjoining
                                                    311"ÿaÿclinical
                                                               1ÿresearch
                                                                         46964ÿstudy
                                                                                     985ÿbyÿ4reading
                                                                                                  651"ÿthe
                                                                                                          6ÿpublication
                                                                                                                8 31ÿ
 C6546ÿand      15ÿClinical
                         1ÿResearch
                                   D6964ÿStudies"
                                               8569Eÿon31ÿthe 6ÿMedicare
                                                                    6546ÿ6      96ÿ(www.medicare.gov).
                                                                                            F6546"3GYou   A38ÿcan
                                                                                                                    ÿ    1ÿ
 You

   93ÿcall   HIJKKILM0NDLÿ(1-800-633-4227),
          ÿ1-800-MEDICARE           FHIJKKIOPPIQRR!GÿR24Qÿhours
                                                                  3849ÿaÿday,
                                                                             5 ÿ!7ÿdays
                                                                                     5 9ÿaÿweek.
                                                                                               66SÿTTY
                                                                                                      <<Aÿ8users
                                                                                                            9649ÿshould
                                                                                                                  9385ÿcall
                                                                                                                         ÿ
 "Medicare                                                                       website

 H1-877-486-2048.
    IJ!!IQJOIRKQJ
 also



 TUVWXYZÿ[ÿ
 SECTION 6                      \/1%]ÿ4.)ÿ5%''&$5ÿ,-)%ÿ,.^%)%+ÿ&$ÿ-ÿ_)%1&5&./]ÿ$.$`
                                Rules for getting care covered in a "religious non-
                                ?%+&,-1ÿ(%-1'(ÿ,-)%ÿ&$]'&'/'&.$a
                                medical health care institution"

  T%,'&.$ÿ[bcÿ
  Section 6.1                  d(-'ÿis&]ÿa-ÿreligious
                               What         )%1&5&./]ÿnon-medical
                                                       $.$`?%+&,-1ÿhealth
                                                                        (%-1'(ÿcare
                                                                                  ,-)%ÿinstitution?
                                                                                         &$]'&'/'&.$@
 Nÿreligious
   46"389ÿ1non-medical
                31I65ÿhealth
                              6ÿcare
                                     46ÿinstitution
                                            19831ÿis9ÿaÿfacility
                                                            7ÿthat ÿprovides
                                                                           43569ÿcare
                                                                                      46ÿfor
                                                                                            734ÿaÿcondition
                                                                                                   31531ÿthat
                                                                                                              ÿ
         34514ÿbe6ÿtreated
 385ÿordinarily        46 65ÿin1ÿaÿhospital
                                        39ÿor34ÿskilled
                                                   9S65ÿnursing
                                                            18491"ÿfacility.
                                                                     7ÿIf07ÿgetting
                                                                                 "6 1"ÿcare
                                                                                           46ÿin1ÿaÿhospital
                                                                                                        39ÿor34ÿaÿ
 A

         18491"ÿfacility
 9S65ÿnursing   7ÿis9ÿagainst
                               "19ÿaÿmember's
                                         664e9ÿreligious
                                                     46"389ÿbeliefs,
                                                                  6679ÿwe
                                                                          6ÿ
                                                                              will
                                                                                  ÿinstead
                                                                                    1965ÿprovide
                                                                                              4356ÿcoverage
                                                                                                        364"6ÿfor
                                                                                                                 734ÿ
 would

 46ÿin1ÿaÿreligious
            46"389ÿ1non-medical
                        31I65ÿhealth
                                        6ÿcare   19831ÿYou
                                              46ÿinstitution.  A38ÿmay
                                                                       ÿchoose
                                                                            3396ÿto3ÿpursue
                                                                                           84986ÿ6    5ÿcare
                                                                                                             46ÿatÿ
 skilled

  1ÿtime
       6ÿfor
            734ÿany
                 1ÿ4reason.
                     6931ÿThis
                              <9ÿbenefit
                                     6167ÿis9ÿprovided
                                                 43565ÿonly
                                                           31ÿfor
                                                               734ÿPart
                                                                      4ÿANÿinpatient
                                                                            1 61ÿservices
                                                                                        96469ÿ(non-medical
                                                                                                   F131I65ÿ
 care                                                                                              medical

 6ÿcare     96469GÿMedicare
         46ÿservices).   6546ÿwill ÿonly
                                            31ÿpayÿfor
                                                     734ÿ1non-medical
                                                           31I65ÿhealth
                                                                         6ÿcare46ÿservices
                                                                                        96469ÿprovided
                                                                                                    43565ÿbyÿ
 any

              31I65ÿhealth
 46"389ÿ1non-medical   6ÿcare46ÿinstitutions.
                                         198319
 health
 religious


  T%,'&.$ÿ[bfÿ                \%,%&^&$5ÿV-)%ÿg).?ÿ-ÿ\%1&5&./]ÿZ.$`*%+&,-1ÿh%-1'(ÿV-)%ÿ
                              X$]'&'/'&.$
  Section 6.2                   Receiving Care From a Religious Non-Medical Health Care
                                Institution
 <3ÿ"get6ÿcare
          46ÿfrom
               743ÿaÿreligious
                       46"389ÿnon-medical
                                 131I65ÿhealth
                                                6ÿcare46ÿinstitution,
                                                             19831ÿyou38ÿmust
                                                                               89ÿsign
                                                                                     9"1ÿaÿlegal
                                                                                              6"ÿdocument
                                                                                                      53861ÿ
   ÿsays
      9 9ÿyou38ÿare46ÿconscientiously
                      31961389ÿopposed
                                       3 3965ÿto3ÿgetting
                                                     "6 1"ÿmedical
                                                              65ÿtreatment
                                                                        46 61ÿthat  ÿis9ÿ"non-excepted."
                                                                                            C131I6;6 65E
 To
 that
   •7 C31I6;6 65Eÿmedical
    ÿ"Non-excepted"      65ÿcare
                                  46ÿor34ÿtreatment
                                            46 61ÿis9ÿany1ÿ6   5ÿcare
                                                                        46ÿor34ÿtreatment
                                                                                  46 61ÿthat   ÿis9ÿvoluntary
                                                                                                       ^.1/$'-)3
      ÿ15ÿnot
           $.'ÿrequired
                )%i/&)%+ÿbyÿany
                               1ÿfederal,
                                  76564ÿstate,
                                            9 6ÿor34ÿlocal
                                                      3ÿlaw.
                                                            ÿ
                                                              medical
      and
   •7
    ÿ"Excepted"
      CL;6 65Eÿmedical
                    65ÿtreatment
                              46 61ÿis9ÿmedical
                                           65ÿcare
                                                     46ÿor34ÿtreatment
                                                               46 61ÿthat ÿyou38ÿget
                                                                                    "6ÿthat
                                                                                           ÿis9ÿnot
                                                                                                  $.'ÿvoluntary
                                                                                                       381 4ÿor34ÿ
      &]ÿrequired
      is )%i/&)%+ÿunder
                    81564ÿfederal,
                           76564ÿstate,
                                    9 6ÿor34ÿlocal
                                              3ÿlaw.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 55 of 142



  ^_^VÿQ68454ÿ1ÿ816474ÿ17ÿXX`\ÿ48574ÿX864ÿ8154ÿ\ ÿ^ÿP`41 ÿ\\R
  8 47ÿWÿYÿ4ÿ ÿ516474ÿ17ÿ91 7ÿ485 ÿ47654                                                                   WVW
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                                                               3-13


  01ÿ3be4ÿcovered
             5164748ÿ3by9ÿour1 7ÿplan,ÿthe
                                         4ÿcare
                                              574ÿyou
                                                    91 ÿget
                                                          4ÿfrom
                                                               71ÿaÿreligious
                                                                        741 ÿnon-medical
                                                                                    1485 ÿhealth
                                                                                                   4 ÿcare574ÿinstitution
                                                                                                                  1ÿ
   ÿ4       4ÿthe
                   4ÿfollowing
                         11ÿ5conditions:
                                       181
 To
  must      meet
     •ÿThe
          04ÿfacility
                59ÿproviding
                            7168ÿthe
                                      4ÿcare
                                            574ÿmust
                                                   ÿ3be4ÿcertified
                                                              54748ÿ3by9ÿMedicare.
                                                                             48574
     •ÿOur7ÿplan's ÿcoverage
                         516474ÿof1ÿservices
                                         47654ÿyou
                                                    91 ÿreceive
                                                          745464ÿisÿlimited
                                                                        48ÿto1ÿnon-religious
                                                                                     ! "#$%&'&!()ÿaspects
                                                                                                       45ÿof1ÿcare.
                                                                                                                   574
    • ÿIf*ÿyou  4ÿservices
             91 ÿget    47654ÿfrom
                                   71ÿthis
                                          ÿinstitution
                                               1ÿthat
                                                             ÿare74ÿprovided
                                                                         716848ÿto1ÿyou
                                                                                      91 ÿinÿaÿfacility,
                                                                                                 59ÿthe
                                                                                                           4ÿfollowing
                                                                                                               11ÿ
         5181ÿapply:9
        +oÿ,   1 ÿmust
                    ÿhave
                           64ÿaÿmedical
                                    485 ÿcondition
                                               5181ÿthat
                                                            ÿwould
                                                                  1 8ÿallow 1ÿyou
                                                                                  91 ÿto1ÿreceive
                                                                                           745464ÿcovered
                                                                                                   5164748ÿservices
                                                                                                              47654ÿfor17ÿ
         conditions

              4ÿhospital
                          1ÿcare 574ÿor17ÿskilled
                                              -48ÿnursing
                                                         7ÿfacility
                                                                  59ÿcare.
                                                                            574
             You

        +oÿ.- ÿÿand
                0 1ÿ-.ÿyou91 ÿmust
                                ÿget
                                      4ÿapproval
                                                716 ÿinÿadvance
                                                           8654ÿfrom 71ÿour
                                                                             1 7ÿplanÿ3before
                                                                                          4174ÿyou
                                                                                                91 ÿare74ÿadmitted
                                                                                                             848ÿto1ÿthe
                                                                                                                          4ÿ
             inpatient

             59ÿor17ÿyour
             facility      91 7ÿstay
                                 9ÿwill
                                      ÿnot
                                           1ÿ3be4ÿcovered.
                                                    5164748
 ,1 ÿare74ÿ5covered
                 164748ÿfor 17ÿunlimited
                                  48ÿdays
                                            8 9ÿinÿthe
                                                      4ÿhospital,
                                                           1ÿasÿlong  1ÿasÿyour
                                                                                     91 7ÿstay
                                                                                            9ÿ4  4ÿMedicare
                                                                                                          48574ÿcoverage
                                                                                                                     516474ÿ
 guidelines.
      844The   ÿ04ÿ5coverage
                            16474ÿlimits
                                       ÿare74ÿdescribed
                                                   8457348ÿunder 847ÿInpatient
                                                                          2304&$ 4ÿHospital
                                                                                      5!)3&40%ÿCare
                                                                                                  60#$ÿinÿthe
                                                                                                            4ÿMedical
                                                                                                                485 ÿ
 You                                                                                             meets

 744ÿChart
 Benefits       87ÿinÿChapter
                            8 47ÿ4.9
 :;6<2=>ÿ?ÿ
 SECTION 7                       @(%$)ÿA!#ÿ!B $#)C&3ÿ!Aÿ1(#0D%$ÿE$1&F0%ÿ$G(&3E$ 4
                                 Rules for ownership of durable medical equipment

  :$F4&! ÿ?HIÿ                    J&%%ÿK!(ÿ!B ÿ4C$ÿ1(#0D%$ÿE$1&F0%ÿ$G(&3E$ 4ÿ0A4$#ÿE0L&'ÿ0ÿ
                                  F$#40&ÿ(ED$#ÿ!Aÿ30KE$ 4)ÿ( 1$#ÿ!(#ÿ3%0 M
  Section 7.1                    Will you own the durable medical equipment after making a
                                 certain number of payments under our plan?
 N 734ÿmedical
            485 ÿequipment
                       4O 4ÿ(DME) PNQRÿincludes
                                               5 84ÿitems
                                                          4ÿsuch
                                                                  5ÿasÿoxygen
                                                                             1S94ÿequipment
                                                                                       4O 4ÿand   8ÿsupplies,
                                                                                                            4ÿ
 4457ÿwalkers,  -47ÿpowered
                               14748ÿmattress
                                          74ÿsystems,
                                                      94ÿcrutches,
                                                                  5754ÿdiabetic
                                                                              8345ÿsupplies,
                                                                                          4ÿspeech
                                                                                                     445ÿgenerating
                                                                                                                 447ÿ
 Durable

 8  4654 
           ÿ*Tÿ   1 ÿ       
                                    ÿ 43   U 4 7ÿ  8ÿ 1   
                                                                   ÿ34 8 ÿ17 847 4 8 ÿ
                                                                                       3 9ÿ ÿ 71 68 47ÿ1 7ÿ  4ÿÿthe
                                                                                                                     4ÿ
 wheelchairs,

 14ÿThe     4347ÿalways
          04ÿmember          9ÿowns
                                    1ÿcertain
                                           547ÿitems,
                                                      4ÿsuch
                                                               5ÿasÿprosthetics.
                                                                           7145ÿIn*ÿthis
                                                                                            ÿsection,
                                                                                                 451ÿwe4ÿdiscuss
                                                                                                                85ÿ
 devices, IV infusion pumps, nebulizers, and hospital beds ordered by a provider for use in

         94ÿof1ÿDME
 147ÿtypes        NQÿthat
                          ÿyou
                                91 ÿmust
                                       ÿrent.
                                            74
 home.
 other
 *ÿOriginal
     7 ÿMedicare,
               48574ÿpeople41 4ÿwho 1ÿ7rent
                                              4ÿcertain
                                                   547ÿtypes
                                                             94ÿof1ÿDME
                                                                       NQÿown1ÿthe4ÿequipment
                                                                                         4O 4ÿafter  47ÿpaying
                                                                                                                 9ÿ
 51 94ÿfor    17ÿthe
                      4ÿitem
                          4ÿfor
                                 17ÿ13
                                     VWÿmonths.
                                         1ÿAs  Xÿaÿmember
                                                            4347ÿof1ÿour
                                                                          1 7ÿplan,ÿhowever,
                                                                                        14647ÿyou
                                                                                                  91 ÿusually
                                                                                                          9ÿwillÿnot
                                                                                                                      1ÿ
 In

           147ÿof1ÿrented
   5O 74ÿownership          7448ÿDMENQÿitems
                                             4ÿno1ÿmatter
                                                          47ÿhow1ÿmany
                                                                         9ÿcopayments
                                                                                51 94ÿyou   91 ÿmake -4ÿfor
                                                                                                              17ÿthe
                                                                                                                  4ÿitem
                                                                                                                       4ÿ
 copayments

 4ÿaÿ4    347ÿof1ÿour
                          1 7ÿplan.ÿUnder
                                      Y847ÿ5certain
                                                 47ÿlimited
                                                         48ÿcircumstances
                                                                  57554ÿwe      4ÿwill
                                                                                          ÿtransfer
                                                                                              747ÿownership
                                                                                                         147ÿof1ÿthe4ÿ
 acquire

           485 ÿequipment
 8 734ÿmedical         4O 4ÿitem.4ÿCall
                                           8 ÿ8Customer
                                                      147ÿService
                                                                Z47654ÿ(phone
                                                                          P14ÿnumbers
                                                                                     347ÿare74ÿprinted
                                                                                                      748ÿon1ÿthe
                                                                                                                   4ÿ3back
                                                                                                                           5-ÿ
 while    member

 51647ÿof1ÿthis
            ÿbooklet)
                  311-4Rÿto1ÿfind
                                8ÿout
                                      1 ÿabout
                                           31 ÿthe4ÿrequirements
                                                        74O 744ÿyou  91 ÿmust
                                                                                ÿmeet
                                                                                       44ÿand8ÿthe
                                                                                                   4ÿ8documentation
                                                                                                          1541ÿyou    91 ÿ
 durable

             71684
 448ÿto1ÿprovide.
 cover
 need

 JC04ÿhappens
         C033$ )ÿto4!ÿpayments
                         30KE$ 4)ÿyou  K!(ÿmade
                                           E01$ÿfor  A!#ÿ1durable
                                                            (#0D%$ÿmedical
                                                                     E$1&F0%ÿequipment
                                                                                $G(&3E$ 4ÿif&Aÿyou
                                                                                                 K!(ÿswitch
                                                                                                       )B&4FCÿto4!ÿOriginal
                                                                                                                     =#&'&0%ÿ
 [$1&F0#$M
 What
 Medicare?
 *ÿyou
    91 ÿdid
         88ÿnot
             1ÿacquire
                    5O 74ÿownership
                             147ÿof1ÿthe 4ÿDME
                                                    NQÿitem
                                                           4ÿwhile
                                                                 4ÿinÿour
                                                                            1 7ÿplan,ÿyou
                                                                                        91 ÿ
                                                                                             willÿ
                                                                                                 64ÿto1ÿmake
                                                                                                             -4ÿV13Wÿnew
                                                                                                                        4ÿ
 514564ÿpayments94ÿafter47ÿyou
                                     91 ÿswitch
                                          5ÿto1ÿ7   ÿMedicare
                                                                  48574ÿinÿorder
                                                                                 17847ÿto1ÿown
                                                                                             1ÿthe
                                                                                                  4ÿitem.
                                                                                                       4ÿPayments
                                                                                                               \ 94ÿ
 If                                                                                              have

 91 ÿmade
        84ÿwhile
              4ÿinÿour
                         1 7ÿplanÿdo
                                    81ÿnot
                                        1ÿcount
                                              51 ÿtoward
                                                      1 78ÿthese
                                                                44ÿV13Wÿconsecutive
                                                                           514564ÿpayments.
                                                                                              94
 consecutive                                            Original
 you
 *ÿyou
    91 ÿmade
          84ÿfewer
                 447ÿthan
                         ÿV13Wÿpayments
                                       94ÿfor17ÿthe
                                                     4ÿDME
                                                          NQÿitem
                                                                 4ÿunder
                                                                         847ÿ7    ÿMedicare
                                                                                          48574ÿbefore
                                                                                                       D$A!#$ÿyou
                                                                                                                91 ÿjoined
                                                                                                                      ]148ÿ
 1 7ÿplan,ÿyour
             91 7ÿprevious
                     7461 ÿpayments
                                   94ÿalso  1ÿdo
                                                   81ÿnot
                                                        1ÿcount
                                                             51 ÿtoward
                                                                    1 78ÿthe4ÿV13Wÿconsecutive
                                                                                       514564ÿpayments.
                                                                                                          94ÿYou,1 ÿwill
                                                                                                                          ÿ
 If                                                                             Original

 64ÿto1ÿmake
            -4ÿV13Wÿnew4ÿconsecutive
                             514564ÿpayments 94ÿafter47ÿyou
                                                                  91 ÿreturn
                                                                       747ÿto1ÿ7   ÿMedicare
                                                                                             48574ÿinÿorder
                                                                                                             17847ÿto1ÿown
                                                                                                                         1ÿ
 our

 4ÿitem.
      4ÿThere
             0474ÿare74ÿno1ÿexceptions
                              4S54 1ÿto1ÿthis
                                                 ÿcase
                                                      54ÿwhen4ÿyou
                                                                    91 ÿreturn
                                                                          747ÿto1ÿOriginal
                                                                                      7 ÿMedicare.
                                                                                                48574
 have                                                                              Original
 the
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 56 of 142



 LMLVÿX:.21631ÿ)&ÿY):1/,51ÿ&)/ÿZZB[ÿ012.3,/1ÿZ2:,69,51ÿY<).31ÿ[-,6ÿLÿ\B15.)6,-ÿ[[S]
 Y<,791/ÿP?ÿ^=.65ÿ9<1ÿ7-,6_=ÿ3):1/,51ÿ&)/ÿ()*/ÿ812.3,-ÿ=1/:.31=                     POV`
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 3: Using the plan's coverage for your medical services                     3-14


 0123456ÿ8ÿ                         9 ÿÿ5 ÿ1  ÿ0  ÿÿ
                                    Rules for Oxygen Equipment, Supplies, and
                                    
 SECTION 8
                                    Maintenance

    0 ÿ8ÿ
   Section 8.1                          !"ÿoxygen
                                        What     ÿbenefits
                                                            #  ÿare   ÿyou
                                                                                ÿentitled
                                                                                       ÿto?   $
 %&ÿyou
    ()*ÿ+qualify
            *,-.&(ÿfor
                     &)/ÿMedicare
                         012.3,/1ÿoxygen)4(516ÿequipment
                                                  1+*.78169ÿcoverage,
                                                                   3):1/,51;ÿthen
                                                                                9<16ÿfor
                                                                                       &)/ÿas,=ÿ-long
                                                                                                  )65ÿas,=ÿyou
                                                                                                           ()*ÿare,/1ÿenrolled,
                                                                                                                         16/)--12;ÿour)*/ÿ
 7-,6ÿwill     3):1/?
        >.--ÿcover:
 If
 plan
     •@
      ÿRental
        B169,-ÿof)&ÿoxygen
                      )4(516ÿequipment
                                  1+*.78169
     •@
      ÿDelivery
        C1-.:1/(ÿof)&ÿoxygen
                        )4(516ÿand  ,62ÿoxygen
                                         )4(516ÿcontents
                                                   3)69169=
     •@
      ÿTubing
        D*E.65ÿand ,62ÿrelated
                         /1-,912ÿoxygen
                                     )4(516ÿaccessories
                                              ,331==)/.1=ÿfor    &)/ÿthe
                                                                     9<1ÿdelivery
                                                                          21-.:1/(ÿof)&ÿoxygen
                                                                                        )4(516ÿand   ,62ÿoxygen
                                                                                                          )4(516ÿcontents
                                                                                                                       3)69169=
     •@ 0,.6916,631ÿand
      ÿMaintenance         ,62ÿrepairs
                                  /17,./=ÿof)&ÿoxygen
                                               )4(516ÿequipment
                                                           1+*.78169
 %&ÿyou
    ()*ÿ-leave
           1,:1ÿour)*/ÿ7plan
                          -,6ÿor)/ÿno
                                    6)ÿlonger
                                        -)651/ÿmedically
                                                812.3,--(ÿrequire
                                                                /1+*./1ÿoxygen
                                                                          )4(516ÿequipment,
                                                                                   1+*.78169;ÿthen    9<16ÿthe
                                                                                                            9<1ÿoxygen
                                                                                                                  )4(516ÿequipment
                                                                                                                                1+*.78169ÿ
 8*   =9ÿEbe1ÿreturned
               /19*/612ÿto9)ÿthe
                               9<1ÿowner.
                                     )>61/F
 If
 must


    0 ÿ8.2
    Section       8Gÿ                  !"ÿisÿyour
                                        What        ÿcost-sharing?
                                                            H"$ÿWill    !ÿitÿchange
                                                                                         " ÿafter  ÿ36IJÿmonths?
                                                                                                                   " $
 K)*/ÿcost
         3)=9ÿsharing
                 =<,/.65ÿfor&)/ÿMedicare
                                 012.3,/1ÿoxygen
                                              )4(516ÿequipment
                                                        1+*.78169ÿcoverage
                                                                         3):1/,51ÿis.=ÿL20%
                                                                                          MNÿcoinsurance,
                                                                                                  3).6=*/,631;ÿevery  1:1/(ÿtime
                                                                                                                               9.81ÿyou
                                                                                                                                      ()*ÿ
       3):1/12ÿequipment
 519ÿcovered        1+*.78169ÿor)/ÿsupplies.
                                        =*77-.1=F
 Your
 get
 K)*/ÿcost-sharing
 Your    3)=9O=<,/.65ÿwill  >.--ÿnot
                                  6)9ÿchange
                                       3<,651ÿafter
                                                 ,&91/ÿbeing
                                                       E1.65ÿenrolled
                                                                  16/)--12ÿfor
                                                                            &)/ÿ36
                                                                                 PQÿmonths
                                                                                      8)69<=ÿin.6ÿour )*/ÿ7plan.
                                                                                                            -,6F
 %&ÿ7prior
      /.)/ÿto9)ÿenrolling
                16/)--.65ÿin.6ÿour
                                 )*/ÿ7plan
                                        -,6ÿyou
                                            ()*ÿ<had
                                                   ,2ÿmade
                                                       8,21ÿ36    PQÿmonths
                                                                      8)69<=ÿof)&ÿ/rental
                                                                                    169,-ÿ7payment
                                                                                               ,(8169ÿfor &)/ÿoxygen
                                                                                                               )4(516ÿequipment
                                                                                                                            1+*.78169ÿ
 3):1/,51;ÿyour  ()*/ÿcost
                        3)=9ÿsharing
                               =<,/.65ÿin.6ÿour
                                             )*/ÿ7plan
                                                    -,6ÿis.=ÿL20%
                                                               MNÿcoinsurance.
                                                                    3).6=*/,631F
 If
 coverage,


    0 ÿ8.3   8Iÿ                  !"ÿhappens
                                                "  ÿifÿyou   ÿleave
                                                                          Rÿyour
                                                                                 ÿplan
                                                                                       ÿand ÿreturn
                                                                                                       ÿtoÿOriginal
                                                                                                                      5ÿ
                                         $
    Section                             What
                                        Medicare?
 %&ÿyou
    ()*ÿreturn
          /19*/6ÿto9)ÿS/   .5.6,-ÿMedicare,
                                    012.3,/1;ÿthen
                                                 9<16ÿyou
                                                        ()*ÿstart
                                                                =9,/9ÿa,ÿnew
                                                                         61>ÿ36-month
                                                                              PQO8)69<ÿcycle
                                                                                           3(3-1ÿ><      .3<ÿ/renews
                                                                                                               161>=ÿevery 1:1/(ÿfive
                                                                                                                                    &.:1ÿ
 (1,/=FÿFor      14,87-1;ÿif.&ÿyou
           T)/ÿexample,           ()*ÿhad
                                        <,2ÿ7paid
                                              ,.2ÿ/rentals
                                                     169,-=ÿfor&)/ÿoxygen
                                                                   )4(516ÿequipment
                                                                            1+*.78169ÿfor     &)/ÿ36
                                                                                                   PQÿmonths
                                                                                                       8)69<=ÿ7prior  /.)/ÿto9)ÿjoining
                                                                                                                                U).6.65ÿour
                                                                                                                                        )*/ÿ
 If                    Original                                                                       which

 7-,6;ÿUjoin    )*/ÿ7plan
          ).6ÿour      -,6ÿfor
                             &)/ÿV12Lÿmonths,
                                      8)69<=;ÿand,62ÿthen
                                                      9<16ÿ/return
                                                                19*/6ÿto9)ÿS/ .5.6,-ÿMedicare,
                                                                                      012.3,/1;ÿyou   ()*ÿwill
                                                                                                            >.--ÿ7pay,(ÿfull
                                                                                                                         &*--ÿcost
                                                                                                                               3)=9ÿsharing
                                                                                                                                     =<,/.65ÿ
 years.

 &)/ÿoxygen       1+*.78169ÿcoverage.
      )4(516ÿequipment             3):1/,51F
 plan,                                                                     Original
 for
 W.8.-,/-(;ÿif.&ÿyou
                  ()*ÿ8,     21ÿ7payments
                                    ,(8169=ÿfor&)/ÿ36
                                                   PQÿmonths
                                                       8)69<=ÿwhile ><.-1ÿenrolled
                                                                           16/)--12ÿin.6ÿour
                                                                                          )*/ÿ7plan -,6ÿand
                                                                                                        ,62ÿthen
                                                                                                             9<16ÿreturn
                                                                                                                       /19*/6ÿto9)ÿOriginal
                                                                                                                                    S/.5.6,-ÿ
 012.3,/1;ÿyou   ()*ÿwill
                       >.--ÿ7pay,(ÿfull
                                   &*--ÿcost
                                        3)=9ÿsharing
                                             =<,/.65ÿfor&)/ÿoxygen
                                                               )4(516ÿequipment
                                                                         1+*.78169ÿ3coverage.
                                                                                         ):1/,51F
 Similarly,             made
 Medicare,
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 57 of 142




                                9
                                                 012  34  5 6ÿ8
                                                      Chapter 4
                                          ÿ ÿÿÿÿ
                                ÿ ÿ ÿÿÿ
                               Medical Benefits Chart (what
                               is covered and what you pay)
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 58 of 142



 =Y=.ÿZ;+<(-)(ÿ,4ÿ[,;(:9\(ÿ4,:ÿDD]CÿB(<+)9:(ÿD<;9-*9\(ÿ[?,+)(ÿCA9-ÿ=ÿT](\+,-9AÿCCHV
 [?92*(:ÿX^ÿB(<+)9AÿE(-(4+*3ÿ[?9:*ÿT@?9*ÿ+3ÿ),;(:(<ÿ9-<ÿ@?9*ÿ1,5ÿ291V                                                                    X6.
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                                    4-1




                    7
                                            23  45 678
                                                     ÿ9   Chapter 4
                            4ÿ776ÿ23486ÿ346ÿÿ787 ÿ4 ÿ346ÿÿ54
                Medical Benefits Chart (what is covered and what you pay)



 2ÿÿ Understanding
 SECTION 1   ÿ! 7864 "ÿyour    8ÿout-of-pocket
                                          6##5 $76ÿcosts    6ÿfor8ÿcovered
                                                                                787 ÿservices
                                                                                             78 7ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%2&
              '()*+,-ÿ1.1
             Section     ./.ÿÿÿTypes
                                012(3ÿof,4ÿout-of-pocket
                                            ,5*6,462,)7(*ÿ)costs ,3*3ÿyou1,5ÿmay
                                                                               891ÿ2pay91ÿfor 4,:ÿyour
                                                                                                    1,5:ÿcovered
                                                                                                            ),;(:(<ÿservices
                                                                                                                           3(:;+)(3ÿ//ÿ/ÿ/ÿ=2
              '()*+,-ÿ1.2./=ÿÿÿWhat
                                >?9*ÿis+3ÿthe
                                          *?(ÿmost
                                               8,3*ÿyou1,5ÿwill
                                                             @+Aÿ2pay91ÿfor
                                                                          4,:ÿMedicare
                                                                               B(<+)9:(ÿPart   C9:*ÿADÿand 9-<ÿPart           ),;(:(<ÿ
                                                                                                                  C9:*ÿBEÿcovered
                               ÿ8(<+)9Aÿservices?
                                           3(:;+)(3Fÿ///////////////////////////////////////////////////////////////////////////////////////ÿ=2
             Section
                               medical
              '()*+,-ÿ1.3
             Section     ./GÿÿÿOur
                                H5:ÿ2plan
                                      A9-ÿ<does
                                             ,(3ÿnot
                                                   -,*ÿallow
                                                         9AA,@ÿ-network
                                                                    (*@,:7ÿ2providers
                                                                                 :,;+<(:3ÿto*,ÿ     JK9A9-)(ÿKbill"
                                                                                                   ÿ"balance          +AALÿ 1,5ÿ///////////3G
                                                                                                                           ÿyou
 2ÿ2&ÿ Use
 SECTION      ÿ!7ÿthe
                     637ÿMedical
                           7 4ÿBenefits
                                    776ÿChart23486ÿto6ÿfind
                                                                ÿout6ÿwhat
                                                                            346ÿisÿcovered787 ÿfor   8ÿyou
                                                                                                               ÿand4 ÿhow 3ÿ
               ÿM 3ÿyou
             much      ÿwill
                            ÿpay
                                 54%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%3ÿN
                '()*+,-ÿ2.1
             Section     =/.ÿÿÿYour
                                O,5:ÿmedical
                                      8(<+)9AÿKbenefits
                                                    (-(4+*3ÿand9-<ÿcosts
                                                                     ),3*3ÿas93ÿa9ÿmember
                                                                                      8(8K(:ÿof,4ÿthe             A9-ÿ/////////////////////3ÿG
                                                                                                          *?(ÿ2plan
 2ÿ3Nÿ What
 SECTION        ÿP346ÿservices
                       78 7ÿare487ÿnot
                                       6ÿcovered
                                              787 ÿby   Qÿthe     54R%ÿ%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%%74
                                                              637ÿplan?                                                                    S9
                 '()*+,-ÿ3.1
             Section     G/.ÿÿÿServices
                                '(:;+)(3ÿwe @(ÿdo
                                                <,ÿnot
                                                     -,*ÿcover
                                                          ),;(:ÿ(exclusions)
                                                                    T(U)A53+,-3V/ÿ///////////////////////////////////////////////////ÿW74X
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 59 of 142



 ;_;cÿd,-%*!%ÿ('ÿ6(,%&":%ÿ'(&ÿ7789ÿ4%-!"&%ÿ7-,"*$":%ÿ6(!%ÿ90"*ÿ;ÿ<8%:(*"0ÿ99=>
 6"#$%&ÿeZÿ4%-!"0ÿ5%*%'$ÿ6"&$ÿ<."$ÿÿ!(,%&%-ÿ"*-ÿ."$ÿ+()ÿ#"+>                                                          eE;
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                          4-2


  0123456ÿ8ÿ
  SECTION 1                         9  ÿÿ ÿÿÿ ÿ
                                      
                                   Understanding your out-of-pocket costs for covered
                                   services
 ÿ!"#$%&ÿ'(!)%ÿ(*ÿ+()&ÿ!(,%&%-ÿ%&,!%ÿ"*-ÿ."$ÿ+()ÿ#"+ÿ'(&ÿ+()&ÿ/%-!"0ÿ1%*%'$2ÿ3$ÿ
 *!0)-%ÿ"ÿ4%-!"0ÿ5%*%'$ÿ6"&$ÿ$"$ÿ0$ÿ+()&ÿ!(,%&%-ÿ%&,!%ÿ"*-ÿ(.ÿ(.ÿ/)!ÿ+()ÿ.00ÿ
 This chapter focuses on your covered services and what you pay for your medical benefits. It

 #"+ÿ'(&ÿ%"!ÿ!(,%&%-ÿ%&,!%ÿ"ÿ"ÿ/%/1%&ÿ('ÿ7789ÿ4%-!"&%ÿ7-,"*$":%ÿ6(!%ÿ90"*ÿ;ÿ<8%:(*"0ÿ
 includes a Medical Benefits Chart that lists your covered services and shows how much you will

 99=>2ÿ?"$%&ÿ*ÿ$ÿ!"#$%&@ÿ+()ÿ!"*ÿ'*-ÿ*'(&/"$(*ÿ"1()$ÿ/%-!"0ÿ%&,!%ÿ$"$ÿ"&%ÿ*($ÿ!(,%&%-2ÿ3$ÿ
 pay for each covered service as a member of AARP Medicare Advantage Choice Plan 2 (Regional

 "0(ÿ%A#0"*ÿ0/$ÿ(*ÿ!%&$"*ÿ%&,!%2
 PPO). Later in this chapter, you can find information about medical services that are not covered. It
 also explains limits on certain services.


   0  ÿ8B8ÿ                      3 ÿÿ ÿÿÿCÿÿÿÿ ÿ
                                       
   Section 1.1                     Types of out-of-pocket costs you may pay for your covered
                                   services

 (ÿ)understand
       *-%&$"*-ÿthe $%ÿ#payment
                             "+/%*$ÿinformation
                                        *'(&/"$(*ÿwe .%ÿ:give
                                                              ,%ÿyou
                                                                   +()ÿin*ÿthis
                                                                            $ÿchapter,
                                                                                 !"#$%&@ÿyou+()ÿneed
                                                                                                  *%%-ÿto$(ÿDknow
                                                                                                              *(.ÿabout
                                                                                                                    "1()$ÿthe$%ÿ
            ()$E('E#(!D%$ÿcosts
 $+#%ÿof('ÿout-of-pocket      !($ÿyou+()ÿmay
                                            /"+ÿ#pay"+ÿfor
                                                         '(&ÿyour
                                                              +()&ÿ!covered
                                                                       (,%&%-ÿservices.
                                                                                %&,!%2ÿ
 To
 types
    •F
     ÿA7ÿIC Jÿisÿthe     $%ÿfixed
                                      'A%-ÿamount
                                            "/()*$ÿyou +()ÿ#pay"+ÿeach
                                                                    %"!ÿtime
                                                                           $/%ÿyou
                                                                                 +()ÿreceive
                                                                                        &%!%,%ÿcertain
                                                                                                !%&$"*ÿmedical
                                                                                                          /%-!"0ÿservices.
                                                                                                                     %&,!%2ÿ
       K()ÿ#pay"+ÿa"ÿcopayment
                     !(#"+/%*$ÿat"$ÿthe  $%ÿtime
                                             $/%ÿyou
                                                    +()ÿ:get%$ÿthe
                                                               $%ÿ/%    -!"0ÿservice.
                                                                                %&,!%2ÿ(The
                                                                                           <%ÿMedical
                                                                                                4%-!"0ÿBenefits
                                                                                                            5%*%'$ÿChart
                                                                                                                       6"&$ÿin*ÿ
         "copayment"

       L%!$(*ÿ;2ÿtells
                    $%00ÿyou
                           +()ÿ/(    &%ÿabout
                                         "1()$ÿyour
                                                 +()&ÿcopayments.)
                                                       !(#"+/%*$2>
      You                                                            medical
      Section                    more
    •F
     ÿ"Coinsurance"
       I2  Jÿisÿthe     $%ÿ#percentage
                                       %&!%*$":%ÿyou +()ÿ#pay"+ÿof('ÿthe
                                                                     $%ÿtotal
                                                                          $($"0ÿcost
                                                                                !($ÿof('ÿcertain
                                                                                          !%&$"*ÿmedical
                                                                                                   /%-!"0ÿservices.
                                                                                                              %&,!%2ÿYouK()ÿ#pay"+ÿ
       "ÿ! (* ) &" *! %  ÿ
                           " $ÿ
                              $ % ÿ
                                   $/%   ÿ
                                          +( ) ÿ
                                               :  %$ÿ
                                                    $%  ÿ/%  - 
                                                                !  " 0ÿ
                                                                      % & ,
                                                                            !% 2ÿ<
                                                                                  %ÿ  4%  -!"0ÿ5% *%' $ ÿ6" &$ÿ*ÿ  L%!$(*ÿ;2ÿ
             +()ÿ/(
       $%00ÿyou      &%ÿabout
                           "1()$ÿyour
                                   +()&ÿcoinsurance.)
                                          !(*)&"*!%2>
      a coinsurance at the time you get the medical service. (The Medical Benefits Chart in Section
      tells        more
 4($ÿ#people
          %(#0%ÿ.    (ÿMqualify
                            )"0'+ÿfor
                                   '(&ÿMedicaid
                                        4%-!"-ÿor(&ÿfor
                                                        '(&ÿthe
                                                             $%ÿQualified
                                                                   N)"0'%-ÿMedicare
                                                                               4%-!"&%ÿBeneficiary
                                                                                            5%*%'!"&+ÿ(QMB)
                                                                                                           <N45>ÿprogram
                                                                                                                    #&(:&"/ÿ
 should never pay deductibles, copayments or coinsurance. Be sure to show your proofÿ
   () 0
        - ÿ* %, %&ÿ# "+ ÿ
                        -   %-) ! $
                                   1 0%  @
                                          ÿ!( #"  +/% * $ ÿ
                                                           (  &ÿ!(  *) & "*! %2ÿ
                                                                                 5%  ÿ
                                                                                        )&%ÿ$(ÿ
                                                                                                 (.ÿ+(  ) &ÿ#&(( ' ('ÿMedicaid
                                                                                                                          4%-!"-ÿ
 Most              who

 (&ÿN45ÿ    %0:10$+ÿto$(ÿyour
                             +()&ÿ#provider,
                                     &(,-%&@ÿif'ÿapplicable.
                                                   "##0!"10%2ÿIf3'ÿyou
                                                                      +()ÿthink
                                                                           $*Dÿthat
                                                                                 $"$ÿyou+()ÿare
                                                                                             "&%ÿ1being
                                                                                                   %*:ÿasked
                                                                                                          "D%-ÿto$(ÿ#pay"+ÿ
                                                                                                                     of

 /#&(#%&0+@ÿcontact
                 !(*$"!$ÿ6)      $(/%&ÿService.
                                           L%&,!%2
 or  QMB eligibility
 improperly,                 Customer


  0  ÿ8BOÿ                      PQÿisÿthe
                                                Q ÿmost
                                                     Cÿyou
                                                            ÿwill
                                                                RSSÿpay
                                                                      ÿfor
                                                                           ÿMedicare
                                                                                T  ÿPart       UÿAVÿand ÿPart
                                                                                                                  UÿBWÿ
                                     ÿmedical C Sÿservices?
                                                              X
   Section 1.2                     What
                                    covered
 Y*-%&ÿour
       ()&ÿ#plan,
              0"*@ÿthere
                     $%&%ÿare
                            "&%ÿtwo
                                  $.(ÿdifferent
                                        -''%&%*$ÿlimits
                                                    0/$ÿon
                                                           (*ÿ. "$ÿyou
                                                                    +()ÿhave
                                                                           ",%ÿto$(ÿ#pay"+ÿout-of-pocket
                                                                                           ()$E('E#(!D%$ÿfor   '(&ÿcovered
                                                                                                                   !(,%&%-ÿ
          %&,!%Z
 /%-!"0ÿservices:
 Under                                                        what
 medical
  •F
   ÿYour
    K()&ÿin-network
            Rÿmaximum C[CCÿout-of-pocket
                                            ÿamount
                                                             C ÿisÿ$6,700.
                                                                          \]@^__2ÿThis ÿisÿthe
                                                                                                 $%ÿmost
                                                                                                     /($ÿyou+()ÿ#pay"+ÿduring
                                                                                                                        -)&*:ÿ
    $ %ÿ! " 0
             %*  - "& ÿ+%" &
                           ÿ' (& ÿ
                                 !  (,%  &
                                         % -ÿ4%   - !"&%ÿ9 "&$
                                                              ÿ7ÿ" * - ÿ9"&$
                                                                           ÿ5ÿ   %  &,!% ÿ  &%! %,%- ÿ'&( /ÿ  *%$ .( &Dÿ
      &(,-%&2ÿThe
    #providers.    %ÿamounts
                         "/()*$ÿyou  +()ÿ#pay"+ÿfor
                                                  '(&ÿcopayments
                                                      !(#"+/%*$ÿand"*-ÿcoinsurance
                                                                          !(*)&"*!%ÿfor   '(&ÿcovered
                                                                                                  !(,%&%-ÿservices
                                                                                                              %&,!%ÿfrom
                                                                                                                         '&(/ÿ
    the calendar year for covered Medicare Part A and Part B services received from network

    *%$.(&Dÿ#providers
                  &(,-%&ÿcount
                              !()*$ÿtoward
                                       $(."&-ÿthis
                                                 $ÿin-network
                                                      *E*%$.(&Dÿmaximum
                                                                  /"A/)/ÿout-of-pocket
                                                                               ()$E('E#(!D%$ÿamount. "/()*$2ÿ(The<%ÿamounts
                                                                                                                       "/()*$ÿ
    +()ÿ#pay"+ÿfor
               '(&ÿPart
                    9"&$ÿ̀ÿ
                          D#   &%!&#$(*ÿdrugs-&):ÿ "*-ÿservices
                                                            %&,!%ÿfrom
                                                                       '&(/ÿout-of-network
                                                                            ()$E('E*%$.(&Dÿ#providers&(,-%&ÿdo -(ÿnot
                                                                                                                      *($ÿcount
                                                                                                                          !()*$ÿ
    network

    $(."&-ÿyour
              +()&ÿin-network
                      *E*%$.(&Dÿmaximum
                                     /"A/)/ÿout-of-pocket
                                                   ()$E('E#(!D%$ÿamount.
                                                                   "/()*$2ÿIn3*ÿaddition,
                                                                                  "--$(*@ÿamounts
                                                                                                 "/()*$ÿyou+()ÿ#pay"+ÿfor
                                                                                                                        '(&ÿsome
                                                                                                                            (/%ÿ
    you                       prescription             and

    %&,!%ÿdo -(ÿnot
                     *($ÿcount
                          !()*$ÿtoward
                                   $(."&-ÿyour
                                             +()&ÿin-network
                                                    *E*%$.(&Dÿmaximum
                                                                /"A/)/ÿout-of-pocket
                                                                            ()$E('E#(!D%$ÿamount.  "/()*$2ÿThese
                                                                                                              %%ÿservices
                                                                                                                       %&,!%ÿ
    toward

    "&%ÿ/"   &D%-ÿ.    $ÿan
                           "*ÿasterisk
                               "$%&Dÿin*ÿthe
                                               $%ÿMedical
                                                    4%-!"0ÿBenefits
                                                             5%*%'$ÿ6   "&$2>ÿIf3'ÿyou
                                                                                      +()ÿhave
                                                                                            ",%ÿpaid#"-ÿ$6,700
                                                                                                          \]@^__ÿ  '(&ÿcovered
                                                                                                                        !(,%&%-ÿ
    services

    9"&$ÿA7ÿand
             "*-ÿPart
                    9"&$ÿB5ÿservices
                            %&,!%ÿfrom'&(/ÿnetwork
                                                 *%$.(&Dÿ#providers,
                                                            &(,-%&@ÿyou
                                                                        +()ÿwill
                                                                            .00ÿ*not($ÿhave
                                                                                        ",%ÿany "*+ÿout-of-pocket
                                                                                                      ()$E('E#(!D%$ÿcosts
                                                                                                                        !($ÿfor
                                                                                                                               '(&ÿ
    are  marked      with                                                Chart.)                                   for

    $%ÿ&rest
          %$ÿof('ÿthe
                   $%ÿyear
                        +%"&ÿwhen
                               .%*ÿyou +()ÿsee
                                             %%ÿour
                                                   ()&ÿnetwork
                                                        *%$.(&Dÿ#providers.
                                                                   &(,-%&2ÿÿHowever,
                                                                              a(.%,%&@ÿyou      +()ÿmust
                                                                                                     /)$ÿcontinue
                                                                                                            !(*$*)%ÿto$(ÿ#pay
                                                                                                                             "+ÿ
    Part

    $%ÿMedicare
         4%-!"&%ÿPart  9"&$ÿB5ÿ#premium
                                   &%/)/ÿ(unless
                                              <)*0%ÿyour
                                                        +()&ÿPart
                                                             9"&$ÿB5ÿ#premium
                                                                        &%/)/ÿisÿ#paid
                                                                                        "-ÿfor
                                                                                            '(&ÿyou+()ÿ1by+ÿFlorida
                                                                                                            b0(&-"ÿMedicaid
                                                                                                                      4%-!"-ÿ
    the

    7:%*!+ÿfor '(&ÿHealth
                    a%"0$ÿ6"     &%ÿAdministration
                                     7-/*$&"$(*ÿ(AHCA)
                                                         <7a67>ÿ(Medicaid)
                                                                  <4%-!"->ÿor(&ÿanother
                                                                                       "*($%&ÿthird
                                                                                                   $&-ÿ#party).
                                                                                                           "&$+>2
    the
    Agency                    Care
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 60 of 142



 MMÿR-'"(*"ÿ3,ÿ:3-"5&)"ÿ,35ÿ00L/ÿ."'*&5"ÿ0'-&(!&)"ÿ: 3*"ÿ/+&(ÿMÿ7L")3(&+ÿ//N;
 : &%!"5ÿaÿ̀."'*&+ÿ1"(",!ÿ: &5!ÿ74 &!ÿÿ*3-"5"'ÿ&('ÿ4 &!ÿ$34ÿ%&$;                                                         a3b
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                         4-3


   •0
    ÿYour
     2345ÿcombined
           789 ÿmaximum   999ÿout-of-pocket
                                         8887 ÿamount 98 isÿÿ$10,000.
                                                                          ÿThis
                                                                                       ÿisÿthe
                                                                                                !"ÿmost
                                                                                                    #3!ÿyou $34ÿ%pay&$ÿduring
                                                                                                                        '45()ÿ
     !"ÿcalendar
         *&+"('&5ÿyear$"&5ÿfor
                             ,35ÿcovered
                                  *3-"5"'ÿMedicare
                                             ."'*&5"ÿPart /&5!ÿA0ÿand
                                                                   &('ÿPart
                                                                        /&5!ÿB1ÿservices
                                                                                "5-*"ÿ5received
                                                                                              "*"-"'ÿfrom,53#ÿ2both
                                                                                                                 3!ÿin-(3
     ("!4355ÿand &('ÿout-of-network
                      34!33,3("!4355ÿ%providers.
                                            53-'"5ÿThe
                                                        "ÿamounts
                                                               &#34(!ÿyou
                                                                         $34ÿ%pay&$ÿfor
                                                                                    ,35ÿcopayments
                                                                                        *3%&$#"(!ÿand      &('ÿcoinsurance
                                                                                                                *3(45&(*"ÿ
     the

         *3-"5"'ÿservices
     ,35ÿcovered     "5-*"ÿcount
                                 *34(!ÿtoward
                                         !34&5'ÿthis
                                                  !ÿcombined
                                                       *3#2("'ÿmaximum
                                                                      #&6#4#ÿout-of-pocket
                                                                                   34!33,3%3*5"!ÿamount.
                                                                                                     &#34(!ÿÿ(The7 "ÿ
     network

     &#34(!ÿyou  $34ÿ%pay&$ÿfor
                             ,35ÿyour
                                  $345ÿÿPart
                                        /&5!ÿD8ÿ%prescription
                                                  5"*5%!3(ÿdrugs
                                                                  '54)ÿdo'3ÿnot
                                                                              (3!ÿcount
                                                                                   *34(!ÿtoward
                                                                                          !34&5'ÿyour$345ÿcombined
                                                                                                             *3#2("'ÿ
     for

     #&6#4#ÿout-of-pocket
                   34!33,3%3*5"!ÿamount.
                                     &#34(!ÿIn9(ÿaddition,
                                                   &''!3(ÿamounts
                                                                 &#34(!ÿyou
                                                                           $34ÿ%pay&$ÿfor
                                                                                      ,35ÿsome
                                                                                          3#"ÿservices
                                                                                                   "5-*"ÿdo '3ÿnot
                                                                                                                   (3!ÿcount
                                                                                                                         *34(!ÿ
     amounts

              $345ÿcombined
     !34&5'ÿyour     *3#2("'ÿmaximum
                                    #&6#4#ÿout-of-pocket
                                                 34!33,3%3*5"!ÿamount.
                                                                    &#34(!ÿThese
                                                                                ""ÿservices
                                                                                       "5-*"ÿare&5"ÿmarked
                                                                                                         #&55"'ÿwith
                                                                                                                   4!ÿan &(ÿ
     maximum

     &!"55ÿin(ÿthe
                   !"ÿMedical
                        ."'*&+ÿBenefits
                                    1"(",!ÿ:Chart.)
                                                  &5!;ÿIf9,ÿyou
                                                             $34ÿhave
                                                                   &-"ÿ%paid
                                                                         &'ÿ$10,000
                                                                              ÿfor
                                                                                        ,35ÿcovered
                                                                                              *3-"5"'ÿservices,
                                                                                                           "5-*"ÿyou
                                                                                                                       $34ÿ4
                                                                                                                           will+
                                                                                                                               +ÿ
     toward

             <ÿcoverage
       &-"ÿ100%    *3-"5&)"ÿand  &('ÿwill
                                       4++ÿnot
                                            (3!ÿhave
                                                  &-"ÿany
                                                       &($ÿout-of-pocket
                                                               34!33,3%3*5"!ÿcosts
                                                                               *3!ÿfor
                                                                                      ,35ÿthe
                                                                                          !"ÿrest5"!ÿof3,ÿthe
                                                                                                           !"ÿyear
                                                                                                               $"&5ÿfor
                                                                                                                      ,35ÿ
     asterisk

     *3-"5"'ÿPart/&5!ÿA0ÿand
                         &('ÿPart
                               /&5!ÿB1ÿservices.
                                        "5-*"ÿHowever,
                                                   =34"-"5ÿyou   $34ÿmust
                                                                       #4!ÿcontinue
                                                                              *3(!(4"ÿto!3ÿ%pay&$ÿthe
                                                                                                    !"ÿMedicare
                                                                                                           ."'*&5"ÿPart
                                                                                                                       /&5!ÿB1ÿ
     have

       5"#4#ÿ(unless
     %premium     74(+"ÿyour
                            $345ÿPart
                                   /&5!ÿB1ÿ%premium
                                             5"#4#ÿisÿ%paid&'ÿfor
                                                                  ,35ÿyou
                                                                      $34ÿ2by$ÿFlorida
                                                                               >+35'&ÿMedicaid
                                                                                        ."'*&'ÿAgency
                                                                                                      0)"(*$ÿfor ,35ÿHealth
                                                                                                                      ="&+!ÿ
     covered

     Care   0'#(!5&!3(ÿ(AHCA)
     :&5"ÿAdministration         70=:0;ÿ(Medicaid)
                                           7."'*&';ÿor35ÿanother
                                                               &(3!"5ÿthird
                                                                         !5'ÿ%party).
                                                                                &5!$;
  ? 78 ÿ@ABÿ
  Section 1.3                    CDÿplan
                                 Our    E ÿdoes
                                                8 Fÿnot8ÿallow
                                                             EE8Gÿnetwork
                                                                        G8Dÿproviders
                                                                                   D8H DFÿto8ÿ"balance
                                                                                                    IE 7 ÿbill"EEJÿyou   K8
 0ÿa&ÿmember
        #"#2"5ÿof3,ÿAARP
                      00L/ÿMedicare
                              ."'*&5"ÿAdvantage
                                              0'-&(!&)"ÿChoice
                                                            : 3*"ÿPlan
                                                                     /+&(ÿM2ÿ(Regional
                                                                               7L")3(&+ÿPPO),
                                                                                            //N;ÿan &(ÿimportant
                                                                                                        #%35!&(!ÿ%protection
                                                                                                                          53!"*!3(ÿ
 ,35ÿyou
      $34ÿisÿthat
               !&!ÿyou
                    $34ÿonly
                        3(+$ÿhave
                                &-"ÿto!3ÿ%pay&$ÿyour
                                                $345ÿcost-sharing
                                                      *3!3&5()ÿamount
                                                                      &#34(!ÿ4when    "(ÿyou
                                                                                         $34ÿ4use"ÿ(network
                                                                                                      "!4355ÿ%providers
                                                                                                                  53-'"5ÿto!3ÿ
 As

       "5-*"ÿcovered
 )"!ÿservices     *3-"5"'ÿ2by$ÿour
                               345ÿ%plan.
                                       +&(ÿWeO"ÿdo
                                                  '3ÿnot
                                                      (3!ÿallow
                                                            &++34ÿ(network
                                                                    "!4355ÿ%providers
                                                                                 53-'"5ÿto!3ÿ"balance
                                                                                               P2&+&(*"ÿ2bill"
                                                                                                             ++Qÿyou.
                                                                                                                  $34ÿEven
                                                                                                                          R-"(ÿif,ÿ
 for

            +"ÿthan
 4"ÿ%pay&$ÿless  !&(ÿthe
                       !"ÿ%provider
                             53-'"5ÿcharges
                                        *&5)"ÿfor  ,35ÿa&ÿservice,
                                                           "5-*"ÿthe
                                                                     !"ÿnetwork
                                                                           ("!4355ÿ%provider
                                                                                       53-'"5ÿisÿnot
                                                                                                    (3!ÿallowed
                                                                                                         &++34"'ÿto!3ÿ2bill++ÿyou
                                                                                                                               $34ÿ
 get

 ,35ÿthe     &+&(*"ÿThe
      !"ÿ2balance.     "ÿnetwork
                           ("!4355ÿ%provider
                                        53-'"5ÿisÿallowed
                                                      &++34"'ÿto!3ÿcollect
                                                                    *3++"*!ÿonly
                                                                              3(+$ÿthe
                                                                                    !"ÿ%plan
                                                                                          +&(ÿcost-sharing
                                                                                                *3!3&5()ÿamount
                                                                                                                 &#34(!ÿfrom  ,53#ÿ
 we

 $34ÿand
       &('ÿisÿnot
                (3!ÿallowed
                    &++34"'ÿto!3ÿcharge
                                 *&5)"ÿor35ÿ2bill++ÿyou
                                                     $34ÿmore
                                                           #35"ÿfor
                                                                 ,35ÿcovered
                                                                     *3-"5"'ÿservices.
                                                                                  "5-*"ÿ
 for
 you
 9(ÿsome
    3#"ÿcases,
             *&"ÿout-of-network
                     34!33,3("!4355ÿ%providers
                                           53-'"5ÿcan
                                                      *&(ÿ2balance
                                                             &+&(*"ÿ2bill++ÿyou
                                                                             $34ÿfor
                                                                                  ,35ÿcovered
                                                                                      *3-"5"'ÿservices.
                                                                                                 "5-*"ÿIf9,ÿyou
                                                                                                                $34ÿobtain
                                                                                                                     32!&(ÿ
              "5-*"ÿfrom
 *3-"5"'ÿservices      ,53#ÿan&(ÿout-of-network
                                 34!33,3("!4355ÿ%provider53-'"5ÿwho
                                                                 4 3ÿdoes
                                                                       '3"ÿnot (3!ÿaccept
                                                                                     &**"%!ÿMedicare
                                                                                              ."'*&5"ÿassignment,
                                                                                                           &)(#"(!ÿyou     $34ÿ
 In

           5"%3(2+"ÿfor
 4++ÿ2be"ÿresponsible   ,35ÿthe
                             !"ÿ%plan
                                   +&(ÿcost-sharing,
                                          *3!3&5()ÿ%plus +4ÿany
                                                                 &($ÿdifference
                                                                      ',,"5"(*"ÿ2between
                                                                                       "!4""(ÿthe !"ÿamount
                                                                                                      &#34(!ÿwe   4"ÿ%pay&$ÿthe
                                                                                                                              !"ÿ
 covered

 %53-'"5ÿand &('ÿthe
                   !"ÿMedicare
                       ."'*&5"ÿlimiting
                                  +#!()ÿcharge.
                                                *&5)"ÿThese
                                                           ""ÿservices
                                                                  "5-*"ÿare &5"ÿmarked
                                                                                    #&55"'ÿwith
                                                                                              4!ÿa&ÿplus
                                                                                                      %+4ÿsign
                                                                                                            )(ÿ(+)
                                                                                                                   7S;ÿin(ÿthe
                                                                                                                             !"ÿ
 will

             1"(",!ÿChart.
 ."'*&+ÿBenefits      : &5!
 provider
 Medical


  ?TUVWCXÿYÿ
  SECTION 2                        ZFÿ[ ÿ\ 7Eÿ] FÿU[Dÿ8ÿ ÿ8ÿG[ÿFÿ
                                   Use the Medical Benefits Chart to find out what is
                                   78HDÿ8DÿK8ÿ ÿ[8Gÿ97[ÿK8ÿGEEÿK
                                   covered for you and how much you will pay

   ? 78 ÿYA@ÿ
   Section 2.1                   ^8Dÿmedical
                                 Your    9 7Eÿbenefits  Fÿand
                                                                ÿcosts
                                                                      78FFÿas
                                                                             Fÿaÿmember
                                                                                   9 9 Dÿof8ÿthe [ ÿplan
                                                                                                       E
  "ÿMedical
      ."'*&+ÿBenefits
                1"(",!ÿChart
                            : &5!ÿon
                                  3(ÿthe
                                     !"ÿfollowing
                                            ,3++34()ÿ%pages
                                                         &)"ÿ+lists
                                                                !ÿthe
                                                                      !"ÿservices
                                                                          "5-*"ÿAARP
                                                                                    00L/ÿMedicare
                                                                                            ."'*&5"ÿAdvantage
                                                                                                       0'-&(!&)"ÿ
         /+&(ÿM2ÿ(Regional
 : 3*"ÿPlan      7L")3(&+ÿPPO)
                               //N;ÿcovers
                                     *3-"5ÿand &('ÿwhat
                                                    4 &!ÿyou
                                                           $34ÿ%pay&$ÿout-of-pocket
                                                                      34!33,3%3*5"!ÿfor
                                                                                      ,35ÿeach
                                                                                          "&*ÿservice.
                                                                                                 "5-*"ÿThe
                                                                                                           "ÿ
 The

            !"'ÿin(ÿthe
 "5-*"ÿ+listed      !"ÿMedical
                           ."'*&+ÿBenefits
                                   1"(",!ÿ:Chart &5!ÿare
                                                       &5"ÿcovered
                                                           *3-"5"'ÿonly3(+$ÿwhen
                                                                            4 "(ÿthe
                                                                                   !"ÿfollowing
                                                                                        ,3++34()ÿcoverage
                                                                                                   *3-"5&)"ÿ
 Choice

 5"_45"#"(!ÿare&5"ÿmet:
                        #"!`
 services
 requirements
   •0
    ÿYour
     2345ÿMedicare
             ."'*&5"ÿcovered
                          *3-"5"'ÿservices
                                  "5-*"ÿmust
                                              #4!ÿ2be"ÿ%provided
                                                          53-'"'ÿaccording
                                                                     &**35'()ÿto!3ÿthe
                                                                                    !"ÿcoverage
                                                                                         *3-"5&)"ÿguidelines
                                                                                                    )4'"+("ÿ
     "!&2+"'ÿ2by$ÿMedicare.
     established          ."'*&5"ÿ
   •0
    ÿYour
     2345ÿservices
             "5-*"ÿ(including
                        7(*+4'()ÿmedical
                                   #"'*&+ÿcare,
                                               *&5"ÿservices,
                                                     "5-*"ÿsupplies,
                                                                 4%%+"ÿand
                                                                            &('ÿequipment)
                                                                                  "_4%#"(!;ÿmust9Fÿ2be"ÿmedically
                                                                                                           #"'*&++$ÿ
     ("*"&5$ÿ"Medically
                     P."'*&++$ÿnecessary"
                                 ("*"&5$Qÿmeans
                                                #"&(ÿthat
                                                         !&!ÿthe
                                                             !"ÿservices,
                                                                    "5-*"ÿsupplies,
                                                                              4%%+"ÿor35ÿ'drugs
                                                                                               54)ÿare
                                                                                                    &5"ÿneeded
                                                                                                         (""'"'ÿfor
                                                                                                                ,35ÿ
     !"ÿ%prevention,
            5"-"(!3(ÿ'diagnosis,
                           &)(3ÿor35ÿtreatment
                                          !5"&!#"(!ÿof3,ÿyour
                                                         $345ÿ#"    '*&+ÿcondition
                                                                          *3('!3(ÿand
                                                                                     &('ÿmeet
                                                                                           #""!ÿaccepted
                                                                                                  &**"%!"'ÿ
     necessary.

     !&('&5'ÿof3,ÿmedical
                       #"'*&+ÿ%practice.
                                 5&*!*"
     the                                                      medical
     standards
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 61 of 142



 NGNEÿH899ÿ3ÿ38979ÿ3ÿ//Jÿ 979ÿ/8779ÿ639ÿ7ÿNÿJ937ÿ+
 67 9ÿM,ÿ 97ÿ!99ÿ67ÿ67ÿÿ3899ÿ7ÿ67ÿ34ÿ7                                                                         MM
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                                  4-4


    •0ÿYou
         234ÿhave 6789ÿa7ÿprimary 7ÿcare
                                        79ÿprovider
                                                 389ÿ(a7ÿPCP)
                                                             ÿwho
                                                                   63ÿisÿproviding
                                                                               38ÿand 7ÿoverseeing
                                                                                               38999ÿyour   34ÿcare.
                                                                                                                      79
   •0    3 9ÿof3ÿthe
      ÿSome             69ÿin-network
                               93ÿservices
                                            989ÿlisted
                                                        9ÿinÿthe
                                                                  69ÿMedical
                                                                          97ÿBenefits
                                                                                  !99ÿChart
                                                                                             67ÿare79ÿcovered
                                                                                                           3899ÿonly 3ÿifÿyour
                                                                                                                                34ÿ
            33ÿor3ÿother
         doctor           369ÿnetwork
                                  93ÿprovider389ÿgets
                                                         9ÿapproval
                                                                7 387ÿinÿadvance
                                                                              7879ÿ(sometimes
                                                                                          3 9 9ÿcalled79ÿ"prior
                                                                                                                   " 3ÿ
         7463 #73$ÿfrom
         authorization")          3 ÿus.4
       %Oÿ3      899ÿservices
                            989ÿthat 67ÿmay7ÿneed
                                                    99ÿapproval
                                                           7 387ÿinÿadvance
                                                                         7879ÿto3ÿ&be9ÿcovered
                                                                                            3899ÿas7ÿin-network
                                                                                                             93ÿservices
                                                                                                                          989ÿ
            79ÿmarked 79ÿinÿitalics
                                   7ÿinÿthe
                                              69ÿMedical
                                                      97ÿBenefits
                                                              !99ÿChart.
                                                                         67
             Covered
            are
       %Oÿ'9      3ÿproviders
                               389ÿagree
                                         799ÿ&byÿcontract
                                                     37ÿto3ÿobtain
                                                                   3&7ÿprior3ÿauthorization
                                                                                  7463 #73ÿfrom 3 ÿthe  69ÿplan
                                                                                                                   7ÿand
                                                                                                                        7ÿagree
                                                                                                                             799ÿto3ÿ
            not3ÿ&balance
                      779ÿ&billÿyou.
                                     34
            Network

       O%ÿ2   34ÿnever
                     989ÿneed99ÿapproval
                                      7 387ÿinÿadvance
                                                     7879ÿfor3ÿout-of-network
                                                                    34393ÿservices
                                                                                       989ÿfrom3 ÿout-of-network
                                                                                                          34393ÿ
                 389ÿ
            You
             providers.
       %Oÿ(6        9ÿyou
                       34ÿdon't
                              3)ÿneed
                                      99ÿapproval
                                            7 387ÿinÿadvance
                                                            7879ÿfor3ÿout-of-network
                                                                           34393ÿservices,
                                                                                              989*ÿyou  34ÿor3ÿyour
                                                                                                                     34ÿdoctor
                                                                                                                            33ÿcan  7ÿ
            7ÿus  4ÿto3ÿmake
                               79ÿa7ÿcoverage
                                       38979ÿdecision
                                                    93ÿinÿadvance.
                                                                  7879
            While
            ask
 +  69ÿimportant
 Other             37ÿthings
                             6ÿto3ÿknow
                                          3ÿabout
                                                 7&34ÿour34ÿcoverage:
                                                               38979,
   •0 ÿFor
        -3ÿ&benefits
                   99ÿwhere
                              699ÿyour34ÿcost-sharing
                                             367ÿisÿa7ÿcoinsurance
                                                                    3479ÿpercentage,
                                                                                    9979*ÿthe 69ÿamount
                                                                                                         7 34ÿyou 34ÿpay7ÿ
        9 9ÿon
        depends         3ÿwhat
                              67ÿtype
                                     9ÿof3ÿprovider
                                                 389ÿyou 34ÿreceive
                                                                9989ÿthe69ÿservices
                                                                             989ÿfrom:3 ,
       %Oÿ. If
              ÿyou
               34ÿreceive
                        9989ÿthe 69ÿcovered
                                       3899ÿservices
                                                   989ÿfrom3 ÿa7ÿnetwork
                                                                      93ÿprovider,
                                                                                   389*ÿyou 34ÿpay7ÿthe
                                                                                                         69ÿcoinsurance
                                                                                                              3479ÿ
              9979ÿmultiplied 4 9ÿ&byÿthe69ÿplan's
                                                        7)ÿreimbursement
                                                                9 &49 9ÿrate    79ÿ(as
                                                                                        7ÿdetermined
                                                                                               99 9ÿinÿthe   69ÿcontract
                                                                                                                      37ÿ
            &between
              999ÿthe    69ÿprovider
                                    389ÿand7ÿthe69ÿplan).
                                                         7
             percentage

       %Oÿ. If
              ÿyou
               34ÿreceive
                        9989ÿthe 69ÿcovered
                                       3899ÿservices
                                                   989ÿfrom3 ÿan7ÿout-of-network
                                                                        34393ÿprovider389ÿwho 63ÿparticipates
                                                                                                                7 79ÿwith 6ÿ
               979*ÿyou     34ÿpay7ÿthe
                                         69ÿcoinsurance
                                              3479ÿpercentage
                                                                9979ÿmultiplied
                                                                                4 9ÿ&byÿthe
                                                                                               69ÿMedicare
                                                                                                      979ÿpayment 7 9ÿrate 79ÿfor
                                                                                                                                     3ÿ
              7 7ÿproviders.   389
            Medicare,
             participating
       %Oÿ. If
              ÿyou
               34ÿreceive
                        9989ÿthe 69ÿcovered
                                       3899ÿservices
                                                   989ÿfrom3 ÿan7ÿout-of-network
                                                                        34393ÿprovider389ÿwho 63ÿdoes
                                                                                                              39ÿnot
                                                                                                                     3ÿparticipate
                                                                                                                            7 79ÿ
            with6ÿMedicare,
                       979*ÿyou   34ÿpay7ÿthe
                                               69ÿcoinsurance
                                                      3479ÿpercentage
                                                                      9979ÿmultiplied
                                                                                     4 9ÿ&byÿthe69ÿMedicare
                                                                                                             979ÿAllowable
                                                                                                                        /37&9ÿ
            6    79*ÿplus  4ÿthe
                                 69ÿdifference
                                         999ÿ&between
                                                      999ÿthe69ÿMedicare
                                                                       979ÿAllowable
                                                                                 /37&9ÿCharge
                                                                                               679ÿand  7ÿthe
                                                                                                                69ÿOriginal
                                                                                                                     + 7ÿ
               979ÿLimiting0 ÿ6       79
             Charge,
            Medicare                     Charge.
   •0 ÿLike
        09ÿall7ÿMedicare
                          979ÿhealth
                                    6976ÿplans,
                                               7*ÿwe
                                                      9ÿcover
                                                          389ÿeverything
                                                                  9896ÿthat67ÿOriginal
                                                                                    + 7ÿMedicare
                                                                                                  979ÿcovers.
                                                                                                              389ÿFor -3ÿsome
                                                                                                                               3 9ÿof3ÿ
        699ÿ&benefits,
                      99*ÿyou34ÿpay7ÿmore
                                            1234ÿinÿour34ÿplan
                                                              7ÿthan
                                                                  67ÿyou
                                                                        34ÿ3   4ÿinÿ+Original
                                                                                             7ÿMedicare.
                                                                                                        979ÿFor  -3ÿothers,
                                                                                                                         369*ÿyou 34ÿ
                 5466ÿ(If.ÿyou
           7ÿless.           34ÿwant
                                   7ÿto3ÿknow
                                                3ÿmore39ÿabout
                                                             7&34ÿthe
                                                                    69ÿcoverage
                                                                          38979ÿand 7ÿcosts
                                                                                            3ÿof3ÿ+Original
                                                                                                           7ÿMedicare,
                                                                                                                      979*ÿlook 33ÿinÿ
        these                                                                 would

        34ÿMedicare
                  7489:;34ÿ&=ÿYou    >2?ÿ2021
                                           @A@BÿHandbook.
                                                   C7&33ÿViewD9ÿitÿonline
                                                                          39ÿat7ÿwww.medicare.gov
                                                                                      97938ÿor3ÿask         7ÿfor
                                                                                                                         3ÿa7ÿcopy
                                                                                                                                 3 ÿ
         pay

        &byÿcalling
              7ÿ1-800-MEDICARE
                          EFGGHI./JHÿ(1-800-633-4227),
                                                   EFGGKLLMNNO*ÿN24Mÿhours
                                                                             634ÿa7ÿday,
                                                                                         7*ÿO7ÿdays
                                                                                                7ÿa7ÿweek.
                                                                                                          99ÿTTYPP2ÿ4users
                                                                                                                          9ÿ
        your

        634ÿcall
        should        7ÿE1-877-486-2048.)
                              FOOMFKNGMF
   •0 ÿFor
        -3ÿall7ÿpreventive
                        98989ÿservices
                                     989ÿthat67ÿare
                                                      79ÿcovered
                                                           3899ÿat7ÿno3ÿcost
                                                                            3ÿ4under
                                                                                   9ÿOriginal
                                                                                           + 7ÿMedicare,
                                                                                                         979*ÿwe   9ÿalso
                                                                                                                         73ÿcover
                                                                                                                                389ÿ
        69ÿservice
               989ÿat7ÿno3ÿcost3ÿto3ÿyou
                                             34ÿ6    9ÿyou
                                                           34ÿuse
                                                                49ÿa7ÿnetwork
                                                                       93ÿprovider.
                                                                                    389ÿHowever,
                                                                                               C3989*ÿifÿyou 34ÿalso
                                                                                                                     73ÿare
                                                                                                                          79ÿtreated
                                                                                                                                979ÿ
                  339ÿfor
        3ÿmonitored            3ÿan
                                   7ÿexisting
                                        9Qÿmedical
                                                     97ÿcondition
                                                             33ÿduring
                                                                           4 ÿthe
                                                                                  69ÿvisit
                                                                                       8ÿwhen
                                                                                             69ÿyou34ÿreceive
                                                                                                            9989ÿthe 69ÿpreventive
                                                                                                                             98989ÿ
        the                                         when

        989*ÿa7ÿcopayment
                          3 7 9ÿwill  ÿapply
                                               7 ÿfor3ÿthe
                                                           69ÿcare
                                                                79ÿreceived
                                                                      9989ÿfor 3ÿthe
                                                                                     69ÿexisting
                                                                                           9Qÿmedical
                                                                                                        97ÿcondition.
                                                                                                                  33ÿSee   99ÿ
        or

        69ÿMedical97ÿBenefits
                              !99ÿChart
                                         67ÿfor3ÿinformation
                                                      3 73ÿabout7&34ÿyour
                                                                            34ÿshare
                                                                                  679ÿof3ÿthe
                                                                                              69ÿout-of-network
                                                                                                  2?RS2TSU4RV23Wÿcosts   3ÿfor
                                                                                                                                 3ÿ
        service,

        699ÿservices.
                    989
        the
        these
   •0 ÿSometimes,
        3 9 9*ÿMedicare      979ÿadds 7ÿcoverage
                                                   38979ÿunder
                                                               49ÿ+Original
                                                                           7ÿMedicare
                                                                                   979ÿfor  3ÿnew
                                                                                                  9ÿservices
                                                                                                         989ÿduring
                                                                                                                     4 ÿthe 69ÿ
        97ÿIf.ÿMedicare
                        979ÿadds  7ÿcoverage
                                           38979ÿfor  3ÿany
                                                            7ÿservices
                                                                 989ÿduring
                                                                            4 ÿN2021,
                                                                                       GNE*ÿeither
                                                                                             969ÿMedicare
                                                                                                         979ÿor3ÿour 34ÿplan 7ÿwillÿ
        389ÿthose  639ÿservices.
                             989
        year.
        cover
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 62 of 142



 =>=?ÿ@5$8 8ÿ2ÿA28%8ÿ2ÿBBC:ÿ68$58ÿB$ 9%8ÿA 258ÿ:6 ÿ=ÿDC8%52 6ÿ::EF
 A 98ÿG)ÿ68$56ÿH88597ÿA 9ÿD4 9ÿ57ÿ288$ÿ $ÿ4 9ÿ&23ÿ &F                                                                     G!I
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                            4-5



       ÿ123ÿ4566ÿ788ÿ957ÿ 68ÿ89ÿ92ÿ98ÿ88958ÿ78587ÿ5ÿ98ÿ88597ÿ 9
  o You will see this apple next to the preventive services in the benefits chart.
  ÿNecessary
                  ÿ-!ÿ"8   means7 ÿhealth
                                              869ÿcare
                                                    8ÿservices,
                                                             78587#ÿsupplies,
                                                                        73 6587#ÿor2ÿdrugs
                                                                                         $3%7ÿneeded  88$8$ÿfor 2ÿthe
                                                                                                                       98ÿprevention,
                                                                                                                             88952 #ÿ
  $5% 2757#ÿor2ÿtreatment
                     989"89ÿof2ÿyour&23ÿsickness,
                                           75'877#ÿinjury5(3&ÿor2ÿillness
                                                                     566877ÿthat9 9ÿare8ÿall66ÿof2ÿthe
                                                                                                     98ÿfollowing
                                                                                                         266245%ÿas7ÿdetermined
                                                                                                                            $898"58$ÿ
 Medically

  &ÿus        23ÿdesignee,
       37ÿor2ÿour  $875% 88#ÿwithin
                                   4595ÿour
                                         23ÿsole
                                               7268ÿ$discretion:
                                                       578952 )
  diagnosis,
  by
      •*ÿIn,ÿaccordance
              2$ 8ÿwith 459ÿGenerally
                                    -.ÿAccepted
                                                 /01ÿStandards
                                                               21.ÿof34ÿMedical
                                                                                   ÿPractice.
                                                                                                51
     •* ÿMost
         6279ÿappropriate,
                      2 598#ÿin5ÿterms
                                     98"7ÿof2ÿtype,
                                                9&8#ÿfrequency,
                                                      8738&#ÿextent,8989#ÿsite
                                                                                 7598ÿand$ÿduration,
                                                                                              $3952 #ÿand$ÿconsidered
                                                                                                                     2 75$88$ÿ
         88958ÿfor
         effective   2ÿyour
                          &23ÿsickness,
                                 75'877#ÿinjury,
                                            5(3&#ÿor2ÿillness.
                                                         566877
     •* ÿNot
         829ÿ"mainly
                   56&ÿfor
                        2ÿyour
                            &23ÿconvenience
                                    2 8588ÿor2ÿthat 9 9ÿof2ÿyour
                                                                 &23ÿ$doctor
                                                                         292ÿor2ÿother
                                                                                      298ÿhealth  869ÿcare8ÿprovider.
                                                                                                                     25$8
     •* ÿMeet,
         6889#ÿbut39ÿ$do2ÿnot29ÿexceed
                                 888$ÿyour
                                         &23ÿmedical
                                                 "8$56ÿneed, 88$#ÿare8ÿat9ÿleast
                                                                             6879ÿas7ÿbeneficial
                                                                                          88556ÿas7ÿanÿexisting 85795%ÿand$ÿ
            5668ÿmedically
                     "8$566&ÿappropriate
                                        2 598ÿalternative,
                                                   698 958#ÿand$ÿare8ÿfurnished
                                                                              3578$ÿin5ÿthe   98ÿmost"279ÿcost-effective
                                                                                                                279!88958ÿmanner
                                                                                                                                 " 8ÿ
               " &ÿbe
         9 9ÿmay     8ÿprovided
                           25$8$ÿsafely
                                      786&ÿand$ÿeffectively.
                                                   889586&
         available
         that
 -.ÿAccepted
                 /01ÿStandards
                                 21.ÿof34ÿMedical
                                                  ÿPractice
                                                               51ÿare8ÿstandards
                                                                                79 $ $7ÿthat   9 9ÿare8ÿbased 78$ÿon 2 ÿcredible
                                                                                                                           8$568ÿ
 758955ÿevidence
                85$88ÿpublished
                               36578$ÿin5ÿpeer-reviewed
                                               88!85848$ÿmedical
                                                                 "8$56ÿliterature
                                                                             6598938ÿ%generally
                                                                                           8866&ÿrecognized
                                                                                                          82% 598$ÿby&ÿthe  98ÿ
 Generally

 relevant     "8$56ÿcommunity,
   868 9ÿmedical         2""3 59&#ÿrelying
                                          86&5%ÿprimarily
                                                    5" 56&ÿon 2 ÿcontrolled
                                                                    2 92668$ÿclinical
                                                                                   6556ÿtrials,
                                                                                               9567#ÿor,
                                                                                                        2#ÿif5ÿnot29ÿavailable,
                                                                                                                        5668#ÿ
 scientific

 278952 6ÿstudies  793$587ÿfrom
                                 2"ÿmore
                                       "28ÿthan
                                              9 ÿone2 8ÿinstitution
                                                           579593952 ÿthat
                                                                         9 9ÿsuggest
                                                                                73%%879ÿaÿcausal376ÿrelationship
                                                                                                          86952 75ÿbetween  89488ÿthe
                                                                                                                                     98ÿ
                 989"89ÿand$ÿhealth
 7858ÿor2ÿtreatment               869ÿoutcomes.
                                            2392"87
 observational
 service
 ,ÿno2ÿcredible
           8$568ÿscientific
                      758955ÿevidence
                                   85$88ÿis57ÿavailable,
                                                  5668#ÿthen 98ÿstandards
                                                                      79 $ $7ÿthat 9 9ÿare8ÿbased  78$ÿon
                                                                                                           2 ÿPhysician
                                                                                                                 : &755 ÿspecialty
                                                                                                                               78569&ÿ
              82""8$ 952 7ÿor2ÿprofessional
 72589&ÿrecommendations                  287752 6ÿstandards
                                                           79 $ $7ÿof2ÿcare8ÿmay" &ÿbe8ÿconsidered.
                                                                                                2 75$88$ÿWe       ;8ÿreserve
                                                                                                                         8788ÿthe
                                                                                                                                   98ÿ
 If

 right       2 7369ÿexpert
   5% 9ÿto92ÿconsult    889ÿopinion
                                  2 552 ÿin5ÿdetermining
                                               $898"55%ÿwhether4 898ÿhealth 869ÿcare
                                                                                     8ÿservices
                                                                                           78587ÿare8ÿMedically
                                                                                                                 68$566&ÿ
 society

 88    877&ÿThe < 8ÿdecision
                         $85752 ÿto92ÿapply6&ÿPhysician
                                                : &755 ÿspecialty
                                                              78569&ÿsociety
                                                                          72589&ÿrecommendations,
                                                                                     82""8$ 952 7#ÿthe             98ÿchoice
                                                                                                                         258ÿof2ÿ
 889ÿand$ÿthe   98ÿdetermination
                        $898"5 952 ÿof2ÿ4when  8ÿto92ÿ3use78ÿany&ÿsuch
                                                                    73ÿexpert
                                                                            889ÿopinion,
                                                                                     2 552 #ÿshall   7 66ÿbe8ÿwithin
                                                                                                                 4595ÿour 23ÿsole
                                                                                                                               7268ÿ
 Necessary.

 $discretion.
    578952 
 expert
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 63 of 142



 LILMÿN$%.&ÿ,ÿ?$#0 ÿ,#ÿDDO-ÿ<.%&0#ÿD.$0!0 ÿ?%&ÿ-50ÿLÿEO %05ÿ--+F
 ?01!#ÿH6ÿ<.%&05ÿ=,%!"ÿ?0#!ÿE0!ÿ%"ÿ&$#.ÿ0.ÿ0!ÿÿ10F                                                           H(P
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                           4-6

 0123456ÿ81913 ÿ5
 Medical Benefits Chart

                                                              5ÿÿ ÿ5ÿ What                5ÿyou         ÿpay
                                                                                                           ÿmust      5ÿ
  1341ÿthat  5ÿare
                     51ÿcovered
                             4112ÿforÿyou ÿÿ!ÿ!"ÿ when                          ÿyouÿget!ÿthese
                                                                                                                     !"ÿ
                                                          What you must pay

                                                              "#$%&"ÿ'()!#*                  " #$% &  "ÿ
                                                                                                               +  !(
                                                                                                                    ,()!#*
  Services                                                when you get these
                                                          services In-Network                      services Out-of-Network

  -#$%.#"ÿmay/0ÿask0"*ÿyou ÿfor
                                    ,#ÿmore
                                        /#ÿthan
                                                !0ÿoneÿcost
                                                             &"!ÿshare
                                                                   "0#ÿ1payment
                                                                             0/!ÿif%,ÿyou
                                                                                          ÿget!ÿmore
                                                                                                     /#ÿthan
                                                                                                             !0ÿone
                                                                                                                   ÿservice
                                                                                                                        "#$%&ÿ
  0!ÿan
      0ÿappointment.
          011%!/!2ÿFor     3#ÿexample:
                                    40/156
  Providers
  at
     •ÿ
      8ÿYour
        9#ÿ.doctor
                 &!#ÿwill
                        %55ÿask0"*ÿfor
                                      ,#ÿa0ÿcopayment
                                             &10/!ÿfor   ,#ÿthe
                                                                 !ÿoffice
                                                                     ,,%&ÿ$visit
                                                                              %"%!ÿand
                                                                                   0.ÿadditional
                                                                                         0..%!%05ÿcopayments
                                                                                                       &10/!"ÿfor   ,#ÿeach
                                                                                                                             0&ÿ
        x-ray !0!ÿis%"ÿperformed
        4(#0ÿthat      1#,#/.ÿwhile   %5ÿyou
                                                 ÿare0#ÿthere.
                                                            !#2ÿ
     •8ÿYour
        9#ÿhospital
              "1%!05ÿmay   /0ÿask
                                   0"*ÿfor
                                         ,#ÿseparate
                                              "10#0!ÿcost
                                                          &"!ÿsharing
                                                                "0#% ÿfor
                                                                          ,#ÿcertain
                                                                               &#!0%ÿoutpatient
                                                                                         !10!%!ÿhospital
                                                                                                         "1%!05ÿmedical
                                                                                                                   /.%&05ÿ
        "#$%&"ÿfor,#ÿexample
                        40/15ÿ:but!ÿnot   !ÿlimited
                                                  5%/%!.ÿto;
                                                           !;ÿradiological
                                                               #0.%5 %&05ÿtests
                                                                               !"!"ÿor#ÿMedicare
                                                                                          <.%&0#ÿPart-0#!ÿB=ÿdrugs
                                                                                                                 .# "ÿ
        0./%%"!#.ÿwhile  %5ÿyouÿare
                                           0#ÿthere.
                                               !#2
        services
        administered
     •ÿ
      8ÿYour
        9#ÿ1pharmacist
                 0#/0&%"!ÿwill  %55ÿask
                                       0"*ÿfor
                                            ,#ÿa0ÿseparate
                                                    "10#0!ÿcopayment
                                                               &10/!ÿfor  ,#ÿeach
                                                                                   0&ÿ1prescription
                                                                                            #"&#%1!%ÿheÿor#ÿshe
                                                                                                                   "ÿfills.
                                                                                                                        ,%55"2
     •ÿ
      8ÿThe
        >ÿspecific
             "1&%,%&ÿcost &"!ÿsharing
                                  "0#% ÿthat
                                             !0!ÿwill
                                                    %55ÿapply
                                                         0115ÿ.depends
                                                                  1."ÿon ÿwhich
                                                                                %&ÿservices
                                                                                         "#$%&"ÿyouÿreceive.
                                                                                                          #&%$2ÿThe
                                                                                                                     >ÿ
        <  .%& 0 5ÿ=     ,%
                              !"ÿ ?  0#!ÿ:  5
                                               ÿ  5%
                                                     " !"ÿ!
                                                            ÿ
                                                              &  "!
                                                                   ÿ" 0 #%
                                                                             ÿ
                                                                              ! 0 !
                                                                                   ÿ01  1 5
                                                                                          % "ÿ
                                                                                              ,# ÿ
        Medical Benefits Chart below lists the cost sharing that applies for each specific service. 0&  ÿ" 1 & %
                                                                                                                  ,%
                                                                                                                   &ÿ"#$%&2
   ÿ

         AB23956ÿAortic
                        A34ÿAneurysm
                                    A91ÿ There            >#ÿis%"ÿno  &%"#0&Gÿ H40%
                                                                         ÿcoinsurance,             IJÿcoinsurance
                                                                                                          &%"#0&ÿfor   ,#ÿ
         411939C                                            &10/!Gÿor#ÿ                     /  /:#"ÿeligible
                                                                                                                 5%%:5ÿfor,#ÿthis
                                                                                                                                !%"ÿ
  o Abdominal

                                                              .  .&! %:5ÿ, #ÿ/ /:    #"ÿ     1 #$   !%$ ÿ
                                                                                                                  "&#    % 2K
        Screening                                             copayment,                            members
  Dÿone-time
  ÿ  (!%/ÿ(once
                 E&ÿ1per#ÿ5lifetime)
                                  %,!%/Fÿ                   5%%:5ÿfor
                                                              deductible
                                                                        ,#ÿthis
                                                                            !%"ÿ
                                                                            for  members            preventive    screening.+
                                                                                                   ÿ9ÿ1pay0ÿthese
                                                                                                               !"ÿamounts
                                                                                                                      0/!"ÿ
  "&#% ÿultrasound
                  5!#0".ÿfor   ,#ÿ1people
                                        15ÿat0!ÿrisk.
                                                     #%"*2ÿ eligible
  A

  >ÿplan
         150ÿonly
  screening
              5ÿcovers
                     &$#"ÿthis !%"ÿscreening
                                       "&#% ÿif%,ÿ        1 #$  !
                                                              preventive%
                                                                        $ ÿ" &# %
                                                                            screening.   2          
                                                                                                   You
                                                                                                      !%5ÿ  ÿ#0 &ÿ!ÿout-
                                                                                                                             !(
                                                                                                    ,(
                                                                                                      1  &*  !ÿ/0 4 %
                                                                                                                      /    /2
                                                                                                    until you   reach  the
  ÿhave
        0$ÿcertain
              &#!0%ÿrisk #%"*ÿfactors
                                 ,0&!#"ÿand0.ÿif%,ÿyou
                                                     ÿ
  The
                                                                                                   of-pocket     maximum.
    !ÿa0ÿreferral
          #,##05ÿfor
                    ,#ÿit%!ÿfrom
                             ,#/ÿyour
                                     #ÿ1physician,
                                             "%&%0Gÿ
  you

  1physician
    "%&%0ÿassistant,
               0""%"!0!Gÿnurse #"ÿ1practitioner,
                                          #0&!%!%#Gÿ
  get

  #ÿclinical
  or  &5%%&05ÿnurse
                 #"ÿspecialist.
                        "1&%05%"!2




        ',ÿÿ0#ÿ0ÿQ05%,%.ÿ<.%&0#ÿ=,%&%0#ÿEQ<=Fÿ#ÿ0$ÿ,55ÿ<.%&0%.ÿ:,%!"ÿ!ÿ#ÿ
       ..&!%:5Gÿ&%"#0&ÿ0.R#ÿ&10/!ÿ/0ÿ:ÿ5""ÿ,#ÿ"#$%&"ÿ!0!ÿ0#ÿ&$#.ÿ.#ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                           +#%%05ÿ<.%&0#2ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 64 of 142



 +-+*ÿe&'#ÿ.ÿ%&"$ÿ."ÿUUf7ÿ/'"ÿU'&#$ÿ%ÿ7#ÿ+ÿ5f$#ÿ77=@
 %"ÿg(ÿ/'ÿh#.ÿ%"ÿ5ÿÿ&"'ÿ#'ÿÿÿ@                                                                  g!i
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                                4-7



                                                              j 5ÿk2ÿ]2`5ÿ3kÿ What                 j 5ÿyou k2ÿmust  ]2`5ÿpay3kÿ
  ^76_17`ÿthat
           55ÿare
               67ÿcovered
                   1 _767lÿfor
                           96ÿyou
                               k2                             #ÿÿ$ÿÿ when                #ÿyou ÿget$ÿthese
                                                                                                                            ÿ
                                                             What you must pay

                                                                  "&ÿ:#!V"4                     "&ÿ=       !.!V"4
  Services                                                   when you get these
                                                             services In-Network                     services      Out-of-Network

   01232415267ÿfor      96ÿchronic
                              1 641ÿlowÿback    1ÿ You     ÿwillÿpayÿthe
                                                                                   ÿcost-
                                                                                       ! You        ÿwill
                                                                                                             ÿpayÿthe
                                                                                                                         ÿcost-
                                                                                                                               !
   34                                                            "#$ÿthat
                                                                            ÿapplies
                                                                                   ÿtoÿ sharing "#$ÿthat
                                                                                                                  ÿapplies
                                                                                                                         ÿtoÿ
   Acupuncture

                                                                 " 
                                                                    1  " ÿ   "
                                                                                  ÿ  "
                                                                                       &   ÿ
                                                                                               "ÿ     "1  " ÿ   " ÿservices
                                                                                                                             "&ÿor"ÿ
   pain                                                       sharing
   %    &"'ÿservices
    Covered        "&ÿinclude:
                              #'(                            ÿphysician
                                                                 primary    care
                                                                                 #ÿ specialist
                                                                                    services  or
                                                                                                        ÿphysician
                                                                                                       primary
                                                                                                                     #ÿ
                                                                                                                  care
   )ÿtoÿ*12+ÿvisits
   ÿ              &ÿin#ÿ90
                             ,-ÿdays
                                  'ÿare  "ÿcovered
                                                &"'ÿ specialist
                                                                   "
                                                                    &    ÿ5   ÿ'  " 
                                                                                          0 ' ÿ         "
                                                                                                          &    ÿ5   ÿdescribed
                                                                                                                         '"0'ÿ
   ."ÿMedicare
         /'"ÿ0beneficiaries
                         #."ÿunder   #'"ÿthe ÿ under
   Up
                                                                  # ' "ÿ6 7     #8              # ' "ÿ6 7      #8
                                                              services       (as   described         services      (as
   .#$ÿcircumstances:
                  "1 #(
   for
                                                              ÿ7"#"ÿServices,
                                                                                  9"&3ÿ Practitioner
                                                                                                     ÿ7"#"ÿServices,
                                                                                                                         9"&3ÿ
                                                                         "Physician/                   under   "Physician/
   following
   2"ÿthe
   ÿ      ÿpurpose
                 "ÿof.ÿthisÿ0benefit,
                                         #.3ÿchronic
                                                   "#ÿ Including
                                                               :  # '#
                                                              Practitioner
                                                                           $  ÿ;   "< ÿ=.. ÿ   : # ' #$  ÿ;   "<ÿ=.  .ÿ
   low
     ÿ0back
            4ÿpain
                    #ÿisÿ'defined
                              .#'ÿas:  (
   For
                                                               >    ?@ ÿ'    # '#$ ÿ# ÿ
                                                                                              .ÿ     >   ?@ ÿ'     # ' #$ ÿ
                                                                                                                                  #ÿif.ÿ
                                                                               Doctor's    Office    Including       Doctor's     Office

        AB  #$ÿ*12+ÿweeks
                          4ÿor"ÿlonger;
                                         #$"C                ÿ"receive
                                                                       &ÿservices
                                                                                    "&ÿ you        ÿ"receive        "&ÿ
                                                                                                             &ÿservices
                                                              Visits")     depending       on if     Visits")    depending        on

                                                                . "1ÿ  ÿ  "1   "
                                                                                     ÿ
                                                                                       " ÿ          ."
                                                                                                         1ÿ  ÿ  "1   " ÿcare
                                                                                                                              "ÿ
        • Lasting                                             you
        A#  #.3ÿin#ÿthatÿitÿhas
                                          ÿno#ÿ
                                                    5DD3ÿ physician
                                                                  #ÿor"ÿspecialist.
                                                                                     Dÿ physician
                                                                                                        #ÿor"ÿspecialist.+
                                                                                                                            DF
                                                              from     a  primary     care           from    a  primary
           '#.0ÿsystemic
                             1ÿcause ÿ(i.e.,
        • nonspecific,

           #ÿassociated
                 'ÿwith   ÿmetastatic,
                                         13ÿ You        ÿpayÿthese
                                                                             ÿamounts
                                                                                      1#ÿ You     ÿÿpayÿthese
                                                                                                                   ÿamounts
                                                                                                                             1#ÿ
          identifiable

           #.11"3ÿinfectious,
                               #.3ÿetc.  Dÿ           until
                                                                  #ÿyou
                                                                       ÿreach
                                                                              "ÿthe
                                                                                      ÿout-
                                                                                           ! until  #ÿyou
                                                                                                             ÿreach
                                                                                                                    "ÿthe ÿout-
                                                                                                                                  !
          not

           '@C                                              .!4ÿmaximum.
                                                                               1E11D of-pocket      .!4ÿmaximum.
                                                                                                                     1E11D
          inflammatory,
          disease);                                           of-pocket
        A#       'ÿwith
            ÿassociated       ÿsurgery;
                                          "$"Cÿand#' GYour    HIJÿprovider
                                                                       LJHMNOPJÿmay  QRSÿneed
                                                                                           TPPOÿ
                                                                W HÿHX WR NT ÿL  JN
                                                                                  H Jÿ
        • not
        A#  ÿassociated
                 'ÿwith  ÿpregnancy.
                                          "$##D authorization.
                                                   ÿ0beÿ RIWYHJNZRWNHT[
        • not                                                    to obtain    prior
   U#ÿadditional
   ÿ     ''#ÿeight
                        $ÿsessions
                                   #ÿ     will
   covered
      &"'ÿfor ."ÿthose
                     ÿpatients
                                 #ÿ
   An

   'demonstrating
      1#"#$ÿan      #ÿimprovement.
                               1"&1#DÿÿNo        Vÿ
   1    "ÿthan
             #ÿ+20-ÿacupuncture
                        #"ÿtreatments
                                             "1#ÿ
   1    ÿ0beÿadministered
                '1#"'ÿannually.
                                    ##D
    more
    may
   \"1#ÿmust   1ÿ0beÿdiscontinued
                                 '##'ÿif.ÿthe    ÿ
   patient
      #ÿisÿnot
                  #ÿimproving
                       1"&#$ÿor"ÿisÿ
   Treatment

   "regressing.
     $" #$D
   0]2417ÿServices  ^76_17`                                   c+d-ÿcopayment
                                                                        1#ÿfor    ."ÿeach
                                                                                             ÿone-way
                                                                                                   #!ÿMedicare-covered
                                                                                                                /'"!&"'ÿ
                                            "&ÿ $"#'ÿ"D
   Ambulance                                                  $250
       •ÿ
        bÿCovered
           %&"'ÿambulance
                       10#ÿservices                     ground       trip.
           #'ÿfixed
                     .E'ÿwing,
                              #$3ÿrotary
                                      ""ÿwing,
                                                 #$3ÿ $250   ÿc+d-ÿcopayment
                                                                        1#ÿfor    ."ÿeach
                                                                                             ÿone-way       /'"!&"'ÿ
                                                                                                   #!ÿMedicare-covered
           #'ÿground
                 $"#'ÿambulance
                            10#ÿservices, "&3ÿ air    "ÿtrip.
                                                                    "D
          include

           ÿthe
               ÿ#nearest
                     "ÿappropriate
                                ""ÿfacility
                                                  .ÿ
          and

           ÿcan
                 #ÿprovide
                        "&'ÿcare"ÿonly
                                           #ÿif.ÿthey
                                                      ÿ
          to
          that


       :.ÿÿ"ÿÿm.'ÿ/'"ÿh#."ÿ5m/h@ÿ"ÿ&ÿ.ÿ/''ÿ0#.ÿ#ÿ"ÿ
      ''03ÿ#"#ÿ#'8"ÿ1#ÿ1ÿ0ÿ ÿ."ÿ"&ÿÿ"ÿ&"'ÿ#'"ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          ="$#ÿ/'"Dÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 65 of 142



 ]M]\ÿ[Q7262ÿ4ÿX Q2102ÿ41ÿUUYZÿV2 7012ÿU Q0602ÿX9 72ÿZ06ÿ]ÿ_Y2760ÿZZ`a
 X9021ÿNbÿV2 70ÿW262478ÿX901ÿ_90ÿ78ÿQ212 ÿ06 ÿ90ÿ5ÿ0a                                                    N0c
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                             4-8



                                                         dE<AÿF@;ÿK;GAÿe<Fÿ What           dE<Aÿyou
                                                                                                 F@;ÿmust
                                                                                                      K;GAÿpay
                                                                                                            e<Fÿ
  fCghBHCGÿthat
           AE<Aÿare
                <gCÿcovered
                    H@hCgCiÿfor
                            j@gÿyou
                                F@;                      926ÿ5ÿ2ÿ9282ÿ when             926ÿyou
                                                                                                 5ÿget
                                                                                                      2ÿthese
                                                                                                           9282ÿ
                                                    What you must pay

                                                         821Q728ÿP6072 1                821Q728ÿ̀5  04072 1
  Services                                          when you get these
                                                    services In-Network                    services Out-of-Network

          012ÿfurnished
               45167892 ÿtoÿa0ÿmember
                                    2 21ÿ9        82ÿ You
            2 70ÿcondition
                     6 776ÿis78ÿsuch       90ÿ ÿpocket
                                     859ÿthat              5ÿpay0ÿthese
                                                                      9282ÿamounts
                                                                           0 568ÿuntil
                                                                                     567ÿyou
                                                                                            5ÿ1reach
                                                                                                 209ÿthe
                                                                                                        92ÿout-of-
                                                                                                            5040
          are                                whose

            921ÿmeans
          medical
                    2068ÿof4ÿtransportation
                                1068 1076ÿ ÿYour          2ÿmaximum.
                                                                      075 
          5ÿendanger
                  26 0621ÿthe      21868ÿ ÿ*forÿNon-emergency
                                 92ÿperson's                 ÿprovider
                                                                   !"#$ÿmay
                                                                           %&'ÿneed
                                                                                ($$#ÿto)ÿobtain
                                                                                          1)&"(ÿprior
                                                                                                  "ÿauthorization
                                                                                                       &)2"3&)"(ÿ
          other

          9209ÿor1ÿif74ÿauthorized
          could
          health         059 172 ÿbyÿthe92ÿplan.
                                                   06ÿ     +  (  ,$%$ -$(. ' ÿ
                                                                                 )&(/   )&)
                                                                                             "(
                                                                                 transportation. 4
       •5ÿNon-emergency
          7 602 2126ÿtransportation
                                 1068 1076ÿbyÿ
          0 5062ÿis78ÿappropriate
                             011702ÿif74ÿit7ÿis78ÿ
             5 262 ÿthat     90ÿthe
                                   92ÿmember's
                                        2 218ÿ
          ambulance

          6 776ÿis78ÿsuch859ÿthat90ÿother
                                         921ÿmeans
                                                 2068ÿ
          documented

          of4
            ÿtransportation
              1068 1076ÿcould   5ÿendanger
                                        26 0621ÿ
          condition

           92ÿperson's
                 21868ÿhealth
                           9209ÿand06 ÿthat
                                          90ÿ
           106 8   10   7 6  ÿ
                               ÿ0  5 
                                        0 62ÿis78ÿ
          the

            2 70ÿ1required.
                         285712 
          transportation by ambulance
          medically

   9::;<=ÿRoutine
               ?@;AB:CÿPhysical
                           DEFGBH<=ÿExam
                                      IJ<K               LMÿcopayment
                                                            0 26ÿfor     41ÿa0ÿ N40%     MOÿcoinsurance
                                                                                                 76851062ÿfor
                                                                                                              41ÿa0ÿ
                                                         1 5 76 2   ÿ
                                                                    9 87
                                                                          0
                                                                            ÿ2 0   ÿ      1 5 762ÿ 9 87
                                                                                                         0 
                                                                                                            ÿ
                                                                                                            2 0ÿ
   Annual                                                $0
                 1292687Q2ÿphysical
   P65 28ÿcomprehensive             9870ÿ each
                                            8058ÿof4ÿ 209ÿyear.201                      209ÿyear.*
                                                                                                 201^
                                                         routine    physical exam          routine physical exam
   20 76076ÿand     06 ÿevaluation
                           2Q05076ÿof4ÿstatus
   Includes
                                                                                           each
   9167ÿdiseases.
                 7820828ÿÿDoesn't
                              S 286ÿinclude
                                       765 2ÿlab 0ÿ
   examination

     288Tÿradiological
            10 770ÿdiagnostic
                               706 87ÿtests
                                           288ÿor1ÿ
   chronic

   6non-radiological
        6010 770ÿdiagnostic
                             706 87ÿtests.
                                         288ÿÿ
   tests,

   U 7760ÿcost    8ÿshare
                         89012ÿmay0ÿapply
                                      0ÿtoÿany  06ÿ
   lab
     0ÿor1ÿdiagnostic
              706 87ÿtesting
                             2876ÿperformed
                                      2141 2 ÿ
   Additional

      5176ÿyour
              51ÿvisit,
                    Q787Tÿas08ÿdescribed
                                 28172 ÿfor
                                            41ÿeach
                                                 209ÿ
   820102ÿservice
                821Q72ÿin76ÿthis
                                978ÿMedical
                                    V2 70ÿ
    during

   W262478ÿChart.
                X901ÿÿAnnual
                          U6650ÿRoutine
                                    Y 5762ÿ
   separate

   Z9870ÿExam[0 ÿvisits
                        Q7878ÿdoÿnot6 ÿneed
                                        622 ÿtoÿbe2ÿ
   Benefits

   892 52 ÿ\12]ÿmonths   698ÿapart
                                  001ÿbut5ÿare
                                             012ÿ
   Physical

   limited
     772 ÿtoÿone   62ÿeach
                       209ÿcalendar
                               026 01ÿyear.
                                          201ÿ
   scheduled

   W26247ÿis78ÿcombined
                   762 ÿin76ÿand 06 ÿout-of-
                                         5040
   6network.
      2 1
   Benefit




      P4ÿ5ÿ012ÿ0ÿk507472 ÿV2 7012ÿW26247701ÿ_kVWaÿ1ÿ90Q2ÿ45ÿV2 707ÿ262478ÿ926ÿ51ÿ
       2 572Tÿ76851062ÿ06 l1ÿ0 26ÿ 0ÿ2ÿ288ÿ41ÿ821Q728ÿ90ÿ012ÿQ212 ÿ56 21ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                        `17760ÿV2 7012ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 66 of 142



 ))(ÿ@"#ÿÿ5"'ÿÿ33A$ÿ4#ÿ3#"'ÿ5 ÿ$&ÿ)ÿBA'&ÿ$$CD
 5 ,ÿEÿ4#&ÿ%ÿ5 ÿB+ ÿÿ"#ÿ#ÿ+ ÿÿ,D                                                      2F
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                    4-9



                                                                 6G3ÿH:2ÿI28ÿJ3Hÿ What          6G3ÿyou H:2ÿmust
                                                                                                             I28ÿpayJ3Hÿ
  K7LMN78ÿthat
           G3ÿare
               3L7ÿcovered
                   N:M7L7Oÿfor
                           P:Lÿyou
                               H:2                               + ÿÿ'ÿÿ when         + ÿyou ÿget
                                                                                                             'ÿthese
                                                                                                                 ÿ
                                                       What you must pay

                                                                 "ÿ2Q+/            "ÿC   22Q+/
  Services                                             when you get these
                                                       services In-Network                      services   Out-of-Network

      011234ÿWellness
                   67441788ÿVisit    98                             ÿisÿno
                                                                             ÿcoinsurance,
                                                                                ÿ 40%     ÿfor
                                                                                                  ÿcoinsurance      ÿthe
                                                                                                                          ÿ
                                                                 ,*ÿorÿ                 &ÿwellness
                                                                                                          +&&ÿvisit.+
                                                                                                                    "06
  *Annual                                                        There
  ÿyou've
        !"ÿhad  #ÿPart
                         $ÿB%ÿforÿlonger
                                        &'ÿthanÿ(12)ÿ copayment,
                                                                 # #   .&ÿ
                                                                                  ÿ
                                                                                     ÿ&ÿ
                                                                                                annual
                                                                                                ÿ7ÿ,payÿthese
                                                                                                           ÿamounts
                                                                                                                  *ÿ
  *    ÿyou   ÿcan
                        ÿget'ÿan ÿannual
                                          &ÿ
  If
                                                                 + &&
                                                                         ÿ
                                                                             "0
                                                                 deductible    for  the annual
                                                                                                  
                                                                                                     &ÿ  ÿ  ÿÿout-
                                                                                                                       2
                                                                                                You
  +   &&ÿvisit
                  "ÿtoÿdevelop
                              #"&,ÿorÿupdate
                                                ,#ÿaÿ
   months,                                                       wellness    visit.
                                                                                                 2,/ÿmaximum.
                                                                                                             *8**0
                                                                                                 until you  reach  the
  ,personalized
     &-#ÿ,prevention"ÿ,plan  &ÿ.based
                                                    #ÿon  ÿ
   wellness
                                                                                                of-pocket
    ÿcurrent
          ÿhealth   &ÿand#ÿrisk
                                           /ÿfactors.
                                               0ÿÿ
       ÿisÿcovered
               "#ÿonce  ÿevery
                                      "ÿ(12)ÿmonths.
                                                   *0ÿÿ
  your

  1!ÿinclude&#ÿlab  &.ÿtests,
                                    ÿradiological
                                             #&'&ÿ
  This

  #diagnostic
     'ÿtests ÿorÿnon-radiological
                                     2#&'&ÿ
  Doesn't

  #diagnostic
     'ÿtests.0ÿAdditional
                               3##&ÿcost ÿshare
                                                     ÿ
  *
   mayÿ   ,,&ÿtoÿany  ÿlab &.ÿorÿ#diagnostic
                                            'ÿ
  'ÿperformed
                ,*#ÿduring #'ÿyour  ÿvisit,
                                                   "ÿasÿ
          apply

  #described
     .#ÿfor   ÿeach
                           ÿseparate
                                   ,ÿservice
                                                "ÿinÿ
  testing

  ÿMedical
  this   4#&ÿBenefits
                        %ÿ5Chart.  0
  9:7;ÿYour   7ÿfirst
                      ÿannual
                              &ÿwellness
                                        +&&ÿ"visit
                                                      ÿ
  !ÿtake /ÿ,place
                      &ÿwithin
                              +ÿ(12)ÿmonths
                                             *ÿofÿ
  Note:

    ÿ"Welcome
          <=&*ÿtoÿMedicare"4#>ÿ
  can't

  ,preventive
     ""ÿvisit.
                    "0ÿHowever,
                              ?+"ÿyou    ÿdon't
                                                   #!ÿ
  your

  need
    #ÿtoÿhave "ÿhad   #ÿaÿ"Welcome
                                   <=&*ÿtoÿ
  4#>ÿvisit    "ÿtoÿ.beÿcovered
                                      "#ÿfor ÿ
  &ÿwellness
                +&&ÿvisits
                              "ÿafter
                                       ÿyou've
                                               !"ÿhad  #ÿ
  Medicare"

  $ÿB%ÿfor  ÿ12
                   ()ÿmonths.
                         *0
  annual
  Part




      ÿÿÿÿR&#ÿ4#ÿ%ÿBR4%Dÿÿ"ÿ&&ÿ4##ÿ.ÿÿÿ
     ##.&ÿÿ#Sÿ,*ÿ*ÿ.ÿ&ÿÿ"ÿÿÿ"#ÿ#ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                        C'&ÿ4#0ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 67 of 142



 )1)Dÿ̀(ÿÿ=ÿÿaabcÿ/(ÿaÿ=!(ÿcÿ)ÿbÿcc@&
 =!#ÿ*+ÿ/(ÿdÿ=!ÿ'!ÿÿ(ÿÿ'!ÿÿ#&                   *0D1
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)              4-10



                                                             eG7ÿf29ÿ 98ÿg7fÿ What           eG7ÿyou  f29ÿmust 98ÿpay
                                                                                                                   g7fÿ
  84J9748ÿthat
           G7ÿare
               74ÿcovered
                  72J44Eÿfor
                          h2ÿyou
                             f29                             '!ÿÿÿ!ÿ when          '!ÿyou ÿgetÿthese
                                                                                                                 !ÿ
                                                       What you must pay

                                                             (ÿi0j'$              (ÿOut-of-Network
                                                                                                           @00j'$
  Services                                             when you get these
                                                       services In-Network                   services
   ÿ

          1234ÿMass6788ÿMeasurement
                              647894 43                       .!ÿisÿno
                                                                         ÿ(coinsurance,
                                                                              (ÿ 40%  *12ÿ(coinsurance
                                                                                                      (ÿfor ÿ
                                                        !ÿ (copayment,
                                                                #"ÿorÿ               /(0(ÿbone    %ÿ
    S Bone                                                   There

   ÿqualified
   ÿ       ÿindividuals
                       ÿ(generally,
                                         ÿthis        (  %ÿÿ/    
                                                                                       (0 "     ÿ
                                                                                                      "    
                                                                                             Medicare-covered
                                                                                                             "   -3
   "ÿpeople
              ##ÿatÿrisk $ÿofÿlosing
                                        ÿ%bone
                                                   ÿ (covered
   For
                                                                 
                                                                      ÿ%  ÿ"   ÿ
                                                               deductible   for Medicare-    mass     measurement.+

   "ÿorÿatÿrisk
   means
                   $ÿofÿosteoporosis),
                               #&ÿthe    !ÿ measurement.
                                                              "    "
                                                                         bone
                                                                              -
                                                                                mass         ÿ4ÿ#payÿthese
                                                                                                            !ÿamounts
                                                                                                                  "ÿ
                                                                                              ÿyou
                                                                                                     ÿreach
                                                                                                             (!ÿthe
                                                                                                                   !ÿout-
                                                                                                                      0
                                                                                             You
   'ÿservices
                 (ÿare   ÿ(covered
                                       ÿevery
                                                 ÿ)24*ÿ
   mass
                                                                                                0#($    ÿ" 5
                                                                                                                 "  "-
                                                                                             until
   "!ÿorÿmore"ÿfrequently
                             ÿifÿmedically
                                                "(ÿ
   following
                                                                                             of-pocket       maximum.
   (+ÿ#procedures
                      (ÿtoÿidentify
                                           ÿ%bone
                                                       ÿ
   months

   "ÿdetect
              (ÿ%bone   ÿloss,
                                 ÿorÿdetermine
                                               "ÿ
   necessary:

   %bone
     ÿquality,
             ÿincluding
                        (ÿaÿ#physician's
                                            !(,ÿ
   mass,

   #ÿofÿthe
   interpretation             !ÿresults.
                                   -
   ÿ

          1478ÿCancer67374ÿScreening
                                   8744393:ÿ                 .!ÿisÿno
                                                                         ÿ(coinsurance,
                                                                              (ÿ 40%  *12ÿ(coinsurance
                                                                                                      (ÿfor ÿ
          ;67 2:7 8<                                         (  # "    ÿÿ             (     ÿ ( 
                                                                                                                    ÿ
    S Breast                                                 There

                                                             deductible
                                                                (%ÿforÿ(covered
                                                                                  ÿ mammograms.+
                                                                                              """"-3
          (Mammograms)                                         copayment,    or                 covered    screening
   =ÿservices
   ÿ
   Covered       (ÿinclude:
                               (+                        (  
                                                                        ÿ                   ÿ4ÿ#payÿthese   "ÿ
                                                                                                            !ÿamounts
      •ÿ
       ?ÿ@   ÿ%baseline
                  ÿmammogram
                               """"ÿ                    "   ""     " -
                                                             screening
                                                                                                  
                                                                                                    
                                                                                                    ÿ   ÿ(!ÿ !ÿout-
                                                                                                                      0
                                                                                             You
         %between
            'ÿthe    !ÿages
                              ÿofÿA35Bÿand
                                               ÿA39C
          One                                                mammograms.
                                                                                               0#($ÿmaximum.
                                                                                                             "5""-
                                                                                             until   you    reach the

      •ÿ
       ?ÿ@   ÿscreening
                (ÿ"          """ÿevery   ÿ                                 of-pocket

         D12)ÿmonths
              "!ÿfor    ÿ'    "ÿageÿ40*1ÿand
                                                      ÿ
          One                     mammogram

         
                                 women
         older
      •? =(ÿ%breast
        ÿClinical       ÿexams
                                 5"ÿonce(ÿevery
                                                    ÿ
         )24*ÿmonths
              "!
   67E977ÿRehabilitation
                F4G7H9I97923ÿServices   84J9748              K1ÿ(copayment
                                                                   #"ÿfor   ÿeach
                                                                                       (!ÿ 40% *12ÿ(coinsurance
                                                                                                      (ÿfor ÿ
                                                             /   (  0
                                                                          (  
                                                                                 ÿ           (!ÿ/    (
                                                                                                                 0(ÿ
   Cardiac                                                   $0
   ="#!ÿ#programs     "ÿofÿ(cardiac
                                                 (ÿ Medicare-covered
                                                             (cardiac
                                                                (ÿrehabilitative
                                                                        !%ÿ cardiac  _(ÿrehabilitative
                                                                                                          !%ÿ
                                                                                             each Medicare-covered
   !%ÿservices(ÿthat !ÿinclude
                                            (ÿ visit.
   Comprehensive

   5(ÿeducation,
   rehabilitation
                 (ÿand      ÿ(counseling
                                            ÿ         
                                                                 -                            
                                                                                                  
                                                                                             visit.+-3
     ÿ(    ÿ  ÿ"    "%    ÿ'!    "ÿ ÿMYour
                                               ÿmeet           NOPÿprovider
                                                                    QPNRSTUPÿmayVWXÿneed
                                                                                      YUUTÿ Youÿ4ÿ#payÿthese  "ÿ
                                                                                                            !ÿamounts
   exercise,

   (certain
     ÿ(conditions
                ÿwith               (,ÿ ZtoNÿobtain
                                '!ÿaÿdoctor's                 N[ZWSYÿprior
                                                                          QPSNPÿ                ÿyou
                                                                                                     ÿreach
                                                                                                             (!ÿthe
                                                                                                                   !ÿout-
                                                                                                                      0
   are covered for members who

   -ÿThe.!ÿ#plan
                     ÿalso
                            ÿ(covers
                                     ÿintensive
                                              ÿ authorization.
                                                             WOZ\NPS]WZSNY^                     0#($ÿmaximum.
                                                                                                             "5""-
                                                                                             until

   (cardiac
     (ÿrehabilitation
               !%ÿ#programs "ÿthat !ÿ
   order.                                                                                    of-pocket

   ÿtypically
   are    #(ÿmore
                     "ÿrigorous
                                ÿorÿmore
                                                "ÿ
         iÿyou
            ÿare
                ÿaÿkÿMedicare
                                 /(ÿBeneficiary
                                          d(ÿ(QMB)
                                                      k/d&ÿorÿhave
                                                                  !ÿfull
                                                                        ÿMedicaid
                                                                             /(ÿ%benefits
                                                                                        ÿthen
                                                                                                !ÿyour
                                                                                                     ÿ
          (%ÿ(coinsurance
       deductible,    (ÿand/or
                                   lÿ(copayment
                                            #"ÿmay
                                                      "ÿ%beÿless
                                                                 ÿfor
                                                                     ÿservices
                                                                         (ÿthat
                                                                                   !ÿare
                                                                                       ÿ(covered
                                                                                             ÿunder
                                                                                                    ÿ
         If            Qualified

                                              @ÿMedicare.
                                              Original /(-ÿ
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 68 of 142



 C7CDÿE*03183ÿ/ÿF *3973ÿ/9ÿGGHIÿJ3 08793ÿG *71273ÿF6 083ÿI71ÿCÿ2H3017ÿIIK3
 F67239ÿ6LÿJ3 087ÿ@313/024ÿF6792ÿ2,672ÿ04ÿ8*393 ÿ71 ÿ,672ÿ+-ÿ7+3            6;DD
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-11



                                                    M$!ÿ&ÿN!ÿ%&ÿ                M$!ÿ&ÿN!ÿ%&ÿ
  Oÿthat
           !$!ÿare
                ÿcovered
                    ÿfor
                            'ÿyou
                                &                 ,631ÿ+-ÿ32ÿ26343ÿ                ,631ÿ+-ÿ32ÿ26343ÿ
                                                    What you must pay                 What you must pay

                                                    439*0834ÿP1;Q32, 9.               439*0834ÿK-2;/;Q32, 9.
  Services                                          when you get these                when you get these
                                                    services In-Network               services Out-of-Network

  0123143ÿ2671ÿ879078ÿ9367 0027201ÿ
  9974
   intense than cardiac rehabilitation
   programs.
   ÿ

        ÿdisease    ÿrisk
                                            ÿ There  56393ÿis04ÿno
                                                                   1 ÿ8coinsurance,
                                                                          014-971831ÿ 40%        014-97183ÿfor
                                                                                       678ÿ8coinsurance        /9ÿthe
                                                                                                                  263ÿ
           !
                     "ÿ !ÿ#! $ % & ÿ
                                           ' ÿ        8   7+3  1 21ÿ  9
                                                                          ÿ           8 7 9 0 *  74  8- 7 9ÿ 04374 3ÿ
  li Cardiovascular

                                                          3 -8203ÿfor /9ÿthe
                                                                           263ÿ       preventive
                                                                                        93*3120*3ÿbenefit.+
                                                                                                        313/029ÿ
                                                         copayment,     or             cardiovascular      disease
        ÿdisease) (
        reduction visit        (therapy    for

                                                        8 79 0  *7 48-  7 9ÿ 04374 3ÿ
        cardiovascular                                   deductible
  )3ÿ8cover
  ÿ       *39ÿone13ÿvisit
                       *0402ÿper39ÿyear
                                    +379ÿ,0 26ÿyour
                                               +-9ÿ preventive
                                                          93*3 1 20
                                                                  *3ÿ
                                                         cardiovascular
                                                                        3 13 /
                                                                             02
                                                                            disease   : -ÿpay7+ÿthese
                                                                                                   26343ÿamounts
                                                                                                           7 -124ÿ
                                                                                      - 1 2
                                                                                          0ÿ+   - ÿ9 37 8 6ÿ
                                                                                                           263ÿout-
                                                                                                                 -2;
                                                                                      You
  primary
    9079+ÿ8care
              793ÿdoctor 829ÿto2ÿhelp
                                    63ÿlower
                                            ,39ÿyour
                                                 +-9ÿ
  We                                     with
                                                                     benefit.
                                                                                        /; 8.32ÿmaximum.
                                                                                                     7<0-
                                                                                      until you     reach  the
  904.ÿfor
       /9ÿ8cardiovascular
             790*748-79ÿdisease.     043743ÿDuring
                                               0-901ÿ                                of-pocket
  2604ÿvisit,
       *04021ÿyour
              +-9ÿdoctor  829ÿmay 7+ÿdiscuss
                                         048-44ÿ
  risk

  740901ÿuse
            -43ÿ(if20/ÿappropriate),
                       799072331ÿ8check 638.ÿyour
                                                  +-9ÿ
  this

   bloodÿ pressure,
            9344-931ÿand 71 ÿgive
                                0*3ÿyou
                                       +-ÿtips
                                            204ÿto2ÿ
  aspirin

  7.3ÿsure
  make    4-93ÿyou're
                 +-493ÿ3eating7201ÿhealthy.
                                      63726+
       ÿ

         ÿDisease   =ÿTesting       56393ÿis04ÿno
                                             >!"? There         1 ÿ8coinsurance,    678ÿ8coinsurance
                                                                          014-971831ÿ 40%        014-97183ÿfor /9ÿ
                                                        8copayment,
                                                           7+3121ÿor9ÿ              8cardiovascular
                                                                                        790*748-79ÿdisease   043743ÿ
   S Cardiovascular
  @ ÿtests
  ÿ        23424ÿfor
                 /9ÿthe 263ÿdetection
                                3238201ÿof/ÿ              3  -8 20  3ÿ/  9ÿ           2 3420
                                                                                           1   ÿ26 7 2
                                                                                                      ÿ04ÿ8  *393 ÿ
  8cardiovascular
    790*748-79ÿdisease    043743ÿ(or 29ÿ
  Blood
                                                        8cardiovascular
                                                          790*748-79ÿdisease            183ÿ3every
                                                                             043743ÿ once       *39+ÿfive
                                                                                                      /0*3ÿyears.+
                                                                                                            +37949
                                                         deductible   for             testing   that   is covered

  7 1 9702034ÿassociated
                       74480723 ÿwith  ,026ÿan
                                             71ÿ        2 342
                                                            01  ÿ
                                                                 26 72
                                                                     ÿ 04ÿ8  *3 9
                                                                                3  ÿ  ÿ: -ÿpay7+ÿthese
                                                                                                   26343ÿamounts
                                                                                                           7 -124ÿ
  33*723 ÿrisk904.ÿof/ÿ8cardiovascular
                           790*748-79ÿdisease) 0437433ÿ once
  abnormalities
                                                          183 ÿ
                                                              3  *39+ÿ/ *
                                                                        0 3 ÿ
                                                                            +3 79
                                                                                4
                                                        testing  that  is covered
                                                                                       -1 2
                                                                                          0ÿ+   - ÿ9 37 8 6ÿ
                                                                                                           263ÿout-
                                                                                                                 -2;
                                                                                      You
  8covered
      *393 ÿonce
               183ÿ3every
                        *39+ÿfive
                               /0*3ÿyears
                                     +3794ÿ(60
                                             2B7ÿ
  elevated                                                     every  five  years.
                                                                                        /; 8.32ÿmaximum.
                                                                                                     7<0-
                                                                                      until you     reach  the
   12643
  months).
                                                                                      of-pocket




           P/ÿ+-ÿ793ÿ7ÿR-70/03 ÿJ3 08793ÿ@313/08079+ÿ2RJ@3ÿ9ÿ67*3ÿ/-ÿJ3 0870ÿ313/024ÿ2631ÿ+-9ÿ
            3 -82031ÿ8014-97183ÿ71 S9ÿ87+312ÿ7+ÿ3ÿ344ÿ/9ÿ439*0834ÿ2672ÿ793ÿ8*393 ÿ-1 39ÿ
            If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                            K90017ÿJ3 08793ÿ
           deductible, coinsurance and/or copayment may be less for services that are covered under
                                               Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 69 of 142



 (8(1ÿXÿ,ÿ-ÿ,ÿ^^_#ÿ5ÿ^%-ÿ*ÿ#ÿ(ÿH_-ÿ##`I
 *$%ÿ)ÿ5ÿa,%ÿ*%ÿH!*%ÿÿÿÿ!*%ÿ'ÿ$ 'I               )61(
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-12



                                                          bA7DÿcBdÿedEDÿC7cÿ What           bA7DÿyoucBdÿmust
                                                                                                          edEDÿpay
                                                                                                                 C7cÿ
  234562Eÿthat
           DA7Dÿare
                732ÿcovered
                    6B4232 ÿfor
                            fB3ÿyou
                                cBd                       !*ÿ'ÿ-%ÿ%*ÿ when          !*ÿyou'ÿget
                                                                                                          -%ÿthese
                                                                                                              %*ÿ
                                                      What you must pay

                                                          ÿ+6g%!.               ÿ̀    %6,6g%!.
  Services                                            when you get these
                                                      services In-Network                   services   Out-of-Network
   ÿ

         12345678ÿand7 ÿVaginal
                              7 578ÿCancer
                                        17 623ÿ There     2*ÿisÿno
                                                                      ÿcoinsurance,
                                                                            4ÿ 40%  )89ÿcoinsurance
                                                                                                     ÿfor ,ÿ
         6322 5                                          copayment,
                                                             $ '"%4ÿorÿ                56ÿ
  S Cervical

                                                               %
                                                                    / 
                                                                        ÿ,ÿ5     6 $preventive
                                                                                              %ÿPap# $ÿandÿ
         Screening                                                                          Medicare-covered
  ÿservices
  ÿ
  Covered     ÿinclude:
                                                      
                                                            deductible
                                                                      ÿ
                                                                      $  
                                                                          for
                                                                              %ÿ#
                                                                              Medicare-
                                                                                        $ ÿ $  ÿ&   " 7:
   •ÿ
    ÿFor
      ÿallÿwomen:
                 !"ÿPap  # $ÿtests
                                   %%ÿand  ÿ and
                                              ÿ ÿ$pelvic     ÿexams.
                                                                         &"7
                                                            covered   preventive    Pap      pelvic  exams.+

      $pelvic
          ÿexams
                   &"ÿareÿcovered
                                  ÿonce                                               ÿ;ÿ$pay'ÿthese     "%ÿ
                                                                                                        %*ÿamounts
                                                                                             %ÿ' ÿ  * ÿ%*ÿout-
                                                                                                                    %6
                                                                                            You
      every
          'ÿ(24)ÿmonths
                    "%*                                                                   ,6
                                                                                               $
                                                                                            until
                                                                                                   .
                                                                                                   you
                                                                                                       %ÿ"  &
                                                                                                         reach
                                                                                                               
                                                                                                               "
                                                                                                                the
                                                                                                                   "7
   •ÿ
    ÿIf+,ÿyou
           'ÿareÿat%ÿhigh
                         *-*ÿrisk
                                .ÿof,ÿcervical
                                            ÿorÿ                                    of-pocket     maximum.

      -ÿcancer  ÿorÿyou
                                 'ÿareÿof,ÿ
      childbearing
          */-ÿage    -ÿandÿhave
                                       *ÿhad *ÿanÿ
      vaginal

          /" ÿPap# $ÿtest
                            %%ÿ!   %*ÿthe
                                             %*ÿ$past%ÿ
      03ÿyears:
           'ÿone
                   ÿPap# $ÿtest
                                %%ÿevery
                                         'ÿ112(ÿ
      abnormal                    within

      "%*
      months
   •ÿFor     '"$%" %ÿwomen
      ÿasymptomatic            !"ÿ
      /between
          %!ÿthe%*ÿages-ÿof,ÿ0308ÿand
                                            ÿ65:
                                                <=ÿ
      >#?ÿTesting
              2%-ÿonceÿevery
                                   'ÿ=5ÿyears,
                                              '4ÿinÿ
      conjunction
          @%ÿwith!%*ÿthe
                               %*ÿPap
                                     # $ÿtest%%
      HPV



  1A53BC376D56ÿServices
                    234562E                               F(8ÿcopayment
                                                                  $ '"%ÿfor  ,ÿeach
                                                                                    *ÿ $70 FG8ÿcopayment
                                                                                                    $ '"%ÿfor ,ÿeach
                                                                                                                        *ÿ
                                                           5     6   ÿ%7    5     6  ÿ 
                                                                                                                       %7:
  Chiropractic                                            $20
              ÿinclude:
  ÿservices         ÿ                      Medicare-covered         visit.   Medicare-covered        visit.+
                                                           ;ÿ$pay'ÿthese
                                                                      %*ÿamounts
                                                                                "%ÿ You  ;ÿ$pay'ÿthese
                                                                                                        %*ÿamounts
                                                                                                                 "%ÿ
  Covered
   • 5 ÿmanipulation
     ÿManual       " $%ÿof,ÿthe    %*ÿspine
                                               $ÿ You
      %ÿcorrect
             %ÿsubluxation
                      /&%ÿ(when  H!*ÿone         %ÿyou
                                                 ÿ of-pocket  'ÿreach
                                                                       *ÿthe%*ÿout-
                                                                                   %6 until%ÿyou
                                                                                                   'ÿreach
                                                                                                          *ÿthe
                                                                                                                %*ÿout-
                                                                                                                    %6
                                                            ,6$ . %ÿ"   & 
                                                                              "  "7         ,6
                                                                                               $   . %ÿ"  & 
                                                                                                               "  "7
                                                          until
      ÿmore
            "ÿof,ÿthe
                       %*ÿ/bones
                              ÿof,ÿyour
                                           'ÿspine
                                                 $ÿ
      to
                                                                        maximum.            of-pocket     maximum.
      "ÿout  %ÿof,ÿ$position).
                           %I7                      ÿKYour
                                                              LMNÿprovider
                                                                  ONLPQRSNÿmayTUVÿneed
                                                                                   WSSRÿ
      or

                                                          YtoLÿobtain
                                                               LZYUQWÿprior
                                                                       ONQLNÿ
      move
   • X&ÿfrom
     ÿExcluded       ,"ÿMedicare
                             5ÿcoverage-ÿ authorization.
      ÿany 'ÿservice
                ÿother
                            %*ÿthan
                                   %*ÿ"manual  ÿ      U  M Y
                                                               [ LN Q
                                                                    \U YQLW]
      " $%ÿfor      ,ÿthe
                               %*ÿtreatment
                                     %%"%ÿof,ÿ
      is

      /&%7
      manipulation
      subluxation.

   ÿ

         1B8B326D78ÿCancer
                         17 623ÿScreening
                                    6322 5                2*ÿisÿno
                                                                      ÿcoinsurance,
                                                                            4ÿ 40%  )89ÿcoinsurance
                                                                                                     ÿfor ,ÿaÿ
                                                           copayment,
                                                             $ '"%4ÿorÿ                 56ÿ
  S Colorectal                                            There
                                                                                            Medicare-covered



         +,ÿyou
            'ÿareÿaÿh ,ÿMedicare
                                  5ÿBeneficiary
                                           a,'ÿ(QMB)
                                                      Hh5aIÿorÿhave
                                                                  *ÿfull
                                                                        ,ÿMedicaid
                                                                             5ÿ/benefits
                                                                                       ,%ÿthen
                                                                                                 %*ÿyour
                                                                                                      'ÿ
          %/4ÿcoinsurance
       deductible,     ÿand/or
                                     iÿcopayment
                                             $ '"%ÿmay
                                                      " 'ÿ/beÿless
                                                                 ÿfor
                                                                     ,ÿservices
                                                                         ÿthat
                                                                                  %*%ÿareÿcovered
                                                                                              ÿunder
                                                                                                     ÿ
         If             Qualified

                                               `-ÿMedicare.
                                               Original 57ÿ
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 70 of 142



 ,8,+ÿE5 5ÿ1ÿF15295ÿ12ÿ22GHÿ#5 925ÿ2 9 95ÿF15ÿH69ÿ,ÿG51 96ÿHH*
 F9452ÿÿ#5 96ÿ.55ÿF92ÿ9ÿÿ1525 ÿ9 ÿ9ÿ1ÿ49                                                 $+3
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                        4-13



                                                  IJKLÿM=NÿON;Lÿ9KMÿ What      IJKLÿyou    M=Nÿmust
                                                                                               ON;Lÿpay9KMÿ
  @8:P<A8;ÿthat
           LJKLÿare
                K:8ÿcovered
                    A=P8:8Qÿfor
                            R=:ÿyou
                                M=N               5ÿ1ÿ5ÿ55ÿ when        5ÿyou     1ÿget
                                                                                               5ÿthese
                                                                                                     55ÿ
                                                  What you must pay

                                                  525ÿ/$1512)            525ÿ*        $1$1512)
  Services                                        when you get these
                                                  services In-Network          services       Out-of-Network

  012ÿ451465ÿ78ÿ9 ÿ1652ÿ5ÿ1661ÿ                5 65ÿfor 12ÿa9ÿ         1612596ÿcancer
                                                                                                952ÿ
                                                  #5 925$1525 ÿ            255ÿexam.+   59%'
                                                  deductible                   colorectal
  925ÿ1525 
   For people 50 and older, the following

                                                  1612596ÿcancer
                                                                952ÿ
                                                  Medicare-covered             screening
                                                                               ÿ(1ÿ4pay9ÿthese
                                                                                              55ÿamounts
                                                                                                     91 ÿ
   are covered:
       •ÿ
        ÿFlexible
          06565ÿsigmoidoscopy
                     1114ÿ(or     12ÿ    255ÿexam. 59%
                                                  colorectal
                                                                                until6ÿyou
                                                                                          1ÿreach
                                                                                              259ÿthe
                                                                                                      5ÿout-
                                                                                                         1$
                                                                               You
          255ÿbarium92ÿenema
                                 559ÿas9ÿan    9ÿ
                                                  screening
                                                  ÿ&525ÿisÿno1ÿcoinsurance,  1$41)5ÿmaximum.
                                                                  1295ÿ of-pocket         9%
          965295ÿevery552ÿ48!ÿmonths
                                      1 ÿ
          screening

                                                  1495 ÿor12ÿ
                                                  There
               5ÿfollowing
  *One5ÿof1ÿthe   1661ÿevery
                                552ÿ12+,ÿmonths
                                             1 ÿ:                                     1295ÿfor
                                                                                   84ÿcoinsurance       12ÿ
          alternative)

                                                    5 65ÿfor 12ÿeach
                                                                      59ÿ each
                                                  copayment,
                                                                                5  9    ÿ#5  9 25$1525 ÿ
                                                                                 40%
       •ÿ
        ÿ-  99$95 ÿfecal
                            596ÿoccult
                                     16ÿblood
                                                611 ÿ
                                                  #5 925$1525 ÿ
                                                  deductible
                                                                                barium
                                                                                   92ÿenema.+
                                                                                             559%'
                                                                                           Medicare-covered
           5ÿ(gFOBT)
                0*.&
          Guaiac-based
                                                  barium
                                                    92ÿenema.
                                                             559%
                                                  Medicare-covered

       •ÿ
          test
        ÿFecal
          0596ÿimmunochemical
                   1596ÿtest      5ÿ(FIT)
                                                0/&                           ÿ(1ÿ4pay9ÿthese
                                                                                              55ÿamounts
                                                                                                     91 ÿ
                                                                                 until6ÿyou
                                                                                          1ÿreach
                                                                                              259ÿthe
                                                                                                      5ÿout-
                                                                                                         1$
                                                                               You

  012ÿbased
  ÿ           95 ÿcolorectal
                    1612596ÿscreening
                                  255ÿevery  552ÿ                          1$41)5ÿmaximum.
                                                                                               9%
  3ÿyears
     592
  DNA                                                                          of-pocket
  3
  012ÿ4people
           51465ÿat9ÿhigh
                       ÿrisk
                             2)ÿof1ÿcolorectal
                                       1612596ÿ
  cancer,
    952ÿwe    5ÿcover:
                    152
  For

       •ÿScreening
          5255ÿcolonoscopy
                        161 114ÿ(or    12ÿ
          screening barium enemaÿ
            255    ÿ92 ÿ 5    5 9   9ÿan
                                                 9ÿ
          965295ÿevery552ÿ,24ÿmonths
                                      1 ÿ
                                             as
          alternative)
  012ÿ4people
           51465ÿnot1ÿat9ÿhigh
                           ÿrisk
                                  2)ÿof1ÿcolorectal
                                            1612596ÿ
  cancer,
    952ÿwe    5ÿcover:
                    152
  For

       •ÿScreening
          5255ÿcolonoscopy
                        161 114ÿevery  552ÿ+108ÿ
          592ÿ(120
                  +,8ÿmonths),
                        1 ÿbut    ÿnot1ÿ   ÿ
            !ÿmonths
               1 ÿof1ÿa9ÿscreening
                               255 ÿ
          years                                 within

          1114
          48
          sigmoidoscopy

   ÿ

          789:8;;<=>ÿScreening
                          @A:88><>B                     &525ÿisÿno1ÿcoinsurance,
                                                                       1295ÿ 40% 84ÿcoinsurance
                                                                                           1295ÿÿfor   12ÿan
                                                                                                                9ÿ
                                                        1 4 9 5     ÿ12ÿ         9     96 ÿ 5 4 251 ÿ
  ii Depression                                         There

  C5ÿcover
  ÿ       152ÿone
                  1 5ÿscreening
                       255ÿfor    12ÿdepression
                                            54251 ÿ deductible
                                                         5 65ÿfor
                                                        copayment,
                                                                      12ÿan
                                                                        or
                                                                           9ÿannual 255ÿvisit.+
                                                                             9 96ÿ screening
                                                                                    annual
                                                                                                   %'
                                                                                              depression

  4per52ÿyear.
          592%ÿThe
                 &5ÿscreening
                      255ÿmust   ÿbe5ÿdone1 5ÿ depression
  We

  ÿa9ÿ4primary
            292ÿcare
                     925ÿsetting
                          5 ÿthat   9ÿcan
                                            9ÿ          5 4 2 51  ÿ 255 ÿ   ÿ(1ÿ4pay9ÿthese   91 ÿ
                                                                                                 55ÿamounts
                                                         %
                                                                       screening
                                                                                     
                                                                                     until
                                                                                          6
                                                                                          ÿ1  ÿ25 9 ÿ5ÿout-
                                                                                                             1$
                                                                                    You
  4provide
    215ÿfollow-up
               1661$4ÿtreatment
                            2595 ÿand/or 9 D12ÿ
  in                                                    visit.
                                                                                     1$41)5ÿmaximum.
                                                                                                  9%
                                                                                           you   reach  the
  2referrals.
    552296%                                                                       of-pocket




       /ÿ1ÿ925ÿ9ÿS965 ÿ#5 925ÿ.5592ÿS#.ÿ12ÿ95ÿ66ÿ#5 9ÿ55ÿ5ÿ12ÿ
        5 65ÿ1295ÿ9 D12ÿ1495 ÿ9ÿ5ÿ65ÿ12ÿ525ÿ9ÿ925ÿ1525 ÿ 52ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         *296ÿ#5 925%ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 71 of 142



 7076ÿLÿÿDÿÿIIMNÿ-ÿIÿDÿNÿ7ÿMÿNNK!
 D'ÿ/%ÿ-ÿ5ÿDÿ#ÿÿÿÿ#ÿ"ÿ' "!               /.6/
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-14



                                                            OP36ÿQRAÿ<A76ÿB3Qÿ What         OP36ÿyou
                                                                                                   QRAÿmust
                                                                                                         <A76ÿpay
                                                                                                                B3Qÿ
  95?257ÿthat
           6P36ÿare
                35ÿcovered
                    R?55@ÿfor
                           9Rÿyou
                              QRA                           #ÿ"ÿÿÿ when        #ÿyou
                                                                                                   "ÿget
                                                                                                         ÿthese
                                                                                                             ÿ
                                                      What you must pay

                                                            ÿS.T#$             ÿOut-of-Network
                                                                                                       K..T#$
  Services                                            when you get these
                                                      services In-Network                   services
       ÿ

         12345657ÿScreening
                        9 55 2                              +ÿisÿno
                                                                       ÿcoinsurance,
                                                                            (ÿ 40%  /01ÿcoinsurance
                                                                                                   ÿfor  ÿthe
                                                                                                                      ÿ
                                      ÿ copayment, ' ")(ÿorÿ               -.ÿ
   S Diabetes                                               There

  ÿcover
  ÿ       ÿthis
                 ÿscreening
                       ÿ(includes                      & ÿ
                                                                          ÿ ÿ         diabetes
                                                                                              &ÿscreening
                                                                                                        ÿtests.
                                                                                            Medicare-covered
                                                                                                                    *
  ÿglucose
             ÿtests)
                         !ÿifÿyou
                                     "ÿhave
                                            ÿany"ÿofÿ Medicare-covered
  We
                                                            -     . 
                                                                               ÿ        2
                                                                                            ÿ
                                                             deductible   for the

  ÿfollowing
       #ÿrisk $ÿfactors:
                            %ÿhighÿ&blood
                                                ÿ &ÿscreening
  fasting

                                       "ÿofÿ diabetes          ÿtests.
                                                                                     * You
                                                                                            +

  'pressure
    ÿ(hypertension),
  the
               "'!(ÿhistory                                                      ÿ3ÿ'pay"ÿthese    )ÿ
                                                                                                       ÿamounts
    &) ÿcholesterol
                   ÿand   ÿtriglyceride
                                         "ÿ                                        
                                                                                                 
                                                                                                 ÿ"  ÿ  ÿÿout-
                                                                                                                   .
                                                                                             .'$  ÿ)  4 
                                                                                                              )  )*
                                                                                            until you   reach  the
  ÿ(dyslipidemia),
            "')!(ÿobesity,
                                  &"(ÿorÿaÿ
  abnormal
                                                                                            of-pocket    maximum.
  "ÿofÿhigh
                ÿ&blood
                          ÿsugar
                                  ÿ(glucose).
                                           !*ÿ
  levels

  +ÿmay) "ÿalso ÿ&beÿcovered
                                ÿifÿyou
                                             "ÿmeet
                                                  )ÿ
  history

  ÿrequirements,
           ,)(ÿlike   $ÿ&being
                                        ÿ
  Tests

  #ÿand     ÿhaving
                         ÿaÿfamily)"ÿhistory
                                                "ÿ
  other

  ÿdiabetes.
       &*
  overweight
  of
  5 ÿon       ÿresults
             ÿthe    ÿofÿthese
                                     ÿtests,
                                              (ÿyou
                                                     "ÿ
  ) "ÿ&beÿeligible
               &ÿfor
                         ÿup
                              'ÿtoÿtwo
                                      #ÿdiabetes
                                               &ÿ
  Based

  ÿevery  "ÿ1267ÿmonths.
                                 )*
  may
  screenings

   ÿ

         12345657ÿSelf-Management
                        9589:;3 3 5<5 6ÿ
         =322 >ÿDiabetic1234562ÿServices
                                     95?257ÿand   3 @ÿ
  o Diabetes

         9ABB8257
         Training,
         Supplies
  Cÿallÿ'people
              'ÿwho #ÿhave
                               ÿdiabetes
                                        &ÿ
  ÿand ÿnon-insulin
                      .ÿusers).
                                       !*ÿ
  For

  Dÿservices
               ÿinclude:
                             %
  (insulin
  Covered

     •E
      ÿSupplies
        G''ÿtoÿmonitor
                          )ÿyour"ÿ&blood
                                               ÿ $0     H0ÿcopayment
                                                                 ' ")ÿfor  ÿeach
                                                                                      ÿ 40%      ÿfor
                                                                                             /01ÿcoinsurance     ÿ
        %ÿBlood5ÿglucose
                                ÿmonitor,            -.ÿ
                                            )(ÿ Medicare-covered                       ÿMedicare-covered
                                                                                                   -.ÿ
        &blood
          ÿglucose
                  ÿtest ÿstrips,   ÿ diabetes
                                     '(ÿlancet                     )ÿ diabetes
                                                              &ÿmonitoring               &ÿmonitoring
                                                                                                        )ÿ
        glucose:                                                                            each

        devices
          ÿand  ÿlancets,
                              (ÿand ÿglucose-        ''"*ÿ
                                              . supply.                               ''"*ÿ
        control
          ÿsolutions
                   ÿfor  ÿchecking
                                        $ÿtheÿ
                                                                                            supply.

          "ÿofÿtest ÿstrips
                                 'ÿand ÿ             ÿonly
                                                                 "ÿcover
                                                                         ÿAccu-
                                                                              I. You      3ÿ'pay"ÿthese
                                                                                                       ÿamounts
                                                                                                                )ÿ
        )*
        accuracy
                                                            D
                                                            We
                                                                $Jÿand
                                                                      ÿK                  
                                                                              +Jÿ of-pocket
                                                                                                 
                                                                                                 ÿ"  ÿ  ÿÿout-
                                                                                                                   .
                                                                                             .'$ÿmaximum.
                                                                                                         ) 4))*
                                                                                            until you   reach  the

                                                            &brands.
                                                              *ÿ
        monitors.                                           Chek®          OneTouch®




             Sÿyou
                "ÿareÿaÿU ÿMedicare
                                      -ÿBeneficiary
                                               5"ÿ(QMB)
                                                          U-5!ÿorÿhave
                                                                      ÿfull
                                                                            ÿMedicaid
                                                                                 -ÿ&benefits
                                                                                           ÿthen
                                                                                                     ÿyour
                                                                                                          "ÿ
              &(ÿcoinsurance
           deductible,     ÿand/or
                                         Vÿcopayment
                                                 ' ")ÿmay
                                                          ) "ÿ&beÿless
                                                                     ÿfor
                                                                         ÿservices
                                                                             ÿthat
                                                                                      ÿareÿcovered
                                                                                                  ÿunder
                                                                                                         ÿ
             If             Qualified

                                                   KÿMedicare.
                                                   Original -*ÿ
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 72 of 142



 $LÿM76585ÿÿ595ÿÿ0012ÿ4567895ÿ069 95ÿ785ÿ29ÿÿ157 9ÿ22
 95ÿH+ÿ456789ÿN557ÿ9 ÿ9ÿ7ÿ8556ÿ96ÿ9ÿÿ9                H)LO
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)      4-15



                                                      PQRSÿUVWÿXWYSÿZRUÿ                 PQRSÿUVWÿXWYSÿZRUÿ
  [\]^_`\Yÿthat
           SQRSÿare
                R]\ÿ̀V^\]\aÿfor
                            bV]ÿyou
                                UVW                   5ÿÿ5ÿ55ÿ                   5ÿÿ5ÿ55ÿ
                                                      What you must pay                  What you must pay

                                                      5 785ÿ!)*5'                    5 785ÿ))*5'
  Services          covered                           when you get these                 when you get these
                                                      services In-Network                services Out-of-Network

  0012ÿMedicare
             4567895ÿAdvantage
                          069 95ÿChoice  785ÿ                                          H40%
                                                                                             $Iÿcoinsurance
                                                                                                   87985ÿfor ÿ
  29ÿ2ÿ(Regional
             157 9ÿPPO)22ÿcovers
                                   85ÿany  9ÿ Covered    556ÿglucose
                                                                        85ÿ          598ÿMedicare-covered
                                                                                                    4567895)8556ÿ
  AARP

  blood
     6ÿglucose
             85ÿmonitors
                         7ÿand   96ÿtest5ÿstrips
                                                  7ÿ monitors
                                                             7ÿinclude:
                                                                      7865+ÿ                   7ÿGlucose
                                                                                                          085ÿ
  Plan                                                                                   each

  587756ÿwithin
                 77ÿthis 7ÿlist.
                               7ÿWe5ÿwill
                                           7ÿ            OneTouch
                                                               5,8ÿVerio
                                                                          -57ÿFlex®,
                                                                                .5(/"ÿ Monitor
                                                                                         4 7ÿand    96ÿsupplies
                                                                                                           75ÿin7ÿ
                                                                                            Continuous

  generally
     559ÿnotÿcover85ÿalternate
                              95 95ÿbrands  96ÿ OneTouch   5,8ÿVerio
                                                                          -57ÿ          9886985ÿwith     7ÿ
  specified

  unless
       5ÿyour
              ÿdoctor
                     68ÿorÿother
                                  5ÿprovider
                                             765ÿ Reflect®,1558/"ÿAccu-Chek®          4567895ÿguidelines.
                                                                      088)5'/ÿ Medicare              76575
                                                                                         accordance

    5ÿusÿthat
               9ÿuse
                    5ÿofÿan
                             9ÿalternate
                                  95 95ÿbrand   96ÿis7ÿ 0  765ÿMe,
                                                                    45"ÿand
                                                                         96ÿAccu-
                                                                               088) You ÿJÿpay9ÿthese
                                                                                                        55ÿamounts
                                                                                                             9 ÿ
  5    6789ÿnecessary
                   5859ÿin7ÿyourÿspecific
                                           58778ÿ         5'/ÿ0  765ÿ
  tells                                                     Guide

  797 ÿIf!ÿyou
   medically
                    ÿare
                         95ÿnew 5ÿtoÿAARP
                                         0012ÿ
                                                            Chek®   Guide.                until7ÿyou
                                                                                                   ÿreach
                                                                                                        598ÿthe
                                                                                                              5ÿout-
                                                                                                                 )
  4567895ÿAdvantage
  situation.
                  069 95ÿChoice 785ÿPlan29ÿ2ÿ Test   ,5ÿstrips:
                                                                   7+ÿOneTouch
                                                                              5,8ÿ For   )
                                                                                                
                                                                                         of-pocket 8 '
                                                                                                     5  ÿ
                                                                                                        9 (7
                                                                                                        maximum.
  157 9ÿPPO)
  Medicare
                  22ÿand
                         96ÿare95ÿusing
                                     7ÿa9ÿbrand
                                                96ÿ Verio®,
                                                           -57/"ÿOneTouch
                                                                      5,8ÿ            ÿ.ÿcost
                                                                                                 8ÿsharing
                                                                                                       97ÿ
  ÿblood
         6ÿglucose
  (Regional
                85ÿmonitors
                            7ÿand    96ÿtest5ÿ Ultra®,19/"ÿAccu-Chek®
                                                                    088)5'/ÿ applicable 97895ÿtoÿinsulin
                                                                                                            77ÿand
                                                                                                                   96ÿ
   7ÿthat
  of
             9ÿis7ÿnotÿon
                           ÿour
                              ÿlist,
                                    7"ÿyou
                                          ÿmay
                                               9ÿ 0              088)5'/ÿ What
                                                               765"ÿAccu-Chek®               7   5"ÿ55ÿ9  5 ÿK6ÿ-)ÿ
                                                                                              9   ÿ ÿ
                                                                                                         9ÿ
                                                                                                             ÿ ÿ
                                                                                         syringes,      see Chapter
  8 98ÿusÿ7       7ÿthe5ÿfirst
                                 7ÿ#90$ÿ6days
                                             9ÿofÿ Aviva0 79ÿPlus,
                                                                   2"ÿand
                                                                          96ÿAccu-
                                                                               088) Part
  strips                                                    Guide,
                                                                                           29 ÿD&ÿprescription
                                                                                                       5877 ÿ
                                                                                                    you pay for your
  5 5 ÿinto    7ÿthe 5ÿplan
                                9ÿtoÿrequest
                                          5%5ÿa9ÿ          5'/ÿSmartView.
                                                                    29 -75
  contact          within

    59ÿsupply
  enrollment
                   ÿofÿthe
                                 5ÿalternate
                                      95 95ÿ
                                                            Chek®
                                                                                           6  
                                                                                            drugs. 
  brand
      96ÿwhile
             75ÿyou
                     ÿconsult
                          8 ÿwith 7ÿyour
                                            ÿ ÿOther       5ÿbrands
                                                                     96ÿare 95ÿnotÿ
  temporary

  6doctor
     8ÿorÿother
                 5ÿprovider.
                            765ÿDuring
                                       &7ÿthis 7ÿ covered
                                                            8556ÿbyÿyour
                                                                          ÿplan.
                                                                                 9
    75"ÿyouÿshould
                 6ÿtalk9'ÿwith
                                 7ÿyour
                                        ÿdoctor
                                              68ÿ ÿ4Your
    ÿdecide
       658765ÿwhether
                 55ÿany   9ÿofÿthe       55 56ÿ Ato55ÿobtain
                                        5ÿpreferred          67ÿprovider
                                                                  8759:;<7ÿmay=>?ÿneed
                                                                                  @<<;ÿ
  time,

  brands
  to
      96ÿare 95ÿmedically
                   56789ÿappropriate
                                 9795ÿfor                  5 BA>
                                                  ÿ >6AC57:D>A:5@E:@ÿ
                                                                      8  7:
                                                                      prior57 ÿ
  ÿÿIf!ÿyou
              ÿorÿyour
                       ÿ6doctor
                               8ÿbelieve
                                          5755ÿit7ÿis7ÿ authorization.
  5    6789ÿnecessary
                   5859ÿfor  ÿyou
                                     ÿtoÿ
  you.

  9    797ÿuse5ÿofÿan
   medically
                         9ÿalternate
                             95 95ÿbrand,   96"ÿyou
                                                    ÿ $0ÿF$ÿcopayment
                                                                895 ÿfor  ÿeach
                                                                                 598ÿ
  9    ÿrequest
   maintain
            5%5ÿa9ÿcoverage
                        8595ÿexception                   45   6789
                                      5(857 ÿtoÿ Medicare-covered 5)8    5 56ÿ
  have
     95ÿAARP
   may
            0012ÿMedicare
                    4567895ÿAdvantage
                                  069 95ÿ                  7ÿGlucose085ÿ
                                                           4    7  ÿ
                                                                     9   6 ÿ
                                                                           75ÿin7ÿ
                                                           Continuous
      785ÿPlan
               29ÿ2ÿ(Regional
                       157 9ÿPPO) 22ÿmaintain
                                              9797ÿ accordance
                                              68ÿ 945       886985ÿwith 7ÿ
                                                           Monitor   and   supplies
  8coverage
     595ÿofÿa9ÿnon-preferred
                          )55 56ÿproduct
   Choice

          ÿ 5 ÿ5  6ÿ ÿ  5ÿ 5   57 ÿ5 9  
                                                    ÿÿ          6789 5ÿ  76575ÿ
                                                           ,  5 5 ÿ
                                                                   9 5ÿ   ÿbrand
                                                                               96ÿ
                                                           Medicare    guidelines.
  * )55 56ÿproducts   68ÿwill 7ÿnotÿbe5ÿ limitations
  through the end of the benefit year.

                                                           7797 ÿfor ÿ
                                                           There   are no
  8covered
     556ÿfollowing
                7ÿthe 5ÿinitial
                                  7779ÿ90#$ÿdays
                                              69ÿofÿ Continuous
  Non-preferred

    5ÿbenefit
           557ÿyear
                   59ÿ7    ÿan  9ÿapproved
                                         956ÿ Monitors.     7    ÿGlucose
                                                                           085ÿ
  8coverage
  the
     595ÿexception.
                 5(857 ÿ
                         without
                                                           4    7  

      !ÿÿ95ÿ9ÿc97756ÿ4567895ÿN557879ÿc4Nÿÿ95ÿÿ45678976ÿ557ÿ5ÿÿ
     656875"ÿ87985ÿ96dÿ895 ÿ9ÿ5ÿ5ÿÿ5 785ÿ9ÿ95ÿ8556ÿ 65ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      779ÿ4567895ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 73 of 142



 >?>GÿK9 ÿ41ÿ497 ÿ147ÿLLM6ÿA 7ÿL 9 ÿ4ÿ6ÿ>ÿ6M 4ÿ66<
 87ÿD;ÿA ÿN 1ÿ7ÿ6ÿÿ497 ÿ ÿÿ345ÿ83                                                             D5G4
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                                    4-16



                                                           OPQRÿTUVÿWVXRÿYQTÿ What              OPQRÿyou  TUVÿmust
                                                                                                               WVXRÿpay YQTÿ
  Z[\]^_[Xÿthat
           RPQRÿare
                Q\[ÿcovered
                    _U][\[`ÿfor
                            aU\ÿyou
                                TUV                        ÿ345ÿ ÿÿ when                ÿyou   345ÿget
                                                                                                                ÿthese
                                                                                                                     ÿ
                                                        What you must pay

                                                           79ÿ05b 47B                     79ÿ<5          5415b 47B
  Services                                              when you get these
                                                        services In-Network                     services     Out-of-Network

  01ÿyou
      345ÿ(or647ÿyour
                 3457ÿ8provider)
                         749 7ÿdon't   4ÿagree
                                              7 ÿ !Your     "#$ÿprovider
                                                                   &$"'()*$ÿmay+,-ÿneed
                                                                                     .**)ÿ
  withÿthe
           ÿ8plan's
                 ÿcoverage
                        497 ÿdecision, 4ÿyou  345ÿ /to"ÿobtain
                                                               "0/,(.ÿprior
                                                                         &$("$ÿ
  If

  47ÿyour
        3457ÿ8provider
                749 7ÿmay 3ÿfile
                                1ÿan ÿappeal.
                                           88 ÿ authorization.
                                                           ,#/1"$(2,/(".3
  45ÿcan  ÿalso
                4ÿfile
                       1ÿan
                           ÿappeal
                              88 ÿif1ÿyou 345ÿdon't
                                                     4ÿ For
  or

  7 ÿwith
  You
             ÿyour
                   3457ÿ8provider's
                           749 7ÿdecision                ÿ47ÿcost
                                             4ÿ applicable   4ÿsharing
                                                                        7ÿ
  45ÿwhat
  agree
             ÿ8product
                      74 5ÿor47ÿbrand
                                    7 ÿisÿ              88ÿto4ÿinsulin
                                                                               5ÿand
                                                                                        ÿ
  887487ÿfor
  about
                     147ÿyour
                         3457ÿmedical ÿcondition.
                                             4 4ÿ What 3 7    ÿ    ÿ 8  7ÿ46ÿ-5ÿ
                                                               ÿ3  45 ÿ8  3ÿ
                                                                               14 7ÿ
                                                                                   3 457ÿ
                                                           syringes,     see   Chapter

  647ÿmore47ÿinformation
                   1474ÿabout 45ÿappeals,
                                            88 ÿ Part
  appropriate
                                                           67ÿD7ÿ8prescription
                                                                       7784ÿ
                                                                   you    pay  for your

   ÿ       87ÿ9,ÿWhat
                           ÿto4ÿdo4ÿif1ÿyou
                                            345ÿhave
                                                  9ÿaÿ drugs.
  (For

  8problem
  see
     74ÿor47ÿcomplaint
          Chapter
                    48ÿ(coverage
                                   6497 ÿ                  75 
        4ÿappeals,
   decisions,      88 ÿcomplaints).)
                              48
      •8 ÿFor
          47ÿ8people
                   48ÿwith
                         ÿdiabetes
                                    ÿ           9ÿ >20%
                                                  4ÿhave    ?@ÿcoinsurance
                                                                  457ÿfor     147ÿ D40%       ?@ÿcoinsurance
                                                                                                         457ÿfor   147ÿ
          97ÿdiabetic  ÿfoot
                              144ÿdisease:
                                        ;ÿOne   < ÿ each ÿ8pair7ÿof41ÿMedicare-
                                                                              A 75 each           ÿpair
                                                                                                          87ÿof41ÿMedicare-
                                                                                                                   A 75
                                             who

          8pair
            7ÿ8per7ÿcalendar
                       7ÿyear 37ÿof41ÿ               497 ÿtherapeutic
                                                                        78 5ÿ covered      497 ÿtherapeutic
                                                                                                             78 5ÿ
          severe

          78 5ÿcustom-molded
                          5454 ÿshoes                4 
                                                  4 ÿ shoes.                                 4 
                                                           covered

          65 ÿinserts
                         7ÿprovided
                                   8749 ÿwithÿ You
          therapeutic                                                                           shoes.

          5ÿshoes)
                 4 ÿand  ÿtwo      4ÿ 5ÿuntil
                                  4ÿadditional              45ÿ8pay3ÿthese
                                                                        ÿamounts
                                                                                45ÿ You    ÿ45ÿ8pay3ÿthese
                                                                                                             ÿamounts
                                                                                                                      45ÿ
          (including

          8pairs
            7ÿof41ÿinserts,
          such
                      7ÿor47ÿone
                                    4ÿ8pair                 ÿyou
                                            7ÿof41ÿ of-pocket    345ÿreach
                                                                         7ÿthe    455 5until
                                                                                ÿout-             ÿyou
                                                                                                         345ÿreach
                                                                                                              7ÿthe ÿout-
                                                                                                                          455
              8ÿshoes
                   4 ÿand
                            ÿthree
                                  7 ÿ8pairs              4
                                            7ÿof41ÿ ÿ!Your 1584  B   ÿ  C 5
                                                                          maximum.             4  15
                                                                                                     8 4
                                                                                                of-pocket B ÿ   C 5
                                                                                                               maximum.  
           7ÿ(not
                    64ÿincluding
                          5 ÿthe        45 /to""ÿobtain
                                       ÿnon-                 #$ÿprovider
                                                                   &$"'()*$ÿmay+,-ÿneed
                                                                                     .**)ÿ
          depth

          54= ÿremovable
          inserts
                          749ÿinserts                      "0/,(.ÿprior
                                           7ÿ authorization.         &$("$ÿ
          8provided
            749 ÿwith
          customized
                       ÿsuch
                            5ÿshoes).
                                     4 ÿ               , # /
                                                               1 " $( 2, /
                                                                         (".3
          497 ÿincludes
          Coverage      5 ÿfitting.
                                     1
      •8  7 ÿself-management
         ÿDiabetes     15  ÿtraining 7ÿ $0  I?ÿcopayment
                                                               483 ÿÿfor    147ÿ             D40%
                                                                                                    ?@ÿcoinsurance
                                                                                                         457ÿfor   147ÿ
           ÿcovered
              497 ÿ5under 7ÿcertain
                                  7ÿ                   A 75497 ÿ                          A 75497 ÿ
          4 4ÿLimited                  9ÿof41ÿ benefits.
                         E ÿto4ÿ>20?ÿvisits                 1                             benefits.+
                                                                                                     1J
          is                                               Medicare-covered                     Medicare-covered

          F?ÿminutes
               5ÿ8per7ÿyear
                              37ÿfor 147ÿaÿ
          conditions.

          C5ÿof41ÿG10?ÿhours
          30
                               457ÿtheÿinitial
                                               ÿ                                             ÿ45ÿ8pay3ÿthese    45ÿ
                                                                                                             ÿamounts
                                                                                                  5until
                                                                                                    ÿyou
                                                                                                         345ÿreach
                                                                                                              7ÿthe ÿout-
                                                                                                                          455
                                                                                                You

          37ÿFollow-up
                 44558ÿtraining
                              7ÿ
          maximum

          5H5ÿyears
          year.
          subsequent      37ÿafter,
                                    17ÿlimited
                                             ÿto4ÿ                                            4 15
                                                                                                     8 4
                                                                                                of-pocket B ÿ   C 5
                                                                                                               maximum.  

      01ÿ345ÿ7ÿÿc51 ÿA 7ÿN 173ÿ6cANÿ47ÿ9ÿ15ÿA  ÿ 1ÿÿ3457ÿ
          5ÿ457ÿ d47ÿ483 ÿ3ÿ ÿÿ147ÿ79ÿÿ7ÿ497 ÿ5 7ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     <7ÿA 7ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 74 of 142



 99ÿ\230 4ÿ67ÿ862E ÿ76ÿ__`aÿ= 034ÿ_025E ÿ8634ÿa3ÿÿ.` E36 3ÿaa];
 85ÿ0Aÿ= 0343ÿk 7354ÿ85ÿ.B5ÿ34ÿ4620ÿ0ÿB5ÿ6 ÿ;              0>9l
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-17



                                                          mn'ÿcoÿ%,'ÿ$cÿ                   mn'ÿcoÿ%,'ÿ$cÿ
  +p!,ÿthat
           'n'ÿare
                ÿcovered
                    !opÿfor
                            qoÿyou
                                co                       B ÿ6 ÿE 5ÿ54ÿ                     B ÿ6 ÿE 5ÿ54ÿ
                                                          What you must pay                    What you must pay

                                                          42344ÿC>g 5B6:                     42344ÿ] 5>67>g 5B6:
  Services                                                when you get these                   when you get these
                                                          services In-Network                  services Out-of-Network

          0ÿ234354ÿ67ÿ89ÿ 3 54ÿ76ÿÿ
            3 ÿ67ÿÿ6 4ÿ ÿ
        4 visits of 30 minutes for a
        maximum of 2 hours per year.

   ÿMedical
                !ÿEquipment
                            "#$%&'ÿ(DME)   (")ÿ 20%      9<ÿcoinsurance
                                                                   46344ÿfor         76ÿ @50%     9<ÿcoinsurance
                                                                                                          46344ÿfor       76ÿ
   &ÿRelated
           *'ÿSupplies
                      +$$,ÿ(For ./6ÿaÿdefinition       = 034>4620ÿ
                                            0 733536 ÿ Medicare-covered                            = 034>4620ÿ
   Durable

   67ÿ"durable
        10 23ÿmedical  0343ÿequipment,"
                                  5 3 567ÿsee     4 ÿ 2benefits.  7354                           2benefits.
                                                                                                          7354
   and                                                                                             Medicare-covered

   8    5ÿ129ÿof67ÿthis
                        534ÿ2booklet.)
                                66:35;
   of
    Chapter                                                 ÿ?6 ÿpayÿthese
                                                                        54ÿamounts
                                                                                   6 54ÿ You      ÿ?6 ÿpayÿthese     6 54ÿ
                                                                                                                 54ÿamounts
   86    20ÿitems
                 35 4ÿinclude,
                         3430 6ÿ2but5ÿareÿnot65ÿ until533ÿyou    6 ÿreach
                                                                         4ÿthe  5ÿout-
                                                                                        6 5> until533ÿyou6 ÿreach4ÿthe
                                                                                                                        5ÿout-
                                                                                                                             6 5>
                                                           You

   3limited
     3350ÿto: 56Aÿwheelchairs,
                  B 34346ÿcrutches,
                                    45446ÿ                 67>64:5ÿmaximum.
                                                                             3  of-pocket        67>64:5ÿmaximum.3 
    Covered

   powered
      6B 0ÿmattress
                   5544ÿsystems,
                              445 46ÿdiabetic
                                          032 534ÿ ÿHYour
                                                           of-pocket

   43346ÿhospital
                   64353ÿ2beds 04ÿordered
                                     60 0ÿby   2ÿaÿ UtoIIÿobtain
                                                                JKÿprovider
                                                                I VU
                                                                    LKIMNOPKÿmay
                                                                    R NTÿL KNI  K
                                                                                 QRSÿneed
                                                                                 ÿ
                                                                                        TPPOÿ
   provider
      6230 ÿfor
                76ÿuse4ÿin3ÿthe
                              5ÿhome,
                                   6 6ÿIVCDÿ
   supplies,
                                                             RJUWIKNXRUNITY
                                                                         prior

   37436 ÿpumps,     46ÿspeech
                           4 4ÿgenerating
                                      E 53Eÿ authorization.
   0devices,
        23446ÿoxygen
                6E ÿequipment,
                            5 3 56ÿ
   infusion

        2 33F46ÿand
    nebulizers,    0ÿwalkers.
                          B3:4
          462ÿall33ÿmedically
   Z ÿcover               03433ÿnecessary
                                       444ÿDME  [=\ÿ
   4covered
      620ÿ2byÿ]      3E33ÿMedicare.
                                = 034ÿIfC7ÿour6 ÿ
   We

   433ÿin3ÿyour 6 ÿarea
                          ÿ0does
                                  6 4ÿnot65ÿcarry
                                              4ÿaÿ
                    Original

   particular
      5343ÿ2brand
                   0ÿor6ÿmanufacturer,
                                  7456ÿyou      6 ÿ
   supplier

       ÿask
           4:ÿthem
                5 ÿif37ÿthey
                          5ÿcan4ÿspecial
                                       4 433ÿorder
                                                  60 ÿ
   35ÿfor
       76ÿyou.
           6 ÿThe
                  ^ ÿmost645ÿrecent
                                4 5ÿlist
                                        3345ÿof67ÿ
    may

   4334ÿis34ÿavailable
                     23323ÿon  6 ÿour
                                      6 ÿwebsite
                                          B 2435ÿat5ÿ
   it

   BBB       __`a= 03446 
   suppliers
    www.myAARPMedicare.com.

   "%b&!cÿCare
   Emergency          d                                  hi9ÿcopayment
                                                           $90    46 5ÿfor        76ÿeach
                                                                                          4ÿemergency
                                                                                                     E 4ÿroom  66 ÿvisit.
                                                                                                                       23435
   \ E 4ÿ4care
   ÿ                  ÿrefers
                              74ÿto56ÿservices
                                       42344ÿthat         ÿ?6 ÿdo
                                                     55ÿ You     06ÿnot65ÿpayÿthis
                                                                                    534ÿamount
                                                                                          6 5ÿif37ÿyou
                                                                                                      6 ÿare
                                                                                                           ÿadmitted
                                                                                                                  0 3550ÿto56ÿthe
                                                                                                                                 5ÿ
   A                                                       6 4 35 3
                                                                       ÿB35  3  ÿ  0 ÿ
                                                                                        6  
                                                                                            4ÿ76 
                                                                                                 ÿ5   ÿ
                                                                                                       4        ÿ46  035
                                                                                                                        36   
                                                                                                                             ÿC7ÿ6ÿ
   Emergency

                                                            ÿadmitted
                                                                  0 3550ÿto56ÿaÿhospital,
                                                                                       643536ÿyou
                                                                                                 6 ÿwill
                                                                                                       B333ÿpayÿcost
                                                                                                                   4645ÿsharing
                                                                                                                        43Eÿ
   are:                                                    hospital     within    24   hours  for the  same       condition.  If you
       •ÿ / 340ÿ2byÿaÿprovider
        fÿFurnished              6230 ÿ5qualified
                                                33730ÿ are
          56ÿfurnish
             734ÿemergency  E 4ÿservices,
                                        423446ÿand          4 ÿ
                                                      0 in3ÿthis0  4 432   0 ÿ 3 ÿ5  ÿ1C  5
                                                                                               3    5ÿj6 4   3
                                                                                                              5  3ÿ
                                                                                                                   8  7ÿsection
                                                                                                                          44536 ÿ
                                                                534ÿ2benefit735ÿchart.
                                                                                 45
          to                                               as    described      in  the  "Inpatient   Hospital     Care"
       •ÿ
        fÿNeeded
          g 0 0ÿto56ÿevaluate
                           235ÿor6ÿstabilize
                                        452333Fÿan   ÿ You
                E 4ÿmedical
          emergency                   46 03536  ÿ?pocket
                               0343ÿcondition.               6 ÿpayÿthese
                                                                        54ÿamounts
                                                              64:5ÿmaximum.
                                                                         3 
                                                                                   6 54ÿuntil533ÿyou
                                                                                                    6 ÿreach
                                                                                                             4ÿthe    6 5>67>
                                                                                                                    5ÿout-of-

      C7ÿ6 ÿÿÿr 33730ÿ= 034ÿk 7343ÿ.r=k;ÿ6ÿ2ÿ733ÿ= 03430ÿ2 7354ÿ5 ÿ6 ÿ
      0 0 453236ÿ46344ÿ0s6ÿ46 5ÿ ÿ2 ÿ344ÿ76ÿ42344ÿ55ÿÿ4620ÿ 0 ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     ]3E33ÿ= 034ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 75 of 142



 /"/&ÿ01544ÿ9ÿ944ÿ9ÿ1#ÿ24514ÿ54ÿ914ÿ#2ÿ/ÿ,14192ÿ##3-
 4ÿ45ÿ24512ÿ6441ÿÿ,ÿ1ÿ9445ÿ5ÿÿ89 ÿ8-                     4&7
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)              4-18



                                                       89:;ÿ=>?ÿ@?A;ÿB:=ÿ                 89:;ÿ=>?ÿ@?A;ÿB:=ÿ
  CDEFGHDAÿthat
           ;9:;ÿare
                :EDÿcovered
                    H>FDEDIÿfor
                            J>Eÿyou
                                =>?                    4ÿ89 ÿ4ÿ44ÿ                   4ÿ89 ÿ4ÿ44ÿ
                                                       What you must pay                  What you must pay

                                                        414ÿ*K49                   414ÿ3 9K49
  Services                                             when you get these                 when you get these
                                                       services In-Network                services Out-of-Network

   ÿ 4512ÿ4 448ÿ1ÿ4ÿ89 6ÿ9ÿ
   8ÿ94ÿ54ÿ2849ÿ1ÿÿ
   A medical emergency is when you, or

   44ÿ92454ÿ9ÿ42ÿ5ÿ
   any other prudent layperson with an

      451146ÿ042144ÿÿ89 ÿ4ÿ
   average knowledge of health and

      4512ÿ8 9 ÿÿ4 14ÿ
   medicine, believe that you have

   1 4514ÿ 4512ÿ 419ÿ9ÿ44ÿ
   medical symptoms that require

   29 ÿ9ÿ2146ÿ29 ÿ9ÿÿ2106ÿ9ÿ29 ÿ9ÿ
   immediate medical attention to prevent

   19ÿ9ÿÿ210ÿ4ÿ 4512ÿ
   loss of life, loss of a limb, or loss of

     8 9 ÿ 8ÿ04ÿÿ1224 6ÿ186ÿ
   function of a limb. The medical

     444ÿ16ÿ9ÿÿ 4512ÿ95119ÿ
   symptoms may be an illness, injury,

     ÿ1ÿ 128ÿ4 1ÿ94ÿ
   severe pain, or a medical condition
   that is quickly getting worse.
   9
    Costÿ    1ÿfor
                     9ÿnecessary
                          44 8ÿemergency
                                      4 448ÿ
     4  1 4 ÿ
                 1  4 5ÿ9  9 
                                    4 9ÿis1ÿthe
                                                 4ÿ
            sharing

      4ÿasÿfor
               9ÿsuchÿservices
                            414ÿfurnished
                                     145ÿin- 1
   services furnished out-of-network

   network.
     49
   same



       925154ÿcoverage
                  944ÿfor9ÿemergency
                                   4 448ÿ $0          !"ÿcopayment
                                                             98 4ÿfor  9ÿworldwide
                                                                                925154ÿcoverage
                                                                                             944ÿfor 9ÿemergency
                                                                                                               4 448ÿ
   5department
      4 4ÿservices.
                     414                              ÿ414ÿPlease
                                                                    #244ÿsee  44ÿChapter
                                                                                   4ÿ$7ÿSection
                                                                                                %419ÿ&1.1&ÿfor
                                                                                                                9ÿ
   Worldwide

                                                       4   ) 4 4ÿ 
                                                                    4 1  0    4   4  ÿ
                                                                                       9 ÿ9   2
                                                                                                  5 15 4ÿ 4  14
                                                     services.
       •'ÿThis
          1ÿincludes
                1254ÿemergency
                           4 448ÿor9ÿ           expense       reimbursement       for  worldwide     services.
            428ÿneeded
                       44545ÿcare
                              4ÿand
                                     5ÿ              ÿ*ÿyou
                                                            89 ÿreceive
                                                                4414ÿemergency
                                                                          4 448ÿcareÿ4ÿatÿan
                                                                                                   ÿout-of-network
                                                                                                      9 949ÿ
          4 448ÿambulance
                          0 24ÿ                     ÿ912ÿand
                                                                  5ÿneed
                                                                          445ÿinpatient
                                                                                114ÿcare
                                                                                           4ÿafter
                                                                                                  4ÿyour
                                                                                                         89 ÿ
          urgently                                   If

           919ÿfrom  9 ÿthe
                                   4ÿscene              ÿ4 448ÿcondition
                                        44ÿof9ÿ emergency           95119ÿis1ÿstabilized,
                                                                                        01213456ÿyou89 ÿmustÿmove 94ÿto9ÿ
          emergency                                  hospital

          ÿemergency
              4 448ÿto9ÿthe 4ÿnearest
                                    44 ÿ          ÿÿnetwork
                                                             49ÿhospital       954ÿto9ÿpay8ÿthe
                                                                       912ÿin1ÿorder              4ÿin-network
                                                                                                        149ÿcost-
                                                                                                                      9 
          transportation

             4512ÿtreatment
                     4 4ÿfacility.
                                 1218             ÿ1ÿamount
                                                                   9 ÿfor  9ÿthe   ÿof9ÿyour
                                                                                  4ÿpart     89 ÿstay8ÿafter
                                                                                                           4ÿyou
                                                                                                                  89 ÿare
                                                                                                                       4ÿ
          an                                         a

                                                            0121
                                                                345 ÿ
                                                                     *ÿ89  ÿ   8ÿ ÿ 4 ÿ9   9 4  9 ÿ  9 1 26ÿ
          medical                                    sharing
       •'ÿTransportation
          919ÿ0back   ÿto9ÿthe
                                       4ÿUnited
                                          +145ÿ your 8
                                                      ÿ    9  ÿ 8ÿ1 22
                                                                        ÿ0 4ÿ 9 44 5ÿ0   ÿ8 9  ÿ1 2
                                                                                                      2ÿ 8ÿ  4 ÿ
                                                                                                                  9   
                                                                                                                      9 
                                                     stabilized.     If you   stay at the  out-of-network      hospital,
          %4ÿfrom9 ÿanother
                         94ÿcountry
                                   9 8ÿis1ÿnot
                                               9ÿ network
                                                      ÿ49ÿcost-sharing
                                                               stay will be
                                                                                    9 ÿfor
                                                                   9 1ÿamount
                                                                             covered    but
                                                                                              9ÿthe
                                                                                             you
                                                                                                   4ÿpart
                                                                                                   will
                                                                                                         ÿof9ÿyour
                                                                                                        pay the
                                                                                                                 89 ÿstay8ÿ
                                                                                                                  out-of-
          9445
          States

       •ÿ
          covered.
        'ÿPre-scheduled,
          #445 2456ÿpre-planned
                              4245ÿ              
                                                       ÿ
                                                     after  4ÿ
                                                               89
                                                               you ÿ4
                                                                    are ÿ  0  1
                                                                               21345
                                                                         stabilized.
           4 4 ÿ(including
                        ,1251ÿdialysis
                                    51281ÿfor9ÿ
          ÿongoing
              991ÿcondition)
                         95119-ÿand/or
                                      5.9ÿ
          treatments

          42414ÿprocedures
                      945 4ÿare 4ÿnot
                                       9ÿ
          an

          9445
          elective
          covered.



       *ÿ89 ÿ4ÿÿL 21145ÿ24514ÿ644118ÿ,L26-ÿ9ÿ4ÿ22ÿ245115ÿ0441ÿ4ÿ89 ÿ
      545 10246ÿ91 4ÿ5.9ÿ98 4ÿ 8ÿ04ÿ24 ÿ9ÿ414ÿÿ4ÿ9445ÿ54ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          3112ÿ24514ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 76 of 142



 A0A3ÿB56373ÿ#ÿ= 534$3ÿ#4ÿ((&.ÿ)3 6743ÿ( 5$3ÿ=" 673ÿ.+ÿAÿC&3$6+ÿ..<D
 =" 34ÿE-ÿ)3 67+ÿF33#68ÿ="4ÿC'"ÿ68ÿ75343 ÿ ÿ'"ÿ%ÿD              E13G
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)           4-19



                                                    HIÿJKÿ KÿLJÿ            HIÿJKÿ KÿLJÿ
  MNOÿthat
           Iÿare
                ÿcovered
                    ONPÿfor
                            Qÿyou
                                JK                 '"3ÿ%ÿ$3ÿ"383ÿ            '"3ÿ%ÿ$3ÿ"383ÿ
                                                    What you must pay             What you must pay

                                                    83456738ÿ71>3' 42           83456738ÿ<%1#1>3' 42
  Services                                          when you get these            when you get these
                                                    services In-Network           services Out-of-Network

       0ÿ23456738ÿ4563 ÿÿÿ368ÿ43ÿ
           ÿ75343 
       • Services provided by a dentist are
         not covered.

   ÿ

           ÿProgram
                                                                            /0ÿ7 ,3ÿ#4ÿÿ(1
                                                          .456!3) ÿby:-ÿRenew
                                                                         &33'ÿ   " ,3ÿ#6388ÿ26*ÿ
           Fitness                                                                $0 copayment for an At-

   !"68ÿbenefit
   ÿ         33#6ÿ$gives
                       6538ÿyou
                             %ÿaccess
                                    77388ÿtoÿ           (7653                  56+ +3ÿ#4ÿ,3, 348ÿ
                                                          Provided                home fitness kit,

   &33'ÿActiveTM,
               (7653ÿ!)*ÿthe
                            "3ÿgold
                                  $ +ÿstandard
                                        8 4ÿin6ÿ $0                          +656$ÿ34ÿ,6+38ÿ4ÿ, 43ÿ
   This                                                   ActiveTM                available for members

   )3 6743ÿfitness
                  #6388ÿprograms
                              4$4,8ÿfor  #4ÿbodyÿ ÿ/0ÿcopayment
                                                             7 ,3             #4,ÿÿ46766$ÿ
   Renew                                                                          living 15 miles or more

    ÿmind.
          ,6 ÿRenew
                   &33'ÿActive
                             (7653ÿincludes:
                                       67+% 38-                                  #6388ÿ7334ÿ+76ÿÿ
   Medicare                                                                       from a participating

                                                                                  !"343ÿ43ÿ ÿ%1#1
   and                                                                            fitness center location.
      •0ÿA(ÿfree
             #433ÿgym
                   $,ÿmembership
                          ,3, 348"6ÿatÿaÿ                                      3' 42ÿ#76+6638ÿ
                                                                                  There are no out-of-
          #6388ÿlocation
                    +76ÿyou  %ÿselect
                                      83+37ÿfrom
                                               #4,ÿour%4ÿ                         56+ +3ÿ#4ÿ"68ÿ33#6
                                                                                  network facilities
          3538653*ÿnationwide
                         6'63ÿnetwork.
                                         3' 42
         fitness
         extensive,                                                               available for this benefit.
      •0       348+663 ÿfitness
        ÿA(ÿpersonalized        #6388ÿplan+ÿplus
                                                  +%8ÿ
          77388ÿtoÿgroup
                        $4% ÿclasses.
                                  7+8838ÿIf7#ÿyou
                                                %ÿ
            43#34ÿtoÿ'work42ÿout%ÿfrom
                                    #4,ÿ"home,,3*ÿyou
                                                    %ÿ
         access

          7ÿaccess
                77388ÿFitbit
                           866ÿPremiumTM
                                   .43,6%,9ÿwith  '6"ÿ
          prefer

          " %8 8ÿof#ÿworkout
                             ' 42%ÿvideos.
                                         563 8
         can
         thousands
      •0ÿAn
          (ÿonline
                +63ÿbrain
                          46ÿhealth
                                "3+"ÿprogram
                                            4$4,ÿ
          #4,ÿAARP®
                 ((&.:ÿStaying
                            26$ÿSharp,
                                        2"4*ÿ
          67+% 6$ÿexclusive
                        357+%8653ÿcontent
                                      73ÿfor #4ÿ
         from

          &33'ÿActive
                     (7653ÿmembers.
                              ,3, 348ÿ
         including
         Renew
      •0ÿStay
          2ÿactive
                 7653ÿsocially
                          876++ÿwith
                                     '6"ÿlocal
                                            +7+ÿ
          "3+"ÿand ÿwellness
                         '3++388ÿclasses
                                      7+8838ÿand ÿ
          3538*ÿand ÿbyÿ;joining
                                  66$ÿthe
                                         "3ÿOnline
                                              <+63ÿ
          health

          866:ÿCommunity
                    = ,,%6ÿfor    #4ÿRenew
                                         &33'ÿ
         events,

          (7653ÿNo > ÿFitbit
                         866ÿdevice
                                   35673ÿis68ÿneeded.
                                              33 3 
         Fitbit®
         Active.
   ÿ
   ? %ÿcan      $3ÿmore
           7ÿget    , 43ÿinformation
                              6#4,6ÿbyÿ
   5viewing
     63'6$ÿthe"3ÿVendor
                     @3 4ÿInformation
                                7#4,6ÿSheet 2"33ÿ
   You

   ÿwww.myAARPMedicare.com
       ''',((&.)3 67437,ÿor4ÿbyÿ
   7calling
     ++6$ÿCustomer
              =%8,34ÿService2345673ÿtoÿhave
                                            "53ÿaÿ
   at

       34ÿcopy
    paper    7 ÿsent83ÿtoÿyou.
                               %
        7#ÿ%ÿ43ÿÿR%+6#63 ÿ)3 6743ÿF33#6764ÿCR)FDÿ4ÿ"53ÿ#%++ÿ)3 676ÿ33#68ÿ"3ÿ%4ÿ
         3 %76+3*ÿ768%473ÿ S4ÿ7 ,3ÿ,ÿ3ÿ+388ÿ#4ÿ83456738ÿ"ÿ43ÿ75343 ÿ% 34ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          <46$6+ÿ)3 6743ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 77 of 142



 ` `Pÿb#ÿÿU#ÿÿ__Y\ÿ) ÿ_ #ÿUÿ\"ÿ̀ÿQY"ÿ\\cR
 UÿdLÿ) "ÿTÿUÿQ%ÿÿ# ÿ ÿ%ÿ$ÿR              d*`
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)              4-20



                                                             ef2DÿgEHÿKH Dÿh2gÿ                     ef2DÿgEHÿKH Dÿh2gÿ
  813941ÿthat
           Df2Dÿare
                231ÿcovered
                     E9131Cÿfor
                            iE3ÿyou
                                gEH                          %ÿ$ÿÿÿ                    %ÿ$ÿÿÿ
                                                            What you must pay                       What you must pay

                                                             #ÿj*k%A                    #ÿc$**k%A
  Services                                                  when you get these                      when you get these
                                                            services In-Network                     services Out-of-Network

   0123456ÿServices813941                                    $0ÿ   ÿfor   ÿeach
                                                                                         ÿ         ÿcopayment
                                                                                                           ÿfor
                                                                                                                       ÿeach
                                                                                                                           ÿ
                                                              ) *# ÿexam.     +(      ) *# ÿ
   Hearing                                                         copayment                        $70
   ÿhearing ÿand ÿ!balance
                                          "ÿ            Medicare-covered
                                                                                                    +(?ÿ
                                                                                                    Medicare-covered
   #"$ÿperformed ÿ!byÿyour          #ÿ ÿ-Your
                                           $ÿprovider         ./0ÿprovider
                                                                      10.23450ÿmay
                                                                                 678ÿneed9554ÿ
   Diagnostic
                                                                                                    exam.+
   ÿdetermine
          ÿifÿyou$ÿneed
                                  ÿmedical
                                           "ÿ            :to.ÿobtain
                                                                   .;:739ÿprior
                                                                           103.0ÿ                   @$ÿpayÿthese
                                                                                                               ÿamounts
                                                                                                                     $ÿ
   evaluations

   ÿare     ÿcovered
                          # ÿasÿoutpatient             7/:<.03=7:3.9>
                                           $ÿ authorization.                               $until
                                                                                                      "ÿyou
                                                                                                           $ÿreach
                                                                                                                ÿthe
                                                                                                                      ÿout-
                                                                                                                          $*
   to                                                                                               You

   care
     ÿwhen
           %ÿfurnished
                      $ ÿ!byÿaÿphysician,
                                             &ÿ                                             *Aÿmaximum.
                                                                                                                 +$(
   treatment

   $ "&ÿorÿother ÿ'qualified
                                     $" ÿprovider.
                                                   #(
                                                                                                    of-pocket
   audiologist,

   BCC4D4E52FÿRoutine  GEHD451ÿHearing
                                  0123456ÿExams:
                                               IJ2K L Hearing 0123456ÿExam:IJ2KL                    0123456ÿIJ2KL
                                                                                                    Hearing Exam:
                                                                                                        S
                                                                                                      ÿcopayment*
   Additional
       •M
        ÿLimited
          O ÿtoÿ1Pÿexam(s)
                             +QRÿevery#ÿyear.
                                                   ( $0ÿcopayment
                                                                                           $70
   Tÿisÿcombined
                    ! ÿinÿand  ÿout-of-
                                             $**
   network.
     %A(
   Benefit



   0123456ÿAids:   B4C Lÿ                                      0123456ÿAids:
                                                                           B4C L                    0123456ÿB4C L
                                                                                                    ÿWÿ"# ÿÿ
   Hearing                                                   Hearing                                Hearing Aids:
                                                               ÿ\# ÿ!by:L
                                                             Provided
                                                                                                    ÿ#"!"ÿ%ÿ
                                                                                                    Home delivered hearing

   U   ÿfrom ÿaÿ!broad
                              ÿselection                   ÿV W"ÿ
                                     "ÿofÿ UnitedHealthcare                               $ÿ
                                                                                                    aids available nationwide

   !brand-name
       *ÿhearing  ÿaids,
                                   &ÿorÿ                  W
    Choose
                                                                                                    V W"ÿ
                                                                                                    through

   V W"ÿZ)ÿHearing's
                               WXÿexclusive
                                              +"$#ÿ $375
                                                             Hearing
                                                               ÿ]^ÿcopay
                                                                        ÿfor
                                                                               ÿeach
                                                                                     ÿ          W(ÿ@$ÿÿ
                                                                                                    UnitedHealthcare

   !brand
       ÿRelateTM,
             Y" &ÿcustom-programmed
                             $* ÿ RelateTM
   UnitedHealthcare
                                                              ÿ
                                                             Y    " Z)ÿT   ÿ"#"ÿ          !"ÿÿ""ÿÿ
                                                                                                    Hearing. You are

   ÿyour
         $ÿhearing
                 ÿ"lossÿatÿthe
                                       ÿcopay/
                                             [ hearing       ÿ  ÿ
                                                                           Basic
                                                                                 "#  ÿtoÿ
                                                                                    level
                                                                                                    ÿÿÿÿ
                                                                                                    responsible for all costs

   "ÿlevels
   ÿ                   "#"ÿlisted.
                               " (ÿHearing
                                         Wÿaids ÿ your
   for
                                                             $ÿhomeÿ(non-ear
                                                                              Q*ÿ             $ ÿÿÿ
                                                                          aid  delivered            for hearing aids not

   can
     ÿ!beÿfitÿin-person
                    *ÿorÿdelivered
                                        "# ÿ
   technology
                                                                  " ÿ    "R(S* ÿ              V W"ÿ
                                                                                                    purchased from a

      "ÿtoÿyour
                     $ÿhome
                             ÿwith%ÿaccess
                                            ÿtoÿ Additional
                                                             _
                                                             mold
                                                                      "
                                                                            ÿ
                                                                       models).
                                                                                ÿapply
                                                                                     "ÿfor
                                                                                             ÿ   Wÿ%Aÿ
                                                                                                    UnitedHealthcare

   #virtual
     $"ÿsupport
             $ÿ(select
                           Q"ÿproducts
                                        $ÿonly).
                                                    "R( optional
    directly
                                                             "ÿfollow-up
                                                                          ""%*$ÿvisits.
                                                                                         #(    #(
                                                                             fees                   Hearing network

   ÿ
                                                                                                    provider.
                                                                 ^^ÿcopay
                                                                       ÿfor
                                                                               ÿeach
                                                                                     ÿ
   Zÿ!benefit
            ÿisÿlimited
                          " ÿtoÿ̀ÿ   ÿaids
                                                       ÿ RelateTM
                                                              Y"Z)ÿReserve
                                                                           Y#ÿ"level#"ÿ
                                                             $575

   #ÿ̀ÿ   (ÿHearing
                          Wÿaid ÿaccessories         ÿaid.*
                                            ÿ hearing          (S
   This                                  2 hearing

   ÿnot
         ÿcovered
              # ÿ!byÿthe   ÿplan,
                                         "&ÿ!but$ÿare
                                                     ÿ $625
   every    2 years.

   #"!"ÿfor
   are
                   ÿ   !ÿtoÿbuy!$ÿatÿan
                                                    ÿ Entryÿa`^ÿcopay
                                                                      ÿforÿeach
                                                                                     ÿ
    "ÿcost.
   available
                     (
                        members                              b    
                                                                     ÿ"# "
                                                                            ÿ     ÿ!brand
                                                                                          ÿ
                                                             ÿaid.*(S
                                                                       level name
   additional
   ÿ
                                                             hearing



       jÿ$ÿÿÿl$" ÿ) ÿTÿQl)TRÿÿ#ÿ$""ÿ) ÿ!ÿÿ$ÿ
         $!"&ÿ$ÿ [ÿÿÿ!ÿ"ÿÿ#ÿÿÿ# ÿ$ ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          c"ÿ) (ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 78 of 142



 +#ÿ)5 45ÿ1ÿ$1593 5ÿ19ÿ..Z/ÿ'54395ÿ.33 5ÿ$ 145ÿ/3ÿÿ[Z5 1 3ÿ//Y\
 $ 359ÿTSÿ'543ÿ]556ÿ$ 39ÿ[ 3ÿ6ÿ41595ÿ3ÿ 3ÿ718ÿ37\              T#
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-21



                                                         ^_`aÿbcdÿedfaÿg`bÿ What       ^_`aÿyou  bcdÿmust
                                                                                                     edfaÿpayg`bÿ
  ILKhNJLfÿthat
           a_`aÿ̀KLÿcovered
                    JchLKLiÿfor
                            jcKÿyou
                                bcd                       5ÿ718ÿ5ÿ565ÿ when          5ÿyou   718ÿget5ÿthese
                                                                                                           565ÿ
                                                    What you must pay

                                                         659456ÿQk519             659456ÿY8      1k519
  Services      are                                 when you get these
                                                    services In-Network                services     Out-of-Network

   01ÿaccess
          344566ÿyour
                    7189ÿhearing
                             539 ÿaid3ÿbenefit
                                             55ÿand    (ÿ4copay
                                                   3ÿ $825        137ÿfor
                                                                         19ÿeach
                                                                              534ÿ
      5ÿconnected
           41 545ÿwithÿa3ÿnetwork
                                    519ÿprovider,    )6653ÿlevel
                                               9159ÿ Essential     55ÿname
                                                                              35ÿ
   To

   718ÿmust 86ÿcontact       5534395ÿ brand
                  41 34ÿUnitedHealthcare                   93ÿhearing
                                                                    539 ÿaid.*
                                                                             3%*
    get

   539 ÿat3ÿ855-523-9355,
                    ÿTTY   00!ÿ"711 ##ÿor19ÿ $1,075
   you

   visit6ÿUHCHearing.com/Medicare.
   Hearing
            $539 %41&'54395%                        ÿ(#+"ÿcopay
                                                                    4137ÿfor
                                                                            19ÿeach
                                                                                534ÿ
                                                         ,339ÿlevel55ÿname
                                                                              35ÿ
                                                         brand
                                                             93ÿhearing
                                                                    539 ÿaid.*
                                                                             3%*
                                                         Standard

                                                         (#-ÿcopay
                                                                    4137ÿfor
                                                                            19ÿeach
                                                                                534ÿ
                                                         .345ÿlevel 55ÿname
                                                                               35ÿ
                                                         $1,625

                                                         brand
                                                             93ÿhearing
                                                                    539 ÿaid.*
                                                                             3%*
                                                         Advanced

                                                         (+"ÿcopay
                                                                    4137ÿfor
                                                                            19ÿeach
                                                                                534ÿ
                                                         /958ÿlevel 55ÿname
                                                                              35ÿ
                                                         $2,075

                                                         brand
                                                             93ÿhearing
                                                                    539 ÿaid.*
                                                                             3%*
                                                         Premium

                                                         ÿ
                                                         ** ÿCovered
                                                              $1595ÿservices
                                                                        659456ÿthat
                                                                                  3ÿ
                                                         1ÿnot1ÿcount
                                                                   418 ÿtoward
                                                                          139ÿ
                                                         7189ÿmaximum
                                                                 308ÿout-of-
                                                                             181
                                                         do

                                                         pocket
                                                             145ÿamount.
                                                                    318 %
                                                         your

                                                         1Your
                                                             234ÿprovider
                                                                 642789:4ÿmay
                                                                            ;<=ÿneed
                                                                                 >::9ÿ
                                                         ?to2ÿobtain
                                                              2@?<8>ÿprior
                                                                      64824ÿ
                                                         <3?A248B<?82>C
                                                         authorization.

   ÿ

             EFGÿScreening
                 IJKLLMNMO                                0 595ÿis6ÿno1ÿcoinsurance,
                                                                         41 689345ÿ T40%+Uÿcoinsurance
                                                                                                41 689345ÿfor  19ÿ
                                                          4 1 3 75    
                                                                        ÿ
                                                                         1 9ÿ          5       59
                                                                                                   6 ÿ
                                                                                                     5     
                                                                                                             5ÿ19ÿ
    o HIV                                                There

   P19ÿpeople
   ÿ         515ÿwho
                      1ÿask
                           36ÿfor
                                19ÿan
                                     3ÿHIVQRÿ              58 4
                                                         copayment,
                                                                    5 
                                                                        ÿ19
                                                                         or
                                                                           ÿ 5  596
                                                                                     ÿ '5  
                                                                                       members
                                                                                                439541  5 9
                                                                                                     eligible
                                                                                                             5ÿ
                                                                                                               for

   64955 ÿtest     56ÿor19ÿwho1ÿare
                                   395ÿat3ÿincreased
                                              495365ÿ eligible
   For
                                                         5 5ÿfor 19ÿMedicare-
                                                                        '54395 preventive
                                                                                         9555ÿHIV  QRÿ
                                                         deductible     for members    Medicare-covered

   9risk6ÿfor
            19ÿHIV
                QRÿinfection,
                      541 ÿwe  5ÿcover:
                                      4159S
   screening
                                                         41595ÿpreventive
                                                                       9555ÿHIVQRÿ screening.+
                                                                                       64955 %V
         •W
          ÿYOne5ÿscreening
                 64955 ÿexam   503ÿevery
                                       5597ÿ12#ÿ screening.
                                                         64955 %
                                                         covered

            1 6                                                                      !18ÿpay37ÿthese
                                                                                                    565ÿamounts
                                                                                                            318 6ÿ
                                                                                       8untilÿyou
                                                                                                718ÿreach
                                                                                                    9534ÿthe 5ÿout-
                                                                                                                18
                                                                                       You
            months
   P19ÿwomen
           15ÿwho   1ÿare395ÿpregnant,
                                  95 3ÿwe   5ÿ                                      1145ÿmaximum.
                                                                                                     308%
   4cover:
      159S
   For                                                                                 of-pocket




        Qÿ718ÿ395ÿ3ÿl835ÿ'54395ÿ]554397ÿ[l']\ÿ19ÿ35ÿ8ÿ'543ÿ556ÿ5ÿ7189ÿ
       5845ÿ41 689345ÿ3&19ÿ41375ÿ37ÿ5ÿ566ÿ19ÿ659456ÿ3ÿ395ÿ41595ÿ8 59ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       Y9 3ÿ'54395%ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 79 of 142



 ^&^_ÿ?,9 9ÿ6'ÿ66,989ÿ'68ÿ̀`A+ÿ49 89ÿ̀,59ÿ676 9ÿ+(ÿ^ÿ9A96 (ÿ++5=
 673598ÿa7ÿ49 (ÿb99'5ÿ6785ÿ9.75ÿÿ6,989ÿÿ.75ÿ6ÿ3=                a8^^
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-22



                                                        cÿ"XÿXYÿ\"ÿ             cÿ"XÿXYÿ\"ÿ
  d$eZ!Yÿthat
           ÿare
                $ÿcovered
                    !e$fÿfor
                            W$ÿyou
                                "X                     .79ÿ6ÿ95ÿ5799ÿ              .79ÿ6ÿ95ÿ5799ÿ
                                                        What you must pay              What you must pay

                                                         98, 9ÿg8h95.683                98, 9ÿ5586'8h95.683
  Services                                              when you get these             when you get these
                                                        services In-Network            services Out-of-Network

        0ÿ23ÿ56ÿ57899ÿ 899 ÿ9 ÿ
          8 ÿÿ389  
     • Up to three screening exams
       during a pregnancy

   ÿHealth
             ÿAgency
                       !"ÿCare#$                     %&ÿ639 5ÿ'68ÿ((ÿ           )50%
                                                                                           &*ÿcoinsurance
                                                                                                   6 8 9ÿfor  '68ÿall((ÿ
                                                          769ÿ79(57ÿ, 5ÿ               7home
                                                                                           69ÿhealth
                                                                                                   79(57ÿvisits
                                                                                                           , 5ÿ
   Home                                                 $0 copayment for all
               899, ÿhome
   +868ÿto56ÿreceiving    769ÿhealth
                                   79(57ÿ                386,9ÿ/ÿÿ95.683ÿ
                                                        home health visits
                                                                                       3provided
                                                                                           86,9ÿ/byÿaÿhome
                                                                                                            769ÿ
      98, 9-ÿaÿdoctor
                   6568ÿmust
                            5ÿcertify
                                    985'ÿthat
                                          575ÿyou
                                               6ÿ
   Prior

                                                          769ÿ79(57ÿ9 ÿ           7health
                                                                                           9(57ÿagency
                                                                                                    9 ÿwhen
                                                                                                            .79ÿ
                                                        provided by a network
      99ÿ7home
             69ÿhealth
                    79(57ÿservices
                              98, 9ÿand ÿwill
                                            .((ÿ
   services,

                                                          .79ÿ49 89ÿ8598ÿ           49 89ÿcriteria  8598ÿare
                                                                                                               89ÿ
                                                        home health agency
   6898ÿhome
            769ÿhealth
                    79(57ÿservices
                              98, 9ÿto56ÿ/be9ÿ
    need

                                                        89ÿ950                       9    50
                                                        when Medicare criteria         Medicare
   3provided
      86,9ÿ/byÿaÿhome
                      769ÿ7health
                                9(57ÿagency.
                                       9 0ÿ
   order
                                                        are met.                         met.
   16ÿmust5ÿ/be9ÿ7homebound,
                       69/6 -ÿwhich .7 7ÿ            ÿ5Other
                                                              5798ÿcopayments
                                                                    639 5ÿor68ÿ     ÿ5Other       6395ÿor68ÿ
                                                                                           5798ÿcopayments
   9     ÿ(leaving
              9, ÿhome
                       769ÿisÿaÿmajor
                                    268ÿeffort.
                                           9''6850           6 8 9ÿmay  ÿapply
                                                                              33(ÿ       6 8 9ÿmay     ÿapply
                                                                                                                33(ÿ
   You

                                                          9+(99ÿsee  99ÿDurable
                                                                         >8/(9ÿ        9+(99ÿsee       >8/(9ÿ
                                                                                                       99ÿDurable
    means                                               coinsurance                    coinsurance
   66    ,989ÿservices
                 98, 9ÿinclude,(9-ÿbut
                                      /5ÿare
                                          89ÿnot65ÿ      49 (ÿEquipment
                                                        (Please
                                                                     ?@395ÿand ÿ    49 (ÿEquipment
                                                                                       (Please
                                                                                                      ?@395ÿand  ÿ
   (limited
      59ÿto:
             567
    Covered

                                                          A9(59ÿSupplies
                                                                     B33(9ÿfor
                                                                              '68ÿ      A9(59ÿSupplies
                                                                                                      B33(9ÿfor'68ÿ
                                                        Medical                        Medical
       •ÿ
        0ÿPart-time
          +85859ÿor68ÿintermittent
                           5985595ÿskilled
                                         3((9ÿ           33(/(9ÿcopayments
                                                                         6395ÿ       33(/(9ÿcopayments
                                                                                                          6395ÿ
                                                        Related                        Related
            8 ÿandÿ7home
                           69ÿhealth
                                  79(57ÿaide
                                          9ÿ            68ÿcoinsurance).
                                                                6 8 9=0
                                                        applicable
                                                                                        68ÿcoinsurance).
                                                                                                6 8 9=0
                                                                                       applicable
           98, 9ÿ(To 9:6ÿ/be9ÿcovered
                                6,989ÿunder
                                          98ÿthe
                                                579ÿ
          nursing
                                                        or                             or
          769ÿ7health
          services
                    9(57ÿcare
                            89ÿ/benefit,
                                  99'5-ÿyour
                                          68ÿ          ÿDYour
                                                              EFGÿprovider
                                                                  HGEIJKLGÿmay
                                                                           MNOÿneed
                                                                               PLLKÿ    ÿ16ÿ3payÿthese
                                                                                                      5799ÿamounts
                                                                                                            6 5ÿ
                                                          QtoEÿobtain
                                                               ERQNJPÿprior
                                                                      HGJEGÿ             until5(ÿyou
                                                                                                  6ÿreach
                                                                                                       897ÿthe
                                                                                                             579ÿout-
                                                                                                                  658
                                                                                       You
           3((9ÿnursing
                     8 ÿandÿhome
                                   769ÿhealth
                                          79(57ÿ
          home

          9ÿservices
          skilled
                 98, 9ÿcombined
                             6/ 9ÿmust5ÿtotal
                                              565(ÿ      NFQSEGJTNQJEPU
                                                        authorization.                   6'836395ÿmaximum.
                                                                                       of-pocket        0
          '9.98ÿthan
                  57ÿ;8ÿhours
                          768ÿ3per98ÿday
                                       ÿand
                                           ÿ35  <)ÿ
          aide

          768ÿ3per98ÿweek)
                       .993=
          fewer
          hours
       •0 +7 (ÿtherapy,
         ÿPhysical   57983-ÿoccupational
                                6 356 (ÿ
          57983-ÿand
          therapy,   ÿspeech
                            3997ÿtherapy
                                     57983
       •0ÿMedical
          49 (ÿand ÿsocial
                            6 (ÿservices
                                    98, 9
       •0ÿMedical
          49 (ÿequipment
                     9@395ÿand   ÿsupplies
                                         33(9
   ÿInfusion
             VWXYZ ÿTherapy
                         [$\"                        16ÿ.((ÿ3ÿ579ÿ658 You 16ÿwill
                                                                                     .((ÿ3payÿthe
                                                                                                579ÿcost-
                                                                                                     658
                                                                                 78 ÿthat
                                                         78 ÿ575ÿ33(9ÿ56ÿ sharing    575ÿapplies
                                                                                                33(9ÿto56ÿ
   Home                                                 You will pay the cost-
   ]69ÿinfusion' 6 ÿtherapy
                        57983ÿinvolves
                                    ,6(,9ÿthe
                                            579ÿ        388ÿ89ÿ98, 9-ÿ 3primary
                                                        sharing that applies to
                                                                                 88ÿcare89ÿservices,
                                                                                                  98, 9-ÿ
       58,96ÿor68ÿsubcutaneous
                         / 596ÿ
   Home

                                                         39 (5ÿ37 ÿ specialist39 (5ÿphysician
                                                                                           37 ÿ
                                                        primary care services,
    5856 ÿof6'ÿdrugs   8ÿor68ÿ/biologicals
                                        6(6 (ÿ
   intravenous

                                                         98, 9-ÿ68ÿ]69ÿ]9(57ÿ services,
                                                                                 98, 9-ÿor68ÿHome
                                                                                               ]69ÿHealth
                                                                                                      ]9(57ÿ
   administration                                       specialist physician
                                                        services, or Home Health



       g'ÿ6ÿ89ÿÿi('9ÿ49 89ÿb99' 8ÿ9i4b=ÿ68ÿ7,9ÿ'((ÿ49 ÿ/99'5ÿ579ÿ68ÿ
      95/(9-ÿ6 8 9ÿj68ÿ6395ÿÿ/9ÿ(9 ÿ'68ÿ98, 9ÿ575ÿ89ÿ6,989ÿ 98ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      58 (ÿ49 890ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 80 of 142



 IJIKÿG756 4ÿ1ÿ)173 ÿ1ÿ((EÿF 653ÿ(673403 ÿ) 15ÿ934ÿIÿE 51439ÿ#
 ) 30ÿL+ÿF 6539ÿH 450ÿ) 30ÿ* 30ÿ5ÿ176ÿ346ÿ* 30ÿ18ÿ3               L0IM
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)           4-23



                                                        NOPQÿSTUÿVUWQÿXPSÿ What              NOPQÿyou
                                                                                                    STUÿmust
                                                                                                          VUWQÿpay XPSÿ
  YZ[\]^ZWÿthat
           QOPQÿare
                P[Zÿcovered
                    ^T\Z[Z_ÿ̀forT[ÿyou
                                   STU                  * 4ÿ18ÿ 0ÿ0 ÿ when                * 4ÿyou18ÿget
                                                                                                           0ÿthese
                                                                                                               0 ÿ
                                                        What you must pay

                                                        75ÿ40a 0*11                     75ÿ#8      0010a 0*11
  Services                                              when you get these
                                                        services In-Network                  services   Out-of-Network

   01ÿan34ÿindividual
             5465756839ÿat30ÿhome.
                               1 ÿThe ÿ                3ÿdescribed
                                                               6 5 6ÿunder
                                                                             846 ÿ (as      3ÿdescribed
                                                                                                 6 5 6ÿ8under 46 ÿ
   components
      1 1440ÿneeded   4 6 6ÿto01ÿperform
                                       1 ÿhome        55343050514ÿ "Physician/Practitioner
                                                  1 ÿ "Physician/Practitioner                 55343050514ÿ
   to                                                   (as

   548514ÿinclude
                 54986 ÿthe0 ÿ6drug
                                 8ÿ(for
                                      1ÿexample,      75ÿIncluding
                                             3 9ÿ Services,          498654ÿ Services,   75ÿIncluding
                                                                                                          498654ÿ
   34057539ÿimmune
                    5 84ÿglobulin),
                              918954ÿ               !101"ÿ#      5ÿVisits"         !101"ÿ#
                                                                               $550%ÿor1ÿ Doctor's       5ÿVisits"
                                                                                                                  $550%ÿor1ÿ
   infusion

      85 40ÿ(for   1ÿexample,
                            3 9ÿa3ÿpump),
                                         8 ÿand346ÿ "Home
                                                        &'1 ÿHealth ' 390ÿAgency
                                                                             ( 4ÿ "Home   &'1 ÿHealth
                                                                                                       ' 390ÿAgency
                                                                                                                ( 4ÿ
   antivirals,                                          Doctor's      Office                             Office

   895ÿ(for   1ÿexample,
                         3 9ÿtubing
                                   0854ÿand
                                           346ÿ Care")  )3&ÿdepending
                                                                   6  4654ÿon   14ÿ )3        &ÿdepending
                                                                                                      6  4654ÿon   14ÿ
   equipment

   catheters).
      30 0                                           * ÿyou    18ÿreceived
                                                                           576ÿ *whereÿyou          18ÿreceived
                                                                                                           576ÿ
   supplies                                                                                  Care")

                                                        3   6   54 5
                                                                   0 
                                                                      3 05
                                                                         1 4 ÿ
                                                                             1 ÿ            36    5
                                                                                                   4 503 0
                                                                                                           514ÿor1ÿ
                                                        where
   )1              75ÿinclude,
         76ÿservices        54986 ÿbut
                                       80ÿare
                                             3ÿnot
                                                  410ÿ monitoring
                                                             14 50154
                                                        administration
                                                                       ÿ  75
                                                                             or
                                                                                             1 4 5
                                                                                                   01 5
                                                                                                       4  
                                                                                             administration
                                                                                                           ÿ
                                                                                                           75,
   9limited
     5506ÿto:   01+
    Covered
                                                                         services.           monitoring    services.+
       •- 151439ÿservices,
         ÿProfessional       75ÿincluding
                                        5498654ÿ You  /18ÿpay3ÿthese
                                                                      0 ÿamounts
                                                                             3 1840ÿ You    /18ÿpay3ÿthese
                                                                                                        0 ÿamounts
                                                                                                                3 1840ÿ
          4854ÿservices,
                       75ÿfurnished                8
                                  845 6ÿin54ÿ of-pocket  4059ÿ1 8 ÿ
                                                                        3  ÿ0   ÿ1 800     84 05
                                                                                                 9ÿ1 8 ÿ 3   ÿ0 ÿout-
                                                                                                                      1800
                                                        1   0
                                                              1  1  0
                                                                      ÿ   3 5  8            101  1  0ÿ   3 5  8
                                                         until   you  reach   the  out-      until you   reach   the
          31634ÿwith    *50ÿthe
                                 0 ÿplan
                                        934ÿof1ÿcare
                                                 3
          nursing
                                                                       maximum.              of-pocket    maximum.
                                      6830514ÿ4not10ÿ 2@toYour
                                                            345ÿprovider
                                                                 75389:;5ÿmay
                                                                            <=>ÿneed
                                                                                  ?;;:ÿ
          accordance
       •-ÿPatient
          30540ÿtraining
                      035454ÿand
                               346ÿeducation
          10 *5ÿcovered176ÿ8under46 ÿthe
                                           0ÿ              3 ÿ
                                                             3 A @= 9
                                                                    ? ÿ7593 5
                                                                            ÿ
                                                        =4@B359C=@93?D
                                                             obtain   prior
          6839ÿmedical   6539ÿequipment
                                   85 40ÿbenefit450 authorization.
          otherwise
          durable
       •-ÿRemote
          E 10ÿmonitoring1450154
       •ÿ
        -ÿMonitoring
          F1450154ÿservices
                           75ÿfor1ÿthe
                                          0ÿ             ÿ"Durable
                                                                &!839ÿMedical
                                                                            F 6539ÿ See      ÿ&"Durable
                                                                                                   !839ÿMedical
                                                                                                               F 6539ÿ
                                                        G   8  5
                                                                     4 0&
                                                                         ÿ  395 ÿ54 ÿ
                                                                                      0   5
                                                                                          ÿ G 8 5     40&ÿ  395ÿin54ÿthis
                                                                                                                          05ÿ
                                                        See
          provision
             175514ÿof1ÿhome
                             1 ÿinfusion
                                   548514ÿtherapy
                                               0 3ÿ chart
                                                            3 0ÿ
                                                        Equipment"
                                                                  1ÿ3 4 ÿ
                                                                           3  9
                                                                          earlier
                                                                                 5
                                                                                  3
                                                                                   in
                                                                                      9
                                                                                      this
                                                                                          ÿ    3 0
                                                                                                   ÿ1
                                                                                             Equipment"
                                                                                                       ÿ34  ÿ
                                                                                                              3  
                                                                                                             earlier
                                                                                                                    9
                                                                                                                    53   9ÿ
          346ÿhome  1 ÿinfusion
                          548514ÿdrugs
                                    68ÿfurnished
                                            845 6ÿ cost-sharing
                                                        100354ÿfor
                                                                  for any
                                                                           1ÿ
                                                                           applicable
                                                                                             100354ÿfor
                                                                                             chart  for  any
                                                                                                              1ÿ
                                                                                                              applicable
          byÿa3ÿqualified
                    839556ÿhome
                               1 ÿinfusion
                                     548514ÿ
          and
                                                            8 5     4 0
                                                                        ÿ3 46 ÿ8  95  ÿ    85     4 0ÿ
                                                                                                           3  46ÿsupplies
                                                                                                                  895ÿ
                                                                                             cost-sharing
          0 3ÿsupplier
          therapy      895                          9306ÿto01ÿHome
                                                        equipment        and
                                                                                48514ÿ related
                                                                       '1 ÿInfusion
                                                                               supplies
                                                                                               9306ÿto01ÿHome
                                                                                             equipment
                                                                                                          '1 ÿInfusion
                                                                                                           and
                                                                                                                    48514ÿ
                                                         3                                3
                                                        related
                                                        Therapy.                             Therapy.
                                                        /18ÿpay3ÿthese
                                                                      0 ÿamounts
                                                                             3 1840ÿ You    /18ÿpay3ÿthese
                                                                                                        0 ÿamounts
                                                                                                                3 1840ÿ
                                                        8until
                                                            4059ÿyou
                                                                 18ÿreach
                                                                      3ÿthe      1800 8until
                                                                              0 ÿout-         4059ÿyou
                                                                                                   18ÿreach
                                                                                                         3ÿthe 0 ÿout-
                                                                                                                      1800
                                                        You

                                                        10110ÿmaximum.
                                                        of-pocket         358               10110ÿmaximum.
                                                                                             of-pocket       358
                                                        2Your
                                                            345ÿprovider
                                                                 75389:;5ÿmay
                                                                            <=>ÿneed
                                                                                  ?;;:ÿ
                                                        @to3ÿobtain
                                                             3A@=9?ÿprior
                                                                       75935ÿ
                                                        =4@B359C=@93?D
                                                        authorization.

                                                         ÿ"Medicare
                                                                &F 653ÿPart 30ÿBHÿ See    ÿ&"Medicare
                                                                                                   F 653ÿPart  30ÿBHÿ
                                                        50514ÿDrugs" !8&ÿlater
                                                                                    930ÿ Prescription
                                                                                             50514ÿDrugs"
                                                                                                              !8&ÿlater
                                                                                                                        930ÿ
                                                        See
                                                        Prescription



       ÿ18ÿ3ÿ3ÿb839556ÿF 653ÿH 4553ÿbFHÿ1ÿ37ÿ899ÿF 65356ÿ 450ÿ0 4ÿ18ÿ
      6 68059ÿ154834ÿ3461ÿ13 40ÿ 3ÿ ÿ9ÿ1ÿ75ÿ030ÿ3ÿ176ÿ846 ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      #55439ÿF 653 ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 81 of 142



 M`Maÿb:016ÿ9ÿ@ :87ÿ98ÿIILHÿ;0678ÿI:7137ÿ@4 06ÿH71ÿMÿNL017ÿHHKO
 @47 38ÿcAÿ;067ÿJ19035ÿ@4783ÿN<473ÿ05ÿ6:8ÿ71ÿ<473ÿ ÿ7O               cMc
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)          4-24



                                                              dQ8VÿX0^ÿ_^1Vÿ28Xÿ What           dQ8Vÿyou
                                                                                                       X0^ÿmust
                                                                                                             _^1Vÿpay
                                                                                                                    28Xÿ
  e59R3451ÿthat
           VQ8Vÿare
                895ÿcovered
                    40R595Tÿfor
                            U09ÿyou
                                X0^                           <41ÿ ÿ3ÿ345ÿ when           <41ÿyouÿget3ÿthese
                                                                                                                 345ÿ
                                                       What you must pay

                                                              58:065ÿ1f3< 8               58:065ÿK   39f3< 8
  Services                                             when you get these
                                                       services In-Network                      services   Out-of-Network

                                                              01ÿthis
                                                                   3405ÿchart
                                                                        64783ÿfor
                                                                               98ÿany
                                                                                  71ÿ in01ÿthis    3405ÿchart
                                                                                                        64783ÿfor
                                                                                                               98ÿany
                                                                                                                   71ÿ
                                                              7 067ÿcost-sharing              7 067ÿcost-sharing
                                                                             653547801ÿ applicable          653547801ÿ
                                                              in

                                                              98ÿdrugs
                                                                    85ÿrelated
                                                                            873ÿto3ÿ for     98ÿdrugs
                                                                                                      85ÿ8related
                                                                                                             73ÿto3ÿ
                                                              applicable

                                                               ÿInfusion
                                                                        19501ÿTherapy.
                                                                                  487  Home   ÿInfusion
                                                                                                        19501ÿTherapy.
                                                                                                                   487 
                                                              for
                                                              Home
                                                               ÿpay7ÿthese
                                                                          345ÿamounts
                                                                                 7 135ÿ You    ÿpay7ÿthese
                                                                                                           345ÿamounts
                                                                                                                  7 135ÿ
                                                              until
                                                                 130ÿyouÿreach
                                                                           8764ÿthe     3 until
                                                                                  34ÿout-       130ÿyouÿreach
                                                                                                           8764ÿthe
                                                                                                                   34ÿout-
                                                                                                                        3
                                                              You

                                                                 9 63ÿmaximum.
                                                              of-pocket     70 of-pocket   9 63ÿmaximum.
                                                                                                             70
                                                              Your
                                                                  ÿprovider
                                                                      !"#$%ÿmay
                                                                                 &'(ÿneed
                                                                                      )%%$ÿ
                                                              *toÿobtain
                                                                   +*'#)ÿprior
                                                                           !#ÿ
                                                              '*,#-'*#).
                                                              authorization.

   /012345ÿCare  7895                                         F41ÿyouÿenroll
                                                                             18 ÿin01ÿa7ÿMedicare-certified
                                                                                          ;0678683090ÿhospice
                                                                                                              4 506ÿ
                                                                  8  87G ÿ   8ÿ
                                                                                 4   5  06ÿ
                                                                                           5 8:0
                                                                                                65 ÿ71 ÿ   8ÿPart
                                                                                                                H783ÿAIÿand
                                                                                                                        71ÿ
   Hospice                                                    When
    ÿmay
   ÿ     7ÿreceive
                 860:ÿcare 678ÿfrom
                                      98ÿany71ÿ              H7   83ÿB services related to your terminal prognosisÿ
                                                                      Jÿ
                                                               program,
                                                                        5 8:06
                                                                            your
                                                                                5 ÿ
                                                                                  8  7
                                                                                 hospice
                                                                                        3ÿ
                                                                                           3 ÿ  8ÿ
                                                                                                  3
                                                                                           services
                                                                                                    80
                                                                                                    and
                                                                                                         17  ÿ
                                                                                                          your
                                                                                                               8  1  50578ÿ
   ;0678683090ÿhospice    4 506ÿprogram.
                                              887ÿ Part
   You

                                                                  70ÿfor
                                                                      98ÿbyÿK8 0017ÿMedicare,
                                                                                        ;0678Gÿnot
                                                                                                  1 3ÿAARP
                                                                                                       IILHÿMedicare
                                                                                                               ;0678ÿ
                                                                                                                         are
    ÿare
         78ÿeligible
               00ÿfor    98ÿthe
                                 34ÿhospice
                                        4 506ÿbenefit
                                                      1903ÿ Advantage
   Medicare-certified

                                                              I    :71 37 ÿ@4  06 ÿH  71ÿ
                                                                                            M ÿ
                                                                                              NL 0 1 7 ÿ
                                                                                                         H  HKO 
                                                               paid           Original
   <4   1ÿyour8ÿdoctor
                     638ÿand   71ÿthe34ÿ4hospice
                                               506ÿ
   You
                                                                              Choice   Plan 2 (Regional  PPO).
      067ÿdirector
                  08638ÿhave 47:ÿgiven
                                      0:1ÿyouÿa7ÿ
    when

   38017ÿprognosis
                  81 505ÿcertifying
                                 6830901ÿthat3473ÿ
    medical

       =8ÿterminally
            38017 ÿill0ÿand    71ÿ4have7:ÿ6>ÿmonths
                                                  1345ÿ
   terminal

   or8ÿless
        55ÿto3ÿlive
                   0:ÿif09ÿyour8ÿillness
                                   0155ÿ8runs15ÿits035ÿ
   you're

   1normal
       87ÿcourse.
              685ÿYour    8ÿhospice
                                    4 506ÿdoctor
                                                 638ÿ
   6can
     71ÿbeÿa7ÿ1network
                   3< 8ÿprovider
                                 8:08ÿor8ÿan 71ÿout-of-
                                                       39
   1network
     3< 8ÿprovider.
                  8:08ÿ
   @Covered
        :8ÿservices
                58:065ÿinclude:
                               016A
      •ÿ
       CÿDrugs
         D85ÿfor  98ÿsymptom
                          5 3ÿcontrol  6138 ÿand71ÿ
           701ÿrelief
         pain   809
      •ÿ
       CÿShort-term
         E4 8338ÿ8respite 503ÿcare678ÿ
      •CÿHome
          ÿ6care  78
   P09ÿhospice
         Q012345ÿservices
                      159R3451ÿand    8STÿfor
                                            U09ÿservices
                                                 159R3451ÿ
   VQ8Vÿare
          895ÿcovered
               40R595Tÿby      WXÿMedicare
                                    Y5T34895ÿPart Z89VÿA[ÿ
   For

   09ÿB\ÿand
          8STÿare895ÿrelated
                       95]8V5TÿtoV0ÿyour X0^9ÿterminal
                                               V59_3S8]ÿ
   that
   or



       9ÿ ÿ78ÿ7ÿg7090ÿ;0678ÿJ1906078ÿNg;JOÿ8ÿ47:ÿ9ÿ;0670ÿ19035ÿ341ÿ 8ÿ
      630Gÿ60158716ÿ71h8ÿ6 713ÿ7ÿÿ55ÿ98ÿ58:065ÿ3473ÿ78ÿ6:8ÿ18ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                        K80017ÿ;0678ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 82 of 142



 EFEGÿHÿÿD ÿÿ!!C ÿÿ! ÿDÿÿEÿC  ÿ 9
 DÿI?ÿÿ"ÿDÿÿÿÿÿÿÿ           I;EJ
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)   4-25



                                                         K./-ÿ228ÿ985-ÿ0/2ÿ    K./-ÿ228ÿ985-ÿ0/2ÿ
  L*1+6,*5ÿthat
           -./-ÿare
                /1*ÿcovered
                    ,2+*1*0ÿfor
                            M21ÿyou
                                228                      ÿÿÿÿ     ÿÿÿÿ
                                                         What you must pay     What you must pay

                                                         ÿ:;N>       ÿ9;;N>
  Services                                               when you get these    when you get these
                                                         services In-Network   services Out-of-Network

  0123425657ÿ9 ÿÿÿ
  ÿÿÿÿÿÿÿÿ
   prognosis: Original Medicare (rather

  ÿÿÿÿ!ÿÿÿ"ÿ
   than our plan) will pay for your hospice

  ÿÿÿÿ# ÿ
   services and any Part A and Part B

   $ÿ%ÿÿÿÿÿ
   services related to your terminal

  ÿ #&ÿÿÿ
   prognosis. While you are in the

  ÿÿ'ÿ9 ÿÿÿ
   hospice program, your hospice

  ÿÿÿ9 ÿÿ
   provider will bill Original Medicare for

  ÿ$
   the services that Original Medicare
   pays for.
  (21ÿservices
       5*1+6,*5ÿthat-./-ÿare/1*ÿcovered
                                  ,2+*1*0ÿby 12ÿ
  3*06,/1*ÿPart  4/1-ÿA5ÿor21ÿB6ÿand
                                  /40ÿare
                                        /1*ÿnot
                                             42-ÿ
  For

  1*7/-*0ÿto-2ÿyour
                 2281ÿterminal
                        -*1964/7ÿprognosis:
                                      0123425657ÿIf:ÿ
  Medicare

  ÿneed ÿnon-emergency,
                   ;# &ÿnon-urgently
                                          ; ÿ
  related

    ÿservices
              ÿthat ÿare
                                ÿcovered
                                      ÿ
  you

  under
      ÿMedicare
            ÿPart    ÿA!ÿorÿB"ÿand
                                         ÿthat
                                              ÿ
   needed

  ÿnotÿrelated
              ÿtoÿyour
                           ÿterminal
                                   # ÿ
  prognosis,
      &ÿÿyour ÿcost
                         ÿforÿthese
                                      ÿservices
                                             ÿ
  are

  depends
    ÿon     ÿwhether
                   ÿyou   ÿuseÿaÿ
  provider
     ÿinÿour  ÿplan's
                         =ÿnetwork:
                                    >?ÿ
     •@
      ÿIf:ÿyou
            ÿobtain
                 ' ÿtheÿcovered
                                ÿservices
                                            ÿ
       #ÿaÿnetwork
                   >ÿprovider,
                                  &ÿyouÿonly
                                                ÿ
       payÿthe
              ÿplan
                    ÿcost-sharing
                          ; ÿamount  # ÿ
       from

       ÿin-network
       for     ;>ÿservices
                            
     •@
      ÿIf:ÿyou
            ÿobtain
                 ' ÿtheÿcovered
                                ÿservices
                                            ÿ
       #ÿan   ÿout-of-network
                   ;;>ÿprovider, &ÿ
       ÿpayÿthe
                   ÿplan
                           ÿcost-sharing
                                ; ÿfor    ÿ
       from

       ;;>ÿservices 
       you
       out-of-network
  Bÿservices
       ÿthat ÿare
                          ÿcovered
                                ÿ'byÿAARP
                                              !!C ÿ
          ÿ
                !         ÿ
                                D     ÿ  
                                              ÿE2ÿ
  For

  C  ÿPPO)     9ÿ'butÿare
                              ÿnotÿcovered
                                         ÿ'byÿ
  Medicare Advantage            Choice    Plan

  ÿPart     ÿA!ÿorÿB:"?ÿAARP
                                  !!C ÿMedicare
                                          ÿ
  (Regional

  !ÿChoice  DÿPlan   ÿ2Eÿ(Regional
                                       C  ÿ
  Medicare

      9ÿwill
            ÿcontinue
                 ÿtoÿcoverÿplan-
                                          ;
  Advantage
  PPO)


      :ÿÿÿÿOÿÿ"ÿO"ÿÿÿÿÿ'ÿÿÿ
     '&ÿ ÿPÿ#ÿ#ÿ'ÿÿÿÿÿÿÿ ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                   9 ÿ$ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 83 of 142



 NONPÿQ285303ÿ1ÿ!12343ÿ14ÿRÿG358043ÿ52 93ÿ! 1803ÿ ÿNÿ&R381 ÿB;
 ! 934ÿ%ÿG3580ÿ33897ÿ! 49ÿ& 9ÿ87ÿ0123435ÿ 5ÿ 9ÿ1 ÿ ;               %NS
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-26



                                                  '()*ÿ./0ÿE09*ÿ:).ÿ              '()*ÿ./0ÿE09*ÿ:).ÿ
  T32U,739ÿthat
           *()*ÿare
                )23ÿcovered
                    7/U3236ÿfor
                            -/2ÿyou
                                ./0                3ÿ1 ÿ39ÿ9373ÿ                3ÿ1 ÿ39ÿ9373ÿ
                                                  What you must pay               What you must pay

                                                  73428037ÿ>V3914A              73428037ÿB 91V3914A
  Services                                        when you get these              when you get these
                                                  services In-Network             services Out-of-Network

  0covered
    123435ÿservices
                73428037ÿthat9 9ÿare43ÿnot19ÿcovered
                                             0123435ÿ
       534ÿPart
              49ÿAÿor14ÿBÿwhether
                              3934ÿor14ÿnot19ÿthey
                                                 93ÿ
    43ÿrelated
         43935ÿto91ÿyour
                        1 4ÿterminal
                              9348 ÿprognosis.
                                            41 1787ÿ
   under

  1 ÿpayÿyour1 4ÿplan ÿcost-sharing
                              01797 48ÿamount  1 9ÿ
  are

  14ÿthese
        9373ÿservices.
                 73428037
  You
  for
  14ÿdrugs
         547ÿthat9 9ÿmay ÿbe3ÿcovered
                                  0123435ÿbyÿthe93ÿ
  plan's
      7ÿPart
              49ÿDÿbenefit:
                          3389ÿ
  For

  47ÿare43ÿnever  3234ÿcovered
                            0123435ÿbyÿboth
                                           19ÿ
    17803ÿand5ÿour    1 4ÿplan
                              ÿat9ÿthe
                                      93ÿsame
                                           73ÿtime.
                                                  983ÿ
  Drugs

  14ÿmore
         143ÿinformation,
                 814 981 ÿplease  373ÿsee733ÿ
   hospice

  !Chapter
         934ÿ5,"ÿSection
                   #30981 ÿ$9.4%ÿ(What
                                   &'()*ÿif,-ÿyou're
                                                ./0123ÿ
  For

  ,4ÿMedicare-certified
  in   536,7)238732*,-,36ÿhospice).
                                  (/9:,73;
  </*3=ÿIf>ÿyou
               1 ÿneed 335ÿnon-hospice
                               1 17803ÿcare  043ÿ
  &043ÿthat 9 9ÿis87ÿnot19ÿrelated
                           43935ÿto91ÿyour
                                        1 4ÿterminal
                                               9348 ÿ
  Note:

  prognosis),
     41 1787;ÿyou  1 ÿshould
                           71 5ÿcontact
                                     01 909ÿus7ÿto91ÿ
  (care

    44 3ÿthe  93ÿservices.
                     73428037ÿÿGetting
                                  @3998ÿyour 1 4ÿnon-
                                                     1
    17803ÿcare043ÿthrough
                        941  ÿour1 4ÿnetwork
                                         3914Aÿ
  arrange

  providers
     41285347ÿ8  will
                      ÿlower
                        134ÿyour
                               1 4ÿshare
                                       7 43ÿof1ÿthe
                                                  93ÿ
   hospice

  0costs
    1797ÿfor14ÿthe
                 93ÿservices.
                       73428037ÿ
  BOur4ÿplan
             ÿcovers
                 012347ÿhospice
                             17803ÿconsultation
                                       01 79981 ÿ
  73428037ÿ(one &1 3ÿtime
                        983ÿonly)
                              1 ;ÿfor
                                      14ÿaÿterminally
                                             9348 ÿ
  8ÿperson
        3471 ÿwho 1ÿhasn't 79ÿelected
                                 330935ÿthe 93ÿ
  services

    17803ÿbenefit.
                  3389
  ill
   hospice

   ÿ

          DEE04,F)*,/49                                  H 343ÿis87ÿno1ÿcoinsurance,
                                                                         01874 03ÿ There
                                                                                      H 343ÿis87ÿno1ÿcoinsurance,
                                                                                                      01874 03ÿ
                                                         01 39ÿor14ÿ               01 39ÿor14ÿ
  ii Immunizations                                       There

  !Covered
  ÿ  123435ÿMedicare
                G358043ÿPart   49ÿBÿservices
                                        73428037ÿ copayment,
                                                         5 35  09  83 ÿ
                                                                        14ÿ9 3ÿ      5deductible
                                                                                        35 0983ÿfor
                                                                                      copayment,
                                                                                                         93ÿ
                                                                                                     14ÿthe
  8053
  include:                                               pneumonia,
                                                         deductible
                                                                          83I ÿ pneumonia,
                                                            3 1 8ÿinfluenza,
                                                                        for the
                                                                                         3 1 8ÿinfluenza,
                                                                                                       83I ÿ
      •J   31 8ÿvaccine
        ÿPneumonia         20083                            5ÿHepatitis
                                                              L3 98987ÿBÿ              5ÿHepatitis
                                                                                           L3 98987ÿBÿ
                                                         2  008 3   7                2  00837M
                                                         and                          and
      •JÿFlu
          ÿshots,
               7197ÿeach 30ÿfluÿseason
                                   7371 ÿin8ÿthe 93ÿ     vaccines.                    vaccines.+
          ÿand5ÿwinter,
                     8934ÿwith89ÿadditional
                                       558981 ÿfluÿ There
                                                         ÿH 343ÿis87ÿno1ÿcoinsurance,
                                                                         01874 03ÿ There
                                                                                      ÿH 343ÿis87ÿno1ÿcoinsurance,
                                                                                                      01874 03ÿ
          7197ÿif8ÿmedically
                     3580ÿnecessary
                                     303774             01 39ÿor14ÿ               01 39ÿor14ÿ
          fall
          shots                                          copayment,                   copayment,



        >ÿ1 ÿ43ÿÿW 8835ÿG358043ÿ338084ÿ&WG;ÿ14ÿ 23ÿÿG358085ÿ33897ÿ93ÿ1 4ÿ
       535 0983ÿ01874 03ÿ 5X14ÿ01 39ÿ ÿ3ÿ377ÿ14ÿ73428037ÿ9 9ÿ43ÿ0123435ÿ 534ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      B488 ÿG358043ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 84 of 142



 \:\@ÿ]73 3ÿÿ%353ÿÿ[[V!ÿ3753ÿ[5653ÿ%73ÿ!5ÿ\ÿTV37 5ÿ!! U
 %5463ÿ9Cÿ375ÿ33768ÿ%56ÿT=56ÿ78ÿ33ÿ5ÿ=56ÿÿ45U             9\^
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-27



                                                           _`*+ÿa0bÿcb1+ÿ)*aÿ What                _`*+ÿyou      a0bÿmust
                                                                                                                      cb1+ÿpay   )*aÿ
  d-4e,f-1ÿthat
           +`*+ÿare
                *4-ÿcovered
                    f0e-4-gÿfor
                            h04ÿyou
                                a0b                        =3ÿÿ36ÿ6383ÿ when                =3ÿyou       ÿget
                                                                                                                      36ÿthese
                                                                                                                            6383ÿ
                                                             What you must pay

                                                           83738ÿi36=                       83738ÿOut-of-Network
                                                                                                                      6i36=
  Services                                                   when you get these
                                                             services In-Network                  services

        •0ÿHepatitis
           234567678ÿBÿvaccine
                           5 73ÿif7ÿyouÿare              3673ÿfor
                                               53ÿat56ÿ Medicare-covered    ÿall5ÿother
                                                                                        63ÿ deductible
                                                                                                       3673ÿfor     ÿall5ÿother
                                                                                                                                   63ÿ
                                                             375333ÿ                        375333ÿ
                                                           deductible
           7ÿorÿintermediate
                     76337563ÿrisk  78ÿofÿgetting
                                                 3667ÿ Immunizations.
                                                                   7
                                                                       5 6 7  8                  7567 8
                                                                                                  Medicare-covered
           234567678ÿB
           high
           Hepatitis                                                                              Immunizations.+
        •0ÿOther
             63ÿvaccines
                     5 738ÿif7ÿyou
                                 ÿare53ÿat56ÿrisk
                                                   78ÿ
           5ÿthey
                 63ÿ3   36ÿMedicare
                               3753ÿPart  !56ÿBÿ
             353ÿrules
                        38
           and          meet
           coverage
   "3ÿalso 58ÿcover
                   3ÿsome
                         83ÿvaccines
                                 5 738ÿunder      3ÿ
   ÿPart!56ÿD#ÿ4prescription
                      387467 ÿdrugÿbenefit.
                                               3376ÿ
   We

   $33ÿChapter
            %5463ÿ6&ÿfor
                         ÿmore
                             3ÿinformation
                                      7567 ÿ
   our

   56ÿcoverage
               353ÿand  5ÿapplicable
                                544753ÿcost     86ÿ
   See

   857
   about
   sharing.

                   /01),+*2ÿCare
   '()*+,-(+ÿHospital          3*4-                          5678ÿcopayment
                                                                      4536ÿeach      35ÿ 940%     :;ÿcoinsurance
                                                                                                                785 3ÿfor       ÿ
                                                               5ÿÿ5   8 ÿ@ÿ6   ÿ9 ÿ
                                                                                          ÿ      3 5      ÿ3    7  5 3      33ÿ
   Inpatient                                               $395
                  7456736ÿacute,
    38ÿinpatient         563<ÿinpatient
                                       7456736ÿ Medicare-covered
                                                             375333ÿ
                                                           day     for days     1 to    4 for
                                                                                                   hospital
                                                                                                  each
                                                                                                      84765ÿstay 865ÿforÿ
                                                                                                               Medicare-covered
   rehabilitation,
     35776567 <ÿlong-term
                         63ÿcare  53ÿhospitals,
                                             847658<ÿ hospital
   Includes

   5ÿother 63ÿtypes
                   6438ÿofÿinpatient
                              7456736ÿhospital               
                                           84765ÿ copayment  84 76
                                                                     5 
                                                                       ÿ  5  3 
                                                                                ÿ5 :   ÿ                7 7  63  ÿ 5  8
                                                                45 3     6ÿ ÿ5    76
                                                                                           7  5
                                                                                                ÿ
                                                                        care.    $0                  unlimited        days.
   83738ÿInpatient
                  456736ÿhospital
                              84765ÿcare 53ÿstarts
                                                  86568ÿ Medicare-covered                         ÿAÿ4pay5ÿthese         5 68ÿ
                                                                                                                    6383ÿamounts
   and

                                                             3    75 3     3 3    ÿ5 8
                                                                              for  additional
   63ÿday5ÿyou
                ÿare
                      53ÿformally
                          5ÿadmitted
                                      57663ÿto6ÿ                                                until67ÿyou
                                                                                                              ÿreach
                                                                                                                    35ÿthe  63ÿout-
                                                                                                                                     6
   services.                                                                                      You
                                                                                          days.
   63ÿhospital
           84765ÿwith
                      =76ÿa5ÿdoctor's
                              6>8ÿorder.
                                          3ÿThe       ÿAÿ4pay5ÿthese
                                                     ?3ÿ You           6383ÿamounts
                                                                                  5 68ÿ of-pocket436ÿmaximum. 5B7
   the

   day5ÿbefore
             33ÿyou
                    ÿare
                          53ÿdischarged
                               7853ÿis78ÿyour  ÿ until67ÿyou
                                                                    ÿreach
                                                                         35ÿthe  63ÿout-
                                                                                          6 Medicare
   the

   last
     586ÿinpatient
           7456736ÿday. 5                               of-pocket      5B7 ÿbenefit
                                                            436ÿmaximum.                          3753ÿhospital
                                                                                                       3376ÿ4periods
                                                                                                                      84765ÿ
                                                                                                                    378ÿdoÿnot6ÿ
   %      33ÿservices
                  83738ÿinclude,
                             7 3<ÿbut       53ÿnot6ÿ DYour
                                         6ÿare                EFGÿprovider
                                                                    IGEJKLMGÿmay NOPÿneed QMMLÿ apply.
                                                                                                    544ÿ(See  T$33ÿdefinition
                                                                                                                         37767 ÿofÿ
   limited
     7763ÿto:6C                                          RtoEÿobtain
                                                                 ESROKQÿprior
                                                                         IGKEGÿ                     benefit
                                                                                                       3376ÿ4periods
                                                                                                                    378ÿin7ÿthe  63ÿ
    Covered

        •0 $3747563ÿroom
          ÿSemi-private      ÿ(orTÿa5ÿ4private         OFRWEGKXORKEQY
                                             7563ÿ authorization.                                    5463ÿtitled6763ÿDefinitions
                                                                                                                            #37767 8ÿ
                                                                                                     ÿ 74     65   6 ÿ
                                                                                                                          =   8UÿFor
                                                                                                                                       Zÿ
                                                                                                  chapter
           ÿif7ÿmedically
                     375ÿnecessary)
                                     33885U               ÿÿyou
                                                                ÿget
                                                                     36ÿauthorized
                                                                          5673ÿ inpatient   of
                                                                                                    7  4  5  673
                                                                                                         important
                                                                                                                  6 ÿ  84  7
                                                                                                                             65
                                                                                                                          words.)
                                                                                                                                  ÿ 53<ÿ
                                                             7456736ÿcare   53ÿat56ÿan5ÿout-
                                                                                           6 the
           room                                            If
        •ÿ
         0ÿMeals
           358ÿincluding
                    7 7ÿspecial
                                84375ÿdiets7368                                          563ÿ 6described
                                                                                                      3ÿcost-sharing
                                                                                                              86857ÿ
                                                                                                                     hospital      care,
                                                             36=ÿhospital
                                                                             84765ÿafter
                                                           inpatient
        •ÿ
         0ÿRegular
           V35ÿnursing
                        87ÿservices
                                83738                                                                 3 8    73ÿabove
                                                                                                                       53ÿapplies544738ÿ
                                                               ÿ33    3       ÿ
                                                           of-network

        •ÿ
         0ÿCosts
           %868ÿofÿspecial
                       84375ÿcare
                                 53ÿunits
                                         768ÿ(such
                                                T8ÿ condition
                                                           your
                                                                  76
                                                                     7  ÿ7 8
                                                                    emergency
                                                                             ÿ 865   773 <ÿ     3 5      ÿ673   ÿ   ÿ
                                                                                                                             5   3ÿ
           58ÿintensive
               763873ÿcare   53ÿorÿcoronary
                                         5ÿcare  53ÿ your                                     57663ÿto6ÿthe    63ÿhospital.
                                                                                                                               84765ÿ
                                                                                                  each         time    you   are
                                                            ÿcost86ÿis78ÿthe
                                                                              63ÿcost-86 admitted
                                                                          is   stabilized,

            768U                                                                                   [ÿ  6  5   8 
                                                                                                                  3 ÿ6  ÿ
                                                                                                                          5  ÿ
                                                                                                                             8 3  45563ÿ
           as
           units)                                           857ÿyou ÿwould
                                                                               =ÿ4pay5ÿat56ÿ facility
                                                                                                  A
                                                                                                    5776ÿtype
                                                                                                        transfer
                                                                                                                 643ÿ(such
                                                                                                                      to
                                                                                                                         T8ÿas58ÿan
                                                                                                                          a  separate
                                                                                                                                       5ÿ
        •0 #8ÿand
          ÿDrugs    5ÿmedications
                          37567 8                         5ÿnetwork
                                                                 36=ÿhospital.
                                                                              84765
                                                           sharing
                                                           a


       ÿÿ53ÿ5ÿj5773ÿ3753ÿ33775ÿTj Uÿÿ53ÿÿ3757ÿ33768ÿ63ÿÿ
      3673<ÿ785 3ÿ5kÿ4536ÿ5ÿ3ÿ388ÿÿ83738ÿ656ÿ53ÿ33ÿ 3ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         775ÿ3753ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 85 of 142



 2523ÿ<77ÿÿ)737ÿÿ11&+ÿ737ÿ13637ÿ)7ÿ+3ÿ2ÿ&7 3ÿ++*#
 )367ÿ7,ÿ73ÿ=7768ÿ)36ÿ36ÿ8ÿ77ÿ3ÿ36ÿÿ3#                724
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-28



                                                     >?@AÿCDEÿFEGAÿH@Cÿ What              >?@Aÿyou
                                                                                                CDEÿmust
                                                                                                      FEGAÿpay
                                                                                                             H@Cÿ
  IJKLMNJGÿthat
           A?@Aÿare
                @KJÿcovered
                    NDLJKJOÿfor
                            PDKÿyou
                                CDE                  7ÿÿ76ÿ6787ÿ when               7ÿyouÿget
                                                                                                      76ÿthese
                                                                                                          6787ÿ
                                                     What you must pay

                                                     8778ÿ%76-                      8778ÿ*   676-
  Services                                           when you get these
                                                     services In-Network                  services Out-of-Network

    •0ÿLab
       234ÿtests
             67868                                   737ÿhospital863ÿ            %3676ÿRehabilitation
                                                                                                    &734636 ÿ
                                                                                          '863ÿorÿLong
                                                                                                       2 ÿTerm
                                                                                                               (7ÿ
                                                                                          Inpatient
                                                     4benefit
                                                        776ÿperiods
                                                                   78ÿdo ÿnot6ÿ Hospital
                                                     Medicare
    •ÿ
     0ÿX-rays
       9 38ÿand 3ÿother
                     67ÿradiology
                             3ÿservices
                                        8778 apply.
    •ÿ
     0ÿNecessary
       77883 ÿsurgical
                     83ÿand     73ÿ 34benefit
                                3ÿmedical              ÿ(See!77ÿdefinition           )3  7ÿ'
                                                                       76 ÿofÿ considered  8 63#ÿ
                                                                                                           8 ÿ
                                                                                           877ÿa3ÿnew 7ÿ
                                                                                          Care  Hospital)  is

       878                                         7   7 
                                                              6ÿ 7  8ÿinÿthe
                                                                                67ÿ admission.
                                                                                          388 ÿFor
                                                                                                       $ÿeach
                                                                                                            73ÿ
                                                     367ÿtitled667ÿDefinitions
                                                                         "76 8ÿ inpatient
                                                                 periods
       supplies
    •ÿ
     0ÿUse
       87ÿofÿappliances,
                3378ÿsuch8ÿas38ÿ              ÿ
                                                     chapter
                                                                 6 3  6ÿ
                                                                            8 #  ÿ
                                                                                     $ ÿ  3 6
                                                                                               7 6ÿ  8 
                                                                                                           63ÿstay,
                                                                                                                863ÿ
       7738                                                                          ÿare
                                                                                               37ÿcovered
                                                                                                  77ÿfor  ÿ
                                                                                                    hospital
                                                     3676ÿhospital
                                                                    863ÿcare,
                                                                               37ÿ you
                                                     of   important     words.)      For

                                                                                            
                                                                                             67 ÿ 3 8 ÿ38 ÿlong
                                                                                                                 ÿ
       wheelchairs
    •0ÿ*  736ÿand3ÿrecovery
                          77 ÿroom ÿ the       67ÿcost-sharing
                                                            8683ÿ
                                                     inpatient

                                                                                          38ÿ67ÿ 8 63ÿ863  ÿis8ÿ
                                                                                          unlimited  days   as
       868                                         7847ÿabove   347ÿapplies
                                                                               378ÿ covered
        Operating

                                                                                          77ÿinÿaccordance
                                                                                                       337ÿ
                                                                                          as the hospital   stay
                                                     73ÿtime67ÿyou ÿare
                                                                          37ÿ
       costs                                         described
    •ÿ +83ÿoccupational,
     0ÿPhysical,   36 3ÿand 3ÿ                                                  6 ÿ
                                                                                               3  ÿ 78
                                                     3667ÿto6ÿthe 67ÿhospital.
                                                                            863ÿ
                                                     each
       877ÿlanguage
       speech    337ÿtherapy.
                             673                  1ÿtransfer
                                                         6387ÿto6ÿa3ÿseparate
                                                     admitted
                                                                          873367ÿ
                                                                                          with plan  rules.

    •ÿ
     0ÿUnder
        7ÿcertain
                763ÿconditions,
                         6 8ÿthe67ÿ facility 36ÿtype
                                                                67ÿ(such
                                                                        8ÿas38ÿan  3ÿ
                                                     A
       ÿtypes
                   678ÿofÿtransplants
                             638368ÿare      37ÿ Inpatient
                                                     %     36
                                                              7   6ÿ&7  34  
                                                                             636   
                                                                                      ÿ
       77,ÿcorneal,
                    73ÿ-kidney,
                                7ÿ-kidney-
                                         7 Hospital
       following
                                                     '    8 63ÿ  ÿ2    ÿ( 7   ÿ
                                                                    Rehabilitation
       pancreatic,
         3736ÿheart,
                       736ÿliver,
                             7ÿlung,
                                     ÿheart/
                                              736. Care
       covered:
                                                     )37ÿHospital)
                                                              '863#ÿis8ÿ
                                                                   or  Long    Term
        ÿ4bone
       ÿ         7ÿ3    ÿstem
                                867ÿcell,
                                       7ÿand
                                               3ÿ considered
                                                          8 
                                                               77ÿa3ÿnew 7ÿ
       67863.6873ÿThe    (7ÿplan3ÿ admission.
       lung,         marrow,

       38ÿa3ÿnetwork
                76-ÿofÿfacilities
                            3678ÿthat
       intestinal/multivisceral.
                                                     3
                                       636ÿ inpatient     88   ÿ$ ÿ73ÿ
                                                     3676ÿhospital
                                                                    863ÿstay,
                                                                               863ÿ
                                                                       For each
       perform
         7ÿorgan
                  3ÿtransplants.
                         638368ÿThe   (7ÿ you
       has

       plan's
         3/8ÿhospital
                 863ÿnetwork
                           76-ÿfor ÿorgan
                                         3ÿ unlimited  ÿ3 7 ÿ
                                                                    7 7  ÿ  ÿ
                                                63ÿ as38ÿthe
                                                           67ÿdays
                                                                     38ÿas38ÿlong
                                                                                 ÿ
                                                             are covered      for
       63836ÿservices
                    8778ÿis8ÿdifferent
                                  776ÿthan             67 ÿ  8 6
                                                                        3ÿ8 63  ÿis8ÿ
       67ÿnetwork
              76-ÿshown
                      8 ÿinÿthe
                                  67ÿ
       transplant
                                                         7 7  ÿ  ÿ
                                                                      3     3    7ÿ
                                                                hospital   stay
       0`Hospitals'
         '8638/ÿsection
                     876 ÿofÿyour
                                   ÿprovider
                                             7ÿ with
       the

                                             67ÿ 6ÿplan   3ÿrules.
                                                                     78
                                                     covered       in accordance
       76 ÿSome!7ÿhospitals
                             8638ÿinÿthe
       plan's
         3/8ÿnetwork
                 76-ÿfor
                         ÿother
                              67ÿmedical
                                      73ÿ
       directory.

       services are not in the 3 /
       8 7  
              78 ÿ
                  3 7 ÿ 6ÿ ÿ6 7ÿ    8ÿ
         76-ÿforÿtransplant
                      63836ÿservices.
                                   8778ÿ
                                   plan's

       $ÿinformation
            36 ÿon   ÿnetwork
                                76-ÿ
       network

       3678ÿfor
                  ÿtransplant
                      63836ÿservices,
                                   8778ÿ
       For

       please
         7387ÿcall
                3ÿAARP
                     11&+ÿMedicare
                             737ÿ
       facilities

       13637ÿChoice
                     )7ÿPlan
                               +3ÿ22ÿ
         &7 3ÿPPO)
                    ++*#ÿ)    867ÿService
                                        !77ÿ
       Advantage

       36ÿ31-800-643-4845
             4556787479ÿTTY   ((:ÿ;711.
                                      33ÿIf%ÿyou
                                                 ÿ
       (Regional          Customer
       at


     %ÿÿ37ÿ3ÿQ37ÿ737ÿ=773 ÿQ=#ÿÿ37ÿÿ73ÿ47768ÿ67ÿÿ
    7647ÿ837ÿ3.ÿ376ÿ3ÿ47ÿ788ÿÿ8778ÿ636ÿ37ÿ77ÿ 7ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    *3ÿ737ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 86 of 142



 "*"+ÿ,2101ÿÿ!164 1ÿ6ÿ ÿ12461ÿ24054 1ÿ!1ÿ940ÿ"ÿ#1 049ÿ $
 !48516ÿ-'ÿ1249ÿ.10157ÿ!465ÿ#45ÿ7ÿ1612ÿ402ÿ45ÿÿ84$              -"/
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-29



                                              0123ÿ567ÿ8793ÿ:25ÿ        0123ÿ567ÿ8793ÿ:25ÿ
  ;<=>?@<9ÿthat
           3123ÿare
                2=<ÿcovered
                    @6><=<Aÿfor
                            B6=ÿyou
                                567            10ÿÿ15ÿ5171ÿ         10ÿÿ15ÿ5171ÿ
                                              What you must pay         What you must pay

                                              71617ÿ0C156         71617ÿ5C156
  Services                                    when you get these        when you get these
                                              services In-Network       services Out-of-Network

      0112ÿ4ÿ5640789405ÿ1ÿ 99ÿ46640 1ÿ
      5ÿ41ÿ6ÿ471ÿ611 12ÿÿ4ÿ
      need a transplant, we will arrange

      12461488612ÿ5640789405ÿ
      to have your case reviewed by a

      10516ÿ545ÿ 99ÿ2121ÿ1516ÿÿ
      Medicare-approved transplant

      461ÿ4ÿ4022451ÿ6ÿ4ÿ5640789405ÿ
      center that will decide whether you

      640789405ÿ862167ÿ4ÿ1ÿ949ÿ
      are a candidate for a transplant.

      6ÿ5721ÿÿ51ÿ7161ÿ4614ÿÿ
      Transplant providers may be local

      6ÿ00156ÿ5640789405ÿ71617ÿ
      or outside of the service area. If

      461ÿ5721ÿ51ÿ05ÿ8455160ÿ
      our in-network transplant services

      ÿ461ÿÿ4ÿ71ÿ5ÿÿ
      are outside the community pattern

      9499ÿ47ÿ90 ÿ47ÿ51ÿ949ÿ
      of care, you may choose to go

      5640789405ÿ862167ÿ461ÿ 990 ÿ5ÿ
      locally as long as the local

      4185ÿ51ÿ6 049ÿ12461ÿ6451ÿ
      transplant providers are willing to

      ÿ ÿ12461ÿ240541ÿ
      accept the Original Medicare rate.

      !1ÿ940ÿ"ÿ#1 049ÿ $ÿ
      If AARP Medicare Advantage

      86217ÿ5640789405ÿ71617ÿ45ÿ4ÿ
      Choice Plan 2 (Regional PPO)

      9450ÿ5721ÿÿ51ÿ8455160ÿÿ
      provides transplant services at a

      461ÿ6ÿ56407894057ÿ0ÿ6ÿ
      location outside of the pattern of

      05ÿ402ÿÿ71ÿ5ÿ
      care for transplants in your

      540ÿ56407894057ÿ45ÿ57ÿ275405ÿ
      community and you chose to

      9450ÿ1ÿ 99ÿ46640 1ÿ6ÿ84ÿ6ÿ
      obtain transplants at this distant

      488686451ÿ92 0 ÿ402ÿ
      location, we will arrange or pay for

      56407865450ÿ757ÿ6ÿÿ402ÿ4ÿ
      appropriate lodging and

      8400ÿ%91ÿÿ461ÿ
      transportation costs for you and a

      6110 ÿ461ÿ45ÿ51ÿ275405ÿ
      companion. While you are

      9450ÿ1ÿ 99ÿ497ÿ61671ÿ
      receiving care at the distant

      56407865450ÿ757ÿ5ÿ402ÿ6ÿ
      location, we will also reimburse

      51ÿ78549ÿ6ÿ256&7ÿ1ÿ6ÿ
      transportation costs to and from

      1494507ÿ5640789405ÿ71617ÿ
      the hospital or doctor's office for

      402ÿ99 8ÿ461ÿ#6407865450ÿ
      evaluations, transplant services

       0ÿ51ÿ275405ÿ9450ÿ09217ÿ5ÿ
      and follow-up care. (Transportation

       7ÿ05ÿ9512ÿ5'ÿ191ÿ9141ÿ
      in the distant location includes, but

      10(4ÿ46461ÿ54)ÿ4617ÿ
      is not limited to: vehicle mileage,

      6ÿ6217461ÿ71617$ÿ!757ÿ6ÿ
      economy/coach airfare, taxi fares,
      or rideshare services.) Costs for


     ÿÿ461ÿ4ÿD4912ÿ12461ÿ.10146ÿ#D.$ÿ6ÿ41ÿ99ÿ1242ÿ10157ÿ510ÿ6ÿ
    212591ÿ076401ÿ402(6ÿ84105ÿ4ÿ1ÿ9177ÿ6ÿ71617ÿ545ÿ461ÿ1612ÿ0216ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     6 049ÿ12461ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 87 of 142



 =ÿ*42 5 ÿ1ÿ"1793 ÿ17ÿ55>$ÿ2 2497ÿ529593 ÿ"14 ÿ$095ÿÿ?> 341590ÿ$$-@
 "98 7ÿA;ÿ2 2490ÿ! 54ÿ"97ÿ?#9ÿ4ÿ172ÿ952ÿ#9ÿ1ÿ89@                     AB=
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-30



                                                   CDE'ÿG&HÿIHJ'ÿKEGÿ     CDE'ÿG&HÿIHJ'ÿKEGÿ
  L(MNOP(Jÿthat
           'DE'ÿare
                EM(ÿcovered
                    P&N(M(Qÿfor
                            R&Mÿyou
                                G&H                #5ÿ1ÿ3 ÿ ÿ         #5ÿ1ÿ3 ÿ ÿ
                                                   What you must pay      What you must pay

                                                    74 ÿ.5S #17/         74 ÿ-1S #17/
  Services                                         when you get these     when you get these
                                                   services In-Network    services Out-of-Network

       0123453ÿ17ÿ809 ÿ1ÿ9ÿÿ9ÿ
       1 0ÿ1 0ÿ17ÿ177ÿ
       lodging or places to stay such as

       1453ÿ9ÿ9ÿ7 0ÿ1ÿ790ÿ17ÿ9ÿ
       hotels, motels or short-term

         172ÿ17395ÿ7958095ÿ9ÿ901ÿ
       housing as a result of travel for a

        ÿ172ÿ1ÿ95ÿ ÿ
       covered organ transplant may also

       747 2ÿ17ÿ04340ÿ1 ÿ8ÿ1ÿ
       be covered. You can be

       ÿ8 7ÿ29ÿ190ÿ7958179415ÿ
       reimbursed for eligible costs up to

          74 ÿ97ÿ51ÿ ÿ1ÿÿ
       $125 per day total. Transportation

       2940ÿ044ÿ915
       services are not subject to the
       daily limit amount.
     •
      ÿBlood
       !0112ÿ-ÿincluding
                4502453ÿstorage
                               1793 ÿand
                                       952ÿ
       9245479415ÿÿCoverage
                          "1793 ÿbegins 345ÿ
       #4ÿthe
             ÿfirst
                 47 ÿ8pint
                        45ÿof1ÿblood
                                  0112ÿthat
                                        9ÿyou
                                            1ÿ
       administration.

       5 2
       with
       need.
     •
      ÿPhysician
       $4495ÿservices
                      74

                                                  -
   %&'()ÿ1ÿ ÿ95ÿ458945ÿ17ÿ87142 7ÿ cost-sharing 8945ÿobservation
                                                             1 79415ÿ -       8945ÿobservation
                                                                                          1 79415ÿ
                                                    1  9 7
                                                           453ÿ4 ÿ 080945 2ÿ
                                                  Outpatient
    ÿ#74ÿ95ÿ172 7ÿ1ÿ924ÿ1ÿ                                                1 97453ÿis4ÿexplained
                                                                                              0809452ÿ
   Note: To be an inpatient, your provider                                    Outpatient

                                                  45ÿ- 8945ÿSurgery
                                                                173 7ÿ incost-sharing
                                                               is explained
   17900ÿ9ÿ95ÿ458945ÿ1ÿÿ18490ÿ inand                                  45ÿ- 8 9 4 5  ÿ
                                                                                            173 7ÿ
   must write an order to admit you

                                                  9 52ÿ-  7ÿ2  2 4 9ÿ
                                                                     0
                                                     Outpatient
   *5ÿ4ÿ1ÿ9ÿ45ÿÿ18490ÿ                                                952ÿ-Other
                                                                                    7ÿMedical
                                                                                         2 2490ÿ
   formally as an inpatient of the hospital.                                    Outpatient  Surgery

                                                  1 74 ÿProvided
                                                           $7142 2ÿat9ÿ Services
                                                       Other Medical
   17543ÿ1ÿ43ÿ400ÿ ÿ                                                 1  74    ÿ
                                                                                       $7 142 2ÿat9ÿ
   Even if you stay in the hospital                                          and

                                                  318490ÿ-   8945ÿ Hospital
                                                  Services
     1542 72ÿ95ÿ+18945,ÿ4ÿ4ÿ Facilities                                  31  8 490ÿ-  8945ÿ
   overnight, you might still be                                                       Provided

                                                  4 9 4
                                                      044  ÿ
                                                           9 52 ÿ
                                                  Hospital Outpatient
     9002ÿ95ÿ+-8945ÿ- 79415,ÿ Ambulatory                                  494044 ÿand
                                                                                       952ÿ
   considered an "outpatient." This is                                                 Outpatient

                                                  50917ÿSurgical
                                                              173490ÿ Facilities
                                                           and
      9ÿ.ÿ1ÿ97ÿ51ÿ7ÿ4ÿ1ÿ97ÿ95ÿ Centers.                             5  09 1 7ÿSurgical
                                                                                           173490ÿ
   called an "Outpatient Observation"

   458945ÿ17ÿ95ÿ18945ÿ1ÿ102ÿ " 5 7                                    "Centers.
                                                                                5 7
   stay. If you are not sure if you are an                                   Ambulatory

   9/ÿÿ18490ÿ9ÿ
   inpatient or an outpatient, you should
   ask the hospital staff.
   1ÿcan 95ÿalso
               901ÿfind
                    452ÿmore
                         17ÿinformation
                              45179415ÿin45ÿa9ÿ
   2 2497ÿfact  9 ÿsheet
                        ÿcalled
                            9002ÿ"Are
                                  +57ÿYou
                                       1ÿa9ÿ
   You

   318490ÿInpatient
               .58945ÿor17ÿ-  89456ÿIf.ÿYou
                                          1ÿ
   Medicare

   39ÿMedicare
           2 2497ÿ7- ÿAsk!"
                        5 /8,ÿThis
                              4ÿfact
                                   9 ÿsheet
                                           ÿ
   Hospital                Outpatient?

   4ÿavailable
      994090ÿon 15ÿthe
                       ÿWeb
                         9 ÿat9ÿhttps://
                                  8;<<
   Have

   #www.medicare.gov/sites/default/files/
   ÿ ## 249731<4 <2 90<40 <
   is




     .ÿ1ÿ97ÿ9ÿT90442ÿ2 2497ÿ! 54497ÿ?T2!@ÿ17ÿ9ÿ00ÿ2 24942ÿ 54ÿ5ÿ17ÿ
     2 2 40ÿ145795 ÿ952<17ÿ189 5ÿ9ÿ ÿ0 ÿ17ÿ 74 ÿ9ÿ97ÿ172ÿ52 7ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    -7434590ÿ2 2497ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 88 of 142



 0102ÿ!@ ÿÿ#@  ÿÿ $Fÿ  ÿ@ ÿ#+ÿFÿ0ÿ%$ ÿFF(
 #+ ÿ7Aÿ ÿ\ *ÿ#+ÿ%.+ÿ*ÿ@ ÿÿ.+ÿÿ(             7482
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-31



                                                          ];34ÿ^_`ÿa`b4ÿ23^ÿ                     ];34ÿ^_`ÿa`b4ÿ23^ÿ
  c6=d5e6bÿthat
           4;34ÿare
                3=6ÿcovered
                    e_d6=6fÿfor
                            g_=ÿyou
                                ^_`                       .+ÿÿ ÿ+*ÿ                       .+ÿÿ ÿ+*ÿ
                                                          What you must pay                      What you must pay

                                                          * @*ÿ4h ./                       * @*ÿ44h ./
  Services                                                when you get these                     when you get these
                                                          services In-Network                    services Out-of-Network

   02018-09/11435-Are-You-an-In
     1234156227894 444patient-or-    44
       ÿorÿbyÿcalling
                              ÿ1-800-
                                         243114
       !"# $!ÿ(1-800-633-4227).
                   %243114&884700'(ÿTTY    )) ÿ
    Outpatient.pdf

   users
     * *ÿcall
            ÿ1-877-486-2048.
                 243''473&40173ÿYou     ÿcan
                                             ÿcall
                                                 ÿ
   MEDICARE

   +*ÿnumbers
             , *ÿfor ÿfree,
                            -ÿ0247ÿhours
                                        +*ÿaÿday,
                                                 -ÿ
   '7ÿdays
         *ÿaÿweek.
                . /
   these



   012345614ÿMental
                 861439ÿHealth
                          :6394;ÿCare <3=6                 >859ÿcopayment
                                                                     , ÿeach     +ÿ       740%
                                                                                                    1?ÿcoinsurance
                                                                                                          *ÿeach       +ÿ
                                                          ÿfor ÿdays
                                                                      *ÿ12ÿtoÿ47ÿeach
                                                                                         +ÿ    , ÿyou ÿare ÿadmitted,
                                                                                                                      ,-ÿ
   Inpatient                                             $395
   #
    Covered     * @*ÿinclude:
         @ ÿservices      A                        
                                                         day
                                                             ,   ÿ   ÿ   ÿ ,         upÿtoÿ5901ÿdays.
                                                                                                 time
                                                                                                                  *ÿPlus
                                                                                                                         F*ÿanÿ
       •ÿ
        CÿMental
              ÿhealth
                   ++ÿcare
                            ÿservices
                                  * @*ÿthat +ÿ $0                                           ÿ60     &1ÿlifetime
                                                                                                                       , ÿ
                                                         time      you    are  admitted.
             Dÿaÿhospital
                      +*ÿstay.
                                *ÿThere              ÿ>1ÿcopayment
                                        )+ ÿis*ÿaÿ additional , ÿfor    ÿ                 * @ÿdays.
                                                                                                 additional
                                                                                                               *
          2190-day
            514ÿlifetime
          require
                    , ÿlimit
                              ,ÿfor
                                      ÿinpatient        ÿMedicare-
                                          ÿ covered                      4             reserve
          * @*ÿinÿaÿpsychiatric
                           *+ÿhospital.            
                                          +*ÿ days.    @    ÿ    *-ÿup
                                                                                 ÿtoÿ90
                                                                                         51ÿ     ÿÿpayÿthese        ,*ÿ
                                                                                                                +*ÿamounts
                                                                *
                                                                   ÿÿ
                                                                    F   * ÿ ÿ   
                                                                                       ÿ   until
                                                                                                    ÿyou
                                                                                                          ÿreach +ÿthe
                                                                                                                         +ÿout-
                                                                                                                               4
                                                                         days,                   You
          )+ÿ2190-day
                 514ÿlimit
                         ,ÿdoes
                                 *ÿnotÿapply
                                             ÿtoÿ &601ÿlifetime
          services

                                           @ ÿinÿ , ÿreserve         * @ÿdays.*    4/ÿmaximum.,G,,
                                                                    Plus     an  additional
              ÿHealth
                   E +ÿservices
                           * @*ÿprovided
          The
                                                                                                 of-pocket
          ÿpsychiatric
              *+ÿunit
                           ÿofÿaÿgeneral
                                         ÿ You       ÿÿpayÿthese+*ÿamounts
                                                                                 ,*ÿ        ÿ  ÿhospital +*ÿ
          Mental

          +*                                           
                                                                  ÿ   ÿ   + ÿ     4
                                                                                  +ÿout-        benefit
                                                                                                      ÿperiods*ÿare
                                                                                                                           ÿused
                                                                                                                                *ÿ
          a                                                                                      Medicare

                                                          4/ÿmaximum.,G,,              ÿdetermine
                                                                                                        ,ÿthe     +ÿtotal
                                                                                                                            ÿ
          hospital.                                        until   you   reach    the
       •CÿInpatient
          ÿsubstance
                      **ÿabuse *ÿ                                                       number
                                                                                                    , ÿofÿdays  *ÿcovered
                                                                                                                           @ ÿ
                                                         of-pocket                               to
          * @*                                          ÿIYour
                                                               JKLÿprovider
                                                                   MLJNOPQLÿmay RSTÿneed
                                                                                       UQQPÿ     ÿinpatient
                                                                                                       ÿmental
                                                                                                                     , ÿ
                                                           VtoJÿobtain
                                                                JWVSOUÿprior
                                                                          MLOJLÿ
          services

                                                                                                 +health
                                                                                                      +ÿcare.
                                                                                                              ÿ(See
                                                                                                                     %[ ÿ
                                                                                                 for
                                                           SKVXJLOYSVOJUZ
                                                         authorization.
                                                                                                 definition
                                                                                                      ÿofÿbenefit
                                                                                                                         ÿ
                                                           ÿ  ÿhospital+*ÿ             periods
                                                                                                       *ÿinÿthe
                                                                                                                   +ÿchapter
                                                                                                                        + ÿ
                                                           benefit         *ÿare
                                                                ÿperiods       ÿused
                                                                                         *ÿ
                                                         Medicare

                                                         ÿdetermine
                                                                  ,ÿthe    +ÿtotal
                                                                                    ÿ       ÿDefinitions
                                                                                                           " *ÿofÿ
                                                                                                 ,ÿwords.) .*(ÿ
                                                                                                 titled
                                                         , ÿofÿdays     *ÿcovered
                                                                                   @ ÿ
                                                         to
                                                                                                 E. @ -ÿthe      +ÿcost-
                                                                                                                       *4
                                                                                                 important
                                                         ÿinpatient
                                                                 ÿmental
                                                                              , ÿ
                                                         number
                                                                                                 *+ÿdescribed
                                                                                                                * ÿabove @ÿ
                                                                                                 However,
                                                         ++ÿcare.  ÿ(See%[ ÿ
                                                         for
                                                                                                       * ÿ   + ÿ
                                                                                                                       ,   ÿ
                                                                                                                              ÿ
                                                                                                 sharing
                                                          ÿofÿbenefit ÿ
                                                         health
                                                                                                  ÿadmitted
                                                                                                         ,ÿtoÿthe +ÿ
                                                                                                 applies each time you
                                                         periods*ÿinÿthe
                                                                            +ÿchapter
                                                                                 + ÿ
                                                         definition
                                                                                                 +hospital,
                                                                                                    *-ÿeven @ÿifÿyou
                                                                                                                           ÿare
                                                                                                                                 ÿ
                                                                                                 are
                                                         ÿDefinitions
                                                                    " *ÿofÿ            ,ÿmultiple,ÿtimes
                                                                                                                             , *ÿ
                                                         ,ÿwords.)  .*(ÿ
                                                         titled
                                                                                                 .  +ÿaÿbenefit
                                                                                                                   ÿperiod.
                                                                                                                               
                                                                                                 admitted
                                                         E. @ -ÿthe       +ÿcost-
                                                                                *4
                                                         important
                                                                                                   within
                                                         However,



      ÿÿ ÿÿiÿ  ÿ\ ÿ%i \(ÿÿ+@ÿÿ ÿ *ÿ+ÿÿ
       -ÿ*ÿ6ÿ, ÿ,ÿ ÿ**ÿÿ* @*ÿ+ÿ ÿ@ ÿ ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     ÿ  ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 89 of 142



 IJIKÿL48959ÿÿ> 93269ÿ3ÿMMNBÿO984239ÿM825269ÿ>1 49ÿB25ÿIÿ9N96452ÿBBF=
 >1293ÿP?ÿO9842ÿQ95940ÿ>123ÿ912ÿ40ÿ 9398ÿ258ÿ12ÿÿ2=          PRSI
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)      4-32



                                                         T*ÿ!$.ÿU.(ÿ!ÿ What         T*ÿyou
                                                                                               !$.ÿmust
                                                                                                     U.(ÿpay
                                                                                                            !ÿ
   &%)(ÿthat
           *ÿare
                &ÿcovered
                    )$%&'ÿfor
                            V$&ÿyou
                                !$.                      195ÿÿ69ÿ1909ÿ when         195ÿyou
                                                                                               ÿget69ÿthese
                                                                                                          1909ÿ
                                                     What you must pay

                                                         093490ÿ55R;9 38               093490ÿF    RR;9 38
  Services                                           when you get these
                                                     services In-Network                 services Out-of-Network

                                                         0123456ÿ8described
                                                                    903498ÿabove  2 9ÿ
                                                         2490ÿeach
                                                                  921ÿtime49ÿyou
                                                                                 ÿ
                                                         sharing

                                                         239ÿadmitted
                                                              28498ÿtoÿthe
                                                                             19ÿ
                                                         applies

                                                         1 042ÿeven
                                                                    995ÿif4ÿyou
                                                                              ÿare239ÿ
                                                         are

                                                                    49ÿtimes
                                                         28498ÿmultiple       490ÿ
                                                         hospital,

                                                         4145ÿa2ÿbenefit
                                                                     9594ÿperiod.
                                                                             9348
                                                         admitted
                                                         within

   ÿStay:!"ÿCovered
                          #$%&'ÿservices
                                       (&%)(ÿ When    4195ÿyour
                                                                3ÿstay
                                                                       02ÿis40ÿno
                                                                                 5 ÿ When4195ÿyour
                                                                                                3ÿstay
                                                                                                      02ÿis40ÿno
                                                                                                                5ÿ
   &)%'ÿinÿaÿhospital
                        *$(+ÿor$&ÿSkilled
                                          ,++'ÿ        5693ÿcovered,
                                                                      9398ÿthese
                                                                              1909ÿ longer
                                                                                           5693ÿcovered,
                                                                                                     9398ÿthese
                                                                                                             1909ÿ
   Inpatient

   -.&(/ÿFacility
               0)+!ÿ(SNF)
                            1-02ÿduring
                                     '.&/ÿaÿnon-      093490ÿwill
                                                   $3 services    4ÿbe9ÿcovered
                                                                                   9398ÿ services
                                                                                         093490ÿwill
                                                                                                   4ÿbe9ÿcovered
                                                                                                                 9398ÿ
   received                                              longer

   )$%&'ÿinpatient
                ÿstay(!                       2 0ÿ890  34  98 ÿ45ÿ 19  ÿ     20 ÿ890  3
                                                                                                  4  98 ÿ45 ÿ
                                                                                                             19 ÿ
   Nursing

                                                           45 6 ÿ09   4 5 0 ?       456ÿsections:
                                                                                                    09450?
   covered                                               as described in the             as described in the
   5ÿyou   129ÿexhausted
      ÿhave      9612098ÿyour   3ÿinpatient
                                          452495ÿ     following  sections:            following
      95940ÿor3ÿif4ÿthe
                       19ÿinpatient
                            452495ÿstay
                                         02ÿis40ÿnot
                                                   5 ÿ
   If

   3reasonable
     92052 9ÿand    258ÿ5necessary,
                             990023ÿ9  weÿ  4ÿnot
                                                    5 ÿ
    benefits

         93ÿyour
            3ÿinpatient
                  452495ÿstay.
                                02ÿHowever,
                                        7 993ÿin45ÿ
                                               will

   09ÿcases, 2090ÿwe 9ÿwill
                           4ÿcover93ÿcertain
                                           93245ÿ
   cover

   093490ÿyou  ÿreceive
                       39949ÿ1      49ÿyou
                                         ÿare
                                              239ÿin45ÿ
   some

   19ÿhospital
         1 042ÿor3ÿthe19ÿskilled
                              08498ÿnursing
                                        530456ÿ
   services                      while

   244ÿ(SNF).
             9:;<=ÿCovered
                        > 9398ÿservices
                                    093490ÿ
   the

   4589ÿbutÿare  239ÿnot
                           5 ÿlimited
                               4498ÿto:?
   facility
   include,

       •@ B104425ÿservices
        ÿPhysician       093490                          B9209ÿ3refer
                                                                   993ÿbelow
                                                                           9ÿtoÿ Please
                                                                                         B9209ÿrefer
                                                                                                 3993ÿbelow
                                                                                                          9ÿtoÿ
                                                         B104425CB3244593ÿ Physician/Practitioner
                                                                                         B104425CB3244593ÿ
                                                         Please

                                                         :93490ÿIncluding
                                                                     558456ÿ Services, :93490ÿIncluding
                                                                                                    558456ÿ
                                                         Physician/Practitioner

                                                         D 3E0ÿF     49ÿVisits.       D 3E0ÿF
                                                                             G4040 Doctor's         49ÿVisits.
                                                                                                            G4040
                                                         Services,
                                                         Doctor's   Office                         Office

       •@ D4265 04ÿtests
        ÿDiagnostic       900ÿ(like
                                 9489ÿlab
                                         2 ÿtests)
                                            900= PleaseB9209ÿ3refer
                                                                   993ÿbelow
                                                                           9ÿtoÿ Please
                                                                                         B9209ÿrefer     9ÿtoÿ
                                                                                                 3993ÿbelow
                                                         F  2495 ÿD4 2 65   0 4ÿ   F  2
                                                                                                495 ÿD4 2 65 04ÿ
                                                         H900ÿand
                                                                258ÿTherapeutic
                                                                      H193294ÿ Tests  H900ÿand
                                                                                               258ÿTherapeutic
                                                                                                     H193294ÿ
                                                         Outpatient Diagnostic           Outpatient Diagnostic

                                                         :93490ÿand 258ÿSupplies.
                                                                          :490 Services
                                                                                         :93490ÿand258ÿSupplies.
                                                                                                         :490
                                                         Tests
                                                         Services




      5ÿÿ239ÿ2ÿW24498ÿO984239ÿQ9594423ÿ9WOQ=ÿ3ÿ129ÿÿO984248ÿ95940ÿ195ÿ3ÿ
     89849ÿ 4503259ÿ258C3ÿ 295ÿ2ÿ9ÿ900ÿ3ÿ093490ÿ12ÿ239ÿ 9398ÿ5893ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       F346452ÿO984239ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 90 of 142



 *+*,ÿ-9ÿÿ.45ÿ4ÿ//#ÿ0954ÿ/955ÿ.ÿ5ÿ*ÿ!# 5ÿ"
 .54ÿ12ÿ095ÿ3ÿ.54ÿ!5ÿÿ49ÿ59ÿ5ÿ6 ÿ56"             1344
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-33



                                                       5678ÿ:;<ÿ=<>8ÿ?7:ÿ What     5678ÿyou
                                                                                         :;<ÿmust
                                                                                             =<>8ÿpay?7:ÿ
  @ABCDEA>ÿthat
           8678ÿare
                7BAÿcovered
                    E;CABAFÿfor
                            G;Bÿyou
                                :;<                    ÿ6 ÿÿÿ when     ÿyou
                                                                                         6 ÿget
                                                                                             ÿthese
                                                                                                  ÿ
                                               What you must pay

                                                       4ÿH3I4%           4ÿOut-of-Network
                                                                                               33I4%
  Services                                     when you get these
                                               services In-Network                 services

    •0
     ÿX-ray,
      234567ÿ4radium,
                59 7ÿand 59ÿisotope
                               ÿtherapy
                                         456ÿ Please
                                                       5ÿ4refer
                                                                4ÿbelow
                                                                       ÿtoÿ Please  44ÿbelow
                                                                                   5ÿrefer   ÿtoÿ
        9 ÿtechnician
                     5ÿmaterials        59ÿ Outpatient
                                   545ÿand            5ÿDiagnostic
                                                                   5 ÿ Outpatient
                                                                                      5ÿDiagnostic
                                                                                              5 ÿ
      4                                          ÿand
                                                             59ÿTherapeutic
                                                                  45 ÿ Testsÿand
                                                                                         59ÿTherapeutic
                                                                                             45 ÿ
      including

                                                       4ÿand
                                                                 59ÿSupplies.      4ÿand
                                                                         Services     59ÿSupplies.
                                                                                                   
      services                                         Tests
                                                       Services

    •0 45ÿ9dressings
     ÿSurgical       4                            5ÿ4refer
                                                                4ÿbelow
                                                                       ÿtoÿ Please
                                                                                   5ÿrefer
                                                                                          44ÿbelow
                                                                                                  ÿtoÿ
                                                       Outpatient
                                                          5ÿDiagnostic
                                                                   5 ÿ Outpatient
                                                                                      5ÿDiagnostic
                                                                                              5 ÿ
                                                       Please
    •0
     ÿSplints,
      7ÿcasts5ÿand
                         59ÿother
                              4ÿdevices
                                     9ÿ Tests
        9ÿtoÿ4reduce
                   9 ÿfractures
                           454ÿand
                                      59ÿ Services      
                                                            ÿ5  9 ÿ
                                                                    45    ÿ  ÿ
                                                                                         5  9ÿ
                                                                                              45 ÿ
                                                        4 ÿ5  9 ÿ      Services andÿ
                                                                                    4 ÿ
                                                                                            5  9   
                                                             and  Therapeutic      Tests and Therapeutic
      95 
      used
      dislocations                                               and Supplies.                    Supplies.


    •04ÿand
     ÿProsthetics      59ÿorthotics
                            4ÿdevices
                                       9ÿ Please  5ÿ4refer
                                                                4ÿbelow
                                                                       ÿtoÿ Please
                                                                                   5ÿrefer
                                                                                          44ÿbelow
                                                                                                  ÿtoÿ
      !4ÿthan
               5ÿdental)
                      95"ÿthat
                               5ÿreplace            4ÿDevices
                                    45ÿall5ÿ Prosthetic     ÿand
                                                                            59ÿ Prosthetic
                                                                                   4ÿDevices
                                                                                              ÿand
                                                                                                       59ÿ
      4ÿpart
           54ÿofÿan
                    5ÿinternal
                          45ÿbody
                                  96ÿorgan
                                         45ÿ Related #59ÿSupplies.
                                                                             #59ÿSupplies.
                                                                                             
      (other

      !9 ÿcontiguous
                        ÿtissue),
                                   "7ÿor4ÿall5ÿ
      or                                                                           Related

      4ÿpart
           54ÿofÿthe
                    ÿfunction
                           ÿofÿa5ÿ
      (including

      permanently
        4 56ÿinoperative
                          45ÿor4ÿ
      or

         5  ÿinternal  45ÿbody
                                      96ÿ
      457ÿincluding
                   9 ÿ4replacement
                             5 ÿor4ÿ
      malfunctioning

      454ÿofÿsuch
                     ÿdevices
                           9
      organ,
      repairs

    •0
     ÿLeg,  54 7ÿback,
      $7ÿarm,       5%7ÿand
                            59ÿneck
                                  %ÿbraces;
                                        45&ÿ Please5ÿ4refer
                                                                4ÿbelow
                                                                       ÿtoÿ Please
                                                                                   5ÿrefer
                                                                                          44ÿbelow
                                                                                                  ÿtoÿ
      47ÿand 59ÿartificial
                        545ÿlegs,
                                  7ÿarms,           4ÿDevices
                                         54 7ÿ Prosthetic         ÿand
                                                                            59ÿ Prosthetic
                                                                                   4ÿDevices
                                                                                              ÿand
                                                                                                       59ÿ
      59ÿeyes
            6ÿincluding
                      9 ÿadjustments,
                                59' 7ÿ Related    #59ÿSupplies.
                                                                             #59ÿSupplies.
                                                                                             
      trusses,

      4547ÿand 59ÿreplacements
                       45 ÿ
      and                                                                          Related

      4( 49ÿbecause
                     5ÿofÿbreakage,
                                  45%57ÿ
      repairs,

      wear, loss, or a changeÿ
        547ÿ 
                  7ÿ
                      4ÿ5 ÿ
                            5   inÿ ÿ
      required

      patient's
        5)ÿphysical
                     65ÿcondition
                               9
                                        the



    •065ÿtherapy,
     ÿPhysical     4567ÿspeech
                             ÿlanguage
                                       5 5ÿ Please 5ÿ4refer
                                                                4ÿbelow
                                                                       ÿtoÿ Please
                                                                                   5ÿrefer   ÿtoÿ
                                                                                          44ÿbelow
      4567ÿand 59ÿoccupational
                        5 5ÿtherapy
                                         456 Outpatient
                                                          5ÿRehabilitation
                                                                   #55 ÿ Outpatient
                                                                                      5ÿRehabilitation
                                                                                              #55 ÿ
                                                       4                     4
      therapy,
                                                       Services.                   Services.



     Hÿ6 ÿ54ÿ5ÿJ 59ÿ0954ÿ3546ÿ!J03"ÿ4ÿ5ÿÿ0959ÿÿÿ6 4ÿ
    99 7ÿ 45ÿ59K4ÿ56 ÿ 56ÿÿÿ4ÿ4ÿ5ÿ54ÿ49ÿ 94ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    4 5ÿ0954ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 91 of 142



 G8GHÿI-"*ÿÿJ-#/ÿÿ22KFÿ1"*#ÿ2"-##/ÿJ*ÿF#ÿGÿ%K/#ÿFF3(
 J#ÿ7Lÿ1"*#ÿMÿJ#ÿ%!#ÿÿ*-"ÿ#"ÿ!#ÿ')ÿ#'(              7.N7
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)             4-34



                                                         O6ÿ ÿB >ÿ6ÿ What         O6ÿyou  ÿmustB >ÿpay6ÿ
  P2@452>ÿthat
           6ÿare
               62ÿcovered
                  5 @223ÿfor
                          Q ÿyou
                                                        !ÿ')ÿ/ÿÿ when     !ÿyou')ÿget/ÿthese
                                                                                                         ÿ
                                                    What you must pay

                                                         -*ÿ4.R!&          -*ÿOut-of-Network
                                                                                                   3)..R!&
  Services                                          when you get these
                                                    services In-Network               services
   ÿ

         1234567ÿNutrition
                      9 44ÿTherapy 26ÿ              ÿisÿno
                                                                    ÿ*coinsurance,
                                                                         )#*$ÿ 40%
                                                                                        789ÿ*coinsurance
                                                                                              )#*ÿfor  ÿ
                                              #$ÿ *"copayment,
                                                           #'0$ÿorÿ            00ÿeligible
                                                                                                     /ÿfor
                                                                                                              ÿ
   o Medical                                             There

  ÿbenefit
           ÿisÿfor
                       ÿpeople
                              ÿwith!ÿ"diabetes,     ") *   ÿ
                                                                       ÿ0 0 
                                                                                   ÿ  1    "
                                                                                      members
                                                                                             
                                                                                             *#   .*-  "ÿ
  #ÿ(kidney)
          %&"'(ÿ"disease
                         #ÿ(but
                                   %)ÿnot
                                        ÿonÿ eligible
  This
                                                           /
                                                                ÿÿ1  "*#.    0   " 
                                                                                             *#   ÿ )
                                                                                                        ÿ
                                                                                                              #'ÿ
                                                          deductible   for members    Medicare-covered

  "dialysis),
    #'($ÿorÿafter
                  #ÿa#ÿ&kidney
                               "'ÿtransplant
                                       ##ÿ *covered
  renal
                                                           -"ÿmedical
                                                                    0"*#ÿ           -*+:
                                                                   for Medicare-      medical      nutrition therapy

  !ÿordered
  when     ""ÿby'ÿyour
                           ')ÿ"doctor.
                                     *+ÿ             )ÿtherapy
                                                                    #'ÿ
                                                                                      services.+
                                                                                      ÿ;)ÿpay#'ÿthese   #0)ÿ
                                                                                                   ÿamounts
  ,ÿ*cover
         -ÿthree
                ÿhours
                         )ÿofÿone-on-one
                                      ..ÿ services.
                                                         -*+
                                                         nutrition
                                                                                       )  
                                                                                            ÿ'  ) ÿ#* ÿÿout-
                                                                                                               ).
                                                                                      You

  *counseling
    )/ÿservices
                  -*ÿ"during)/ÿyour
                                         ')ÿfirst
                                                ÿ
  We
                                                                                       .*&ÿmaximum.
                                                                                                     0#60)0+
                                                                                      until  you    reach  the

  '#ÿthat
         #ÿyou
               ')ÿreceive
                      *-ÿmedical
                                 0"*#ÿnutrition
                                            )ÿ                                of-pocket

  #'ÿservices
             -*ÿ)under"ÿMedicare
                                    1"*#ÿ(this%ÿ
  year

  *)"ÿour  )ÿplan,
                        #$ÿany
                             #'ÿother
                                   ÿMedicare
                                          1"*#ÿ
  therapy

  2"-##/ÿplan, #$ÿorÿOriginal
                              3/#ÿMedicare),
                                          1"*#($ÿ
  includes

  #"ÿtwo
        !ÿhours
              )ÿeach #*ÿyear
                                '#ÿafter
                                      #ÿthat.
                                             #+ÿIf4ÿ
  Advantage

  ')ÿ*condition,
           "$ÿtreatment,
                         #0$ÿorÿ"diagnosis
                                             #/ÿ
  and

  *changes,
    #/$ÿyou ')ÿmay0#'ÿbeÿable
                                  #ÿtoÿreceive
                                           *-ÿ
  your

  0ÿhours
          )ÿofÿtreatment
                       #0ÿwith !ÿa#ÿ
  physician's
    '*#5ÿorder.
                  "+ÿA2ÿphysician
                                  '*#ÿmust
                                             0)ÿ
  more

  prescribe
    *ÿthese
                ÿservices
                          -*ÿand#"ÿrenew
                                           !ÿ
  ÿorder
         "ÿyearly
                 '#'ÿifÿyour
                              ')ÿtreatment
                                     #0ÿisÿ
  ""ÿintoÿthe
                    ÿnext
                            6ÿ*calendar
                                   #"#ÿyear.
                                             '#+
  their
  needed

   ÿ

         1234562ÿDiabetes
                        <46=22>ÿPrevention
                                       ?2@24ÿ There    ÿisÿno
                                                                    ÿ*coinsurance,
                                                                         )#*$ÿ 40%     )#*ÿfor
                                                                                        789ÿ*coinsurance      ÿthe
                                                                                                                  ÿ
         ? A6Bÿ(MDPP)  C1<??D                            *copayment,
                                                           #'0$ÿorÿ             1EFFÿbenefit.+
                                                                                                  +:
   ii Medicare

                                                         " ") *   ÿ
                                                                       ÿÿ1EFFÿ
         Program                                                                      MDPP
  1EFFÿservices
  ÿ         -*ÿwill !ÿbeÿ*covered
                                     -"ÿforÿ benefit.
                                                            
                                                                 +
                                                          deductible   for the MDPP    ÿ;)ÿpay#'ÿthese  #0)ÿ
                                                                                                   ÿamounts
                                                                                        ) 
                                                                                            ÿ'  ) ÿ#* ÿÿout-
                                                                                                               ).
                                                                                      You
  /ÿMedicare
             1"*#ÿbeneficiaries
                              *#ÿunder
                                              )"ÿ
  MDPP

                                                                                        .*&ÿmaximum.
                                                                                                     0#60)0+
                                                                                      until  you    reach  the
  #ÿMedicare
      1"*#ÿhealth#ÿplans.
                                 #+
  eligible
  all                                                                                 of-pocket
  1EFFÿisÿa#ÿstructured
                 )*)"ÿhealth#ÿbehavior
                                            #-ÿ
  *change
    #/ÿintervention
             -ÿthat  #ÿprovides
                                       -"ÿ
  MDPP

  practical
    #**#ÿtraining
               #/ÿinÿlong-term
                               /.0ÿ"dietary
                                              #'ÿ
  *change,
    #/$ÿincreased
              *#"ÿphysical
                                '*#ÿactivity,
                                          #*-'$ÿ
  #"ÿproblem-solving
  and     0.-/ÿstrategies#/ÿfor
                                              ÿ

         4ÿyou
            ')ÿare
                #ÿa#ÿS)#"ÿMedicare
                                 1"*#ÿBeneficiary
                                          M*#'ÿ(QMB)
                                                      %S1M(ÿorÿhave
                                                                 #-ÿfull
                                                                       )ÿMedicaid
                                                                           1"*#"ÿbenefits
                                                                                       ÿthen
                                                                                               ÿyour
                                                                                                    ')ÿ
          ")*$ÿ*coinsurance
       "deductible,    )#*ÿand/or
                                   #"Tÿ*copayment
                                            #'0ÿmay
                                                      0#'ÿbeÿless
                                                                ÿfor
                                                                    ÿservices
                                                                        -*ÿthat
                                                                                 #ÿare
                                                                                      #ÿ*covered
                                                                                            -"ÿunder
                                                                                                   )"ÿ
         If            Qualified

                                              3/#ÿMedicare.
                                              Original 1"*#+ÿ
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 92 of 142



 <=<]ÿ^162742ÿ0ÿ.012382ÿ03ÿ??_(ÿ+26432ÿ?1782ÿ. 0642ÿ( 7ÿ<ÿ9_28607 ÿ((*;
 . -23ÿ̀/ÿ+264 ÿ)2726ÿ. 3ÿ9 ÿ6ÿ401232ÿ7ÿ ÿ0ÿ- ;                 `4aG
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-35



                                                      bcÿd"%ÿe% ÿ!dÿ                bcÿd"%ÿe% ÿ!dÿ
  fgÿthat
           cÿare
                ÿcovered
                    "gÿfor
                            h"ÿyou
                                d"%                    27ÿ0ÿ82ÿ22ÿ                  27ÿ0ÿ82ÿ22ÿ
                                                      What you must pay                 What you must pay

                                                       231642ÿC74i2037                 231642ÿ*404i2037
  Services                                            when you get these                when you get these
                                                      services In-Network               services Out-of-Network

   0123405678ÿ4 2782ÿ0ÿ67678ÿ
   268 ÿ0 ÿ7ÿÿ2 ÿ622
   overcoming challenges to sustaining
   weight loss and a healthy lifestyle.

   ÿPart   ÿBÿPrescription
                             !"#ÿDrugs$%& <20%   =>ÿcoinsurance
                                                              40673742ÿfor    03ÿ each  G50%
                                                                                            =>ÿcoinsurance
                                                                                                40673742ÿfor    03ÿ
   Medicare
   ' 22ÿdrugs
   ÿ          38ÿare32ÿcovered
                            401232ÿunder
                                       723ÿPart       24ÿMedicare-covered
                                               ( 3ÿB)ÿ Part   +264324401232ÿ Part     2   4  ÿ+2    64 32440 1232ÿ
                                                                                         ( 3ÿB)ÿdrug.
                                                                                                     38ÿAdditionally,
                                                                                                           ?6607 6ÿ
                                                                                                 Medicare-covered
                                                        ( 3ÿB)ÿdrug.
                                                                 38ÿAdditionally,
                                                                         ?6607 6ÿ for
                                                        each
   0ÿ*3   6867 ÿMedicare.
                    +26432ÿMembers
                                  +25,23ÿof0ÿour 03ÿ for
   These

   -plan7ÿreceive
   of
          3242612ÿcoverage
       Original
                      4012382ÿfor  03ÿthese
                                       22ÿdrugs        03ÿthe
                                               38ÿ that    2ÿadministration
                                                                  56763607ÿof0ÿ that   03ÿ
                                                                                                2ÿ   56 7 63607ÿof0ÿ
                                                                                          ÿdrug,
                                                                                                386ÿyou
                                                                                                        0ÿwill
                                                                                                             6ÿ-payÿ
                                                                                              the  administration
   308 ÿour    03ÿ-plan.7ÿ.0 1232ÿdrugs
                                         38ÿ           ÿdrug,
                                                              386ÿyou
                                                                      0ÿwill
                                                                           6ÿ-payÿ the    2ÿ40  4     3678ÿthat
                                                                                                                ÿ
   6742/
   through                    Covered
                                                        2ÿcost-sharing
                                                             404 3678ÿthat   ÿ applies   --  6
                                                                                                2  ÿ 0ÿ- 3
                                                                                                          6
                                                                                               cost-sharing
                                                                                                           5   3ÿcare
                                                                                                                  432ÿ
                                                          --62ÿto0ÿ-primary
                                                                        365 3ÿcare
                                                                                432ÿ -provider
   include:                                             the
      •ÿ 238ÿthat
       1ÿDrugs       ÿusually
                          ÿaren't 3273ÿself-
                                             24                                            301623ÿservices,
                                                                                                        2316426ÿ
                                                                                                    to  primary
                                                        -provider
                                                          301623ÿservices,
                                                                     2316426ÿor specialist
                                                        applies
            5676232ÿ,byÿthe   2ÿ-patient
                                         627ÿand
                                                 7ÿ specialist                             -
                                                                       2316426ÿ03ÿ outpatient
                                                          -2466ÿservices,                   2 46  6  
                                                                                                      ÿ  2316426ÿor03ÿ
            32ÿinjected
                675242ÿor03ÿinfused
                               672ÿwhile
                                          62ÿyou0ÿ outpatient
         administered
                                                                                         0  -  62 7 ÿ 0-6ÿ
                                                                                                        services,
         are
            32ÿgetting
                82678ÿ-physician,
                              64676ÿhospital
                                          0-6ÿ services0- 627ÿhospital
                                                                        0-6ÿ               231642ÿ(as9 ÿdescribed
                                                                                                          2436,2ÿ
                                                                                                         hospital

         0- 6276ÿor03ÿambulatory
         are
                               5, 03ÿsurgical          231642ÿ(as
                                              3864 ÿ under       9 ÿdescribed
                                                                          2436,2ÿ services
                                                                                           7 2 3
                                                                                                 ÿ@(     6467A
         42723ÿservices
         outpatient,
                     231642                               723ÿ"Physician/
                                                                @( 6467A                (
                                                                                         ÿ  3 4
                                                                                          under
                                                                                                6
                                                                                                 60 7 2 3ÿ
                                                                                                          B2
                                                                                                  "Physician/
                                                                                                             316426ÿ
      •ÿ
         center
       1ÿDrugs
         238ÿyou   0ÿtake
                         72ÿusing678ÿdurable
                                       3,2ÿ Including (
                                                        ÿ  3 46
                                                               607  23ÿ B2316
                                                                             4  2 6ÿ     C74678ÿDoctor's
                                                                                                       204033ÿ*
                                                                                         Practitioner Services,
                                                                                                                     642ÿ
                                                        C74678ÿDoctor's
                                                                     204033ÿ*    642ÿ Including
                                                        Practitioner    Services,

                                                                                         D  6 6
                                                                                                Eÿ0 3ÿ@ * - 627 ÿ
                                                                                                                  Office
         5264 ÿequipment
                      286-527ÿ(such94ÿasÿ            D66Eÿor03ÿ"Outpatient
                                                                     @*- 627ÿ Hospital
                                                                                Office

         72,6:23;ÿthat    ÿwere
                                232ÿauthorized
                                         036:2ÿ,byÿ Visits"                    6ÿ F0      -6ÿServices"
                                                                                                      B231642Eÿin67ÿthis
                                                                                                                     6ÿ
         medical                                                                         Visits"  or   "Outpatient

         2ÿ-plan7
         nebulizers)                                    F0    -6
                                                                 ÿB2  31642Eÿin67ÿthis  ,  27 2 
                                                                                                 6ÿ
                                                                                                   4     3;ÿ
                                                                                                             2- 27 678ÿ
                                                        ,benefit
                                                          2726ÿchart)
                                                                  4 3;ÿdepending
                                                                          2-27678ÿ on
                                                        Hospital   Services"

                                                                                          0 7ÿ  2 32 ÿ 0 ÿ
                                                                                                            32 42 6
                                                                                                                  1 2 ÿ
         the                                                                               benefit chart)   depending
      •1 .0678ÿfactors
        ÿClotting     403ÿyou 0ÿgive
                                     8612ÿyourself
                                            032ÿ on   07ÿwhere
                                                                232ÿyou
                                                                     0ÿreceived
                                                                          3242612ÿ drug
                                                                56763607ÿor03ÿ 6738ÿ6administration
                                                                                                  56763607ÿor03ÿ
                                                                                              where    you  received
         ,byÿinjection
               67524607ÿif6ÿyou
                              0ÿhave12ÿhemophilia
                                           250- 66 drug 38ÿadministration                      07ÿservices.
                                                                                                       231642
      •ÿ
       1ÿImmunosuppressive
         C5570--32 612ÿdrugs,        386ÿif6ÿyou   67607ÿservices.
                                                  0ÿ infusion      231642
                                                                                         ÿH0ÿ-payÿthese
                                                                                                      22ÿamounts
                                                                                                              507ÿ
                                                                                         infusion
         232ÿenrolled
                  27302ÿin67ÿMedicare
                                 +26432ÿPart           ÿH0ÿ-payÿthese
                                              ( 3ÿA?ÿ You         22ÿamounts
                                                                            507ÿ You
         at ÿthe
              2ÿtime
                   652ÿof0ÿthe
                              2ÿorgan    37- 7 until
                                  0387ÿtransplant         76ÿyou
                                                              0ÿreach
                                                                    324ÿthe     04 0until
                                                                            2ÿout-         76ÿyou
                                                                                                0ÿreach
                                                                                                      324ÿthe 2ÿout-
                                                                                                                  04
         were

      •ÿ
       1ÿInjectable
         C7524,2ÿosteoporosis
                        020-0306ÿdrugs,                04-0472ÿmaximum.
                                          386ÿif6ÿ of-pocket                             4
                                                                                             - 0
                                                                     5 I655 of-pocket maximum. 472  
                                                                                                      ÿ 5  I 6
                                                                                                             5  5
         0ÿare32ÿhomebound,
                       052,076ÿhave12ÿaÿbone  ,072ÿ ÿKYour
                                                          LMNÿprovider
                                                               ONLPQRSNÿmay
                                                                          TUVÿneed
                                                                                WSSRÿ
         3432ÿthat  ÿaÿdoctor
                                0403ÿcertifies
                                       423662ÿwasÿ   X LÿLY X
                                                               U QWÿO NQL N
                                                                          ÿ
         you

                                                        UMXZLNQ[UXQLW\
                                                         to obtain  prior
         32 2ÿto0ÿ-post-menopausal
                         045270-  ÿ
         fracture
                                                        authorization.
         020-03066ÿand         7ÿcannot
                                    4770ÿself-
                                              24
         related

            567623ÿthe 2ÿdrug38
         osteoporosis,
         administer
      •1 ?76827ÿ(for
        ÿAntigens      903ÿallergy
                                238ÿshots)
                                         0;

      Cÿ0ÿ32ÿÿj 662ÿ+26432ÿ)2726463ÿ9j+);ÿ03ÿ 12ÿÿ+2646ÿ,2726ÿ27ÿ03ÿ
     246,26ÿ40673742ÿ7A03ÿ40- 527ÿ5 ÿ,2ÿ2 ÿ03ÿ231642ÿ ÿ32ÿ401232ÿ723ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     *36867 ÿ+26432ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 93 of 142



 $%$Hÿ"7383ÿÿ2 "3463ÿ4ÿIÿ'37643ÿ"68563ÿ2 73ÿ68ÿ$ÿI3786ÿJ
 26534ÿK.ÿ'376ÿ+38375ÿ2645ÿ65ÿ7ÿ "343ÿ68ÿ65ÿÿ6                                                  KLM
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                             4-36



                                                     NOPQÿSTUÿVUWQÿXPSÿ                NOPQÿSTUÿVUWQÿXPSÿ
  YZ[\]^ZWÿthat
           QOPQÿare
                P[Zÿcovered
                    ^T\Z[Z_ÿ̀forT[ÿyou
                                   STU               38ÿÿ35ÿ533ÿ                38ÿÿ35ÿ533ÿ
                                                     What you must pay                 What you must pay

                                                     34"73ÿ!8a35 4*                 34"73ÿJ5a35 4*
  Services                                           when you get these                when you get these
                                                     services In-Network               services Out-of-Network

        0ÿ2345678ÿ46ÿ68576834ÿ4ÿ68ÿ
          68578636ÿ4
     • Certain oral anti-cancer drugs and
       anti-nausea drugs
       •0ÿCertain
          2345678ÿdrugs
                     4ÿfor
                             4ÿhome
                                   3ÿdialysis,
                                            767ÿ
          78 78ÿheparin,
                         36478ÿthe
                                   53ÿantidote
                                        6857 53ÿfor4ÿ
          36478ÿwhen
                     38ÿmedically
                             376ÿ8necessary,
                                             3364ÿ
          including

          576ÿanesthetics,
                    6835357ÿand  68ÿ
          heparin

          3454 737576578ÿagents      6385ÿ
          topical

          ÿas6ÿEpogen®,
                       38ÿProcrit®,
                                    4 475ÿ
          erythropoiesis-stimulating

           3578ÿAlfa,
                     6ÿAranesp®,
                            4683ÿor4ÿ
          (such

          643 3578ÿAlfa) 6
          Epoetin
          Darbepoetin
       •0ÿIntravenous
          !8546"38 ÿImmune
                           !83ÿ#Globulin78ÿfor4ÿ
          53ÿhome
                 3ÿtreatment
                        54365385ÿofÿprimary
                                          4764ÿ
          783ÿdeficiency
                        37738ÿdiseases
                                     7363
          the
          immune
       •0ÿChemotherapy
          23 5346ÿDrugs,  4ÿand
                                        68ÿthe53ÿ $20%       %&ÿcoinsurance
                                                                      784683ÿfor4ÿ (50%   %&ÿcoinsurance
                                                                                                     784683ÿfor
                                                                                                                4ÿ
          787546578ÿofÿchemotherapy
                                    3 5346ÿ each      36ÿMedicare-covered
                                                                    '37643 "343ÿ each    36ÿMedicare-covered
                                                                                                  '37643 "343ÿ
          4                                                3 5346ÿdrug4ÿand      3 5346ÿdrug
                                                                                    68ÿ chemotherapy        4ÿand
                                                                                                                  68ÿ
          Administration

                                                            53ÿadministration
                                                                  6787546578ÿofÿthat
                                                                                     565ÿ the  6787546578ÿofÿthat
                                                                                            53ÿadministration     565ÿ
          drugs                                            chemotherapy
   )3ÿfollowing
           78ÿlink   78*ÿwill
                             7ÿtake
                                  56*3ÿyou
                                        ÿto5ÿa6ÿlist75ÿ the
                                                               40ÿ                        4
                                                                                               0
   of ÿPart
        645ÿB+ÿDrugs
                 4ÿthat
                          565ÿmay
                                6ÿbe3ÿsubject
                                          ,35ÿto5ÿ
   The
                                                           drug.                            drug.
   -5  3  ÿ)  346 .ÿ 55 .//                         2 ÿpay6ÿthese
                                                                        533ÿamounts
                                                                              6 85ÿ You ÿ2 ÿpay6ÿthese
                                                                                                       533ÿamounts
                                                                                                             6 85ÿ
      03764300 /37643/ until
   www.medicare.uhc.com/medicare/
   ÿ                                                           857ÿyou
                                                                    ÿreach
                                                                        436ÿthe    5 until
                                                                               53ÿout-      857ÿyou
                                                                                                 ÿreach
                                                                                                        436ÿthe
                                                                                                             53ÿout-
                                                                                                                  5
   Step     Therapy:    https://                           You

   member/documents/part-b-step-
   ÿ  334/ 385/64553                                  *35ÿmaximum.
                                                                         6370 of-pocket   *35ÿmaximum.
                                                                                                         6370
   534605
                                                           of-pocket
   therapy.html                                            ÿ5Your
                                                                678ÿprovider
                                                                    986:;<=8ÿmay
                                                                              >?@ÿneed
                                                                                  A==<ÿ
   2 ÿor4ÿyour4ÿdoctor54ÿmay
                              6ÿ8need
                                      33ÿto5ÿ              Cto6ÿobtain
                                                                 6DC?;Aÿprior
                                                                         98;68ÿ
   provide
     4"73ÿmore  43ÿinformation
                       7846578ÿabout 6 5ÿhow ÿa6ÿ authorization.
                                                            ?7CE68;F?C;6AG
   You

   '37643ÿPart   645ÿB+ÿprescription
                             4347578ÿdrug 4ÿis7ÿ
   used
     3ÿin78ÿorder
                 434ÿto5ÿdetermine
                           3534783ÿcoverage.
                                             "34630ÿ
   Medicare

   )343ÿmay  6ÿbe3ÿeffective,
                        3357"3ÿlower-cost
                                       34 5ÿ
   drugs
     4ÿthat565ÿtreat
                   54365ÿthe
                          53ÿsame
                               63ÿmedical
                                       376ÿ
   There

        875780ÿIf!ÿyou
                     ÿare643ÿprescribed
                                  43473ÿa6ÿnew 83ÿ
   645ÿB+ÿmedication
               376578ÿor4ÿhave 6"3ÿnot
                                        8 5ÿrecently
                                              43385ÿ
   condition.

   73ÿthe 53ÿmedication
                 376578ÿunder  834ÿPart
                                         645ÿB,+ÿyou
                                                   ÿ
   Part

   6    ÿbe3ÿrequired
                43B743ÿto5ÿtry
                               54ÿone
                                     83ÿor4ÿmore43ÿofÿ
   filled
    may



      !ÿÿ643ÿ6ÿb6773ÿ'37643ÿ+3837764ÿb'+ÿ4ÿ6"3ÿÿ'3767ÿ38375ÿ538ÿ4ÿ
     3573ÿ 784683ÿ68/4ÿ 6385ÿ6ÿ3ÿ3ÿ4ÿ34"73ÿ565ÿ643ÿ "343ÿ834ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      J47786ÿ'376430ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 94 of 142



 2<2=ÿ>722ÿ5ÿ52692ÿ56ÿ884ÿ92762ÿ87092ÿ152ÿÿ2ÿ4295ÿ?!
 1 026ÿ3:ÿ927ÿ2203ÿ160ÿ10ÿ3ÿ52627ÿ7ÿ10ÿ58ÿ!              3@AB
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)           4-37



                                                          CDEFÿyou
                                                                HI(ÿmust
                                                                     J(*Fÿpay
                                                                           KEHÿ What
                                                                                   CDEFÿyou
                                                                                         HI(ÿmust
                                                                                             J(*Fÿpay
                                                                                                   KEHÿ
  L+   )M-N + *ÿFD EF ÿ
                      E )+  ÿN I M+ ) +O  ÿP
                                           I )ÿHI (       1 2 ÿ
                                                                5 8ÿ92 0ÿ
                                                                         01232ÿ    1 2 ÿ
                                                                                         5 8ÿ
                                                                                             92 0
                                                                                                ÿ01232ÿ
                                                          What

                                                          32623ÿIn-Network
                                                                   @/2056      32623ÿ?80@5@/2056
  Services that are covered for you                       when you get these       when you get these
                                                          services                 services Out-of-Network
  01232ÿother
            50126ÿdrugs
                   76893ÿbefore2562ÿthe012ÿplanÿ
                                                   willÿ
  cover
    526ÿyour
            586ÿdrug.
                  7689ÿIfÿyou
                              58ÿhave
                                    12ÿalready
                                            627ÿ
  these

  0627ÿother
          50126ÿdrugs
                  76893ÿor56ÿyour
                                586ÿ7doctor
                                          5056ÿthinks
                                                013ÿ
  012ÿare62ÿnot
               50ÿright
                    6910ÿfor56ÿyou,
                                 58ÿyou
                                        58ÿor56ÿyour
                                                 586ÿ
  tried

  7doctor
     5056ÿcan
             ÿask
                  3ÿthe
                        012ÿplan ÿto05ÿcover
                                          526ÿthe
                                                 012ÿ
  they

  60ÿBÿdrug.
             7689ÿ(For
                    56ÿmore
                            562ÿinformation,
                                    5605ÿsee  322ÿ
  1    026ÿ9,ÿWhat
                     10ÿto05ÿdo
                               75ÿifÿyou
                                      58ÿhave
                                            12ÿaÿ
  Part

     65 2ÿor56ÿcomplaint
                   5 0ÿ(coverage
                                  52692ÿ
   Chapter

  7decisions,
     2353ÿappeals,
                  23ÿcomplaints).)
                                5 03!!ÿ
   problem

  232ÿcontact
             500ÿCustomer
                        830526ÿService "262ÿfor56ÿ
  5   62ÿinformation.
           5605
  Please
   more
      2ÿalso
         35ÿcover
               526ÿsome
                       352ÿvaccines
                                 23ÿ8under
                                               726ÿ
  586ÿPart
         60ÿBÿand
                 7ÿPart
                        60ÿD#ÿprescription
                                     623605ÿ7drug689ÿ
  We

     220
  our
   benefit.
  1    026ÿ5$ÿexplains
                 2% 3ÿthe   012ÿPart
                                    60ÿD#ÿ
     623605ÿdrug7689ÿbenefit,
                               220ÿincluding
                                         879ÿ
   Chapter

  6rules
    823ÿyou58ÿmust
                830ÿfollow
                         55ÿto05ÿhave12ÿ
   prescription

     6236053ÿcovered.
                      52627ÿWhat    10ÿyou
                                            58ÿpayÿ
    56ÿyour
        586ÿPart
              60ÿD#ÿprescription
                         623605ÿdrugs  76893ÿ
   prescriptions

  0165891ÿour 586ÿplan ÿis3ÿexplained
                               2% 27ÿinÿ
  for

  1    026ÿ6.&
  through
   Chapter

  '()*+,-.+
  NurseLine                                               65727ÿby::ÿNurseLine
                                                          Provided       /863202
  /863202ÿservices
  ÿ               32623ÿavailable,
                                2ÿ2243ÿhours
                                                 15863ÿ $0ÿ;<ÿcopayment
                                                              5 20
  ÿday,
      7ÿseven
            322ÿdays
                     73ÿaÿ2     2ÿSpeak
                                          " 2ÿto05ÿaÿ
  NurseLine

  6registered
    29302627ÿnurse
                 8632ÿ(RN)
                          4/!ÿabout
                                   580ÿyour586ÿ
  a                             week.

  2   7ÿconcerns
   medical      5263ÿand   7ÿ5questions.
                                      823053
  658ÿcan
  ÿ      ÿview
               2ÿthe
                      012ÿVendor
                             72756ÿInformation
                                        5605ÿ
  "1220ÿat0ÿwww.myAARPMedicare.com,
               884927625ÿ
  You

  56ÿcall
       ÿ8    30526ÿService
                          "262ÿto05ÿhave12ÿaÿ
  Sheet

      26ÿcopy
            5 ÿsent
                   320ÿto05ÿyou.
                               58
  or         Customer
   paper




     ÿ58ÿ62ÿÿQ827ÿ92762ÿ226ÿQ9!ÿ56ÿ12ÿ8ÿ9277ÿ2203ÿ012ÿ586ÿ
    727802ÿ53862ÿ7R56ÿ5 20ÿÿ2ÿ233ÿ56ÿ32623ÿ010ÿ62ÿ52627ÿ8726ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     ?69ÿ92762ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 95 of 142



 ^(^_ÿ̀$!%,ÿÿB)/ÿ)ÿXXa?ÿA!$,)ÿX!%-/ÿB$,ÿ?.%ÿ^ÿba/$%.ÿ??>c
 B0-)ÿ4CÿA!$,.ÿ@%$-#ÿB)-ÿb+-ÿ$#ÿ,)!ÿ%!ÿ+-ÿÿ0c               48'd
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-38



                                                                  e 6ÿ7ÿ46ÿ 7ÿ What        e 6ÿyou 7ÿmust
                                                                                                               46ÿpay
                                                                                                                       7ÿ
  ;3<5934ÿthat
           6 6ÿare3ÿcovered
                     9<33ÿfor
                             fÿyou
                                7                               +%ÿÿ/-ÿ-#ÿ when       +%ÿyou ÿget
                                                                                                               /-ÿthese
                                                                                                                   -#ÿ
                                                        What you must pay

                                                                  #)$,#ÿ%8g-+)3            #)$,#ÿ>    -88g-+)3
  Services                                              when you get these
                                                        services In-Network                      services    Out-of-Network
   ÿ

           1234567ÿscreening
                        4933 5 ÿandÿtherapy                      2)ÿis$#ÿno
                                                   63 7ÿto6ÿ There        %ÿcoinsurance,
                                                                                 ,$%#)%,*ÿ 440% (5ÿcoinsurance
                                                                                                         ,$%#)%,ÿfor
                                                                                                                       )ÿ
           63ÿsustained
                          44653ÿweight    356ÿloss            ,0"%-*ÿor)ÿ
                                                        44 copayment,                          0preventive
                                                                                                    )%-$ÿobesity
                                                                                                                 #$-ÿ
   o Obesity

                                                                  ! ! ,- $ .ÿ)ÿ0)%-$ÿ  #  ,)  %$
                                                                                                           % / ÿ%!ÿtherapy.+
                                                                                                                    -)016
           promote
   ÿyou
   ÿ   ÿhave
              ÿaÿbody !ÿmass
                                 "##ÿindex $%!&ÿofÿ30'(ÿor)ÿ obesity
                                                                    #$- ÿ
                                                                  deductible
                                                                            #,) %
                                                                                for
                                                                                    $%/ÿ
                                                                                        %!ÿ
                                                                                    preventive   screening     and
                                                                                                 ÿ7ÿ0payÿthese
                                                                                                             -#ÿamounts
                                                                                                                    "%-#ÿ
   "    )*ÿwe+ÿcover
                    ,)ÿintensive
                             $%-%#$ÿcounseling
                                             ,%#.$%/ÿto-ÿ therapy.
   If
                                                                  -) 0  1
                                                                            screening  and
                                                                                                  until
                                                                                                    %-$.ÿyou
                                                                                                         ÿreach
                                                                                                              ),ÿthe
                                                                                                                     -ÿout-
                                                                                                                         -8
                                                                                                 You
   help
      .0ÿyou
            ÿlose
                   .#ÿweight.
                          +$/-1ÿThis2$#ÿcounseling
                                               ,%#.$%/ÿ
    more,

   $#ÿcovered
        ,)!ÿif$ÿyou
                       ÿget/-ÿit$-ÿin$%ÿaÿ0primary
                                                  )$")ÿcare
                                                           ,)ÿ                                   8
                                                                                                     0  ,
                                                                                                 of-pocket3 -ÿ" & $
                                                                                                                    "
                                                                                                               maximum. "1
   #--$%/*ÿ+       )ÿit$-ÿcan
                              ,%ÿbeÿcoordinated
                                           ,)!$%-!ÿ
   is

   +$   -ÿyour
            )ÿcomprehensive
                    ,"0)%#$ÿ0prevention   )%-$%ÿ
   setting,      where

   0plan.
      .%1ÿTalk
             2.3ÿto-ÿyour
                        )ÿ0primary
                                  )$")ÿcare ,)ÿdoctor
                                                      !,-)ÿ
    with

   )ÿ0practitioner
   or     ),-$-$%)ÿto-ÿfind$%!ÿout
                                      -ÿmore.
                                              ")1
                93 63 6ÿProgram
   155ÿTreatment               : ÿServices     ;3<5934 $0    =(ÿcopayment
                                                                     ,0"%-ÿfor  )ÿ          =(ÿcopayment
                                                                                                      ,0"%-ÿfor )ÿ
                                                                  A ! $
                                                                       ,  ) 8
                                                                              ,  
                                                                                   )!ÿ0$$! ÿ  A  !  $
                                                                                                         ,) 8, )!ÿopioid
                                                                                                                        0$$!ÿ
   Opioid                                                                                        $0
   >0    $$!ÿuse#ÿ!disorder
                        $#)!)ÿtreatment
                                    -)-"%-ÿservices
                                                     #)$,#ÿ treatment
                                                                  -)
                                                                    -"   %-ÿ0 )
                                                                                 
                                                                  Medicare-covered
                                                                                  / )"ÿ
                                                                                        opioid
                                                                                                  - )
                                                                                                     - " %- ÿ
                                                                                                               0)
                                                                                                 Medicare-covered
                                                                                                                  /) "ÿ
   )ÿcovered
          ,)!ÿunder  %!)ÿPart
                                 ?)-ÿB@ÿofÿ>)     $/$%.ÿ services.
    Opioid

                                                         ,$ÿ #)$,#1                        #)$,#1
                                                                               program           treatment     program
   A!$,)1ÿMembers A" )#ÿofÿour     )ÿ0plan.%ÿ)receive
   are                                            Original
                                                                                                 services.
   ,coverage
      )/ÿfor   )ÿthese
                         -#ÿservices
                                  #)$,#ÿthrough-)/ÿ ÿEYour  FGHÿprovider
                                                                        IHFJKLMHÿmayNOPÿneed
                                                                                        QMMLÿ
   Medicare.

   )ÿ0plan..%1ÿCovered
                   B)!ÿservices
                                 #)$,#ÿinclude:
                                                 $%,.!C RtoFÿobtain
                                                                    FSROKQÿprior
                                                                              IHKFHÿ
                                                                  OGRYFHKZORKFQ[
   our
       •TÿFDA-approved
           VWX800)!ÿopioid    0$$!ÿagonist
                                               /%$#-ÿand%!ÿ authorization.
           %-/%$#-ÿtreatment
                            -)-"%-ÿmedications
                                              "!$,-$%#ÿ
           %!ÿthe-ÿ!dispensing
                          $#0%#$%/ÿand    %!ÿ
          antagonist

           !"$%$#-)-$%ÿofÿsuch   #,ÿ
          and

           "!$,-$%#*ÿif$ÿapplicable
                                  00.$, .
          administration
           medications,
       •TÿSubstance
           \ #-%,ÿuse#ÿcounseling
                                   ,%#.$%/
       •TÿIndividual
           %!$$!.ÿand  %!ÿgroup
                                 /)0ÿtherapy
                                             -)0
       •TÿToxicology
           2&$,./ÿtesting-#-$%/
   16 653 6ÿDiagnostic
                      ]5 4659ÿTests      93464ÿandÿ
   9    3     3  659ÿ ; 3  < 59 3 4 ÿ      ÿSupplies
                                                 ;534ÿ
   Outpatient
   Therapeutic Services and
   B    )!ÿservices
                   #)$,#ÿinclude,
                                $%,.!*ÿbut-ÿare   )ÿnot
                                                          %-ÿ
   .limited
     $"$-!ÿto: -C
    Covered




        ÿÿ)ÿÿh.$$!ÿA!$,)ÿ@%$,$)ÿbhA@cÿ)ÿÿ..ÿA!$,$!ÿ%$-#ÿ-%ÿ)ÿ
       !!,-$.*ÿ,$%#)%,ÿ%!i)ÿ,0"%-ÿ"ÿÿ.##ÿ)ÿ#)$,#ÿ--ÿ)ÿ,)!ÿ%!)ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                           >)$/$%.ÿA!$,)1ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 96 of 142



 :9:;ÿ<ÿÿ= 456ÿ4ÿ>>3?ÿ54ÿ>556ÿ= ÿ?05ÿ:ÿ43650ÿ??@5
 =5 4ÿ8Aÿ50ÿB7ÿ=54ÿ4C5ÿ7ÿ 4ÿ5ÿC5ÿ6/ÿ565             83DE
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-39



                                           FGHIÿKLMÿNMOIÿPHKÿ What       FGHIÿyouKLMÿmust
                                                                                      NMOIÿpay
                                                                                             PHKÿ
  QRSTUVROÿthat
           IGHIÿare
                HSRÿcovered
                    VLTRSRWÿfor
                            XLSÿyou
                                KLM        Cÿ6/ÿ6ÿ7ÿ when       Cÿyou6/ÿget
                                                                                      6ÿthese
                                                                                          7ÿ
                                           What you must pay

                                           747ÿY3ZC 41            747ÿ@/    33ZC 41
  Services                                 when you get these
                                           services In-Network           services   Out-of-Network

    0ÿ234567                               89ÿcopayment
                                                     56ÿfor
                                                              4ÿeach
                                                                  5ÿ $78ÿcopayment
                                                                                  56ÿfor
                                                                                           4ÿeach
                                                                                               5ÿ
                                           543 4ÿ               543 4ÿ
    • X-rays                               $0

                                           7554ÿX-ray
                                                        23456ÿservice.
                                                              74 standard
                                                                         7554ÿX-ray
                                                                                     23456ÿservice.+
                                                                                           74
                                           Medicare-covered              Medicare-covered
                                           standard
                                           Your
                                               ÿprovider
                                                    !"#$ÿmay
                                                              %&'ÿneed
                                                                  ($$#ÿ You
                                                                         . /ÿpay56ÿthese
                                                                                    7ÿamounts
                                                                                           5 /7ÿ
                                           )toÿobtain
                                                *)&"(ÿprior
                                                          "ÿ          /until
                                                                           0ÿyou
                                                                                6/ÿreach
                                                                                     45ÿthe
                                                                                            ÿout-
                                                                                                 /3
                                           &)+",&)"(-
                                           authorization.                  3 1ÿmaximum.
                                                                         of-pocket    52/
    0ÿ355ÿ445/ÿ5ÿ7 5ÿ         879ÿcopayment
                                                      56ÿfor4ÿeach
                                                                   5ÿ 840%
                                                                           99ÿcoinsurance
                                                                                  7/45ÿfor 4ÿ
      45 6ÿ0/6ÿ5ÿ                54 3   4 ÿ       5   ÿ   543   4ÿ
    • Radiation (radium and isotope)       $50

      54507ÿ5ÿ7/ 07                455ÿtherapy      74 4radiation
                                                        45 6ÿservice.   55ÿtherapy
                                                                                     45 6ÿ
      therapy including technician         Medicare-covered              each Medicare-covered

                                                                         7 4  
      materials and supplies               radiation
                                           . /ÿpay56ÿthese
                                                       7ÿamounts
                                                              5 /7ÿ   service.+
                                           /until
                                              0ÿyou
                                                   6/ÿreach
                                                       45ÿtheÿout-
                                                                    /3 You
                                                                         ÿ. /ÿpay56ÿthese  5 /7ÿ
                                                                                    7ÿamounts
                                           You

                                              3 1ÿmaximum.
                                                         52/ /until   0ÿyou
                                                                                6/ÿreach
                                                                                     45ÿthe
                                                                                            ÿout-
                                                                                                 /3
                                                                           3    1 ÿ5 2 
                                                                                           /  
                                           of-pocket
                                           Your
                                               ÿprovider
                                                    !"#$ÿmay
                                                              %&'ÿneed
                                                                  ($$#ÿ  of-pocket    maximum.
                                           )toÿobtain
                                                *)&"(ÿprior
                                                          "ÿ
                                           &)+",&)"(-
                                           authorization.




     Yÿ6/ÿ54ÿ5ÿ[/50ÿ54ÿB546ÿ4[B5ÿ4ÿ5ÿ/00ÿ5ÿ\7ÿÿ6/4ÿ
    /\0]ÿ 7/45ÿ5^4ÿ 56ÿ56ÿ\ÿ077ÿ4ÿ747ÿ5ÿ54ÿ 4ÿ/4ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      @4650ÿ54ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 97 of 142



 BÿC6 7ÿÿD485 ÿ4ÿEEFGÿ 6784ÿE885 ÿD67ÿG98ÿÿ%F 5689ÿGGH(
 D8 4ÿ"ÿ 6789ÿI 6ÿD84ÿ%'8ÿ6ÿ74ÿ8ÿ'8ÿ3ÿ8(                  
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)           4-40



                                                       JKLMÿOPQÿRQSMÿTLOÿ            JKLMÿOPQÿRQSMÿTLOÿ
  UVWXYZVSÿthat
           MKLMÿare
                LWVÿcovered
                    ZPXVWV[ÿfor
                            \PWÿyou
                                OPQ                    'ÿ3ÿ5 ÿ ÿ              'ÿ3ÿ5 ÿ ÿ
                                                   What you must pay                 What you must pay

                                                            467 ÿ]! '4+            467 ÿH3! '4+
  Services                                         when you get these                when you get these
                                                   services In-Network               services Out-of-Network

     •0ÿSurgical
        23456789ÿsupplies,
                       3 96 ÿsuch 37ÿas8ÿ            20%
                                                          ÿcoinsurance
                                                               763487ÿfor4ÿ     40%
                                                                                       ÿcoinsurance
                                                                                            763487ÿfor
                                                                                                        4ÿ
        4 65                                            87ÿMedicare-covered
                                                                678474ÿ          87ÿMedicare-covered
                                                                                              678474ÿ
                                                             6
                                                               789ÿsupply.
                                                                    3 9             6789ÿsupply.
                                                                                                 3 9
        dressings                                      each                          each
     •0ÿSplints,
        2 96ÿ7casts,
                      8ÿand
                            8ÿother
                                  4ÿdevices
                                          67 ÿ       medical                       medical
        3usedÿtoÿ4reduce
                       37ÿfractures
                              48734 ÿand8ÿ You     ÿ3ÿpay8ÿthese
                                                                    ÿamounts
                                                                         83ÿ     ÿ3ÿpay8ÿthese  83ÿ
                                                                                                 ÿamounts
        69786                                     3   69
                                                              ÿ3 ÿ
                                                                   4 8 7ÿÿout-
                                                                              3   3until
                                                                                       69ÿyou
                                                                                            3ÿreach
                                                                                                487ÿthe
                                                                                                      ÿout-
                                                                                                         3
                                                                                     You

                                                       7+ÿmaximum.
                                                                    8,63         7+ÿmaximum.
                                                                                                 8,63
        dislocations                                   until you reach the
           #4ÿis6ÿnoÿseparate
  !"ÿThere                    848ÿcharge
                                       7845 ÿfor4ÿ of-pocket                      of-pocket
  medical
       6789ÿsupplies
               3 96 ÿroutinely
                           4369ÿused         ÿ ÿ.Your
                                       3 ÿin6ÿthe        /01ÿprovider
                                                               21/34561ÿmay
                                                                         789ÿneed
                                                                             :665ÿ
  Note:

  7course
    34 ÿofÿan8ÿoffice
                      67ÿvisit
                             66ÿand   6793 ÿin6ÿ ;to/ÿobtain
                                   8ÿincluded             /<;84:ÿprior
                                                                    214/1ÿ
  ÿprovider's
          46 4$ÿ7charges
                         845 ÿfor4ÿthat
                                      8ÿvisit
                                           66ÿ authorization.
                                                       80;=/14>8;4/:?
  %37ÿas8ÿ&bandages,
                  885 ÿcotton
                               7ÿswabs,
                                        '8&ÿand 8ÿ
  the

  4ÿroutine
           436ÿsupplies.)
                       3 96 (ÿHowever,
                                   )' 4ÿ
  (such

    3 96 ÿfor 4ÿwhich
                    '67ÿan8ÿappropriate
                                8 4 468ÿ
  other

        848ÿcharge
               7845 ÿis6ÿmade
                             8 ÿ&byÿproviders
                                          46 4ÿ
  supplies

  %37ÿas, 8ÿchemical
               76789ÿagents85 ÿused3 ÿin6ÿ
  separate

  7certain
      486ÿdiagnostic
             68567ÿprocedures)
                              4734 (ÿare  84ÿ
  (such

    3 & * 7 ÿ
             ÿ  7   
  subject to cost-sharing 846 5ÿ8
                                  as ÿ  '
                                      shown.  
     •0 @8&484ÿtests
       ÿLaboratory                                   Aÿcopayment
                                                             7 8 ÿfor
                                                                         4ÿ        Aÿ7 8 ÿ4ÿ
                                                        678474ÿlab     98&ÿ     678474ÿ98&ÿ
                                                       $0                            $0 copayment for

                                                            467                      467 
                                                       Medicare-covered              Medicare-covered lab
                                                       services.                     services.
                                                       .Your
                                                           /01ÿprovider
                                                               21/34561ÿmay
                                                                         789ÿneed
                                                                             :665ÿ
                                                       ;to/ÿobtain
                                                            /<;84:ÿprior
                                                                    214/1ÿ
                                                       80;=/14>8;4/:?
                                                       authorization.




    ]ÿ3ÿ84ÿ8ÿ^38966ÿ 6784ÿI 67684ÿ%^I(ÿ4ÿ8ÿ399ÿ 6786ÿ& 6ÿÿ34ÿ
     376&9ÿ763487ÿ8_4ÿ7 8 ÿ8ÿ& ÿ9 ÿ4ÿ 467 ÿ8ÿ84ÿ74ÿ3 4ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    H465689ÿ 6784ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 98 of 142



 CCDÿE859ÿ4ÿ4 ÿ4ÿBBF9ÿ 58ÿB59 ÿ48ÿ939ÿCÿF 8493ÿ99>
 ÿG3ÿ 583ÿ298ÿÿÿ8ÿ45ÿ95ÿÿ4 ÿ                G7GD
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)            4-41



                                                        HIJKÿMNOÿPOQKÿRJMÿ What      HIJKÿyou
                                                                                           MNOÿmust
                                                                                               POQKÿpayRJMÿ
  STUVWXTQÿthat
           KIJKÿare
                JUTÿcovered
                    XNVTUTYÿfor
                            ZNUÿyou
                                MNO                     9ÿ4 ÿÿÿ when       9ÿyou
                                                                                           4 ÿgetÿthese
                                                                                                     ÿ
                                                 What you must pay

                                                            8ÿ197[4\          8ÿ>Out-of-Network
                                                                                                747[4\
  Services                                       when you get these
                                                 services In-Network                 services

    •0
     ÿBlood
      23445ÿ-7ÿincluding
                  893589 ÿstorage
                                4ÿand95ÿ $0         ÿcopayment
                                                                49ÿfor
                                                                           4ÿ      ÿcopayment
                                                                                          49ÿfor4ÿ
      5898849ÿ(this  8ÿmeans
                                 9ÿ                       58745ÿblood
                                                                               3445ÿ Medicare-covered
                                                                                       58745ÿblood3445ÿ
                                                                                     $0

      processing
          4 89 ÿand  95ÿhandling
                             95389 ÿof4ÿblood).         8
                                                3445ÿ services.                     8
      administration                                    Medicare-covered

      4ÿbegins   89ÿ8   ÿthe
                                    ÿfirst
                                           8ÿpint
                                                   89ÿ ÿ"Your
                                                                                     services.

      4ÿblood
             3445ÿthat
      Coverage
                   ÿyou
                         4 ÿneed.
                               95
                               with                          #$%ÿprovider
                                                                 &%#'()*%ÿmay
                                                                          +,-ÿneed
                                                                              .**)ÿ
      of                                                 /to#ÿobtain
                                                              #0/,(.ÿprior
                                                                     &%(#%ÿ
    •0
     ÿIn19ÿaddition,
           5588492ÿfor
                       4ÿthe
                           ÿadministration           ,$/4#%(5,/(#.6
                                5898849ÿ authorization.
      4ÿblood
             3445ÿinfusion,
                   89 8492ÿyou4 ÿ8
                                    will3
                                        3ÿpayÿthe
                                                 ÿ
         4ÿsharing
               89 ÿasÿdescribed
                            5 85ÿunder   95ÿ
      of

      ÿfollowing
             433489 ÿsections
                          849ÿof4ÿthis
                                        8ÿchart,
                                                 2ÿ
      cost

      5     95 89  ÿ49 ÿ
                             ÿ4   ÿ     85ÿ
      the

      89 849ÿservices:
                    83
      depending on where you received
      infusion
            7oÿ9   889:98849ÿ
                 ;  82ÿIncluding
                              193589 ÿ
                 Physician/Practitioner

                 <44=ÿ>      8ÿVisits
                                     ?88
                 Services,
                 Doctor's    Office
            7oÿ>Outpatient
                     89ÿSurgery
                                ; ÿand  95ÿ
                 >  ÿ   5 8 3ÿ;   8   ÿ
                 94855ÿatÿHospital
                                 @483ÿ
                  Other Medical Services

                 >Outpatient
                     89ÿFacilities
                                A8388ÿand 95ÿ
                 Provided

                 B 34ÿSurgical
                                 ; 83ÿ
                  9
                 Ambulatory
                 Centers




     1ÿ4 ÿÿÿ] 3885ÿ 58ÿ2988ÿ] 2ÿ4ÿÿ33ÿ 5885ÿ98ÿ9ÿ4 ÿ
    55 832ÿ489 9ÿ95:4ÿ49ÿÿÿ3 ÿ4ÿ8ÿÿÿ45ÿ95ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       >8893ÿ 58ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 99 of 142



 ?ÿ"55ÿ8ÿ@8565ÿ86ÿAABCÿ565ÿA 35ÿ@485ÿC ÿÿDB58 ÿCC2E
 @4 356ÿFÿ5ÿG553ÿ@463ÿDH43ÿÿ8565ÿ ÿH43ÿ89ÿ E               
 2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
 Chapter 4: Medical Benefits Chart (what is covered and what you pay)    4-42



                                          IJKLÿNOPÿQPRLÿSKNÿ What          IJKLÿyou NOPÿmust
                                                                                          QPRLÿpay SKNÿ
  TUVWXYURÿthat
           LJKLÿare
                KVUÿcovered
                    YOWUVUZÿfor
                            [OVÿyou
                                NOP       H45ÿ89ÿ53ÿ3455ÿ when          H45ÿyou  89ÿget
                                                                                          53ÿthese
                                                                                               3455ÿ
                                               What you must pay

                                          565ÿ\53H86+                565ÿ29       3853H86+
  Services                                     when you get these
                                               services In-Network         services     Out-of-Network

    •0
     ÿ23456ÿoutpatient
            893 353ÿdiagnostic
                         83ÿtests     ÿcopayment
                                353ÿ-ÿ $20     8 53ÿfor    86ÿ      40%
                                                                              ÿcoinsurance
                                                                                  8 96 5ÿfor     86ÿ
      8 688ÿdiagnostic
                          83ÿ          5658565ÿnon-              5658565ÿnon-
                                                                     8  Medicare-covered             8
      Other

      565                             688ÿdiagnostic
                                                              83ÿ 6radiological
                                                                              88ÿdiagnostic
                                                                                               83ÿ
      Non-radiological                    Medicare-covered

                                          565                         565!
      services                            radiological
                                          services.                        services.+
                                          "# 5ÿinclude,                 "# 5ÿinclude,
                                                            95$ÿ%but93ÿ Examples          95$ÿ%but93ÿ
                                             65ÿnot83ÿlimited     "&'($ÿ are65ÿnot83ÿlimited
                                                      35ÿto38ÿEKG's,               35ÿto38ÿEKG's,
                                                                                                    "&')$ÿ
                                          Examples

                                              98 6ÿfunction
                                                           9 38 ÿ pulmonary98 6ÿfunction
                                                                                           9 38 ÿ
                                          are

                                          353$ÿ4home
                                                     85ÿor86ÿlab-based    353$ÿhome
                                                               %% 5ÿ tests,     485ÿor86ÿlab-based
                                                                                                %% 5ÿ
                                           pulmonary

                                          55 ÿstudies,
                                                    395$ÿandÿ          55 ÿstudies,
                                                                                    395$ÿandÿ
                                          tests,

                                          365ÿstress 365ÿtests.     365ÿstress
                                                                353 treadmill         365ÿtests.
                                                                                                  353
                                          sleep                            sleep
                                          treadmill
                                          *89ÿpayÿthese3455ÿamounts
                                                                89 3ÿ You*89ÿpayÿthese
                                                                                        3455ÿamounts
                                                                                                  89 3ÿ
                                          9until3ÿyou
                                                   89ÿreach
                                                        654ÿthe    893 9until3ÿyou
                                                               345ÿout-           89ÿreach
                                                                                        654ÿthe 345ÿout-
                                                                                                     893
                                          You

                                          88+53ÿmaximum.
                                          of-pocket        #9 of-pocket88+53ÿmaximum.
                                                                                           #9
                                          ,Your
                                              -./ÿprovider
                                                   1/-2345/ÿmay
                                                              678ÿneed
                                                                    9554ÿ
                                          :to-ÿobtain
                                               -;:739ÿprior
                                                         1/3-/ÿ
                                          7.:<-/3=7:3-9>
                                          authorization.




     \ÿ89ÿ65ÿÿ]95ÿ565ÿG55 6ÿD]GEÿ86ÿ45ÿ9ÿ5 ÿ%553ÿ345ÿ896ÿ
    593%5$ÿ8 96 5ÿ ^86ÿ8 53ÿ ÿ%5ÿ5ÿ86ÿ565ÿ343ÿ65ÿ8565ÿ9 56ÿ
     If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                 26 ÿ565ÿ
    deductible, coinsurance and/or copayment may be less for services that are covered under
                                        Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 100 of 142



  GGÿA55ÿ8ÿB8565ÿ86ÿFFDÿ565ÿF 35ÿB485ÿD ÿGÿ"58 ÿDD2#
  B4 356ÿ$Hÿ5ÿI553ÿB463ÿ"J43ÿÿ8565ÿ ÿJ43ÿ89ÿ #               $$K
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)    4-43



                                            LMNOÿQRSÿTSUOÿVNQÿ What             LMNOÿyou  QRSÿmust
                                                                                                TSUOÿpay VNQÿ
   WXYZ[\XUÿthat
            OMNOÿare
                 NYXÿcovered
                     \RZXYX]ÿfor
                             ^RYÿyou
                                 QRS        J45ÿ89ÿ53ÿ3455ÿ when             J45ÿyou   89ÿget
                                                                                                53ÿthese
                                                                                                      3455ÿ
                                                   What you must pay

                                            565ÿE_53J86)                   565ÿ29         38_53J86)
   Services                                        when you get these
                                                   services In-Network          services      Out-of-Network

     •0
      ÿ23456ÿoutpatient
              893 353ÿdiagnostic
                          83ÿtests      ÿcopayment
                                  353ÿ-ÿ $0    8 53ÿfor           54ÿ $40%
                                                                  86ÿeach          %ÿcoinsurance
                                                                                         8 96 5ÿfor     86ÿ
        88ÿdiagnostic
                       83ÿservices,       83ÿmammogram.
                              565ÿ diagnostic            86 Medicare-covered
                                                                                5658565ÿ
       Other

        83ÿincluding
             9 ÿx-rays.
                     6                 ÿÿcopayment
                                                       8 53ÿfor    86ÿ 6radiological
                                                                                     88ÿdiagnostic
                                                                                                      83ÿ
       Radiological

                                            5658565ÿ                     565ÿnot83ÿincluding
                                                                                                       9 ÿX-
       not                                  $100

                                             688ÿdiagnostic
                                                                83ÿ 6rays,       ÿperformed
                                                                                           56865ÿinÿaÿ
                                            Medicare-covered                    services,

                                            565ÿnot83ÿincluding                4 !ÿoffice
                                                                  9 ÿX- physician's           85ÿor86ÿat3ÿaÿ
                                            radiological

                                            6rays,
                                                ÿperformed
                                                       56865ÿinÿaÿ free-standing
                                                                                6553  ÿfacility  3ÿ
                                            services,

                                                4 !ÿoffice                  "94ÿasÿaÿ6radiology
                                                              85ÿor86ÿat3ÿaÿ (such                88ÿ
                                            6553  ÿfacility3ÿ center   5356ÿor86ÿmedical
                                                                                                5ÿ
                                             physician's

                                            "94ÿasÿaÿ6radiology
                                                               88ÿ clinic).+ #'
                                            free-standing

                                            5 356ÿor86ÿmedical
                                                           5ÿclinic).
                                                                       # You
                                            (such
                                            center                              ÿ(89ÿpayÿthese
                                                                                              3455ÿamounts
                                                                                                         89 3ÿ
                                            (89ÿpayÿthese3455ÿamounts
                                                                    89 3ÿ 9until3ÿyou89ÿreach
                                                                                               654ÿthe 345ÿout-
                                                                                                             893
                                            9until3ÿyou
                                                     89ÿreach
                                                          654ÿthe 345ÿout-      88)53ÿmaximum.
                                                                         893 of-pocket          9
                                            You

                                            88)53ÿmaximum.
                                            of-pocket       9 The           ÿ*45ÿdiagnostic
                                                                                             83ÿ6radiology
                                                                                                           88ÿ
                                            +Your
                                                ,-.ÿprovider
                                                     0.,1234.ÿmay 567ÿneed
                                                                        8443ÿ services        65>965ÿ
                                                                                  565ÿrequire
                                            9to,ÿobtain
                                                 ,:9628ÿprior
                                                           0.2,.ÿ                 5 ?5ÿequipment
                                                                                                   5>9 53ÿ
                                            6-9;,.2<692,8=                        @beyond
                                                                                    58 ÿstandard
                                                                                             3  6ÿX-ray  6ÿ
                                                                                specialized

                                                                                  5 > 9   5    3ÿ     ÿ9 3ÿ@be5ÿ
                                            authorization.
                                            *45ÿdiagnostic
                                                      83ÿ6radiology
                                                                     88ÿ performed
                                                                                    5 6
                                                                                      8
                                                                                equipment
                                                                                         65   ÿ @ 
                                                                                                  and
                                                                                                      ÿ  5
                                                                                                         must
                                                                                                              ÿ
                                            565ÿrequire
                                                          65>965ÿ
                                            The

                                                                                  36 5ÿor86ÿcertified
                                                                                                5635ÿ
                                                                                                  by specially
                                            5 ?5ÿequipment5>9 53ÿ trained
                                            services

                                            @beyond
                                                58 ÿstandard
                                            specialized
                                                         3  6ÿX-ray              5
                                                                        6ÿ include, 6
                                                                                       8    5  
                                                                                                ÿÿExamples
                                                                                                   A 5ÿ
                                                                                    95ÿ@but93ÿare65ÿnot83ÿ
                                                                                   personnel.
                                            5>9 53ÿandÿmust       93ÿ@be5ÿ limited
                                                                                     35ÿto,
                                                                                            38ÿspecialized
                                                                                                5 ?5ÿ
                                                56865ÿ@byÿspecially
                                                                  5 ÿ scans,
                                            equipment

                                            36 5ÿor86ÿcertified
                                             performed
                                                            5635ÿ                   ÿ
                                                                                           B*   
                                                                                                ÿSPECT,
                                                                                                  CDAB*ÿPET,DA*ÿ
                                                                                  EÿMRA,
                                                                                         Fÿnuclear956ÿ
                                                                                           CT,
                                                568 5ÿExamples
                                                             A 5ÿ studies,
                                            trained

                                                                                   3
                                                                                    9  5  ÿ
                                                                                             9  
                                                                                                36   89 ÿ
                                                                                MRI,
                                                95ÿ@but93ÿare65ÿnot83ÿ diagnostic
                                             personnel.

                                                                                        8  3 ÿ
                                                                                             ultrasounds,
                                            35ÿto,       5 ?5ÿ mammograms
                                                        38ÿspecialized
                                            include,

                                             ÿCT,
                                            limited
                                                       B*ÿSPECT,
                                                             CDAB*ÿPET,              86ÿandÿ
                                                                         DA*ÿ interventional
                                            EÿMRA,
                                            scans,
                                                     Fÿnuclear
                                                               956ÿ 6radiological 35 6538 ÿ
                                            395ÿultrasounds,
                                            MRI,
                                                         93689 ÿ (myelogram,                    685965ÿ
                                                                                       88ÿprocedures
                                              83ÿ
                                            studies,
                                                                                  "586ÿcystogram,
                                                                                                     386ÿ
                                             86ÿandÿ studies).
                                            diagnostic
                                                                                       8 6    ÿ    ÿ@barium
                                                                                                            69ÿ
                                                                                  395#
                                                                                angiogram,         and
                                                356538 ÿ
                                            mammograms
                                            interventional


      Eÿ89ÿ65ÿÿ̀95ÿ565ÿI55 6ÿ"`I#ÿ86ÿ45ÿ9ÿ5 ÿ@553ÿ345ÿ896ÿ
     593@5ÿ8 96 5ÿ a86ÿ8 53ÿ ÿ@5ÿ5ÿ86ÿ565ÿ343ÿ65ÿ8565ÿ9 56ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                  26 ÿ565ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 101 of 142



  ÿ32 7ÿ4ÿ4016 ÿ40ÿÿ 23710ÿ2116 ÿ!437ÿ51ÿÿ 63415ÿ"
  !190ÿ#$ÿ 23715ÿ% 3ÿ!10ÿ&!1ÿ3ÿ7402ÿ12ÿ&!1ÿ4 ÿ91                 #'##
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-44



                                            ()*+ÿ-./ÿ0/1+ÿ2*-ÿ What  ()*+ÿyou
                                                                           -./ÿmust
                                                                               0/1+ÿpay
                                                                                     2*-ÿ
   34567841ÿthat
            +)*+ÿare
                 *54ÿcovered
                     8.64549ÿfor
                             :.5ÿyou
                                 -./        &!ÿ4 ÿ6 ÿ! ÿ when    &!ÿyou
                                                                           4 ÿget
                                                                               6 ÿthese
                                                                                   ! ÿ
                                            What you must pay

                                              037 ÿ;'< &40=         037 ÿ"Out-of-Network
                                                                                '4'< &40=
   Services                                 when you get these
                                            services In-Network      services

                                            012345463715ÿprocedures
                                                         90472 0 ÿ
                                             54601ÿcystogram,
                                                          74601ÿ
                                            radiological

                                            1634601ÿand
                                                         12ÿbarium
                                                               103ÿ
                                            (myelogram,

                                             23 
                                            angiogram,
                                            studies).




     ;ÿ4 ÿ10ÿ1ÿ> 15332ÿ 23710ÿ% 37310ÿ> %ÿ40ÿ!1ÿ55ÿ 237132ÿ 3ÿ!ÿ4 0ÿ
     2 2 735ÿ743 017ÿ12?40ÿ7491 ÿ1ÿ ÿ5 ÿ40ÿ 037 ÿ!1ÿ10ÿ7402ÿ2 0ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    "036315ÿ 23710ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 102 of 142



  ?@?Aÿ0"ÿ$ÿH!ÿ$ÿ66ILÿ)"ÿ6"!ÿHÿLÿ?ÿMI!ÿLLN
  HÿD=ÿ)"ÿO$ÿHÿM*ÿÿ"ÿ"ÿ*ÿ% ÿ%N               D/DF
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-45



                                                              PQ42ÿR1ÿS1 2ÿ34Rÿ What       PQ42ÿyou
                                                                                                  R1ÿmust
                                                                                                       S1 2ÿpay
                                                                                                              34Rÿ
   T65U6ÿthat
            2Q42ÿare
                 46ÿcovered
                     U 66Vÿfor
                             Wÿyou
                                 R1                           *ÿ% ÿ!ÿÿ when     *ÿyou
                                                                                                  % ÿget
                                                                                                       !ÿthese
                                                                                                           ÿ
                                                     What you must pay

                                                              ÿ3/X*4          ÿOut-of-Network
                                                                                                        /$/X*4
   Services                                          when you get these
                                                     services In-Network                   services

   0123425672ÿHospital9 3524ÿObservation
                                    0 64257                 Outpatient
                                                                 ÿobservation
                                                                           ÿ Outpatient
                                                                                              ÿobservation
                                                                                                        ÿ
   Observation
   ÿ  ÿservices
                       ÿare  ÿhospital             /!ÿisÿexplained
                                         ÿ cost-sharing                 J"ÿ cost-sharing
                                                                                           /!ÿisÿexplained
                                                                                                             J"ÿ
   Outpatient

    ÿservices
                    ÿ!given           "#ÿ inÿOutpatient
                                   ÿtoÿdetermine              ÿSurgery
                                                                              K !%ÿ inÿOutpatient
                                                                                                 ÿSurgery
                                                                                                           K !%ÿ
   $ÿyou
      % ÿneed
            "ÿtoÿbeÿadmitted
                             "#"ÿasÿan    ÿ          "ÿ  ÿMedical
                                                                          )"ÿ         "ÿ  ÿMedical
                                                                                                       )"ÿ
   outpatient

   ÿorÿcan ÿbeÿ"discharged.
                                   !"&ÿFor             KÿProvided
                                                   'ÿ Services                           KÿProvided
                                                                         L""ÿatÿ Services      L""ÿatÿ
   if                                                         and  Other                   and  Other

    ÿhospital
                      ÿobservation
                                 ÿ                 7ÿOutpatient         7ÿOutpatient
                                                                            ÿ Hospital           ÿ
   inpatient

   ÿtoÿbeÿcovered,
                         "(ÿthey %ÿmust
                                               # ÿmeet      'ÿand
                                                      #ÿ Facilities   "ÿ              'ÿand
                                                                                                      "ÿ
   outpatient                                                 Hospital

   ÿMedicare
          )"ÿcriteria
                        ÿand"ÿbeÿ                 6# %ÿSurgical
                                                                            K !ÿ Ambulatory         K !ÿ
                                                                                           6# %ÿSurgical
   services                                                                                Facilities

   considered
     ""ÿreasonable
                      ÿand   "ÿnecessary.         H 
                                              %&ÿ Centers. &                   H  &
   the                                                        Ambulatory

       ÿservices
                       ÿare  ÿcovered
                                         "ÿonly %ÿ
                                                                                           Centers.

   *    ÿprovided
              ""ÿby%ÿthe ÿorder
                                      "ÿof$ÿaÿ
    Observation

   physician
      %ÿorÿanother
                       ÿindividual
                                    "" ÿ
    when

   +"ÿby%ÿstate  ÿlicensure
                                 ÿlaw   *ÿand
                                                     "ÿ
   hospital
      ÿstaff
                $$ÿbylaws
                          %*ÿtoÿadmit
                                       "#ÿpatients
                                                  ÿ
   authorized

   ÿthe
        ÿhospital
             ÿorÿorder
                             "ÿoutpatient
                                        ÿ
   &
   to

   , 26-ÿUnless
   ÿ         .ÿthe ÿprovider
                                "ÿhasÿwritten
                                                  *ÿ
   tests.

   ÿorder
         "ÿtoÿadmit
                      "#ÿyou
                              % ÿasÿanÿinpatient
                                              ÿtoÿ
   Note:

   ÿhospital,
          (ÿyou% ÿare
                             ÿanÿoutpatient
                                         ÿand "ÿ
   an

   pay%ÿthe
          ÿcost-sharing
               /!ÿamounts# ÿfor   $ÿ
   the

    ÿhospital
                    ÿservices.
                                 &ÿEven0ÿif$ÿ
   % ÿstay
          %ÿinÿthe
                     ÿhospital
                            ÿovernight,
                                       !(ÿyou % ÿ
   outpatient

   #   !ÿstill
             ÿbeÿconsidered
                        ""ÿan    ÿ
   you

   1 &2ÿIf3$ÿyou % ÿareÿnot
                                       ÿsure
                                            ÿif$ÿyou
                                                     % ÿ
    might

   ÿan ÿoutpatient,
               (ÿyou % ÿshould
                                       "ÿask 4ÿthe
                                                      ÿ
   "outpatient."

   hospital
      ÿstaff.
                $$&ÿYou
                         5 ÿcan
                               ÿalso
                                      ÿfind
                                             $"ÿmore
                                                   #ÿ
   are

   $#ÿinÿaÿMedicare
                            )"ÿfact  $ÿsheet
                                                  ÿ
   called
     "ÿ"Are
             16ÿYou 5 ÿaÿHospital
                              7ÿInpatient
                                            3ÿorÿ
   information

   Outpatient?
         8ÿIf3$ÿYou
                         5 ÿHave
                               7ÿMedicare
                                        )"ÿ9- ÿ
   64:2ÿThis;ÿfact
                    $ÿsheet
                          ÿisÿavailable
                                       ÿon ÿthe
                                                        ÿ
   <ÿatÿhttps://www.medicare.gov/
               =>>***&#"&!>
   Ask!"

   >"$>$>?@AB/@C>AADEF/6/
   ÿ
   Web

   5 //3// &"$ÿorÿ
   sites/default/files/2018-09/11435-Are-

   by%ÿcalling
         !ÿ1-800-MEDICARE
                   A/B@@/)0G3H6I0ÿ
   You-an-Inpatient-or-Outpatient.pdf



      3$ÿ% ÿÿÿY $"ÿ)"ÿO$%ÿMY)ONÿÿÿ$ÿ)""ÿ$ÿÿ% ÿ
     "" (ÿÿ">ÿ%#ÿ#%ÿÿÿ$ÿÿÿÿ"ÿ"ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         !ÿ)"&ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 103 of 142



  8481ÿ?45ÿÿ946ÿÿHHI>ÿC5ÿH46ÿ95ÿ>ÿ8ÿ0I65ÿ>>A
  97ÿ7:ÿC5ÿJ5ÿ9ÿ0ÿ5ÿ4ÿÿÿÿ7                                           7275
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)                                        4-46



                                                   KL&$ÿM,#ÿN#-$ÿ%&Mÿ               KL&$ÿM,#ÿN#-$ÿ%&Mÿ
   /(01'2(-ÿthat
            $L&$ÿare
                 &0(ÿcovered
                     2,1(0(Oÿfor
                             P,0ÿyou
                                 M,#                ÿÿ6ÿÿ               ÿÿ6ÿÿ
                                                   What you must pay                What you must pay

                                                   45ÿQ2R!               45ÿA22R!
   Services                                        when you get these               when you get these
                                                   services In-Network              services Out-of-Network

   012344256627889 ÿ ÿÿÿ
   12399273528473ÿÿÿÿÿ
   (1-800-633-4227). TTY users call

   ÿÿÿ87ÿÿÿÿ
   1-877-486-2048. You can call these

   9ÿÿ!
   numbers for free, 24 hours a day,
   7days a week.

   "#$%&$'()$ÿHospital
   Outpatient         +,-%'$&.ÿServices
                                  /(01'2(-
   3ÿcover
          4ÿmedically-necessary
                   52ÿservices45ÿ
      ÿ6    
                ÿ5ÿ  ÿ 7 5  ÿ7 ÿofÿ
   We

   ÿhospital
      75ÿfor ÿdiagnosis
                           565ÿorÿtreatment
                                          ÿofÿ
   you get in the outpatient department

   ÿillness
        5ÿorÿinjury.
                        58
   a
   an
   9   4ÿservices
                  45ÿinclude,
                               5ÿbut
                                          ÿare
                                              ÿnot
                                                   ÿ
   limited
     55ÿto: :
    Covered



       •; =45ÿin5ÿan
        ÿServices           ÿemergency
                                6ÿ                 >ÿrefer
                                                                    ÿtoÿ          >ÿrefer
                                                                                                ÿtoÿ
          7                                       ?6ÿ9               ?6ÿ9      
                                                           Please                       Please
          department                                       Emergency     Care.          Emergency    Care.

       •; @ÿand
        ÿLaboratory         ÿdiagnostic
                                 565ÿtests          >ÿrefer
                                               ÿ Please        ÿtoÿ          >ÿrefer
                                                                                                ÿtoÿ
          billed
             5ÿbyÿthe
                         ÿhospital
                              75                     A 75ÿDiagnostic
                                                                       B565ÿ A               B565ÿ
                                                                                           75ÿDiagnostic
                                                                                        Please

                                                            ÿand
                                                                 ÿTherapeutic
                                                                        75ÿ Testsÿand
                                                                                              ÿTherapeutic
                                                                                                     75ÿ
                                                           Outpatient                   Outpatient

                                                           =45ÿand
                                                                     ÿSupplies.
                                                                            =775 Services
                                                                                        =45ÿand
                                                                                                  ÿSupplies.
                                                                                                         =775
                                                           Tests
                                                           Services

       •;
        ÿMental
          Cÿhealth
                      ÿcare,
                                ÿincluding
                                       556ÿcare
                                                  ÿ Please
                                                           >ÿrefer
                                                                    ÿtoÿ          >ÿrefer
                                                                                                ÿtoÿ
          5ÿaÿ7partial-hospitalization        6ÿ A
                   52755D5ÿ7program,           75ÿMental
                                                                       CÿHealth
                                                                                Fÿ A 75ÿMental
                                                                                                    CÿHealth
                                                                                                             Fÿ
                                                                                        Please

          5ÿaÿdoctor
                 ÿcertifies
                           55ÿthat   575ÿ 9
                                      ÿinpatient                                  9 
          in                                               Outpatient                   Outpatient

          ÿwould    ÿbeÿrequired
                                        E5ÿ
          if                                               Care.                        Care.

              5ÿit5
          treatment
          without

       •;
        ÿX-rays
          G2ÿandÿother
                            ÿradiology
                                   56ÿservices      >ÿrefer
                                               45ÿ Please     ÿtoÿ          >ÿrefer
                                                                                                ÿtoÿ
          billed
             5ÿbyÿthe
                         ÿhospital
                              75                     A 75ÿDiagnostic
                                                                       B565ÿ A               B565ÿ
                                                                                           75ÿDiagnostic
                                                                                        Please

                                                            ÿand
                                                                 ÿTherapeutic
                                                                        75ÿ Testsÿand
                                                                                              ÿTherapeutic
                                                                                                     75ÿ
                                                           Outpatient                   Outpatient

                                                           =45ÿand
                                                                     ÿSupplies.
                                                                            =775 Services
                                                                                        =45ÿand
                                                                                                  ÿSupplies
                                                                                                         =775
                                                           Tests
                                                           Services



      QÿÿÿÿS55ÿC5ÿJ55ÿ0SCJÿÿ4ÿÿC55ÿ5ÿÿÿ
     5ÿ5ÿTÿ7ÿÿÿÿÿ45ÿÿÿ4ÿÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         A565ÿC5ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 104 of 142



  ./.0ÿ154363ÿÿ373ÿÿ2ÿ2345673ÿ4773ÿ 563ÿ87ÿ.ÿ323578ÿ4
   7 3ÿ56ÿ2345678ÿ"335ÿ 7ÿ3+ 7ÿ5ÿ6334ÿ74ÿ+ 7ÿ ÿ74                  5,57
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-47



                                               89:;ÿ=>?ÿ@?A;ÿB:=ÿ What        89:;ÿyou
                                                                                     =>?ÿmust
                                                                                           @?A;ÿpayB:=ÿ
   CDEFGHDAÿthat
            ;9:;ÿare
                 :EDÿcovered
                     H>FDEDIÿfor
                             J>Eÿyou
                                 =>?           + 3ÿ ÿ3ÿ33ÿ when         + 3ÿyou
                                                                                      ÿget
                                                                                           3ÿthese
                                                                                                33ÿ
                                                What you must pay

                                                 3563ÿ&,K3+L              3563ÿOut-of-Network
                                                                                             ,,K3+L
   Services                                     when you get these
                                                services In-Network           services

     •0
      ÿMedical
       2345678ÿsupplies853ÿsuch
                              6ÿas7ÿsplints
                                       85ÿ Please
                                               8373ÿrefer
                                                         33ÿtoÿ                   33ÿtoÿ
                                                                              8373ÿrefer
       74ÿcasts
            67                                Outpatient   5756ÿ Outpatient
                                                   753ÿDiagnostic             753ÿDiagnostic
                                                                                            5756ÿ
                                                                              Please

                                               3ÿand74ÿTherapeutic
                                                             37 3 56ÿ Tests3ÿand74ÿTherapeutic
                                                                                            37 3 56ÿ
       and

                                               3563ÿand74ÿSupplies.       3563ÿand
                                                                  853 Services         74ÿSupplies.
                                                                                                 853
                                               Tests
                                               Services

     •0375ÿscreenings
      ÿCertain  6335ÿand  74ÿpreventive   8373ÿrefer
                                    3353ÿ Please    33ÿtoÿthe
                                                                   3ÿ        8373ÿrefer
                                                                                      33ÿtoÿthe
                                                                                                  3ÿ
        3563                                 benefits
                                                 335ÿpreceded
                                                           363434ÿbyÿthe
                                                                          3ÿ benefits
                                                                                335ÿpreceded
                                                                                          363434ÿbyÿthe
                                                                                                         3ÿ
                                                                              Please

                                                83ÿicon.
                                                         56                 83ÿicon.
                                                                                        56
       services
                                               "Apple"                        "Apple"

     •0
      ÿCertain
       375ÿdrugs
               4ÿand  74ÿbiologicals
                              585678ÿthat   8373ÿrefer
                                          7ÿ Please    33ÿtoÿMedicare
                                                                   2345673ÿ Please
                                                                              8373ÿrefer
                                                                                      33ÿtoÿMedicare
                                                                                                  2345673ÿ
        ÿcan't
           67!ÿgive
                    53ÿyourself
                          38               7ÿB"ÿPrescription
                                                       3655ÿ            7ÿB"ÿPrescription
                                                                                      3655ÿ
                                                                          
       you                                     Part                           Part
                                               Drugs.                         Drugs.

     •0
      ÿServices
       3563ÿperformed
                   3#34ÿat7ÿan
                                 7ÿ           8373ÿrefer
                                                         33ÿtoÿ           8373ÿrefer
                                                                                      33ÿtoÿ
        753ÿclinic
                   68556                       5657$76553ÿ Physician/Practitioner
                                                                               5657$76553ÿ
                                               Please                         Please

                                               3563%ÿIncluding
                                                           &6845ÿ Services,3563%ÿIncluding
                                                                                          &6845ÿ
       outpatient                              Physician/Practitioner

                                               6'ÿ    563ÿVisits.
                                                                    (55 Doctor's
                                                                              6'ÿ    563ÿVisits.
                                                                                                  (55
                                               Services,
                                               Doctor's   Office                         Office


                                             8373ÿrefer
       0ÿ 753ÿ 3ÿÿ375 Please        33ÿtoÿ            8373ÿrefer
                                                                                     33ÿtoÿ
                                             Outpatient
                                                753ÿSurgery     74ÿ Outpatient
                                                           3ÿand          753ÿSurgery
                                                                                          3ÿand 74ÿ
     • Outpatient surgery or observation                                    Please

                                               3ÿMedical    3563ÿ 
                                                    2345678ÿServices            3ÿMedical
                                                                                   2345678ÿServices
                                                                                                3563ÿ
                                                           ) 578ÿ Provided
                                             5434ÿat7ÿHospital         5434ÿat7ÿHospital
                                                                                          ) 578ÿ
                                              Other                         Other

                                             Outpatient
                                                753ÿFacilities   74ÿ Outpatient
                                                          *7658553ÿand        753ÿFacilities
                                                                                         *7658553ÿand74ÿ
                                             Provided

                                             # 87ÿSurgical            # 87ÿSurgical
                                                            5678ÿ Ambulatory            5678ÿ
                                             33                        3 3
                                             Ambulatory
                                             Centers.                       Centers.


      •0ÿOutpatient
            753ÿinfusion
                     5 5ÿtherapy
                               37         8373ÿrefer
                                                      33ÿtoÿMedicare    8373ÿrefer
                                                                2345673ÿ Please     33ÿtoÿMedicare
                                                                                                2345673ÿ
                                             7ÿB"ÿPrescription
                                                     3655ÿ            7ÿB"ÿPrescription
                                                                                    3655ÿ
                                             Please

   *ÿthe
   ÿ     3ÿdrug
             4ÿthat
                  7ÿis5ÿinfused,
                          5 34%ÿyou
                                    ÿwill
                                       +588ÿ Part
                                                 ÿ74 ÿ
                                                              565
                                                                  7 $      
                                                                            Part
                                                                                  ÿ7 4ÿPhysician/
                                                                                          5657$
     7ÿthe
         3ÿcost-sharing
             6, 75ÿas7ÿdescribed
                              436534ÿin5ÿ Practitioner
   For
                                             
                                             ÿ 765
                                                    53 ÿ3  5
                                                                 63  %ÿ     Practitionerÿ
                                                                            
                                                                            ÿ 
                                                                              7 65
                                                                                   5 3 3563%ÿ
                                             Drugs   and Physician/         Drugs   and

   -"Medicare
     2345673ÿPart
               7ÿB"ÿPrescription
                       3655ÿDrugs"
                                    -ÿ Including
    pay
                                             &6845ÿDoctor's
                                                        6!ÿ          &6845ÿDoctor's
                                                                      563ÿ Including   6!ÿ     563ÿ
                                                           Services,                      Services,
                                                                   Office                           Office


      &ÿ ÿ73ÿ7ÿM 785534ÿ2345673ÿ"335657ÿ3M2"4ÿÿ73ÿ88ÿ23456754ÿ335ÿ3ÿ ÿ
     434 6583%ÿ65 763ÿ74$ÿ6 7#3ÿ#7ÿ3ÿ83 ÿÿ3563ÿ7ÿ73ÿ6334ÿ43ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         5578ÿ2345673ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 105 of 142



  ;<;=ÿ107197ÿ8ÿ)7 7ÿ8ÿ((>ÿ%709 7ÿ(137ÿ)4097ÿ1ÿ;ÿ>701ÿ"*
  )437ÿ?:ÿ%709ÿ@7178035ÿ)4 3ÿ43ÿ05ÿ977ÿ1ÿ43ÿÿ *                ??A
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-48



                                                             BCD-ÿF,GÿHGI-ÿJDFÿ What     BCD-ÿyou
                                                                                                F,Gÿmust
                                                                                                      HGI-ÿpay
                                                                                                             JDFÿ
   K.LMNO.Iÿthat
            -CD-ÿare
                 DL.ÿcovered
                     O,M.L.Pÿfor
                             Q,Lÿyou
                                 F,G                         471ÿÿ73ÿ34757ÿ when    471ÿyou
                                                                                                ÿget
                                                                                                     73ÿthese
                                                                                                          34757ÿ
                                                   What you must pay

                                                             570975ÿ1R733           570975ÿ"    38R733
   Services                                        when you get these
                                                   services In-Network                   services   Out-of-Network

   01ÿthis
      3405ÿ6benefit
              717803ÿchart.
                        94 3ÿÿIn1ÿaddition,
                                        0301ÿfor
                                                   8ÿthe    #05035ÿorÿ"
                                                        347ÿ Visits        3 30713ÿ Visits
                                                                                         #05035ÿorÿ" 3 30713ÿ
     01053 301ÿof8ÿinfusion
                              018501ÿtherapy
                                          347 ÿ Surgery    7ÿand   1ÿOther
                                                                             "347ÿ       7ÿand   1ÿ"3  47ÿ
   in                                                                   Outpatient                  Outpatient

   drugs,
      5ÿyou
             ÿ0 will
                        ÿpayÿthe
                                347ÿcost-sharing
                                    95354 01ÿ Medical     %709ÿServices
                                                                        70975ÿ         %709ÿServices
                                                                                                    70975ÿ
   administration                                                                        Surgery         Other

   343ÿapplies
           075ÿto3ÿprimary
                             0 ÿcare
                                    9 7ÿprovider            07ÿat3ÿHospital
                                               07ÿ Provided              &503ÿ Provided
                                                                                         07ÿat3ÿHospital
                                                                                                        &503ÿ
                                                                                         Medical

   570975ÿspecialist
                 5790053ÿservices,
                                570975ÿorÿ                "  3 30713ÿFacilities
                                                                          '9003075ÿand
                                                                                     1ÿ " 3 30713ÿFacilities
                                                                                                      '9003075ÿand
                                                                                                                 1ÿ
   that

   3 30713ÿhospital
                   4503ÿservices
                                570975ÿ(as  5ÿ             (63ÿSurgical
                                                                            09ÿ Ambulatory
                                                                                         (63ÿSurgical
                                                                                                        09ÿ
   services,                                                 Outpatient                  Outpatient

   described
     759067ÿunder 17ÿ"Physician/
                              450901                     )71375                      )7 1375
   outpatient                                                Ambulatory

    9303017ÿServices,
   ÿ                 70975ÿIncluding
                                   1901ÿ
                                                             Centers.                    Centers.

     93!5ÿ"8      8097ÿVisits"
                            #05035$ÿorÿ"Outpatient
                                         "3 30713ÿ
   Practitioner

   7ÿand     1ÿ"3     47ÿMedical
                                %709ÿServices
                                             70975ÿ
   Doctor's     Office

   07ÿat3ÿHospital
                     &503ÿOutpatient
                                  "3 30713ÿ
   Surgery            Other

   '9003075ÿand   1ÿAmbulatory
                        (63ÿSurgical 09ÿ
   Provided

   )7  1375$ÿin01ÿthis
                     3405ÿ6benefit
                              717803ÿchart)
                                      94 3*ÿ
   Facilities

   depending
     77101ÿon    1ÿwhere
                         477ÿyou ÿreceived
                                           79707ÿdrugÿ
    Centers"

     01053 301ÿorÿinfusion
   administration             018501ÿservices.
                                          570975ÿ
   +,-./ÿUnless
            01755ÿthe  347ÿprovider           03371ÿ "
                                 07ÿ4has5ÿwritten             3 30713ÿobservation
                                                                          657301ÿ "     3 30713ÿobservation
                                                                                                      657301ÿ
     1ÿorder
       7ÿto3ÿadmit 03ÿyou ÿas5ÿan1ÿinpatient         95354 01ÿis05ÿexplained
                                             01 30713ÿto3ÿ cost-sharing      74017ÿ cost-sharing
                                                                                         95354 01ÿis05ÿexplained
                                                                                                           74017ÿ
   Note:                                                     Outpatient                  Outpatient

   347ÿhospital,
        4503ÿyou  ÿare7ÿan1ÿoutpatient
                                       3 30713ÿand   1ÿ in01ÿ" 3 30713ÿSurgery
                                                                             7ÿ in01ÿ"    3 30713ÿSurgery
                                                                                                          7ÿ
   an

   payÿthe
         347ÿcost-sharing
              95354 01ÿamounts  135ÿfor  8ÿ              1ÿ"3 47ÿMedical
                                                                          %709ÿ         1ÿ"3   47ÿMedical
                                                                                                      %709ÿ
   the                                                           Outpatient                Outpatient

   3 30713ÿhospital
                   4503ÿservices.
                                570975ÿEven                 70975ÿProvided
                                              171ÿif08ÿ Services                        70975ÿProvided
                                                                        07ÿat3ÿ Services       07ÿat3ÿ
                                                             and   Other                 and  Other

   ÿstay
         53ÿin01ÿthe
                    347ÿ4hospital
                             503ÿovernight,
                                      71043ÿyou          &503ÿ"
                                                      ÿ Hospital                      &503ÿ"
                                                                           3 30713ÿ Hospital          3 30713ÿ
   outpatient

   0 43ÿstill
            530ÿ6be7ÿconsidered
                       915077ÿan1ÿ                        '9003075ÿand1ÿ            '9003075ÿand1ÿ
   you                                                                  Outpatient                  Outpatient

   3 30713$ÿThis   2405ÿis05ÿcalled
                                  97ÿan1ÿ                 (63ÿSurgical           (63ÿSurgical
                                                                            09ÿ Ambulatory          09ÿ
   might                                                     Facilities                  Facilities

   "3 30713ÿ"6          57301$ÿstay. 53ÿIf8ÿyou       )71375
                                                   ÿ Centers.                         )7 1375
   "outpatient."                                             Ambulatory

      7ÿnot
        13ÿsure
              57ÿif08ÿyou
                         ÿare7ÿan1ÿoutpatient,
                                         3 30713ÿ
   "Outpatient        Observation"                                                       Centers.

   ÿshould
         54ÿask53ÿthe   347ÿhospital
                                 4503ÿstaff.
                                             5388ÿ
   are
   you
   5ÿcan91ÿalso 5ÿfind
                       801ÿmore
                               7ÿinformation
                                       018 301ÿin01ÿaÿ
   %709 7ÿfact   893ÿsheet
                         54773ÿcalled
                                  97ÿ"Are(7ÿYou
                                                  5ÿaÿ
   You

   Hospital Inpatient or Outpatient?ÿ
   &  5 03  ÿ
                1    307 1 3ÿ  ÿ
                                  "   3   30
                                             7 13
                                                6   8ÿYou
                                                       5ÿ
   Medicare

   & 7ÿMedicare
           %709 7ÿ7- ÿAsk!"  (538$ÿThis
                                      2405ÿfact
                                              893ÿsheet
                                                   54773ÿ
                                                   If

   05ÿavailable
        067ÿon    1ÿthe
                          347ÿWeb
                                976ÿat3ÿhttps://
                                          4335:
   Have

   www.medicare.gov/sites/default/files/
   ÿ 709 7503757838075
   is




      8ÿÿ 7ÿÿS0807ÿ%709 7ÿ@7178090ÿS%@*ÿÿ47ÿ8ÿ%7090ÿ67178035ÿ3471ÿÿ
     793067ÿ9015 197ÿ1ÿ9 713ÿ ÿ67ÿ755ÿ8ÿ570975ÿ343ÿ 7ÿ977ÿ17ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     "001ÿ%709 7ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 106 of 142



  0102ÿ!A ÿÿ#A  ÿÿ $bÿ  ÿA ÿ#+ÿbÿ0ÿ%$ ÿbb(
  #+ ÿ7Bÿ ÿc *ÿ#+ÿ%.+ÿ*ÿA ÿÿ.+ÿÿ(             7475
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-49



                                                  d<42ÿeG1ÿf1a2ÿ34eÿ               d<42ÿeG1ÿf1a2ÿ34eÿ
   _6>E5̀6aÿthat
            2<42ÿare
                 4>6ÿ̀GE6>6Dÿfor
                             gG>ÿyou
                                 eG1              .+ÿÿ ÿ+*ÿ                 .+ÿÿ ÿ+*ÿ
                                                  What you must pay               What you must pay

                                                  * A*ÿ4h ./                 * A*ÿ44h ./
   Services          covered                      when you get these              when you get these
                                                  services In-Network             services Out-of-Network

   02018-09/11435-Are-You-an-Inpatient-or-
     1234156227894 44444
      ÿorÿbyÿcalling
                             ÿ1-800-
                                      243114
       !"# $!ÿ(1-800-633-4227).
                   %243114&884700'(ÿTTY)) ÿ
    Outpatient.pdf

   users
     * *ÿcall
            ÿ1-877-486-2048.
                 243''473&40173ÿYou  ÿcan
                                          ÿcall
                                               ÿ
    MEDICARE

   +*ÿnumbers
            , *ÿfor ÿfree,
                            -ÿ0247ÿhours
                                    +*ÿaÿday,
                                              -ÿ
   '7ÿdays
        *ÿaÿweek.
               . /
   these



   0123425672ÿMental
                   96724:ÿHealth
                           ;64:2<ÿCare
                                    =4>6              ?09ÿcopayment
                                                            , ÿfor   ÿeach
                                                                                +ÿ $40
                                                                                      ?71ÿcopayment
                                                                                             , ÿfor
                                                                                                         ÿeach
                                                                                                              +ÿ
                                                           4A ÿ                     4A ÿ
   Outpatient                                        $25
   #
    Covered     * A*ÿinclude:
        A ÿservices      B                    5 7 D 5
                                                           E 5D  14 :
                                                     Medicare-covered
                                                                     ÿ
                                                                     +    ÿ      5 7 D5E5D14:ÿtherapy
                                                                                                   + ÿ
                                                                                     Medicare-covered
   ÿ ÿhealth
             ++ÿservices
                     * A*ÿprovided
                                  A ÿbyÿaÿ session
                                         -ÿ ***                               ***H
                                                     individual      therapy         individual
   *4*ÿpsychiatrist
                       *+*ÿorÿdoctor,
   Mental
                                                                                     session.+
   clinical
     ÿpsychologist,
               *+*-ÿclinical
   state-licensed
                              ÿsocial
                                       *ÿ                                       ÿ?81ÿcopayment
                                                                                             , ÿfor
                                                                                                         ÿeach
                                                                                                              +ÿ
                                                                                              4 A   ÿF>G13ÿ
                                                                                     $30
   .    / -ÿclinical
              ÿnurse
                       *ÿspecialist,
                              * *-ÿnurse
                                           *ÿ $15  ÿ?29ÿcopayment
                                                            , ÿfor   ÿeach
                                                                                +ÿ therapy
                                                                              F>G13ÿ + ÿsession.+
                                                                                                ***H
                                                                                     Medicare-covered       group
   practitioner,
        -ÿphysician
                     +*ÿassistant,                   4A ÿgroup
                                ***-ÿorÿ Medicare-covered
    worker,

   + ÿMedicare-qualified
                 4Cÿmental
                                  , ÿhealth
                                           ++ÿ therapy
                                                      + ÿsession
                                                                  ***              ÿÿpayÿthese
                                                                                                 +*ÿamounts
                                                                                                        ,*ÿ
   care
      ÿprofessional
             **ÿas*ÿallowed
                             . ÿunder
                                        ÿ                                          until
                                                                                        ÿyou
                                                                                             ÿreach
                                                                                                    +ÿthe
                                                                                                        +ÿout-
                                                                                                            4
   other                                                                             You

      
             ÿ* ÿ
                        
   applicable state laws. .*                        ÿÿpayÿthese
                                                                   +*ÿamounts        4/ÿmaximum.
                                                                          ,*ÿ of-pocket       ,I,,
                                                     until
                                                        ÿyou
                                                             ÿreach+ÿthe
                                                                           +ÿout-
                                                                               4
                                                     You

                                                     4/ÿmaximum.
                                                     of-pocket       ,I,,
                                                     JYour
                                                         KLMÿprovider
                                                              OMKPQRSMÿmayTUVÿneed
                                                                              WSSRÿ
                                                     XtoKÿobtain
                                                          KYXUQWÿprior
                                                                    OMQKMÿ
                                                     ULXZKMQ[UXQKW\
                                                     authorization.

   0123425672ÿRehabilitation
                   ]6<4^5:52425G7ÿServices
                                    _6>E5̀6a $40      ?71ÿcopayment
                                                            , ÿfor   ÿeach
                                                                                +ÿ $70
                                                                                      ?'1ÿcopayment
                                                                                             , ÿfor
                                                                                                         ÿeach
                                                                                                              +ÿ
                                                           4A ÿ                     4A ÿ
   Outpatient
   #           * A*ÿinclude:
        A ÿservices      Bÿphysical
                                      +*ÿ Medicare-covered
                                                        +*   
                                                                  ÿ+    ÿ ÿ     + *ÿtherapy
                                                                                                 + ÿand
                                                                                     Medicare-covered
                                                                                                          ÿ
   + -ÿoccupational
               ÿtherapy,
                               + -ÿandÿ speech-language
    Covered

                                                      * +4 ÿ                 * +4 ÿ
                                                      physical     therapy   and       physical
   * +ÿlanguage
               ÿtherapy.
                         + ÿ
   therapy,

                                                      +      ÿA 
                                                                    *              + ÿvisit.+
                                                                                                A*H
   speech                                                                            speech-language
      ÿrehabilitation
                    +ÿservices
                                  * A*ÿare  ÿ You therapy      visit.             therapy
   provided
       A ÿinÿvarious
                   A*ÿoutpatient
                            ÿsettings,          ÿpayÿthese
                                         **-ÿ ÿuntil         +*ÿamounts
                                                                          ,*ÿ Youÿÿpayÿthese  ,*ÿ
                                                                                                 +*ÿamounts
    Outpatient

   *+ÿas*ÿhospital
               +*ÿoutpatient
                        ÿ                       
                                                           ÿ   ÿ   +ÿ+ ÿ4    ÿ ÿ  +ÿ+ÿout-
                                                                                                            4
                                                     4/ÿmaximum.                4/ÿmaximum.
                                                                     ,I,, of-pocket            ,I,,
                                                             you reach the out-        until you reach the
   departments,
        , *-ÿindependent
                        ÿtherapist
                                     + *ÿ of-pocket
   such




     ÿÿ ÿÿiÿ  ÿc ÿ%i c(ÿÿ+Aÿÿ ÿ *ÿ+ÿÿ
      -ÿ*ÿ6ÿ, ÿ,ÿ ÿ**ÿÿ* A*ÿ+ÿ ÿA ÿ ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    ÿ  ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 107 of 142



  I1INÿW24 34ÿ01ÿ04K4ÿ10ÿXXYÿ24 234ÿX  K4ÿ90234ÿY ÿIÿ4K20 ÿYY
  984ÿ4Zÿ24 23ÿ[44125ÿ9ÿ\9ÿ25ÿ3044 ÿ ÿ\9ÿ0ÿ8                   43J1
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-50



                                           ]S=;ÿRP:ÿ^:D;ÿ<=Rÿ What          ]S=;ÿyou RP:ÿmust
                                                                                          ^:D;ÿpay<=Rÿ
   B?GH>E?Dÿthat
            ;S=;ÿare
                 =G?ÿcovered
                     EPH?G?Lÿfor
                             _PGÿyou
                                 RP:       \94ÿ0ÿK4ÿ9454ÿ when           \94ÿyou   0ÿget
                                                                                          K4ÿthese
                                                                                               9454ÿ
                                                What you must pay

                                           542345ÿ̀3a4\07               542345ÿ     3013a4\07
   Services                                     when you get these
                                                services In-Network         services    Out-of-Network

   01123456ÿ8physician
              95232 ÿoffices,
                       01123456ÿandÿ       Your
                                               ÿprovider
                                                     !"#$%ÿmay
                                                               &'(ÿneed
                                                                     )%%$ÿ $70     308 4ÿfor
                                                                              /01ÿcopayment       10ÿeach
                                                                                                      439ÿ
   0  8494524ÿ    8 24ÿ
   offices,

   492220 ÿFacilities
   Comprehensive
                   322245ÿ(CORFs).
                             5
                      Outpatient           *toÿobtain
                                                +*'#)ÿprior
                                                          !#ÿ            24 23433044 ÿ
                                           '*,#-'*#).                   0338 20 ÿtherapy948ÿ
                                                                            Medicare-covered
   Rehabilitation
                                                                              252
                                                                                 5
                                           authorization.                   occupational
                                           /41ÿcopayment
                                                    308 4ÿfor   10ÿeach
                                                                      439ÿ  visit.+
                                           24 23433044 ÿ                  ÿ60ÿ8payÿthese      0 5ÿ
                                                                                        9454ÿamounts
                                           $40

                                           0338 20 ÿtherapy948ÿ until2ÿyou   0ÿreach
                                                                                        439ÿthe 94ÿout-
                                                                                                     03
                                           Medicare-covered                 You

                                           252                           01380374ÿmaximum.
                                                                                          82
                                           occupational
                                           visit.                           of-pocket
                                           60ÿ8payÿthese9454ÿamounts
                                                                  0 5ÿ
                                           until2ÿyou
                                                      0ÿreach
                                                         439ÿthe94ÿout-
                                                                     03
                                           You

                                           01380374ÿmaximum.
                                           of-pocket       82
                                           Your
                                               ÿprovider
                                                     !"#$%ÿmay
                                                               &'(ÿneed
                                                                     )%%$ÿ
                                           *toÿobtain
                                                +*'#)ÿprior
                                                          !#ÿ
                                           '*,#-'*#).
                                           authorization.

   9:;<=;>?@;ÿSubstance
                 B:CD;=@E?ÿAbuse
                             FC:D?ÿ        /IJÿcopayment
                                                    308 4ÿfor   10ÿeach
                                                                      439ÿ $40/41ÿcopayment
                                                                                   308 4ÿfor    10ÿeach
                                                                                                      439ÿ
   B?GH>E?D                                24 23433044 ÿ                 24 23433044 ÿ
   Outpatient                              $25

                                           >@L>H>L:=Mÿtherapy
                                                           948ÿ             >@L>H>L:=Mÿtherapy
                                                                                           948ÿ
   Services                                Medicare-covered                 Medicare-covered
     8 24ÿtreatment
                44ÿandÿcounseling
                                30 542Kÿ individual
                                           545520                          545520 5
                                                                            individual
   10ÿsubstance
       55 34ÿabuse.
                     54
   Outpatient
                                           session.                         session.+
                                           ÿ/NJÿcopayment
                                                    308 4ÿfor   10ÿeach
                                                                      439ÿ $30     308 4ÿfor
                                                                            ÿ/Q1ÿcopayment        10ÿeach
                                                                                                      439ÿ
   for

                                            24 23433044 ÿgroup    OGP:<ÿ Medicare-covered
                                                                             24 23433044 ÿgroup   OGP:<ÿ
                                           $15

                                            948ÿsession.
                                                        545520              948ÿsession.+
                                                                                       545520 5
                                           Medicare-covered
                                           therapy                          therapy
                                           60ÿ8payÿthese9454ÿamounts
                                                                  0 5ÿ You 60ÿ8payÿthese
                                                                                        9454ÿamounts
                                                                                                  0 5ÿ
                                           until2ÿyou
                                                      0ÿreach
                                                         439ÿthe94ÿout-
                                                                     03 until2ÿyou
                                                                                     0ÿreach
                                                                                        439ÿthe 94ÿout-
                                                                                                     03
                                           You

                                           01380374ÿmaximum.
                                           of-pocket       82 of-pocket 01380374ÿmaximum.
                                                                                          82
                                           Your
                                               ÿprovider
                                                     !"#$%ÿmay
                                                               &'(ÿneed
                                                                     )%%$ÿ
                                           *toÿobtain
                                                +*'#)ÿprior
                                                          !#ÿ
                                           '*,#-'*#).
                                           authorization.

   9:;<=;>?@;ÿSurgery
                 B:GO?GRÿand
                          =@LÿOther
                               9;S?Gÿ      /1ÿcopayment
                                                 308 4ÿfor    10ÿaÿ 440%     1Vÿcoinsurance
                                                                                    3025 34ÿfor   10ÿ
                                               2 K    0523ÿ
                                                           3 00   053 08 ÿ Medicare-coveredÿ
                                                                             24    23 4 3
                                                                                         3  0 44
                                           $0
   T?L>E=MÿServices
              B?GH>E?DÿProvided
                       UGPH>L?Lÿat=;ÿ
   Outpatient

                                           at ÿanÿambulatory
                                                       0ÿ              5K4ÿor0ÿother
                                                                                           094ÿservices
                                                                                                   542345ÿ
   Medical                                 diagnostic colonoscopy
                                                                            surgery



       1̀ÿ0ÿ4ÿÿb2124 ÿ24 234ÿ[441232ÿb2[ÿ0ÿ94ÿ1ÿ24 232ÿ44125ÿ94ÿ0ÿ
       4 3246ÿ3025 34ÿ c0ÿ308 4ÿ ÿ4ÿ455ÿ10ÿ542345ÿ9ÿ4ÿ3044 ÿ 4ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    2K2 ÿ24 234ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 108 of 142



  ^Z^_ÿ;./!"!ÿ)-ÿ̀).!!ÿ-)ÿaabTÿ@!/!ÿa/."#!ÿ̀5)!ÿT"ÿ^ÿcb!)"ÿTT?d
  `5*#!ÿ[eÿ@!/ÿU!"!-#ÿ̀5#ÿc85#ÿÿ).!!/ÿ"/ÿ85#ÿ+)ÿ*+d               [:(_
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-51



                                                             fg65ÿ1 ÿ 25ÿ36ÿ What           fg65ÿyou  1 ÿmust
                                                                                                                25ÿpay  36ÿ
    h4 2ÿthat
            5g65ÿare
                 6ÿcovered
                     1hÿfor
                            i1ÿyou
                                1                           85!"ÿ+)ÿ!#ÿ#5!!ÿ when          85!"ÿyou  +)ÿget
                                                                                                               !#ÿthese
                                                                                                                    #5!!ÿ
                                                          What you must pay

                                                             !.!ÿ4":j!#8)7               !.!ÿ?       #:)-:j!#8)7
   Services                                               when you get these
                                                          services In-Network                  services     Out-of-Network

   01234567ÿOutpatient
                 9 53654 5ÿFacilities6474542ÿand            ÿcenter.
                                                  6 ÿ surgical          !"#!$                *provided
                                                                                                  )./!/ÿto#)ÿyou+)ÿat#ÿan"ÿ
    7651ÿSurgical 467ÿCenters
                                     52                    ÿ%&'(ÿcopayment
                                                                       )*+,!"#ÿfor  -)ÿ ambulatory
                                                                                               ,0#)+ÿsurgical
                                                                                                                 ÿ
   Hospital

                                                               @!  / 
                                                                      ! : ).!! / ÿ          !" # ! 6
                                                                                                          ÿ"  /"ÿ0but#ÿnot
                                                                                                                                ")#ÿ
   Ambulatory                                                $395
               +)ÿare
   1152ÿIf4-ÿyou      !ÿhaving
                           5."ÿsurgery
                                      !+ÿin"ÿaÿ surgery   !+ÿ) 
                                                             Medicare-covered
                                                                             ÿ
                                                                             )#5! ÿ! . 
                                                                                          !ÿ  , #
                                                                                               center,
                                                                                                      ! / ÿ#) ÿ5) 
                                                                                                           including
                                                                                                                    *  # ÿ)ÿ
   5hospital
      )*#ÿfacility,
                -#+6ÿyou
                          +)ÿshould
                                 5)/ÿcheck 5!7ÿwith
                                                       8#5ÿ *provided
   Note:

                                                                 ). 
                                                                     / !/ ÿ#) ÿ
                                                                              +)  ÿ#ÿ "ÿ    )  #5!ÿfacility
                                                                                                         -#+ÿcharges
                                                                                                                   5!ÿ
                                                                         or other services      limited to hospital or
   +)ÿ*provider
             )./!ÿabout
                        0)#ÿwhether
                                 85!#5!ÿyou    +)ÿwill
                                                    8ÿ ambulatory
                                                               ,0   #) 
                                                                           to
                                                                             +ÿ
                                                                              
                                                                              you
                                                                                   
                                                                                    
                                                                                   at
                                                                                       
                                                                                        ÿ
                                                                                       an
                                                                                                 "/
                                                                                               other
                                                                                                     ÿ * 5+  
                                                                                                               
                                                                                                                  "ÿor)ÿsurgical
                                                                                                                           ÿ
   0be!ÿan
         "ÿinpatient
             "*#!"#ÿor)ÿoutpatient.
                              )#*#!"#$ÿUnless 9"!ÿ center,
   your

                                                               !"#!6ÿincluding
                                                                        "/"ÿ0but#ÿnot
                                                                                          ")#ÿ charges.+
                                                                                               5!$S
                                                                              surgical         and     physician
   #5!ÿ*provider
           )./!ÿwrites
                      8#!ÿan"ÿorder
                                    )/!ÿto#)ÿadmit
                                                  /,#ÿ limited
                                                              , #! /ÿ#) ÿ5 )*# ÿ)ÿ
   +)ÿasÿan"ÿinpatient
                  "*#!"#ÿto#)ÿthe#5!ÿ5hospital,
                                             )*#6ÿyou
                                                       +)ÿ other
   the

   !ÿan
   you
          "ÿoutpatient
              )#*#!"#ÿand "/ÿ*pay+ÿthe#5!ÿcost-
                                                 )#: and   )#5!ÿfacility
                                                                      -#+ÿcharges
                                                                        to
                                                                               5!ÿ You
                                                                            hospital   or
                                                                                               ÿA)ÿ*pay+ÿthese
                                                                                                             #5!!ÿamounts
                                                                                                                     ,)"#ÿ
   5"ÿamounts
   are
               ,)"#ÿfor   -)ÿoutpatient
                                 )#*#!"#ÿ                 "/ÿ*physician
                                                                      5+"ÿor)ÿsurgical    until
                                                                                                  "#ÿyou
                                                                                                       +)ÿreach
                                                                                     ÿ of-pocket     !5ÿthe  #5!ÿout-
                                                                                                                             )#:
   !+$ÿEven
   sharing
                ;.!"ÿif-ÿyou
                          +)ÿstay
                                 #+ÿin"ÿthe
                                             #5!ÿhospital    5!$ÿ
                                                  5)*#ÿ charges.                            ) -:
                                                                                                   * )   7! #ÿ,  B 
                                                                                                                     ,
                                                                                                               maximum.     ,$
   ).!"5#6ÿyou  +)ÿmight
                         ,5#ÿstill
                                   #ÿbe
                                         0!ÿ
   surgery.

   considered
      )"/!!/ÿan
   overnight,
                     "ÿ"outpatient."
                         <)#*#!"#$=ÿThis   >5ÿisÿ You A)ÿ*pay+ÿthese
                                                                          #5!!ÿamounts
                                                                                 ,)"#ÿ
   called
      !/ÿan"ÿ"Outpatient
                 <?#*#!"#ÿ?0                              
                                         !.#)"=ÿ of-pocket  " #
                                                                    ÿ+) ÿ ! 5ÿ#5!ÿout-
                                                                                        )#:
                                                      "ÿ )-:*)7!#ÿmaximum.,B,,$
                                                               until you  reach   the
   #+$ÿIf4-ÿyou
              +)ÿare
                    !ÿ"not)#ÿsure
                               !ÿif-ÿyou
                                          +)ÿare!ÿan
                                    Observation"

   )#*#!"#6ÿyou  +)ÿshould
                          5)/ÿask  7ÿyour
                                             +)ÿdoctor
                                                   /)#)ÿ ÿDYour
   stay.

   )ÿthe
        #5!ÿhospital
             5)*#ÿstaff.
   outpatient,
                         #--$ÿ                                 EFGÿprovider
                                                                     HGEIJKLGÿmay
                                                                                MNOÿneed
                                                                                       PLLKÿ
   or                                                        QtoEÿobtain
                                                                  ERQNJPÿprior
                                                                           HGJEGÿ
   4-ÿyou   !!.!ÿany
       +)ÿreceive     "+ÿservices
                              !.!ÿor)ÿitems
                                                #!,ÿ        N F QW EGJ
                                                                       X N
                                                             authorization.QJEPY
   )#5!ÿthan
            #5"ÿsurgery,
                   !+6ÿincluding
                                "/"ÿ0but#ÿnot")#ÿ
   If

   limited
     ,#!/ÿto#)ÿdiagnostic
                  /")#ÿtests,
                                  #!#6ÿtherapeutic
                                            #5!*!#ÿ $0
   other

   !.!6ÿ*prosthetics,
                   )#5!#6ÿorthotics,
                                    )#5)#6ÿ               ÿ%Zÿcopayment
                                                                   )*+,!"#ÿfor -)ÿaÿ [40%     Z\ÿcoinsurance
                                                                                                        )""!ÿfor     -)ÿ
   **!ÿor)ÿPart
   services,
                    T#ÿBUÿdrugs,
                              /6ÿthere#5!!ÿmay
                                                  ,+ÿbe       / 
                                                                 
                                                        0!ÿ at#ÿan ") # ÿ
                                                                             ) 
                                                                                ) " )  )*+ÿ   @!  /  
                                                                                                         ! :) . !  ! / ÿ
                                                                  "ÿoutpatient
                                                                      )#*#!"#ÿhospital.
                                                                                    5)*#$ surgery
                                                                                                !+ÿor)ÿother
                                                                                                                )#5!ÿservices
                                                                                                                          !.!ÿ
                                                             diagnostic      colonoscopy       Medicare-covered
   //#)"ÿcost )#ÿsharing
                         5"ÿfor  -)ÿthose
                                            #5)!ÿ
   supplies

   !.!ÿor)ÿitems.
   additional
                    #!,$ÿPlease
                              T!!ÿrefer
                                         !-!ÿto#)ÿthe      %
                                                             ÿ  & ' (ÿ)
                                                    #5!ÿ Medicare-covered*  +,! " #ÿ-) ÿ      * ).  
                                                                                                       /  !/ ÿ#) ÿ+)    ÿ#ÿan
                                                                                                                             "ÿ
                                                             @!    / 
                                                                      ! : ).!! / ÿ         ) #*   #
                                                                                                          ! " #ÿ
                                                                                                               5  ) *   #
                                                                                                                           6
                                                                                                                             ÿ
                                                             $395     copayment      for         provided     to you     at
   **)*#!ÿsection
                     !#)"ÿin"ÿthis
                                     #5ÿchart
                                              5#ÿfor
                                                   -)ÿthe
                                                        #5!ÿ surgery
   services

                                                 !!.!/ÿ *provided
                                                                !+ÿor)ÿother
                                                                             )#5!ÿservices     "/"ÿ0but#ÿnot
                                                                                    !.!ÿ including             ")#ÿlimited
                                                                                                                           ,#!/ÿ
                                                                                               outpatient      hospital,
   //#)"ÿservice
                   !.!ÿor)ÿitem
                                  #!,ÿyou+)ÿreceived
   appropriate

   -)ÿthe
         #5!ÿspecific
   additional
              *!-ÿcost
                         )#ÿsharing
                                 5"ÿrequired.               ).
                                               !V!/$ÿ outpatient 
                                                                     / !/ ÿ#) ÿ
                                                                              +)  ÿ#ÿ "ÿ     # )ÿ
                                                                                                   5 )   *# 
                                                                                                               ÿ) ÿ)#   5! ÿ
                                                             )#*#!"#ÿhospital,
                                                                             5)*#6ÿ facility-#+ÿcharges
                                                                                                          5!ÿand    "/ÿ
   for                                                                     to you  at  an      to  hospital     or  other

                                                             "/"ÿ0but#ÿnot    ,#!/ÿ *physician
                                                                                ")#ÿlimited       5+"ÿor)ÿsurgical
                                                                                                                   ÿ
                                                             #)ÿhospital
                                                                  5)*#ÿor)ÿother
                                                                                )#5!ÿ          5!$]
                                                             including

                                                             -#+ÿcharges
                                                                       5!ÿand "/ÿ You
                                                             to                                charges.+

                                                             *physician        ÿ ÿAuntil
                                                                 5+"ÿor)ÿsurgical           )ÿ*pay+ÿthese
                                                                                                             #5!!ÿamounts
                                                                                                                     ,)"#ÿ
                                                             facility

                                                             5!$                             "#ÿ+ ) ÿ !  5ÿ  #5!ÿout-
                                                                                                                             )#:
                                                                                                )-:*)7!#ÿmaximum.
                                                                                                               ,B,,$
                                                             charges.                                  you   reach      the
                                                                                               of-pocket


       4-ÿ+)ÿ!ÿÿk-!/ÿ@!/!ÿU!"!-+ÿck@Udÿ)ÿ5.!ÿ-ÿ@!//ÿ0!"!-#ÿ#5!"ÿ+)ÿ
      /!/#0!6ÿ)""!ÿ"/l)ÿ)*+,!"#ÿ,+ÿ0!ÿ!ÿ-)ÿ!.!ÿ#5#ÿ!ÿ).!!/ÿ"/!ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          ?"ÿ@!/!$ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 109 of 142



  8589ÿ:+-9 9ÿ1ÿ;1+95*9ÿ1ÿ<<=>ÿ29-59ÿ<-+575*9ÿ;819ÿ>5ÿ8ÿ?=9*1 5ÿ>>)@
  ;85479ÿ4Aÿ29-5ÿB997ÿ;857ÿ?C857ÿÿ1+99-ÿ5-ÿC857ÿ612ÿ456@                418
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-52



                                            DEFGÿIJKÿLKMGÿNFIÿ What           DEFGÿyouIJKÿmust
                                                                                           LKMGÿpay NFIÿ
   OPQRSTPMÿthat
            GEFGÿare
                 FQPÿcovered
                     TJRPQPUÿfor
                             VJQÿyou
                                 IJK        C89ÿ612ÿ*97ÿ7899ÿ when            C89ÿyou 612ÿget
                                                                                           *97ÿthese
                                                                                                 7899ÿ
                                            What you must pay

                                               9+9ÿWX97C1                 9+9ÿ)2       71X97C1
   Services                                 when you get these
                                            services In-Network               services   Out-of-Network

                                            012ÿ4pay56ÿthese
                                                         7899ÿamounts
                                                                 5 12 7ÿ
                                            2until7ÿyou
                                                     612ÿreach
                                                          958ÿthe
                                                                  789ÿout-
                                                                       127
                                            You

                                            14197ÿmaximum.
                                            of-pocket         5 2 
                                            Your
                                                ÿprovider
                                                     ÿmay  !"ÿneed
                                                                      #ÿ
                                            $toÿobtain
                                                 %$!#ÿprior
                                                          ÿ
                                            !$&'!$#(
                                            authorization.

                                            )2    745797ÿsurgical
                                                              2*5ÿ
                                               9+9ÿthat7857ÿcan
                                                               5ÿ,be9ÿ
                                             Outpatient

                                            -9+99-ÿinÿan    5ÿavailable
                                                                 5+55,9ÿ
                                            services

                                            5 ,25716ÿsurgery 2*96ÿ
                                            delivered

                                            979ÿmust   27ÿ,be9ÿdelivered
                                                                  -9+99-ÿ
                                            ambulatory

                                            inÿ  5ÿambulatory
                                                      5 ,25716ÿsurgery
                                                                      2*96ÿ
                                            center

                                            979ÿ2unless  9 ÿa5ÿhospital
                                                                   81475ÿ
                                                 an

                                            12745797ÿdepartment
                                                             -9457 97ÿisÿ
                                            center

                                                             99 56
                                                9-56ÿnecessary.
                                            outpatient
                                            medically

                                            ./01ÿcopayment
                                                      1456 97ÿfor  1ÿ 440%   56ÿcoinsurance
                                                                                     1 259ÿfor     1ÿ
                                            958ÿ-day56ÿof1ÿMedicare-
                                                              29-59 each   958ÿday-56ÿof1ÿMedicare-
                                                                                               29-59
                                            $395

                                            1+99-ÿobservation
                                                         1,9+571 ÿ covered   1+99-ÿobservation
                                                                                         1,9+571 ÿ
                                            each

                                               9+9ÿ4provided
                                                            1+-9-ÿto71ÿyou
                                                                        612ÿ services
                                                                               9+9ÿ4provided
                                                                                           1+-9-ÿto71ÿyou
                                                                                                         612ÿ
                                            covered

                                            57ÿan5ÿoutpatient
                                                      12745797ÿhospital,
                                                                   814753ÿ at57ÿan
                                                                                 5ÿoutpatient
                                                                                      12745797ÿhospital,
                                                                                                    814753ÿ
                                            services

                                                2- *ÿ,but27ÿnot17ÿlimited     2- *ÿ,but27ÿnot17ÿlimited
                                                                     79-ÿ including                  79-ÿ
                                            at

                                            71ÿhospital         1789ÿ to71ÿhospital
                                                 81475ÿor1ÿother               81475ÿor1ÿother
                                                                                                 1789ÿ
                                            including

                                            576ÿcharges
                                                       85*9ÿand 5-ÿ facility576ÿcharges
                                                                                       85*9ÿand  5-ÿ
                                            to

                                            4physician          2*5ÿ 4physician
                                                86 5ÿor1ÿsurgical             86 5ÿor1ÿsurgical
                                                                                                 2*5ÿ
                                            facility

                                            85*9
                                            charges.                          85*97
                                                                              charges.+

                                            012ÿ4pay56ÿthese
                                                         7899ÿamounts
                                                                 5 12 7ÿ You  012ÿ4pay56ÿthese
                                                                                         7899ÿamounts
                                                                                                  5 12 7ÿ
                                            2until7ÿyou
                                                     612ÿreach
                                                         958ÿthe     127 2until7ÿyou
                                                                  789ÿout-           612ÿreach
                                                                                          958ÿthe789ÿout-
                                                                                                       127
                                            You

                                            1  4 1
                                            of-pocket 97ÿ   5
                                                            maximum.2        1 
                                                                                 4 1 
                                                                              of-pocket97ÿ   5 
                                                                                           maximum.  2  


      Wÿ612ÿ59ÿ5ÿY259-ÿ29-59ÿB9956ÿ?Y2B@ÿ1ÿ85+9ÿ2ÿ29-5-ÿ,997ÿ789ÿ612ÿ
     -9-27,93ÿ1 259ÿ5-Z1ÿ1456 97ÿ 56ÿ,9ÿ9 ÿ1ÿ9+9ÿ7857ÿ59ÿ1+99-ÿ2 -9ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     )* 5ÿ29-59ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 110 of 142



  ^[^Zÿ_>5;-.'-ÿ(=ÿV(>-4*<-ÿ=(4ÿ̀`a3ÿC-;5'*4-ÿ̀;>*./*<-ÿV0(5'-ÿ36*.ÿ^ÿ\a-<5(.*6ÿ33bc
  V0*)/-4ÿ]WÿC-;5'*6ÿd-.-=5/7ÿV0*4/ÿ\e0*/ÿ57ÿ'(>-4-;ÿ*.;ÿe0*/ÿ+(:ÿ)*+c               ]D%f
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-53



                                                       gIÿJNÿhNÿJÿ What    gIÿyou
                                                                                        JNÿmust
                                                                                            hNÿpay
                                                                                                   Jÿ
    !"#!ÿthat
            Iÿare
                 !ÿcovered
                     #"!!Oÿfor
                             Tÿyou
                                 JN                   e0-.ÿ+(:ÿ<-/ÿ/0-7-ÿ when   e0-.ÿyou
                                                                                        +(:ÿget
                                                                                            <-/ÿthese
                                                                                                /0-7-ÿ
                                                       What you must pay

                                                       7-4>5'-7ÿi.Dj-/e(4F        7-4>5'-7ÿb:/D(=Dj-/e(4F
   Services                                            when you get these
                                                       services In-Network        services Out-of-Network

                                                       0Your
                                                           123ÿprovider
                                                               53167893ÿmayÿneed
                                                                             998ÿ
                                                       to1ÿobtain
                                                            17ÿprior
                                                                   53713ÿ
                                                          213771 
                                                       authorization.


   ÿÿ!"#!                       $%%ÿcopayment
                                                               '()*+,-./ÿeach -*'0ÿ $75    $1%ÿcopayment
                                                                                                  '()*+,-./ÿeach -*'0ÿ
                                                        ; * +ÿ =( 4ÿC- ; 5'* 4-D           ; * +ÿ =( 4ÿC- ; 5'* 4-D
   Partial Hospitalization Services                     $55
   2"Partial
     3*4/5*6ÿhospitalization"
             0(7)5/*658*/5(.9ÿis57ÿa*ÿstructured
                                         7/4:'/:4-;ÿ covered
                                                        ' (
                                                        day
                                                            >- 4
                                                              for
                                                                 - ;ÿ@ -. -=5
                                                                    Medicare-
                                                                             /
                                                                             7 B          '  (
                                                                                            day
                                                                                               >- 4
                                                                                                 for
                                                                                                    - ;ÿ@- . -=5
                                                                                                       Medicare-
                                                                                                                /7BH
   )program
     4(<4*,ÿof(=ÿactive
                   *'/5>-ÿ)psychiatric
                               7+'05*/45'ÿtreatment
                                           /4-*/,-./ÿ                benefits.            covered       benefits.+
   )provided
     4(>5;-;ÿas*7ÿa*ÿhospital
                       0(7)5/*6ÿoutpatient
                                  (:/)*/5-./ÿ           ÿE(:ÿ)pay*+ÿthese
                                                                     /0-7-ÿamounts
                                                                            *,(:./7ÿ You  ÿE(:ÿ)pay*+ÿthese
                                                                                                        /0-7-ÿamounts
                                                                                                                *,(:./7ÿ
   7-4>5'-?ÿor(4ÿ@by+ÿa*ÿcommunity      ,-./*6ÿ :until
                         '(,,:.5/+ÿmental                 ./56ÿyou
                                                                +(:ÿreach
                                                                     4-*'0ÿthe
                                                                             /0-ÿout-
                                                                                  (:/D :until./56ÿyou
                                                                                                   +(:ÿreach
                                                                                                        4-*'0ÿthe
                                                                                                                /0-ÿout-
                                                                                                                     (:/D
                                                        You

   0health
     -*6/0ÿcenter,
            '-./-4?ÿthat
                       /0*/ÿis57ÿmore
                                 ,(4-ÿintense
                                       5./-.7-ÿthan     (=D)('F-/ÿmaximum.
                                                  /0*.ÿ of-pocket      ,*G5,:,B of-pocket  (=D)('F-/ÿmaximum.
                                                                                                         ,*G5,:,B
   service,

   /0-ÿcare
         '*4-ÿreceived
              4-'-5>-;ÿin5.ÿyour+(:4ÿdoctor's
                                     ;('/(4A7ÿor(4ÿ ÿ0Your
   /0-4*)57/A7ÿoffice
                  (==5'-ÿand
                          *.;ÿis57ÿan  *6/-4.*/5>-ÿ to11ÿobtain
                                    *.ÿalternative          23ÿprovider
                                                                53167893ÿmayÿneed  998ÿ
   the

   /(ÿinpatient
       5.)*/5-./ÿhospitalization.
   therapist's
                   0(7)5/*658*/5(.B                         1    7 ÿ53713ÿ
                                                          213771 
                                                                      prior
   to                                                   authorization.

   IJ#K#!ÿServices,  !"#!Lÿ
   M#NOPÿDoctor's
                Q#RÿOffice STT#!ÿVisits
                                        U
   Physician/Practitioner
   Including
   V(   >-4-;ÿservices
    Covered    7-4>5'-7ÿinclude:
                           5.'6:;-W
      •XÿMedically-necessary
         C-;5'*66+D.-'-77*4+ÿ,-          ;5'*6ÿor(4ÿ $10$Z[ÿcopayment
                                                               '()*+,-./ÿfor  =(4ÿ         $][ÿcopayment
                                                                                                  '()*+,-./ÿfor  =(4ÿ
         7:4<5'*6ÿservices
                    7-4>5'-7ÿfurnished                  7-4>5'-7ÿobtained
                                 =:4.570-;ÿin5.ÿa*ÿ services         (@/*5.-;ÿfrom
                                                                                 =4(,ÿa*ÿ services
                                                                                           7-4>5'-7ÿobtained
                                                                                                        (@/*5.-;ÿfrom
                                                                                                                    =4(,ÿa*ÿ
                                     medical                                              $40

         )physician's
           0+75'5*.A7ÿoffice
                         (==5'-                         )primary
                                                          45,*4+ÿcare
                                                                    '*4-ÿ)provider
                                                                            4(>5;-4ÿor(4ÿ )primary
                                                                                             45,*4+ÿcare
                                                                                                       '*4-ÿ)provider
                                                                                                               4(>5;-4ÿor(4ÿ
         surgical

                                                        :under
                                                          .;-4ÿcertain
                                                                  '-4/*5.ÿ                 :under
                                                                                             .;-4ÿcertain
                                                                                                     '-4/*5.ÿ
                                                        '54':,7/*.'-7?ÿ                    '54':,7/*.'-7?ÿ
                                                        /4-*/,-./ÿ@by+ÿa*ÿnurse
                                                                             .:47-ÿ treatment
                                                                                           /4-*/,-./ÿby         .:47-ÿ
                                                                                                          @+ÿa*ÿnurse
                                                        circumstances,                    circumstances,

                                                        )practitioner
                                                          4*'/5/5(.-4ÿor(4ÿ                )practitioner
                                                                                             4*'/5/5(.-4ÿor(4ÿ
                                                        treatment

                                                        )physician's
                                                          0+75'5*.A7ÿassistant
                                                                         *7757/*./ÿor(4ÿ )physician's       *7757/*./ÿor(4ÿ
                                                                                             0+75'5*.A7ÿassistant
                                                        (/0-4ÿnon-physician
                                                                 .(.D)0+75'5*.ÿ other      (/0-4ÿnon-physician
                                                                                                    .(.D)0+75'5*.ÿ
                                                        0-*6/0ÿcare       4(=-775(.*67ÿ 0health
                                                                   '*4-ÿ)professionals       -*6/0ÿcare
                                                                                                      '*4-ÿ)professionals
                                                                                                             4(=-775(.*67ÿ
                                                        other

                                                        5.ÿa*ÿ)primary
                                                                 45,*4+ÿcare
                                                                         '*4-ÿ             5.ÿa*ÿ)primary
                                                                                                    45,*4+ÿcare
                                                                                                            '*4-ÿ
                                                        health

                                                        )provider's
                                                          4(>5;-4A7ÿoffice
                                                                       (==5'-ÿ(as
                                                                               \*7ÿ )provider's
                                                                                             4(>5;-4A7ÿoffice
                                                                                                          (==5'-ÿ(as
                                                                                                                  \*7ÿ
                                                        in                                in




       i=ÿ+(:ÿ*4-ÿ*ÿk:*65=5-;ÿC-;5'*4-ÿd-.-=5'5*4+ÿ\kCdcÿ(4ÿ0*>-ÿ=:66ÿC-;5'*5;ÿ@-.-=5/7ÿ/0-.ÿ+(:4ÿ
      ;-;:'/5@6-?ÿ'(5.7:4*.'-ÿ*.;l(4ÿ'()*+,-./ÿ,*+ÿ@-ÿ6-77ÿ=(4ÿ7-4>5'-7ÿ/0*/ÿ*4-ÿ'(>-4-;ÿ:.;-4ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          b45<5.*6ÿC-;5'*4-Bÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 111 of 142



  +'+,ÿ-46191ÿÿ#121ÿ2ÿ../0ÿ 164 21ÿ.6951ÿ#41ÿ0 9ÿ+ÿ)/149 ÿ00!
  #0512ÿ12ÿ 164 ÿ319145ÿ#25ÿ)45ÿ4ÿ1216ÿ96ÿ45ÿ8ÿ0                1&1
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-54



                                             5678ÿ:;<ÿ=<>8ÿ?7:ÿ What              5678ÿyou:;<ÿmust
                                                                                               =<>8ÿpay   ?7:ÿ
   @ABCDEA>ÿthat
            8678ÿare
                 7BAÿcovered
                     E;CABAFÿfor
                             G;Bÿyou
                                 :;<         419ÿ8ÿ15ÿ511ÿ when             419ÿyou8ÿget
                                                                                               15ÿthese
                                                                                                      511ÿ
                                                    What you must pay

                                             1241ÿH9I1542                   1241ÿ!8     5I1542
   Services                                         when you get these
                                                    services In-Network           services   Out-of-Network

                                             0permitted
                                               12345516ÿ8under
                                                            9612ÿ                 0permitted
                                                                                     12345516ÿ8under
                                                                                                 9612ÿ
                                                164 21ÿrules).
                                             Medicare     281                      164 21ÿrules).+
                                                                                  Medicare     281
                                             8ÿ0payÿthese
                                                        511ÿamounts3895ÿ You  8ÿ0payÿthese
                                                                                             511ÿamounts3895ÿ
                                             8until
                                               954ÿyou
                                                    8ÿreach
                                                         21 ÿthe 51ÿout-85 8until954ÿyou
                                                                                         8ÿreach
                                                                                              21 ÿthe  51ÿout-
                                                                                                               85
                                             You

                                             015ÿmaximum.
                                             of-pocket    3 4383 of-pocket      015ÿmaximum.
                                                                                               3 4383
     •   164 9112ÿ31
      ÿMedically-necessary                   11ÿ"Outpatient
                                  64 ÿor2ÿ See      !850 54195ÿ                  11ÿ"Outpatient
                                                                                          !850 54195ÿ
       824 ÿservices
                  1241ÿfurnished          8212"ÿearlier
                           829416ÿin49ÿaÿ Surgery"    12412ÿin49ÿthis 54ÿ Surgery"
                                                                                  8212"ÿearlier
                                                                                              12412ÿin49ÿthis 54ÿ
                               medical                                            See

         1254416ÿambulatory
                    38 52ÿsurgical
                               824 ÿ           2 5
                                                    ÿ2ÿ 9 ÿ   0   0 4    1ÿ        2
                                                                                        5ÿ2ÿ 9  ÿ   0  0 4   1ÿ
       surgical

         19512ÿor2ÿhospital
                    045ÿoutpatient
                             850 54195ÿ       0 3195ÿor2ÿ                       0 3195ÿor2ÿ
       certified                             chart for any applicable             chart for any applicable

       610 253195                              498291ÿamounts  3895ÿfor  2ÿ coinsurance
                                                                                     498291ÿamounts 3895ÿfor  2ÿ
       center                                copayments                           copayments

                                               38 52ÿsurgical
                                                            824 ÿ ambulatory       38 52ÿsurgical
                                                                                                  824 ÿ
       department                            coinsurance

                                               19512ÿvisits
                                                      445ÿor2ÿin49ÿaÿ            19512ÿvisits
                                                                                           445ÿor2ÿin49ÿaÿ
                                             ambulatory

                                             045ÿoutpatient
                                                        850 54195ÿ               hospital
                                                                                     045ÿoutpatient
                                                                                             850 54195ÿ
                                             center                               center

                                             15549                             15549
                                             hospital
                                             setting.                             setting.

     •
      ÿConsultation,
       #985549$ÿdiagnosis,
                       6494$ÿand 96ÿ     %&'ÿcopayment
                                                     0 3195ÿfor    2ÿ                 0 3195ÿfor
                                                                                  %*'ÿcopayment           2ÿ
       52153195ÿbyÿaÿspecialist
                         01445             1241ÿobtained
                                                        54916ÿfrom    23ÿaÿ services
                                                                                  1241ÿobtained
                                                                                             54916ÿfrom    23ÿaÿ
                                             $50                                  $70

                                              01   4 45$ÿ2ÿ  89   61 2 ÿ        0 1  4 45$ÿ 2ÿ 8 9  61 2ÿ
       treatment                             services

                                               12549ÿcircumstances,
                                                        4283591$ÿ certain          12549ÿcircumstances,
                                                                                             4283591$ÿ
                                             specialist, or     under             specialist, or     under

                                             52153195ÿbyÿaÿnurse9821ÿ treatment52153195ÿby  ÿaÿnurse
                                                                                                       9821ÿ
                                             certain

                                             0practitioner
                                               2 5454912ÿor2ÿ                   0practitioner
                                                                                     2 5454912ÿor2ÿ
                                             treatment

                                             0physician's
                                               449(ÿassistant
                                                             4595ÿor2ÿ 0physician's            4595ÿor2ÿ
                                                                                     449(ÿassistant
                                             512ÿnon-physician
                                                     990449ÿ other           512ÿnon-physician
                                                                                          990449ÿ
                                                             2149 ÿ health
                                             1 5ÿcare21ÿ0professionals             1 5ÿcare21ÿ0professionals
                                                                                                   2149 ÿ
                                             other

                                             49ÿaÿspecialist's
                                                   01445(ÿoffice          )ÿ in49ÿaÿspecialist's
                                                                     41ÿ(as          01445(ÿoffice  41ÿ(as
                                                                                                                  )ÿ
                                             health

                                             0permitted
                                               12345516ÿ8under
                                                            9612ÿ                 0permitted
                                                                                     12345516ÿ8under
                                                                                                 9612ÿ
                                             in

                                                164 21ÿ2rules).
                                             Medicare      81                      164 21ÿ2rules).+
                                                                                  Medicare      81
                                             8ÿ0payÿthese
                                                        511ÿamounts3895ÿ You  8ÿ0payÿthese
                                                                                             511ÿamounts3895ÿ
                                             8until
                                               954ÿyou
                                                    8ÿreach
                                                         21 ÿthe 51ÿout-85 8until954ÿyou
                                                                                         8ÿreach
                                                                                              21 ÿthe  51ÿout-
                                                                                                               85
                                             You

                                             015ÿmaximum.
                                             of-pocket    3 4383 of-pocket      015ÿmaximum.
                                                                                               3 4383

      Hÿ8ÿ21ÿÿJ8 4416ÿ 164 21ÿ3191442ÿ)J 3ÿ2ÿ1ÿ8ÿ 164 46ÿ19145ÿ519ÿ82ÿ
     6168541$ÿ498291ÿ96K2ÿ0 3195ÿ3 ÿ1ÿ1ÿ2ÿ1241ÿ55ÿ21ÿ1216ÿ89612ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     !2449 ÿ 164 21ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 112 of 142



  H-HFÿI0ÿ'&ÿJ'0ÿ&'ÿKKL<ÿ. ÿK 0*ÿJ'ÿ<"ÿHÿ:L'"ÿ<<AD
  J%*ÿMGÿ. "ÿ&*ÿJ*ÿ:9*ÿÿ'0 ÿ ÿ9*ÿ(')ÿ%(D              M/EE
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)              4-55



                                                  NOPQÿSTUÿVUWQÿXPSÿ                  NOPQÿSTUÿVUWQÿXPSÿ
   YZ[\]^ZWÿthat
            QOPQÿare
                 P[Zÿcovered
                     ^T\Z[Z_ÿ̀forT[ÿyou
                                    STU           9ÿ(')ÿ*ÿ*ÿ                 9ÿ(')ÿ*ÿ*ÿ
                                                    What you must pay                 What you must pay

                                                  0ÿ>/a*9'5                 0ÿA)*/'&/a*9'5
   Services                                         when you get these                when you get these
                                                    services In-Network               services Out-of-Network

                                                  0Your123ÿprovider
                                                           53167893ÿmayÿneed
                                                                          998ÿ
                                                  to1ÿobtain
                                                        17ÿprior
                                                               53713ÿ
                                                      213771 
                                                  authorization.

     •
      ÿBasic
       ÿhearing
              ÿand
                        ÿ!balance
                             "ÿexams
                                        #$ÿ $0  ,-ÿcopayment
                                                        '%($*ÿfor&'ÿeach
                                                                         ÿ          ,2-ÿ'%($*ÿ&'ÿÿ
       %performed
         &'$ ÿ!by(ÿyour
                       (')ÿspecialist,
                            %"*+ÿif&ÿ Medicare-covered
                                                   . /'0 ÿexam.#$1        . /'0 ÿ
                                                                                      $70 copayment for each

       (')ÿdoctor
              '*'ÿorders
                    'ÿit*ÿto*'ÿsee
                                    ÿif&ÿyou
                                             (')ÿ ÿ0Your                              #$13
                                                                                      Medicare-covered

        ÿmedical
       your
             $ "ÿtreatment
                       **$*                       123ÿprovider
                                                           53167893ÿmayÿneed
                                                                          998ÿ        exam.+
       need                                        to1ÿobtain
                                                        17ÿprior
                                                               53713ÿ                 ÿ4')ÿ%pay(ÿthese       $')*ÿ
                                                                                                     *ÿamounts
                                                      213771                       )until
                                                                                          *"ÿyou
                                                                                               (')ÿreach
                                                                                                      ÿthe*ÿout-
                                                                                                                    ')*/
                                                                                      You

                                                                                       '&/%'5*ÿmaximum.
                                                                                                        $#$)$1
                                                  authorization.
                                                                                      of-pocket

     ÿ6' ÿ'%'ÿ%'ÿ*'ÿ)( You       4')ÿwill
                                                        9""ÿ%pay(ÿthe
                                                                     *ÿcost-
                                                                         '*/          4')ÿwill
                                                                                               9""ÿ%pay(ÿthe
                                                                                                            *ÿcost-
                                                                                                                '*/
     ÿ6'$ÿ*""*ÿ0ÿ") ÿ sharing
     ÿ
     • Second opinion prior to surgery
                                                      ÿ*  *ÿ%% "ÿto*'ÿ    ÿthat **ÿapplies
                                                                                                            %%"ÿto*'ÿ
                                                                                      You

       ')"**'+ÿ'+ÿ ÿ
     • Some telehealth services including
                                                 %"*ÿservices
                                                                 0ÿ(as
                                                                            :ÿ       %"*ÿservices
                                                                                                       0ÿ(as:ÿ
                                                              that  applies           sharing

       **$*ÿ!(ÿÿ%(ÿ'ÿ
       consultation, diagnosis, and
                                                      !     ÿ
                                                                  )    ÿ               ! ÿunder ) ÿ
                                               specialist                             specialist

       %**'+ÿ&'ÿ%**ÿÿ*ÿ "Physician/Practitioner
       treatment by a physician or
                                                 ;<(=<**'ÿ              ;<(=<**'ÿ
                                               described          under                 described

       )"ÿÿ'ÿ'*ÿ%"ÿ
       practitioner, for patients in certain
                                                 60+ÿIncluding
                                                                 >") ÿ            60+ÿIncluding
                                                                                                       >") ÿ
                                                                                      "Physician/Practitioner

       %%'0 ÿ!(ÿ. 1
       rural areas or other places
                                                 ?'    *'  @
                                                              ÿA& &ÿVisits"
                                                                         B*Cÿ      ?'*'@ÿA&        &ÿVisits"
                                                                                                                B*Cÿ
                                               Services,                              Services,

     ÿ7""*ÿ0ÿ&'ÿ$'*"(ÿ above).
     ÿ
       approved by Medicare.
                                                    !' 0 D 1                         !'0D13
                                               Doctor's         Office                Doctor's        Office

        /*ÿ"ÿ/"* ÿ You
     • Telehealth services for monthly                                                above).+

       0*ÿ&'ÿ'$ÿ"(ÿ$$!ÿÿ ÿ4)until  ')ÿ%pay(ÿthese
                                                               *ÿamounts
                                                                       $')*ÿ        ÿ4')ÿ%pay(ÿthese      $')*ÿ
                                                                                                     *ÿamounts
       end-stage renal disease-related
                                                     *
                                                       "ÿ( ' ) ÿ  ÿ*ÿout-
                                                                             ')*/       )until
                                                                                          *"ÿyou
                                                                                               (')ÿreach
                                                                                                      ÿthe*ÿout-
                                                                                                                    ')*/
                                                                                      You
       ÿ'%*"/! ÿ'ÿ*"ÿÿ of-pocket
       visits for home dialysis members in
                                                 '   &/
                                                      % ' 5  *ÿ $  #
                                                                       $)  $1           '&/%'5*ÿmaximum.
                                                                                                        $#$)$1
                                                         you    reach   the
       '%*"/! ÿ"ÿ"(ÿ
       a hospital-based or critical access
                                                                  maximum.            of-pocket
       *+ÿ"ÿ"(ÿ&"*(+ÿ'ÿ*ÿ ÿ0toYour
                                                     123ÿprovider
                                                          53167893ÿmayÿneed   998ÿ
       hospital-based renal dialysis

       $$!8ÿ'$1
       center, renal dialysis facility, or the
                                                    1 ÿ
                                                      1    7 ÿ 5371 3ÿ
                                                     213771 
       member's home.                                 obtain    prior
                                               authorization.

     ÿ7""*ÿ0ÿ*'ÿ'+ÿ             4')ÿ9""ÿ%(ÿ*ÿ'*/            4')ÿ9""ÿ%(ÿ*ÿ'*/
       0")*+ÿ'ÿ**ÿ($%*'$ÿ'&ÿÿ            ÿ**ÿ%%"ÿ*'ÿ          ÿ**ÿ%%"ÿ*'ÿ
     • Telehealth services to diagnose,             You will pay the cost-            You will pay the cost-

       *'51                                      %$(ÿÿ0ÿ'ÿ         %$(ÿÿ0ÿ'ÿ
       evaluate, or treat symptoms of a             sharing that applies to           sharing that applies to

     ÿB*)"ÿ5/ÿ:&'ÿ#$%"+ÿ!(ÿ
     ÿ                                              %"*ÿ%(ÿ             %"*ÿ%(ÿ
       stroke.                                      primary care services or          primary care services or

       %'ÿ'ÿ0'ÿ*Dÿ9*ÿ(')ÿ               0ÿ:ÿ! ÿ            0ÿ:ÿ! ÿ
     • Virtual check-ins (for example, by           specialist physician              specialist physician

        '*'ÿ&'ÿE/F-ÿ$)*ÿ&G                  ) ÿ;<(=                 ) ÿ;<(=
       phone or video chat) with your               services (as described            services (as described
       doctor for 5-10 minutes if:                  under "Physician/                 under "Physician/


      >&ÿ(')ÿÿÿb)"& ÿ. ÿ&(ÿ:b.Dÿ'ÿ0ÿ&)""ÿ. ÿ!&*ÿ*ÿ(')ÿ
        )*!"+ÿ')ÿ ='ÿ'%($*ÿ$(ÿ!ÿ"ÿ&'ÿ0ÿ**ÿÿ'0 ÿ) ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                         A"ÿ. 1ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 113 of 142



  6Mÿ797ÿ3ÿ%376!7ÿ36ÿNNO'ÿ9767ÿN9 !7ÿ%37ÿ'9ÿÿ4O7!39ÿ''+.
  % 76ÿ$ÿ97ÿP797ÿ%6ÿ4 ÿÿ3767ÿ9ÿ ÿ34ÿ .                     #QR
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-56



                                                          STUVÿXYZÿ[Z\Vÿ]UXÿ What       STUVÿyou XYZÿmust
                                                                                                     [Z\Vÿpay
                                                                                                            ]UXÿ
   ^_`abc_\ÿthat
            VTUVÿare
                 U`_ÿcovered
                     cYa_`_dÿfor
                             eY`ÿyou
                                 XYZ                         79ÿ34ÿ!7ÿ77ÿ when         79ÿyou
                                                                                                 34ÿget
                                                                                                     !7ÿthese
                                                                                                          77ÿ
                                                    What you must pay

                                                          767ÿ)9#37 360            767ÿ+4    #3#37 360
   Services                                         when you get these
                                                    services In-Network                 services    Out-of-Network

       0oÿYou're
           234567ÿnot
                    93ÿaÿnew  97 ÿpatient
                                        79ÿand 9         '63976ÿServices,
                                                                         (767"ÿ Practitioner
                                                                                          '63976ÿServices,
                                                                                                       (767"ÿ
       0oÿThe
       ÿ   7ÿevaluation
                74 39ÿisn't   95ÿ6related             )949!ÿDoctor's
                                        77ÿto3ÿan9ÿ Including        *336&ÿ+ 7ÿ Including
                                                                                        )949!ÿDoctor's
                                                                                                     *336&ÿ+  7ÿ
                                                          Practitioner

           37ÿvisit
                    ÿin9ÿthe
                               7ÿpastÿ7ÿdays
                                              ÿand      ,-ÿabove).
                                                     9 Visits"      37./             ,-ÿabove).+
                                                                                                   37./2
                                                                                Office                         Office

       0oÿThe
       ÿ   7ÿevaluation
                74 39ÿdoesn't 3795ÿlead7ÿto3ÿan9ÿ You
           office                                                                       Visits"

           37ÿvisit
                    ÿwithin
                             9ÿ24ÿhours         7ÿ 4ÿ2until
                                        346ÿor36ÿthe       34ÿpayÿthese
                                                             9ÿyou
                                                                      77ÿamounts
                                                                  34ÿreach
                                                                             349ÿ You
                                                                      67ÿthe
                                                                             7ÿout-
                                                                                        ÿ234ÿpayÿthese
                                                                                34# 4until 9ÿyou
                                                                                                    77ÿamounts
                                                                                                34ÿreach
                                                                                                    67ÿthe
                                                                                                            349ÿ
                                                                                                            7ÿout-
                                                                                                               34#
           3397ÿavailable
                        7ÿappointment3979 of-pocket
           office

     •ÿ
      ÿEvaluation
        4 39ÿof3ÿvideo
           soonest
                             73ÿand/or
                                       936ÿimages
                                                !7ÿ     3 # 3 07 ÿ  14
                                                                       maximum./        3 # 3 
                                                                                        of-pocket07 ÿ  14
                                                                                                     maximum. /
        34ÿsend
              79ÿto3ÿyour346ÿdoctor,
                                  336"ÿand  9ÿ
        97667 39ÿand         9ÿfollow-up
                                   33 #4 ÿbyÿ
        you

        346ÿdoctor
                 336ÿwithin 9ÿ24ÿhours
                                        346ÿif:$
        interpretation

       0oÿYou're
       ÿ   234567ÿnot
                    93ÿaÿnew  97 ÿpatient
                                        79ÿand 9
        your

       0oÿThe
       ÿ   7ÿevaluation
                74 39ÿisn't   95ÿ6related
                                        77ÿto3ÿan9ÿ
           37ÿvisit
                    ÿin9ÿthe
                               7ÿpastÿ7ÿdays
                                              ÿand9
       0oÿThe
       ÿ   7ÿevaluation
                74 39ÿdoesn't 3795ÿlead7ÿto3ÿan9ÿ
           office

           37ÿvisit
                    ÿwithin
                             9ÿ24ÿhours
                                        346ÿor36ÿthe
                                                     7ÿ
           3397ÿavailable
                        7ÿappointment3979
           office

     •ÿ
      ÿConsultation
        %394 39ÿyour     346ÿdoctor
                                   336ÿhasÿwith  ÿ
           soonest

        376ÿdoctors
                336ÿbyÿphone, 397"ÿinternet,
                                            97697"ÿ
        36ÿelectronic
            77639ÿhealth 7ÿrecord
                                      6736ÿifÿyou're
                                                  34&67ÿ
        other

        93ÿaÿnew97 ÿpatient  79
        or
        not

     • 339#63497ÿdental
       ÿNon-routine        79 ÿcare      43767ÿ 20%
                                    67ÿ(covered             67ÿcoinsurance
                                                                  394697ÿfor
                                                                               36ÿ 40%   67ÿcoinsurance
                                                                                                394697ÿfor36ÿ
        767ÿare67ÿlimited
                            7ÿto3ÿsurgery             7ÿMedicare-covered
                                         46!76ÿof3ÿ each        9767#3767ÿ each 7ÿMedicare-covered
                                                                                                 9767#3767ÿ
          7ÿjaw
              5 ÿor36ÿrelated
                      677ÿstructures,
                                   64467"ÿ             /                          /2
        services

        7 9!ÿfractures
                  6467ÿof3ÿthe    7ÿ5jawÿor36ÿfacial
                                                   ÿ You
        the                                               visit.                        visit.+

        bones,
           397"ÿextraction
        setting
                  71639ÿof3ÿteeth   77ÿto3ÿ           ÿ234ÿpayÿthese
                                                                      77ÿamounts
                                                                             349ÿ You  ÿ234ÿpayÿthese    349ÿ
                                                                                                    77ÿamounts
           67 67ÿthe 7ÿjaw
                          5 ÿfor36ÿ6radiation
                                        39ÿ             4 9  
                                                                ÿ34ÿ67  ÿ7 ÿ
                                                                                3 4 #     49 ÿ34ÿ67  ÿ 7ÿout-
                                                                                                               34#
                                                           3 # 3 07 ÿ  14 /         3# 3 07 ÿ  14  /
                                                            until you reach the out-      until you reach  the

          67 79ÿof3ÿneoplastic
                              973 ÿcancer
                                            976ÿ ÿ;Your
         prepare                                          of-pocket    maximum.         of-pocket    maximum.

        77"ÿor36ÿservices
                         767ÿthat  ÿwould                   ?><@ABC>ÿmay
                                              34ÿbe7ÿ Hto<<ÿobtain
                                                               =>ÿprovider DEFÿneed
                                                                                GCCBÿ
        treatments

        3767ÿwhen
        disease,
                      79ÿprovided
                                637ÿbyÿaÿ                <I HEA
                                                                    G ÿ?>
                                                                        A<>ÿ
                                                           E=HJ<>AKEHA<GL
                                                                      prior
           9./ÿDental
                        *79 ÿservices
                                   767ÿ
        covered
                                                          authorization.
           637ÿbyÿaÿdentist
                               79ÿin9ÿ
         physician).

        399739ÿwith       ÿcare,
                                 67"ÿtreatment,
                                         67 79"ÿ
         provided
        connection



      )ÿ34ÿ67ÿÿf47ÿ9767ÿP7976ÿ4f9P.ÿ36ÿ7ÿ4ÿ97ÿ797ÿ79ÿ346ÿ
     747"ÿ394697ÿ936ÿ3 79ÿ ÿ7ÿ7ÿ36ÿ767ÿ ÿ67ÿ3767ÿ4976ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     +6!9ÿ9767/ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 114 of 142



  DEDFÿG1838ÿ0ÿ 8748ÿ07ÿHHI&ÿ8178ÿH 348ÿ 18ÿ&23ÿDÿI84132ÿ&&+"
   87ÿJKÿ812ÿL83801ÿ7ÿ$ÿ1ÿ 878ÿ3ÿ$ÿÿ "             JMN
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)   4-57



                                                      OPQRÿTUVÿWVXRÿYQTÿ                OPQRÿTUVÿWVXRÿYQTÿ
   Z[\]^_[Xÿthat
            RPQRÿare
                 Q\[ÿcovered
                     _U][\[`ÿfor
                             aU\ÿyou
                                 TUV                  $83ÿÿ48ÿ88ÿ                $83ÿÿ48ÿ88ÿ
                                                      What you must pay                 What you must pay

                                                      8718ÿ)3b8$ 7                8718ÿ+0b8$ 7
   Services                                           when you get these                when you get these
                                                      services In-Network               services Out-of-Network

       01221345ÿ789 25ÿ7ÿ78 28983ÿ0ÿ
       88ÿ7ÿ778ÿ1782ÿ
       filling, removal, or replacement of

        7134ÿ8ÿ88ÿ78ÿ3 ÿ
       teeth or structures directly

       8178 878ÿ83801ÿ3ÿ3 ÿ
       supporting the teeth are not

        878ÿ387ÿ1ÿ83801
       Medicare-covered benefits and not
       covered under this benefit.

     •
      ÿMonitoring
        317134ÿservices
                     8718ÿin13ÿaÿ              # ÿwill$122ÿpayÿthe
                                                                     8ÿcost-
                                                                           You    # ÿwill
                                                                                             $122ÿpayÿthe8ÿcost-
                                                                                                               
          113ÿoffice
                       0018ÿor7ÿoutpatient       7134ÿthat
                                     183ÿ sharing         ÿapplies218ÿtoÿ sharing
                                                                                      7134ÿthat ÿapplies 218ÿtoÿ
                                                  You

        12ÿsetting
                  8134ÿif10ÿyou
                               ÿare78ÿtaking
                                        134ÿ primary719 7ÿcare
                                                               78ÿprovider
                                                                       7 187ÿ primary  719 7ÿcare
                                                                                                  78ÿprovider
                                                                                                            7 187ÿ
        physician's

          31 4213ÿmedications,
                           981135ÿsuch        87185ÿspecialist
                                            ÿ services,     8121ÿ             87185ÿspecialist
                                                                                                    8121ÿ
       hospital

          ÿCoumadin,
             9 135ÿHeparin
                          8 713ÿor7ÿWarfarin     87185ÿor7ÿoutpatient
                                         70713ÿ services,             183ÿ services,
                                                                                      87185ÿor7ÿoutpatient
                                                                                                            183ÿ
       anticoagulation                                                                services,

         88ÿservices
                8718ÿmay9 ÿalso2ÿbe8ÿ                    8718ÿ(asÿ hospital
                                                   12ÿservices                         12ÿservices
                                                                                                   8718ÿ(asÿ
       as

       7808778ÿtoÿasÿ!`Coumadin
                           9 13ÿClinic'        8718ÿunder
                                        2131ÿ described          387ÿ             described
                                                                                        8718ÿunder387ÿ
       (these                                     hospital

       8718"ÿ                                  %  &  1
                                                             1 3 '&7    1
                                                                            1 3 87
                                                                                 ÿ    % &  1
                                                                                                1  3 ' &711387ÿ
       referred

                                                  (87185ÿIncluding
                                                                 )32134ÿ Services, (87185ÿIncluding
                                                                                                     )32134ÿ
       services)                                  "Physician/Practitioner             "Physician/Practitioner

                                                  * 7ÿ+0       018ÿVisits"
                                                                         ,11-ÿor7ÿ Doctor's
                                                                                      * 7ÿ+0        018ÿVisits"
                                                                                                              ,11-ÿor7ÿ
                                                  Services,

                                                  %+ 183ÿHospital                 %+ 183ÿHospital
                                                                     12ÿ "Outpatient                   12ÿ
                                                  Doctor's      Office                              Office

                                                  (8718-ÿin13ÿthis 1ÿbenefit
                                                                            83801ÿ Services"
                                                                                      (8718-ÿin13ÿthis  1ÿbenefit
                                                                                                                 83801ÿ
                                                  "Outpatient

                                                  7"ÿdepending
                                                           8 83134ÿon3ÿ chart)      7"ÿdepending
                                                                                              8 83134ÿon3ÿ
                                                  Services"

                                                  $878ÿyou        8818ÿ
                                                            ÿ7receive               $  878ÿyou
                                                                                               ÿreceive
                                                                                                       78818ÿ
                                                  chart)

                                                  8718                            8718.
                                                  where                                where
                                                  services.                           services.+
                                                  # ÿpayÿthese
                                                               88ÿamounts
                                                                         9 3ÿ You  # ÿpayÿthese
                                                                                                   88ÿamounts
                                                                                                              9 3ÿ
                                                  until
                                                     312ÿyou
                                                          ÿreach
                                                                78ÿthe       until
                                                                        8ÿout-        312ÿyou
                                                                                             ÿreach
                                                                                                    78ÿthe 8ÿout-
                                                                                                                   
                                                  You

                                                     0 8ÿmaximum.
                                                  of-pocket       9 /199 of-pocket    0 8ÿmaximum.
                                                                                                      9 /199
                                                  0Your
                                                      123ÿprovider
                                                          53167893ÿmay :;<ÿneed
                                                                             =998ÿ
                                                  >to1ÿobtain
                                                        1?>;7=ÿprior
                                                                53713ÿ
                                                  ;2>@137A;>71=B
                                                  authorization.

     •
      ÿMedically-necessary
       81223887ÿ98                       # ÿwill
                                      12ÿor7ÿ You       $122ÿpayÿthe
                                                                     8ÿcost
                                                                         ÿ You     # ÿwill
                                                                                             $122ÿpayÿthe8ÿcost
                                                                                                              ÿ
         741  2ÿ
                  87  1
                        8  ÿ 
                                 ÿ 78ÿ   878ÿ      7
                                                         134 ÿ   ÿ    2 18ÿ
                                                                                ÿ       7134 ÿ     ÿ    218ÿtoÿ
                                  medical

       benefits
          83801ÿand
                   3ÿare78ÿfurnished                 719 7ÿcare
                              07318ÿbyÿaÿ primary        78ÿprovider
                                                                       7 187ÿ primary  719 7ÿcare
                                                                                                  78ÿprovider
                                                                                                            7 187ÿ
       surgical services that are covered         sharing     that applies to         sharing    that applies

                                                  8718ÿor7ÿspecialist
                                                  services         8121ÿ services 8718ÿor7ÿspecialist
                                                                                                        8121ÿ

      )0ÿÿ78ÿÿc21018ÿ8178ÿL8380117ÿcL"ÿ7ÿ 8ÿ022ÿ811ÿ83801ÿ83ÿ7ÿ
     81285ÿ13738ÿ3'7ÿ 983ÿ9 ÿ8ÿ28ÿ07ÿ8718ÿÿ78ÿ 878ÿ387ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    +714132ÿ8178ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 115 of 142



  CBCDÿE4 75ÿ9ÿ59 6 ÿ9ÿFFG;ÿ: 456 ÿF676 ÿ51945ÿ;67ÿCÿG 4976ÿ;;H
  5160 ÿI6ÿ: 456ÿJ 743ÿ516ÿ16ÿ43ÿ59 ÿ67ÿ16ÿ29 ÿ062               IKL
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)          4-58



                                                          MNOPÿRSTÿUTVPÿWORÿ What           MNOPÿyou
                                                                                                   RSTÿmust
                                                                                                         UTVPÿpay WORÿ
   XYZ[\]YVÿthat
            PNOPÿare
                 OZYÿcovered
                     ]S[YZY^ÿfor
                             _SZÿyou
                                 RST                      17ÿ29 ÿ ÿ13ÿ when             17ÿyou29 ÿget
                                                                                                          ÿthese
                                                                                                              13ÿ
                                                      What you must pay

                                                          3 453ÿ̀7= 9                  3 453ÿHOut-of-Network
                                                                                                          9= 9
   Services                                           when you get these
                                                      services In-Network                   services

        0physician
          12345467ÿin47ÿyour
                           29 ÿhome
                                 19 ÿor9ÿa6ÿ               0physician
                                                              12345467ÿservices
                                                                        3 453ÿ(as  63ÿ 0physician
                                                                                              12345467ÿservices
                                                                                                         3 453ÿ(as  63ÿ
        7 347ÿhome  19 ÿin47ÿwhich
                                1451ÿyou 29 ÿreside.
                                                   34  applied
                                                           6004ÿin47ÿan67ÿoffice
                                                                              945ÿ applied6004ÿin47ÿan
                                                                                                         67ÿoffice
                                                                                                              945ÿ
                                                           347ÿdescribed
                                                                       354 ÿabove69ÿ setting,
                                                                                            347ÿdescribed
                                                                                                         354 ÿabove
                                                                                                                    69ÿ
        nursing

                                                           47ÿthis
                                                               143ÿsection
                                                                     35497ÿof9ÿthe
                                                                                  1ÿ in47ÿthis143ÿsection
                                                                                                     35497ÿof9ÿthe
                                                                                                                   1ÿ
                                                          setting,

                                                          benefit
                                                               74ÿchart)     0 747ÿ benefit
                                                                      516ÿdepending          74ÿchart)
                                                                                                      516ÿdepending
                                                                                                               0 747ÿ
                                                          in

                                                          97ÿthe1ÿtype
                                                                     20 ÿof9ÿ0physician
                                                                                 12345467ÿ on
                                                                                            97ÿthe
                                                                                                1ÿtype
                                                                                                     20 ÿof9ÿ0physician
                                                                                                                  12345467ÿ
                                                          16ÿ0provides
                                                                     94 3ÿthe
                                                                              1ÿ           16ÿ0provides
                                                                                                     94 3ÿthe
                                                                                                              1ÿ
                                                          on

                                                          3 453                           3 453
                                                          that                              that
                                                          services.                         services.+
                                                          9 ÿ0pay62ÿthese
                                                                       13ÿamounts
                                                                                6 9 73ÿ You9 ÿ0pay62ÿthese
                                                                                                       13ÿamounts
                                                                                                                6 9 73ÿ
                                                             7 4
                                                                 ÿ2 9  ÿ  65  1 ÿ
                                                                                 1  ÿ
                                                                                    9       74
                                                                                                 ÿ29   ÿ  65  1 ÿ1ÿout-
                                                                                                                     9 
                                                          You

                                                          9095ÿmaximum.64  of-pocket  9095ÿmaximum.
                                                                                                          64 
                                                           until you reach the out-         until you reach the
                                                          of-pocket
                                                              !"#ÿprovider
                                                                  %#!&'()#ÿmay *+,ÿneed
                                                                                    -))(ÿ
                                                          .to!ÿobtain
                                                               !/.+'-ÿprior
                                                                        %#'!#ÿ
                                                            Your

                                                          +".0!#'1+.'!-2
                                                          authorization.

     •3
      ÿCertain
        5 647ÿtelehealth
                     161ÿservices,
                                   3 453ÿ
        47  5  4
        including:7  6
       7oÿCovered
           59 ÿservices
                        3 453ÿincluded
                                    475 ÿin47ÿ $0       ABÿcopayment
                                                                59062 7                    =9ÿcovered      9 9
                                                                                                 59 ÿout-of-
           946ÿMedical
                      : 456ÿVisits:
                                 943436                  ÿ?1ÿin-network
                                                                 4779ÿ0provider94 ÿ 7network
                                                                                               9
                                                                                            Not

          •ÿ
           3ÿPrimary
              ;462ÿ56     Careÿ  ;94                          3ÿbeÿused
                                                                        3ÿfor 9ÿthe
                                                                                   1ÿout-
                                                                                       9 
          Virtual                                         The

          •ÿ
           3ÿUrgently
              < 72ÿNeeded
                           =  ÿServices
                                      > 453               979ÿbenefit. 74
                                 Provider                 must

       7oÿTelehealth
       ÿ   ? 161ÿor9ÿvirtual
                              46ÿmedical 456ÿ
                                                          of-network

           4343ÿare
                  6 ÿmedical 456ÿvisits
                                    4343ÿdelivered
                                             4 ÿ
           9ÿyou
              29 ÿoutside
                      9 34 ÿof9ÿmedical
                                       456ÿ
          visits

           654443ÿby2ÿnetwork
                            79ÿ0providers
                                           94 3ÿ
          to

           16ÿhave
                 16ÿappropriate
                         6009046ÿonline  9747ÿ
          facilities

           517992ÿand    67ÿlive
                                 4ÿaudio/video
                                       649@4 9ÿ
          that

           56064443ÿto9ÿconduct
                               597 5ÿthe  1ÿvisit.
                                                 434
          technology

       7oÿNot
       ÿ   =9ÿall6ÿmedical
                          456ÿconditions
                                 59744973ÿcan  567ÿbeÿ
          capabilities

            6ÿthrough
                      19 1ÿvirtual
                                  46ÿvisits.
                                             4343ÿThe
                                                    ?1ÿ
           46ÿvisit
                     434ÿdoctor
                           959ÿwill4ÿidentify
                                          4 742ÿif4ÿ
          treated
          virtual




     `ÿ29 ÿ6 ÿ6ÿa 644ÿ: 456 ÿJ 745462ÿa:Jÿ9ÿ16ÿÿ: 4564ÿ 743ÿ17ÿ29 ÿ
       54ÿ59473 675ÿ67@9ÿ59062 7ÿ 62ÿ ÿ33ÿ9ÿ3 453ÿ16ÿ6 ÿ59 ÿ7 ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     H4476ÿ: 456 ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 116 of 142



  ))*ÿ+6545ÿ1ÿ%1595ÿ1ÿ,,-.ÿ5695ÿ,694795ÿ%15ÿ.94ÿ)ÿ/-5149ÿ..01
  %9 75ÿ23ÿ569ÿ454578ÿ%97ÿ/97ÿ8ÿ1556ÿ946ÿ97ÿ012ÿ901                 256
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)        4-59



                                                 789:ÿ<=>ÿ?>@:ÿA9<ÿ             789:ÿ<=>ÿ?>@:ÿA9<ÿ
   BCDEFGC@ÿthat
            :89:ÿare
                 9DCÿcovered
                     G=ECDCHÿfor
                             I=Dÿyou
                                 <=>              54ÿ012ÿ57ÿ7585ÿ             54ÿ012ÿ57ÿ7585ÿ
                                                 What you must pay              What you must pay

                                                 8558ÿ'4"571!                 8558ÿ0271"571!
   Services                                      when you get these             when you get these
                                                 services In-Network            services Out-of-Network

          012ÿ4556ÿ71ÿ855ÿ94ÿ4 5814ÿ
          6171ÿ1ÿ7597547
        you need to see an in-person
        doctor for treatment.

       oÿVirtual
           729ÿMental
                    5479ÿHealth
                              597ÿVisits
                                       878ÿare95ÿ The  ÿcopayment
                                                           1 90547                 "17ÿcovered
                                                                                         1556ÿout-of-
                                                                                                 1271
                                                        
                                                        ÿ 5ÿ4 4 5 7 1 ! ÿ  1 65 ÿ  457  1!
                                                        $0                           Not
          5479ÿhealth
                     597ÿvisits
                              878ÿdelivered
                                     65556ÿto71ÿ must 287ÿbe5ÿ2used
                                                                    856ÿfor
                                                            in-network
                                                                        1ÿthe
                                                                            75ÿout-
                                                                                127
                                                                         provider    network
          012ÿoutside
                127865ÿof1ÿmedical
                               569ÿfacilities
                                          9758ÿ of-network
          mental

          by0ÿvirtual
          you
               729ÿproviders
                           1658ÿthat
                                    797ÿuse
                                           285ÿ         14 57  1  !ÿ5 45 7
                                                                     benefit.
          1445ÿtechnology
                    754110ÿand 946ÿlive
                                          5ÿaudio/
                                              9261
          651ÿcapabilities.
          ÿ        9 9758ÿVisit87ÿ
          online

          729878547959721ÿ
          video

          71ÿlearn
              594ÿmore
                      15ÿand 946ÿschedule
                                   85625ÿa9ÿ
          virtualvisitsmentalhealth.uhc.com

          729ÿappointment.
                   9 147547
          to
          virtual
             •#
              ÿCovered
               %1556ÿservices
                            8558ÿinclude
                                        4265ÿ
                46629ÿmental
                             5479ÿhealth
                                      597ÿ
               8558
               individual
               services
             •#
              ÿNot
               "17ÿall9ÿconditions
                          1467148ÿcan 94ÿbe5ÿ
               7 5 9 75 6 ÿ7
                             12  ÿ  729ÿvisits.
                                              878ÿ
               5ÿvirtual
                      729ÿvisit
                               87ÿprovider
                                      165ÿwillÿ
               treated through virtual

                65470ÿifÿyou
                             012ÿneed
                                  4556ÿto71ÿsee
                                             855ÿan
                                                  94ÿ
               The

                4 5814ÿprovider 165ÿfor 1ÿ
               identify

               7597547
               in-person
               treatment.

     •#
      ÿYou
        &12ÿhave
               95ÿthe
                      75ÿoption
                            1 714ÿof1ÿreceiving
                                         554ÿ
        7585ÿservices
                 8558ÿeither
                             575ÿthrough
                                     712ÿan  94ÿin-4
          5814ÿvisit
                   87ÿor1ÿvia
                             9ÿtelehealth.
                                 755597ÿIf'ÿyou
                                                  012ÿ
        these

        1185ÿto71ÿreceive
                         555ÿone
                                 145ÿof1ÿthese
                                           7585ÿ
         person

        8558ÿvia   9ÿtelehealth,
                          755597(ÿthen
                                       754ÿyou
                                              012ÿ
        choose

        287ÿuse285ÿa9ÿ4network
                           571!ÿprovider
                                      165ÿthat797ÿ
        services

        currently offers the service viaÿ
         2   5 4 7
                   0 ÿ
                     1  5 8ÿ75 ÿ85    5ÿ 9
        must

        755597
        telehealth.




      'ÿ012ÿ95ÿ9ÿJ2956ÿ5695ÿ454590ÿ/J41ÿ1ÿ95ÿ2ÿ5696ÿ54578ÿ754ÿ012ÿ
     656275(ÿ1482945ÿ9461ÿ1 90547ÿ90ÿ5ÿ588ÿ1ÿ8558ÿ797ÿ95ÿ1556ÿ2465ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                    0 49ÿ5695ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 117 of 142



  ]]^ÿ_#!ÿÿ*ÿÿ::/8ÿ2!#ÿ:!*ÿ#ÿ8$ÿ]ÿ,/*#$ÿ886-
  ÿ̀&ÿ2!#$ÿ\#"ÿÿ,1ÿ#"ÿ!ÿ!ÿ1ÿ%ÿ-             `3Z
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)            4-60



                                                      ab45ÿ71VÿcV 5ÿd47ÿ What               ab45ÿyou71Vÿmust
                                                                                                         cV 5ÿpay    d47ÿ
   9 63 ÿthat
            5b45ÿare
                 46ÿcovered
                     1 62ÿfor
                            e16ÿyou
                                71V                   1ÿ%ÿ*ÿ"ÿ when              1ÿyou%ÿget
                                                                                                         *ÿthese
                                                                                                                 "ÿ
                                                          What you must pay

                                                      "#"ÿf3g1=                    "#"ÿ6%      33g1=
   Services                                               when you get these
                                                          services In-Network               services   Out-of-Network

   01234567ÿServices
                9 63                                   ÿcopayment
                                                              ÿfor  ÿeach
                                                                                 ÿ $70  ÿcopayment
                                                                                                  ÿfor      ÿeach
                                                                                                                         ÿ
                                                      2!#3!ÿvisit                 2!#3!ÿvisit
                                                                                 #"#ÿin#ÿ Medicare-covered             #"#ÿin#ÿ
   Podiatry                                           $50
       !ÿservices
    Covered    "#"ÿinclude:
                           #$%!&                      ÿ 
                                                               # ÿ
                                                      Medicare-covered
                                                                      ÿ    ÿ              ÿ
                                                                                                 #
                                                                                                     ÿ ÿ       ÿ
      •ÿ
       (ÿDiagnosis
         )#*"#"ÿand!ÿtheÿmedical
                                  !#$ÿorÿ setting.
                                                      "#*.                              "#*.;ÿ
                                                      an    office  or home                 an  office  or  home
         "%*#$ÿtreatment
                   ÿofÿinjuries
                                      #+%#"ÿand
                                               !ÿ For
                                                      ÿ4ÿservices
                                                             "#"ÿrendered
                                                                        !!ÿin#ÿ For
                                                                                            setting
                                                                                            4ÿservices      !!ÿin#ÿ
                                                                                                 "#"ÿrendered
         !#"""ÿofÿthe
                        ÿfeet
                              ÿ(such
                                     ,"%ÿas"ÿ
         surgical

         ÿtoe
         diseases
                    ÿorÿheel
                              $ÿspurs).
                                     "%"-.             ÿ % #  ÿ" #$ÿ         ÿ
                                                                                                 % 
                                                                                                      #
                                                                                                            ÿhospital
                                                                                                                  "#$ÿ
                                                      "   #
                                                              * 5
                                                                 ÿ"%    ÿ
                                                                           "ÿ
                                                                             " %*    5ÿ " # *5
                                                                                                     ÿ" %   ÿ  " ÿsurgery,
                                                                                                                     "%*5ÿ
         hammer                                       an    outpatient     hospital         an  outpatient
      •ÿ
       (ÿRoutine
         /%#ÿfoot
                   ÿcare
                         ÿforÿ   0"ÿ please  $"ÿrefer
                                                                  ÿtoÿ                please
                                                                                              $"ÿrefer
                                                                                                      ÿtoÿ
                                                      setting,    such    as surgery,       setting,  such     as
         1#ÿcertain
               #ÿmedical
                        !#$ÿconditions
                                      !##"ÿ 6%
                                      members

         #*ÿthe
         with
                     ÿlower
                         $1ÿlimbs.
                                   $#0".                    #
                                                                   
                                                                     ÿ7%   *ÿ !    ÿ  6%   #
                                                                                                         7%*ÿand
                                                                                                       ÿSurgery        !ÿ
                                                      6   ÿMedical
                                                                2!#$ÿServices
                                                                            7#"ÿ 6        ÿMedical
                                                                                                    2!#$ÿServices
                                                                                                                  7#"ÿ
                                                       Outpatient     Surgery    and         Outpatient
         affecting
                                                      8#!!ÿatÿHospital
                                                                       9"#$ÿ Provided   8#!!ÿatÿHospital
                                                                                                             9"#$ÿ
                                                       Other                                 Other

                                                      6%    #ÿFacilities   !ÿ 6%
                                                                      4#$##"ÿand            #ÿFacilities
                                                                                                          4#$##"ÿand  !ÿ
                                                      Provided

                                                      :0     % $
                                                                    ÿ
                                                                       7%   *#$ÿ         :0    %$  ÿ7%   *  #
                                                                                                                        $
                                                                                                                          ÿ
                                                       Outpatient                            Outpatient

                                                      ".                                ".
                                                      Ambulatory Surgical                   Ambulatory Surgical
                                                      Centers.                              Centers.
                                                      <%ÿpayÿthese
                                                                   "ÿamounts
                                                                            %"ÿ You    <%ÿpayÿthese      %"ÿ
                                                                                                       "ÿamounts
                                                      %until
                                                         #$ÿyou
                                                              %ÿreach
                                                                   ÿthe    %3 %until
                                                                            ÿout-          #$ÿyou
                                                                                                   %ÿreach
                                                                                                        ÿthe  ÿout-
                                                                                                                         %3
                                                      You

                                                      3=ÿmaximum.
                                                      of-pocket      >#%. of-pocket     3=ÿmaximum.
                                                                                                         >#%.
                                                      ?Your
                                                          @ABÿprovider
                                                               DB@EFGHBÿmayIJKÿneed
                                                                                LHHGÿ
                                                      Mto@ÿobtain
                                                            @NMJFLÿprior
                                                                    DBF@Bÿ
                                                      JAMO@BFPJMF@LQ
                                                      authorization.

   R223531S4TÿRoutine
                  U1V53S ÿFootW115ÿCare
                                      X46              ÿcopayment
                                                              ÿfor  ÿeach
                                                                                 ÿ $70        ÿfor
                                                                                            ÿcopayment            ÿeach
                                                                                                                         ÿ
                                                         % 
                                                             # ÿ #"#
                                                                      ÿ
                                                                       %   ÿ
                                                                            ÿZÿ #" #  "ÿ  % #
                                                                                                   ÿ #"#ÿ %   ÿ ÿZ ÿ#"#"ÿ
   Additional                                         $50
   Yÿofÿthe
                    ÿfoot
                         ÿwhich
                                1#ÿis#"ÿ            ÿyear.*
                                                      routine
                                                                .[
                                                                 visit up   to 6 visits
                                                                                            ÿyear.
                                                                                            routine
                                                                                                    .ÿ[*
                                                                                                      visit  up   to   6 visits
   *generally
     $$ÿconsidered
                "#!!ÿpreventive,
                                  #5ÿi.e.,
                                               #..5ÿ every
   Treatment
                                                                                            every
   %#*ÿorÿremoval
                $ÿofÿcorns,
                                "5ÿwarts,
                                         1"5ÿ
   calluses
     $$%""ÿorÿnails.
                  #$".
   cutting

   \#ÿis#"ÿcombined
                0#!ÿin#ÿand !ÿout-of-
                                        %33
   network.
     1=.
   Benefit




       fÿ%ÿÿÿh%$##!ÿ2!#ÿ\##ÿ,h2\-ÿÿÿ%$$ÿ2!##!ÿ0#"ÿÿ%ÿ
      !!%#0$5ÿ#"%ÿ!iÿÿÿ0ÿ$""ÿÿ"#"ÿÿÿ!ÿ%!ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          6#*#$ÿ2!#.ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 118 of 142



  ,,+ÿ̀!#ÿ'ÿa!ÿ'ÿ55b2ÿ:#ÿ5!%ÿa&#ÿ2ÿ,ÿ6b#ÿ22=7
  a&4%ÿ>-ÿ:#ÿc'#%"ÿa&%ÿ6(&%ÿ#"ÿ!ÿÿ(&%ÿ*$ÿ4*7              >)d+
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)            4-61



                                                       eC65ÿf3IÿI45ÿJ6fÿ What              eC65ÿyou    f3Iÿmust
                                                                                                             I45ÿpay J6fÿ
    72E 74ÿthat
            5C65ÿare
                 627ÿcovered
                      3E727Fÿfor
                             g32ÿyou
                                 f3I                   (&ÿ*$ÿ%ÿ%&"ÿ when             (&ÿyou    *$ÿget
                                                                                                             %ÿthese
                                                                                                                  %&"ÿ
                                                         What you must pay

                                                       "!#"ÿK)h%(B                   "!#"ÿ=$        %)')h%(B
   Services                                              when you get these
                                                         services In-Network                services       Out-of-Network
   ÿ

           12345657ÿCancer
                         96 72ÿScreening277 ÿ There     8&ÿis#"ÿno      #"$ÿ >40%
                                                                     ÿcoinsurance,             ?ÿcoinsurance
                                                                                                        #"$ÿfor   'ÿ
           64                                           4*%ÿorÿ                  &ÿMedicare-covered
                                                                                                       :#)!ÿ
    II Prostate

                                                           $   %#9 
                                                                        ÿ'ÿ  & ÿ           # #
                                                                                                    % ÿrectal
                                                                                                         %ÿexam.+
                                                                                                                 1;@
           Exams                                       copayment,                           each
   ÿmen
   ÿ      ÿage
                ÿ50ÿandÿolder,
                                   ÿcovered
                                            !ÿ Medicare-covered
                                                         :   #
                                                       deductible
                                                                   )    !
                                                                          for
                                                                              
                                                                              each
                                                                                  ÿ##%ÿ
                                                                                                digital
                                                                                            ÿA$ÿ4pay*ÿthese
                                                                                                           %&"ÿamounts
                                                                                                                   $%"ÿ
   "!#"ÿinclude
               #$ÿthe   %&ÿfollowing
                                  '(#ÿ-)ÿonce
                                                ÿ rectal
   For
                                                            %
                                                               ÿ
                                                                  1  ;
                                                                                   digital
                                                                                             $until
                                                                                                 %#ÿyou
                                                                                                      *$ÿreach
                                                                                                            &ÿthe%&ÿout-
                                                                                                                         $%)
                                                                                            You
   !*ÿ+12,ÿmonths:
                %&"-
   services                                                      exam.
   every
       •ÿ
        /ÿDigital
          0##%ÿrectal
                     %ÿexam
                             1                        8
                                                         ÿ  & ÿ#" ÿ
                                                                        ÿ  #
                                                                               "$   ÿ     ')4   B %ÿ  1 #
                                                                                                                   $   ;
                                                           4*%ÿorÿ
                                                       There      is no    coinsurance,     of-pocket        maximum.

       •ÿ
        /ÿProstate
          2"%%ÿSpecific
                       34#'#ÿAntigen
                                    5%#ÿ(PSA)
                                              62357ÿ copayment,
                                                        $%#9ÿfor     'ÿan
                                                                              ÿannual      ÿ>40%
                                                                                  $ÿ annual ?ÿcoinsurance
                                                                                                        #"$ÿfor   'ÿan
                                                                                                                            ÿ
          %"%ÿ                                         235ÿtest.
                                                                %"%;
                                                       deductible                             $ÿPSA  235ÿtest.+
                                                                                                                %"%;@
          test                                         PSA
                                                        ÿ0#"%#ÿPSA    235ÿexams
                                                                                1"ÿ You    ÿA$ÿ4pay*ÿthese
                                                                                                           %&"ÿamounts
                                                                                                                   $%"ÿ
                                                         ÿsubject
                                                              "$9<%ÿto%ÿcost
                                                       Diagnostic
                                                                               "%ÿ            $  %#
                                                                                                    ÿ*  $ÿ   &ÿ%&ÿout-
                                                                                                                         $%)
                                                                                                ')4   B %ÿ  1 #
                                                                                                                   $   ;
                                                                                                until you   reach   the

                                                       "&#ÿas"ÿdescribed
                                                                         "#9ÿ of-pocket
                                                       are                                                   maximum.

                                                       $under
                                                           ÿ=$     %4%#%ÿ
                                                       sharing

                                                       0#"%#ÿTests    8"%"ÿand
                                                                                 ÿ
                                                                  Outpatient

                                                       8&4$%#ÿServices  3!#"ÿ
                                                       Diagnostic

                                                       ÿSupplies             %&#"ÿ
                                                               3$44#"ÿin#ÿthis
                                                       Therapeutic

                                                           &%;
                                                       and
                                                       chart.

   12345C75 ÿDevices
                   D7E 74ÿand    6 FÿRelated
                                        G7H657Fÿ         ,20%
                                                           ?ÿcoinsurance
                                                                  #"$ÿfor   'ÿ >40%      ?ÿcoinsurance
                                                                                                        #"$ÿfor   'ÿ
      I  JJ H7 4                                            & ÿ:    #  )  ! 
                                                                                      ÿ         & ÿ:   #  )   !ÿ
   Prosthetic

                                                         4prosthetic        %&%#ÿ 4prosthetic
                                                            "%&%#ÿorÿorthotic               "%&%#ÿorÿorthotic
                                                                                                                 %&%#ÿ
   Supplies                                            each      Medicare-covered           each       Medicare-covered
               6%&ÿthan
   0!#"ÿ(other         %&ÿdental)
                                 %7ÿthat
                                           %&%ÿ           !#  ÿ#   $ # ÿ               !#   ÿ
                                                                                                          #  
                                                                                                              $  #ÿ
   replace
     4ÿallÿorÿ4part
                         %ÿof'ÿaÿ9body
                                       *ÿ4part
                                             %ÿorÿ replacement
   Devices

                                                           4
                                                                      %ÿ
                                                                             ÿ4 #
                                                                                     " ÿ      replacement or
                                                                                                 4 
                                                                                                          %ÿ  ÿrepairs
                                                                                                                       4#"ÿ
                                                       device,      including                   device,   including
   '$%#;ÿThese
                8&"ÿinclude,
                           #$ÿbut  9$%ÿare
                                            ÿnot
                                                 %ÿ of'ÿsuch       !#"ÿand
                                                             "$&ÿdevices,       ÿ of'ÿsuch
                                                                            or repairs
                                                                                                   "$&ÿdevices,
                                                                                                            !#"ÿand ÿ
   limited
     ##%ÿto:
             %-ÿcolostomy
                     "%*ÿ9bags   "ÿand
                                          ÿ
   function.

   "$44#"ÿdirectly
                #%*ÿrelated
                              %ÿto%ÿcolostomy
                                            "%*ÿ      
                                                             
                                                       related%  ÿ"$  4 4 
                                                                            #
                                                                    supplies." ;               % 
                                                                                                related ÿ"$ 44 #
                                                                                                          supplies."  ;
      ÿ4pacemakers,
             B"ÿ9braces,   "ÿ4prosthetic    ÿA$ÿ4pay*ÿthese
                                            "%&%#ÿ You            %&"ÿamounts
                                                                              $%"ÿ You     ÿA$ÿ4pay*ÿthese
                                                                                                           %&"ÿamounts
                                                                                                                   $%"ÿ
   supplies

   "&"ÿartificial
             %#'##ÿlimbs,
                          #9"ÿandÿ9breast
                                           "%ÿ       $until
                                                           %#ÿyou
                                                                *$ÿreach
                                                                      &ÿthe     $%) $until
                                                                               %&ÿout-          %#ÿyou
                                                                                                      *$ÿreach
                                                                                                            &ÿthe%&ÿout-
                                                                                                                         $%)
   care,

   4prostheses
      "%&""ÿ(including
                     6#$#ÿaÿsurgical
                                       "$#ÿ         ')4B%ÿmaximum.
                                                                        1#$; of-pocket      ')4B%ÿmaximum.
                                                                                                             1#$;
   shoes,

   9brassiere
      ""#ÿafter
                 '%ÿaÿmastectomy).
                            "%%*7;ÿIncludes
                                               K$"ÿ OPQÿprovider
                                                       of-pocket

      %#ÿsupplies
             "$44#"ÿrelated              "%&%#ÿ [ÿNtoYour
                            %ÿto%ÿ4prosthetic            RQOSTUVQÿmay
                                                           Oÿobtain
                                                             O\[XTZÿprior
                                                                      RQTOQÿ
                                                                              WXYÿneed
                                                                                   ZVVUÿ
   devices,
      !#"ÿand
               ÿrepair
                       4#ÿand/or
                                Lÿ
   certain

   replacement
     4%ÿof'ÿ4prosthetic
                             "%&%#ÿdevices.
                                         !#";ÿ      X   P []O QT^
                                                       authorization.X[ TOZ_

        K'ÿ*$ÿÿÿi$#'#ÿ:#ÿc'##*ÿ6i:c7ÿÿ&!ÿ'$ÿ:##ÿ9'#%"ÿ%&ÿ*$ÿ
       $%#9ÿ#"$ÿLÿ4*%ÿ*ÿ9ÿ""ÿ'ÿ"!#"ÿ%&%ÿÿ!ÿ$ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          =##ÿ:#;ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 119 of 142



  010bÿc59 67ÿ3ÿ3  ÿ3ÿ00d8ÿ; 957 ÿ096 ÿ357ÿ816ÿ0ÿ6d 5361ÿ887:
  2 ÿ3eÿ; 9571ÿf 652ÿÿ6ÿ52ÿ73 9ÿ69ÿÿ38ÿ2:             3<?0
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-62



                                                       g'!*ÿ#ÿ.*ÿh!#ÿ                 g'!*ÿ#ÿ.*ÿh!#ÿ
   +&",)-&.ÿthat
            *'!*ÿare
                 !"&ÿcovered
                     -,&"&Zÿfor
                             i"ÿyou
                                 #                   6ÿ38ÿ ÿ2ÿ                   6ÿ38ÿ ÿ2ÿ
                                                       What you must pay                  What you must pay

                                                       2 572ÿ̀6<j 3B                    2 572ÿ78<3<j 3B
   Services                                            when you get these                 when you get these
                                                       services In-Network                services Out-of-Network

   0123ÿ567189 2ÿ23 ÿ73  ÿ311356ÿ
   77ÿ 31ÿ3ÿ77ÿ28 ÿÿ
   Also includes some coverage following

   2 ÿ52536ÿ ÿ1 ÿ56ÿ52ÿ27536ÿ
   cataract removal or cataract surgery -

   3ÿ 3 ÿ9 51
   see "Vision Care" later in this section
   for more detail.

    !"#ÿRehabilitation
                       %&'!())*!*) ÿServices+&",)-&. $20 /01ÿcopayment
                                                                 732 6ÿfor   3ÿeach
                                                                                    7ÿ 340%     73562867ÿfor
                                                                                             14ÿcoinsurance         3ÿ
                                                           ;   9 57    <73      9ÿ           7 ÿ;   9 5
                                                                                                         7       <
                                                                                                                  73     9ÿ
   Pulmonary
   3       2 625 ÿ2programs    3 2ÿof3ÿ               2 81   36   ÿ
                                                           Medicare-covered
                                                                              55
                                                                                 15
                                                                                  5  ÿ 2
                                                                                          each
                                                                                              81  36    ÿ      
                                                                                                   Medicare-covered
                                                                                                                   55
                                                                                                                    15
                                                                                                                     
                                                                                                                       5  ÿ
   2pulmonary
      8136ÿrehabilitation
                         5515536ÿare   ÿcovered
                                                73 9ÿ visit
    Comprehensive

                                            39 ÿto3ÿ 525                                 525W
                                                            pulmonary     rehabilitative    pulmonary       rehabilitative
   3ÿmembers    5 2ÿwho 3ÿhave
                                 ÿmoderate                                              visit.+
        ÿsevere
            2 ÿchronic 73657ÿobstructive
                                    352875 ÿ             ÿA38ÿ2payÿthese
                                                                       2ÿamounts
                                                                                3862ÿ You
                                                                                          ÿA38ÿ2payÿthese
                                                                                                       2ÿamounts 3862ÿ
   for

   2pulmonary
      8136ÿ9disease   522ÿ(COPD)6789:ÿand      6ÿ 8until
                                               69ÿan        651ÿyou
                                                                  38ÿreach
                                                                         7ÿthe
                                                                               ÿout-
                                                                                   38< 8until
                                                                                             651ÿyou
                                                                                                  38ÿreach7ÿtheÿout-
                                                                                                                     38<
   very                                                    You

   39 ÿfor   3ÿ2pulmonary
                   8136ÿrehabilitation
                                       5515536ÿfrom   3<237Bÿmaximum.
                                                     3 ÿ of-pocket        C58  of-pocket3<237Bÿmaximum.   C58 
   ÿdoctor
           9373ÿtreating
                     56ÿthe   ÿchronic
                                        73657ÿ
   order

       2253ÿ9disease.522ÿMedicare           73 2ÿ ÿERtoYour
                                    ; 957 ÿcovers           FGHÿprovider
                                                                  IHFJKLMHÿmayNOPÿneed
                                                                                  QMMLÿ
   the

   8up2ÿto3ÿtwo
             3ÿ(2)
    respiratory
                  60:ÿone-hour
                         36<38ÿsessions                     Fÿ
                                                              F S R
                                       2225362ÿ2perÿ authorization.O K
                                                                     Q ÿIHKFH ÿ
                                                     656ÿ OGRTFHKUORKFQV
                                                              obtain    prior

   9day,
      =ÿfor
            3ÿ8up2ÿto3ÿ36
                          >?ÿ1lifetime
                               55 ÿsessions
                                           2225362ÿ(in
   23 ÿcases, 722=ÿup   82ÿto3ÿ@720ÿlifetime
                                      155 ÿsessions)
                                                 2225362:ÿ
   3ÿ2pulmonary
           8136ÿrehabilitation
                            5515536ÿservices.
                                              2 572
   some
   of

   ÿ

           +-"&& )Yÿand     ! ZÿCounseling
                                    [ .&)Yÿto*ÿ There  a ÿis52ÿno 63ÿcoinsurance,
                                                                           73562867=ÿ 340%  14ÿcoinsurance
                                                                                                  73562867ÿfor     3ÿthe
                                                                                                                         ÿ
           %&Z-&ÿAlcohol\-'ÿMisuse
                                      ])..&               7 32       6=ÿ
                                                                           3  ÿ            ;    9 5
                                                                                                  7    <7 3       9ÿ
   S Screening

                                                           9  9 8 7 5
                                                                     5 1 ÿ3 ÿ 
                                                                                ÿ         27 656ÿand   69ÿ
           Reduce                                          copayment,      or             Medicare-covered
   ^ ÿcover
   ÿ       73 ÿone36ÿalcohol
                          17331ÿmisuse  5282ÿ            ;   9 57
                                                           deductible
                                                                        <73
                                                                          for the
                                                                                 9ÿ        7 3 8 62
                                                                                          screening
                                                                                                     156          987ÿ
                                                                                                           ÿto3ÿreduce
   27 656ÿfor     3ÿadults
                          9812ÿwith
                                    5ÿMedicare
                                           ; 957 ÿ screening
   We
                                                           27 656ÿand   69ÿ              17331ÿmisuse
                                                                                                        5282ÿ
                                                           Medicare-covered               counseling
   656718956ÿ2pregnant   66ÿwomen)
                                    3 6:ÿ       3ÿ
   screening
                                                           7 38 6 2  156ÿ 
                                                                           3ÿ   987  ÿ     2       6 
                                                                                                     5          65W
                                                                                                         ÿ5benefit.+
                                                                                          alcohol
      5282ÿalcohol,
                17331=ÿbut58ÿaren't
                                     6_ÿalcohol
                                             17331ÿ alcohol
   (including                                   who
                                                            173  3 1
                                                                     ÿ  528 2  ÿ
                                                           counseling     to  reduce        preventive
   9dependent.
        2 69 6ÿ
    misuse
                                                           2       6 
                                                                     5   ÿ
                                                                         5
                                                                      misuse
                                                                            6   5
                                                                                         ÿA38ÿ2payÿthese
                                                                                                       2ÿamounts 3862ÿ
                                                                                            86 51ÿ
                                                                                                  3 8 ÿ      7 ÿ
                                                                                                                  ÿout-
                                                                                                                     38<
                                                                                          You
   `ÿyou
      38ÿscreen
              27 6ÿ2positive
                           3255 ÿfor 3ÿalcohol
                                           17331ÿ         preventive   benefit.
                                                                                            3<237Bÿmaximum.
                                                                                            until you reach the
                                                                                                               C58 
      5282=ÿyou 38ÿcan 76ÿgetÿ8up2ÿto3ÿfour
                                             38ÿ5brief
                                                    5ÿ
   If
                                                                                          of-pocket
   7<3<7ÿcounseling
                       73862156ÿsessions2225362ÿ2perÿ
    misuse,

   ÿ(if65ÿyou're
               38_ ÿcompetent
                          73 2 6ÿand      69ÿalert
                                                 1 ÿ
   face-to-face

   9during
      856ÿcounseling)
               73862156:ÿ2provided  359 9ÿ5byÿaÿ
   year




       `ÿ38ÿ ÿÿk81559ÿ; 957 ÿf 6575ÿ6k;f:ÿ3ÿ ÿ811ÿ; 95759ÿ5 652ÿ6ÿ38ÿ
       9 987551=ÿ73562867ÿ69l3ÿ732 6ÿ ÿ5 ÿ122ÿ3ÿ2 572ÿÿ ÿ73 9ÿ869 ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       75561ÿ; 957 ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 120 of 142



  8D87ÿO14766ÿ5ÿ51626ÿ5ÿPPQRÿF67426ÿP71226ÿ5946ÿR32ÿ8ÿSQ6423ÿRRTU
  59296ÿGVÿF67423ÿW6654ÿ592ÿS@92ÿ4ÿ1667ÿ27ÿ@92ÿ1ÿ92U                GEXC
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-63



                                                     Y$!#ÿ) ÿ' &#ÿ(!)ÿ                Y$!#ÿ) ÿ' &#ÿ(!)ÿ
   Z&ÿthat
            #$!#ÿare
                 !ÿcovered
                     Z%ÿfor
                             ÿyou
                                 )                  @96ÿ1ÿ6ÿ966ÿ                @96ÿ1ÿ6ÿ966ÿ
                                                     What you must pay                 What you must pay

                                                     6146ÿNE[6@B                  6146ÿT1E5E[6@B
   Services                                          when you get these                when you get these
                                                     services In-Network               services Out-of-Network

   0qualified
      12345467ÿ9primary
                    42 ÿcare  26ÿ7doctor
                                     ÿorÿ
   9practitioner
        2446ÿin4ÿa2ÿ9primary
                              42 ÿcare  26ÿsetting.
                                             64
   ÿ

           ÿfor  ÿlung
                               ÿcancer
                                      !ÿwith          6966ÿis4ÿno
                                                 "#$ÿ There         ÿcoinsurance,
                                                                          41262ÿ G40%   DHÿcoinsurance
                                                                                                  4126ÿÿfor 5ÿthe
                                                                                                                    96ÿ
            "ÿ % &  ÿ '(    # % ÿ# '   ! ($) ÿ   9 2    62 ÿ
                                                                          ÿ              F6  7  42  6E 16 6 7ÿ
   ii Screening

           *+,-./                                          76714A36ÿfor5ÿthe
                                                                            96ÿ            1634ÿand
                                                                                                        27ÿshared
                                                                                                             9267ÿ
           low dose      computed       tomography         copayment,    or               Medicare-covered

                                                           F6 74 2  6 E 16  6 7ÿ         7 6  4 4
                                                                                                   ÿ  2B4
                                                                                                           ÿvisit
                                                                                                              144ÿorÿ
           (LDCT)                                          deductible                     counseling
   0ÿ0qualified
   ÿ        12345467ÿindividuals,
                       4741471232ÿa2ÿLDCT
                                         3456ÿis4ÿ counseling
                                                            1 6 34ÿ2
                                                           Medicare-covered
                                                                           7 ÿ92  6 7  ÿ 5 ÿ9 6
                                                                                           decision
                                                                                                   ÿ3456  
                                                                                                          J
                                                                                                      making
      1667ÿevery616 ÿ7128ÿmonths.
                                9
   For
                                                           7644ÿmaking
                                                                       2B4ÿvisit
                                                                               144ÿorÿ You
                                                                        and   shared      for the   LDCT.+
   covered
   :;ÿmembers
   ÿ             '';&ÿare:  !<ÿ9people
                                       6936ÿaged
                                               267ÿ=55=ÿ for
                                                           5ÿthe
                                                              96ÿLDCT.
                                                           decision
                                                                   3456                  ÿK1ÿ9pay2ÿthese  2 1ÿ
                                                                                                     966ÿamounts
   >- ÿ?77?ÿyears
   Eligible
              62ÿwho
                    @9ÿhave
                          9216ÿnoÿsigns
                                      4ÿorÿ                                           143ÿ  1ÿ 62 9 ÿ
                                                                                                            96ÿout-
                                                                                                                 1E
                                                                                           5E
                                                                                             9   B 6ÿ  2L4  1   
                                                                                           until you  reach the
    9 ÿof5ÿ3lung   1ÿcancer,
                                262ÿAbut1ÿwho
                                              @9ÿ                                        of-pocket    maximum.

   9have
      216ÿa2ÿhistory
               94 ÿof5ÿtobacco
                            A2 ÿsmoking
                                         B4ÿof5ÿat2ÿ
   symptoms

   3least
     62ÿ30CDÿ9pack-years
                  2BE62ÿand    27ÿwho
                                      @9ÿcurrently
                                              1 63ÿ
    B6ÿorÿhave  9216ÿ0quit
                            14ÿsmoking
                                 B4ÿwithin
                                            @494ÿthe
                                                    96ÿ
   3last
     2ÿ715=ÿyears,
                622ÿwho@9ÿreceive
                               66416ÿa2ÿ@written
                                              46ÿ
   smoke

   76ÿfor    5ÿLDCT
                 3456ÿduring
                          714ÿa2ÿlung
                                      31ÿcancer
                                               26ÿ
    664ÿcounseling
                     1634ÿand 27ÿshared
                                         9267ÿ
   order

   7decision
      644ÿmaking 2B4ÿvisit
                            144ÿthat
                                  92ÿmeets
                                           66ÿthe
                                                 96ÿ
   screening

   F67426ÿcriteria   4642ÿfor
                             5ÿsuch
                                 19ÿvisits
                                         144ÿand
                                                27ÿAbe6ÿ
   514967ÿAbyÿa2ÿ9physician
                           9442ÿorÿ0qualified
                                            12345467ÿ
   Medicare

   non-physician
      E99442ÿ9practitioner.
                            2446
   furnished

   MÿLDCT+,-.ÿlungÿcancer
                           !ÿscreenings
                                     &&ÿ
   !#ÿthe #$ÿinitial
                  #!ÿLDCT
                          +,-.ÿscreening:
                                   &<ÿthe  96ÿ
   For

        6 A6ÿmust   1ÿreceive
                          66416ÿa2ÿwritten
                                      @46ÿorder
                                                76ÿ
   after

   5ÿLDCT3456ÿ3lung
                   1ÿcancer
                           26ÿscreening,
                                    6642ÿwhich@949ÿ
    member

        2ÿAbe6ÿfurnished
                514967ÿ7during
                               14ÿany2ÿ
   for

   2999426ÿvisit    144ÿwith
                            @49ÿa2ÿ9physician
                                      9442ÿorÿ
    may

   0qualified
      12345467ÿnon-physician
                 E99442ÿ9practitioner.
                                        2446ÿIfN5ÿa2ÿ
   appropriate

   9physician
      9442ÿorÿ0qualified
                        12345467ÿnon-physician
                                     E99442ÿ
   9practitioner
        2446ÿelects
                     636ÿtoÿ9provide
                                     1476ÿa2ÿlung
                                               31ÿ
      26ÿscreening
                664ÿcounseling
                               1634ÿand 27ÿ
   9267ÿdecision
               7644ÿmaking 2B4ÿvisit
                                      144ÿfor
                                            5ÿ
   cancer
   shared



        N5ÿ1ÿ26ÿ2ÿ\12345467ÿF67426ÿW665442 ÿS\FWUÿÿ9216ÿ5133ÿF674247ÿA6654ÿ96ÿ1ÿ
       76714A362ÿ4126ÿ27]ÿ92 6ÿ 2ÿA6ÿ36ÿ5ÿ6146ÿ92ÿ26ÿ1667ÿ176ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       T4423ÿF67426ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 121 of 142



  CFCBÿO353ÿÿ3 93ÿÿPPQRÿ3 3ÿP5693ÿ 3ÿR85ÿCÿ:Q3958ÿRRS=
  >63ÿENÿ3 8ÿ@35360ÿ 6ÿ:6ÿ0ÿ33ÿ5ÿ6ÿ91ÿ> 9=              EDTE
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)  4-64



                                                 UV)/ÿ+&(ÿ.(-/ÿW)+ÿ            UV)/ÿ+&(ÿ.(-/ÿW)+ÿ
    6" -ÿthat
            /V)/ÿare
                 )ÿcovered
                     &60ÿfor
                            %&ÿyou
                                +&(              35ÿ91ÿ936ÿ6303ÿ           35ÿ91ÿ936ÿ6303ÿ
                                                 What you must pay             What you must pay

                                                 03 30ÿ<5DX36A              03 30ÿS16DDX36A
   Services                                      when you get these            when you get these
                                                 services In-Network           services Out-of-Network

   0120341356ÿ8159ÿ 53ÿ0 335590ÿ
   6ÿÿ63ÿ06ÿ106ÿ336ÿ63ÿ
   subsequent lung cancer screenings

   3 3ÿ 63 ÿÿ01ÿ060
   with LDCT, the visit must meet the
   Medicare criteria for such visits.

   ÿ

          !"!#ÿfor   %&ÿSexually
                               '()**+ÿ                33ÿis0ÿno
                                                                5ÿcoinsurance,
                                                                     501 53ÿ E40%
                                                                                  FGÿcoinsurance
                                                                                        501 53ÿfor   ÿthe
                                                                                                         63ÿ
         ,)!-."//0ÿInfections
                           1!%/"&!-ÿ(STIs)             > 9356ÿorÿ
                                         2,1-3ÿ copayment,                     3 3D33ÿ
   ii Screening                                        There

         )!0ÿCounseling
                 4&(!-*"!#ÿto/&ÿPrevent
                                    56!/ÿSTIs         316283ÿfor
                                              ,1- deductible      ÿthe
                                                                       63ÿ     0 33559ÿfor   ÿSTIs
                                                                                                 ;<0ÿand
                                                                                                        5ÿ
         Transmitted                                                            Medicare-covered

                                                       3     3 D 3  3ÿ        15 038 5 9 ÿ
                                                                                                ÿ;<0ÿ
         and                                                                    screening
   73ÿcover
   ÿ       3ÿsexually
                  0381889ÿtransmitted
                             6 50663ÿinfection
                                            5365ÿ screening
                                                       0 33559ÿfor
                                                                 ÿSTIs
                                                                     ;<0ÿand
                                                       Medicare-covered
                                                                            5ÿ >preventive
                                                                                   33563ÿ2benefit.+
                                                                                counseling
                                                                                                3536H
                                                                                               for STIs
   :;<=ÿscreenings
            0 335590ÿfor ÿchlamydia,
                                89 ÿ
   We

   9gonorrhea,
     5 3ÿsyphilis,
   (STI)
                    09>80ÿand 5ÿHepatitis            150
                                    ?3> 660ÿB.@ÿ >preventive38 59ÿ ÿ; <
                                                                          0ÿ    ÿI1ÿ>pay9ÿthese
                                                                                           6303ÿamounts
                                                                                                    1560ÿ
                                                         3356 3ÿ2 35 3 6
                                                                          
                                                       counseling  for STIs
                                                                                 15 68ÿ91 ÿ 3    ÿ
                                                                                                   63ÿout-
                                                                                                       16D
                                                                                You
   303ÿscreenings
              0 335590ÿare3ÿcovered33ÿforÿ                   benefit.
                                                                                 D>A36ÿmaximum.
                                                                                 until you
                                                                                              81
                                                                                            reach  the
   >pregnant
       39556ÿ      35ÿand 5ÿfor
                                 ÿcertain
                                      365ÿ
   These
                                                                                of-pocket
   >people
      3>83ÿwhoÿare3ÿat6ÿincreased
                             5 303ÿrisk0Aÿfor ÿan5ÿ
                  women

   ;<ÿwhen
         35ÿthe 63ÿtests
                      63060ÿare3ÿordered
                                  33ÿ2by9ÿaÿ
   >primary
        9ÿcare3ÿ>provider.
                        3ÿWe  73ÿcover
                                       3ÿthese
                                              6303ÿ
   STI

   63060ÿonce
            53ÿevery
                   339ÿ12
                         BCÿmonths
                               560ÿorÿat6ÿ
     365ÿtimes 630ÿduring
                      1 59ÿ>pregnancy.
                                  39559
   tests
   certain
   73ÿalso        3ÿup
           80ÿcover   1>ÿto6ÿtwo
                               6ÿindividual
                                     518ÿC20Fÿ
   6ÿ30
       JFÿminute,
            5163ÿface-to-face
                       3D6D 3ÿhigh-intensity
                                       9D5635069ÿ
   We

   2behavioral
      3 8ÿcounseling
                     1503859ÿsessions
                                  030050ÿeach3 ÿ
   to

   93 ÿfor ÿsexually
                0381889ÿactive63ÿadults
                                    1860ÿat6ÿ
    5 303ÿrisk0Aÿfor  ÿSTIs.
                           ;<0ÿWe73ÿwill
                                       88ÿonly
                                             589ÿ
   year

     3ÿthese
             6303ÿcounseling
                      1503859ÿsessions
                                   030050ÿas0ÿaÿ
   increased

   >preventive
       33563ÿservice
                   03 3ÿifÿthey
                               639ÿare3ÿ>provided
                                            3ÿ
   cover

   2by9ÿaÿ>primary
               9ÿcare3ÿ>provider
                               3ÿand 5ÿtake
                                             6A3ÿ
   >place
      8 3ÿin5ÿaÿ>primary
                       9ÿcare3ÿsetting,
                                   036659ÿsuch
                                             01ÿas0ÿ
   aÿ 6K0ÿoffice.
      doctor's     3
    6" -ÿto/&ÿTreat
   Services          ,)/ÿKidney
                             L"0! +ÿDisease
                                      M"-)-
      33ÿservices
    Covered      03 30ÿinclude:
                             5813N

        <ÿ91ÿ 3ÿÿY183ÿ3 3ÿ@353 9ÿ:Y@=ÿÿ3ÿ188ÿ3 ÿ235360ÿ635ÿ91ÿ
       316283ÿ501 53ÿ5Zÿ> 9356ÿ 9ÿ23ÿ8300ÿÿ03 30ÿ66ÿ 3ÿ33ÿ153ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                   S 958ÿ3 3ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 122 of 142



  -!-EÿF34656ÿÿ*66ÿÿGGHIÿ"643 6ÿG45 6ÿ*36ÿI5ÿ-ÿ)H635ÿII(,
  *6ÿ$Dÿ"643 ÿJ65639ÿ*ÿ) ÿ39ÿ664ÿ54ÿ ÿ7 ÿ 7,                 $#KL
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-65



                                                   MNOPÿRSTÿUTVPÿWORÿ            MNOPÿRSTÿUTVPÿWORÿ
   XYZ[\]YVÿthat
            PNOPÿare
                 OZYÿcovered
                     ]S[YZY^ÿfor
                             _SZÿyou
                                 RST               65ÿ7 ÿ6ÿ696ÿ             65ÿ7 ÿ6ÿ696ÿ
                                                 What you must pay               What you must pay

                                                   96369ÿ5#̀6             96369ÿ( ##̀6
   Services                                      when you get these              when you get these
                                                 services In-Network             services Out-of-Network

     •0
      ÿKidney
       234567ÿdisease
                 439696ÿeducation
                          64 35ÿservices 96369ÿ $0!ÿcopayment
                                                           765ÿforÿ         $40%
                                                                                    !%ÿcoinsurance
                                                                                          35956ÿforÿ
         ÿteach
            6 ÿkidney
                    34567ÿcare6ÿand54ÿhelp         "643 6#664ÿ
                                         6ÿ Medicare-covered                  "643 6#664ÿ
       669ÿmake    6ÿinformed
                           3564ÿ                benefits.
                                                       65639                   benefits.+
                                                                                    65639&
       to                                                                        Medicare-covered

       4  6  3
             9 35 9ÿ    ÿ 6 3ÿ    6 
                                          ÿ ÿ
       members

       669ÿ3      ÿstage
                         9 6ÿIVÿchronic
       decisions about their care.
                                        53ÿ
                                           For                                   ÿ' ÿpay7ÿthese
                                                                                             696ÿamounts
                                                                                                    59ÿ
                                                                                    53ÿyou
                                                                                         7 ÿreach
                                                                                             6 ÿthe
                                                                                                   6ÿout-
                                                                                                      #
                                                                                 You

       kidney
         34567ÿdisease
                 439696ÿwhen
                          65ÿreferred
                                   6664ÿby7ÿ
       members      with
                                                                                  #6ÿmaximum.
                                                                                               3 
                                                                                   until

         63ÿ4doctor,
                 ÿwe
                       6ÿcover
                             6ÿupÿtoÿsix
                                            93ÿ                                 of-pocket

       9699359ÿofÿkidney
                       34567ÿ4disease
                                 39696ÿ
       their

       64 35ÿservices
                     96369ÿper6ÿlifetime.
                                      3636
       sessions
       education

     •0      365ÿ4dialysis
      ÿ(Outpatient     37939ÿtreatments           -20%
                                                      !%ÿcoinsurance
                                6 659ÿ Medicare-covered   35956ÿfor ÿ      -20%   35956ÿÿfor
                                                                                    !%ÿcoinsurance   ÿ
       )35435ÿ4dialysis      6 659ÿ "6
                      37939ÿtreatments                 43 6#664ÿ            "643 6#664ÿ
       65ÿtemporarily
                637ÿout ÿofÿthe    9636ÿ 639
                                        6ÿservice    65                        benefits.+
                                                                                    65639&
       (including                                                                Medicare-covered
                                                     benefits.
         6ÿas9ÿexplained
                   63564ÿin35ÿ*     6ÿ3)+, You
       when
       area,                      Chapter
                                                   ÿ' ÿpay7ÿthese
                                                               696ÿamounts
                                                                       59ÿ     ÿ' ÿpay7ÿthese
                                                                                             696ÿamounts
                                                                                                    59ÿ
                                                                                    53ÿyou
                                                                                        7 ÿreach
                                                                                             6 ÿthe
                                                                                                   6ÿout-
                                                                                                      #
                                                                                 You
                                                           7 ÿreach
                                                      53ÿyou  6 ÿthe
                                                                      6ÿout-
                                                                         #       #6ÿmaximum.
                                                                                  until
                                                                                               3 
                                                   #6ÿmaximum.
                                                                 3 
                                                    until
                                                   of-pocket                     of-pocket
                                                   /Your
                                                       012ÿprovider
                                                           42056782ÿmay
                                                                     9:;ÿneed
                                                                         <887ÿ
                                                   =to0ÿobtain
                                                        0>=:6<ÿprior
                                                                42602ÿ
                                                   :1=?026@:=60<A
                                                   authorization.

     •0
      ÿSelf-dialysis
       B6#437939ÿtraining     )35469ÿ $0!ÿcopayment
                       3535ÿ(includes                   765ÿfor ÿ $!%ÿ35956ÿÿ
         3535ÿfor
                  ÿyou
                      7 ÿand
                            54ÿanyone
                                  5756ÿ           "643 6#664ÿ       "643 6#664ÿ
                                                                                 40% coinsurance for

       635ÿyou7 ÿwith
                       3ÿyour
                            7 ÿhome
                                    6ÿ          benefits.
                                                       65639           65639&
       training                                    Medicare-covered              Medicare-covered

       437939ÿtreatments)
                   6 659,
       helping                                                                   benefits.+
       dialysis                                                          ÿ' ÿpay7ÿthese   59ÿ
                                                                                     696ÿamounts
                                                                           53ÿyou
                                                                                7 ÿreach
                                                                                     6 ÿthe
                                                                                           6ÿout-
                                                                                                 #
                                                                         You

                                                                          #6ÿmaximum.
                                                                                       3 
                                                                          until
                                                                         of-pocket

     •05 365ÿdialysis
      ÿInpatient 437939ÿtreatments
                          6 659ÿ(if)3ÿyou
                                         7 ÿ These
                                              C696ÿservices
                                                      96369ÿwill        C696ÿservices
                                                              3ÿbe6ÿ These    96369ÿ3
                                                                                           will
                                                                                               ÿbe6ÿ
        6ÿadmitted
            4364ÿas9ÿan5ÿinpatient            664ÿas9ÿdescribed
                            35 365ÿtoÿaÿ covered                         664ÿas9ÿdescribed
                                                          469364ÿin35ÿ covered       469364ÿin35ÿ
       93ÿfor
                ÿspecial
                    963ÿcare)
                              6,              6ÿfollowing
                                                  35ÿsections:
                                                            96 359D the   6ÿfollowing
                                                                              35ÿsections:
                                                                                        96 359D
       are
       hospital                               the




      ÿ7 ÿ6ÿÿa 3364ÿ"643 6ÿJ656337ÿ)a"J,ÿÿ6ÿÿ"643 34ÿ65639ÿ65ÿ7 ÿ
     464 36ÿ35956ÿ54bÿ 765ÿ 7ÿ6ÿ699ÿÿ96369ÿ ÿ6ÿ664ÿ546ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     (335ÿ"643 6ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 123 of 142



  DBDFÿ 2 2ÿ97ÿ9263%2ÿ796ÿ''0ÿ2362ÿ'383%2ÿ92ÿ013ÿDÿ!2%9 31ÿ00O&
  3 826ÿILÿ231ÿ(22784ÿ368ÿ!#38ÿ4ÿ9262ÿ3ÿ#38ÿ9ÿ3&              IKPP
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-66



                                                         QR:<ÿ=S4ÿT46<ÿU:=ÿ                 QR:<ÿ=S4ÿT46<ÿU:=ÿ
   ,05V.;06ÿthat
            <R:<ÿare
                 :50ÿcovered
                     ;SV0501ÿfor
                             WS5ÿyou
                                 =S4                     #2ÿ9ÿ%28ÿ8242ÿ                 #2ÿ9ÿ%28ÿ8242ÿ
                                                       What you must pay                    What you must pay

                                                         42624ÿKG28#96$                    42624ÿO8K97KG28#96$
   Services                                            when you get these                   when you get these
                                                       services In-Network                  services Out-of-Network

                                                         012342ÿrefer
                                                                  62726ÿto89ÿInpatient
                                                                                  3828ÿ     012342ÿrefer
                                                                                                   62726ÿto89ÿInpatient
                                                                                                                 3828ÿ
                                                         94 831ÿCare.
                                                                    362                   94 831ÿCare.
                                                                                                     362
                                                         Please                             Please
                                                         Hospital                           Hospital

       •ÿHome
          92ÿdialysis
                    3144ÿequipment
                             2 28ÿand    3ÿ Please   012342ÿ6refer
                                                                   2726ÿto89ÿDurable
                                                                             6312ÿ       012342ÿrefer
                                                                                                   62726ÿto89ÿDurable
                                                                                                              6312ÿ
          4 124                                         231ÿEquipment
                                                                    28ÿand      3ÿ     231ÿEquipment
                                                                                                      28ÿand   3ÿ
                                                                                            Please

                                                         21382ÿSupplies.
                                                                    124                  21382ÿSupplies.
                                                                                                      124
          supplies                                       Medical                            Medical
                                                         Related                            Related

       • 2683 ÿhome
         ÿCertain  92ÿsupport
                             4 968ÿservices
                                       42624ÿ Please    012342ÿ6refer
                                                                   2726ÿto89ÿHome
                                                                             92ÿ          012342ÿrefer
                                                                                                   62726ÿto89ÿHome
                                                                                                              92ÿ
          !4ÿas,
                  34"ÿwhen
                      #2ÿnecessary,
                                224436"ÿvisits         2318ÿAgency
                                               484ÿbyÿ Health  '%2ÿCare. 362          2318ÿAgency
                                                                                                   '%2ÿCare.362
                                                                                            Please

          863 2ÿdialysis
                      3144ÿworkers
                              #96$264ÿto89ÿcheck
                                             2$ÿ
          (such                                                                             Health

          9 ÿyour
              96ÿhome
                    92ÿdialysis,
                             3144"ÿto89ÿhelp
                                             21ÿinÿ
          trained

          226%224"ÿand     3ÿcheck
                                  2$ÿyour
                                          96ÿ
          on

          3144ÿequipment
                    2 28ÿand    3ÿwater
                                        #3826ÿ
          emergencies,

          4 1&
          dialysis
          supply)

   2           6%4ÿfor
        683 ÿdrugs    796ÿdialysis
                              3144ÿare
                                     362ÿcovered
                                          9262ÿ
   under
        26ÿyour
             96ÿMedicare
                   2362ÿPart 0368ÿB(ÿdrug
                                          6%ÿ
    Certain

   benefit.
      2278ÿFor)96ÿinformation
                      796389 ÿabout
                                   398ÿ
   coverage
      9263%2ÿfor 796ÿPart
                     0368ÿB(ÿDrugs,
                               6%4"ÿplease
                                         12342ÿgo%9ÿ
   89ÿthe
        82ÿsection,
             4289 "ÿ"Medicare
                        *2362ÿPart0368ÿB(ÿ
   06246 89 ÿDrugs."
                    6%4+
   to
   Prescription

   ,-.//01ÿNursing
               3456.78ÿFacility
                          9:;./.<=ÿ(SNF)
                                    >,39?ÿCare
                                             @:50 $0     ABÿcopayment
                                                             9 328ÿeach   23ÿday3ÿ    ADDEÿ9 328ÿ23ÿ
                                                         796ÿ 34 ÿ
                                                                   F ÿ
                                                                     89 ÿ  DB ÿ              3ÿ796ÿ34ÿFÿ89ÿIE
   Skilled                                                                                  $225 copayment each
   !)96ÿa3ÿdefinition
             27 89 ÿof97ÿ"skilled
                             *4$112ÿnursing
                                        64 %ÿ           for days  1 to    20.              day for days 1 to 45.
   7318ÿcare,"
              362"+ÿsee
                     422ÿChapter
                            3 826ÿF12Dÿof97ÿthis
                                              84ÿ $184  AFHIÿcopayment
                                                                 9 328ÿeach   23ÿ       ÿABÿcopayment
                                                                                                  9 32 8ÿfor  796ÿ
   (For

   booklet.
      99$128ÿSkilled
                $112ÿnursing
                           64 %ÿfacilities
                                   731824ÿare 362ÿ day  3ÿfor
                                                              796ÿdays
                                                                  34ÿD21Fÿto89ÿE57.Jÿ     389 31ÿMedicare-
                                                                                                             2362K
   facility                                                                                 $0

   492824ÿcalled 3112ÿ"SNFs.")
                            *G)4+&                                                         9262ÿdays,  34"ÿup
                                                                                                                  ÿto89ÿ100
                                                                                                                         FBBÿ
                                                                                            additional
   sometimes                                             ABÿcopayment
                                                             9 32 8ÿfor   796ÿ            days.
                                                                                                34
                                                                                            covered
   9           42624ÿinclude,
          262ÿservices       12"ÿbut
                                      8ÿare            389 31ÿMedicare-
                                            362ÿnot98ÿ additional    2362K
                                                         $0

   1limited
      82ÿto:89L                                        9262ÿdays,
                                                                    34"ÿup ÿto89ÿ100
                                                                                    FBBÿ     ÿM9ÿpay3ÿthese
                                                                                                           8242ÿamounts
                                                                                                                 39 84ÿ
    Covered

                                                          34                               until81ÿyou
                                                                                                       9ÿreach
                                                                                                            623ÿthe
                                                                                                                  82ÿout-
                                                                                                                       98K
                                                         covered                            You
       • 2 6382ÿ6room
         ÿSemiprivate      99ÿ(or
                                 !96ÿa3ÿprivate
                                          6382ÿ                                              97K9$28ÿmaximum.
                                                                                                             3N
                                                         days.
          699ÿif7ÿmedically
          room     2311ÿnecessary)
                                  224436&                                                 of-pocket



       7ÿ9ÿ362ÿ3ÿX3172ÿ2362ÿ(22736ÿ!X(&ÿ96ÿ32ÿ711ÿ23ÿ22784ÿ82ÿ96ÿ
      2812"ÿ9 4632ÿ3Y96ÿ9 328ÿ3ÿ2ÿ1244ÿ796ÿ42624ÿ838ÿ362ÿ9262ÿ 26ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                     O6% 31ÿ2362ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 124 of 142



  KDKCÿL93 3ÿÿ$343ÿÿ,,Mÿ23 943ÿ, 443ÿ$93ÿ54ÿKÿM39 45ÿN!
  $43ÿOPÿ23 945ÿ"3396ÿ$4ÿ%4ÿ96ÿ33 ÿ4 ÿ%4ÿ ÿ4!             O#GQ
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-67



                                                            RSTUÿWXYÿZY[Uÿ\TWÿ What              RSTUÿyou WXYÿmust
                                                                                                                ZY[Uÿpay \TWÿ
   ]^_`ab^[ÿthat
            USTUÿare
                 T_^ÿcovered
                     bX`^_^cÿfor
                             dX_ÿyou
                                 WXY                        %3ÿ ÿ3ÿ363ÿ when              %3ÿyou   ÿget
                                                                                                                3ÿthese
                                                                                                                     363ÿ
                                                           What you must pay

                                                            63936ÿH#&3%                    63936ÿNOut-of-Network
                                                                                                                  ##&3%
   Services                                                when you get these
                                                           services In-Network                   services

      •0ÿMeals,
         234567ÿincluding
                    9 5 9ÿspecial 63945ÿdiets936            ÿpay4ÿthese
                                                                          363ÿamounts
                                                                                  4 6ÿ You       ÿare
                                                                                                         43ÿcovered
                                                                                                               33 ÿfor ÿupÿ
                                                                95ÿyou
                                                                     ÿreach
                                                                          34ÿthe       # toÿC100
                                                                                   3ÿout-             DDÿdays
                                                                                                              46ÿeach
                                                                                                                   34ÿbenefit
                                                                                                                             339ÿ
                                                            You
      •0ÿSkilled
         9553 ÿnursing69ÿservices
                                 63936                      #
                                                                     3 ÿ4 / 9               3  9
                                                                                                          ÿ 
                                                                                                               ÿ9   49 3  ÿ
                                                              until
      •ÿ
       0ÿPhysical
         6945ÿtherapy,
                       347ÿoccupational
                                     49 45ÿ ÿ1Your                                            6 3  93 6 ÿ
                                                                                                              9 ÿ4 ÿ&'   7ÿ9  ÿ
                                                            of-pocket       maximum.               period   for inpatient
         347ÿand 4 ÿspeech          54 43ÿ >to22ÿobtain
                              633ÿlanguage                     34ÿprovider
                                                                     54267894ÿmay
                                                                 2?>;7=ÿprior
                                                                           54724ÿ
                                                                                 :;<ÿneed
                                                                                       =998ÿ accordance
                                                                                                  4 4 3ÿwith
                                                                                                 services     in a
                                                                                                                   %9ÿ
                                                                                                                    SNF,    in
         34
         therapy,

      •ÿ
         therapy
       0ÿDrugs
         6ÿadministered
                   4 99633 ÿtoÿyou      ÿas46ÿpart   ;3>@247A;>72=B
                                                       4ÿ authorization.                        23
                                                                                                 Medicare9 4 3ÿ   935936
                                                                                                                guidelines.

         ÿyour
               ÿplan
                       54ÿofÿcare
                                  43ÿ(This
                                        96ÿincludes
                                               9 5 36ÿ toYou ÿ ÿare      33 ÿfor
                                                                    43ÿcovered      ÿupÿ Aon ÿ,ÿbenefit
                                                                                                        339ÿperiod
                                                                                                                 39 ÿbegins
                                                                                                                           396ÿ
         664 36ÿthat
         of
                           4ÿare43ÿnaturally
                                          4455ÿ           ÿC100
                                                                  DDÿdays46ÿeach       339ÿ a4ÿMedicare-covered
                                                                              34ÿbenefit            ÿthe
                                                                                                     23
                                                                                                       3ÿfirst
                                                                                                           96ÿday4ÿyou
                                                                                                           9 4 3#  
                                                                                                                        ÿgo
                                                                                                                       3  
                                                                                                                          3
                                                                                                                              ÿtoÿ
                                                                                                                              ÿ
         present
            363ÿin9ÿthe
         substances
                         3ÿbody,
                                  7ÿsuch
                                         6 ÿas46ÿblood     period
                                                               39 ÿfor
                                                      5 ÿ services   ÿinpatient
                                                                            9493ÿ inpatient     9  4 
                                                                                                         93  ÿ 6  9
                                                                                                                       4 5
                                                                                                                          ÿ ÿa4ÿ
            59ÿfactors.)
                     46!                                 63936ÿin9ÿa4ÿSNF,
                                                                               &'7ÿin9ÿ skilled   69553 ÿnursing
                                                                                                               69ÿfacility.
                                                                                                               hospital
                                                                                                                       4959ÿ
                                                                                                                           or

      •ÿ
         clotting
       0ÿBlood
         "5 ÿ-#ÿincluding
                    9 5 9ÿstorage  643ÿand4 ÿ accordance4 4 3ÿwith     %9ÿ                 3 ÿ3   39
                                                                                                                 ÿ  39 ÿends
                                                                                                                             3 6ÿ
         4 99649 ÿ$            343ÿbegins          23 943ÿguidelines.
                                                  396ÿ AMedicare            935936 %          The
                                                                                                       3  ÿ
                                                                                                             ÿ
                                                                                                         benefit
                                                                                                                 4 3
                                                                                                                   period
                                                                                                                         Fÿ
                                                                                                                            33ÿ
         %9ÿthe
                3ÿfirst
                      96ÿpint
         administration.
                               9ÿofÿblood
                                 Coverage
                                         5 ÿthat
                                               4ÿyou     ÿ,ÿbenefit
                                                       ÿ on     339ÿperiod
                                                                             39 ÿbegins
                                                                                      396ÿ an
                                                                                        ÿtoÿ 4hospital
                                                                                                      ÿinpatient
                                                                                                       9493ÿat4ÿany
                                                                                                                      4ÿ
                                                                                                   when   you   haven't been

            33
         with
                                                              ÿthe
                                                                 3ÿfirst
                                                                       96ÿday4ÿyou
                                                                                    ÿgo            6 94 5
                                                                                                             ÿÿ&'    ÿfor
                                                                                                                         ÿ60
                                                                                                                             GDÿ
      •ÿ
         need.
       0ÿMedical
         23 945ÿand   4 ÿsurgical
                             6945ÿsupplies
                                          65936ÿ inpatient  4ÿ
                                                               23     9  4 3#   3 
                                                                                     3  ÿ           46ÿin9ÿa4ÿrow.
                                                                                                               %ÿIfHÿyou
                                                                                                              or SNF
                                                                                                                          ÿgoÿ
                                                              9493ÿhospital
                                                                           6945ÿorÿa4ÿ todays
                                                            a  Medicare-covered
         9495ÿprovided
                          93 ÿby   ÿSNFs
                                           &'6               6955
                                                                  3   ÿ    69   ÿ4 959
                                                                                           ÿ      ÿ 3ÿ  694 5
                                                                                                                     ÿ  ÿ
                                                                                                                           &'     !ÿ
                                                                                                   43 ÿ  3 ÿ
                                                                                                                3   39 ÿ
                                                                                                                           3 9   ÿ
         ordinarily                                                                                   the  hospital   (or  SNF)
      •ÿ
       0ÿLaboratory
         (44ÿtests 366ÿordinarily
                                   9495ÿ                   3ÿ 3   3 9
                                                                            ÿ  39  ÿ3     6
                                                                                              ÿ
                                                            skilled    nursing    facility.

                                                                                        33ÿ has   46ÿended,
                                                                                                         3 3 7ÿa4ÿnew 3%ÿbenefit
                                                                                                                              339ÿ
                                                                                                 after   one   benefit    period
         provided
            93 ÿbyÿSNFs&'6                              %3ÿyou
                                                            The     benefit
                                                                            43 Fÿbeen
                                                                       ÿhaven't
                                                                              period   ends
                                                                                                    3  9
                                                                                                          ÿ 3 9  6 ÿ
                                                                                                                         3 3ÿis96ÿ
      •ÿ
       0ÿX-rays
         )#46ÿand4 ÿother
                          3ÿradiology
                                   4 95ÿservices       4ÿinpatient
                                                  63936ÿ an    9493ÿat4ÿany 4ÿ
                                                            when
                                                                                                     ÿ599ÿ ÿ
                                                                                                                 3 ÿ      3ÿofÿ
                                                                                                   period   begins.   There
         9495ÿprovided
                          93 ÿby   ÿSNFs
                                           &'6             6945ÿorÿSNF&'ÿforÿ60
                                                                                        GDÿ benefit
                                                                                                 no
                                                                                                    339ÿperiods
                                                                                                       limit
                                                                                                              39 6ÿyou
                                                                                                             to the
                                                                                                                         ÿcan
                                                                                                                     number
                                                                                                                                 4ÿ
                                                               46ÿin9ÿa4ÿrow.
                                                                           %ÿIfHÿyou
                                                                                     ÿgo
                                                                                         ÿ have.
         ordinarily                                         hospital
      •ÿ
       0ÿUse
         *63ÿofÿappliances
                   4594 36ÿsuch    6 ÿas46ÿ                                                      4  3
                                                            ÿthe
                                                                3ÿhospital
                                                                      6945ÿ(or    &'!ÿ
                                                                                  ÿSNF)
                                                            days
         %335496ÿordinarily
                            9495ÿprovided
                                             93 ÿbyÿ toafter
                                                            4  
                                                                3  ÿ  3 ÿ 3   39ÿ
                                                                                      39 ÿ
         &'6
         wheelchairs

                                                            46ÿended,
                                                                   3 3 7ÿa4ÿnew   3%ÿbenefit
                                                                                        339ÿ
         SNFs                                                       one    benefit   period
      •ÿ
       0ÿPhysician/Practitioner
         6994+499 3ÿservices       63936 has
   ,ÿ3-day
   ÿ  -#4ÿprior9ÿhospital
                       6945ÿstay64ÿis96ÿnotÿ          3 9
                                                                      ÿ
                                                                        3  9 6  ÿ
                                                                                    33ÿis96ÿ
                                                               ÿ599ÿÿthe        3ÿofÿ
                                                                            3ÿnumber
                                                              period   begins.    There

   required.
     3. 93
   A
                                                            benefit
                                                               339ÿperiods
                                                                          39 6ÿyou ÿcan4ÿ
                                                            no   limit  to

   I3    3  4 5
               57ÿ    ÿ
                         %9  55ÿ
                                3 ÿ    ÿ&'   ÿ 4 
                                                       3ÿ     4 3
   ÿnetwork
             3%ÿfacilities.
                        4959936ÿHowever,
                                      J%337ÿunder3ÿ
    Generally, you will get your SNF care                     have.

     349ÿconditions
                 99 6ÿlisted5963 ÿbelow,
                                          35%7ÿyou ÿ
   from

   4   ÿbe3ÿable
               453ÿtoÿpay4ÿin-network
                                 9#3%ÿcost-    6#
   certain

   649ÿfor  ÿa4ÿfacility
                       4959ÿthat
                                  4ÿisn't
                                        96Fÿa4ÿnetwork
                                                    3%ÿ
    may
   sharing


       Hÿ ÿ43ÿ4ÿe 45993 ÿ23 943ÿ"33994ÿe2"!ÿÿ43ÿ55ÿ23 949ÿ3396ÿ3ÿ ÿ
        3 9537ÿ964 3ÿ4 +ÿ43ÿ4ÿ3ÿ5366ÿÿ63936ÿ4ÿ43ÿ33 ÿ 3ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                        N9945ÿ23 943ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 125 of 142



  >D>=ÿ@34566ÿ29ÿh23616ÿ921ÿiOÿB654 16ÿ53 6ÿh 246ÿOÿ>ÿi642ÿOOj
  h 061ÿCdÿB654 ÿk6694ÿh 1ÿ ÿ4ÿ236165ÿ5ÿ ÿ2ÿ0                    C?Sl
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)       4-68



                                                       mL+4ÿM%6ÿ$614ÿ8+Mÿ                  mL+4ÿM%6ÿ$614ÿ8+Mÿ
   #29I'/21ÿthat
            4L+4ÿare
                 +92ÿcovered
                     /%I292,ÿfor
                             n%9ÿyou
                                 M%6                    6ÿ2ÿ6ÿ 66ÿ                    6ÿ2ÿ6ÿ 66ÿ
                                                       What you must pay                   What you must pay

                                                       61346ÿ;?621                    61346ÿj?29?621
   Services                                            when you get these                  when you get these
                                                       services In-Network                 services Out-of-Network

   0provider,
      12345617ÿif49ÿthe6ÿfacility
                         9 44ÿaccepts 60ÿour 21ÿ
   0plan's
      ÿamounts
                2ÿfor  921ÿ0payment.
                                   6
       •ÿAÿnursing
             14ÿhome 26ÿor21ÿcontinuing
                                      244ÿcare16ÿ
           164166ÿcommunity
                            24ÿwhere  616ÿyou 2ÿ
           616ÿliving
                  434ÿright
                          14 ÿbefore
                                  69216ÿyou
                                           2ÿwent
                                                  6ÿto2ÿ
           retirement

             6ÿhospital
                 204ÿ(as  ÿlong
                                 2ÿasÿit4ÿ0provides
                                                123456ÿ
           were

           465ÿnursing
                    14ÿfacility
                                9 44ÿcare).16
          the
          skilled
       •ÿAÿSNF
              !ÿwhere 616ÿyour
                              21ÿspouse
                                     026ÿis4ÿliving
                                                   434ÿ
          atÿ   6ÿtime
              the   46ÿyou
                          2ÿleave
                                636ÿthe6ÿhospital.
                                                204
   ÿ

           #$%&'()ÿand  +(,ÿTobacco
                               -%.+//%ÿUse   012ÿ          A 616ÿis4ÿno
                                                                       2ÿcoinsurance,
                                                                            24167ÿ C40%         2416ÿfor
                                                                                              DEÿcoinsurance        921ÿthe6ÿ
           3211+4'%(ÿ(Counseling
                          53%6(127'()ÿto4%ÿStop               20 67ÿor21ÿ
                                                 #4%8ÿ copayment,                          B654 16?236165ÿ
   S Smoking                                               There

                                                           565 46ÿfor  921ÿthe6ÿ        24ÿand   5ÿtobacco
                                                                                                              2 2ÿ
                                                                                           Medicare-covered
           #$%&'()ÿor%9ÿTobacco
                             -%.+//%ÿUse) 012:
           Cessation

                                                           B6   5 4  16 ? 236 16 5ÿ          6 ÿ  6   4
                                                                                                          2 ÿ0preventive
                                                                                                                 1636436ÿ
           Smoking                                         deductible                      smoking
   ;9ÿyou
   ÿ   2ÿuse6ÿtobacco,
                    2 27ÿwe    6ÿcover
                                      2361ÿtwo 2ÿ         24ÿand
                                                           Medicare-covered
                                                                              2 2ÿ benefits.+
                                                                         5ÿtobacco           6694F
                                                                                             use  cessation
      264ÿ<quit 4ÿattempts
                               60ÿwithin
                                       44ÿaÿ=12->? smoking
   If

   2     ÿ0period
   counseling
                61425ÿasÿaÿ0preventive
                                 1636436ÿservice.            6
                                              61346ÿ benefits.ÿ  6  42 ÿ016 3 6436ÿ ÿG2ÿ0payÿthese      2ÿ
                                                                                                          66ÿamounts
                                                               66 94
                                                            use  cessation    preventive
                                                                                              4ÿ2 ÿ16     ÿ   6ÿout-
                                                                                                                     2?
                                                                                           You
   @ ÿcounseling
              264ÿattempt 60ÿincludes
                                        456ÿup0ÿ
   month
                                                                                            29?026ÿmaximum.
                                                                                                          H4
                                                                                             until you  reach   the
     2ÿfour
        921ÿface-to-face
               9 6?2?9 6ÿvisits.344
   Each
   to                                                                                      of-pocket


   #6829I'12,ÿExercise
                     JK29/'12ÿTherapy
                                   -L29+8Mÿ(SET) 5#J-: $20 N>Dÿcopayment
                                                                    20 6ÿfor 921ÿeach
                                                                                     6 ÿ C40% DEÿcoinsurance
                                                                                                    2416ÿfor    921ÿ
                                                           B6   5 4  16 ? 236 16 5ÿ          6     ÿB6 5 4  16 ?  2 36165ÿ
   Supervised
   @Aÿis4ÿcovered
                236165ÿfor921ÿmembers
                               661ÿwho    2ÿhave36ÿ supervised
                                                           0613465ÿexercise
                                                                          6H6146ÿ supervised
                                                           Medicare-covered
                                                                                            0613465ÿexercise
                                                                                                           6H6146ÿ
                                                                                           each Medicare-covered
   02 4ÿ0peripheral  6140 61ÿartery161ÿdisease
                                                5466ÿ therapy
   SET

   OPÿand
   symptomatic
               5ÿhave36ÿaÿreferral
                              169611ÿfrom
                                        912ÿthe6ÿ             61  0 ÿ
                                                                      @
                                                                      (SET)Aÿ344
                                                                             visit.            61
                                                                                           therapy 0 
                                                                                                     ÿ@
                                                                                                      (SET)Aÿvisit.+
                                                                                                              344F
   0physician
        44ÿresponsible
                  160246ÿfor   921ÿPAD
                                        OPÿ               ÿG2ÿ0payÿthese
                                                                         66ÿamounts
                                                                                2ÿ You  ÿG2ÿ0payÿthese
                                                                                                          66ÿamounts
                                                                                                                 2ÿ
   (PAD)

     16 6                                               until
                                                              4ÿyou
                                                                   2ÿreach
                                                                       16 ÿthe6ÿout-2? until4ÿyou
                                                                                                   2ÿreach
                                                                                                        16 ÿthe6ÿout-2?
                                                           You

                                                           2  9?02   
                                                                     6  ÿ
                                                                           H4           29?
                                                                                               0 2  6  ÿ  H 4   
   treatment.
   Q0ÿto2ÿ36     642ÿover
             RSÿsessions       2361ÿaÿ=12-week
                                         >?66ÿ           of-pocket    maximum.           of-pocket     maximum.
   0period
      61425ÿare16ÿcovered
                     236165ÿif49ÿthe6ÿSET      0121ÿ ÿUYour
                                       @Aÿprogram             VWXÿprovider
                                                                   YXVZ[\]Xÿmay
                                                                             ^_`ÿneed
                                                                                    a]]\ÿ
   Up

   1requirements
     6<4166ÿare16ÿmet.   6                           btoVÿobtain
                                                                Vcb_[aÿprior
                                                                        YX[VXÿ
   A 6ÿSET
   The             121ÿmust:
           @Aÿ0program       d                         _  W b
                                                                e V X[
                                                                     f_b[Vag
                                                           authorization.
       •ÿConsist
           h24ÿof29ÿsessions
                         642ÿlasting
                                      4ÿ30-60RD?SDÿ
           467ÿcomprising
           minutes,     20144ÿof29ÿaÿ
        ;9ÿ2ÿ16ÿÿo49465ÿB654 16ÿk669441ÿoBkÿ21ÿ 36ÿ9ÿB654 45ÿ6694ÿ 6ÿ21ÿ
       565 467ÿ2416ÿ5p21ÿ20 6ÿ ÿ6ÿ6ÿ921ÿ61346ÿ ÿ16ÿ236165ÿ561ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       j144ÿB654 16ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 126 of 142



  (?('ÿ#72 82ÿÿ@2342ÿ3ÿCÿD278432ÿ4042ÿ@1782ÿ4ÿ(ÿEC27 4ÿFG
  @145023ÿAHÿD2784ÿ2270ÿ@1430ÿE140ÿ7ÿ8232ÿ4ÿ140ÿ6ÿ54G                 A&I
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)             4-69



                                                     JKL0ÿ2MNÿON:0ÿPL2ÿ                JKL0ÿ2MNÿON:0ÿPL2ÿ
   6.,789.:ÿthat
            0KL0ÿare
                 L,.ÿcovered
                     9M7.,.5ÿfor
                             QM,ÿyou
                                 2MN                 12ÿ6ÿ20ÿ0122ÿ                 12ÿ6ÿ20ÿ0122ÿ
                                                     What you must pay                 What you must pay

                                                      23782ÿRS203)                   23782ÿF60S203)
   Services                                          when you get these                when you get these
                                                     services In-Network               services Out-of-Network

         01234526078ÿ22387203477ÿ
         5334ÿ3ÿÿ7ÿ540720ÿ701ÿ
        therapeutic exercise-training

         84678407
        program for PAD in patients with
        claudication
      •ÿBe
         2ÿconducted
             8 6802ÿin7ÿa4ÿ1hospital
                                    5704ÿ
         60540720ÿsetting
                         2007ÿor3ÿa4ÿ5physician's
                                           17874ÿ
         782
         outpatient
         office
      •ÿBe
         2ÿdelivered
                27232ÿbyÿqualified
                                 64772ÿauxiliary
                                            467743ÿ
         5personnel
           23 2ÿnecessary
                          282 43ÿto0ÿensure
                                           2 632ÿ
         benefits
           2270ÿexceed
                     2822ÿharms,
                                143 ÿand  4ÿwho1ÿ
         432ÿtrained
              03472ÿin7ÿexercise
                            223872ÿtherapy
                                         012345ÿfor
                                                   3ÿ
         
         are
         PAD
      •ÿBe
         2ÿ6under23ÿthe
                       012ÿdirect
                            73280ÿsupervision
                                      652377 ÿofÿ
         4ÿ5physician,
             17874 ÿ5physician
                            17874ÿassistant,
                                         4 7040ÿor3ÿ
           632ÿ5practitioner/clinical
                    3480707 23!87784ÿnurse   632ÿ
         a

           5287470ÿ1     ÿmust
                             60ÿbe2ÿtrained
                                          03472ÿin7ÿ
         nurse

         both
           01ÿbasic
                   478ÿand
                        4ÿadvanced
                              4482ÿlife   72ÿ
         specialist    who

           65530ÿtechniques
         support     0281 762
   "#$ÿ4     ÿbe2ÿcovered
                     8232ÿbeyond
                                  2 ÿ36  %&ÿ
     2 7 ÿover  23ÿ'12(ÿweeks
                           22)ÿfor3ÿan 4ÿ
   SET    may

   4707 4ÿ36  %&ÿsessions
                        2 7 ÿover23ÿan 4ÿ
   sessions

   2022ÿperiod  5237ÿofÿtime
                              072ÿif7ÿdeemed
                                        222ÿ
   additional

   2   784ÿnecessary
                   282 43ÿbyÿa4ÿhealth
                                       12401ÿcare
                                                 8432ÿ
   extended

   5provider.
     3723*
    medically



                 4..5.5ÿServices
   +,-./012ÿNeeded          6.,789.:                       >%?ÿcopayment
                                                               85420ÿfor 3ÿeach
                                                                                2481ÿvisit
                                                                                       770ÿin7ÿa4ÿcontracted
                                                                                                   8 034802ÿUrgent
                                                                                                               ;320ÿ
                                                         @4   3
                                                              2ÿ@2  023ÿ3ÿ 4 
                                                                               ) 7  ÿ
                                                                                    87 78*
   Urgently                                              $30
   ;320ÿneeded
   ÿ              222ÿservices
                            23782ÿare  432ÿ5provided
                                               372ÿ $40
                                                         ÿ>A?ÿcopayment
                                                         Care
                                                               85420ÿfor
                                                                Center  or
                                                                            3ÿeach
                                                                                2481ÿurgently
                                                                            walk-in
                                                                                       6320ÿneeded
                                                                                    clinic.
                                                                                                           770ÿin7ÿa4ÿ
                                                                                                    222ÿvisit
   0ÿtreat
       03240ÿa4ÿnon-emergency,
                    22328ÿunforeseen6 3222ÿ non-contracted
   Urgently

   2
   to
        784ÿillness,
               72 ÿinjury,
                         7<63ÿor3ÿcondition
                                      8 707 ÿthat          8
                                                   0140ÿ in7ÿthe 0348 02 ÿ;3 2  0ÿ
                                                                                    @4  32ÿ@2     023ÿ
                                                                                                      3ÿ
                                                                                                        4 
                                                                                                           )7ÿclinic
                                                                                                                8778ÿ
                                                             012ÿ; 702 ÿ
                                                                        "0  402 *
                                                                            Urgent  Care   Center    or walk-in
   3requires
     26732ÿimmediate
                727402ÿmedical
                               2784ÿcare.
                                           8432*ÿ
   medical
                                                                 United States.
   ;320ÿneeded 222ÿservices
                            23782ÿmay  4ÿbe2ÿ $0      ÿ>?ÿcopayment
                                                              85420ÿfor 3ÿWorldwide
                                                                               B372ÿcoverage
                                                                                            82342ÿofÿurgently
                                                                                                           6320ÿ
   63712ÿbyÿnetwork203)ÿ5providers
                                  3723ÿor3ÿbyÿ needed 222ÿservices
                                                                    23782ÿ3received
                                                                              28272ÿoutside
                                                                                        6072ÿofÿthe
                                                                                                      012ÿUnited
                                                                                                          ; 702ÿ
   Urgently

   60203)ÿ5providers 3723ÿwhen12ÿnetwork
                                                203)ÿ
   furnished
   out-of-network



      Rÿ6ÿ432ÿ4ÿT64772ÿD278432ÿ2278743ÿETDGÿ3ÿ142ÿ6ÿD27847ÿ2270ÿ012ÿ63ÿ
     268072ÿ87 63482ÿ4!3ÿ85420ÿ4ÿ2ÿ2 ÿ3ÿ23782ÿ0140ÿ432ÿ8232ÿ6 23ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                        F3774ÿD278432*ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 127 of 142



  Q:Q9ÿR63843ÿ7ÿ733ÿ7ÿSSTÿ53643ÿS853ÿ7643ÿ8ÿQÿ6T3678ÿ47
  53ÿU1ÿ5364ÿV38365ÿ5ÿ65ÿ6ÿ4733ÿ8ÿ5ÿ7ÿ7              U1:
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)          4-70



                                                          WX.YÿZ*[ÿ\[)Yÿ].Zÿ What          WX.Yÿyou Z*[ÿmust
                                                                                                         \[)Yÿpay ].Zÿ
   ^0/_(`0)ÿthat
            YX.Yÿare
                 ./0ÿ̀*_0/0aÿfor
                             b*/ÿyou
                                 Z*[                      38ÿ7ÿ35ÿ533ÿ when         38ÿyou 7ÿget
                                                                                                         35ÿthese
                                                                                                               533ÿ
                                                      What you must pay

                                                          3643ÿc8d357                3643ÿ4       57d357
   Services          covered                          when you get these
                                                      services In-Network                  services    Out-of-Network

   providers
      763ÿare  3ÿtemporarily
                      5376ÿunavailable
                                      863ÿ States.2553ÿPlease
                                                                    33ÿsee
                                                                            33ÿChapter
                                                                                53ÿ17ÿSection
                                                                                             2345678ÿ91.19ÿfor7ÿexpense
                                                                                             23                   3383ÿ
   7ÿinaccessible.
       6844363ÿCovered
                          733ÿservices                 ÿ363385ÿfor7ÿworldwide
                                      3643ÿ reimbursement                    763ÿservices.
                                                                                             3643
   6843ÿurgently
                  385ÿneeded
                          8333ÿservices
                                     3643ÿ
   or

   75683ÿat5ÿaÿretail
   include
                       356ÿwalk-in
                              68ÿclinic
                                        46864ÿor7ÿan     ÿ7ÿpayÿthese
                                                    8ÿ You           533ÿamounts
                                                                            785ÿuntil
                                                                                     8ÿ56ÿyou
                                                                                            7ÿreach
                                                                                                    34ÿthe    757
                                                                                                           53ÿout-of-
   urgent
      385ÿcare
   obtained
             43ÿcenter.
                     43853                                 
                                                           ÿ 743
                                                           pocket 5 ÿ
                                                                       6
                                                                    maximum. 
      763ÿcoverage
                    4733ÿfor7ÿ!`urgently
                                      385ÿ
   8needed
     333ÿservices'
              3643"ÿwhen 38ÿmedical
                                    364ÿ
   Worldwide

   3643ÿare 3ÿneeded
                     8333ÿright65ÿaway
                                       ÿ
   because
     343ÿof7ÿan  8ÿillness,
                       683#ÿinjury,
                                  68$#ÿor7ÿ
   services

   47865678ÿthat 55ÿyou
                       7ÿdid
                             6ÿnot
                                   875ÿexpect
                                       3345ÿor7ÿ
   8564653#ÿand 8ÿyou
                        7ÿcan't
                              48"5ÿwait
                                      65ÿuntil
                                            856ÿyou
                                                   7ÿ
   condition

   3ÿback4ÿin68ÿour
                    7ÿplan's
                           8"ÿservice
                                  3643ÿarea
                                            3ÿto57ÿ
   anticipate,

   7568ÿservices.
            3643ÿServices
                          23643ÿprovided
                                         763ÿbyÿaÿ
   are

   dentist
     38565ÿare
             3ÿnot875ÿcovered.
                        4733ÿ
   obtain


   ÿ

          '()(*+ÿCare
   o Vision         -./0
   7  33ÿservices
    Covered    3643ÿinclude:
                            68431
      •2ÿ4  556385ÿphysician
                          6468ÿservices
                                      3643ÿ $0         9:ÿcopayment
                                                              47385ÿfor7ÿeach
                                                                               34ÿ $70    91:ÿcopayment
                                                                                                  47385ÿfor7ÿeach34ÿ
         provided
            763ÿbyÿan8ÿophthalmologist              536434733ÿexam.
                              757765ÿor7ÿ Medicare-covered             3; Medicare-covered
                                                                                           536434733ÿ
          Outpatient

         7573565ÿfor7ÿthe  53ÿdiagnosis
                                     6876ÿand 8ÿ >?@ÿprovider                        3 O
         535385ÿof7ÿdiseases
                           633ÿand      68$63ÿ ÿ=JtoYour
                                       8ÿinjuries              A@>BCDE@ÿmay
                                                                            FGHÿneed
                                                                                IEEDÿ exam.+
         optometrist

         7ÿthe
            53ÿeye,
         treatment
                   33#ÿincluding
                        68468ÿdiagnosis                >ÿobtain
                                                              >KJGCIÿprior
                                       6876ÿor7ÿ authorization.    A@C>@ÿ              ÿ7ÿpayÿthese
                                                                                                       533ÿamounts
                                                                                                                785ÿ
                                                          G ? J
                                                              L> @C MG J
                                                                       C>I N                856ÿ 7 ÿ 3  4 ÿ53ÿout-
                                                                                                                     75
                                                                                           You

         535385ÿfor7ÿage-related
                            3353ÿmacular
                                            4ÿ
         of
                                                                                            77435ÿmaximum.
                                                                                                         6
                                                                                            until  you  reach    the

         33835678ÿor7ÿcataracts.
                               4545ÿ4Original 668ÿ
         treatment                                                                         of-pocket

         53643ÿdoesn't738"5ÿcover
                                   473ÿroutine
                                           75683ÿ
         degeneration

         33ÿexams
              3ÿ(eye  633ÿrefractions)
                                3 456787ÿfor7ÿ
         Medicare

         3338478545
         eye
         eyeglasses/contacts.

      •2ÿFor
         P7ÿpeople
                373ÿwho7ÿare
                               3ÿat5ÿhigh
                                        6ÿrisk
                                               6ÿof7ÿ $09:ÿcopayment
                                                              47385ÿfor7ÿ               91:ÿcopayment
                                                                                                  47385ÿfor7ÿ
                                                                                            53   6434733ÿ
                                                                                           $70
         47#ÿwe   3ÿ6will
                                 ÿcover
                                   473ÿone783ÿ           536434733ÿ                     4 7ÿscreening.+
                                                                                                          433868O
                                                                                           Medicare-covered
         47ÿscreening
                       433868ÿeach  34ÿyear.          47ÿscreening.
                                             3 ÿ glaucoma             433868
         glaucoma,                                        Medicare-covered
         glaucoma                                                                          glaucoma


        cÿ7ÿ3ÿÿe663ÿ53643ÿV383646ÿ6e5V7ÿ7ÿ3ÿÿ53646ÿ38365ÿ538ÿ7ÿ
       34563#ÿ4768843ÿ887ÿ47385ÿÿ3ÿ3ÿ7ÿ3643ÿ55ÿ3ÿ4733ÿ83ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       4668ÿ53643ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 128 of 142



  EEFÿG%911ÿ2ÿA2%16 1ÿ2ÿH0ÿ&1961ÿ%676 1ÿA8291ÿ046ÿEÿ>H1 9264ÿ00=?
  A86371ÿCÿ&1964ÿI1197ÿA867ÿ>867ÿ9ÿ2%11ÿ6ÿ867ÿ2ÿ36?                 C;F
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)            4-71



                                                 JKLMÿOPQÿRQSMÿTLOÿ             JKLMÿOPQÿRQSMÿTLOÿ
   UVWXYZVSÿthat
            MKLMÿare
                 LWVÿcovered
                     ZPXVWV[ÿfor
                             \PWÿyou
                                 OPQ             81ÿ2ÿ17ÿ7811ÿ              81ÿ2ÿ17ÿ7811ÿ
                                                 What you must pay              What you must pay

                                                  1%91ÿ@]172                  1%91ÿ=72]172
   Services                                      when you get these             when you get these
                                                 services In-Network            services Out-of-Network

       012341ÿ67ÿ898ÿ9 ÿ2ÿ4626ÿ                                               2ÿ3pay6ÿthese
                                                                                            7811ÿamounts
                                                                                                  627ÿ
       941ÿ312341ÿ978ÿ6ÿ694ÿ                                           until
                                                                                  794ÿyou
                                                                                       2ÿreach
                                                                                             168ÿthe
                                                                                                  781ÿout-
                                                                                                      27
       People at high risk of glaucoma                                          You

       8972ÿ2ÿ4626ÿ312341ÿ978ÿ                                           23217ÿmaximum.
                                                                                              6!9
       include: people with a family

       96171ÿ96196ÿ82ÿ
       history of glaucoma, people with                                         of-pocket

       61ÿ61ÿÿ6ÿ241ÿ6ÿ9369ÿ
       diabetes, African-Americans who

       196ÿ82ÿ61ÿÿ2ÿ241
       are age 50 and older, and Hispanic
       Americans who are 65 or older.

     •"
      ÿFor     12341ÿwith
       $2ÿ3people       978ÿdiabetes
                              96171ÿor2ÿsigns
                                              9ÿ $0  'ÿcopayment
                                                          23617ÿfor2ÿ              23617ÿfor
                                                                                  ';ÿcopayment      2ÿ
       6ÿsymptoms
                372 ÿof2ÿeye11ÿdisease,
                                      9161ÿeye      &19612%11ÿeye
                                                11ÿ Medicare-covered      11ÿ Medicare-covered
                                                                                  &19612%11ÿeye    11ÿ
                                                                                  $70

       1!6 ÿto72ÿevaluate
                     1%64671ÿfor2ÿeye
                                      11ÿdisease
                                          9161ÿ exams1!6 ÿto72ÿevaluate
                                                                 1%64671ÿfor
                                                                          2ÿ exams
                                                                                  1!6 ÿto72ÿevaluate
                                                                                               1%64671ÿfor
                                                                                                        2ÿ
       and

       61ÿcovered
             2%11ÿ3per1ÿMedicare
                               &1961ÿ               11ÿdisease.
                                                           9161                 11ÿdisease.+
                                                                                       9161<
       exams

         91491ÿAnnual64ÿexaminations
                                  1!696792ÿ ÿ)Your
       are                                            eye                         eye

       byÿan
            6ÿophthalmologist
                 2387864242 97ÿor2ÿ
       guidelines.                                     *+,ÿprovider
                                                            -,*./01,ÿmay
                                                                      234ÿneed    ÿ2ÿ3pay6ÿthese
                                                                           5110ÿ You                627ÿ
                                                                                             7811ÿamounts
       23721797ÿare     61ÿrecommended
                               1211ÿfor         6*ÿ* 76
                                                            3 /5ÿ-
                                                2ÿ authorization.,/*,ÿ            7
                                                                                     94ÿ 2 ÿ 1 68ÿ
                                                                                                    781ÿout-
                                                                                                         27
                                                      3+68*,/936/*5:              232   1 7ÿ6 !9 
                                                      to obtain  prior            until you   reach the

       6372679ÿdiabetics.96179
       optometrist                                                                of-pocket    maximum.
       asymptomatic
     •"
      ÿFor     12341ÿwith
       $2ÿ3people       978ÿdiabetes,
                              96171ÿ
         119 ÿfor   2ÿdiabetic
                            96179ÿretinopathy
                                       17923678ÿ
       9ÿcovered
           2%11ÿonce  21ÿ3per1ÿyear.
                                   16
       screening
       is

     •"
      ÿ=   1ÿ3pair
                 69ÿof2ÿeyeglasses
                         11 46 1ÿor2ÿcontact
                                          2767ÿ $0 'ÿcopayment
                                                          23617ÿfor2ÿone
                                                                          21ÿ C40%Dÿcoinsurance
                                                                                         2961ÿfor 2ÿone
                                                                                                           21ÿ
       41   1   ÿ671   ÿ16 8ÿ 67
                                   6   67ÿ    1 ÿ  36 9 ÿ
                                                           2ÿ&1  96 12 %11ÿ 36 9ÿ 2 
                                                                                          ÿ&1   9
                                                                                                 6 12 %1 1ÿ
        One

       7867ÿincludes
              941ÿinsertion
                           91792ÿof2ÿan
                                         6ÿ           766ÿglasses
                                                                  46 1ÿor2ÿ standard
                                                                                   766ÿglasses
                                                                                                46 1ÿor2ÿ
       lenses after each cataract surgery             pair of Medicare-covered    pair of Medicare-covered

       976246ÿlens   41ÿ(additional
                              >6979264ÿ3pairs      2767ÿlenses
                                             69ÿof2ÿ contact  411ÿafter
                                                                       671ÿ contact
                                                                                  2767ÿ4lenses
                                                                                             11ÿafter
                                                                                                    671ÿ
       that                                           standard

       11 46 1ÿor2ÿcontacts2767ÿare61ÿnot         67667ÿsurgery.
                                            27ÿ cataract         1            67667ÿsurgery.+
                                                                                                1<
       intraocular

       2%11ÿby    ÿMedicare).
                         &1961?ÿIf@ÿyou
                                         2ÿhave
                                             86%1ÿ
       eyeglasses                                                                 cataract

       72ÿseparate
       covered
               136671ÿcataract
                           67667ÿoperations,
                                      2316792ÿ                                  ÿ2ÿ3pay6ÿthese
                                                                                             7811ÿamounts
                                                                                                    627ÿ
                                                                                   7
                                                                                     94ÿ 2 ÿ 1 68ÿ
                                                                                                    781ÿout-
                                                                                                         27
                                                                                  You

       2ÿcannot
             627ÿreserve
                          11%1ÿthe781ÿbenefit
                                         1197ÿ
       two
                                                                                  232   1 7ÿ6 !9 
                                                                                  until you   reach the

       671ÿthe781ÿfirst
                    97ÿsurgery
                             1ÿand 6ÿ3purchase
                                           861ÿ
       you                                                                        of-pocket maximum.

       72ÿeyeglasses
             11 46 1ÿafter   671ÿthe
                                    781ÿsecond
                                          12ÿ
       after

          1ÿA2        %11ÿeyeglasses
                                11 46 1ÿafter671ÿ
       two

       67667ÿsurgery
                      1ÿincludes
                               941ÿstandard
                                           766ÿ
       surgery.     Covered

       61ÿand   6ÿ4lenses
                          11ÿas6ÿdefined
                                     191ÿbyÿ
       cataract

       &1961Bÿany    6ÿupgrades
                             3 61ÿare  61ÿnot
                                             27ÿ
       frames
       Medicare;


      @ÿ2ÿ61ÿ6ÿ^64991ÿ&1961ÿI11996ÿ>^&I?ÿ2ÿ86%1ÿ44ÿ&1969ÿ1197ÿ781ÿ2ÿ
     17941ÿ2961ÿ6_2ÿ23617ÿ6ÿ1ÿ41 ÿ2ÿ1%91ÿ7867ÿ61ÿ2%11ÿ1ÿ
      If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                       =9964ÿ&1961ÿ
     deductible, coinsurance and/or copayment may be less for services that are covered under
                                         Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 129 of 142



  ]2]6ÿV2853903ÿ1ÿ?1234 3ÿ14ÿ<<=-ÿ>358043ÿ<529 3ÿ?81803ÿ-9ÿ]ÿ7=3 819ÿ--Y
  ?834ÿZ/ÿ>3580ÿ*3938ÿ?84ÿ7+8ÿ8ÿ0123435ÿ95ÿ+8ÿ.1 ÿ.              Z1]
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)             4-72



                                                          F^ÿ&#ÿ(#Nÿ_&ÿ                    F^ÿ&#ÿ(#Nÿ_&ÿ
   `$ILG$Nÿthat
            ^ÿare
                 I$ÿcovered
                     GL$I$ÿfor
                             aIÿyou
                                 &#                      +839ÿ.1 ÿ3ÿ833ÿ                    +839ÿ.1 ÿ3ÿ833ÿ
                                                          What you must pay                     What you must pay

                                                          342803ÿ:9b3+14,                   342803ÿY 1b3+14,
   Services                                               when you get these                    when you get these
                                                          services In-Network                   services Out-of-Network

          0123435ÿ7890 589 ÿ ÿ91ÿ8835ÿ
          1ÿ53 3ÿ43ÿ8989 ÿ
        covered (including, but not limited

          41 43823ÿ393ÿ14ÿ98
        to, deluxe frames, tinting,

          4330823ÿ0189 
        progressive lenses or anti-
        reflective coating).

   ÿRoutine"#$ÿEye %&$ÿExam:
                                       %'()ÿ                   ÿRoutine
                                                                              "#$ÿEye %&$ÿ Additional
                                                                                                   ÿRoutine
                                                                                                                 "#$ÿEye   %&$ÿ
                                                              %'    ()                           %'  ()
   Additional                                                Additional
   *3938ÿis8ÿcombined
                018935ÿin89ÿand   95ÿout-of-
                                            1 1          Exam:                              Exam:
   9network.
      3+14,                                                 ÿ-4128535ÿby:./                           01.39ÿbenefits
                                                                                                  ÿ012ÿcopayment,           3938ÿ
   Benefit

                                                                                                   018935ÿin89ÿand95ÿout-of-
                                                                                                                           1 1
                                                             Provided                           $70
       •3 58835ÿto1ÿ16ÿroutine
        ÿLimited           41 893ÿeye3.3ÿexam
                                             3ÿ UnitedHealthcare
                                                               @9835A38043ÿ                 9   3 
                                                                                                      +1   4,
                                                                                                             C
                                                                                                combined
          3234.ÿyear
                 .34                                          98819B                             network.   *
                                                               ÿ14ÿPlan
                                                                   -9ÿnetwork
                                                                          93+14,ÿ
          every                                              Vision®

   71 ÿcan
   ÿ       09ÿview
               283+ÿthe 83ÿVendor
                             939514ÿInformation
                                         :914819ÿ providers  4128534
                                                             or

   ;833ÿatÿwww.myAARPMedicare.com,
               +++.<<=->35804301ÿ $0
   You

   14ÿcall
        0ÿ?Customer
                134ÿService              823ÿaÿ ÿ02ÿcopayment
                            ;342803ÿto1ÿhave                       01.39
   Sheet

   paper
      34ÿcopy
             01.ÿsent
                     39ÿto1ÿyou.
                               .1 
   or


   ÿ

          EF$G($ÿtoÿMedicare"
                              H$GI$Jÿ                        O8343ÿis8ÿno  01894903ÿ Z40%
                                                                           91ÿcoinsurance,          2[ÿcoinsurance
                                                                                                          01894903ÿfor   14ÿthe
                                                                                                                                83ÿ
                                                                01   .3  9 ÿ
                                                                               1 4ÿ             P   Q3   0 13  ÿ1 ÿ>3   5 8
                                                                                                                            0  43Rÿ
                                                             There
          KI$L$L$ÿVisitMN
   ii "Welcome

                                                                535 083ÿfor 14ÿthe
                                                                                  83ÿ          preventive
                                                                                                    43239823ÿvisit.+
                                                                                                                 288\
          Preventive                                         copayment,        or               "Welcome to Medicare"
   O83ÿplan
   ÿ      9ÿcovers
                01234ÿthe 83ÿone-time
                                19383ÿ                       PQ3
                                                             deductible
                                                                       013  ÿ
                                                                              1ÿ
                                                                                >3   5  8
                                                                                        0 4
                                                                                           3Rÿ  ÿ71 ÿpay.ÿthese      1 9ÿ
                                                                                                              833ÿamounts
   P"Welcome
     Q3013ÿto1ÿMedicare"
                        >358043Rÿpreventive
                                          43239823ÿ preventive
   The
                                                                  432 39 8
                                                                          23ÿ2 88
                                                                                 
                                                             "Welcome        to Medicare"
                                                                                                    9 
                                                                                                      8 ÿ. 1 ÿ4 3 0 8 ÿ83ÿout-
                                                                                                                             1 
                                                                                                You
   2visit.
     88ÿThe
           O83ÿvisit
                288ÿincludes
                        890 53ÿaÿreview
                                       43283+ÿof1ÿyour
                                                    .1 4ÿ There
                                                             ÿO8343ÿis8ÿno
                                                                             visit.
                                                                           91ÿcoinsurance,       110,3ÿmaximum.
                                                                               01894903ÿ of-pocket
                                                                                                   until you
                                                                                                                8 
                                                                                                              reach     the
   8health,
      38ÿasÿwell
                 +3ÿasÿeducation
                             35 0819ÿand   95ÿ             0  1   .3  9 ÿ
                                                                               1 4ÿ
   0counseling
      1 9389 ÿabout1 ÿthe83ÿpreventive
                                    43239823ÿ                5   35
                                                             copayment,
                                                                       08 3ÿ14
                                                                               or
                                                                                 ÿ ÿ
                                                                                    19   3
                                                                                          8
                                                                                           3 ÿ  ÿZ40%
                                                                                                    2[ÿcoinsurance
                                                                                                          01894903ÿfor   14ÿaÿ
   342803ÿyou.1 ÿ9need 335ÿ(including
                              7890 589 ÿcertain
                                              03489ÿ Medicare-covered
                                                              >3    5 8
                                                             deductible
                                                                       043 
                                                                            01
                                                                             for
                                                                                2
                                                                                3 4
                                                                                  a
                                                                                    35  ÿ
                                                                                        VWXÿ
                                                                                    one-time      1 9 3 83ÿ >3  5 80  43
   0433989 ÿand   95ÿshots),
                          81ÿand95ÿreferrals
                                            43344ÿfor14ÿ 0433989 ÿif8ÿordered               0123435ÿEKG VWXÿscreening
                                                                                                                     0433989 ÿ
   services                                                                                     one-time       Medicare-

                                                                               1453435ÿasÿaÿ ifcovered
                                                                                        EKG
   1834ÿcare
            043ÿif8ÿ9needed.
                        33535ÿDoesn't
                                 S139Tÿinclude
                                              890 53ÿ screening                                   8ÿ145  3435  ÿ
                                                                                                                 ÿ ÿ4result
                                                                                                                         3 ÿof1ÿ
   screenings

     ÿtests,
   other
         3ÿradiological
                45811 80ÿdiagnostic
                                   589180ÿtests            4  3 
                                                  3ÿ to1ÿMedicare"
                                                                       ÿ1ÿ.1  4ÿPQ3    01 3ÿ    . 1  4 ÿPQ3
                                                                                                     ordered
                                                                                                                01
                                                                                                                as
                                                                                                                   3
                                                                                                                    a
                                                                                                                         ÿ
                                                                                                                         1ÿ
                                                                   >3   58043 Rÿ
                                                                                  432  398
                                                                                           23ÿ
                                                             result     of your  "Welcome
   14ÿnon-radiological
        91945811 80ÿdiagnostic
                               589180ÿtests 3ÿor14ÿ visit.                                 >358043Rÿpreventive
                                                                                                                   43239823ÿ
    lab                                                                                         your      "Welcome       to

                                                  843ÿ 2YOutpatient
                                                                 88ÿPlease
                                                                       -33ÿ4refer
                                                                                334ÿto1ÿ Medicare"
                                                                                preventive
   5diagnostic
      89180ÿtests.
                  3ÿÿAdditional
                             <558819ÿcost  01ÿshare                                           2 8
                                                                                                     8
                                                                                                       \ ÿ
                                                                                                           - 3  3 ÿrefer
                                                                                                                     4334ÿto1ÿ
   or

      .ÿapply
           .ÿto1ÿany9.ÿlab
                             ÿor14ÿ5diagnostic
                                        89180ÿ Tests              8
                                                                         3 9ÿ
                                                                             S8    91  
                                                                                         80ÿ      YOutpatient
                                                                                                      839ÿDiagnostic
                                                                                                visit.+    Please
                                                                                                                 S89180ÿ
                                               288ÿasÿ O3ÿand    95ÿTherapeutic
                                                                            O8343 80ÿ Tests
                                                                             Diagnostic
   389 ÿperformed
              341435ÿduring5 489 ÿyour.1 4ÿvisit,                                              O3ÿand95ÿTherapeutic
                                                                                                                O8343 80ÿ
    may
   testing



        :ÿ.1 ÿ43ÿÿc 8835ÿ>358043ÿ*3938084.ÿ7c>*ÿ14ÿ823ÿ ÿ>358085ÿ3938ÿ839ÿ.1 4ÿ
       535 083ÿ01894903ÿ95d14ÿ01.39ÿ.ÿ3ÿ3ÿ14ÿ342803ÿ8ÿ43ÿ0123435ÿ9534ÿ
        If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                          Y4889ÿ>358043ÿ
       deductible, coinsurance and/or copayment may be less for services that are covered under
                                           Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 130 of 142



  +8+*ÿ50131ÿ98ÿ91441ÿ894ÿ99:,ÿ105341ÿ90 41ÿ 9531ÿ,ÿ+ÿ;:1459ÿ,,<=
   14ÿ>?ÿ1053ÿ11852ÿ 4ÿ;) ÿ52ÿ391410ÿ0ÿ) ÿ(9ÿ (=                      >0@A
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)         4-73



                                                               BC!ÿEFÿFGÿ!Eÿ What                BC!ÿyouEFÿmustFGÿpay !Eÿ
   HIJKLIGÿthat
             C!ÿare
                 !Iÿcovered
                     LJIIMÿfor
                             Nÿyou
                                 EF                           ) 1ÿ(9ÿ41ÿ 121ÿ when               ) 1ÿyou
                                                                                                           (9ÿget41ÿthese 121ÿ
                                                           What you must pay

                                                               2145312ÿ30O1)94-                   2145312ÿ<       0980O1)94-
   Services                                                when you get these
                                                           services In-Network                      services    Out-of-Network

   0described
      12345610ÿfor  894ÿeach
                        13ÿseparate
                               21 4 1ÿservice                   145312ÿand
                                            214531ÿin5ÿ Services           0ÿSupplies
                                                                                   512ÿ Services 145312ÿand   0ÿSupplies
                                                                                                                         512ÿ
   this52ÿMedical
            1053ÿBenefits
                       11852ÿChart.4                        894ÿother
                                                                for  9 14ÿEKG's.
                                                                           2                   894ÿother
                                                                                                    for 9 14ÿEKG's.
                                                                                                                 2
   !"#ÿWe        $1ÿcover
                          3914ÿthe1ÿ"Welcome
                                        %$139&1ÿto9ÿ                                               /9ÿpay(ÿthese 121ÿamounts
                                                                                                                           &92ÿ
   1     0 53  41 'ÿ 41 1  51 ÿ  5
                                      2 5ÿ9(ÿ)5    5ÿ                                              5
                                                                                                         ÿ
                                                                                                          (9   ÿ41   3  ÿ  1ÿout-
                                                                                                                               90
   Important:                                                                                       You

       1ÿfirst
           8542ÿ*12+ÿmonths
                     &9 2ÿyou (9ÿhave1ÿMedicare
                                            105341ÿ                                                98093-1ÿmaximum.
                                                                                                                  & 15&&ÿ
   Medicare"         preventive    visit  only within                                               until you    reach    the

   , 4ÿB.ÿWhen$ 1ÿyou(9ÿmake
                             & -1ÿyour (94ÿ
   the                                                                                              of-pocket

           95&1.ÿlet  1ÿyour
                           (94ÿdoctor's
                                   093942ÿoffice
                                               988531ÿ
   Part

   -know
     9)ÿyou  (9ÿwould
                    )90ÿlike
                           5-1ÿto9ÿschedule
                                      23101ÿyour(94ÿ
   appointment,

   %"Welcome
     $139&1ÿto9ÿMedicare"
                        105341'ÿpreventive
                                         41151ÿ
   visit.
     525
   2+ÿIf38ÿyou
           (9ÿobtain
                 96 5ÿcovered
                         391410ÿservices
                                      2145312ÿfrom
                                                849&ÿanÿout-of-network
                                                             909801)94-ÿphysician (2535ÿor94ÿprovider
                                                                                                  495014ÿwho
                                                                                                           ) 9ÿdoes 0912ÿnot
                                                                                                                           9ÿ
                105341ÿassignment,
      331 ÿMedicare           2254&1.ÿyou   (9ÿwill
                                                    )5ÿ6be1ÿresponsible
                                                              41292561ÿfor  894ÿthe1ÿcost
                                                                                        392ÿsharing
                                                                                             2 454ÿshown
                                                                                                       29)ÿabove,  691.ÿplus2ÿ
            058814131ÿ6between
      (ÿdifference        1)11ÿthe1ÿamount&9ÿwe   )1ÿpay(ÿthe1ÿprovider
                                                                        495014ÿand0ÿthe1ÿMedicare
                                                                                            105341ÿlimiting
                                                                                                         5&554ÿcharge.
                                                                                                                    3 441ÿIf38ÿyou
                                                                                                                                 (9ÿ
   accept

   96 5ÿ0durable461ÿmedical
                         &1053ÿequipment
                                       155&1ÿfrom  849&ÿanÿout-of-network
                                                                 909801)94-ÿsupplier
                                                                                     2 514ÿ)who9ÿ0does
                                                                                                       912ÿnot9ÿaccept
                                                                                                                    331 ÿ
   any

                     2254&1.ÿthe1ÿplan
   105341ÿassignment,                     ÿwill
                                                )5ÿpay(ÿ6based
                                                               210ÿon9ÿthe1ÿ6billed
                                                                               510ÿamount
                                                                                       &9ÿand  0ÿyou
                                                                                                     (9ÿ)5
                                                                                                          will
                                                                                                              ÿ6be1ÿ4responsible
                                                                                                                       1292561ÿ
   obtain

   894ÿthe1ÿcost392ÿsharing
                      2 454ÿshown
                                29)ÿabove. 691
   Medicare
   for
   /9ÿcan
   ÿ        3ÿget41ÿyour
                      (94ÿcare
                            341ÿfrom 849&ÿanÿout-of-network
                                               909801)94-ÿprovider. 495014ÿÿHowever,
                                                                                  69)114.ÿthatÿprovider
                                                                                                     495014ÿmust
                                                                                                               &2ÿ6be1ÿeligible
                                                                                                                            154561ÿ
     9ÿparticipate
             4535 1ÿin5ÿMedicare.
                           105341ÿWe    $1ÿcannot
                                               39ÿpay(ÿaÿprovider 495014ÿ)who9ÿis52ÿnot
                                                                                       9ÿeligible
                                                                                           154561ÿto9ÿparticipate
                                                                                                           4535 1ÿin5ÿ
   You

   105341ÿYou     /9ÿwill
                         )5ÿ6be1ÿ4responsible
                                     1292561ÿfor 894ÿthe1ÿfull
                                                              8ÿcost
                                                                   392ÿof98ÿthe1ÿservices
                                                                                  2145312ÿyou
                                                                                            (9ÿ4receive.
                                                                                                   13151ÿCheck
                                                                                                             13-ÿwith  )5ÿyour
                                                                                                                              (94ÿ
   to

                    18941ÿreceiving
      495014ÿ6before     4131554ÿservices
                                         2145312ÿto9ÿconfirm
                                                       39854&ÿthatÿthey1(ÿparticipate
                                                                                   4535 1ÿin5ÿMedicare.
                                                                                                105341
   Medicare.
    provider

   7* ÿ9    1410ÿservices
       Covered       2145312ÿthatÿdo  09ÿnot
                                           9ÿcount
                                               39ÿtoward
                                                         9) 40ÿyour(94ÿmaximum
                                                                         & 15&&ÿout-of-pocket
                                                                                       9098093-1ÿamount. &9




       38ÿ(9ÿ41ÿÿP58510ÿ105341ÿ1185354(ÿ;P=ÿ94ÿ 1ÿ8ÿ105350ÿ611852ÿ 1ÿ(94ÿ
      0103561.ÿ3952431ÿ0Q94ÿ39 (&1ÿ& (ÿ61ÿ122ÿ894ÿ2145312ÿ ÿ41ÿ391410ÿ014ÿ
       If you are a Qualified Medicare Beneficiary (QMB) or have full Medicaid benefits then your

                                      <4545ÿ105341ÿ
      deductible, coinsurance and/or copayment may be less for services that are covered under
                                          Original Medicare.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 131 of 142



  XYXZÿP4'7)-*)ÿ,9ÿH,4)32<)ÿ9,3ÿNN[Wÿ;)7'*23)ÿN742-+2<)ÿH&,'*)ÿW.2-ÿXÿC[)<',-2.ÿWWSD
  H&2?+)3ÿ\Fÿ;)7'*2.ÿO)-)9'+(ÿH&23+ÿC1&2+ÿ'(ÿ*,4)3)7ÿ2-7ÿ1&2+ÿ/,0ÿ?2/D               \V]\
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-74




  ÿSECTION
   456789 ÿ3ÿ                                  ÿÿÿÿÿÿÿ
                                        What services are not covered by the plan?

     ÿSection
      4ÿ3.1ÿ                       4ÿweÿdo
                                          Services                ÿnot
                                                                       ÿcover
                                                                              ÿ(exclusions)
                                                                                     !"#$
   %&'(ÿsection
            ()*+',-ÿtells
                      +)..(ÿyou
                             /,0ÿwhat
                                   1&2+ÿservices
                                             ()34'*)(ÿare 23)ÿ"excluded"
                                                                  5)6*.07)78ÿfrom 93,:ÿMedicare
                                                                                         ;)7'*23)ÿcoverage     *,4)32<)ÿand2-7ÿtherefore,
                                                                                                                                   +&)3)9,3)=ÿare23)ÿnot
                                                                                                                                                      -,+ÿ
   *,4)3)7ÿ>by/ÿthis+&'(ÿ?plan.
                             .2-@ÿIfA9ÿa2ÿservice
                                          ()34'*)ÿis'(ÿ"excluded,"
                                                         5)6*.07)7=8ÿit'+ÿmeans :)2-(ÿthat
                                                                                         +&2+ÿthis
                                                                                              +&'(ÿ?plan      .2-ÿdoesn't
                                                                                                                   7,)(-B+ÿcover
                                                                                                                             *,4)3ÿthe  +&)ÿservice.
                                                                                                                                            ()34'*)@
  This
   covered
  %&)ÿchart*&23+ÿ>below
                   ).,1ÿlists
                            .'(+(ÿ ()34'*)(ÿand  2-7ÿitems
                                                        '+):(ÿthat  +&2+ÿÿeither
                                                                          )'+&)3ÿare
                                                                                   23)ÿnot
                                                                                        -,+ÿcovered
                                                                                             *,4)3)7ÿunder       0-7)3ÿany
                                                                                                                         2-/ÿcondition
                                                                                                                                *,-7'+',-ÿor,3ÿare
                                                                                                                                                 23)ÿ
  *covered
      ,4)3)7ÿonly
                ,-./ÿunder
                       0-7)3ÿspecific
                                 (?)*'9'*ÿconditions.
                                               *,-7'+',-(@
  The                              services

  A9ÿyou
      /,0ÿget<)+ÿservices
                 ()34'*)(ÿthat +&2+ÿare23)ÿexcluded
                                             )6*.07)7ÿ(not  C-,+ÿcovered),
                                                                     *,4)3)7D=ÿyou/,0ÿmust
                                                                                        :0(+ÿ?pay2/ÿfor
                                                                                                    9,3ÿthem     +&):ÿyourself.
                                                                                                                        /,03().9@ÿWe   E)ÿwon't
                                                                                                                                           1,-B+ÿ?pay2/ÿ
  9,3ÿthe+&)ÿexcluded
              )6*.07)7ÿmedical
                            :)7'*2.ÿservices
                                           ()34'*)(ÿlisted
                                                        .'(+)7ÿin'-ÿthe+&)ÿchart
                                                                             *&23+ÿ>below
                                                                                     ).,1ÿexcept
                                                                                            )6*)?+ÿunder      0-7)3ÿthe
                                                                                                                      +&)ÿspecific
                                                                                                                           (?)*'9'*ÿconditions
                                                                                                                                         *,-7'+',-(ÿ
  If

  .listed.
    '(+)7@ÿThe     ,-./ÿexception:
              %&)ÿonly    )6*)?+',-Fÿwe      1)ÿwill
                                                  1'..ÿ?pay2/ÿif'9ÿa2ÿservice
                                                                      ()34'*)ÿin'-ÿthe
                                                                                   +&)ÿchart
                                                                                        *&23+ÿ>below
                                                                                                ).,1ÿis'(ÿfound    9,0-7ÿupon
                                                                                                                           0?,-ÿappeal2??)2.ÿto+,ÿ>be)ÿa2ÿ
  for

  :)            ()34'*)ÿthat
        7'*2.ÿservice      +&2+ÿwe1)ÿshould
                                         (&,0.7ÿhave
                                                   &24)ÿ?paid 2'7ÿfor 9,3ÿor,3ÿcovered
                                                                               *,4)3)7ÿ>because
                                                                                           )*20()ÿof,9ÿyour      /,03ÿspecific
                                                                                                                       (?)*'9'*ÿsituation.
                                                                                                                                    ('+02+',-@ÿ(For
                                                                                                                                                 CG,3ÿ
  '-9,3:2+',-ÿabout 2>,0+ÿappealing
                               2??)2.'-<ÿa2ÿ7decision
                                                   )*'(',-ÿwe      1)ÿhave
                                                                        &24)ÿmade
                                                                                :27)ÿto+,ÿnot
                                                                                          -,+ÿcover
                                                                                               *,4)3ÿa2ÿmedical   :)7'*2.ÿservice,
                                                                                                                             ()34'*)=ÿgo  <,ÿto+,ÿ
   medical

  H&    2?+)3ÿ9,I=ÿSection
                   J)*+',-ÿK5.3@Lÿin'-ÿthis+&'(ÿ>booklet.)
                                                  ,,M.)+@D
  information
   Chapter
  N..ÿexclusions
  All   )6*.0(',-(ÿor,3ÿlimitations
                            .':'+2+',-(ÿon    ,-ÿservices
                                                  ()34'*)(ÿare     23)ÿdescribed
                                                                        7)(*3'>)7ÿin'-ÿthe
                                                                                         +&)ÿBenefits
                                                                                              O)-)9'+(ÿChart      H&23+ÿor,3ÿin'-ÿthe
                                                                                                                                  +&)ÿchart
                                                                                                                                        *&23+ÿ>below.
                                                                                                                                                 ).,1@
  P4)-ÿif'9ÿyou/,0ÿreceive
                   3)*)'4)ÿthe  +&)ÿexcluded
                                       )6*.07)7ÿservices
                                                     ()34'*)(ÿat2+ÿan    2-ÿemergency
                                                                              ):)3<)-*/ÿfacility,
                                                                                            92*'.'+/=ÿthe      +&)ÿexcluded
                                                                                                                   )6*.07)7ÿservices
                                                                                                                                  ()34'*)(ÿare23)ÿstill
                                                                                                                                                   (+'..ÿ
          *,4)3)7ÿand
  -not,+ÿcovered     2-7ÿour,03ÿ?plan.2-ÿ1'will.
                                               .ÿnot
                                                 -,+ÿ?pay2/ÿfor
                                                             9,3ÿthem.
                                                                     +&):@
  Even


       4ÿnot  ÿcovered
                           ÿby     ÿ                     ÿcovered
                                                                      ÿunder
                                                                                  #ÿanyÿ Covered     6ÿonly  ÿunder
                                                                                                                                  #ÿspecific
                                                                                                                                           Rÿ
       Q
       ÿ                                                     ÿ                               ÿ
       Services                                              Not
       Medicare                                              condition                               conditions

       J)34'*)(ÿconsidered
                    *,-('7)3)7ÿnot      -,+ÿ                                     T✓ÿÿ
       3)2(,-2>.)ÿand
       ÿ                2-7ÿnecessary,
                               -)*)((23/=ÿ
       Services

       2**,37'-<ÿto+,ÿthe
       ÿ                  +&)ÿstandards
                                 (+2-7237(ÿof,9ÿ
       reasonable

       SOriginal
       ÿ   3'<'-2.ÿMedicare.
                   ;)7'*23)@
       according


       P6?)3':)-+2.ÿmedical:)7'*2.ÿand    2-7ÿ                                                                                       T✓ÿÿ
       (03<'*2.ÿ?procedures,
       ÿ             3,*)703)(=ÿequipment
                                        )U0'?:)-+ÿ                                                           ÿ;2/ÿ>be)ÿcovered
                                                                                                                        *,4)3)7ÿ>by/ÿS3     '<'-2.ÿ
       Experimental

       2-7ÿmedications.
       ÿ      :)7'*2+',-(@                                                                             ÿ;)7'*23)ÿ0under     -7)3ÿa2ÿMedicare-
                                                                                                                                        ;)7'*23)V
       surgical                                                                                      May                                  Original

       P6?)3':)-+2.ÿ?procedures
       ÿ                      3,*)703)(ÿand    2-7ÿ                                                     2??3,4)7ÿclinical  *.'-'*2.ÿresearch
                                                                                                                                       3)()23*&ÿ
       and                                                                                           Medicare

       '+):(ÿare
       ÿ        23)ÿthose
                     +&,()ÿitems
                               '+):(ÿand 2-7ÿ                                                           ÿ(+07/ÿor,3ÿby   >/ÿour
                                                                                                                             ,03ÿ?plan.
                                                                                                                                      .2-@
       Experimental                                                                                  approved

       ?procedures
       ÿ  3,*)703)(ÿ7determined
                          )+)3:'-)7ÿ>by/ÿour     ,03ÿ                                                    ÿCJ))ÿH&                     J)*+',-ÿK5ÿfor
                                                                                                                        2?+)3ÿ3,L=ÿSection        9,3ÿ
       items                                                                                         study

       ?plan
       ÿ  .2-ÿand
               2-7ÿOriginal
                    S3'<'-2.ÿMedicare
                                  ;)7'*23)ÿto+,ÿ                                                          ÿ:,3)ÿinformation
                                                                                                                     '-9,3:2+',-ÿon    ,-ÿclinical
                                                                                                                                           *.'-'*2.ÿ
                                                                                                     (See           Chapter

       -,+ÿ>be)ÿgenerally
       ÿ         <)-)32../ÿaccepted
                                2**)?+)7ÿ>by/ÿ                                                             ÿ3research
                                                                                                               )()23*&ÿstudies.)
                                                                                                                          (+07')(@D
                                                                                                     more

       +&)ÿmedical
       ÿ      :)7'*2.ÿcommunity.
                        *,::0-'+/@
       not
       the

       W3'42+)ÿroom
                 3,,:ÿin'-ÿa2ÿhospital.
                                 &,(?'+2.@                                                                                           T✓ÿÿ
                                                                                                            ÿHCovered
                                                                                                                ,4)3)7ÿonly
                                                                                                                         ,-./ÿwhen        :)7'*2../ÿ
                                                                                                                                 1&)-ÿmedically
       Private

                                                                                                     ÿ-necessary.
                                                                                                                )*)((23/@
       W)3(,-2.ÿitems
                    '+):(ÿin'-ÿyour
                                  /,03ÿroom
                                          3,,:ÿat2+ÿa2ÿ                          T✓ÿÿ
       &,(?'+2.ÿor,3ÿa2ÿskilled
       ÿ                  (M'..)7ÿnursing
                                      -03('-<ÿ
       Personal
       hospital
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 132 of 142



  :;:<ÿ='1"%"ÿ$ÿ0$'"&,"ÿ$&ÿ>>?@ÿA"1&"ÿ>1'%,"ÿ0!$"ÿ@%ÿ:ÿB?",$%ÿ@@CD
  0!#"&ÿEFÿA"1ÿG"%"ÿ0!&ÿB2!ÿÿ$'"&"1ÿ%1ÿ2!ÿ$ ÿ#D               E*HI
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-75


    01234516ÿ89ÿ593121 ÿ ÿ                      9ÿcovered
                                                    593121 ÿunder
                                                            8 12ÿany
                                                                  8ÿ Covered
                                                                      93121 ÿonly98ÿunder
                                                                                       8 12ÿspecific
                                                                                                   615445ÿ
    1 4521                                    598 4498              598 44986
    Services not covered by                     Not
    Medicare                                    condition             conditions

    ÿsuch
               !ÿasÿaÿtelephone
                             ""#!$%"ÿor$&ÿaÿ
    ""'$%(
    facility,
    television.

    ) *+"ÿnursing
                 % &%,ÿcare
                            &"ÿin%ÿyour
                                      $ &ÿ               -ÿÿ
                                                           ✓
    !$+"(
    Full-time
    home.

    0 $1ÿcare&"ÿisÿcare
                            &"ÿ#provided
                                     &$'1"1ÿ             -ÿÿ
                                                           ✓
    %ÿaÿ%nursing
              &%,ÿhome,
                     !$+"ÿhospice,
                               !$#"ÿor$&ÿ
    Custodial

    $!"&ÿfacility
            ÿsetting
                     "%,ÿwhen
                                2!"%ÿyou$ ÿ
    in

    1$ÿnot
         %$ÿrequire
              &"3 &"ÿskilled
                         4"1ÿmedical
                                 +"1ÿ
    other

    &"ÿor$&ÿskilled
               4"1ÿnursing
                        % &%,ÿcare.
                                    &"(ÿ
    do

    0 $1ÿcare&"ÿisÿ#personal
                              "&$%ÿcare
                                         &"ÿ
    care

    !ÿdoes
           1$"ÿnot
                  %$ÿrequire
                       &"3 &"ÿthe
                                 !"ÿ
    Custodial

    $%% %,ÿattention
                   "%$%ÿof$ÿtrained
                                    &%"1ÿ
    that

    +"1ÿor$&ÿ#paramedical
                     &+"1ÿ
    continuing

    #personnel,
      "&$%%"ÿsuch
                   !ÿasÿcare
                               &"ÿthat
                                      !ÿ
    medical

    !"#ÿyou$ ÿwith
                  2!ÿactivities
                         '"ÿof$ÿdaily
                                         1ÿ
    '%,ÿsuch
             !ÿasÿ5bathing
                          !%,ÿor$&ÿ
    helps

    1&"%,(
    living,
    dressing.

    6$+"+4"&ÿservices"&'"ÿinclude
                                 %1"ÿ                  -ÿÿ
    5basic
      ÿhousehold
             !$ "!$1ÿassistance,
                            %"ÿ
    Homemaker                                              ✓

    %1%,ÿlight
                  ,!ÿ!housekeeping
                          $ "4""#%,ÿor$&ÿ
    ,!ÿmeal
            +"ÿ#preparation.
                    &"#&$%(
    including
    light

    )""ÿcharged
            !&,"1ÿfor $&ÿcare
                             &"ÿby5ÿyour
                                       $ &ÿ              -ÿÿ
                                                           ✓
    ++"1"ÿrelatives
                   &"'"ÿor$&ÿmembers
                                    +"+5"&ÿ
    Fees

    $ÿyour
        $ &ÿhousehold.
               !$ "!$1(
    immediate
    of

    0$+"ÿsurgery
                  &,"&ÿor$&ÿ                                                            -ÿÿ
                                                                                          ✓
    #procedures.
      &$"1 &"(                                                        •7ÿCovered
                                                                           0$'"&"1ÿin%ÿcases
                                                                                         "ÿof$ÿan   %ÿ
    Cosmetic

                                                                           1"%ÿinjury
                                                                                        %9&ÿor$&ÿfor  $&ÿ
                                                                           +#&$'"+"%ÿof$ÿthe   !"ÿ
                                                                           accidental

                                                                           %$%%,ÿof$ÿaÿ+       $&+"1ÿ
                                                                           improvement

                                                                           5body
                                                                             $1ÿmember.
                                                                                  +"+5"&(
                                                                           functioning            malformed

                                                                        •ÿ
                                                                         7ÿCovered
                                                                           0$'"&"1ÿfor$&ÿallÿstages
                                                                                                 ,"ÿof$ÿ
                                                                           &"$%&$%ÿfor     $&ÿaÿ5breast
                                                                                                          &"ÿ
                                                                           "&ÿaÿmastectomy,
                                                                                    +"$+ÿasÿ2"     well
                                                                                                                ÿ
                                                                           reconstruction

                                                                           ÿfor
                                                                               $&ÿthe
                                                                                   !"ÿunaffected
                                                                                         %""1ÿ5breast &"ÿ
                                                                           after

                                                                           $ÿ#produce
                                                                                &$1 "ÿaÿsymmetrical
                                                                                           ++"&ÿ
                                                                           as

                                                                           ##"&%"(
                                                                           to
                                                                           appearance.
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 133 of 142



  DEDFÿ3"&!+!ÿ/ÿ"!4!ÿ/ÿAA6Gÿ%!&!ÿA&"+4!ÿ!ÿG-+ÿDÿ$6!4+-ÿGG>(
  !ÿHIÿ%!&-ÿB!+!/#ÿÿ$@ÿ#ÿ"!!&ÿ+&ÿ@ÿ5,ÿ5(               H'JC
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-76


    01234516ÿ89ÿ593121 ÿ ÿ                9ÿ593121 ÿ8 12ÿ8ÿ Covered
                                                                93121 ÿonly  98ÿunder
                                                                                    8 12ÿspecific
                                                                                               615445ÿ
    1 4521                              598 4498              598 44986
    Services not covered by               Not covered under any
    Medicare                              condition            conditions

    ÿServices
                  !"!#ÿ                                                             )ÿÿ
                                                                                       ✓
    $%!&!'"!!&(                                          %+,-ÿmanipulation
                                                                            .+,-+ÿof/ÿthe    !ÿ
    Chiropractic

                                                               #+!ÿtoÿcorrect
                                                                             !ÿaÿsubluxation
                                                                                           #,0-,1+ÿis#ÿ
    (Medicare-covered)                                         Manual

                                                               "!!&2ÿExcluded
                                                                              31-,&!&ÿfrom /.ÿ
                                                               spine

                                                               %!&!ÿcoverage
                                                                               "!4!ÿis#ÿany+5ÿ
                                                               covered.

                                                               #!"!ÿother!ÿthan
                                                                                   +ÿ.      +,-ÿ
                                                               Medicare

                                                               .+,-+ÿof/ÿthe   !ÿspine
                                                                                             #+!ÿfor /ÿ
                                                               service                     manual

                                                               !ÿtreatment
                                                                      !.!+ÿof/ÿsubluxation.
                                                                                        #,0-,1+2
                                                               manipulation
                                                               the

              &!+-ÿcare,
    6,+!ÿdental     !7ÿsuch
                             #,ÿas#ÿ            )ÿÿ
                                                    ✓
    -!++4#7ÿexams
                !1.#ÿorÿx-rays.
                             1'5#2
    Routine
    cleanings,

    9+',+!ÿdental
                   &!+-ÿcare.
                           !2                                                       )ÿÿ
                                                                :!+-ÿcare!ÿrequired
                                                                                 !;,!&ÿtoÿtreat
                                                                                                   !ÿ
    Non-routine                                                                        ✓

                                                               --+!##ÿorÿinjury
                                                                              +<,5ÿmay
                                                                                      .5ÿbe  0!ÿcovered
                                                                                                  "!!&ÿ
                                                               Dental

                                                               #ÿinpatient
                                                                     +!+ÿorÿoutpatient
                                                                                     ,!+ÿcare.  !2
                                                               illness
                                                               as

    =.!':!-"!!&ÿMeals.
    Home-Delivered      %!-#2            ÿÿÿÿÿ)✓
    > !&ÿshoes.
                   #!#2                                                              )ÿÿ
                                                                ?/ÿ#   !# ÿ !ÿ
                                                                                   ÿ        !4ÿ0brace
                                                                                        /ÿaÿ-leg      !ÿ
    Orthopedic                                                                         ✓

                                                               +&ÿare !ÿincluded
                                                                            +-,&!&ÿin+ÿthe!ÿcost
                                                                                                  #ÿof/ÿ
                                                               If shoes are part of

                                                               !ÿ0brace,
                                                                        !7ÿorÿthe
                                                                                   !ÿshoes
                                                                                         #!#ÿare!ÿfor/ÿaÿ
                                                               and

                                                               person
                                                                  !#+ÿ@     ÿ
                                                                                 &  
                                                                                     0 !  ÿ/   ÿ
                                                               the

                                                               &disease.
                                                                  #!#!2
                                                                           with diabetic foot

                                                               ÿ$A#ÿspecifically      &!#0!&ÿÿin+ÿthe
                                                                      #!/--5ÿdescribed               !ÿ
                                                                %!&-ÿBenefits
                                                                             B!+!/#ÿ      ÿin+ÿthis
                                                                                                       #ÿ
                                                               (As

                                                                !2(
                                                               Medical                   Chart
                                                               chapter.)

      ,"!ÿ&devices
                    !"!#ÿfor
                           /ÿthe
                                !ÿfeet.
                                    /!!2                                              )ÿÿ
                                                                >  !&ÿorÿtherapeutic
                                                                                     !!,ÿ
    Supportive                                                                         ✓

                                                                #!#ÿfor /ÿpeople
                                                                                !-!ÿ@    ÿ&diabetic
                                                                                                  0!ÿ
                                                                Orthopedic

                                                                /ÿdisease.
                                                                       &#!#!2
                                                               shoes                     with
                                                               foot

    >,  !+ÿprescription
                    !#+ÿdrugs.
                                 &,4#2                                                )ÿÿ
                                                                  .!ÿcoverage            "&!&ÿ
                                                                         "!4!ÿprovided
    Outpatient                                                                         ✓

                                                                &+4ÿtoÿMedicare
                                                                                   %!&!ÿ
                                                               Some

                                                                4,&!-+!#2ÿ
                                                               according

                                                                $A#ÿspecifically      &!#0!&ÿin+ÿthe
                                                                      #!/--5ÿdescribed              !ÿ
                                                               guidelines.

                                                                %!&-ÿBenefits
                                                                             B!+!/#ÿ      ÿin+ÿthis
                                                                                                       #ÿ
                                                               (As

                                                               !ÿorÿas#ÿoutlined
                                                                                    ,-+!&ÿin+ÿ
                                                               Medical                   Chart

                                                                   !ÿC6.)2(
                                                               chapter
                                                                Chapter
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 134 of 142



  CDCEÿ,)ÿ"*ÿ6"!'(ÿ*"!ÿ22/;ÿ4,'!ÿ2,')'(ÿ6"ÿ;')ÿCÿ3/(")'ÿ;;@7
  6'+!ÿFGÿ4,'ÿ5)*ÿ6'!ÿ3<'ÿÿ"!,ÿ'),ÿ<'ÿ"%ÿ+'7                 F0HH
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-77


    01234516ÿ89ÿ593121 ÿ ÿ                     9ÿ593121 ÿ8 12ÿ8ÿ Covered
                                                                    93121 ÿonly
                                                                             98ÿunder
                                                                                 8 12ÿspecific
                                                                                       615445ÿ
    1 4521                                   598 4498             598 44986
    Services not covered by                    Not covered under any
    Medicare                                   condition            conditions

    ÿhysterectomy,
              !"#$ÿtubal  %&'ÿ             ÿÿÿÿÿÿÿÿÿ1✓
    ('")$ÿor"!ÿvasectomy,
                   '"#$ÿif*ÿthe
                                    ÿ
    Elective

    +primary
      !#'!ÿindication
              ),'")ÿfor*"!ÿthese
                                ÿ
    ligation,

    +procedures
      !",%!ÿisÿsterilization.
                        !-'").ÿÿ
    /!'ÿof"*ÿsterilization
                     !-'")ÿ
    +procedures,
      !",%!$ÿ+penile
                      )ÿvacuum
                              '%%#ÿ
    Reversal

    !")ÿdevices,
               ,$ÿor"!ÿnon-
                               )")0
    +prescription
      !!+")ÿcontraceptive
                    ")!'+ÿ
    erection

      %++.
    supplies.

    2%+%)%!.                                                                        1
    Acupuncture.
                                                                       3ÿ2 ÿ+*'ÿ,!&,ÿ)ÿÿ
                                                                                        ✓

                                                                       4,'ÿ5)*ÿ6'!ÿ)ÿÿ
                                                                       (As specifically described in the

                                                                       '+!.7
                                                                       Medical Benefits Chart in this
                                                                       chapter.)

    8'%!"+'ÿ!ÿ3%ÿ                                1ÿÿ
                                                          ✓
    )'%!'ÿ"!ÿ'!)'ÿ
    Naturopath services (uses

    !'#)7.
    natural or alternative
    treatments).

    ;'!'#,ÿintercept
                    )!+ÿservice
                                !ÿ                                                    1ÿÿ
    3','),ÿlife *ÿsupport
                         %++"!ÿ+provided
                                   !",,ÿ                            =!ÿare
                                                                                 '!ÿonly
                                                                                       ")ÿcovered
                                                                                             "!,ÿwhen
                                                                                                      <)ÿ
    Paramedic                                                                              ✓

    &byÿan
         ')ÿemergency
            #!()ÿservice!ÿentity,
                                    )$ÿ                           ÿambulance
                                                                            '#&%')ÿ+pick-up
                                                                                           >0%+ÿaddress
                                                                                                  ',,! ÿ
    (advanced                                                          Services

      %ÿas'ÿa'ÿ+paramedic
                    '!'#,ÿservices
                                 !ÿ                               ÿlocated
                                                                          "',ÿin)ÿrural
                                                                                       !%!'ÿNew
                                                                                             8<ÿYork
                                                                                                  ?"!>ÿand
                                                                                                        '),ÿ
                                                                       the

    %)$ÿwhich
           <ÿdo ,"ÿnot
                        )"ÿ+provide
                              !",ÿ                                  '++'&ÿconditions
                                                                                     "),")ÿare
                                                                                                 '!ÿmet.
                                                                                                     #.ÿÿ
    such                                                               is

    '#&%')ÿtransport)
                     !')+"!7                                         4#&!ÿare  '!ÿresponsible
                                                                                        !+")&ÿfor *"!ÿall'ÿ
    unit,                                                              applicable

                                                                       +paramedic
                                                                         '!'#,ÿintercept
                                                                                     )!+ÿservice
                                                                                                 !ÿ
    ambulance                                                          Members

                                                                       "ÿthat
                                                                              'ÿoccur
                                                                                   "%!ÿoutside
                                                                                           "%,ÿof"*ÿrural
                                                                                                       !%!'ÿ
                                                                       8<ÿYork.
                                                                             ?"!>.
                                                                       costs
                                                                       New

    @+  ")'$ÿadditional,
                 ',,")'$ÿor"!ÿdeluxe
                                   ,%Aÿ                1ÿÿ
                                                          ✓
    *'%!ÿor"!ÿaccessories
                   ' "!ÿto"ÿ
    Optional,

    ,%!'&ÿ#     ,'ÿequipment,
                         B%+#)$ÿ
    features

    "!!ÿappliances
                  '++')ÿor"!ÿ
    durable    medical

    +prosthetics
      !"ÿwhich
                   <ÿare
                          '!ÿ+primarily
                                   !#'!ÿ
    corrective

    *"!ÿthe
        ÿcomfort
            "#*"!ÿor"!ÿconvenience
                          ")))ÿ
    "*ÿthe
       ÿmember,
            ##&!$ÿor"!ÿfor
                          *"!ÿ
    for

    '#&%'")ÿ+primarily
                     !#'!ÿin)ÿthe
                                   ÿ
    of

    "##%)$ÿincluding
                    )%,)(ÿ&but%ÿnot
                                      )"ÿ
    ambulation

    #,ÿto"ÿhome
                 "#ÿand
                        '),ÿcar
                             '!ÿ
    community,

    !#",)(ÿor"!ÿmodification,
                       #",*'")$ÿand'),ÿ
    limited

    A!ÿequipment.
                B%+#).
    remodeling
    exercise
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 135 of 142



  IJIKÿ7%4#2#ÿ!ÿL%#"$#ÿ!"ÿ<<,GÿM#42"#ÿ<4%$#ÿL12#ÿG&ÿIÿ/,#$&ÿGGN3
  L1'#"ÿOAÿM#42&ÿP##!ÿL1"ÿ/91ÿÿ2%#"#4ÿ4ÿ91ÿ.ÿ'.3               O;QR
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)               4-78


    01234516ÿ89ÿ593121 ÿ ÿ                              9ÿcovered
                                                            593121 ÿunder
                                                                    8 12ÿany
                                                                          8ÿ Covered
                                                                              93121 ÿonly
                                                                                       98ÿunder
                                                                                           8 12ÿspecific
                                                                                                 615445ÿ
    1 4521                                            598 4498              598 44986
    Services not covered by                             Not
    Medicare                                            condition             conditions

    ÿfor         !"ÿforeign
                                      !"#$ÿtravel
                                                "%#&ÿ           )ÿÿ
                                                                   ✓
    'purposes.
      "'#(
    Immunizations


    ,#-#ÿfor      !"ÿ'payment
                              .#ÿ(asking/0$ÿ              )ÿÿ
                                                                   ✓
    1#ÿ'plan &ÿtoÿ'pay.ÿitsÿshare
                                     1"#ÿof!ÿthe1#ÿ
    Requests

    23ÿfor  !"ÿcovered
                      2%#"#4ÿdrugs   4"$ÿsent
                                               #ÿ
    the

    !#"ÿ36  56ÿmonths
                  1ÿof!ÿgetting  $#$ÿyour
                                                ."ÿ
    costs)

    'prescription
      "#2"'ÿfilled. !&&#4(
    after


    7-'#ÿor"ÿsupplies  ''&#ÿthat   1ÿ                )ÿÿ
                                                                   ✓
    24ÿthe     1#ÿair,
                            "8ÿheating
                                    1#$ÿ'pads,
                                                 48ÿ
    Equipment

    1ÿwater
           9#"ÿ:bottles,
                        &#8ÿwigs,9$8ÿand4ÿ
    condition

    1#"ÿcare,
              2"#8ÿsupport
                       ''"ÿstockings
                                       20$ÿ
    hot

    4ÿother1#"ÿ'primarily
                        ""&.ÿnon-medical
                                       ;#42&ÿ
    their

    #-'#(
    and
    equipment.

    <.ÿnon-emergency
             ;##"$#2.ÿcare          2"#ÿ                    )ÿÿ
                                                                   ✓
    "#2#%#4ÿoutside 4#ÿof!ÿthe   1#ÿUnited
                                             =#4ÿ
    Any

    >#ÿand  4ÿthe 1#ÿU.S.
                              =(>(ÿTerritories.
                                        ?#"""#(
    received
    States

    @"ÿtransplants:
           "'&Aÿitems     #ÿnotÿ                   )ÿÿ
                                                                   ✓
    2%#"#4ÿinclude,
                   2&4#8ÿbut     :ÿare
                                          "#ÿnotÿ
    For

    &#4ÿtoÿthe  1#ÿ:below.
                              #&9(
    covered
    limited

    @"ÿtransportation:
           "'"A
       B• ÿVehicle
            D#12&#ÿ"rental,
                           #&8ÿ'purchase,
                                         "21#8ÿor"ÿ
    For

            #2#E"#'"
       B• ÿAuto
            <ÿclubs
                     2&:ÿ(roadside
                               /"44#ÿ
            maintenance/repairs

            2#3
       B• ÿGas
            F
            assistance)

       B• ÿTravel
       ÿ    ?"%#&ÿ:by.ÿair "ÿor"ÿground
                                        $"4ÿ
            :&2#ÿ(may      /.ÿ:be#ÿ
            2%#"#4ÿunder   4#"ÿyour ."ÿmedical
                                               #42&ÿ
            ambulance

            :benefit).
               ##!3(
            covered

       B• ÿAir
       ÿ    <"ÿor"ÿground
                       $"4ÿtravel "%#&ÿnot
                                              ÿ
            "#&#4ÿtoÿ#         42&ÿ
            ''#
            related          medical

       B• ÿParking
       ÿ    G"0$ÿfees  !##ÿincurred
                                    2""#4ÿother
                                                1#"ÿ
            appointments

            1ÿatÿlodging
           than          &4$$ÿor"ÿhospital
                                           1'&
    @"ÿlodging:
           &4$$A
       B• ÿDeposits
       ÿ    H#'
    For
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 136 of 142



  >?>@ÿ20")-ÿ&ÿA&0%$1ÿ&%ÿBBC,ÿ4"-$%ÿB"0$)$1ÿA(&-ÿ,$)ÿ>ÿC1&)$ÿ,,D+
  A($#%ÿEFÿ4"-$ÿG)ÿA($%ÿ/($ÿÿ-&0%"ÿ$)"ÿ/($ÿ*&6ÿ#$*+              EHIJ
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 4: Medical Benefits Chart (what is covered and what you pay)             4-79


     01234516ÿ89ÿ593121 ÿ ÿ                           9ÿcovered
                                                            593121 ÿunder
                                                                        8 12ÿany8ÿ Covered
                                                                                          93121 ÿonly98ÿunder
                                                                                                             8 12ÿspecific
                                                                                                                      615445ÿ
     1 4521                                         598 4498                            598 44986
     Services not covered by                          Not
     Medicare                                         condition                           conditions

        • ÿUtilities
            ÿ(ifÿbilled
                            !"ÿseparate
                                    #$%$ÿ
             %&'ÿthe
                   (ÿrent
                          %)ÿ#payment)
                                  $*')+
        • ÿPhone
        ÿ   ,(&)ÿcalls,
                      -$.ÿnewspapers,
                               )/#$#%.ÿ
            from

            '&0ÿrentals
                     %)$ÿand $)"ÿgift
                                      1ÿcards
                                           -$%"
        • ÿExpenses
        ÿ   23#)ÿfor&%ÿlodging
                                 &"1)1ÿwhen
                                          /()ÿ
            movie

            $*)1ÿwith
                       /(ÿa$ÿ%relative
                                  $0ÿor&%ÿ
             %)"
            staying

        • ÿMeals
            4$
            friend



  5ÿregularly
       %16$%*ÿ%review
                      0/ÿ)new  /ÿ#procedures,
                                        %&-"6%.ÿ"devices
                                                       0-ÿand
                                                                $)"ÿdrugs
                                                                       "%61ÿto&ÿdetermine
                                                                                   "%')ÿwhether
                                                                                               /((%ÿor&%ÿnot)&ÿthey
                                                                                                                    (*ÿare
                                                                                                                         $%ÿsafe
                                                                                                                               $ÿ
         -0ÿfor&%ÿmembers.
  $)"ÿeffective            ''!%7ÿNew  8/ÿ#procedures
                                                 %&-"6%ÿand $)"ÿtechnology
                                                                     -()&&1*ÿthat($ÿare
                                                                                         $%ÿsafe
                                                                                              $ÿand
                                                                                                    $)"ÿeffective
                                                                                                           -0ÿare$%ÿeligible
                                                                                                                          1!ÿ
  We

  &ÿ!become      -&0%"ÿservices.
       -&'ÿcovered            %0-7ÿIf9ÿthe
                                              (ÿtechnology
                                                  -()&&1*ÿ!becomes
                                                                    -&'ÿa$ÿcovered
                                                                                  -&0%"ÿservice,
                                                                                           %0-.ÿitÿwill
                                                                                                         /ÿ!beÿsubject
                                                                                                                   6!:-ÿto&ÿall$ÿ
  and

  &(%ÿterms
           %'ÿand
                   $)"ÿconditions
                           -&)"&)ÿof&ÿthe(ÿplan,
                                                 #$).ÿincluding
                                                        )-6")1ÿmedical
                                                                     '"-$ÿnecessity
                                                                                 )-*ÿand
                                                                                            $)"ÿany
                                                                                                  $)*ÿapplicable
                                                                                                        $##-$!ÿmember
                                                                                                                       ''!%ÿ
  to

  -&#$*').coinsurance,
                     -&)6%$)-.ÿdeductibles
                     ÿ                   ""6-!ÿor&%ÿother
                                                            &(%ÿ#payment
                                                                     $*')ÿcontributions.
                                                                                -&)%!6&)7
  other
  copayments,
  9)ÿdetermining
     "%'))1ÿwhether
                       /((%ÿto&ÿcover
                                        -&0%ÿa$ÿservice,
                                                 %0-.ÿwe/ÿ6useÿ#proprietary
                                                                        %&#%$%*ÿtechnology
                                                                                     -()&&1*ÿguidelines
                                                                                                   16")ÿto&ÿreview
                                                                                                                      %0/ÿnew
                                                                                                                               )/ÿ
                %&-"6%ÿand
  "0-.ÿ#procedures           $)"ÿdrugs,
                                      "%61.ÿincluding
                                               )-6")1ÿthose
                                                            (&ÿ%related
                                                                     $"ÿto&ÿ!behavioral/mental
                                                                                   ($0&%$;')$ÿhealth.
                                                                                                         ($(7ÿWhen
                                                                                                                   5()ÿclinical
                                                                                                                          -)-$ÿ
  In

                %<6%ÿa$ÿrapid
  )-*ÿrequires            %$#"ÿdetermination
                                        "%')$&)ÿof&ÿthe(ÿsafe
                                                                  $ÿand$)"ÿeffective
                                                                                -0ÿuse
                                                                                         6ÿof&ÿa$ÿnew
                                                                                                    )/ÿtechnology
                                                                                                          -()&&1*ÿor&%ÿnew )/ÿ
  devices,

  $##-$&)ÿof&ÿan  $)ÿexisting
                            3)1ÿtechnology
                                       -()&&1*ÿfor&%ÿan$)ÿindividual
                                                              )"0"6$ÿmember,
                                                                           ''!%.ÿone &)ÿof&ÿour
                                                                                               &6%ÿmedical
                                                                                                    '"-$ÿdirectors
                                                                                                                 "%-&%ÿ'$    =ÿ
  necessity

  $ÿmedical      )-*ÿ"determination
    '"-$ÿnecessity             %')$&)ÿ!based
                                                    $"ÿon&)ÿindividual
                                                               )"0"6$ÿmember
                                                                            ''!%ÿmedical
                                                                                       '"-$ÿdocumentation,
                                                                                                  "&-6')$&).ÿreview %0/ÿof&ÿ
  application                                                                                                               makes

                 -)-ÿevidence,
  #6!("ÿscientific          0")-.ÿand,
                                             $)".ÿwhen
                                                   /()ÿappropriate,
                                                           $##%&#%$.ÿrelevant
                                                                           %0$)ÿspecialty
                                                                                      #-$*ÿor&%ÿ#professional
                                                                                                       %&&)$ÿopinion
                                                                                                                       &#)&)ÿ
  a

   %&'ÿan     )"0"6$ÿwho
          $)ÿindividual      /(&ÿhas($ÿexpertise
                                         3#%ÿin)ÿthe
                                                        (ÿtechnology.
                                                             -()&&1*7
  published
  from
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 137 of 142




             9
                                        012   34  56 ÿ8Chapter 5
                      ÿÿÿÿÿÿÿÿ
                                                  ÿ
             Using the plan's coverage for your Part D
                                   prescription drugs
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 138 of 142



  <c<*ÿg6'2$)%$ÿ(8ÿh(6$1/7$ÿ8(1ÿiij9ÿk$2'%/1$ÿi26/)&/7$ÿh-('%$ÿ9>/)ÿ<ÿlj$7'()/>ÿ99mn
  h-/0&$1ÿOoÿM.')7ÿ&-$ÿ0>/)?.ÿ%(6$1/7$ÿ8(1ÿ4(51ÿ9/1&ÿ:ÿ01$.%1'0&'()ÿ2157.                                                                             O5-1N*
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 5: Using the plan's coverage for your Part D prescription drugs


                                            23  45  6
                                                    7 8ÿ9       Chapter 5
                          ÿ637ÿ54 ÿ7847ÿ8ÿ8ÿ486ÿÿ587856 ÿ8
                 Using the plan's coverage for your Part D prescription drugs



  2ÿÿ Introduction
  SECTION 1     ÿ686 ÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!3ÿ"
                 #$%&'()ÿ1.1
              Section         *+*ÿÿÿThis,-'.ÿchapter
                                             %-/0&$1ÿdescribes
                                                             2$.%1'3$.ÿyour  4(51ÿcoverage
                                                                                     %(6$1/7$ÿfor     8(1ÿPart
                                                                                                           9/1&ÿD:ÿdrugs
                                                                                                                       2157.+ÿ+++++++++++++++++++++++++3ÿ;
                 #$%&'()ÿ1.2
              Section         *+<ÿÿÿBasic
                                        =/.'%ÿ1rules
                                                 5>$.ÿfor
                                                        8(1ÿthe&-$ÿ0plan's
                                                                       >/)?.ÿPart
                                                                                9/1&ÿD:ÿdrug 2157ÿcoverage
                                                                                                    %(6$1/7$ÿ+++++++++++++++++++++++++++++++++++++++ÿ      4@
  SECTION        ÿBÿyour
  2ÿ2Aÿ Fill      8ÿprescription
                               587856 ÿat46ÿa4ÿnetwork       76C8Dÿpharmacy
                                                                           5348E4ÿor8ÿthrough   6383ÿthe    637ÿplan's
                                                                                                                        54 ÿmail-order
                                                                                                                                     E4F878ÿ
                  ÿ787ÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!4ÿG
              service
                  #$%&'()ÿ2.1
              Section         <+*ÿÿÿTo  ,(ÿhave
                                           -/6$ÿyour
                                                   4(51ÿ0prescription
                                                               1$.%1'0&'()ÿcovered,
                                                                                  %(6$1$2Hÿuse   5.$ÿa/ÿnetwork
                                                                                                           )$&I(1Jÿ0pharmacy-/1K/%4ÿ++++++++++++++++4ÿ@
                  #$%&'()ÿ<2.2+<ÿÿÿFinding
              Section                   L')2')7ÿnetwork
                                                   )$&I(1Jÿ0pharmacies
                                                                    -/1K/%'$.+ÿ+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++ÿ      4@
                  #$%&'()ÿ<2.3+;ÿÿÿUsing
              Section                   M.')7ÿthe
                                                &-$ÿ0plan's
                                                        >/)?.ÿmail-order
                                                                  K/'>N(12$1ÿservices
                                                                                    .$16'%$.ÿ+++++++++++++++++++++++++++++++++++++++++++++++++++++++++ÿO5
                  #$%&'()ÿ<2.4+@ÿÿÿHow
              Section                   P(Iÿcan
                                              %/)ÿyou
                                                    4(5ÿget  7$&ÿa/ÿ>long-term
                                                                      ()7N&$1Kÿsupply .500>4ÿof(8ÿ2drugs?157.Qÿ++++++++++++++++++++++++++++++++++++++++ÿ    R
                                                                                                                                                            6
                  #$%&'()ÿ<2.5+OÿÿÿWhen
              Section                   S-$)ÿcan%/)ÿyou4(5ÿuse 5.$ÿa/ÿ0pharmacy
                                                                           -/1K/%4ÿthat   &-/&ÿis'.ÿnot
                                                                                                     )(&ÿin')ÿthe
                                                                                                                &-$ÿ0plan's
                                                                                                                         >/)?.ÿnetwork?
                                                                                                                                 )$&I(1JQÿ+++++++++ÿT7
  2ÿ3"ÿ Your
  SECTION         ÿU8ÿdrugs
                            8 ÿneed   77ÿto6ÿbe
                                                  V7ÿon ÿthe 637ÿplan's
                                                                    54 ÿ"DrugÿX8ÿList"Y 6Zÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!8[
                   #$%&'()ÿ3.1
              Section         ;+*ÿÿÿThe ,-$ÿÿ"Drug
                                             ]:157ÿList"
                                                       ^'.&_ÿ   ÿtells
                                                                 &$>>.ÿwhich
                                                                        I-'%-ÿPart 9/1&ÿD:ÿdrugs
                                                                                               2157.ÿare        %(6$1$2ÿ+++++++++++++++++++++++++++++ÿ̀8
                                                                                                         /1$ÿcovered
                   #$%&'()ÿ3.2
              Section         ;+<ÿÿÿThere
                                        ,-$1$ÿare
                                                /1$ÿOÿ5ÿ ]%(.&N.-/1')7ÿtiers"
                                                         "cost-sharing           &'$1._ÿ  8(1ÿdrugs
                                                                                         ÿfor    2157.ÿon  ()ÿthe
                                                                                                                &-$ÿDrug
                                                                                                                       :157ÿList^'.&ÿ++++++++++++++++++++ÿ̀8
                   #$%&'()ÿ3.3
              Section         ;+;ÿÿÿHow P(Iÿcan
                                              %/)ÿyou
                                                    4(5ÿfind 8')2ÿout
                                                                    (5&ÿif'8ÿa/ÿspecific
                                                                                .0$%'8'%ÿdrug 2157ÿis'.ÿon ()ÿthe
                                                                                                                &-$ÿDrug
                                                                                                                      :157ÿList?^'.&Qÿ+++++++++++++++++++9ÿa
  2ÿ4Gÿ There
  SECTION          ÿ3787ÿare
                            487ÿrestrictions
                                 87686 ÿon           ÿcoverage
                                                             7847ÿfor    8ÿsomeE7ÿdrugs8ÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!9ÿb
                    #$%&'()ÿ4.1
              Section         @+*ÿÿÿWhy S-4ÿdo2(ÿsome
                                                   .(K$ÿ2drugs  157.ÿhave
                                                                        -/6$ÿ1restrictions?
                                                                                   $.&1'%&'().Qÿ+++++++++++++++++++++++++++++++++++++++++++++++++++++ÿ      a
                                                                                                                                                            9
                    #$%&'()ÿ4.2
              Section         @+<ÿÿÿWhatS-/&ÿJkinds
                                                 ')2.ÿof(8ÿ1restrictions?
                                                               $.&1'%&'().Q+ÿ++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++ÿ*10c
                    #$%&'()ÿ4.3
              Section         @+;ÿÿÿDo  :(ÿany
                                           /)4ÿof(8ÿthese
                                                      &-$.$ÿ1restrictions
                                                                  $.&1'%&'().ÿapply /00>4ÿto&(ÿyour4(51ÿdrugs?
                                                                                                           2157.Qÿ+++++++++++++++++++++++++++++++++ÿ*11*
  2ÿ59ÿ What
  SECTION           ÿd346ÿifÿone
                               7ÿofÿyour
                                          8ÿdrugs
                                                 8 ÿisÿnot6ÿcovered787ÿinÿthe      637ÿwayC4ÿyou'd
                                                                                                         ÿlike D7ÿit6ÿto6ÿbe V7ÿcovered?
                                                                                                                                         787e
               ÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!12           ÿA
                     #$%&'()ÿ5.1
                              O+*ÿÿÿThere
                                        ,-$1$ÿare
                                                /1$ÿthings
                                                      &-')7.ÿyou  4(5ÿ%can /)ÿdo2(ÿif'8ÿyour
                                                                                        4(51ÿdrug2157ÿis'.ÿnot
                                                                                                             )(&ÿcovered
                                                                                                                    %(6$1$2ÿin')ÿthe   &-$ÿway
                                                                                                                                             I/4ÿ
                                     ÿ4(5?2ÿ>like
                                                'J$ÿit'&ÿto&(ÿ3be$ÿcovered
                                                                   %(6$1$2ÿ++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++ÿ*12<
              Section
                                     you'd
                     #$%&'()ÿ5.2
                              O+<ÿÿÿWhatS-/&ÿcan
                                               %/)ÿyou4(5ÿdo  2(ÿif'8ÿyour
                                                                      4(51ÿ2drug 157ÿis'.ÿnot
                                                                                          )(&ÿon ()ÿthe&-$ÿDrug
                                                                                                             :157ÿList^'.&ÿor(1ÿif'8ÿthe
                                                                                                                                     &-$ÿdrug
                                                                                                                                           2157ÿis'.ÿ
                                      ÿ1$.&1'%&$2ÿin')ÿsome .(K$ÿway?I/4Qÿ++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++*12<
              Section
                                     restricted
                     #$%&'()ÿ5.3
                              O+;ÿÿÿWhatS-/&ÿcan
                                               %/)ÿyou4(5ÿdo  2(ÿif'8ÿyour
                                                                      4(51ÿ2drug 157ÿis'.ÿin')ÿa/ÿcost-sharing
                                                                                                  %(.&N.-/1')7ÿtier    &'$1ÿyou
                                                                                                                              4(5ÿthink
                                                                                                                                     &-')Jÿis'.ÿtoo
                                                                                                                                                  &((ÿ
                                       ÿ-'7-Q+ÿ+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++ÿ*14@
              Section
                                     high?

  2ÿf6ÿ What
  SECTION     ÿd346ÿifÿyour  8ÿcoverage
                                     7847ÿchanges 34 7ÿfor      8ÿone 7ÿofÿyour
                                                                                        8ÿdrugs?
                                                                                                  8 e!ÿ!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!14G
              #$%&'()ÿ6.1
              Section         R+*ÿÿÿThe
                                     ,-$ÿDrug:157ÿList^'.&ÿcan%/)ÿchange
                                                                     %-/)7$ÿduring251')7ÿthe        4$/1ÿ+++++++++++++++++++++++++++++++++++++++++++++ÿ*14@
                                                                                              &-$ÿyear
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 139 of 142



   Y ÿ]63843ÿ7ÿT733ÿ7ÿ^^_\ÿX3643ÿ^853ÿT 7643ÿ\H8ÿÿR_3678Hÿ\\`U
  T 53ÿaÿF68ÿ53ÿH8Mÿ4733ÿ7ÿ7ÿ\5ÿLÿ3465678ÿ                                                                 5-2Q
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 5: Using the plan's coverage for your Part D prescription drugs




               2345678ÿ9 ÿÿÿ 5ÿ38ÿ6ÿ4733ÿ483ÿ7ÿÿÿ7ÿ3ÿ568ÿ ÿ15
                       Section 6.2 What happens if coverage changes for a drug you are taking?

  !"ÿ7#ÿ What
  SECTION      ÿ$%&'ÿtypes
                         '()*+ÿof,-ÿdrugs./01+ÿare
                                                 &/*ÿnot
                                                     2,'ÿcovered
                                                           3,4*/*.ÿby   5(ÿthe
                                                                            '%*ÿplan?
                                                                                  )6&27ÿ88888888888888888888888888888888888888888888816
                                                                                                                                     ÿ9:
                2345678ÿ;7.1ÿÿÿTypes
               Section                 <3ÿof7ÿdrugs
                                                  ÿwe=3ÿdo 7ÿnot
                                                                   875ÿcover
                                                                        473ÿ                                                        ÿ169
  !"ÿ8>ÿ Show
  SECTION       ÿ%,?ÿyour(,0/ÿUnitedHealthcare
                               @2A'*.B*&6'%3&/*ÿmember        C*C5*/ÿIDDÿcard  3&/.ÿwhen
                                                                                      ?%*2ÿyou
                                                                                             (,0ÿfill
                                                                                                   -A66ÿa&ÿprescription
                                                                                                           )/*+3/A)'A,2ÿ888888818     9>
                 2345678ÿ8.1
               Section      EÿÿÿShow  2 7=ÿyour
                                             7ÿUnitedHealthcare
                                                    F8653G3H543ÿmember    I3IJ3ÿIDKLÿcard
                                                                                            4ÿ                                      ÿ18E
                 2345678ÿ8.2E ÿÿÿWhat5ÿif6ÿyou7ÿdon't
                                                    78M5ÿhave 3ÿyour
                                                                    7ÿUnitedHealthcare
                                                                            F8653G3H543ÿmember  I3IJ3ÿIDKLÿcard 4ÿ=6    5ÿ
                                  ÿ7ÿ                                                                                                  18E
               Section                                                                                                       with
                                  you?

  !"ÿ9Nÿ Part
  SECTION        ÿO&/'ÿDDÿdrug
                           ./01ÿcoverage
                                3,4*/&1*ÿinA2ÿspecial+)*3A&6ÿsituations
                                                                 +A'0&'A,2+ÿ88888888888888888888888888888888888888888888888888888888818
                                                                                                                                      9>
                  2345678ÿ9.1
                            PÿÿÿWhat5ÿif6ÿyou're
                                                7M3ÿin68ÿaÿhospital
                                                                 765Hÿor7ÿaÿskilled
                                                                                 6HH3ÿnursing
                                                                                         868ÿfacility
                                                                                                     46H65ÿfor
                                                                                                               7ÿaÿstay
                                                                                                                       5ÿthat
                                                                                                                              55ÿis6ÿ
                                   ÿ4733ÿJbyÿthe53ÿplan?H8ÿ                                                                      ÿ18E
               Section
                                  covered
                  2345678ÿ9.2
               Section      P ÿÿÿWhat5ÿif6ÿyou're
                                                7M3ÿaÿresident
                                                             36385ÿin68ÿaÿHlong-term
                                                                               78Q53Iÿcare
                                                                                          43ÿ(LTC)       46H65ÿ
                                                                                                 RS<TUÿfacility?                          ÿ18E
                  2345678ÿ9.3
                            PVÿÿÿWhat5ÿif6ÿyou're
                                                7M3ÿalso
                                                        H7ÿgetting
                                                                35568ÿdrug
                                                                         ÿcoverage
                                                                                 4733ÿfrom
                                                                                             7Iÿan  8ÿemployer
                                                                                                          3IH73ÿor7ÿÿretiree
                                                                                                                              35633ÿ
                                    ÿ7ÿplan?
                                                H8ÿ                                                                                    ÿ19P
               Section
                                  group
                  2345678ÿ9.4
               Section      PWÿÿÿWhat5ÿif6ÿyou're
                                                7M3ÿin68ÿMedicare-certified         7643ÿ
                                                             X3643Q435663ÿhospice?                                                  ÿ20Y
  !"ÿ10
  SECTION 9ZÿÿÿPrograms
                  O/,1/&C+ÿon ,2ÿdrug   ./01ÿsafety
                                             +&-*'(ÿand
                                                      &2.ÿmanaging           C*.A3&'A,2+ÿ888888888888888888888888888888888888888820
                                                               C&2&1A21ÿmedications                                                  [Z
                  2345678ÿ10.1
               Section      YÿPrograms
                                       \7Iÿto57ÿhelp
                                                       3HÿI3     IJ3ÿuse
                                                               members      3ÿdrugs
                                                                                  ÿsafely
                                                                                         3Hÿ                                        ÿ20Y
                  2345678ÿ10.2
                            Y ÿDrug   LÿManagement
                                            X83I385ÿProgram  \7Iÿ(DMP)RLX\Uÿto57ÿhelp
                                                                                          3Hÿmembers
                                                                                               I3IJ3ÿsafely  3Hÿuse
                                                                                                                        3ÿtheir
                                                                                                                               536ÿ
                                     ÿ7676ÿmedications
                                              I3645678ÿ                                                                               ÿ21
               Section
                                  opioid
                  2345678ÿ10.3
                            YVÿMedication
                                       X3645678ÿTherapy
                                                    < 3ÿManagement
                                                                  X83I385ÿ(MTM)  RX<XUÿprograms
                                                                                               7Iÿto57ÿhelp  3Hÿmembers
                                                                                                                        I3IJ3ÿ
                                      ÿI83ÿtheir
                                                 536ÿmedications
                                                      I3645678ÿ                                                                       ÿ21
               Section
                                  manage
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 140 of 142



  5f5gÿB*+2-ÿ%/ÿ4%B&ÿ/%ÿXXCDÿW+*-ÿX+B2&ÿ4%*-ÿD"2ÿ5ÿGC&*%2"ÿDDbK
  4#ÿhiÿj(*2&ÿÿ#"2L(ÿ-%B&ÿ/%ÿ.%,ÿD ÿFÿ#(-*#*%2ÿ+,&(                                                       h5-3kl
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 5: Using the plan's coverage for your Part D prescription drugs

    ÿÿ



                 123ÿ567ÿ896 ÿ ÿÿ6ÿ6ÿ ÿ 6ÿ5ÿ6ÿ 2ÿ37ÿ
                 Did you know there are programs to help people pay for their drugs?

                 ÿ"Extra
                       ÿHelp"!"#$ÿ#program
                                          %&'ÿhelps       %#"ÿwith
                                                  "#(ÿ#people      )*ÿlimited
                                                                          "*'*+ÿresources
                                                                                    (%,-(ÿ#pay.ÿfor
                                                                                                    /%ÿtheir
                                                                                                        *ÿ+drugs.
                                                                                                                ,&(0ÿ
                 1%ÿmore
                      '%ÿinformation,
                              *2/%' *%23ÿsee(ÿ4    #ÿ52,3ÿSection
                                                                  6-*%2ÿ77.0
                 The
                 For                              Chapter

                 8ÿyou
                 Are   567ÿcurrently
                             9795ÿgetting
                                           29ÿhelpÿto6ÿpay
                                                             5ÿfor
                                                                   6ÿyour
                                                                       567ÿ3drugs?
                                                                               7
                    .%,ÿareÿin*2ÿaÿ#program
                 :/ÿyou                %&'ÿthat
                                               ÿhelps
                                                     "#(ÿ#pay.ÿfor
                                                                  /%ÿyour
                                                                      .%,ÿ+drugs,
                                                                             ,&(3ÿsome
                                                                                    6 ÿinformation
                                                                                            296269ÿin29ÿthis2ÿ
                 ;<23 99 ÿof6ÿCoverage
                                    =6< ÿabout
                                                >67ÿtheÿcosts
                                                            96ÿfor 6ÿPart
                                                                         ?ÿD1ÿprescription
                                                                                 92269ÿdrugs37ÿ   5ÿnot
                                                                                                                96ÿ
                 If

                 5ÿto6ÿyou.
                             567@We  ÿAÿsent
                                         (2ÿyou
                                              .%,ÿaÿseparate
                                                     (# ÿinsert,
                                                                  *2(3ÿcalled
                                                                          -""+ÿthe
                                                                                 ÿ"Evidence
                                                                                      B*+2-ÿof%/ÿCoverage
                                                                                                      4%B&ÿRider
                                                                                                                  C*+ÿ
                 Evidence                                                                                may

                 /%ÿPeople
                     D%#"ÿWho  A%ÿE Get
                                           ÿExtra
                                            ÿHelp
                                                  !"#ÿPaying
                                                         D .*2&ÿfor/%ÿPrescription
                                                                       D(-*#*%2ÿDrugs"
                                                                                      F,&($ÿ(also
                                                                                               G"(%ÿHknown
                                                                                                      2%)2ÿas(ÿthe
                                                                                                                 ÿ
                 apply

                 I%)ÿIncome
                        :2-%'ÿSubsidy
                                     6,J(*+.ÿRider"
                                              C*+$ÿor%ÿthe
                                                          ÿ"LIS
                                                               I:6ÿRider"),
                                                                     C*+$K3ÿwhich
                                                                               )*-ÿtells
                                                                                       ""(ÿyou
                                                                                             .%,ÿabout
                                                                                                  J%,ÿyour
                                                                                                         .%,ÿdrug
                                                                                                               +,&ÿ
                 for

                 -%B&0ÿIf:/ÿyou .%,ÿdon't
                                        +%2Lÿhave
                                              Bÿthis
                                                   *(ÿinsert,
                                                         *2(3ÿ#please
                                                                    "(ÿcall
                                                                            -""ÿCustomer
                                                                                4,(%'ÿService
                                                                                             6B*-ÿand
                                                                                                       2+ÿask(Hÿfor
                                                                                                                /%ÿthe
                                                                                                                    ÿ
                 "Low

                 I:6ÿRider."
                       C*+0$ÿ(Phone
                                   GD%2ÿ2numbers
                                             ,'J(ÿfor
                                                      /%ÿCustomer
                                                           4,(%'ÿService
                                                                        6B*-ÿareÿ#printed
                                                                                        *2+ÿon
                                                                                                %2ÿthe
                                                                                                   ÿJback
                                                                                                           -Hÿcover
                                                                                                               -%Bÿof%/ÿ
                 coverage.

                 *(ÿJbooklet.)
                        %%H"0K
                 "LIS
                 this



  M;=NOPQÿRÿ
 SECTION 1                        O96379269
                                  Introduction

    M 9269ÿRSRÿ
  Section 1.1                        N 2ÿchapter
                                     This   9  ÿdescribes
                                                        3 92> ÿyour567ÿcoverage
                                                                             96< ÿfor    6ÿPart
                                                                                                 ?ÿD1ÿdrugs
                                                                                                          37
   *(ÿchapter
         -#ÿexplains
                      T29ÿrules
                               7ÿfor  6ÿusing
                                             729ÿyour
                                                      567ÿcoverage
                                                            96< ÿfor 6ÿPart
                                                                             ?ÿD1ÿdrugs.
                                                                                         37@ÿThe
                                                                                                 ÿ2next
                                                                                                        ÿchapter
                                                                                                             -#ÿtells
                                                                                                                        ""(ÿwhat
                                                                                                                              )ÿ
   .%,ÿ#pay.ÿfor  D ÿDFÿdrugs
              /%ÿPart     +,&(ÿ(Chapter
                                    G4#ÿU6,3ÿWhat
                                                    V ÿyou567ÿpay
                                                                 5ÿfor
                                                                      6ÿyour
                                                                          567ÿPart?ÿD1ÿprescription
                                                                                            92269ÿdrugs).
                                                                                                             37K@
  This
  you
   :2ÿaddition
       ++**%2ÿto%ÿyour
                     .%,ÿcoverage
                           -%B&ÿfor   /%ÿPart
                                              D ÿDFÿdrugs,
                                                       +,&(3ÿthe
                                                               ÿ#plan
                                                                     "2ÿalso
                                                                           "(%ÿcovers
                                                                                -%B(ÿsome(%'ÿdrugs
                                                                                                  +,&(ÿunder
                                                                                                          ,2+ÿthe
                                                                                                                  ÿ#plan's
                                                                                                                         "2L(ÿ
                2/*(0ÿThrough
   '+*-"ÿJbenefits.      %,&ÿits*(ÿ-coverage
                                            %B&ÿof%/ÿMedicare
                                                           W+*-ÿPartD ÿAXÿJbenefits,
                                                                                   2/*(3ÿour
                                                                                             %,ÿ#plan
                                                                                                   "2ÿgenerally
                                                                                                       &2"".ÿcovers
                                                                                                                     -%B(ÿ
  In

  +drugs    .%,ÿareÿgiven
     ,&(ÿyou         &*B2ÿduring
                             +,*2&ÿcovered
                                       -%B+ÿstays
                                                   (.(ÿin*2ÿthe
                                                             ÿhospital
                                                                   %(#*"ÿor%ÿin*2ÿaÿskilled
                                                                                       (H*""+ÿnursing
                                                                                                2,(*2&ÿfacility.
                                                                                                         /-*"*.0ÿThrough
                                                                                                                   %,&ÿits*(ÿ
   medical

  -coverage
    %B&ÿof%/ÿMedicare
                    W+*-ÿPart
                               D ÿBYÿJbenefits,
                                            2/*(3ÿour
                                                      %,ÿ#plan
                                                            "2ÿcovers
                                                                 -%B(ÿ+drugs
                                                                           ,&(ÿincluding
                                                                                    *2-",+*2&ÿcertain
                                                                                                -*2ÿchemotherapy
                                                                                                        -'%#.ÿ
  +drugs,    -*2ÿdrug
     ,&(3ÿcertain    +,&ÿinjections
                            *2Z-*%2(ÿyou .%,ÿareÿ&given
                                                       *B2ÿduring
                                                             +,*2&ÿan2ÿoffice
                                                                         %//*-ÿvisit,
                                                                                   B*(*3ÿand
                                                                                           2+ÿdrugs
                                                                                              +,&(ÿyou
                                                                                                      .%,ÿareÿgiven
                                                                                                                &*B2ÿatÿaÿ
  +dialysis   /-*"*.0ÿChapter
     *".(*(ÿfacility.  4#ÿ4[ÿ(Medical
                                     \] 329ÿBenefits
                                                  ^ 9 2ÿChart,
                                                              = _ÿwhatÿis2ÿcovered
                                                                                   96<3ÿand  93ÿwhatÿyou567ÿpay)
                                                                                                                5`ÿtells
                                                                                                                       ""(ÿabout
                                                                                                                               J%,ÿ
  ÿJbenefits
         2/*(ÿand 2+ÿcosts
                         -%((ÿfor
                                /%ÿdrugs
                                     +,&(ÿduring
                                              +,*2&ÿaÿcovered
                                                         -%B+ÿhospital
                                                                    %(#*"ÿor%ÿskilled
                                                                                     (H*""+ÿnursing
                                                                                             2,(*2&ÿfacility
                                                                                                      /-*"*.ÿstay,
                                                                                                               (.3ÿas(ÿwell
                                                                                                                          )""ÿas(ÿ
            2/*(ÿand
  .%,ÿJbenefits      2+ÿcosts
                          -%((ÿfor
                                  /%ÿPart
                                       D ÿBYÿdrugs.
                                               +,&(0
  the
  your
  a%,ÿdrugs
         +,&(ÿmay' .ÿJbeÿcovered
                            -%B+ÿJby.ÿb    *&*2"ÿMedicare
                                                        W+*-ÿif*/ÿyou
                                                                      .%,ÿareÿin*2ÿMedicare
                                                                                      W+*-ÿhospice.
                                                                                                  %(#*-0ÿb,Ourÿ#plan
                                                                                                                     "2ÿonly
                                                                                                                         %2".ÿ
  -covers    W+*-ÿParts
    %B(ÿMedicare       D (ÿA,X3ÿB,Y3ÿand
                                          2+ÿDFÿservices
                                                 (B*-(ÿand 2+ÿdrugs
                                                                  +,&(ÿthat
                                                                         ÿareÿ,unrelated
                                                                                        2"+ÿto%ÿyour
                                                                                                     .%,ÿterminal
                                                                                                            '*2"ÿ#prognosis
                                                                                                                         %&2%(*(ÿ
  Your                                       Original

    2+ÿrelated
        "+ÿconditions
                  -%2+**%2(ÿand  2+ÿtherefore
                                       /%ÿnot2%ÿcovered
                                                         -%B+ÿ,under
                                                                     2+ÿthe
                                                                            ÿMedicare
                                                                                   W+*-ÿhospice
                                                                                               %(#*-ÿJbenefit.
                                                                                                           2/*0ÿFor
                                                                                                                    1%ÿmore
                                                                                                                         '%ÿ
  * 2 /
      %'     
              *%2 3
                  ÿ #"  (ÿ(  ÿ6   -*%2 ÿc0
                                               [ ÿ \V    ÿ2ÿ567 d  ÿ
                                                                      29ÿ]    32  9   e 9  2
                                                                                              2  3ÿ 6  29  `0ÿ
                                                                                                                1  % ÿ
  and

  *2/%' *%2ÿon  %2ÿhospice
                       %(#*-ÿcoverage,
                                 -%B&3ÿsee   (ÿthe
                                                      ÿhospice
                                                          %(#*-ÿsection
                                                                     (-*%2ÿof%/ÿChapter
                                                                                    4#ÿ4[ÿ(Medical
                                                                                                 \] 329ÿBenefits
                                                                                                             ^ 9 2ÿChart,
                                                                                                                         = _ÿ
  information, please see Section 9.4 (What if you're in Medicare-certified hospice). For

              96<3ÿand
       ÿis2ÿcovered    93ÿwhatÿyou 567ÿpay).
                                             5`0
  information
  what
  ÿfollowing
        /%""%)*2&ÿsections
                     (-*%2(ÿ+discuss
                                   *(-,((ÿcoverage
                                             -%B&ÿof%/ÿyour
                                                            .%,ÿdrugs
                                                                  +,&(ÿunder
                                                                          ,2+ÿthe  ÿ#plan's
                                                                                           "2L(ÿPart
                                                                                                 D ÿDFÿJbenefit
                                                                                                           2/*ÿrules.
                                                                                                                    ,"(0ÿ
  6-*%2ÿc9,3ÿPart
                 ?ÿD1ÿdrug
                          37ÿcoverage
                                 96< ÿin29ÿspecial
                                                    92ÿsituations
                                                             27269ÿincludes
                                                                          *2-",+(ÿmore  '%ÿinformation
                                                                                               *2/%' *%2ÿon %2ÿyour
                                                                                                                 .%,ÿPart
                                                                                                                         D ÿDFÿ
  The

  -coverage
    %B&ÿand   2+ÿOriginal
                      b*&*2"ÿMedicare.
                                W+*-0
  Section
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 141 of 142



  BdBeÿf)#+!'ÿ(-ÿ:()%$ÿ-(%ÿWWc=ÿ9+#'%ÿW+)!.$ÿ:(#'ÿ=!ÿBÿ5c$#(!ÿ==g7
  :.%ÿ_0ÿh,#!$ÿ.ÿ!J,ÿ'()%$ÿ-(%ÿ&(*%ÿ= %.ÿ>ÿ%,'%#.#(!ÿ+%*$,                                                               _5-4ì
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 5: Using the plan's coverage for your Part D prescription drugs


   0123456ÿ1.2
   Section    89ÿ                   Basic  42ÿrules
                                              1ÿfor
                                                     5ÿthe
                                                         31ÿplan's
                                                                6ÿPart     3ÿDÿdrug
                                                                                         ÿcoverage
                                                                                              2511
  ÿplan
  The   !ÿwill
              "#ÿgenerally
                    $!%&ÿcover
                                 '()%ÿyour
                                          &(*%ÿ+drugs
                                                  %*$,ÿas,ÿlong
                                                            (!$ÿas,ÿyou &(*ÿfollow
                                                                                -(("ÿthese
                                                                                        .,ÿ/basic,#'ÿrules:
                                                                                                         %*,0
     •1
      ÿYou
        3(*ÿmust
             4*,.ÿhave)ÿaÿprovider
                                %()#+%ÿ(a5ÿdoctor,
                                               +('.(%6ÿdentist
                                                       +!.#,.ÿor(%ÿother
                                                                        (.%ÿprescriber)
                                                                                    %,'%#/%7ÿwrite
                                                                                                "%#.ÿyour
                                                                                                        &(*%ÿprescription.
                                                                                                               %,'%#.#(!8
     •1
      ÿYour     %,'%#/%ÿmust
        3(*%ÿprescriber      4*,.ÿeither
                                     #.%ÿaccept
                                               ''.ÿMedicare
                                                      9+#'%ÿor(%ÿfile    -#ÿ+documentation
                                                                                   ('*4!..#(!ÿ"#       .ÿ:9;ÿ    ,("#!$ÿthat..ÿhe
                                                                                                                                    ÿ
           ,ÿis#,ÿ<qualified
        (%ÿshe        *#-#+ÿto.(ÿwrite
                                    "%#.ÿprescriptions,
                                             %,'%#.#(!,6ÿor(%ÿyour
                                                                 &(*%ÿPart = %.ÿD>ÿ'claim
                                                                                       #4ÿwill
                                                                                            "#ÿ/beÿdenied.
                                                                                                      +!#+8ÿYou
                                                                                                                3(*ÿshould
                                                                                                                        ,(*+ÿask,?ÿ
                                                                                                     with   CMS showing

               %,'%#/%,ÿthe
        &(*%ÿprescribers     .ÿnext
                                    !@.ÿtime
                                           .#4ÿyou
                                                 &(*ÿcall
                                                      'ÿor(%ÿvisit
                                                               )#,#.ÿif#-ÿthey
                                                                          .&ÿmeet
                                                                                  4.ÿthis
                                                                                         .#,ÿcondition.
                                                                                              '(!+#.#(!8ÿIfA-ÿnot,
                                                                                                              !(.6ÿplease
                                                                                                                        ,ÿ/beÿ
        or

         " %ÿit#.ÿtakes
                   .?,ÿtime
                           .#4ÿfor
                                  -(%ÿyour
                                      &(*%ÿprescriber
                                               %,'%#/%ÿto.(ÿsubmit
                                                               ,*/4#.ÿthe  .ÿnecessary
                                                                                 !',,%&ÿpaperwork
                                                                                                   %"(%?ÿto.(ÿ/beÿprocessed.
                                                                                                                         %(',,+8
       your
       aware
    •1ÿYou   $!%&ÿmust
       3(*ÿgenerally       4*,.ÿuse*,ÿaÿnetwork
                                            !."(%?ÿpharmacy
                                                       %4 '&ÿto.(ÿfill-#ÿyour
                                                                               &(*%ÿprescription.
                                                                                       %,'%#.#(!8ÿ(See
                                                                                                       5;ÿSection
                                                                                                             ;'.#(!ÿB2,6ÿFill
                                                                                                                            C4ÿyour
                                                                                                                                 D5ÿ
       1243456 ÿat3ÿaÿnetwork
       prescriptions             613E5Fÿpharmacy
                                               G 2Dÿ      5ÿthrough
                                                            or  35ÿthe     31ÿplan's
                                                                                      6ÿmail-order
                                                                                             G 4H51ÿservice.)
                                                                                                              14219I
    •1ÿYour
       3(*%ÿdrug
              +%*$ÿmust
                      4*,.ÿbe/ÿon(!ÿthe
                                      .ÿplan's
                                             !J,ÿList
                                                    K43ÿof5ÿCovered
                                                              L511ÿDrugs   ÿ(Formulary)
                                                                                       MC5GDIÿ(we   5"ÿcall
                                                                                                             'ÿit#.ÿthe
                                                                                                                      .ÿ"Drug
                                                                                                                           N>%*$ÿList"
                                                                                                                                  O#,.P
       -(%ÿshort).
       ÿ
       for  ,(%.78ÿ(See
                      5;ÿSection
                             ;'.#(!ÿ3,Q6ÿYour
                                            R5ÿdrugs
                                                    ÿneed
                                                           611ÿto35ÿbe  S1ÿon 56ÿthe
                                                                                   31ÿplan's
                                                                                        6ÿ"Drug
                                                                                                TÿList".)
                                                                                                           K43UV7
    •1ÿYour
       3(*%ÿdrug
              +%*$ÿmust
                      4*,.ÿbe/ÿused
                                  *,+ÿfor-(%ÿaÿmedically
                                                4+#'&ÿaccepted
                                                               ''.+ÿindication.
                                                                              #!+#'.#(!8ÿAWÿ"medically
                                                                                               N4+#'&ÿaccepted
                                                                                                               ''.+ÿindication"
                                                                                                                            #!+#'.#(!P
       #,ÿaÿuse
       ÿ     *,ÿof(-ÿthe
                       .ÿdrug
                           +%*$ÿthat
                                   ..ÿis#,ÿeither
                                            #.%ÿapproved
                                                     %()+ÿ/by&ÿthe.ÿFoodX((+ÿand  !+ÿDrug
                                                                                           >%*$ÿAdministration
                                                                                                  W+4#!#,.%.#(!ÿor(%ÿsupported
                                                                                                                           ,*(%.+ÿ
            '%.#!ÿreference
       /by&ÿcertain   %-%!'ÿ/books.
                                     ((?,8ÿ(See
                                              5;ÿSection
                                                    ;'.#(!ÿ3Qÿfor
                                                                 -(%ÿ4(       %ÿinformation
                                                                                  #!-(%4 .#(!ÿabout/(*.ÿaÿmedically
                                                                                                            4+#'&ÿaccepted
                                                                                                                            ''.+ÿ
       is

       #!+#'.#(!87
                                                                        more
       indication.)


  0YLZ[\]ÿÿ
 SECTION 2                          C4ÿD5ÿ1243456ÿ3ÿÿ613E5Fÿ G 2Dÿ5ÿ
                                    Fill your prescription at a network pharmacy or
                                    35ÿ31ÿ6ÿG 4H51ÿ1421
                                    through the plan's mail-order service

     0123456ÿ98ÿ
  Section 2.1                   Z5ÿhave
                                To     1ÿyour
                                             D5ÿprescription
                                                  1243456ÿcovered,2511^ÿuse  1ÿaÿnetwork
                                                                                            613E5Fÿpharmacy
                                                                                                        G 2D
   A!ÿmost
      4(,.ÿcases,
           ',,6ÿyour
                   &(*%ÿprescriptions
                           %,'%#.#(!,ÿare%ÿcovered
                                                '()%+ÿonly
                                                          56Dÿif#-ÿthey
                                                                    .&ÿare%ÿfilled
                                                                               -#+ÿat.ÿthe
                                                                                          .ÿplan's
                                                                                               !J,ÿnetwork
                                                                                                      !."(%?ÿ
   pharmacies.
     %4 '#,8ÿ(See
                 5;ÿSection
                        ;'.#(!ÿB2.58_ÿfor
                                       -(%ÿinformation
                                           #!-(%4 .#(!ÿabout
                                                          /(*.ÿwhen
                                                                  "!ÿwe "ÿ"(    *+ÿcover
                                                                                       '()%ÿprescriptions
                                                                                                 %,'%#.#(!,ÿfilled
                                                                                                              -#+ÿat.ÿout-
                                                                                                                         (*.̀
  In

                 %4 '#,87
   (-̀!."(%?ÿpharmacies.)
                                                                              would
  of-network
   Wÿnetwork
      !."(%?ÿpharmacy
                %4 '&ÿis#,ÿaÿpharmacy
                                 %4 '&ÿthat  ..ÿhas,ÿaÿcontract
                                                          '(!.%'.ÿ"#     .ÿthe
                                                                             .ÿplan
                                                                                    !ÿto.(ÿprovide
                                                                                              %()#+ÿyour
                                                                                                     &(*%ÿcovered
                                                                                                           '()%+ÿ
   %,'%#.#(!ÿdrugs.
                 +%*$,8ÿThe
                         ÿterm
                              .%4ÿ"covered
                                      N'()%+ÿdrugs"
                                                 +%*$,Pÿmeans
                                                          4!,ÿallÿof(-ÿthe
                                                                           .ÿPart
                                                                                 = %.ÿD>ÿprescription
                                                                                            %,'%#.#(!ÿ+drugs
                                                                                                          %*$,ÿthat
                                                                                                                ..ÿare%ÿ
  A                                                                    with

  'covered  (!ÿthe
     ()%+ÿon  .ÿplan's
                      !J,ÿDrug
                            >%*$ÿList.
                                  O#,.8ÿ
   prescription



    0123456ÿ9ÿ
  Section 2.2                       C4646ÿnetwork
                                    Finding      613E5Fÿpharmacies
                                                               G 241
  a5Eÿdo
  How    5ÿyou
             D5ÿfind
                    46ÿaÿnetwork
                           613E5Fÿpharmacy
                                         G 2Dÿin46ÿyourD5ÿarea?
                                                                  1 b
  (ÿfind
      -#!+ÿaÿnetwork
              !."(%?ÿpharmacy,
                           %4 '&6ÿyou   &(*ÿcan'!ÿlook
                                                     ((?ÿin#!ÿyour
                                                               &(*%ÿPharmacy
                                                                      G 2DÿDirectory,
                                                                                41235D6ÿvisit
                                                                                           )#,#.ÿour
                                                                                                  (*%ÿwebsite
                                                                                                      "/,#.ÿ
  5"""84&WWc=9+#'%8'(47ÿor(%ÿcall             'ÿCustomer
                                                    :*,.(4%ÿService
                                                                 ;%)#'ÿ(phone
                                                                           5(!ÿnumbers
                                                                                   !*4/%,ÿare%ÿprinted
                                                                                                   %#!.+ÿon (!ÿthe
                                                                                                                  .ÿ/back'?ÿ
  To

  '()%ÿof(-ÿthis
             .#,ÿ/booklet).
                      ((?.78
  (www.myAARPMedicare.com)
  cover
  3(*ÿmay
        4 &ÿgo$(ÿto.(ÿany
                        !&ÿof(-ÿour
                                (*%ÿnetwork
                                    !."(%?ÿpharmacies.
                                                  %4 '#,8ÿÿIfA-ÿyou
                                                                    &(*ÿswitch
                                                                        ,"#.'ÿfrom
                                                                                -%(4ÿone
                                                                                     (!ÿnetwork
                                                                                          !."(%?ÿpharmacy
                                                                                                      %4 '&ÿto.(ÿ
    !(.%6ÿand!+ÿyou
                    &(*ÿneed
                         !+ÿaÿrefill
                                   %-#ÿof(-ÿaÿdrug
                                                 +%*$ÿyou
                                                       &(*ÿhave
                                                             )ÿ/been
                                                                     !ÿtaking,
                                                                         .?#!$6ÿyou
                                                                                 &(*ÿcan
                                                                                     '!ÿask,?ÿeither
                                                                                               #.%ÿto.(ÿhave)ÿaÿnew
                                                                                                                     !"ÿ
  You

  %,'%#.#(!ÿwritten
                  "%#..!ÿ/by&ÿaÿprovider
                                    %()#+%ÿor(%ÿto.(ÿhave
                                                      )ÿyour&(*%ÿprescription
                                                                     %,'%#.#(!ÿtransferred
                                                                                 .%!,-%%+ÿto.(ÿyour
                                                                                                 &(*%ÿ!new"ÿ!network
                                                                                                                 ."(%?ÿ
  another,

  pharmacy.
    %4 '&8
  prescription
Case 1:21-cv-22758-BB Document 1-2 Entered on FLSD Docket 07/29/2021 Page 142 of 142



  ege\ÿK&*1("ÿ$ÿ4$&+ÿ$ÿ;;<=ÿ>1*"ÿ;1&(+ÿ4$*"ÿ=,(ÿeÿ6<+*$(,ÿ==W7
  4ÿbBÿG)*(+ÿÿ,(-)ÿ"$&+ÿ$ÿ#$%ÿ=ÿHÿ)"**$(ÿ1%+)                                                                        b5-5Eb
  2021 Evidence of Coverage for AARP Medicare Advantage Choice Plan 2 (Regional PPO)
  Chapter 5: Using the plan's coverage for your Part D prescription drugs


  0123ÿif56ÿthe
  What       317ÿpharmacy
                  8129 2 ÿyouÿhave       127ÿbeen
                                                 77ÿusing
                                                          5ÿleaves
                                                                   727ÿthe  317ÿnetwork?
                                                                                    73 9
  ÿthe
     ÿpharmacy
           !"#ÿyou    #$%ÿhave
                                &ÿ'been
                                         (ÿ%using
                                                 )*(+ÿleaves
                                                        ,&)ÿtheÿplan's
                                                                        ,(-)ÿnetwork,
                                                                                  (.$/0ÿyou  #$%ÿwill
                                                                                                   .*,,ÿhave
                                                                                                          &ÿto$ÿfind
                                                                                                                    *(1ÿaÿnew
                                                                                                                             (.ÿ
  pharmacy
     !"#ÿthatÿis*)ÿin*(ÿthe
                               ÿnetwork.
                                     (.$/2ÿTo  3$ÿfind
                                                      *(1ÿanother
                                                            ($ÿnetwork
                                                                       (.$/ÿpharmacy
                                                                                      !"#ÿin*(ÿyour#$%ÿarea,
                                                                                                            0ÿyou #$%ÿcan"(ÿget
                                                                                                                                +ÿhelp
                                                                                                                                     ,ÿ
  If

  $!ÿCustomer
         4%)$!ÿService5&*"ÿ(phone6$(ÿ(numbers
                                                 %!')ÿare   ÿprinted
                                                                     *(1ÿon  $(ÿthe
                                                                                   ÿback
                                                                                        '"/ÿ"cover
                                                                                                 $&ÿof$ÿthis
                                                                                                          *)ÿ'booklet)
                                                                                                                   $$/,7ÿor$ÿuse
                                                                                                                                %)ÿthe
                                                                                                                                     ÿ
                 9597 392ÿYou
  8129 2 ÿDirectory.               :$%ÿcan
                                        "(ÿalso
                                              ,)$ÿfind
                                                     *(1ÿinformation
                                                            *($!*$(ÿon   $(ÿour $%ÿwebsite
                                                                                        .')*ÿatÿwww.myAARPMedicare.com.
                                                                                                      ...2!#;;<=>1*"2"$!2
  from
  Pharmacy
  0123ÿif56ÿyouÿneed
  What            77?ÿa2ÿspecialized
                                87 525@7?ÿpharmacy?
                                                 8129 2 
  5$!*!)ÿprescriptions
  Sometimes          )"**$()ÿ!%     must)ÿ'beÿfilled
                                                   *,,1ÿatÿaÿspecialized
                                                                  )"*,*A1ÿpharmacy.
                                                                                     !"#2ÿSpecialized
                                                                                                  5"*,*A1ÿpharmacies
                                                                                                                     !"*)ÿinclude:
                                                                                                                                   *(",%1B
      •C=!"*)ÿthat
       ÿPharmacies       ÿsupply
                                  )%,#ÿdrugs
                                           1%+)ÿfor $ÿhome
                                                         $!ÿinfusion
                                                                  *(%)*$(ÿtherapy.
                                                                                #2ÿ
      •C
       ÿPharmacies
        =!"*)ÿthat   ÿsupply
                                  )%,#ÿ1drugs
                                              %+)ÿfor
                                                    $ÿresidents
                                                          )*1()ÿof$ÿaÿlong-term
                                                                            ,$(+E!ÿcare    "ÿ(LTC)
                                                                                                  6F347ÿfacility.
                                                                                                          "*,*#2ÿUsually,
                                                                                                                      G)%,,#0ÿaÿ,long-
                                                                                                                                    $(+E
        !ÿcare
               "ÿfacility
                     "*,*#ÿ(such
                                  6)%"ÿas)ÿaÿnursing
                                                (%)*(+ÿhome) $!7ÿhas)ÿits*)ÿown
                                                                                  $.(ÿpharmacy.
                                                                                         !"#2ÿIfÿyou#$%ÿare
                                                                                                               ÿin*(ÿan(ÿLTC
                                                                                                                             F34ÿfacility,
                                                                                                                                 "*,*#0ÿ
             !%)ÿensure
        .ÿmust    ()%ÿthat    ÿyou
                                       #$%ÿare
                                            ÿable
                                                  ',ÿto$ÿroutinely
                                                              $%*(,#ÿreceive
                                                                          "*&ÿyour#$%ÿPart=ÿDHÿ'benefits
                                                                                                       (*)ÿthrough
                                                                                                                 $%+ÿour   $%ÿnetwork
                                                                                                                                 (.$/ÿ
        term

           F34ÿpharmacies,
        $ÿLTC     !"*)0ÿwhich    .*"ÿis*)ÿtypically
                                                  #*",,#ÿtheÿpharmacy
                                                                      !"#ÿthat   ÿthe
                                                                                          ÿLTC
                                                                                               F34ÿfacility
                                                                                                     "*,*#ÿ%uses.
                                                                                                                 ))2ÿIfÿyou
                                                                                                                           #$%ÿhave
                                                                                                                               &ÿany
                                                                                                                                      (#ÿ
        we

        1**"%,#ÿaccessing
                   ""))*(+ÿyour    #$%ÿPart
                                           =ÿDHÿ'benefits
                                                        (*)ÿin*(ÿan
                                                                     (ÿLTC
                                                                         F34ÿfacility,
                                                                                  "*,*#0ÿplease
                                                                                              ,)ÿcontact
                                                                                                     "$("ÿCustomer
                                                                                                                 4%)$!ÿService.
                                                                                                                               5&*"2
        of
        difficulty
      •C=!"*)ÿthat
       ÿPharmacies       ÿserve
                                  )&ÿthe
                                         ÿIndian
                                              (1*(ÿHealth
                                                         I,ÿService
                                                                   5&*"ÿ/JÿTribal
                                                                                  3*',ÿ/JÿUrban
                                                                                            G'(ÿIndian
                                                                                                    (1*(ÿHealth
                                                                                                             I,ÿProgram
                                                                                                                         =$+!ÿ(not 6($ÿ
        &*,',ÿin*(ÿPuerto
                        =%$ÿRico).<*"$72ÿExcept
                                            KL"ÿin*(ÿemergencies,
                                                           !+("*)0ÿonly      $(,#ÿNative
                                                                                      M*&ÿAmericans
                                                                                                ;!*"()ÿor$ÿAlaska;,)/ÿNatives
                                                                                                                              M*&)ÿhave
                                                                                                                                       &ÿ
        ""))ÿto$ÿthese
                     )ÿpharmacies
                                   !"*)ÿin*(ÿour $%ÿnetwork.
                                                           (.$/2ÿ
        available
        access
      •C
       ÿPharmacies
        =!"*)ÿthat   ÿdispense
                                  1*)()ÿ1drugs%+)ÿthat
                                                        ÿare
                                                              ÿrestricted
                                                                    )*"1ÿ'by#ÿthe ÿFDA
                                                                                            NH;ÿto$ÿ"certain
                                                                                                       *(ÿlocations
                                                                                                                ,$"*$()ÿor$ÿthat
                                                                                                                                ÿ
         O%*ÿspecial
                  )"*,ÿhandling,
                               (1,*(+0ÿprovider
                                               $&*1ÿcoordination,
                                                          "$$1*(*$(0ÿor$ÿeducation
                                                                                  1%"*$(ÿon  $(ÿtheir
                                                                                                    *ÿ%use.
                                                                                                            )2ÿ(Note:
                                                                                                                  6M$BÿThis
                                                                                                                            3*)ÿscenario
                                                                                                                                 )"(*$ÿ
        )$%,1ÿhappen
                   (ÿrarely.),#27
        require
        should
  3$ÿ,locate
        $"ÿaÿspecialized
                 )"*,*A1ÿpharmacy,
                                      !"#0ÿ,look  $$/ÿin*(ÿyour
                                                               #$%ÿPharmacy
                                                                     8129 2 ÿDirectory9597 39 orÿ$ÿcall",,ÿCustomer
                                                                                                             4%)$!ÿService 5&*"ÿ
  6$(ÿnumbers
            (%!')ÿare    ÿprinted
                                    *(1ÿon
                                           $(ÿthe
                                               ÿback
                                                     '"/ÿcover
                                                              "$&ÿof$ÿthis
                                                                         *)ÿ'booklet).
                                                                                   $$/,72
  To
  (phone


   P7 35ÿQRSÿ
   Section 2.3                      T5ÿthe
                                    Using      317ÿplan's
                                                     82Uÿmail-order
                                                                     25V9?79ÿservices
                                                                                   7957
  W%ÿplan's
  Our     ,(-)ÿmail-order
                 !*,E$1ÿservice
                              )&*"ÿallows,,$.)ÿyou#$%ÿto$ÿorder
                                                               $1ÿup    8ÿto3ÿa2ÿ90-day
                                                                                    XYZ?2ÿsupply.
                                                                                            882
  3$ÿ+getÿorder
            $1ÿforms
                    $!)ÿand
                           (1ÿinformation
                                 *($!*$(ÿabout   '$%ÿfilling
                                                              *,,*(+ÿyour
                                                                        #$%ÿprescriptions
                                                                               )"**$()ÿ'by#ÿmail!*,ÿyou
                                                                                                          #$%ÿmay!#ÿcontact
                                                                                                                       "$("ÿour
                                                                                                                                 $%ÿ
   1ÿÿmail !*,ÿservice
                       )&*"ÿpharmacy,
                                  !"#0ÿW          %!<L[2ÿW           %!<Lÿcan"(ÿbe
                                                                                         'ÿreached
                                                                                             "1ÿatÿ\1-877-889-6358,
                                                                                                             E]^^E]]_Èab]cÿor$ÿfor  $ÿ
  To

        *(+ÿimpaired,
  ÿhearing     *!*10ÿ(TTY)
                              633:7ÿ^711,  \\0ÿe24fÿhours
                                                       $%)ÿaÿ1day,  #0ÿ^7ÿ1days
                                                                              #)ÿaÿweek.
                                                                                     ./2ÿÿPlease
                                                                                             =,)ÿreference
                                                                                                        ("ÿyour  #$%ÿPharmacy
                                                                                                                            8129 2 ÿ
  preferred                                      OptumRxTM.            OptumRx

  9597 39ÿto$ÿfind *(1ÿthe
                         ÿmail
                              !*,ÿservice
                                     )&*"ÿpharmacies
                                                  !"*)ÿin*(ÿour     $%ÿnetwork.
                                                                              (.$/2ÿIfÿyou
                                                                                           #$%ÿ%use)ÿaÿmail-order
                                                                                                         !*,E$1ÿpharmacy
                                                                                                                          !"#ÿnot ($ÿ
  the

  *(ÿthe    ,(-)ÿ(network,
      ÿplan's     .$/0ÿyour
                              #$%ÿprescription
                                           )"**$(ÿwill  .*,,ÿnot
                                                                ($ÿ'beÿcovered.
                                                                            "$&12
  Directory
  in
  G)%,,#ÿaÿ!    *,E$1ÿpharmacy
                              !"#ÿorder   $1ÿ.*   will,,ÿget
                                                             +ÿto$ÿyou
                                                                       #$%ÿin*(ÿno
                                                                                ($ÿmore
                                                                                    !$ÿthan
                                                                                          (ÿ\10gÿ'business
                                                                                                       %)*())ÿ1days.
                                                                                                                    #)2ÿHowever,
                                                                                                                           I$.&0ÿ
  )$!*!)ÿyour #$%ÿmail-order
                         !*,E$1ÿmay  !#ÿ'beÿdelayed.
                                                   1,#12ÿIfÿyour#$%ÿ!     *,E$1ÿis*)ÿdelayed,
                                                                                            1,#10ÿplease
                                                                                                          ,)ÿfollow
                                                                                                                   $,,$.ÿthese
                                                                                                                           )ÿsteps:
                                                                                                                                   ))B
  Usually      mail-order
  sometimes                                                                  mail-order
  ÿyour
     #$%ÿprescription
              )"**$(ÿis*)ÿon
                              $(ÿfile
                                   *,ÿatÿyour
                                             #$%ÿlocal
                                                    ,$",ÿpharmacy,
                                                             !"#0ÿ+go$ÿto$ÿyour #$%ÿpharmacy
                                                                                            !"#ÿto$ÿfill*,,ÿthe
                                                                                                                 ÿprescription.
                                                                                                                         )"**$(2ÿIfÿ
  #$%ÿdelayed
         1,#1ÿprescription
                        )"**$(ÿis*)ÿ(not$ÿon
                                               $(ÿfile
                                                   *,ÿatÿyour
                                                             #$%ÿlocal,$",ÿpharmacy,
                                                                               !"#0ÿthen
                                                                                          (ÿplease
                                                                                                  ,)ÿask)/ÿyour
                                                                                                                 #$%ÿdoctor
                                                                                                                        1$"$ÿto$ÿcall
                                                                                                                                    ",,ÿ
  If

  *(ÿaÿnew
        (.ÿprescription
                 )"**$(ÿto$ÿyour
                                  #$%ÿpharmacist.
                                            !"*)2ÿOr,     W0ÿyour
                                                                    #$%ÿpharmacist
                                                                             !"*)ÿcan"(ÿcall
                                                                                              ",,ÿthe
                                                                                                    ÿdoctor's
                                                                                                         1$"$-)ÿoffice
                                                                                                                      $*"ÿfor
                                                                                                                             $ÿyou
                                                                                                                                  #$%ÿto$ÿ
  your

   O%)ÿtheÿprescription.
                      )"**$(2ÿYour
                                    :$%ÿpharmacist
                                              !"*)ÿcan    "(ÿcall",,ÿthe
                                                                            ÿPharmacy
                                                                                 =!"#ÿhelp,ÿdesk
                                                                                                    1)/ÿatÿ\1-877-889-6510,
                                                                                                                 E]^^E]]_Èb\g0ÿ
  in

            \\0ÿe24fÿhours
  633:7ÿ^711,         $%)ÿaÿday,
                               1#0ÿ^7ÿ1days#)ÿaÿweek
                                                    ./ÿif*ÿhe/she
                                                                 J)ÿhas  )ÿany
                                                                                  (#ÿproblems,
                                                                                         $',!)0ÿOquestions,
                                                                                                      %)*$()0ÿconcerns,
                                                                                                                    "$("()0ÿor$ÿ
  request

  (1)ÿaÿclaim
              ",*!ÿoverride
                      $& *1ÿfor
                                $ÿaÿdelayed
                                        1,#1ÿprescription.
                                                        )"**$(2
  (TTY)
  needs
